

Certain information in this exhibit has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions in accordance with Rule 24b-2 of
the Securities Exchange Act of 1934, as amended. Omitted portions of this
exhibit are marked by “[redacted]”.


 
 
 
Master Services Agreement
For Information Technology Services
between
MOLINA HEALTHCARE, INC.
and
INFOSYS LIMITED
COMPANY CONFIDENTIAL
MILBANK, TWEED, HADLEY & McCLOY LLP





 
 
 




--------------------------------------------------------------------------------






CONTENTS
Clause
 
Page
Part A
DEFINITIONS AND INTERPRETATION2
2


1
Definitions
2


2
Interpretation
2


Part B
THE TERM AND EXTENSION OF TERM
3


3
The Term
3


4
Extension of the Term
3


Part C
AGREEMENT STRUCTURE AND FORMALITIES
4


5
Structure of the Master Services Agreement
4


6
Not Used
4


7
Flow-Through of Changes
4


Part D
WARRANTIES AND EXCLUSIVITY
5


8
Warranties, Representations and Covenants
5


9
No Exclusivity
11


Part E
THE SERVICES
12


10
Molina Group
12


11
Transition
12


12
Structure of the Services
12


13
Project Work Orders
13


14
Provision of the Services
15


15
Service Delivery Locations
16


16
Software Requirements
17


17
Service Levels
19


18
Service Credits
20


19
Quality
21


20
Training
21


21
Mutual Assistance and Cooperation
22


Part F
CHANGE
23


22
The Relevant Change Management Process
23


23
Technology Development and Asset Refresh
23


Part G
SECURITY, BUSINESS CONTINUITY AND INCIDENT MANAGEMENT
24


24
Security
24


25
Business Continuity Management and Disaster Recovery
25


26
Major Incidents
25


27
Virus and Harmful Code Protection
27


Part H
FACILITIES and SAFETY, HEALTH AND ENVIRONMENT
29


28
Site Systems and Access to Molina Facilities
29


Part I
INTELLECTUAL PROPERTY, CONFIDENTIALITY AND DATA PROTECTION
31







--------------------------------------------------------------------------------





29
Intellectual Property Rights
31


30
Confidentiality
35


31
Use of Confidential Information and Molina Data
38


32
Return of Confidential Information
38


33
Announcements and Publicity
39


34
Data Protection and Data Privacy
39


Part J
CONTRACT ADMINISTRATION and HR
45


35
Contract Management Portal
45


36
Governance
45


37
Policies
46


38
Audit and Information Access
46


39
HR Obligations
50


Part K
PAYMENT
51


40
Charges
51


41
Late Payment
51


42
Invoices
51


43
Taxation
51


Part L
CONTINUING PROTECTIONS FOR MOLINA
55


44
Most Valued Client
55


45
Reference Client
56


46
Benchmarking
57


Part M
WHAT HAPPENS WHEN A PARTY FAILS TO PERFORM
58


47
Advance Warning
58


48
Step-In
58


49
Enhanced Co–Operation
62


50
Service Relocation
64


51
Termination of the Entire Agreement for Cause
64


52
Termination of a Project Work Order for Cause
69


53
Partial Termination
71


54
Termination for Continued Force Majeure
73


55
Termination for Convenience
73


56
The Effective Date of Termination
74


57
Consequences of Termination
74


Part N
INDEMNIFICATION, LIMITATION OF LIABILITY AND EXCUSING CAUSES
78


58
Indemnification, Liability
78


59
Insurance
87


60
Excusing Causes
89


61
Force Majeure
92


Part O
ASSIGNMENT AND SUBCONTRACTING
95


62
Assignment; Certain Service Provider Financing Arrangements
95







--------------------------------------------------------------------------------





63
Subcontracting
95


64
Disposal of a Molina Company
96


65
Third Party Administration
97


Part P
MISCELLANEOUS PROVISIONS
98


66
Further Assurance
98


67
Third Party Beneficiaries
98


68
Notices
98


69
Entire Agreement
100


70
Waiver
100


71
No Partnership
101


72
Severability
101


73
Counterparts
101


74
Dispute Resolution and Dispute Management
101


75
Governing Law and Jurisdiction
102









--------------------------------------------------------------------------------







TABLE OF SCHEDULES
Schedule 1     Definitions and Interpretation
Schedule 2    Statements of Work
Schedule 3    Pricing and Invoicing
Schedule 4    Transition and Transformation
Schedule 5    Benchmarking
Schedule 6    Service Levels and Service Credits
Schedule 7    Governance
Schedule 8    Termination Assistance and Exit
Schedule 9    Change
Schedule 10    Approved Service Delivery Locations
Schedule 11    Approved Subcontractors
Schedule 12    Intentionally Omitted
Schedule 13    Access to Molina Facilities
Schedule 14    Molina Policies
Schedule 15    HR Matters and Key Personnel
Schedule 16     Dependencies
Schedule 17    Mutual Assistance and Cooperation
Schedule 18    Molina Locations
Schedule 19    Agreed Form Non-Disclosure Agreement
Schedule 20    Intentionally Omitted
Schedule 21    Service Provider Technical Solution
Schedule 22    Intentionally Omitted
Schedule 23     Business Continuity and Disaster Recovery
Schedule 24    Certain Security Requirements








--------------------------------------------------------------------------------





THIS AGREEMENT is made on February 4, 2019:
BETWEEN:
(1)
MOLINA HEALTHCARE, INC., a Delaware corporation, whose headquarters is at 200
Oceangate, Long Beach, CA 90802, USA (“Molina”); and

(2)
INFOSYS LIMITED, a limited liability company registered in India (company number
L85110KA1981PLC013115), whose registered office is at Electronics City, Hosur
Road, Bangalore, 560 100, India (the “Service Provider”).

INTRODUCTION:
(A)
Molina has conducted a wide-ranging strategic review of its technology
requirements for information technology. Following the review, Molina identified
a number of key criteria that would define a successful relationship between
Molina and the chosen suppliers.

(B)
In order to implement Molina’s strategic requirements, Molina issued a Request
for Proposal in August 2018 (“RFP”) to the chosen suppliers.

(C)
The Service Provider responded to the RFP with the RFP Proposal in August 2018.

(D)
Molina and the Service Provider engaged in a period of negotiations in relation
to this Agreement based on the RFP Proposal.

(E)
Following discussions with the Service Provider in connection with the RFP
Proposal, Molina has selected the Service Provider to be a provider of services
to Molina for the benefit of all the Molina Companies.

(F)
Molina has entered into, and may from time to time enter into, multiple
contracts with multiple suppliers for the supply of different elements of
Molina’s information technology requirements. This Agreement concerns the
Services only.

(G)
Molina requires its various suppliers to co–operate with each other and with
Molina to achieve an end–to–end service for Molina.

(H)
The Service Provider has agreed to supply the Services to Molina for the benefit
of all the Molina Companies on the terms of this Agreement.

THE PARTIES AGREE as follows:


-1-

--------------------------------------------------------------------------------








PART A
DEFINITIONS AND INTERPRETATION

1.
DEFINITIONS

In this Agreement, capitalized words and phrases shall have the meanings given
in paragraph 1 of Schedule 1 (Definitions and Interpretation) to this Agreement.
2.
INTERPRETATION

This Agreement shall be construed in accordance with paragraph 2 of Schedule 1
(Definitions and Interpretation) to this Agreement.




-2-

--------------------------------------------------------------------------------






PART B    THE TERM AND EXTENSION OF TERM
3.
THE TERM

3.1
Subject to Clause 4 (Extension of the Term), the Term shall:

(a)
commence on the Effective Date; and

(b)
expire at 11.59 pm and 59 seconds (Pacific time) on the Expiry Date, unless
terminated earlier in accordance with Clause 51 (Termination of the Entire
Agreement for Cause), Clause 54 (Termination for Continued Force Majeure) or
Clause 55 (Termination for Convenience).

4.
EXTENSION OF THE TERM

4.1
Molina may extend the term for a maximum of two (2) additional periods of twelve
(12) months each.

4.2
If Molina wishes to extend the Term, it shall give notice of its request to
extend the Term in writing to the Service Provider at least two (2) months prior
to the then-current Expiry Date (“Renewal Notice”).

4.3
Each extension of the Term pursuant to Clause 4.2 shall be referred to as an
“Extended Term” for the purposes of this Clause 4 (Extension of the Term).

4.4
Each Renewal Notice shall specify the date, in accordance with Clause 4.1, on
which the Term shall expire.

4.5
The Charges applicable to each Extended Term shall be determined in accordance
with Schedule 3 (Pricing and Invoicing).

4.6
Molina and the Service Provider shall meet to discuss the Renewal Notice no
later than two (2) weeks after the date the Renewal Notice is received.

4.7
The Service Provider acknowledges that it has not been given any assurance nor
has the Service Provider any legitimate expectation that the Term will be
extended.





-3-

--------------------------------------------------------------------------------






PART C    AGREEMENT STRUCTURE AND FORMALITIES
5.
STRUCTURE OF THE MASTER SERVICES AGREEMENT

5.1
Master Services Agreement

This Agreement:
(a)
sets out the terms on which the Service Provider shall provide the Services or
procure the provision of the Services to Molina, Molina Companies; and

(b)
describes how the relationship between Molina and the Service Provider will be
managed.

6.
NOT USED

7.
FLOW-THROUGH OF CHANGES

7.1
Except where expressly stated otherwise in this Agreement, each requirement in
this Agreement for the Parties to agree on a matter shall be construed as a
reference to Molina and the Service Provider agreeing on the matter, and it
shall not be necessary for the purposes of this Agreement to obtain the
agreement of any other Molina Company or any Service Provider Company on that
matter.





-4-

--------------------------------------------------------------------------------






PART D    WARRANTIES AND EXCLUSIVITY
8.
WARRANTIES, REPRESENTATIONS AND COVENANTS

8.1
Service Provider’s General Warranties

The Service Provider hereby warrants, represents and covenants to Molina as
follows:
(a)
Authorization

The Service Provider has all the requisite power and authority to enter into
this Agreement.
(b)
Performance

The Service Provider shall have all the necessary licenses and consents and
Resources it requires in order to deliver the Services as and when required to
fulfill all of its obligations under this Agreement and each Project Work Order,
except Software, Hardware and licenses and consents that Molina is required to
provide as a Molina Responsibility.
(c)
Execution

Execution of this Agreement by the Service Provider does not and will not
violate any Applicable Law and does not and will not constitute a default under
or breach of any of the Service Provider’s existing or future obligations.
(d)
Compliance

The Service Provider shall comply with Applicable Law in relation to this
Agreement. Changes to Applicable Law shall be implemented in accordance with the
Change Control Process.
(e)
Inducements to Molina

The Service Provider has not violated any Applicable Law or any Policy regarding
the offering of unlawful inducements in connection with this Agreement.
(f)
Inducements from Third Parties

The Service Provider has not received any payment or other benefit from any
Third Party (except for any arms’ length payments made for goods or services
provided) in return for the Service Provider introducing that Third Party to
Molina or in return for subcontracting part of the Services to that Third Party.
(g)
No Exclusive Deals

As of the Effective Date, the Service Provider has no agreements in place under
or in relation to this Agreement that would have the effect of preventing a
supplier from providing goods or services to Molina other than through the
Service Provider or


-5-

--------------------------------------------------------------------------------





have the effect of requiring the Service Provider to use only one supplier of
any kind of goods or services for the purposes of providing Services to Molina.
(h)
Quality of Code

(i)
The Service Provider shall develop all Source Code and any associated graphical
user interfaces that it develops under this Agreement or a Project Work Order:

(A)
in accordance with Good Industry Practice;

(B)
in accordance with all applicable Policies and Molina conventions that have been
notified by Molina to the Service Provider, including any conventions relating
to development language, naming conventions for modules, subroutines, variables
and constants and use of interfaces, modules and subroutines; and

(C)
in accordance with applicable Third Party Software supplier guidelines,
including any style guides, to the extent that the Third Party Software supplier
guidelines do not conflict with any Molina conventions.

(ii)
The Service Provider agrees that Molina shall be entitled to engage an expert
Third Party to conduct an independent assessment of Source Code quality if in
Molina’s opinion the Service Provider has failed to comply with any of the terms
in this Clause 8.1(h).

8.2
Warranties given at the Effective Date

Subject to Clause 8.4, each of the representations and warranties in
Clauses 8.1(a), 8.1(c), 8.1(e) and 8.1(f) shall be given at the Effective Date
only.
8.3
Warranties of a Continuing Nature

Each of the representations, warranties and covenants in Clause 8.1 (other than
those referred to in Clause 8.2) shall be of a continuing nature, and shall be
deemed to have been repeated on each day throughout the Term and thereafter for
as long as any Services under this Agreement remain to be performed during an
Exit Period.
8.4
Warranties Repeated on Execution of Project Work Order

Each of the representations, warranties and covenants in Clause 8.1 (including
those referred to in Clause 8.2) shall be deemed to have been repeated on the
date on which each Project Work Order is executed, and shall apply as repeated
as if references in those representations, warranties and covenants to this
Agreement were references to that Project Work Order.
8.5
The RFP Proposal and Due Diligence

(a)
The Service Provider represents and warrants that the RFP Proposal was created
and submitted in good faith and the Service Provider represents and warrants
that the



-6-

--------------------------------------------------------------------------------





contents of the RFP Proposal are true and accurate in all material respects
based on the information available to the Service Provider at the date the RFP
Proposal was submitted to Molina.
(b)
The Service Provider represents and warrants to Molina that it:

(i)
has satisfied itself as to the risks, contingencies and circumstances relating
to the performance of the Services and its other obligations under this
Agreement before entering into this Agreement;

(ii)
has reviewed and considered all information provided by Molina in relation to
this Agreement and all other information that is accessible to the Service
Provider and that the Service Provider ought reasonably to consider in relation
to its performance of this Agreement, including data concerning existing
volumes, service performance and other metrics made available to Service
Provider during the diligence process relating to this Agreement;

(iii)
has made all necessary enquiries of Molina that the Service Provider ought
reasonably to consider in relation to its performance of this Agreement;

(iv)
has reviewed the Services and determined the Charges having regard to all of the
Services to be provided under this Agreement; and

(v)
will have no claim against Molina, or relief from any of its obligations under
this Agreement, or any right to increase the Charges, in each case, in respect
of any risk, contingency or other circumstance that the Service Provider failed
to identify or consider during the course of the Service Provider’s due
diligence activities unless caused by fraudulent misrepresentation or fraudulent
omission by Molina or any Molina Company.

(c)
Molina represents and warrants to the Service Provider that the Service Provider
is entitled to rely upon the content of the responses by Molina to any enquiries
made by the Service Provider as set out in Clause 8.5(b)(iii) above, in each
case solely to the extent of such responses and without limiting the Service
Provider’s need to make additional enquiries as may be required to resolve
conflicting information provided by Molina or for the Service Provider to
conduct diligence in accordance with Good Industry Practice (e.g., a general or
high-level response by Molina shall not relieve the Service Provider of
responsibility for enquiring about information at a level of detail that a
reasonably prudent service provider would seek when acting in accordance with
Good Industry Practice); provided, however, that where such responses by Molina
are or appear to be conflicting, so long has Molina has acted in good faith in
providing such responses, it is the responsibility of the Service Provider and
not of Molina to identify and to make additional enquiries to resolve such
conflict to the satisfaction of the Service Provider.

8.6
Capability



-7-

--------------------------------------------------------------------------------





The Service Provider represents and warrants to Molina that it has carefully
reviewed the Services and that it has all necessary skill, resources, experience
and technical capacity to deliver all of the Services in accordance with this
Agreement.
8.7
Molina Warranties, Representations and Covenants

Molina hereby warrants, represents and covenants to the Service Provider as
follows:
(a)
Authorization

Molina has all requisite power and authority to enter into this Agreement and to
fulfill all of its obligations under this Agreement.
(b)
Execution

Execution of this Agreement by Molina does not and will not violate any
Applicable Law and does not and will not constitute a default under or breach of
any of Molina’s existing or future obligations.
(c)
Compliance

Performance of this Agreement by Molina does not and will not violate any
Applicable Law that is binding on Molina as a healthcare insurance company and
recipient of the Services.
(d)
Licenses

Molina shall have all the necessary licenses and consents it requires in order
to grant the Service Provider the rights to Use Molina IP in accordance with
Clause 29 (Intellectual Property Rights).
8.8
Warranties given at the Effective Date

Each of the representations, warranties and covenants in Clause 8.7(a) and
Clause 8.7(b) shall be given at the Effective Date only.
8.9
Warranties of a Continuing Nature

The representation, warranty and covenant in Clause 8.7(c) shall be of a
continuing nature, and shall be deemed to have been repeated on each day
throughout the Term and thereafter for as long as any obligations under this
Agreement remain to be performed after the expiry or termination of this
Agreement.
8.10
Warranties Repeated on Execution of Project Work Order

Each of the representations, warranties and covenants in Clause 8.7 (including
those referred to in Clause 8.8) shall be deemed to have been repeated on the
date on which each Project Work Order is executed, and shall apply as repeated
as if references in those representations, warranties and covenants to this
Agreement were references to that Project Work Order.


-8-

--------------------------------------------------------------------------------





8.11
Compliance with Import/Export Laws

(a)
The Parties agree to comply with all Applicable Laws with respect to the export
and import of Systems, Materials, data, information and technologies
(“Controlled Items”), including those of the U.S. and with applicable
embargoes/sanctions which the U.S. may impose from time to time (“Import/Export
Laws”).

(b)
Except as provided in Clause 8.11(c) or where it is prohibited by any
Import/Export Law, the Service Provider shall be responsible for, and shall
notify Molina of, the export and import of all Controlled Items provided or
procured by Service Provider in connection with the provision of the Services,
including for determining and obtaining all relevant export and import
authorizations.

(c)
Molina shall be responsible for the export of all Controlled Items that it is
required under this Agreement or any Project Work Order to provide to the
Service Provider in order for the Service Provider to provide the Services.

(d)
In circumstances where a Party (the “Responsible Party”) is responsible for the
import or export of any Controlled Items, the other Party agrees to cooperate
with the Responsible Party, reasonably and in good faith, through the
import/export process, including but not limited to providing information
available to the other Party so that the Responsible Party may:

(i)
determine all relevant import and export authorizations; and

(ii)
export and import the Controlled Items.

(e)
The Parties acknowledge that Import/Export Laws may include restrictions on
access by citizens of third countries, wherever located, to certain U.S. source
Controlled Items.

(f)
The Service Provider shall:

(i)
ensure that none of the Service Provider Personnel is on the United States
Denied/Restricted Party List (DRPL) as notified by the U.S. Department of
Commerce, or is considered a national of any country under US embargo or
anti-terrorism export controls; and

(ii)
ensure that no Service Provider Person is an individual who, if he or she were
to have access to any Controlled Items in connection with the Services, would
cause Molina to contravene any Import/Export Law (whether as a result of a
deemed export or re-export or otherwise).

8.12
Ethical Business Practices

(a)
The Service Provider represents, warrants and covenants to Molina that:

(i)
in undertaking the activities contemplated by this Agreement, the Service
Provider has complied with, and will continue to comply with, the Molina



-9-

--------------------------------------------------------------------------------





Anti-Corruption Policy (and the Service Provider acknowledges that it has been
provided with a copy of that Policy prior to the Effective Date), all applicable
laws, regulations and industry codes and good business ethics including without
limitation the Foreign Corrupt Practices Act of the United States, the OECD
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions and the Bribery Act 2010, and all other applicable laws,
regulations and industry codes prohibiting bribery and other forms of corruption
in the public and private sectors, and shall not take any action or make any
payment in contravention of any such laws, regulations or industry codes or any
other Applicable Law;
(ii)
neither the Service Provider, any Service Provider Company nor any of its or
their directors, officers, employees, agents or partners shall directly or
indirectly offer, promise, give or authorize the giving of any financial or
other advantage, or anything else of value to any official or employee of any
government, government department or agency, enterprise owned in whole or in
part by any government or government department or agency, public international
organization, political party, or any other public or regulatory organization
that may recommend, purchase, pay for, reimburse, authorize, approve or supply a
product or service sold by Molina (the persons covered by this provision are
referred to in this Agreement as “Government Officials”) or to any other person
or entity at the request of or with the assent or acquiescence of a Government
Official, for the purpose of obtaining or retaining business for Molina,
securing any other business advantage for Molina or influencing any act or
decision in connection with the activities of the Service Provider contemplated
by this Agreement;

(iii)
neither the Service Provider, any Service Provider Company nor any of its or
their directors, officers, employees, agents or partners shall directly or
indirectly offer, promise, give or authorize the giving of any financial or
other advantage, or anything else of value, to any person including an officer,
employee, agent or representative of another company or organization to induce
such person or another person to breach a duty to his or her employer or
improperly perform any work-related activity or reward such person or another
person for breaching a duty to his or her employer or improperly performing any
work-related activity; and

(iv)
neither the Service Provider, any Service Provider Company nor any of its or
their directors, officers, employees, agents or partners (a) has made prior to
the Effective Date any payment, authorization, promise or gift as described in
sub-Clauses (ii) or (iii) above; (b) is a Government Official or (c) will become
a Government Official without prior written notice to Molina.



-10-

--------------------------------------------------------------------------------





(b)
The Service Provider shall notify Molina promptly in the event that any of the
information contained in the Anti-Corruption Questionnaire is rendered untrue or
incomplete as a result of future developments.

(c)
Upon each anniversary of the Effective Date an authorized signatory of the
Service Provider shall sign and submit to Molina a certification in a form
provided by Molina confirming that the Service Provider is in full compliance
with this Clause 8.12 and that the Anti-Corruption Questionnaire is still
accurate and complete or clearly indicating any changes thereto.

(d)
The Service Provider shall ensure that each Service Provider Company and
Subcontractor complies with the Service Provider’s obligations under this
Clause 8.12.

9.
NO EXCLUSIVITY

9.1
The Service Provider is not granted exclusive supplier status by this Agreement
for services of the same or a similar nature as the Services (including any
future additions to or expansions of the Services) to Molina or any Molina
Company.

9.2
Molina may, and any Molina Company may, at any time, obtain from a Third Party
or a Molina Company or perform itself, services of the same or a similar nature
as the Services.

9.3
This Agreement does not give the Service Provider or any Service Provider
Company any right to a minimum level or volume of Services or Charges.

9.4
Molina makes no commitment to use the Service Provider for the provision of any
Services or to incur any Charges.

9.5
Nothing in this Clause 9 affects Molina’s obligation to pay for those Services
actually consumed or utilized in accordance with this Agreement or any Project
Work Order, or affects any other express payment obligation of Molina under this
Agreement or any Project Work Order.





-11-

--------------------------------------------------------------------------------






PART E    THE SERVICES
10.
MOLINA GROUP

The Services are provided for the benefit of Molina and the other Molina
Companies under this Agreement.
11.
TRANSITION

11.1
The Parties shall comply with their respective obligations set out in Schedule 4
(Transition and Transformation).

11.2
The Service Provider shall ensure that each Transition Milestone set out in the
Transition Plans is Achieved by the corresponding Milestone Date.

11.3
The Service Provider’s obligation to Achieve each Transition Milestone, and
Molina’s remedies under this Clause 11 (Transition) for any failure by the
Service Provider to Achieve a Transition Milestone are subject to Clause 60
(Excusing Causes).

11.4
If a Transition Milestone that is a Delivery Credit Milestone is not Achieved by
the relevant Milestone Date (or such other period as the Parties may agree in
writing), the Service Provider shall credit a Delivery Credit to Molina, which
shall be credited in the same manner as Service Credits in accordance with
Schedule 3 (Pricing and Invoicing). The amount of each Delivery Credit shall be
determined in accordance with Schedule 4 (Transition and Transformation).

11.5
If a Transition Milestone applicable to any Wave is not Achieved within
[redacted] of the relevant Milestone Date, Molina may, without prejudice to its
other rights and remedies:

(a)
postpone the Service Commencement Date for the Services in that Wave, and in any
subsequent Wave, either to a certain date or until the Transition Milestone has
been Achieved;

(b)
move all or part of the Services in that Wave, and in any subsequent Wave, to a
later Wave; and/or

(c)
remove from the scope of this Agreement all or part of the Services in that
Wave, and in any subsequent Wave, in one, more than one, or all Countries.

12.
STRUCTURE OF THE SERVICES

12.1
The Services include:

(a)
the Run Services;

(b)
the Project Services;

(c)
the services described elsewhere in, as applicable, this Agreement and any
Project Work Order; and



-12-

--------------------------------------------------------------------------------





(d)
all other activities, responsibilities and obligations that are an inherent or
necessary part of the Services described in Clauses 12.1(a)-(c) above, provided
that in each case such other activities, responsibilities and obligations
contemplated in this Clause 12.1(d) are (i) not expressly being retained by
Molina pursuant to this Agreement or (ii) with respect to those Services being
provided under the applicable Statement of Work (and without limiting the
Service Provider’s obligations under another Statement or Work or PWO),
identified as being outside the scope of Services set out in the applicable
Statement of Work or PWO.

12.2
The Run Services shall be provided under this Agreement, without the need for
the Parties to enter into any Project Work Order, and are described in the
Statement(s) of Work.

12.3
The Project Services shall be provided under Project Work Orders, and are
described in the Projects Statement of Work. Clause 13 (Project Work Orders)
describes Project Work Orders, the process by which the terms of Project Work
Orders shall be agreed and the contents and legal effect of each Project Work
Order.

13.
PROJECT WORK ORDERS

13.1
Introductory

(a)
This Clause 13 (Project Work Orders) describes the process by which the terms of
Project Work Orders shall be agreed, and the contents and legal effect of each
Project Work Order.

(b)
Each Project Work Order shall be substantially in the form attached at
Appendix 2-D to Schedule 2 (Statement of Work).

(c)
Each Project Work Order shall be executed by a Molina Company (acting by those
persons authorized by Molina from time to time) and a Service Provider Company.

13.2
Agreement of Project Work Orders

(a)
Each Project Work Order shall be agreed in accordance with the process set out
in the Projects Statement of Work.

(b)
Except as provided in Clause 13.2(c), a Project Work Order may be entered into
during the Term but not after the end of the Term.

(c)
A Project Work Order may be entered into during the twelve (12) month period
following the end of the Term, but only:

(i)
with the approval of the Head of IS Vendor and Supplier Management; and

(ii)
if it is Linked to a Project Work Order that was entered into during the Term.

13.3
Effect of Project Work Orders

(a)
Each Project Work Order shall constitute a contract between the Molina PWO Party
and the Service Provider PWO Party, separate from and in addition to this
Agreement.



-13-

--------------------------------------------------------------------------------





(b)
Each Project Work Order shall incorporate the terms of this Agreement. Except
for references to Molina in Clauses 29.3(a) and 29.3(a) (in respect of which
Molina and not the Molina PWO Party shall accrue all rights), if any provision
of this Master Services Agreement provides that a Party shall have a right,
remedy or claim, or shall be subject to an obligation or liability, that
provision, as incorporated into a Project Work Order, shall confer that right,
remedy or claim or impose that obligation or liability on the Molina PWO Party
(in the case of rights, remedies or claims of, or obligations or liabilities on,
Molina) and on the Service Provider PWO Party (in the case of rights, remedies
or claims of, or obligations or liabilities on, the Service Provider), in
respect of that Project Work Order.

(c)
The Service Provider shall procure the performance by each Service Provider PWO
Party of its obligations under each Project Work Order.

(d)
Molina shall procure the performance by each Molina PWO Party of its obligations
each Project Work Order.

(e)
Nothing in this Clause 13.3 shall relieve Molina or the Service Provider of any
of its obligations under this Agreement in respect of any Project Work Order,
including the Service Provider’s obligation to provide the Services and Molina’s
obligation to pay the Charges, but:

(i)
performance by Molina of an activity under this Agreement in respect of a
Project Work Order shall discharge the Molina PWO Party from its corresponding
obligation to perform that activity under the Project Work Order; and

(ii)
performance by the Service Provider of an activity under this Agreement in
respect of a Project Work Order shall discharge the Service Provider PWO Party
from its corresponding obligation to perform that activity under the Project
Work Order.

13.4
Services under a Project Work Order

(a)
The Services to be provided under each Project Work Order are:

(i)
the services, functions, roles and responsibilities set out in the Project Work
Order itself; and

(ii)
the services, functions, roles and responsibilities set out in any software
development lifecycle or methodology expressly referenced in the Project Work
Order.

13.5
Linked Project Work Orders

(a)
In this Agreement, a Project Work Order (“Project Work Order A”) is Linked to
another Project Work Order (“Project Work Order B”) (and Project Work Order B is
also Linked to Project Work Order A) if:



-14-

--------------------------------------------------------------------------------





(i)
any of the Deliverables of Project Work Order A, or any derivative works or
Modified versions of any of those Deliverables, are Input Deliverables for
Project Work Order B;

(ii)
any of the Deliverables of Project Work Order A, or any derivative works or
Modified versions of any of those Deliverables, are Input Deliverables for a
Project Work Order that is Linked to Project Work Order B;

(iii)
both of the following conditions are satisfied:

(A)
any of the Deliverables of Project Work Order A, or any derivative works or
Modified versions of any of those Deliverables, are Input Deliverables (or the
equivalent of Input Deliverables) for an agreement with a Third Party; and

(B)
any of the Deliverables (or the equivalent of Deliverables) of that agreement,
or any derivative works or Modified versions of any of any of those
Deliverables, are Input Deliverables for Project Work Order B; or

(iv)
Project Work Order A expressly states that it is ‘Linked’ to Project Work Order
B.

14.
PROVISION OF THE SERVICES

14.1
The Service Provider shall provide, or shall procure the provision by Service
Provider Companies of, the Services to Molina and the Molina Companies.

14.2
Each of the Service Provider and Molina has the rights and obligations allocated
to it in each Statement of Work.

14.3
The Service Provider or the Service Provider PWO Party (as applicable) shall
provide the Services with effect from the following dates:

(a)
in the case of the Run Services, each Service Commencement Date, as set out in
Schedule 4 (Transition and Transformation); and

(b)
in the case of the Project Services under each Project Work Order, the
commencement date for the Project Services under that Project Work Order.

14.4
The Service Provider shall provide the Services and perform all its other
obligations under this Agreement in a manner that at all times complies with:

(a)
the provisions referred to in Clause 13.4 (in the case of the Project Services);

(b)
subject to Clause 14.5 and if the relevant Project Work Order expressly
contemplates the applicability of the associated detail in the Service Provider
Technical Solution to the Services set out in such Project Work Order, the
Service Provider Technical Solution; and



-15-

--------------------------------------------------------------------------------





(c)
the Policies, as notified by Molina to the Service Provider in writing from time
to time.

14.5
Except to the extent the provisions of this Agreement or the applicable Project
Work Order expressly contemplate that an obligation in an SoW is subject to the
related detail set out in Schedule 21 (Service Provider Technical Solution),
Service Provider shall not be entitled to rely on any provision of Schedule 21
(Service Provider Technical Solution), whether expressed as an assumption, a
dependency or otherwise, as limiting or reducing any of its obligations under:

(a)
any other provision of this Agreement (including under any provision of any
Schedule other than Schedule 21 (Service Provider Technical Solution)); or

(b)
any Project Work Order.

15.
SERVICE DELIVERY LOCATIONS

15.1
The Service Provider shall provide the Run Services only from Approved Service
Delivery Locations.

15.2
If any Project Work Order provides that the Service Provider must provide the
Project Services under that Project Work Order (or some of those Services) at or
from a particular Molina Location or Approved Service Delivery Location, or
Molina requires the Service Provider to provide any Catalogue Item at or from a
particular Molina Location or Approved Service Delivery Location, the Service
Provider shall provide those Project Services or that Catalogue Item at or from
that Molina Location or Approved Service Delivery Location.

15.3
If any Project Work Order does not include a provision as described in
Clause 15.2, or includes such a provision only in respect of certain Project
Services under that Project Work Order, then the Service Provider may provide
the Project Services under that Project Work Order, or the Project Services not
covered by such a provision, from any Approved Service Delivery Location but not
from any other location.

15.4
Molina may, by written notice to the Service Provider, remove any Approved
Service Delivery Location from Schedule 10 (Approved Service Delivery Locations)
(and that location shall cease to be an Approved Service Delivery Location) if:

(a)
the Service Provider commits a material breach of this Agreement that is wholly
or mainly due to the Approved Service Delivery Location, and, if that breach is
capable of remedy, that breach is not remedied within twenty (20) Business Days
(or such other period as may be agreed by the Parties); or

(b)
that Approved Service Delivery Location does not comply with any Policy and is
not or cannot be made to be compliant with that Policy within twenty
(20) Business Days.

15.5
Clause 50 (Service Relocation) shall apply if Molina removes any Approved
Service Delivery Location under Clause 15.4.



-16-

--------------------------------------------------------------------------------





16.
SOFTWARE REQUIREMENTS

16.1
The Service Provider shall be responsible for installing, operating and
maintaining, at its own expense, the Service Provider Software utilized in the
performance of the Services.

16.2
The Service Provider shall provide the following to Molina together with any
Deliverable required to be provided under this Agreement or any Project Work
Order that is, or that includes, any Software that has been created or developed
by the Service Provider in the performance of the Services (including any
Modification to any such Software) (a “Customized Software Deliverable”):

(a)
all Source Code in respect of the Customized Software Deliverable;

(b)
copies of all:

(i)
Service Provider Software that is embedded in the Customized Software
Deliverable;

(ii)
Service Provider Software that is necessary to Use, Modify, support or maintain
or continue to develop the Customized Software Deliverable, except where such
Service Provider Software is owned by a Third Party and the Agreement or
relevant Project Work Order expressly sets outs that that Molina will have to
obtain the copies of that Service Provider Software from such Third Party;

(iii)
other Service Provider Software that the Parties have agreed will be provided to
Molina;

(iv)
Third Party Software in respect of which Molina has requested the Service
Provider to assist it in obtaining licenses under Clause 16.8(d); and

(v)
Third Party Software that the Service Provider has incorporated into a
Customized Software Deliverable.

(c)
full details of the Customized Software Deliverable, including full name and
version details, the type of media on which the Customized Software Deliverable
is provided, any backup command or Software used to create the Customized
Software Deliverable provided, any compression used on the Customized Software
Deliverable, any archive hardware used in relation to the Customized Software
Deliverable and details of the operating system on which the Customized Software
Deliverable runs;

(d)
any password and encryption details necessary to access the Source Code to the
Customized Software Deliverable that the Service Provider is required to provide
under this Clause 16.2;

(e)
a directory listing of the media on which the Customized Software Deliverable is
provided;

(f)
design information in respect of the Customized Software Deliverable, including
module names and functionality; and



-17-

--------------------------------------------------------------------------------





(g)
the name and contact details of the Service Provider Personnel who Molina may
contact if it has any queries regarding the Customized Software Deliverable.

16.3
The Service Provider shall promptly provide Molina with any additional
information that Molina may reasonably request in order to be able to Use,
reproduce, Modify, build, compile, install, enhance or support any Customized
Software Deliverable.

16.4
The Service Provider may not incorporate any Service Provider Software, any
Third Party Software or any Open Source Software (including any Modification to
any Service Provider Software, Third Party Software or Open Source Software made
in the course of providing the Services) (the “Software Materials”) into any
Molina Work Product, any Customized Software Deliverable or any of Molina’s
Applications or other Systems unless the Service Provider has all the necessary
licenses and consents it requires in order to grant to Molina the rights
described in Clause 29 (Intellectual Property Rights) and:

(a)
the Software Materials were already incorporated in Materials provided by Molina
to the Service Provider for the Service Provider to Modify;

(b)
the Software Materials’ inclusion is expressly set out in a Statement of Work or
a Project Work Order as an exception to the obligation set out in this Clause
16.4;

(c)
the Software Materials’ inclusion is approved via the Change Control Process; or

(d)
in the case of Open Source Software, the Open Source Software is Approved Open
Source Software.

16.5
In order to ensure compliance with Clause 16.4, the Service Provider shall use
Software tools in accordance with Good Industry Practice to detect the presence
of Open Source Software.

16.6
The Service Provider may not, without the prior written permission of Molina or
in accordance with the Policies, create any dependency between the Use,
Modification, development, maintenance or support of any Customized Software
Deliverable or any of Molina’s Applications or other Systems and:

(a)
any Service Provider IP;

(b)
any Software, Materials or data the Intellectual Property Rights in which (or
some of them) are owned by any Third Party; or

(c)
any services, assets or facilities that are not under Molina’s control and which
Molina does not enjoy a perpetual, irrevocable, transferrable, sublicenseable,
royalty-free, fully paid up right to use to the extent necessary for the proper
operation of the Customized Software Deliverable, Molina Application or other
System.

In this Clause 16.6, to “create a dependency” means the Customized Software
Deliverable, Molina Application or other System (as applicable), cannot be Used,
Modified, developed or supported without one of the items listed in
Clauses 16.6(a), 16.6(b) or 16.6(c).


-18-

--------------------------------------------------------------------------------





16.7
The Service Provider shall ensure that all Service Provider Software, Third
Party Software and Open Source Software that are incorporated into any Molina
Work Product, any Customized Software Deliverable or any of Molina’s
Applications or other Systems are clearly identified, either in the Source Code
in respect of the Molina Work Product or Customized Software Deliverable or as
otherwise agreed between the Parties, as being Service Provider Software, Third
Party Software or Open Source Software (as the case may be).

16.8
The Service Provider shall:

(a)
obtain the prior written approval of Molina in respect of all Systems used in
the creation or development of Molina Work Product created for Regulated
Systems;

(b)
not use any System in the creation or development of Molina Work Product created
for Regulated Systems that has not been approved by Molina in accordance with
Clause 16.8(a);

(c)
obtain for the benefit of Molina and the other Molina Companies, at the Service
Provider’s cost (unless expressly stated as a Molina Responsibility), a license,
on terms that are at least as favorable as those in Clause 29.4 (or such other
terms as may be agreed by the Parties in writing) in respect of any Third Party
Software incorporated into any Molina Work Product or any Customized Software
Deliverable;

(d)
if requested by Molina, assist Molina in obtaining (including introducing Molina
to the relevant Third Party), at Molina’s cost, a license for Molina and the
other Molina Companies to Use any Third Party Software approved by Molina in
accordance with Clause 16.8(a) on, to the extent agreed by the applicable Third
Party licensor, the standard license terms offered by the relevant Third Party
licensor;

(e)
obtain for the benefit of Molina and the other Molina Companies, at the Service
Provider’s cost, a license to Use any Software, Materials and data, and any
services, assets or facilities, owned by any Third Party and on which the Use,
Modification, development, maintenance or support of any Customized Software
Deliverable becomes dependent as a result of any action taken by the Service
Provider in breach of Clauses 16.6(b) or 16.6(c); and

(f)
wherever possible, use applications and tools that are generally commercially
available in the creation and development of Molina Work Product.

17.
SERVICE LEVELS

17.1
The Service Levels are set out in Schedule 6 (Service Levels and Service
Credits).

17.2
Without limiting the Service Provider’s obligations to provide the Services in
accordance with the quality standards in Clause 19 (Quality), the Service
Provider must ensure that the Services at all times meet or exceed the Service
Levels.



-19-

--------------------------------------------------------------------------------





17.3
If Service Level Default occurs, the Service Provider shall do any or all of the
following (as directed by Molina):

(a)
prior to the end of the month following the month in which the failure (or, as
applicable, the last failure) occurred (or within such shorter period as may be
specified in Schedule 6 (Service Levels and Service Credits)), perform a Root
Cause Analysis to identify the cause of such failure and provide Molina with a
written report identifying the root cause of the failure, the consequences of
the failure and the Service Provider’s procedures for correcting the failure and
for ensuring that the failure does not occur again in the future, in each case
as further set out in Schedule 6 (Service Levels and Service Credits); and

(b)
correct any fault or defect in the Systems (other than Systems that Molina is
responsible for providing and maintaining, in each case as expressly stated in
the applicable Statement of Work or Project Work Order) or processes used by the
Service Provider to provide the Services which gave rise to the failure so that
the same fault or defect does not reoccur.

17.4
The Service Provider is responsible for ensuring that performance against each
of the Service Levels is capable of being measured and reported, and that
performance is measured and reported, in accordance with this Agreement.

17.5
If the Service Provider does not measure or report performance against any
Service Level in any month in which the Service Provider is required to measure
and report performance as set out in Schedule 6 (Service Levels and Service
Credits), then the Service Provider shall be deemed to have failed to meet that
Service Level and all the normal consequences of such a failure shall apply
including crediting Service Credits in accordance with Clause 18 (Service
Credits).

18.
SERVICE CREDITS

18.1
If a Service Level Default occurs, the Service Provider shall credit Molina
Service Credits in accordance with Schedule 6 (Service Levels and Service
Credits).

18.2
The Service Credits that the Service Provider must credit to Molina shall be
credited, reported, applied and calculated in accordance with the method set out
in Schedule 6 (Service Levels and Service Credits).

18.3
The Service Provider must automatically credit Service Credits against the
Charges in accordance with Schedule 3 (Pricing and Invoicing).

18.4
The Service Provider acknowledges and agrees that the credit of any Service
Credit by the Service Provider is a one-time price adjustment (without the need
to adjust the Charges in Schedule 3 (Pricing and Invoicing)) to reflect the fact
that Molina was not provided the quality of Service that it contracted to
receive. A Service Credit is therefore not an estimate of the loss or damage
suffered by Molina as a result of the Service Provider’s failure to deliver the
Services to meet a Service Level.



-20-

--------------------------------------------------------------------------------





18.5
If Molina brings an action based on the same circumstances that gave rise to the
payment of Service Credits then any award of damages shall be reduced by the
amount of the Service Credit to reflect the Service Credits already credited.

18.6
Service Credits are not Molina’s sole or exclusive remedy in relation to:

(a)
any failure by the Service Provider to meet the Service Levels; or

(b)
breach of, or failure to perform, this Agreement by the Service Provider.

18.7
Subject to Clause 18.5, Molina is not precluded from claiming general damages
should Service Credits not fully compensate Molina for its recoverable loss.

19.
QUALITY

19.1
The Service Provider shall perform its obligations under this Agreement in
accordance with Good Industry Practice.

19.2
The Parties shall have the rights and obligations allocated to them in
Schedule 14 (Molina Policies).

20.
TRAINING

20.1
The Service Provider shall train the Service Provider Personnel about Molina
Policies and on regulatory matters impacting on Molina. In the case of
regulatory matters, the Service Provider shall train the Service Provider
Personnel in accordance with Molina’s interpretation of such regulatory matters
that it notifies to the Service Provider in writing, and, if Molina does not
notify the Service Provider of any interpretation, the Service Provider shall
train the Service Provider Personnel about regulatory matters impacting on
Molina in accordance with Good Industry Practice.

20.2
Molina may provide materials, including speaker notes and handouts, for use in
the training sessions referred to in Clause 20.1, and the Service Provider shall
ensure that these materials are used in those training sessions, including in
such manner as Molina may specify.

20.3
The Service Provider shall bear all of its own costs related to the staging and
running of the training sessions referred to in Clause 20.1.

20.4
Molina shall have the right to attend training sessions referred to in
Clause 20.1. The Service Provider shall, promptly upon request by Molina,
provide Molina with copies of all materials presented or distributed to Service
Provider Personnel attending training sessions referred to in Clause 20.1.

20.5
If Molina discovers that the Service Provider is not performing its obligations
under Clause 20.1 in accordance with Good Industry Practice, or that the
training sessions under Clause 20.1 are otherwise deficient in any material
respect, then, without prejudice to any of Molina’s other remedies under this
Agreement, the Parties may agree that until the Service Provider has remedied
that failure or those deficiencies:



-21-

--------------------------------------------------------------------------------





(a)
Molina may require all Service Provider Personnel to attend training sessions
run by or on behalf of Molina on the matters referred to in Clause 20.1;

(b)
the Service Provider shall bear all of its own costs related to the attendance
by Service Provider Personnel at those training sessions (including travel and
living expenses); and

(c)
Molina shall not be liable to pay any amounts to the Service Provider in respect
of the time spent by any Service Provider Personnel in attending any of those
training sessions.

20.6
Molina may, in circumstances other than those described in Clause 20.5, require
Service Provider Personnel to attend training sessions run by or on behalf of
Molina on the matters referred to in Clause 20.1. Molina shall reimburse the
Service Provider’s reasonable travel and living expenses incurred in complying
with this Clause 20.6.

21.
MUTUAL ASSISTANCE AND COOPERATION

The Parties shall have the rights and obligations allocated to them in
Schedule 17 (Mutual Assistance and Cooperation).




-22-

--------------------------------------------------------------------------------






PART F    CHANGE
22.
THE RELEVANT CHANGE MANAGEMENT PROCESS

The Parties shall have the rights and obligations as set out in Schedule 9
(Change).
23.
TECHNOLOGY DEVELOPMENT AND ASSET REFRESH

23.1
Continuous Improvement

(a)
The Service Provider shall proactively plan for and identify opportunities to
improve the Services and, in so doing, shall advise Molina of each such
opportunity that is identified for consideration and possible implementation.

(b)
The Service Provider shall, in addition to any requirements to reduce the
Charges as set out in Schedule 3 (Pricing and Invoicing), proactively plan for
and identify opportunities to reduce the Charges further (without compromising
the quality of the Services) and, in so doing, shall advise Molina of each such
opportunity that is identified for consideration and possible implementation.

23.2
Technological Flexibility

(a)
The Service Provider shall, where practicable, employ technology platforms,
systems and solutions to provide the Services that have the ability to interface
and interoperate with industry standard technology platforms and systems.

(b)
Notwithstanding and in addition to Clause 23.2(a), all interfaces that are
required to be prepared and developed by the Service Provider under this
Agreement or any Project Work Order must, where practicable and unless otherwise
mandated by Molina, be prepared and developed:

(i)
using open standards and open communications protocols;

(ii)
in accordance with the Service Provider’s then current development, interface
and interoperability methodologies;

(iii)
using applications and Software tools that are generally available in the market
(if any), rather than bespoke applications or Software tools created for the
purpose of developing a specific interface unless otherwise agreed between the
Parties; and

(iv)
in accordance with Good Industry Practice in the Software development industry
and any specific practices recommended, and publications issued (including
recommendations on the use of application programming interfaces) by the vendor
of the platforms, Systems and solutions that the interfaces are designed to
connect.





-23-

--------------------------------------------------------------------------------






PART G    SECURITY, BUSINESS CONTINUITY AND INCIDENT MANAGEMENT
24.
SECURITY

24.1
The Service Provider shall comply with its obligations in relation to security
set out in the Policies and each Statement of Work.

24.2
The Service Provider understands and acknowledges that Molina is a covered
entity and/or business associates subject to the Health Insurance Portability
and Accountability Act of 1996 (“HIPAA”) and the Health Information Technology
for Economic and Clinical Health Act (“HITECH”) and any regulations promulgated
thereunder (collectively the “HIPAA Rules”) and that Service Provider creates,
receives, maintains, and/or transmits Protected Health Information (“PHI”) in
providing Services on behalf of Molina. The Parties agree to enter into the
Business Associate Agreement set forth in Schedule 24 (Certain Security
Requirements).

24.3
The Service Provider understands and acknowledges that Molina is a Qualified
Health Plan which participates in state and federal health insurance exchanges
which involve the use and disclosure of Personally Identifiable Information
(“PII”). The Service Provider agree to comply with applicable state and federal
law with respect to safeguarding such PII. The Parties agree to abide by the
requirements set forth in Schedule 24 which is incorporated herein by reference.
The Service Provider shall access or use Molina’s Systems only for the purpose
of performing the Services and for no other purpose whatsoever.

24.4
The Service Provider understands and acknowleges that Molina is subject to other
state and federal laws regulating the privacy and confidentiality of personal
information, including, but not limited to, the Gramm-Leach-Bliley Act (“GLBA”),
Title 42 Part 2 pertaining to the confidentiality of Substance Abuse Disorder
Information, and 42 CFR 431.00 et seq., pertaining to the Confidentiality of
Medicaid Participant information, and the California Consumer Privacy Act
(“CCPA”).

24.5
When accessing or using Molina’s Systems the Service Provider shall, and shall
procure that such of the Service Provider Personnel who have access to Molina’s
Systems in connection with the performance of the Services shall, comply with
all Policies relating to security of Molina’s Systems.

24.6
The Service Provider shall ensure that all the Service Provider Personnel are
granted access to Molina’s Confidential Information and any of Molina’s Systems
only on a need-to-access basis which shall be restricted to such access as is
necessary to perform the Services. Such Service Provider Personnel granted
access shall be bound by written confidentiality obligations no less restrictive
than those set out in this Agreement (which obligations may, in respect of each
Service Provider Person, be set out in that Service Provider Person’s terms of
employment or in a separate non-disclosure agreement) and shall be informed by
the Service Provider of the confidentiality obligations in this Agreement.



-24-

--------------------------------------------------------------------------------





24.7
The Service Provider shall ensure that no Service Provider Company and, to the
extent any of the following events arise from any failure by the Service
Provider to fulfill its obligations under this Agreement, that no Third Party:

(a)
suspends, interrupts or discontinues Molina’s (or any Molina Company’s) use of
Molina’s Systems;

(b)
erases, destroys, corrupts or modifies any of the Molina Data without the
consent or knowledge of Molina;

(c)
is, at any time, unable to locate definitively any media, device or equipment on
which Molina Data is stored; or

(d)
bypasses any internal or external security measure in order to obtain access to
the relevant Molina Systems or Molina Data without the consent or knowledge of
Molina.

24.8
The Service Provider shall notify Molina as soon as it becomes aware of any
actual or suspected breaches of this Clause 24 (Security). Molina shall be
entitled to investigate, or engage a third party to investigate on its behalf,
any actual or alleged breaches (and the Service Provider shall fully cooperate)
and the Service Provider shall, as soon as practicable and to extent such actual
or alleged breaches are rectifiable by the Service Provider, rectify any
breaches identified. The costs of any such investigation, cooperation, and of
any rectification of failures by the Service Provider to comply with this
Clause 24 (Security), shall be borne by the Service Provider; provided, however,
that Molina shall be responsible for such costs to the extent (a) the Service
Provider is not responsible for the actions of the applicable Third Party as set
out in Clause 24.7, (b) the breach was caused by Molina, (c) the breach was
caused by an Other Service Provider whose contract with Molina or whose related
activities are not being administered or managed by the Service Provider or any
of its Affiliates, or (d) the breach was caused by an Other Service Provider
whose contract with Molina or whose related activities are being managed by the
Service Provider and such breach was not directly caused by Service Provider’s
failure to properly manage or administer such Other Service Provider.

24.9
The Service Provider shall notify Molina as soon as it becomes aware of any
actual or suspected vulnerability in the security of any of Molina’s Systems
(whether or not those vulnerabilities are, or result from, a breach of this
Agreement by the Service Provider).

25.
BUSINESS CONTINUITY MANAGEMENT AND DISASTER RECOVERY

25.1
In addition to the Service Provider’s obligations set out in Schedule 23
(Business Continuity and Disaster Recovery), the Service Provider shall
implement, test and maintain disaster recovery and business continuity
procedures in respect of its own Systems and facilities used to provide the
Services, in accordance with Good Industry Practice.

26.
MAJOR INCIDENTS

26.1
In the event of a Major Incident, the Service Provider shall:



-25-

--------------------------------------------------------------------------------





(a)
comply with its obligations in this Agreement and the Policies according to the
nature and impact of that Major Incident;

(b)
take Appropriate Actions to mitigate any adverse effects of the Major Incident
on the Services; and

(c)
take Appropriate Actions to ensure that the steps taken by the Service Provider
in managing and resolving the Major Incident do not add any further disruptions
to the impact of the Major Incident on the Services.

26.2
If a Major Incident is caused or contributed to by, or is otherwise connected
to, the Services or Deliverables that the Service Provider has provided under
this Agreement or any Project Work Order, the Service Provider shall:

(a)
take Appropriate Actions to assign personnel from its Incident Response Team to
manage and resolve the Major Incident (before assigning BAU Personnel); and

(b)
to the extent that it is unable to assign personnel from its Incident Response
Team in accordance with Clause 26.2(a), take Appropriate Actions to:

(i)
assign BAU Personnel to manage and resolve the Major Incident; and

(ii)
back-fill the roles of any BAU Personnel assigned in accordance with
Clause 26.2(b)(i).

26.3
Subject to Clause 26.4 and without prejudice to Clause 60 (Excusing Causes) and
Clause 61 (Force Majeure), the Service Provider shall not be liable for a
failure to perform its obligations under this Agreement (other than any of its
obligations under this Clause 26 (Major Incidents)) if and to the extent that
the failure resulted from:

(a)
an action or step taken by the Service Provider in managing and resolving a
Major Incident which Molina directed the Service Provider to take; or

(b)
BAU Personnel being assigned to manage and resolve a Major Incident in
accordance with this Clause 26 (Major Incidents) and, as a result, being
unavailable to perform the Services.

26.4
The Service Provider shall not be entitled to relief under Clause 26.3 to the
extent that:

(a)
the Major Incident occurred as a result of a breach by the Service Provider of
any of its obligations under this Agreement or a negligent act or omission on
the part of the Service Provider; or

(b)
the Service Provider fails to comply with its obligations under Clause 26.1.

26.5
The Service Provider’s obligations under this Agreement in relation to the
management and resolution of a Major Incident apply irrespective of whether the
Parties have agreed on the Service Provider’s liability in relation to that
Major Incident or any action or step to be taken in managing or resolving the
Major Incident, and the Service Provider may not



-26-

--------------------------------------------------------------------------------





refuse to perform those obligations on the grounds that the Parties have not
reached such agreement.
26.6
In circumstances where a Major Incident was not caused by an act or omission of
the Service Provider (or of a Service Provider Company), or by the Service
Provider’s breach of any of its obligations under this Agreement, to the extent
the Service Provider’s compliance with this Clause 26 causes it to incur
demonstrable and material costs in addition to those it incurs in complying with
its obligations under this Agreement, the Parties shall agree any adjustment to
the Charges in accordance with the Change Control Process.

26.7
The Service Provider shall:

(a)
maintain a plan for responding to Major Incidents using the Incident Response
Team and shall test this plan on an annual basis;

(b)
ensure that a member of the Incident Response Team is available at all times to
respond to a Major Incident, irrespective of when or where the Major Incident
occurs;

(c)
maintain an up-to-date call-out list containing names, roles and contact details
(including mobile and home phone numbers) of all members of the Incident
Response Team;

(d)
identify a manager and single point of contact on the Incident Response Team;

(e)
cooperate with Other Service Providers to share such call-out lists for each
Incident Response Team;

(f)
recommend to Molina that a Major Incident be declared as a result of an event or
crisis within the Service Provider’s own organization; and

(g)
participate in formal reviews and assessments of all Major Incidents to capture
learning and improvements to the Services arising out of the Major Incident
including retrospectively processing such Major Incidents in accordance with
this Agreement and the Policies.

27.
VIRUS AND HARMFUL CODE PROTECTION

27.1
Service Provider Responsibility

(a)
Subject to Clause 27.1(c), the Service Provider must ensure that it does not
introduce, or, by failing to comply with its obligations under this Agreement,
permit the introduction of, any computer program virus, drop dead device, Trojan
horse, time bomb, back door device, or other code that is harmful, destructive,
disabling or which assists in or enables unauthorized access to, or use or
modification of, any of Molina’s Systems or associated data or otherwise
disrupts or impairs the normal operation of any of Molina’s Systems (“Harmful
Code”) into any Molina Work Product or in any Customized Software Deliverable.



-27-

--------------------------------------------------------------------------------





(b)
The Service Provider must take Appropriate Actions to ensure that no Harmful
Code is introduced into any of Molina’s Systems by the Service Provider or any
of its Subcontractors.

(c)
The Service Provider will not be in breach of the provisions of Clause 27.1(a)
in circumstances where Materials provided to it by Molina or Other Service
Providers already contain Harmful Code, except where the Service Provider’s
obligations under this Agreement or a Project Work Order in relation to the
Customized Software Deliverable include an obligation to eliminate such Harmful
Code.

27.2
Molina Responsibility

Molina shall implement and enforce its own internal policies as they apply to
virus protection.
27.3
Procedure if Harmful Code is Found

If any Harmful Code is found by the Service Provider to have been introduced
into any Molina Work Product, any Customized Software Deliverable or any of
Molina’s Systems:
(a)
the Service Provider must report that fact to Molina as soon as the Service
Provider becomes aware of it and provide all information reasonably requested by
Molina and which it is capable of providing in relation to the Harmful Code, its
manner of introduction and the effect the Harmful Code has had or is likely to
have;

(b)
the Service Provider shall cooperate fully with Molina and its Third Party
suppliers in taking the necessary remedial action to eliminate the Harmful Code
and shall itself take Appropriate Actions to prevent re–occurrence (including
implementing appropriate policies and processes to prevent further occurrences);

(c)
if so directed by Molina, the Service Provider shall, at its own cost (except in
circumstances where Clause 27.3(d) applies), take Appropriate Actions to remove
the Harmful Code from all Molina Work Product, Customized Software Deliverables
and Molina Systems (or such of them as Molina may specify) but shall in all
cases remedy any consequences of the introduction, execution or proliferation of
the Harmful Code, whether by way of removing the Harmful Code or creating a
Workaround; and

(d)
Molina shall bear the cost of the Service Provider removing Harmful Code in
accordance with this Clause 27.3 if (i) the Harmful Code was introduced by
Molina or a Third Party acting on Molina’s behalf or (ii) the Service Provider
is not responsible for the actions of the applicable Third Party as set out in
Clause 24.7, in each case unless the Service Provider is required to remove the
Harmful Code as part of the Services or under another agreement with a Molina
Company.



-28-

--------------------------------------------------------------------------------






PART H    FACILITIES AND SAFETY, HEALTH AND ENVIRONMENT
28.
SITE SYSTEMS AND ACCESS TO MOLINA FACILITIES

28.1
The Service Provider may install Site Systems only in accordance with the terms
set out in Schedule 13 (Access to Molina Facilities).

28.2
Molina shall give the Service Provider the access to the Molina Facilities as is
required by Schedule 13 (Access to Molina Facilities) and each Project Work
Order and each Party shall have the rights and obligations in relation to
accessing the Molina Facilities as set out in Schedule 13 (Access to Molina
Facilities) or in a Project Work Order.

28.3
Molina’s Discretion

The Service Provider may install Site Systems at Molina Facilities only with
Molina’s prior written consent, which may be given or refused in Molina’s
absolute discretion. Molina consents to the continuing installation of Site
Systems that are already installed at Molina Facilities as at the Effective
Date, and consents to the installation of those Site Systems that are
specifically included in the Agreement, a Project Work Order or a Transition
Project.
28.4
Quality and Compliance

The Service Provider shall procure that all Site Systems comply and remain
compliant with all applicable Policies until removed from Molina Facilities.
28.5
Compatibility

The Service Provider shall procure that the Site Systems and the Services are at
all times compatible with the technical standards set out in the Policies.
28.6
Installation, Removal and Use

(a)
The Service Provider shall, in reasonable time:

(i)
provide Molina with the information and instructions necessary to enable
appropriately skilled Molina personnel to prepare each Molina Facility for the
delivery and installation of the Site Systems; and

(ii)
deliver the Site Systems to, and install them at, Molina Facilities.

(b)
When a Site System ceases to be used in the provision of the Services, the
Service Provider shall promptly disconnect that System, make good any damage
caused by the disconnection (unless otherwise instructed by Molina) and remove
it from the relevant Molina Facility, provided that where the Site System is an
Exit System, the Service Provider shall take no action to remove that Site
System from the relevant Molina Facility unless Molina gives its written
consent, which it shall not unreasonably withhold.

(c)
The Service Provider shall not use the Site Systems other than for the provision
of the Services without first obtaining Molina’s written consent.



-29-

--------------------------------------------------------------------------------





(d)
If a Site System is removed from a Molina Facility, the Service Provider shall
promptly securely erase all Molina Data and Molina Confidential Information from
that Site System in accordance with the Policies and with Molina’s written
consent.





-30-

--------------------------------------------------------------------------------






PART I    INTELLECTUAL PROPERTY, CONFIDENTIALITY AND DATA PROTECTION
29.
INTELLECTUAL PROPERTY RIGHTS

29.1
Ownership of Pre–existing Intellectual Property Rights

(a)
This Agreement shall not assign or otherwise transfer any Intellectual Property
Rights existing as at the Effective Date.

(b)
Neither Party shall contest ownership of all or part of the other Party’s
pre–existing Intellectual Property Rights.

29.2
License of Molina IP and Molina Work Product

(a)
Molina shall retain all right, title and interest in and to the Molina IP,
including all Intellectual Property Rights therein.

(b)
Subject to this Clause 29.2, the Service Provider and the Approved
Subcontractors are hereby granted (in each case, to the extent necessary and for
the sole purpose of providing the Services):

(i)
a world–wide, fully paid–up, non–exclusive license to Use the Molina IP; and

(ii)
a right to use the Molina–owned Systems, and, to the extent permitted under the
relevant lease, Molina–leased Systems.

(c)
The Molina IP shall be made available to the Service Provider in such form and
on such media as exists at the Effective Date and for Molina IP provided after
the Effective Date in such form and on such media as may be agreed between the
Parties.

(d)
Neither the Service Provider nor the Approved Subcontractors shall be permitted
to Use the Molina IP for the benefit of any entities other than Molina Companies
without the prior written consent of Molina, which may be withheld at Molina’s
sole discretion.

(e)
The license granted under this Clause 29.2 shall take effect from the date that
the Molina IP is first provided to the Service Provider or the Approved
Subcontractors.

(f)
The right to use the Molina–owned or leased Systems under this Clause 29.2 shall
take effect from the following date:

(i)
in the case of each System that is required to be used by the Service Provider
or the Approved Subcontractors in the provision of the Run Services, the
applicable Service Commencement Date; and

(ii)
in the case of each System that is required to be used by the Service Provider
or the Approved Subcontractors in the provision of the Project Services, the
commencement of the applicable Project Work Order (or, if the System is



-31-

--------------------------------------------------------------------------------





required to be used in relation to more than one Project Work Order, the first
commencement of any such Project Work Order).
(g)
The license granted under this Clause 29.2 shall terminate:

(i)
in respect of a particular item of the Molina IP, on the date that item ceases
to be Used in performance of the Services, in which event the Service Provider
shall (to the extent the Molina IP is, or comprises, Confidential Information)
promptly comply with Clause 32 (Return of Confidential Information) in respect
of that item; and

(ii)
in total, on the date on which this Agreement has expired or been terminated and
the Service Provider has completed the performance of all of its obligations
under all Project Work Orders (including its obligations under Schedule 8
(Termination Assistance and Exit) in respect of all Project Work Orders that are
terminated).

(h)
The right to use the Molina–owned or leased Systems under this Clause 29.2 shall
terminate on the date on which this Agreement has expired or been terminated and
the Service Provider has completed the performance of all of its obligations
under all Project Work Orders (including its obligations under Schedule 8
(Termination Assistance and Exit) in respect of all Project Work Orders that are
terminated).

29.3
Rights in Molina Work Product

(a)
Subject to Clause 29.1, Clause 29.3(b), and Clause 29.3(c), Molina shall own all
right, title and interest (including ownership of all Intellectual Property
Rights, patentable inventions and patents thereon) in and to Molina Work
Product. This Agreement memorializes that it was the Parties’ intent before
commencement of the Molina Work Product that the Molina Work Product was to be a
work made for hire within the meaning of the Copyright Act, 17 U.S.C. § 101 et
seq. and all other applicable intellectual property laws, owned by Molina. The
Service Provider acknowledges that, for the purposes of the foregoing, the Work
Product shall be considered “works made for hire” under all applicable copyright
laws.

(b)
To the extent that any of the rights, title and interest referred to in
Clause 29.3(a) do not vest in Molina by operation of law, the Service Provider
hereby irrevocably assigns, transfers and conveys to Molina with full title
guarantee and, when applicable, shall procure that any of its Affiliates or
Subcontractors irrevocably assign, transfer and convey to Molina with full title
guarantee, without further consideration, all such rights, title and interest
(including Intellectual Property Rights) and such assignment shall be an
assignment (in respect of any copyright subsisting therein) of future copyright
pursuant the Copyright Act, 17 U.S.C. § 101 et seq. and all other applicable
intellectual property laws.

(c)
If a Deliverable, or any other Software or Materials specifically created or
developed by the Service Provider for Molina and required to be delivered to
Molina in the



-32-

--------------------------------------------------------------------------------





course of providing the Services, incorporates Service Provider IP (including
any Modification of pre-existing Service Provider IP):
(i)
that Deliverable, Software or Materials as a whole shall be treated for the
purposes of this Agreement as Molina Work Product, and not as a Modification of
the incorporated Service Provider IP; but

(ii)
that incorporated Service Provider IP shall remain treated as Service Provider
IP, and nothing in this Agreement shall assign or otherwise transfer any
Intellectual Property Rights in that incorporated Service Provider IP.

(d)
With respect to any moral rights in any of the Molina Work Product, the Service
Provider shall procure, and shall procure that any Affiliates of the Service
Provider and any Subcontractors procure, that all applicable moral rights shall
not be asserted by the holder of such rights.

29.4
License of Service Provider IP

(a)
Subject to Clause 29.3 and this Clause 29.4, the members of the Service Provider
Group shall retain all right, title and interest in and to the Service Provider
IP, including all Intellectual Property Rights therein.

(b)
The Service Provider hereby grants to each Molina Company, for its benefit and
for the benefit of its contractors and agents, a perpetual, irrevocable,
world-wide, fully paid-up, non-exclusive, transferable license (with the right
to sublicense) to Use and Modify all Service Provider IP that is:

(i)
incorporated within any Deliverable or Molina Work Product by the Service
Provider or any Subcontractor (whether solely or jointly with Molina or any
Third Party);

(ii)
otherwise necessary for the Use of any Molina Work Product or any Deliverable;

(iii)
necessary for the ongoing support, maintenance, Modification or development of
any Molina Work Product or any Deliverable; or

(iv)
integrated into any other Systems that are transferred to Molina or a Successor
Supplier on termination or expiry of this Agreement (in whole or in part).

(c)
Clause 29.4(b) applies to Service Provider IP irrespective of whether the use
made of the Service Provider IP by the Service Provider in providing the
Services was in compliance with, or in breach of, this Agreement.

(d)
Other than in the case specified in Clause 29.4(e)(i) or for the purpose
specified in Clause 29.4(e)(ii), or as otherwise expressly provided in this
Agreement, and subject always to Clause 29.4(f), nothing in this Agreement shall
be construed to give Molina, a Molina Company or an Other Service Provider the
right to use any



-33-

--------------------------------------------------------------------------------





Embedded Service Provider IP in a manner unconnected with the Application or
System in connection with which the Embedded Service Provider IP is provided.
(e)
For the purpose of Clause 29.4(d):

(i)
the case specified in this Clause is: if another provision of this Agreement or
a Project Work Order provides, or the specifications applicable to the
Application or System or to the Deliverable in which the Embedded Service
Provider IP is incorporated provide, for that Service Provider IP to be used
other than in connection with that Application or System; and

(ii)
the purpose specified in this Clause is: achieving interoperability with that
Application or System.

(f)
Clause 29.4(d) shall not apply in respect of any Embedded Service Provider IP if
the Service Provider does not comply with Clause 16.4 or 16.7 in respect of that
Embedded Service Provider IP.

(g)
The Service Provider hereby grants to each Molina Company, for its benefit and
for the benefit of its contractors and agents, during the Term (including the
term of any Project Work Order that continues after the end of the Term, and any
Exit Period), a world–wide, fully paid–up, non–exclusive license to Use the
Service Provider IP (other than Service Provider IP subject to the license under
Clause 29.4(b)) to the extent necessary to receive the Services.

(h)
The Service Provider hereby grants to each Molina Company for the benefit of the
Other Service Providers, during the Term (including the term of any Project Work
Order that continues after the end of the Term and any Exit Period), a
world–wide, fully paid–up, non–exclusive license to Use the Service Provider IP
(other than Service Provider IP subject to the license under Clause 29.4(b)) to
the extent necessary to enable those Other Service Providers to interact with
the Service Provider or to enable the Other Service Provider’s services to
interface with the Services.

(i)
Molina shall ensure that the Other Service Providers comply with the license
granted pursuant to Clause 29.4(h).

(j)
The licenses granted under this Clause 29.4 above shall take effect from the
date on which the Service Provider IP that is the subject of the license is
first used by, or on behalf of, the Service Provider to provide the Services or
incorporated into any Deliverable or any Molina Work Product or becomes
necessary for the Use of any Deliverable or any Molina Work Product.

(k)
If a Service Provider Method is incorporated within Molina’s business processes
or practices:

(i)
by or on behalf of the Service Provider;



-34-

--------------------------------------------------------------------------------





(ii)
by or on behalf of Molina, on the Service Provider’s recommendation; or

(iii)
by or on behalf of Molina as a result of Molina having learned to perform the
Service Provider Method in the course of receiving the Services during the Term,

then the Service Provider hereby grants to each Molina Company, for its benefit
and for the benefit of its contractors and agents (in connection with the
provision of services to a Molina Company), a perpetual, irrevocable,
world-wide, fully paid-up, non-exclusive, transferable license (with the right
to sublicense) to conduct its business and operate its processes and practices
incorporating the Service Provider Method. For the avoidance of doubt, Molina
shall comply with its obligations set out in Clause 30 (Confidentiality) with
respect to Service Provider Methods except as the disclosure thereof may be
permitted as set out in this Clause 29.4(k).
(l)
In each case where the Service Provider grants a license under this Clause 29.4
for the benefit of a contractor or agent of any Molina Company or any Other
Service Provider, that contractor, agent or Other Service Provider may exercise
its rights under that license for the sole purpose of providing goods, services
and Software to the Molina Companies.

29.5
Protection of each Party’s Rights

(a)
Except to the extent contemplated in this Agreement, the Service Provider shall
not at any time do anything or cause anything to be done that would prejudice
Molina’s right, title and interest in any of the Intellectual Property Rights
vested in Molina pursuant to this Agreement.

(b)
Except to the extent contemplated in this Agreement, Molina shall not at any
time do anything or cause anything to be done that would prejudice the Service
Provider’s right, title and interest in any Intellectual Property Rights vested
in the Service Provider pursuant to this Agreement.

(c)
Each Party agrees to, at the claiming Party’s reasonable expense, do all things
reasonably necessary to confirm the ownership of the subject matter and
Intellectual Property Rights therein as contemplated in this Clause 29
(Intellectual Property Rights), including executing or procuring the execution
of documents or taking other reasonable actions as necessary to perfect
ownership or otherwise to give full effect to the licenses granted pursuant to
this Clause 29 (Intellectual Property Rights).

(d)
Neither Party shall be permitted to use any trademarks of the other Party for
any purpose except with the express written permission of the owner of the trade
marks.

30.
CONFIDENTIALITY

30.1
In this Clause 30 (Confidentiality), the “Disclosing Party” means the Party
making a disclosure of Confidential Information to the other Party (the
“Receiving Party”).



-35-

--------------------------------------------------------------------------------





30.2
The Receiving Party shall, and shall procure that its Subcontractors shall:

(a)
keep the Confidential Information confidential;

(b)
not disclose the Confidential Information to any person, other than in
accordance with Clauses 30.3 to 30.5 or Clause 30.7, unless it first obtains the
written consent of the Disclosing Party; and

(c)
not use the Confidential Information other than for the Permitted Purposes.

30.3
Each Party and its Subcontractors may disclose Confidential Information to:

(a)
each other and their respective employees and Authorized Persons; and

(b)
its auditors to the extent reasonably required for such appointment and the
exercise by the auditor of its audit obligations.

30.4
Without limiting Clause 30.3, Molina may disclose Confidential Information
(other than Service Provider Commercially Sensitive Information) to:

(a)
Successor Suppliers to the extent set out in the Exit Plan or Schedule 8
(Termination Assistance and Exit);

(b)
any Step-In Agent appointed pursuant to Clause 48 (Step-In) to the extent
reasonably required for such appointment and the exercise by the Step-In Agent
of its step-in obligations, provided such Step-In Agent enters into an Agreed
Form NDA;

(c)
any Other Service Provider to the extent required to enable the Other Service
Provider to interact with the Service Provider or to enable the Other Service
Provider’s services to interface with the Services; and

(d)
without limiting Clause 30.10, any Regulatory Authority (or any Person that is
an Affiliate of, or acting at the behest of, a Regulatory Authority) to which
Molina or any Molina Company is obligated to provide services pursuant to a
contract with such Regulatory Authority or Person.

30.5
The Receiving Party may disclose Confidential Information to Third Parties
(including, if the Receiving Party is Molina, any Step-in Agent, Successor
Supplier or Other Service Provider) only if those Third Parties have entered
into a non-disclosure agreement for the benefit of the Disclosing Party
containing confidentiality terms no less stringent than those set out in this
Agreement (which may take the form of an Agreed Form NDA) or to those that are
subject to professional obligations preventing disclosure.

30.6
The Receiving Party shall be liable to the Disclosing Party if any person to
whom the Receiving Party disclosed Confidential Information does not comply with
this Clause 30 (Confidentiality) or the non-disclosure agreement in favor of the
Disclosing Party described in Clause 30.5 above.

30.7
The Receiving Party may disclose any information relating to the services or
transactions under this Agreement and Confidential Information where disclosure
is required by law,



-36-

--------------------------------------------------------------------------------





by a court of competent jurisdiction or by a regulatory body or stock exchange
with authority over its business or securities, provided that, where permitted
by law, the Receiving Party gives the Disclosing Party as much notice of the
disclosure as is practicable so that the Disclosing Party may seek a protective
order. The compelled disclosure described in the preceding sentence shall not
otherwise alter or affect the confidential nature of the Confidential
Information.
30.8
The obligations contained in Clauses 30.2 to 30.7 do not apply to any
Confidential Information which:

(a)
is at the date of this Agreement in, or at any time after the date of this
Agreement comes into, the public domain other than through the Receiving Party’s
breach of this Agreement;

(b)
can be shown by the Receiving Party to the reasonable satisfaction of the
Disclosing Party to have been known by the Receiving Party before disclosure to
the Receiving Party;

(c)
has been developed by the Receiving Party independently, without reference to
any Confidential Information provided by or otherwise obtained from the
Disclosing Party (or another member of its Group) or its contractors; or

(d)
subsequently comes lawfully into the possession of the Receiving Party from a
Third Party without restriction as to disclosure or use.

30.9
Nothing in this Clause 30 (Confidentiality) or any other obligation of
confidence arising under this Agreement or at law or in equity shall restrict in
any way the use (including disclosure) or enjoyment by Molina of any Service
Provider IP (in accordance with any license terms) that Molina is authorized to
use or enjoy under this Agreement.

30.10
Each Party may disclose to any Regulatory Authority a breach by the other of
this Agreement where such Party has an obligation to disclose that breach to a
Regulatory Authority.

30.11
Subject to Clause 30.3, Clause 30.4 and Clause 30.7, in no event shall either
Party’s Confidential Information be provided to other persons who are, or who
work for, a competitor of such Party without that Party’s prior written consent.

30.12
If the Receiving Party commits a breach of this Clause 30 (Confidentiality), the
Disclosing Party shall be entitled to seek the remedies afforded it in equity or
at law for breach of confidence, in addition to the remedies available to it for
breach of contract.

30.13
Molina shall be entitled to disclose the terms of this Agreement (other than
Schedule 21 (Service Provider Technical Solution) and the Charges) and any
Project Work Orders to any Third Party who Molina wishes to engage to provide
Replacement Services, provided that the identity of the Service Provider and the
identities of Service Provider Personnel are anonymized in that disclosure.
Nothing in this Clause 30.13 shall prevent Molina from disclosing to any such
Third Party that the Service Provider is the provider of any Services, provided
that Molina does not also disclose that the terms of this Agreement or any
Project



-37-

--------------------------------------------------------------------------------





Work Order are the terms on which the Service Provider has agreed to provide
those Services.
30.14
The Receiving Party shall promptly notify the Disclosing Party of any facts
known to the Receiving Party concerning any accidental or unauthorized access,
disclosure or use, or accidental or unauthorized loss, damage or destruction of
Confidential Information by any current or former employee, contractor, agent,
or subcontractor of the Receiving Party.

31.
USE OF CONFIDENTIAL INFORMATION AND MOLINA DATA

31.1
The Service Provider must not examine or analyze the contents of any Molina
Confidential Information or Molina Data disclosed to the Service Provider in the
performance of its obligations under this Agreement except as necessary for the
performance of those obligations. PHI, PII and other Personal Data subject to
privacy and confidentiality requirements pursuant to Applicable Law, as
applicable, shall be only be used and disclosed by the Service Provider in
accordance the attached Business Associate Agreement and applicable law. The
Service Provider shall continue to safeguard any such information even after the
Molina Confidential Information is disclosed to unauthorized individuals or
subject to unauthorized access.

31.2
The Service Provider shall keep any Molina Confidential Information and Molina
Data which is in electronic form separate from information in relation to any
Third Party in such a way that it can only be accessed by specified authorized
individuals who must enter an appropriately secured password or similar security
control to gain access.

31.3
The Service Provider shall keep any Molina Confidential Information and Molina
Data which is in paper form separate from information in relation to any Third
Party in such a way that it can only be accessed by specified authorized
individuals who must use an appropriate restricted key or similar security
control to gain access.

32.
RETURN OF CONFIDENTIAL INFORMATION

32.1
The Receiving Party must promptly on request from the Disclosing Party:

(a)
return to the Disclosing Party;

(b)
destroy and certify in writing to the Disclosing Party the destruction of; or

(c)
destroy and permit an employee of the Disclosing Party to witness the
destruction of,

all the Disclosing Party’s Confidential Information in the Receiving Party’s
possession or control, except as set out in Clause 57.5.
32.2
The Receiving Party may retain one copy of any notes and other records that it
is required by law to retain.

32.3
Either Party may retain information that it is required to disclose in order to
comply with any of those reporting obligations set out in Clause 30.7.



-38-

--------------------------------------------------------------------------------





33.
ANNOUNCEMENTS AND PUBLICITY

33.1
The Service Provider may not disclose to any existing or potential customer
(whether in any marketing materials addressed to a specific customer or its
customers generally, in a response to a ‘request for information’, ‘request for
proposal’ or similar document, or otherwise) any information regarding the
existence or subject matter of this Agreement.

33.2
Molina shall be entitled to disclose the termination or expiry of this Agreement
(in whole or in part), and the basis of the termination or expiry, to potential
Successor Suppliers and such other Third Parties as Molina has reasonable
grounds for notifying of the termination or expiry (except to the extent that
the Parties agree in a confidential settlement agreement that this information
will not be disclosed).

34.
DATA PROTECTION AND DATA PRIVACY

34.1
In this Clause 34 (Data Protection and Data Privacy):

(a)
Data Protection Laws means all Applicable Laws (including HIPAA and HITECH), and
any laws, rules, regulations, regulatory guidance, and regulatory requirements
relating to personal information, personally identifiable information, Personal
Data, non-public information, or protected health information (whether enacted
by the United States, any State or other jurisdiction thereof, or any other
government or regulatory agency) in relation to: (a) data protection;
(b) privacy; (c) restrictions on, or requirements in respect of, the processing
of Personal Data of any kind, including protected health information; and
(d) actions required to be taken in respect of unauthorized or accidental access
to or use or disclosure of Personal Data;

(b)
data is Personal Data for the purposes of this Agreement if:

(i)
it relates to natural persons and its processing, under or in connection with
this Agreement, is subject to any Data Protection Laws, including Data Breach
Notification laws, that apply to data about legal persons as well as data about
natural persons;

(ii)
it is PHI; or

(iii)
it includes any of the following information and its processing, under or in
connection with this Agreement, is subject to any U.S. federal or state law or
regulation: name, address, telephone number, fax number, social security number,
DEA number, other government issued identifier, credit card information, medical
insurance identifiers, IP addresses, e-mail addresses and information relating
to the past, present or future health or condition (physical or mental) of an
individual;

(c)
Data Safeguards means administrative, technical and physical safeguards that
protect against threats or hazards to the integrity and security of, the
unauthorized or accidental destruction, loss, alteration or use of, and the
unauthorized access to, In-scope Personal Data and that comply with (i) the
requirements set out in



-39-

--------------------------------------------------------------------------------





Schedule 24 (Certain Security Requirements), (ii) Good Industry Practice, and
(iii) the requirements set out in each applicable Statement of Work;
(d)
In-Scope Personal Data means any Personal Data that is processed by the Service
Provider in the course of providing the Services or performing its other
obligations under this Agreement.

34.2
Each of the Service Provider and Molina shall, at all times, comply with its
obligations under all Data Protection Laws and all applicable Molina Policies in
connection with this Agreement. It is the parties’ understanding that Molina is
the data controller and the Service Provider is the data processor under this
Agreement.

34.3
The Service Provider shall not be entitled to use or otherwise process any
In-Scope Personal Data for any purpose other than to provide the Services and to
perform its other obligations under this Agreement.

34.4
The Service Provider shall:

(a)
Process In-Scope Personal Data only on and in accordance with the written
instructions of Molina, which instructions may be given specifically in writing
or, to the extent not inconsistent with those specific instructions, may be
contained in Molina Policies;

(b)
promptly notify Molina upon becoming aware of any errors or inaccuracies in any
In-Scope Personal Data;

(c)
ensure that, except as otherwise instructed in writing by Molina or required by
Applicable Law, any copies of In-Scope Personal Data in the possession or under
the control of the Service Provider, any Subcontractor or any Service Provider
Personnel are permanently destroyed when they are no longer required for the
performance of the Service Provider’s obligations under this Agreement;

(d)
provide access to In-Scope Personal Data only to Service Provider Personnel who:
(i) need to have access to the data in order to carry out their roles in the
performance of the Service Provider’s obligations under this Agreement;
(ii) have been appropriately trained on the requirements of Data Protection Laws
applicable to the processing, care and handling of the data; and (iii) are
subject to contractual or statutory obligations of confidentiality in respect of
the In-Scope Personal Data; and

(e)
subject to Clause 34.11, give the Molina Companies such co–operation, assistance
and information and execute all documents as they may reasonably request to
assist them to comply with their obligations under any Data Protection Laws
insofar as they relate to any In-Scope Personal Data, and co–operate and comply
with the directions or decisions of any competent data protection or privacy
authority, or any other relevant regulatory authority, in relation to such data,
and, in each case, within such time to assist Molina Companies to meet any time
limit imposed by Data



-40-

--------------------------------------------------------------------------------





Protection Laws or by the data protection or privacy authority, or such other
relevant regulatory authority,.
34.5
In respect of In-Scope Personal Data the processing of which is subject to any
Applicable Law that prohibits or restricts (a) the transfer of that In-Scope
Personal Data to any country or territory or (b) the processing of that In-Scope
Personal Data in any country or territory, the Service Provider shall not
transfer or Process that In-Scope Personal Data in contravention of any such
prohibition or restriction, except where the transfer merely continues, and is
carried out in all material respects in the same way as, a transfer which was
carried on between Molina Companies before the Effective Date (unless another
provision of this Agreement requires that transfer to cease).

34.6
The Service Provider shall:

(a)
at all times have in place (and keep Molina Companies’ Corporate Privacy
Official informed in writing of the identity of) a Service Provider Person who
is responsible for assisting Molina Companies in responding to enquiries
received from data subjects or any competent data protection or privacy
authority, or any other relevant regulatory authority;

(b)
ensure that the Service Provider Person referred to in Clause 34.6(a) always
responds promptly and reasonably to the enquiries referred to in that Clause,
taking full account of the relevant requirements of Data Protection Laws as to
timely response; and

(c)
take no steps in relation to any enquiry as referred to in Clause 34.6(a) except
on the written instructions of the applicable Molina Company.

34.7
The Service Provider shall:

(a)
not disclose or transfer any In-Scope Personal Data to any third party, except
for a disclosure or transfer:

(i)
made on the written instructions of Molina;

(ii)
to a Subcontractor in accordance with Clause 34.7(b); or

(iii)
to the extent required by Applicable Law or any other provision of this
Agreement;

(b)
in respect of any processing of In-Scope Personal Data by a Subcontractor:

(i)
comply with the provisions of Clause 63 (Subcontracting);

(ii)
ensure that the Subcontractor’s processing is carried out under a written
contract imposing on the Subcontractor equivalent obligations as are imposed on
the Service Provider under this Clause 34 (Data Protection and Data Privacy);

(iii)
procure that the Subcontractor performs and observes those obligations; and



-41-

--------------------------------------------------------------------------------





(iv)
if Molina so requests, procure that the Subcontractor enters into a written
contract with Molina (or a Molina Company nominated by Molina), imposing on the
Subcontractor the same obligations as are imposed on the Service Provider under
this Clause 34 (Data Protection and Data Privacy).

The Service Provider understands and agrees that it is not authorized to respond
to any requests for In-Scope Personal Data, whether made by a regulatory
authority, data subject, or any other party, unless the Service Provider is
explicitly authorized by Molina or the response is legally required under a
subpoena or similar legal document issued by a government agency that compels
disclosure by the Service Provider.
34.8
The Service Provider:

(a)
shall adopt, implement, maintain, and comply with the Data Safeguards,
including, as part of the Data Safeguards, security procedures and practices to
prevent the unauthorized or accidental access to or destruction, loss,
modification, use or disclosure of In-Scope Personal Data;

(b)
warrants to Molina that the Service Provider has written security policies,
procedures and practices that comply with the Service Provider’s data security
obligations under Data Protection Laws;

(c)
shall maintain and enforce the Data Safeguards at each Approved Service Delivery
Location and each other facility from which the Service Provider provides the
Services, and with respect to any and all networks that process In-scope
Personal Data;

(d)
shall immediately notify Molina in writing: (i) if it cannot comply with any
term of the Agreement regarding the Services that affects the privacy or
security of Molina Data or In-Scope Personal Data (and if this occurs, the
Service Provider shall remedy the noncompliance in accordance with the
Agreement, and Molina shall be entitled to suspend transmission of such
information to the Service Provider and suspend the portion of the Services
involving the impacted Molina Data or In-Scope Personal Data until such gap or
weakness is eliminated to Molina’s satisfaction); (ii) of any request for access
to any In-Scope Personal Data received from an individual who is (or claims to
be) the subject of the data and enforcing a regulatory granted right; or
(iii) of any request for access to any In-Scope Personal Data received by the
Service Provider from any government official (including any data protection
agency or law enforcement agency) or from other third parties, other than those
set forth in this Agreement; and

(e)
shall review and revise the Data Safeguards from time to time in accordance with
prevailing Good Industry Practice and as reasonably requested by Molina (and
shall promptly provide details of such revised Data Safeguards to Molina in
writing upon request), provided that any changes to the Data Safeguards:



-42-

--------------------------------------------------------------------------------





(i)
will not alter or modify the Service Provider’s ability to meet its obligations
under this Agreement or alter the nature of any Services;

(ii)
will not in any way weaken, compromise or alter the confidentiality and security
of In-scope Personal Information; and

(iii)
will be implemented at no additional cost to Molina.

34.9
Security Breach Response.

(a)
Upon becoming aware of any unauthorized or accidental access to or use or
disclosure of any In-Scope Personal Data which is in the Service Provider’s
custody or control, or the Service Provider having reasonable belief that any
such access, use or disclosure has occurred or is at risk of occurring (which
shall include, without limitation, the loss of or the inability to locate
definitively any media, device or equipment on which In-Scope Personal Data is
or may be stored), the Service Provider shall:

(i)
notify Molina without delay, and in any event within twenty-four (24) hours,
providing reasonable detail of the impact on Molina of the access, use or
disclosure and the corrective action taken and to be taken by the Service
Provider;

(ii)
subject to Clause 34.11, promptly take all necessary and appropriate corrective
action to mitigate and to remedy the underlying causes of the access, use or
disclosure;

(iii)
take any action pertaining to the access, use or disclosure required by
Applicable Law including, without limitation, at the request of Molina,
providing notices to data subjects whose Personal Data may have been affected,
whether or not such notice is required by Applicable Law; and

(iv)
if the access, use or disclosure would permit access to a data subject’s
financial information or lead to a reasonable risk of identity theft or fraud,
the Service Provider shall provide, for a reasonable period of time of not less
than one (1) year, credit monitoring services for any such data subjects.

(b)
Except where the Service Provider is not responsible for the actions of the
applicable Third Party as set out in Clause 24.7, the Service Provider shall be
responsible for all of the following costs and expenses resulting from any
unauthorized or accidental access to or use or disclosure of any In-Scope
Personal Data which is in the Service Provider’s custody or control, regardless
of whether such costs and expenses are incurred by or on behalf of the Service
Provider or by or on behalf of Molina:

(i)
the cost of providing notice of the event to affected individuals;

(ii)
the cost of providing required notice to government agencies, credit bureaus,
media and/or other required entities;



-43-

--------------------------------------------------------------------------------





(iii)
the cost of providing individuals affected by the event with credit monitoring
(including identity theft insurance) and credit protection services designed to
prevent fraud associated with identity theft crimes for a specific period not to
exceed twelve (12) months, except to the extent Applicable Law specifies a
longer period for such credit protection services, in which case such longer
period shall then apply;

(iv)
the cost of providing reasonable call center support for such affected
individuals for a specific period not less than ninety (90) days, except to the
extent Applicable Law specifies a longer period of time for such call center
support, in which case such longer period shall then apply;

(v)
the fees associated with computer forensics work required to investigate the
event;

(vi)
non-appealable fines or penalties assessed by governments or regulators;

(vii)
the costs or fees associated with any obligations imposed by Applicable Law, in
addition to the costs, expenses and fees defined herein; and

(viii)
any other costs and expenses to undertake any other action the Parties hereto
agree to be an appropriate response to the circumstances in which the
unauthorized or accidental access to or use or disclosure of any In-Scope
Personal Data occurs.

34.10
Molina:

(a)
is responsible, in its own right and on behalf of the other Molina Companies,
for instructing the Service Provider to take such steps in the processing of
Personal Data on behalf of Molina Companies as are reasonably necessary for the
performance of the Service Provider’s obligations under this Agreement; and

(b)
authorizes the Service Provider, to the extent permitted by Data Protection
Laws, to provide equivalent instructions to the Subcontractors on behalf of
Molina.

34.11
The costs and expenses incurred by the Service Provider in complying with
Clauses 34.4(e), 34.9(a)(ii), 34.9(a)(iii) and 34.9(a)(iv) shall be borne:

(a)
by the Service Provider in cases where the action required to be taken by the
Service Provider results from a breach of this Agreement or any negligent,
willful or fraudulent act or omission of the Service Provider, any Subcontractor
or any Service Provider Personnel; and

(b)
by Molina in other cases.





-44-

--------------------------------------------------------------------------------






PART J    CONTRACT ADMINISTRATION AND HR
35.
CONTRACT MANAGEMENT PORTAL

35.1
The Service Provider shall maintain a contract management intranet site (the
“Contract Management Portal”) in accordance with the requirements set out in
this Agreement.

35.2
The Contract Management Portal shall act as the main tool for the Service
Provider to report Service performance.

35.3
The Contract Management Portal shall contain an interface to the Service
Provider’s various monitoring tools to enable Molina to review performance
against Service Levels at any time by means of the Contract Management Portal.

35.4
The Contract Management Portal shall be the main data repository for all
information generated by the Service Provider related to this Agreement and the
Service Provider shall ensure that it is updated to ensure that the information
is accurate and it reflects the nature of the Services at any given time.

35.5
The Service Provider shall ensure that the Contract Management Portal contains:

(a)
conformed copies of this Agreement and all Project Work Orders updated regularly
to reflect all Change Notices;

(b)
scanned counterparts of all Change Notices signed by each Party (or PWO Party as
applicable);

(c)
scanned counterparts of all Project Work Orders signed by each Party (or PWO
Party as applicable);

(d)
copies of the current and all historic Reports, including all Reports related to
performance against the Service Levels;

(e)
copies of the current and all historic invoices;

(f)
the Exit Plan;

(g)
the information that the Service Provider is required to provide to Molina
during the Term under the Exit Plan or Schedule 8 (Termination Assistance and
Exit) (and the Service Provider shall update this information in the Contract
Management Portal whenever the Exit Plan itself is updated); and

(h)
copies of all current proposals and responses to Change Notices and such other
information referred to in Schedule 3 (Pricing and Invoicing).

36.
GOVERNANCE

The Parties shall have the rights and obligations allocated to them in relation
to governance, contract management and reporting as set out in Schedule 7
(Governance).




-45-

--------------------------------------------------------------------------------





37.
POLICIES

The Parties shall have the rights and obligations allocated to them in
Schedule 14 (Molina Policies).
38.
AUDIT AND INFORMATION ACCESS

38.1
Molina may, from time to time, notify the Service Provider of appropriate
persons (“Representatives”) including Molina employees and other
representatives, auditors, any Software Auditor and any Regulatory Authority
(including any person acting on behalf of such Regulatory Authority), who are to
have access rights to those portions of the sites from which the Service
Provider and Subcontractors provide, manage and administer the Services.

38.2
The Service Provider shall (and except to the extent otherwise agreed in writing
by both the chief information officer and the chief information security officer
of Molina, shall procure that the Subcontractors shall) allow the
Representatives, for the purposes set out in Clause 38.4 and on the production
of satisfactory evidence of identity and authority:

(a)
access to each of those sites, the records and supporting documents referred to
in Clauses 38.9 and 38.10, the relevant Service Provider Personnel (or
Subcontractor personnel) and Systems (including operational records and manuals
relating to Molina but excluding the general corporate financial books and
ledgers of the Service Provider and any data to the extent it relates to any
other customer of the Service Provider) and any other information in relation to
the Services as requested by those Representatives; and

(b)
reasonable facilities at each of those sites at all reasonable times during
normal working hours at the relevant site, including facilities to print or copy
information required.

38.3
Molina shall give the Service Provider not less than twenty (20) Business Days’
prior written notice of an audit under Clause 38.2 except in cases where:

(a)
Molina conducts an audit under Clause 38.6(a)(i), in which case it shall be
entitled to conduct an audit upon giving the Service Provider not less than ten
(10) Business Days’ notice; or

(b)
Molina conducts an audit under Clause 38.6(a)(ii), in which case it shall be
entitled to conduct an audit upon giving the Service Provider such prior notice
as is reasonably practicable in the circumstances and that the Regulatory
Authority permits Molina to give (which the Service Provider acknowledges may be
no prior notice at all).

38.4
The purposes referred to in Clause 38.2 are:

(a)
to inspect the records and supporting documents referred to in Clauses 38.9
and 38.10;



-46-

--------------------------------------------------------------------------------





(b)
for Molina or any duly appointed agent and/or any Regulatory Authority or any
Software Auditor to inspect Records, documents, files, computer data and other
material in relation to the Services to enable Molina to fulfill its
responsibilities to that Regulatory Authority or to any Software Vendor;

(c)
to assess whether the Service Provider is performing its obligations in this
Agreement;

(d)
to carry out surveys of risk for the purposes of the Molina Group insurance
cover;

(e)
to review the integrity of Molina’s Confidential Information and to make
inspections, audits and tests for the purpose of conducting the internal and
external audits of the Molina Group, and making reports as required by any
Regulatory Authority;

(f)
to verify the Service Provider’s compliance with its obligations under
Clauses 24 (Security), 25 (Business Continuity Management and Disaster Recovery)
and 34 (Data Protection and Data Privacy) and Schedules 23 (Business Continuity
Management and Disaster Recovery) and 14 (Molina Policies);

(g)
to conduct any risk assessment in relation to the delivery of the Services that
Molina may wish to undertake to assess the possible impact of the delivery of
the Services on Molina’s business; and

(h)
to comply with the requirements of any Regulatory Authority or a Software
Auditor or for any purpose reasonably determined by Molina to ensure Molina’s
compliance with Applicable Law.

38.5
Any audit (other than those conducted by a Regulatory Authority), whether
referenced in this Clause or any other provision of this Agreement, shall be
subject to the following limitations:

(a)
subject to Clause 38.6, Molina may not conduct an audit more than once in any
twelve (12)-month period;

(b)
use of a material competitor as an auditor under this Agreement shall be subject
to the Service Provider’s prior written approval;

(c)
all audit results and records disclosed solely as a result of the audit shall be
held as Service Provider’s Confidential Information and may only be used for
purposes permitted by this Agreement;

(d)
Molina and any auditor conducting any such audit shall at all times comply with
the reasonable security and confidentiality guidelines of the Service Provider
with respect to the audit.

38.6
Clause 38.5(a) is subject to the following:

(a)
nothing in Clause 38.5(a) limits the number of audits that Molina may conduct in
circumstances where:



-47-

--------------------------------------------------------------------------------





(i)
Molina knows or has reasonable grounds to believe that the Service Provider is
not complying with any of its obligations under this Agreement; or

(ii)
the audit is carried out by, on behalf of, or at the request or direction of, a
Regulatory Authority;

(b)
any audit that falls under Clause 38.6(a) shall be in addition to the single
audit that Molina is permitted to conduct in each twelve (12)-month period under
Clause 38.5(a);

(c)
if any sites, records, documents, personnel or Systems that the Service Provider
is required to make available to Molina during an audit are not available to
Molina during any audit, Molina may repeat that audit on one or more occasions
until the sites, records, documents, personnel or Systems (as the case may be)
have been made available in accordance with this Agreement; and

(d)
Molina may conduct audits more frequently than those permitted by this Clause 38
(Audit and Information Access) provided such additional audits are agreed in
accordance with the Change Control Process.

38.7
The Service Provider warrants and represents that there is no legal or
regulatory impediment or any other restriction of any kind imposed upon the
Service Provider or, as far as the Service Provider is aware, any Subcontractor
that would prevent Molina or any of its Representatives from accessing any of
the Service Provider’s or Subcontractor’s sites to carry out audits in
accordance with this Clause 38 (Audit and Information Access). In the event it
is discovered or determined that any Subcontractor would prevent Molina or any
of its Representatives from accessing any of the Service Provider’s or
Subcontractor’s sites to carry out audits in accordance with this Clause 38
(Audit and Information Access), the Service Provider promptly secure such access
as set out in Clause 38.2, and the Service Provider shall not be relieved of its
obligations set out in this Clause 38 (Audit and Information Access).

38.8
The Service Provider shall, as soon as practicable after becoming aware of an
impediment or restriction of the type referred to in Clause 38.7, provide Molina
with written notice of such impediment or restriction and offer Molina
alternative ways to exercise its rights under this Clause 38 that were affected
by the impediment or restriction.

38.9
The Service Provider shall at all times operate a system of accounting in
relation to, and maintain complete and accurate records of, and adequate
supporting documents for, its Charges (and those of the members of the Service
Provider Group) incurred in performing its obligations under this Agreement and
the amounts invoiced to Molina under this Agreement, in accordance with GAAP.

38.10
The Service Provider shall maintain its records of its Charges (and those of the
other members of the Service Provider Group) in accordance with GAAP in a manner
and to a level of detail sufficient to demonstrate to an experienced financial
auditor the calculation of the Charges under Schedule 3 (Pricing and Invoicing).
The Service Provider shall retain



-48-

--------------------------------------------------------------------------------





these records and supporting documents for as long as Services continue to be
provided under this Agreement and then for as long as is required by Applicable
Law.
38.11
The Service Provider shall, at the Service Provider’s cost to the extent the
required changes are the result of Service Provider’s breach of this Agreement,
implement any formal directions or instructions given by any Regulatory
Authority arising from an audit under Clause 38.6(a)(ii) in accordance with any
time periods stipulated by such Regulatory Authority, and if no time periods are
stipulated, as soon as reasonably practicable. If a Regulatory Authority makes a
recommendation that is specifically for the benefit of Molina and (a) has no
application or benefit for other Service Provider customers, then the
implementation of such recommendation shall be at Molina’s cost and (b) such
recommendation by its nature requires an implementation that is specific to
Molina, then the aspects of such implementation that are specific to Molina
shall be at Molina’s cost except to the extent the Service Provider is
responsible for such costs as set out in the first sentence of this
Clause 38.11.

38.12
Molina may, instead of conducting an audit at a Service Provider or
Subcontractor site in accordance with this Clause 38 (Audit and Information
Access), request the Service Provider to furnish Molina with such information as
Molina may reasonably specify and to which Representatives would have been
entitled to have access had Molina conducted such an audit. The Service Provider
shall promptly comply with any request by Molina under this Clause 38.12, and
shall provide the requested information to Molina in such form and format as
Molina may reasonably specify. Nothing in this Clause 38.12 limits Molina’s
rights to conduct an audit under this Clause 38 (Audit and Information Access).

38.13
Controls Audit Reports

(a)
Within five (5) Business Days after a written request from Molina, the Service
Provider shall, at its cost, procure that Molina is provided with an audit
report in the form of one of the following (a “Controls Audit Report”):

(i)
a SOC 1, Type II report prepared in accordance with the American Institute of
Certified Public Accountants (AICPA) Statement on Standards for Attestation
Engagements (SSAE) No. 16, Reporting on Controls at a Service Organization;

(ii)
a report prepared in accordance with the International Standards for Assurance
Engagements (ISAE) No. 3402, Assurance Reports on Controls at a Service
Organization; or

(iii)
an Assurance Report on Controls of Contract Services prepared in accordance with
Auditing and Assurance Practice Committee Statement No. 86.

(b)
Each Controls Audit Report shall be prepared by the Service Provider’s
independent accountants reasonably acceptable to Molina and shall be a
multi-client audit covering the Service Provider’s common processes for the
Services and Region specified by Molina.



-49-

--------------------------------------------------------------------------------





(c)
With regard to each such Controls Audit Report, the Service Provider, at its
cost, shall provide Molina with any relevant certification, report and other
documentation requested by Molina, including, but not limited to, Early Warning
Reports and Bridging Letters.

(d)
The Service Provider shall ensure that Molina is timely informed of the details
(including the period covered) and timing of the availability of such Control
Audit Reports and any change of the foregoing.

(e)
At Molina’s written request, and at Molina’s cost, the Service Provider shall
request its appointed independent accountants to undertake a review of the
Service Provider’s controls in accordance with the applicable standards above in
respect of the Services to be provided under this Agreement, where such controls
are not covered by the Controls Audit Report. The Service Provider shall make
available to Molina a copy of the reports produced in accordance with this
Clause as soon as they are completed.

(f)
The Service Provider shall cooperate with Molina and the independent accountants
to determine the scope and control objective requirements for each Controls
Audit Report where applicable to that report.

(g)
If any Controls Audit Report identifies any deficiencies, the Service Provider
shall, at the request of and in consultation with Molina, plan and implement any
necessary corrective measures in a timely manner.

38.14
The Service Provider shall at all times hold and maintain ISO 9000/20000
Certifications in relation to the Approved Service Delivery Locations.

38.15
The Service Provider shall upon Molina’s request, assist Molina with its audit
of Molina’s Sarbanes-Oxley (SOX) oriented internal control processes and
implement such modifications as Molina may direct, at Molina’s cost.

39.
HR OBLIGATIONS

The Parties shall comply with their respective obligations set out in
Schedule 15 (HR Matters and Key Personnel).




-50-

--------------------------------------------------------------------------------






PART K    PAYMENT
40.
CHARGES

40.1
Except where any provision of this Agreement provides otherwise, Molina shall
pay to the Service Provider, or shall procure the payment by Molina Companies to
the Service Provider of, the Charges that have been correctly invoiced to Molina
in accordance with Schedule 3 (Pricing and Invoicing), in accordance with the
timeframes as set out in Schedule 3 (Pricing and Invoicing).

40.2
The Service Provider acknowledges that the Charges, and the activities for which
the Service Provider is entitled to invoice Molina, are set out in Schedule 3
(Pricing and Invoicing). Except to the extent the provisions of the applicable
SoW or the applicable Project Work Order expressly contemplate that an
obligation in such SoW or such Project Work Order, as applicable, is subject to
the related detail set out in Schedule 21 (Service Provider Technical Solution),
the Service Provider shall not be entitled to rely on any provision of
Schedule 21 (Service Provider Technical Solution), whether expressed as an
assumption, a dependency or otherwise, as creating any entitlement for the
Service Provider to charge, or any obligation on Molina to pay, any amounts of
any kind in respect of the performance of the Services; provided, however, that
the Service Provider may rely on the provisions of Schedule 21 (Service Provider
Technical Solution) with respect to the interpretation of obligations of the
Service Provider set out in Schedule 21 (Service Provider Technical Solution)
that are not otherwise set out in this Agreement.

41.
LATE PAYMENT

If either Party fails to pay any undisputed sum, or any disputed sum which is
subsequently determined not to have been disputed in good faith, by the due date
for payment (as set out in Schedule 3 (Pricing and Invoicing)), the other Party
may charge the paying Party interest at the Agreed Interest Rate on the sum from
the due date for payment until the date upon which the obligation of the paying
Party to pay the sum is discharged (whether before or after judgment).
42.
INVOICES

The Service Provider shall invoice Molina for the Charges from the relevant
Charges Commencement Date (and not before that date), in accordance with the
procedures in Schedule 3 (Pricing and Invoicing).
43.
TAXATION

43.1
The Charges do not include any taxes, duties, levies, fees or similar charges of
any jurisdiction that may be assessed or imposed in connection with the
transactions contemplated by this Agreement. Molina will pay all Taxes imposed
on the provision of Services to Molina. The Service Provider will invoice said
Taxes in accordance with Schedule 3 (Pricing and Invoicing). The invoicing
location and beneficiary locations for



-51-

--------------------------------------------------------------------------------





the Molina entities receiving the Services shall be those locations set out in,
as applicable, this Agreement or the applicable Project Work Order.
43.2
Each Party will bear sole responsibility for Taxes based upon its own income,
employment taxes of its own employees, agents or subcontractors, and for any
assessments or taxes on any real or personal property it owns, leases or
otherwise acquires. Molina is not responsible for Taxes based on the Service
Provider’s gross receipts including, but not limited to, any corporate business
taxes.

43.3
Molina and the Service Provider will cooperate to segregate the charges into:

(a)
those for taxable Services;

(b)
those for non-taxable or exempt Services;

(c)
those for which a sales, use, excise, gross receipts, value-added or other
similar tax has already been paid; and

(d)
those for which the Service Provider functions merely as a paying agent for
Molina or a Molina Company that otherwise are non-taxable or have previously
been subject to tax.

43.4
In the event that any payment in respect of any invoice is subject by Applicable
Law to any withholding tax:

(a)
Molina (or the applicable Molina Company, as applicable) may make payment to the
Service Provider of the amount owing less a deduction for such withholding tax
and account to the relevant taxation authority for the appropriate withholding
tax;

(b)
payment of such net sum to the Service Provider and of the withholding tax to
the relevant taxation authority will constitute full settlement of the sums
owing pursuant to the relevant invoice;

(c)
Molina or the applicable Molina Company will send the tax receipt or will
provide evidence that may be reasonably required to establish the payment of the
relevant withholding tax immediately upon payment of such taxes or upon request,
whichever occurs earlier; and

(d)
the Service Provider will, on request from Molina (or the applicable Molina
Company, as applicable), provide a declaration of tax residence on the
prescribed forms and obtain certification by the relevant taxation authority in
order to confirm the applicability and availability of any reduced rate of
withholding tax pursuant to the provisions of any relevant double taxation
treaties.

43.5
If applicable, with respect to Taxes-related notices, assessments, audits, and
proceedings:

(a)
the Parties and their duly appointed representative will cooperate in order to
negotiate, resolve, settle or contest any liability for Taxes attributable to
any transaction or payment contemplated by this Agreement. Molina will cooperate
with



-52-

--------------------------------------------------------------------------------





the reasonable requests of the Service Provider and its representatives with
respect to any audit by a taxing authority or any other proceeding covered by
this Clause 43.5(a).
(b)
if Molina receives notice of any asserted Taxes-related liability (“Asserted Tax
Liability”), Molina will promptly give notice thereof (a “Tax Claims Notice”) to
the Service Provider. The Tax Claims Notice will describe the Asserted Tax
Liability in reasonable detail, and will indicate the amount thereof. The
Service Provider will not be liable to Molina under this Clause 43.5(b) for such
claim.

(c)
Molina will reasonably cooperate with the Service Provider taking all action in
connection with contesting any such claim as the Service Provider may reasonably
request in writing from time to time provided that within thirty (30) days after
the related Tax Claims Notice has been delivered by Molina to the Service
Provider, the Service Provider requests within thirty (30) days in writing that
such claim be contested.

(d)
the Service Provider will promptly notify Molina in writing upon receipt by the
Service Provider (or by a Service Provider Company) of notice of any sales or
use Taxes-related assessment or adjustments applicable to Molina’s purchase of
services that may affect any liability for Taxes of Molina. The Service Provider
and the Service Provider Companies will cooperate with the reasonable requests
of Molina and its representatives with respect to any Taxes-related assessment
by a taxing authority or any other administrative or judicial proceeding covered
by this Clause 43.5(d). Molina will be responsible for any Taxes of the sort
contemplated in this Clause 43.5(d) to the extent Molina is responsible for such
Taxes under Clause 43.1; provided, however, that Service Provider will be
responsible for any interest or penalties directly resulting from its delay or
failures.

(e)
the Service Provider and Molina will cooperate with each other in connection
with:

(i)
the preparation and filing of any Taxes-related returns of the respective
Parties, and

(ii)
any audit examination or other proceeding by any government taxing authority of
or with respect to the returns referred to in Clause 43.5(e)(i).

(f)
Such cooperation will include, without limitation, the furnishing or making
available of records, books of account or other materials of the Parties
necessary or helpful for the defense against the assertions of any taxing
authority as to any Taxes-related audit, Asserted Tax Liability or for the
preparation of Taxes-related returns filed by the Parties. Each Party will also
provide access to employees of the other Party for purposes of contesting any
jointly agreed Taxes-related audit or Asserted Tax Liability or for the
preparation of Taxes-related returns filed by the Parties. For purposes of
clarity, each Party shall have full control over its own tax returns and any
government audits of its finances or taxes, and (a) the Service Provider shall
have no obligation under this Clause 43.5(f) to share the confidential
information of



-53-

--------------------------------------------------------------------------------





its other customers and (b) Molina shall have no obligation under this
Clause 43.5(f) to share the confidential information of its other suppliers, its
customers, or its members.
43.6
If any transaction or payment contemplated by this Agreement is exempt from any
Tax or Taxes noted on an invoice, Molina will provide the Service Provider with
a valid exemption certificate or other evidence of such exemption in a form
reasonably acceptable to the Service Provider. Each Party will cooperate with
the other in minimizing applicable Taxes.





-54-

--------------------------------------------------------------------------------






PART L    CONTINUING PROTECTIONS FOR MOLINA
44.
MOST VALUED CLIENT

44.1
Disasters

If a disaster occurs that would trigger the Service Provider’s disaster recovery
or business continuity plans and, as a result, the Service Provider has to
allocate scarce Resources between accounts, the Service Provider must, acting
reasonably, treat Molina no less favorably than other similarly situated clients
receiving similar services to the Services on a like–for–like basis, having
regard to the overall circumstances and commercial agreement with each of its
customers.
44.2
Dialogue with Senior Management

The Service Provider must, on reasonable prior notice, allow Molina access to
the Service Provider’s senior management (including the Service Provider’s
senior-most Regional Account Executive) to discuss the Service Provider’s
performance under this Agreement as and when reasonably requested by Molina.
44.3
Service Consistency

The Service Provider shall:
(a)
manage the delivery of the Services, and its relationship with Molina, in a
consistent manner;

(b)
use the same systems, processes and tools in the provision of the Services that
are provided in different jurisdictions, except where otherwise set out in this
Agreement; and

(c)
procure that all members of the Governance Boards are authorized and empowered
to take all decisions necessary in connection with the day–to–day provision of
the Services as required.

44.4
New Technologies to Deliver the Services

(a)
If the Service Provider has developed or is in the process of developing a new
product or technology during the Term that could be used to deliver the Services
in a materially more efficient way, it shall, subject to Applicable Law and any
confidentiality restrictions that may exist, use reasonable efforts to keep
Molina informed of:

(i)
the product or technology and the development progress of the product or
technology;

(ii)
the benefits to Molina of that product or technology; and

(iii)
whether that product or technology has been implemented elsewhere and if so, the
benefits and problems associated with that implementation.



-55-

--------------------------------------------------------------------------------





(b)
If the Service Provider implements a product or technology for the first time
and that product or technology could be used to deliver the Services, the
Service Provider shall, where the Service Provider Delivery Lead is aware
(acting proactively) and subject to any confidentiality restrictions that may
exist, use reasonable efforts to keep Molina informed of:

(i)
the implementation progress;

(ii)
the benefits to Molina of that product or technology; and

(iii)
the benefits and problems associated with the implementation.

(c)
The Service Provider shall, on an annual basis, subject to Applicable Law and
any confidentiality restrictions that may exist, use reasonable efforts to
advise Molina of those future technology skills which the Service Provider
believes will be required by Molina’s employees to adapt to changes in
technology which the Service Provider intends to employ. In connection with the
foregoing, the Service Provider shall discuss with Molina how those future
technology skills could address Molina’s business needs.

45.
REFERENCE CLIENT

45.1
In this Clause 45 (Reference Client), a “Qualifying Deal” is a potential
infrastructure outsourcing, or application development or application
maintenance outsourcing, transaction in the healthcare sector (or a transaction
with infrastructure outsourcing as a significant component) between the Service
Provider and a potential customer in the healthcare or healthcare payor industry
(whether that customer is an existing customer or a new customer) (a “Potential
Customer”), under which the aggregate annual spending under the potential
contract (when considering global spending) is anticipated by the Service
Provider to exceed [redacted].

45.2
The Service Provider shall on at least two (2) occasions in each Contract Year
(provided there are at least two (2) Qualifying Deals in any Contract Year, and
if not then as many as there are), before submitting a proposal (a “Tender”) for
those Qualifying Deals, notify Molina specifying the identity of the Potential
Customer (unless it would be either an actionable breach of confidence or breach
of agreement for the Service Provider to do so) and give Molina the option to be
listed as a reference client in the Tender.

45.3
If Molina states, in response to the invitation in Clause 45.2, that it wishes
to be listed as a reference client in a Tender the Service Provider must list
Molina as a reference client.

45.4
The Service Provider shall not disclose any specific information in relation to
this Agreement or in relation to its relationship with Molina to the Potential
Customer, but may provide a general description of the Services and the
geographical coverage and provide the name and address of the Molina contact as
provided by the GCC and invite the Potential Customer to make contact with the
Molina contact as provided by the GCC.

45.5
Molina shall respond to any query from a Potential Customer in good faith.



-56-

--------------------------------------------------------------------------------





45.6
Subject to Clause 45.7, the Service Provider agrees that Molina may disclose the
Confidential Information of the Service Provider to any Potential Customer but
only to the extent that it is relevant and necessary to give the Potential
Customer a full and fair assessment of the Service Provider’s performance under
this Agreement.

45.7
Molina shall enter into an Agreed Form NDA with any Potential Customer prior to
disclosing any Confidential Information of the Service Provider. If the
Potential Customer refuses to enter into an Agreed Form NDA in accordance with
this Clause 45.7, Molina shall, subject to Clause 30 (Confidentiality), not
disclose any of the Service Provider’s Confidential Information to that
Potential Customer.

46.
BENCHMARKING

The Parties shall have the rights and obligations allocated to them in
Schedule 5 (Benchmarking).




-57-

--------------------------------------------------------------------------------






PART M    WHAT HAPPENS WHEN A PARTY FAILS TO PERFORM
47.
ADVANCE WARNING

47.1
The Service Provider shall notify and provide full details to Molina in writing
as soon as it becomes aware of, any event or occurrence, actual or threatened,
which materially affects or would materially affect the Service Provider’s
ability to provide the Services or perform any of its other obligations under
this Agreement.

48.
STEP-IN

48.1
Instigation of Step-In

(a)
Molina may by notice in writing appoint a Step-In Agent to perform the Services
or any part of the Services if:

(i)
the Service Provider has committed a breach of this Agreement that would
entitle Molina to terminate this Agreement at law or pursuant to the specific
termination rights set out in Clause 51.1(a) (subject to the same right to
remedy as is set out in that Clause 51.1(a)), Clause 51.1(b), Clause 51.1(c),
Clause 51.1(d) or Clause 51.1(f), or there is a reasonable probability on the
merits that such a breach of the nature stated in the termination clauses
referenced above will be committed;

(ii)
the Service Provider has committed a breach of a Project Work Order that would
entitle Molina to terminate that Project Work Order at law or pursuant to the
specific termination rights set out in Clause 52.1(a) (subject to the same right
to remedy as is set out in that Clause 52.1(a)), Clause 52.1(b) or
Clause 52.1(c), or there is a reasonable probability on the merits that such a
breach of the nature stated in the termination clauses referenced above will be
committed,

(the circumstances described in Clause 48.1(a)(i) and Clause 48.1(a)(ii) each
being a “Step-In Event” and together being the “Step-In Events”).
(b)
Molina’s right under Clause 48.1(a) is referred to in this Clause as its right
to step in.

(c)
In the circumstances described in Clause 48.1(a)(i), Molina may exercise its
right to step in in respect of the affected Services and any Project Work Order.

(d)
In the circumstances described in Clause 48.1(a)(ii), Molina may exercise its
right to step in only in respect of the Project Work Order referred to in that
Clause and any Project Work Order that is Linked to that Project Work Order.

(e)
Molina shall give the Service Provider notice of the proposed Step-In Agent
prior to appointing that Step-In Agent and shall reasonably consider any
objections that the Service Provider may have in relation to any proposed
Step-In Agent, but Molina is entitled to appoint any Step-In Agent it considers
appropriate.



-58-

--------------------------------------------------------------------------------





(f)
If Molina exercises its right in Clause 48.1(a) to step in in circumstances
where it is reasonably likely that a Step-In Event will occur (but such Step-In
Event has not actually yet occurred), Molina shall, prior to exercising its
right to step in, give the Service Provider five (5) Business Days (starting on
the day after issue of Molina’s notice under Clause 48.1(a)) to demonstrate to
the reasonable satisfaction of Molina that such a breach will not be committed.
If the Service Provider demonstrates to the reasonable satisfaction of Molina
that the breach will not be committed, Molina will not exercise its right to
step in in respect of that breach.

48.2
The Step-In Process

(a)
Prior to appointing a Step-In Agent, Molina shall ask the Service Provider:

(i)
whether Molina should engage the Step-In Agent on a time and materials basis or
on a fixed fee basis; and

(ii)
for how long Molina should engage the Step-In Agent,

and shall attempt to incorporate the recommendations given by the Service
Provider above into Molina’s agreement with the Step-In Agent together with a
right to terminate on one month’s notice and if these terms cannot be obtained,
Molina shall take Appropriate Action to secure reasonable terms.
(b)
Prior to exercising its step in rights, Molina shall procure that the Step-In
Agent enters into an Agreed Form NDA.

(c)
If the contract appointing a Step-In Agent needs to be renewed then
Clause 48.2(a) above shall apply in relation to that renewal.

(d)
Molina shall deliver written notice to the Service Provider (“Step-In Notice”)
specifying the date by which the Step-In Agent shall commence, which date shall
not be less than seven (7) Business Days following the date of the Step-In
Notice.

(e)
The Step-In Notice shall include details of the Step-In Agent, details of the
Services over which the right of step in is being exercised and such information
as Molina is able to provide in relation to how the Step-In Agent intends to
perform its activities.

48.3
The Step-Out Process

(a)
Molina may elect to cease exercising its right to step in at any time by giving
written notice to the Service Provider.

(b)
Molina’s right to step in will cease when condition (i) below has been
satisfied, either of conditions (ii) and (iii) below (as applicable) has also
been satisfied and either of conditions (iv) and (v) below has also been
satisfied:

(i)
the event giving rise to Molina’s right to step in has ceased and/or has been
resolved or remedied;



-59-

--------------------------------------------------------------------------------





(ii)
the Service Provider has demonstrated to Molina’s reasonable satisfaction that
the event giving rise to Molina’s right to step in will not reoccur, or, if a
reoccurrence does occur, that a reasonable mitigation plan is in place, and that
the Service Provider is able to resume performance of the Services in accordance
with this Agreement;

(iii)
in cases of reasonable likelihood of the Step-In Events occurring the Service
Provider has demonstrated to Molina’s reasonable satisfaction that the breach
referred to in those Clauses will not occur;

(iv)
in circumstances where a Step-In Agent has been appointed, the contract between
Molina and the Step-In Agent has expired;

(v)
in circumstances where a Step-In Agent is appointed under terms which are
obtained in compliance with Clause 48.2(a) and that contract has not expired and
the Service Provider undertakes in writing to bear any costs and expenses
incurred by Molina in terminating any contract between Molina and the Step-In
Agent prior to its expiry date.

(c)
On cessation of Molina’s right to step in pursuant to Clause 48.3(b), or Molina
electing to cease exercising its right to step in pursuant to Clause 48.3(a),
Molina shall deliver written notice to the Service Provider (“Step-Out Notice”)
specifying the indicative date by which it plans to conclude such action, which
date shall not be less than fourteen (14) Business Days following the date of
the Step-Out Notice. In the event Molina exercises its right to step-in under
this Agreement, the Parties shall discuss such matter and developments relating
thereto as part of the meetings of the Operational Review Board.

(d)
The Service Provider shall, during the exercise of Molina’s right of step-in,
develop a plan to demonstrate to Molina how it will resume the proper
performance of the Services (“Step-Out Plan”), and shall, as soon as it is
prepared and following receipt of a Step-Out Notice, provide that Step-Out Plan
to Molina.

(e)
Molina shall be entitled to comment on the Step-Out Plan and the Service
Provider shall make all reasonable efforts to incorporate into the Step-Out Plan
any comments that Molina may make. Responsibility for the Step-Out Plan and
delivery of the Services remains with the Service Provider and accordingly the
Service Provider is not obligated to accept any of Molina’s suggestions.
Acceptance by Molina of the Step-Out Plan does not mean that Molina waives any
rights it may have if the Service Provider is unable to perform any of its
obligations in accordance with the terms of this Agreement after the Step-Out
Date.

(f)
Following receipt and review of the Step-Out Plan, unless Molina decides to
exercise its right to terminate this Agreement or a Project Work Order for the
breach giving rise to the right to step in, Molina shall either:



-60-

--------------------------------------------------------------------------------





(i)
confirm the date for resumption of the affected Services by the Service Provider
as set out in the Step-Out Notice; or

(ii)
revise the date to reflect the time to implement the Step-Out Plan and the state
of readiness of the Service Provider (“Step-Out Date”).

(g)
Once the date for the resumption of the affected Service is fixed, the Service
Provider shall devote the necessary resources to implement the Step-Out Plan
such that delivery of the affected Services is restored to the Service Levels,
and that the affected Services are delivered in accordance with all other
provisions of this Agreement, from the Step-Out Date.

(h)
Where Molina serves a notice of termination of this Agreement, or of any Project
Work Order in respect of which Molina exercises its right to step in, for any
reason, or the Initial Term or any Extended Term expires during the exercise by
Molina of a right to step in, Molina’s right to step in shall continue until the
earlier of the Step-Out Date and the completion by the Service Provider of its
obligations under Schedule 8 (Termination Assistance and Exit).

(i)
The exercise by Molina of its right to step in and its decision to step out
shall be without prejudice to any other rights or remedies of Molina.

(j)
During any period of step-in Molina and the Service Provider shall meet weekly
to discuss progress toward remedying or resolving the relevant Step-In Event,
including deciding whether or not the Services can be returned to the Service
Provider.

48.4
Liability issues relating to the Step-In Process

(a)
If Molina exercises its right to step in, and the Service Levels for the
Services the subject of Molina’s right to step in are not met while Molina is
exercising its right to step in, then the Service Provider shall not be liable
for failing to meet such Service Levels to the extent that it was prevented from
meeting such Service Levels by Molina’s exercise of its right to step in.

(b)
By exercising its right to step in Molina shall not, and shall not be deemed to,
assume any obligation to resolve the event giving rise to Molina’s right to step
in or relieve the Service Provider of any obligation or liability in relation to
that event or relieve the Service Provider of any of its other obligations or
liabilities under this Agreement; provided, however, that to the extent Molina
steps-in under this Clause 48 (Step-In) to take control of any Service Provider
activity necessary to the Service Provider’s performance of the Services in
accordance with this Agreement, the Service Provider’s obligations to continue
to perform affected Services after such step-in by Molina shall be limited
accordingly until Molina steps-out in accordance with this Agreement; provided,
however, that the foregoing shall not limit the Service Provider’s liability for
its breaches of the Agreement giving rise to such step-in by Molina, including
such liability for Loses suffered by Molina during the step-in



-61-

--------------------------------------------------------------------------------





period in connection with Molina’s engaging in self-help to mitigate or to
remediate the failures by the Service Provider to perform its obligaitons
hereunder.
(c)
For a period of six (6) months, Molina or a Step-In Agent may instruct the
Service Provider to procure that certain Service Provider Personnel cease the
provision of Services under any Project Work Order that is charged on a Time &
Materials basis in respect of which Molina exercises its right to step in.

(d)
For up to six (6) months after the date Molina actually stepped-in to perform
the Services as contemplated in this Clause 48 (Step-In), Molina shall not be
liable to pay the Charges in respect of those Run Services for which Molina
exercises its right to step in for as long as Molina is exercising its right to
step in.

(e)
The Service Provider shall be liable for Molina’s costs incurred as a result of
the exercise of its right to step in, including any Step-In Agent’s charges (the
“Step-In Costs”), to the extent that those Step-In Costs exceed the Charges that
Molina is not liable to pay pursuant to Clause 48.4(c) or Clause 48.4(d);
provided, however, that without limiting Molina’s rights to pursue additional
damages under this Agreement, the Service Provider’s obligation to reimburse
Molina for Step-In Costs or to pay Step-In Costs directly shall not exceed
[redacted].

(f)
Each Party shall take Appropriate Actions to minimize Step-In Costs.

(g)
Subject to any necessary restrictions that the Service Provider must make to
protect the confidentiality of the Service Provider’s other customers (in
circumstances where it is providing the Services from a facility that it uses
for other customers) or the Service Provider IP, and provided that the Step-In
Agent complies with the Service Provider’s reasonable security and health and
safety policies, the Service Provider shall provide any Step–In Agent with such
assistance, co–operation and information in relation to the Services, and such
access to the Service Provider’s Systems as is necessary for the Step-In Agent
to properly perform its role or as Molina or the Step-In Agent may request.

(h)
If the Step-Out Date shall not have occurred by the date six (6) months after
the date Molina actually stepped-in to perform the Services as contemplated in
this Clause 48 (Step-In), Molina shall have the option to terminate this
Agreement or the affected Services pursuant to Clause 51.1(c)
(Performance-Related Failures) upon notice to the Service Provider.

48.5
Assistance with Appointment of Step-In Agent

The Service Provider must provide Molina with reasonable cooperation,
information and assistance as reasonably requested by Molina in the preparation
for the appointment of a Step-In Agent (including any assistance in the conduct
of any request for proposal process in relation to that appointment).
49.
ENHANCED CO–OPERATION



-62-

--------------------------------------------------------------------------------





49.1
Molina may, in circumstances where Molina has the right to step in as set out in
Clause 48.1, nominate its employees, agents, advisors or contractors, to oversee
the Service Provider or any of its Subcontractors implicated in the
circumstances giving rise to the right to step in as set out in Clause 48.1
(“Consultants”).

49.2
If Molina exercises its rights under Clause 48 (Step-In) in respect of any
Services, Molina may not exercise its rights under this Clause 49.1 (Enhanced
Co–Operation) in respect of the same Services until after the Step-Out Date. For
the purposes of this Clause 49.2, the same Services provided from or received in
different Countries shall be considered different Services.

49.3
The Consultants shall be given full access to all information (other than
information related to the Charges and the Service Provider’s internal cost base
including the cost of performing the Services) that is available to all of the
Key Persons and that is related to the performance of the Services that are
affected by the event giving rise to Molina’s rights in this Clause and shall be
able to make suggestions related to any element of the performance of the
Services.

49.4
The Service Provider shall comply with all written directions of the Consultants
and shall reasonably consider all suggestions of the Consultants but is not
obliged to follow any suggestions given by the Consultants.

49.5
If the Service Provider does follow a suggestion of a Consultant, then the
Service Provider shall be fully responsible for all consequences that flow from
the suggestion as if it were the Service Provider’s own suggestion. The Service
Provider shall not be liable for delay, damage or loss to the extent caused
directly by the Consultant (and not by the Service Provider acting on the
Consultant’s suggestions) or by the Service Provider complying with an express
written direction of the Consultant.

49.6
By exercising its rights under this Clause, Molina shall not, and shall not be
deemed to, assume any obligation to resolve the event giving rise to Molina’s
rights under this Clause or relieve the Service Provider of any obligation or
liability in relation to that event.

49.7
The duration of any secondment shall be at Molina’s reasonable discretion.

49.8
The Service Provider shall be responsible for paying an amount equal to
[redacted] for each Consultant (in the case of a Consultant who is an employee
of Molina) or the [redacted] (in the case of a Consultant who is a contractor or
agent of Molina) for the duration of the secondment but shall not be liable for
[redacted]; provided, however, that without limiting Molina’s rights to pursue
additional damages under this Agreement, the Service Provider’s obligation to
reimburse Molina in connection with such secondment shall not exceed [redacted].

49.9
The exercise by Molina of its rights in this Clause 49.1 (Enhanced Cooperation)
shall be without prejudice to any other rights or remedies of Molina including
the right to step in following the completion of the secondment referred to in
this Clause 49.1 (Enhanced Cooperation).



-63-

--------------------------------------------------------------------------------





50.
SERVICE RELOCATION

50.1
If Molina notifies the Service Provider that it proposes to remove any Approved
Service Delivery Location from Schedule 10 (Approved Service Delivery Locations)
in accordance with Clause 15.4 and the Service Provider is at that time
providing Services from that Approved Service Delivery Location the Service
Provider may, within twenty (20) Business Days, submit to Molina a written
response explaining why, having used all reasonable endeavors, it would not be
able to move the provision of the Services from the Approved Service Delivery
Location as proposed by Molina.

50.2
If the Service Provider does not submit a response within twenty (20) Business
Days or Molina notifies in writing that it does not accept the Service
Provider’s response under Clause 50.1, the Service Provider shall:

(a)
submit to Molina a project plan (which shall include a detailed impact
assessment) for moving the location from which those Services are delivered to
an Approved Service Delivery Location (a “Service Relocation Plan”); and

(b)
upon Molina’s approval of the Service Relocation Plan (not to be unreasonably
withheld or delayed), implement the Service Relocation Plan in accordance with
its terms, subject to such modifications as Molina may reasonably require.

50.3
The Service Relocation Plan shall incorporate such provisions of the Exit Plan
as are relevant to the relocation of the Services from the former Approved
Service Delivery Location to the replacement Approved Service Delivery Location.

50.4
The costs of implementation of a Service Relocation Plan (“Service Relocation
Costs”) shall be borne as follows:

(a)
if the removal referred to in Clause 50.1 was effected by Molina exercising its
rights under Clause 15.4(a), or by Molina exercising its rights under
Clause 15.4(b) (other than as described in Clause 50.4(b)), the Service
Relocation Costs shall be borne by the Service Provider; and

(b)
if the removal referred to in Clause 50.1 was effected by Molina exercising its
rights under Clause 15.4(b) in circumstances where the Approved Service Delivery
Location did not comply with a Policy because of a change in that Policy, the
Service Relocation Costs shall be borne by Molina.

51.
TERMINATION OF THE ENTIRE AGREEMENT FOR CAUSE

51.1
Molina’s Rights to Terminate for Cause

Molina may terminate this Agreement by notice to the Service Provider on or at
any time after the occurrence of any of the following events:
(a)
Material Breach



-64-

--------------------------------------------------------------------------------





A material breach of this Agreement (whether or not a repudiatory breach, and
whether or not a single material breach or multiple breaches that in aggregate
are material), including a breach of any Project Work Order that is (or is when
viewed with other breaches as an aggregate) a material breach of this Agreement,
and, if the material breach is capable of being remedied, the Service Provider
failing to remedy the material breach within twenty (20) Business Days (or such
longer period as may be agreed) starting on the Business Day after receipt of
notice from Molina giving particulars of the breach and requiring the Service
Provider to remedy the breach.
(b)
Persistent Breach

A failure by the Service Provider to perform an obligation under this Agreement
or any Project Work Order (whether or not a repudiatory breach) that has been,
or that is substantially similar to failures that have been, repeated
sufficiently often to collectively amount to a material breach, provided that:
(i)
Molina has previously notified the Service Provider Delivery Lead (via formal
notice, written correspondence, or during a meeting of the Operational Review
Board (and a Party subsequently memorializes such discussion in writing within a
reasonable time under the circumstances)) on one or more occasions that if the
same or substantially similar breach occurs again, Molina may exercise its
rights under this Clause, and the first such notification occurred at least
twenty (20) Business Days prior to Molina’s termination of the applicable
Services pursuant to this Clause 51.1(b)(i); and

(ii)
the breach referred to in a notice submitted under Clause 51.1(b)(i) did in fact
occur again.

(c)
Performance-Related Failures

Without limiting Molina’s rights under Clause 51.1(a) and Clause 51.1(b):
(i)
for any four (4) consecutive months, the Service Credits that the Service
Provider must credit in each such month equals the At Risk Amount;

(ii)
Service Provider commits a breach of a kind permitting Molina to terminate this
Agreement or certain Services pursuant to Clause 48.4.

(iii)
without prejudice to the Service Provider’s right to argue that Service Credits
are not applicable due to the application of Clause 60 (Excusing Causes), the
Service Provider withholds Service Credits or Delivery Credits in circumstances
where the Service Provider has an obligation to credit such Service Credits or
Delivery Credits pursuant to Clause 11 (Transition) in the case of Delivery
Credits or Clause 18 (Service Credits) in the case of Service Credits, and
Service Provider fails to pay Molina such amounts (or issue Molina a credit note
for such amounts) within ten (10) Business Days after any Molina demand that
such amount be paid or credited to Molina.



-65-

--------------------------------------------------------------------------------





(d)
Regulatory Sanction

An act or omission of the Service Provider which is in breach of this Agreement
or any Project Work Order resulting in:
(i)
any of the following:

(A)
any Regulatory Authority subjecting Molina to a prohibition or restriction on
the carrying on of its business;

(B)
a Regulatory Authority subjecting Molina to a fine or similar penalty;

(C)
a Regulatory Authority subjecting Molina to public censure; or

(D)
any Regulatory Authority making a formal finding that it has observed a
condition in relation to the business or operations of any Molina Company that
the Regulatory Authority considers to be objectionable (including the issue of
an FDA Form 483, as replaced from time to time, or the equivalent in any
jurisdiction) and requires that condition to be rectified;

(ii)
any Regulatory Authority withdrawing any license required for Molina or any
member of the Molina Group to carry on its business or any part of its business,
or imposing any conditions on any such license; or

(iii)
any Regulatory Authority notifying Molina that if Molina fails to remedy the act
or omission, or if the act or omission recurs, it will or will be likely to take
the action referred to in Clause 51.1(d)(i) or Clause 51.1(d)(ii), so long as
Molina shall have promptly informed the Service Provider that the applicable
Regulatory Authority has so notified Molina.

The Parties acknowledge and agree that, for the purposes of determining whether
the Service Provider breached this Agreement, Molina’s right to terminate this
Agreement pursuant to this Clause 51.1(d) shall not be construed as expanding
the Service Provider’s obligations to comply with Applicable Law as otherwise
set out in this Agreement.
(e)
Specific Failures

The Service Provider is in material breach of Clauses 24 (Security), 29
(Intellectual Property Rights), 30 (Confidentiality) or 34 (Data Protection and
Data Privacy) (whether or not such breach is a material breach of this
Agreement) and such breach:
(i)
is not capable of remedy; or

(ii)
is capable of remedy and the Service Provider fails to remedy the breach within
twenty (20) Business Days starting on the Business Day after receipt of notice
from Molina giving particulars of the breach and requiring the Service Provider
to remedy the breach.



-66-

--------------------------------------------------------------------------------





(f)
For security breach

(i)
The Service Provider is in breach of Clause 24 (Security), Clause 30
(Confidentiality) or Clause 34 (Data Protection and Data Privacy) and as a
result:

(A)
Molina is required to notify a Regulatory Authority and/or affected data
subjects of such breach;

(B)
there is a material adverse impact on Molina’s reputation;

(C)
the Service Provider is unable to locate definitively, for a period of longer
than fifteen (15) days, any media, device or equipment on which Molina Data is
stored;

(D)
a third party gains unauthorized access to any Molina System or any Molina Data;
or

(E)
any of the events described in Clause 51.1(d) occur.

(g)
For exhaustion of liability cap

The sum of the damages that the Service Provider has already paid and the
damages that the Service Provider is ordered in a final ruling by a court of
competent jurisdiction or agrees to pay but has not paid, to Molina under or in
connection with this Agreement, exceed fifty percent (50%) of an applicable
limit under Clause 58.4 (i.e., either or both of the limits set out in
Clause 58.4(b)(i) and Clause 58.4(b)(ii)) unless Molina and the Service Provider
agree in writing to increase that limit such that those damages no longer exceed
that percentage of that limit.
(h)
For violation of ethical requirements

The Service Provider commits a material breach of Clause 8.12.
(i)
For Failure to complete Transition

The Service Provider fails to Achieve the Final Transition Milestone within
sixty (60) days after its Milestone Date.
(j)
Termination of the Entire Agreement for a Failed Benchmark

If the Service Provider fails to implement the findings of a Final Benchmark
Report under paragraph 9.6 of Schedule 5 (Benchmarking).
51.2
Right of Molina to Terminate for Change of Control

(a)
Molina may terminate this Agreement, without any payment or penalty, by giving
at least three (3) months’ notice to the Service Provider at any time if the
person that acquires Control of the Service Provider is:



-67-

--------------------------------------------------------------------------------





(i)
a Molina Competitor;

(ii)
an entity that does not comply with Molina’s Code of Conduct, as amended from
time to time in accordance with Schedule 9 (Change), or with whom Molina could
not contract without breaching that policy;

(iii)
an Excluded Supplier;

(iv)
an entity with a financial standing that is materially worse than that of the
Service Provider; or

(v)
an entity whose Control of the Service Provider will, or is likely, on the basis
of an objective analysis, to lead to a material detrimental impact on the
provision of the Services or damage to the reputation of Molina or any other
Molina Company.

(b)
The Service Provider shall give Molina notice of any acquisition of Control of
the Service Provider as soon as practicable (taking into account any
restrictions imposed by Applicable Law) and in any event within thirty
(30) Business Days after the acquisition.

51.3
Right of both Parties to Terminate for Insolvency

Either Party may terminate this Agreement by notice to the other Party on or at
any time after the occurrence of any of the following:
(a)
the other Party being unable to pay its debts as they fall due; or

(b)
the taking of any of the following steps by the other Party or any other person:

(i)
the presentation of a petition for winding up the other Party (and, where the
petition is presented by a person other than the other Party, that petition not
being struck out or withdrawn within fourteen (14) days);

(ii)
the application for an order or tabling of an effective resolution for winding
up the other Party (and, where the application is made or resolution tabled by a
person other than the other Party, that application or resolution not being
struck out or withdrawn within fourteen (14) days);

(iii)
the application for an order or application for the appointment of a liquidator,
receiver (including an administrative receiver), administrator, trustee or
similar officer in respect of the other Party (and, where the application is
made by a person other than the other Party, that application not being struck
out or withdrawn within fourteen (14) days);

(iv)
an execution creditor, encumbrancer, receiver (including an administrative
receiver) or similar officer taking possession of the whole or any part of the
other Party’s property, assets or undertaking; or



-68-

--------------------------------------------------------------------------------





(v)
the other Party making a composition with its creditors generally (other than
for the purpose of a solvent reorganization, solvent arrangement or solvent
scheme).

51.4
Right for Service Provider to Terminate Agreement

(a)
If, at any time, the total amount of undisputed Charges that are overdue for
payment exceeds the amount of the Charges for the previous three (3) full
calendar months:

(i)
the Service Provider may give Molina written notice, for the attention of each
of Head of IS Vendor and Supplier Management:

(A)
requiring payment of the undisputed amounts within fifteen (15) days of receipt
of such notice by Molina; and

(B)
notifying Molina that it will exercise its rights to terminate if payment is not
received within fifteen (15) days of receipt of that notice.

(ii)
If Molina does not pay the amounts set out in any notice served pursuant to
Clause 51.4(a) within the period set out in that notice, the Service Provider
may terminate this Agreement by giving written notice to Molina. If Molina pays
the Charges set out in the notice prior to the date of termination specified in
the further notice, then the notice shall automatically be deemed rescinded and
the Agreement shall not terminate, but this shall not affect the Service
Provider’s ability to levy late payment charges in accordance with Clause 41
(Late Payment).

(iii)
The continued non-payment of the same Charges shall constitute a single occasion
of non-payment for the purposes of this Clause.

(b)
The Service Provider may terminate this Agreement by giving written notice to
Molina if Molina is in material breach of Clauses 29 (Intellectual Property
Rights) or 30 (Confidentiality) and, if the breach is capable of remedy, fails
to remedy the breach within twenty (20) Business Days starting on the Business
Day after receipt of notice from the Service Provider giving particulars of the
breach and requiring Molina to remedy the breach.

(c)
For the purposes of Clause 51.4(b), a breach by Molina of Clause 29
(Intellectual Property Rights) is not material unless it causes irreparable
damage to the Service Provider’s business for which damages would not provide an
adequate remedy.

(d)
In circumstances where the Service Provider terminates this Agreement under
Clause 51.4(a) or Clause 51.4(b), the Service Provider may also terminate all
Project Work Orders (but not some of them only), by giving fourteen (14) days’
written notice to Molina.

52.
TERMINATION OF A PROJECT WORK ORDER FOR CAUSE

52.1
Termination by Molina



-69-

--------------------------------------------------------------------------------





Molina may terminate any Project Work Order by notice to the Service Provider on
or at any time after the occurrence of any of the following events:
(a)
Material Breach

A material breach of that Project Work Order (whether or not a repudiatory
breach, and whether or not a single material breach or multiple breaches that
are in aggregate material) and, if the material breach is capable of being
remedied, the Service Provider failing to remedy the material breach within
twenty (20) Local Business Days (or such longer period as may be agreed)
starting on the Local Business Day after receipt of notice from Molina giving
particulars of the breach and requiring the Service Provider to remedy the
breach.
(b)
Persistent Breach

A failure by the Service Provider to perform an obligation under that Project
Work Order (whether or not a repudiatory breach) that has been, or that is
substantially similar to failures that have been, repeated sufficiently often to
collectively amount to a material breach provided that Molina has previously
notified the Service Provider that if the failure or a substantially similar
failure is repeated Molina may wish to terminate the Project Work Order.
(c)
Late Delivery

The Service Provider fails to Achieve the Final Milestone under a Project Work
Order within twenty (20) Business Days after its Milestone Date, except to the
extent the applicable Project Work Order sets outs shorter timeframe.
(d)
Termination of Linked Project Work Order

Molina terminates any Project Work Order that is Linked to that Project Work
Order in accordance with this Clause 52 (Termination of a Project Work Order for
Cause), or becomes entitled to do so (whether or not Molina actually exercises
that right).
(e)
Termination of MSA

Molina terminates this Agreement in accordance with Clause 51 (Termination of
the Entire Agreement for Cause), or becomes entitled to do so (whether or not
Molina actually exercises that right).
52.2
Right for Service Provider to Terminate for Non–Payment of Charges

(a)
If Molina fails to pay any undisputed Charges under any Project Work Order when
due under this Agreement, the Service Provider may give Molina notice of its
intention to terminate that Project Work Order if payment is not received within
twenty (20) Local Business Days of that notice.

(b)
If Molina does not pay the Charges set out in any notice served pursuant to
Clause 52.2(a) within the period set out in that notice, the Service Provider
may



-70-

--------------------------------------------------------------------------------





terminate the Project Work Order specified in that notice by giving a further
ten (10) Local Business Days’ written notice to Molina. If Molina pays the
Charges set out in the further notice prior to the date of termination specified
in the notice, then the notice shall automatically be deemed rescinded and the
Project Work Order shall not terminate, but this shall not affect the Service
Provider’s ability to levy late payment charges in accordance with Clause 41
(Late Payment).
(c)
Without limiting Clause 51.4(b), nothing in this Clause entitles the Service
Provider to terminate this Agreement or any Project Work Order other than the
Project Work Order referred to in Clauses 52.2(a) and 52.2(b).

52.3
Right of both Project Work Order Parties to Terminate for Insolvency

Either PWO Party may terminate a Project Work Order by notice to the other PWO
Party on or at any time after the occurrence of any of the following:
(a)
the other PWO Party being unable to pay its debts as they fall due; or

(b)
the taking of any of the following steps by the other PWO Party or any other
person:

(i)
the presentation of a petition for winding up the other PWO Party (and, where
the petition is presented by a person other than the other PWO Party, that
petition not being struck out or withdrawn within fourteen (14) days);

(ii)
the application for an order or tabling of an effective resolution for winding
up the other PWO Party (and, where the application is made or resolution tabled
by a person other than the other PWO Party, that application or resolution not
being struck out or withdrawn within fourteen (14) days);

(iii)
the application for an order or application for the appointment of a liquidator,
receiver (including an administrative receiver), administrator, trustee or
similar officer in respect of the other PWO Party (and, where the application is
made by a person other than the other PWO Party, that application not being
struck out or withdrawn within fourteen (14) days);

(iv)
an execution creditor, encumbrancer, receiver (including an administrative
receiver) or similar officer taking possession of the whole or any part of the
other PWO Party’s property, assets or undertaking; or

(v)
the other PWO Party making a composition with its creditors generally (other
than for the purpose of a solvent reorganization, solvent arrangement or solvent
scheme).

53.
PARTIAL TERMINATION

53.1
Where this Agreement gives Molina the right to terminate this Agreement in its
entirety, Molina may instead elect to terminate this Agreement in respect of:



-71-

--------------------------------------------------------------------------------





(a)
any or all of the Sub-Towers affected by the events, facts or circumstances
giving rise to Molina’s right to terminate;

(b)
any or all of the Service Elements affected by the events, facts or
circumstances giving rise to Molina’s right to terminate; or

(c)
a combination of (a) and (b).

53.2
Without limiting Clause 51 (Termination of the Entire Agreement for Cause) or
Clause 53.1, if any of the events referred to in Clause 53.3 occur in respect of
any Sub-Tower or Service Element, Molina may terminate this Agreement in respect
of that Sub-Tower or Service Element by notice to the Service Provider on or at
any time after the occurrence of that event.

53.3
The events are:

(a)
Material Breach

A material breach of this Agreement in the context of that Sub-Tower or Service
Element (whether or not a repudiatory breach, whether or not a single material
breach or multiple breaches that in the aggregate are material, and whether or
not a material breach of this Agreement as a whole) and, if the material breach
is capable of being remedied, the Service Provider failing to remedy the
material breach within twenty (20) Business Days (or such longer period as may
be agreed) starting on the Business Day after receipt of notice from Molina
giving particulars of the breach and requiring the Service Provider to remedy
the breach.
(b)
Persistent Breach

A failure by the Service Provider to perform an obligation in relation to that
Sub-Tower or Service Element (whether or not a repudiatory breach) that has
been, or that is substantially similar to failures that have been, repeated
sufficiently often to collectively amount to a material breach provided that
Molina has previously notified the Service Provider Delivery Lead (via formal
notice, written correspondence, or during a meeting of the Operational Review
Board (and a Party subsequently memorializes such discussion in writing within a
reasonable time under the circumstances)) on one or more occasions that if the
failure or a substantially similar failure is repeated Molina may wish to
terminate this Agreement or that Sub-Tower or that Service Element, and the
first such notification occurred at least twenty (20) Business Days prior to
Molina’s termination of the applicable Services pursuant to this Clause 53.3(b).
53.4
Nothing in Clause 53.2:

(a)
shall be construed as meaning that the events referred to in Clause 53.3 are not
also material breaches of this Agreement as a whole or would not have a
materially adverse impact on the use or enjoyment of the Services as a whole; or



-72-

--------------------------------------------------------------------------------





(b)
shall prevent Molina from exercising its rights under Clause 51 (Termination of
the Entire Agreement for Cause) in circumstances where it is entitled to do so
as a result of the events referred to in Clause 53.3.

53.5
In the case of partial termination as contemplated by Clause 53.1, Clause 53.2
or Clause 53.3, the Change Control Process shall be used to modify this
Agreement to account for the partial termination. Molina may terminate the
entire Agreement (under Clauses 53.1 or 53.2) for the reason giving rise to the
termination right, at any time up to the execution of the relevant Change Notice
that shall modify this Agreement with respect to such partial termination.

54.
TERMINATION FOR CONTINUED FORCE MAJEURE

54.1
If the Service Provider is excused from the performance of any of the Services
by reason of a Force Majeure Event in accordance with Clause 61 (Force Majeure)
for a period of thirty (30) or more consecutive days, then Molina may, on
written notice to the Service Provider, terminate any portion of this Agreement
or any Project Work Order so affected that it would have been entitled to
terminate in accordance with Clause 53 (Partial Termination).

54.2
In the case of partial termination as contemplated by Clause 54.1 in
circumstances where any terminated Service does not have a separately
identifiable Charge that relates specifically to that Service:

(a)
the Change Control Process shall be used to modify this Agreement or the Project
Work Order (as the case may be) to adjust the Charges for the partial
termination as well as other changes strictly necessary to reflect the partial
termination;

(b)
if the Parties cannot agree (after exhausting all of the available escalation
levels forming part of Schedule 7 (Governance)) to an adjustment to the Charges
following notice of a partial termination, then this Agreement or the Project
Work Order (as the case may be) shall terminate in whole; and

(c)
Molina may terminate the entire Agreement or the Project Work Order (as the case
may be) at any time up to the execution of the relevant Change Notice that shall
modify this Agreement or the Project Work Order.

55.
TERMINATION FOR CONVENIENCE

55.1
Termination of MSA for Convenience

(a)
Molina may terminate this Agreement, in whole or in respect of one or more
Services, for convenience by giving:

(i)
not less than six (6) months’ prior written notice to the Service Provider, in
the case of a termination of this Agreement in whole; and

(ii)
not less than three (3) months’ prior written notice to the Service Provider, in
the case of a termination of this Agreement in respect of one or more Services,



-73-

--------------------------------------------------------------------------------





(b)
Termination of this Agreement by Molina under Clause 55.1 shall not
entitle Molina or the Service Provider to terminate any Project Work Order under
Clause 52 (Termination of a Project Work Order for Cause).

55.2
Termination of Project Work Order for Convenience

Molina shall be entitled to terminate any Project Work Order at any time for
convenience by giving three (3) months’ written notice to the Service Provider.
56.
THE EFFECTIVE DATE OF TERMINATION

56.1
The Termination Date shall be determined by the Party terminating this Agreement
or the Project Work Order and shall be set out in the termination notice.

56.2
If a Termination Date is not included in the termination notice, the Termination
Date shall, except in the case of notice under Clause 55 (Termination for
Convenience), be forty-five (45) Business Days from the date the termination
notice is received.

56.3
The Service Provider’s obligation to deliver the Services does not cease on the
Termination Date. The Service Provider must continue to deliver the Services in
accordance with this Agreement to the extent required under Schedule 8
(Termination Assistance and Exit).

56.4
Molina is not required to exhaust all or any part of the Dispute Resolution
Procedure before exercising a right to terminate this Agreement.

57.
CONSEQUENCES OF TERMINATION

57.1
No Right to an Injunction

(a)
The only remedy that the Service Provider shall have in relation to the wrongful
termination of this Agreement or a Project Work Order by Molina is damages.

(b)
Without limiting Clause 57.1(a), the Service Provider shall have no right to an
injunction or similar relief or remedy restraining Molina from terminating this
Agreement or a Project Work Order.

(c)
The Service Provider must not refuse to provide the Services or suspend the
provision of the Services following any notice of termination issued by Molina
and in particular the Service Provider must not refuse to meet its obligations
under the Exit Plan even if it is pursuing a claim against Molina that it has
wrongfully repudiated this Agreement.

57.2
Damages and Termination not Exclusive

(a)
If this Agreement is terminated by either Party for breach by the other Party,
the terminating Party may, in addition to terminating the Agreement, claim
damages for that breach irrespective of the reason for terminating the
Agreement.

(b)
If this Agreement is terminated by Molina under Clause 51 (Termination of the
Entire Agreement for Cause) or Clause 53 (Partial Termination), Molina shall be
entitled



-74-

--------------------------------------------------------------------------------





to recover damages in respect of losses resulting from the termination of this
Agreement, as well as damages in respect of losses resulting from any breach of
this Agreement.
(c)
If this Agreement is terminated by the Service Provider under Clause 51
(Termination of the Entire Agreement for Cause), the Service Provider shall be
entitled to recover damages in respect of losses resulting from the termination
of this Agreement, as well as damages in respect of losses resulting from any
breach of this Agreement.

(d)
If any Project Work Order is terminated by either PWO Party for breach by the
other PWO Party, the terminating PWO Party may, in addition to terminating the
Project Work Order, claim damages for that breach irrespective of the reason for
terminating the Project Work Order.

(e)
If a Project Work Order is terminated by Molina under Clause 52 (Termination of
a Project Work Order for Cause), Molina shall be entitled to recover damages in
respect of losses resulting from the termination of the Project Work Order, as
well as damages in respect of losses resulting from any breach of the Project
Work Order.

(f)
If a Project Work Order is terminated by the Service Provider under Clause 52
(Termination of a Project Work Order for Cause), the Service Provider shall be
entitled to recover damages in respect of losses resulting from the termination
of that Project Work Order, as well as damages in respect of losses resulting
from any breach of that Project Work Order.

57.3
Rights in addition to right to termination at law

(a)
The Service Provider may not terminate this Agreement other than as expressly
provided in Clause 51.3 and Clause 51.4, but nothing in this Clause restricts
the Service Provider’s right to rescind this Agreement for fraudulent
misrepresentation by Molina.

(b)
Neither the Service Provider nor the applicable Service Provider PWO Party may
terminate any Project Work Order other than as expressly provided in Clause 52.2
and Clause 52.3, but nothing in this Clause restricts the right of the Service
Provider or the applicable Service Provider PWO Party to rescind a Project Work
Order for fraudulent misrepresentation by Molina.

57.4
Termination Assistance

Molina and the Service Provider each has the rights and obligations allocated to
it in Schedule 8 (Termination Assistance and Exit) in relation to preparation
for, and the consequences of, expiry or termination (in whole or in part) of
this Agreement or a Project Work Order.
57.5
Return and Treatment of Confidential Information

On termination or expiry of this Agreement, each Party agrees that:


-75-

--------------------------------------------------------------------------------





(a)
it must continue to keep confidential the other Party’s Confidential Information
in accordance with Clause 30 (Confidentiality); and

(b)
its rights to use and disclose the other Party’s Confidential Information cease
other than:

(i)
in relation to information any Party (including Subcontractors) is required to
disclose in order to comply with any of those reporting obligations set out in
Clause 30.7;

(ii)
to the extent use and disclosure of Confidential Information is necessary in
order to make use of the license rights granted pursuant to Clause 29
(Intellectual Property Rights); and

(iii)
in relation to disclosures required to be made by either Party in order to carry
out their respective obligations as set out in Schedule 8 (Termination
Assistance and Exit).

57.6
Other Consequences of Termination

(a)
Expiry or termination of this Agreement does not affect a Party’s accrued rights
and obligations at the time of expiry or termination.

(b)
Without prejudice to Clause 52.1(e), expiry or termination of this Agreement
shall not result in the automatic expiry or termination of any Project Work
Order.

(c)
The provisions of Clauses 1 (Definitions), 2 (Interpretation), 8.11, 29
(Intellectual Property Rights), 30 (Confidentiality), 31 (Use of Confidential
Information and Molina Data), 32 (Return of Confidential Information), 33
(Announcements and Publicity), 34 (Data Protection and Data Privacy), 39 (HR
Obligations), 40 (Charges), 41 (Late Payment), 42 (Invoices), 43 (Taxation),
57.2, 57.3, 57.4, 57.5, 57.6, 58(Indemnification, Liability), 60 (Excusing
Causes), 61 (Force Majeure), 66 (Further Assurance), 67 (Third Party
Beneficiaries), 69 (Entire Agreement), 70 (Waiver), 71 (No Partnership), 72
(Severability), 73 (Counterparts), 74 (Dispute Resolution and Dispute
Management) and 75 (Governing Law and Jurisdiction) and any other Clauses where
the context requires it to survive shall survive expiry or termination of this
Agreement or of any Project Work Order for any reason.

(d)
Clauses 13.3(c) and 13.3(d) shall survive expiry or termination of this
Agreement for as long as any Project Work Order remains in force.

(e)
The provisions of the Schedules will survive expiry or termination of this
Agreement for any reason to the extent that and for so long as they are referred
to in Clauses which survive.

(f)
Molina’s obligation to pay Charges properly incurred prior to the date of expiry
or termination of this Agreement, or of termination of the Project Work Order in
respect



-76-

--------------------------------------------------------------------------------





of which those Charges are payable, shall survive the expiry or termination of
this Agreement and that Project Work Order.
(g)
If this Agreement is terminated by Molina pursuant to Clause 55 (Termination for
Convenience), then Molina shall pay the applicable early termination fee as set
forth in, as applicable, Schedule 3 (Pricing and Invoicing) or the applicable
Project Work Order.





-77-

--------------------------------------------------------------------------------






PART N    INDEMNIFICATION, LIMITATION OF LIABILITY AND
EXCUSING CAUSES
58.
INDEMNIFICATION, LIABILITY.

58.1
Indemnification by the Service Provider.

The Service Provider will, at its sole cost and expense, defend, indemnify and
keep indemnified, and hold harmless Molina and the Molina Companies and each of
their respective officers, directors, employees, contractors, agents,
representatives, successors and assigns (each an “Molina Indemnified Party”)
from any and all Losses of a Third Party alleged, incurred, or awarded to or
payable in settlement with such Third Party, in each case arising out of a claim
by a Third Party, to the extent caused by:
(a)
An IPR Claim Against Molina, in each case except to the extent such IPR Claim
Against Molina results from:

(i)
the Service Provider complying with Molina’s specifications or other
requirements, but only if those specifications or requirements mandated the
specific act or acts of infringement or alleged infringement on which the IPR
Claim is based;

(ii)
Molina IP or any materials or resources provided by or on behalf of Molina or
any Molina Companies and used in a manner permitted by this Agreement;

(iii)
modifications made by or on behalf of Molina or any Molina Companies by any
person (other than modifications made by or on behalf of the Service Provider or
any Service Provider Companies) of the Services, Software, System, Materials or
Modifications that are the subject of the IPR Claim Against Molina, but only if
such Services, Software, System, Materials or Modifications, without that
modification, would not have resulted in the infringement or alleged
infringement on which the IPR Claim is based;

(iv)
use or combination (other than by or on behalf of the Service Provider) of the
Services, Software, System, Materials or Modifications that are the subject of
the IPR Claim Against Molina, with items not provided by or on behalf of the
Service Provider or its Subcontractors and absent such use or combination such
Services, Software, System, Materials or Modifications would not have resulted
in the infringement or alleged infringement on which the IPR Claim Against the
Service Provider is based;

(v)
refusal to use corrections and enhancements provided by the Service Provider at
no additional cost, where:

(A)
those corrections and enhancements could have been implemented without
disruption to Molina’s business; and



-78-

--------------------------------------------------------------------------------





(B)
the act or acts of infringement or alleged infringement on which the IPR Claim
Against Molina is based would not have occurred if the corrections and
enhancements had been implemented; or

(vi)
use by a Third Party of the Services, Software System, Materials or
Modifications that are the subject of the IPR Claim Against Molina in a manner
where such use by Molina would have constituted a breach of this Agreement;

(a)
a violation of or non-compliance with Applicable Law by the Service Provider or
any Subcontractor except to the extent such violation or non-compliance by
Service Provider resulted from:

(i)
a breach of this Agreement by the Molina or any Molina Company;

(ii)
violation or non-compliance with Applicable Law (including obligations that
Molina may have under Data Protection Laws by virtue of its role as a data
controller or other similar concepts under applicable Data Protection Laws) by
Molina or any Molina Company; or

(iii)
the Service Provider’s compliance with Molina’s written instructions on how to
comply with a particular Applicable Law, to the extent the only plausible manner
in which the Service Provider could have complied with such instruction resulted
in such violation of or non-compliance with Applicable Law;

(b)
breaches of the Service Provider’s obligations with respect to Clause 30
(Confidentiality);

(c)
death or bodily injury, or the damage, loss or destruction of real or tangible
personal property of Third Parties (including employees of any Molina Company,
Service Provider Company, or their respective subcontractors) resulting from the
acts or omissions (including breach of contract or negligence) of the Service
Provider, or any Service Provider Personnel, agents and/or representatives or
any of the personnel of the foregoing;

(d)
any Taxes, interest, penalties or other amounts assessed against Molina that are
the obligation of the Service Provider pursuant to 43 (Taxation); or

(e)
the gross negligence, willful misconduct or fraud of the Service Provider, any
Service Provider Company, or any Subcontractor.

58.2
Indemnification by Molina

Molina will, at its sole cost and expense, defend, indemnify and keep
indemnified, and hold harmless the Service Provider and the Service Provider
Companies and each of their respective officers, directors, employees,
contractors, agents, representatives, successors and assigns (each a “Service
Provider Indemnified Party”) from any and all Losses of a


-79-

--------------------------------------------------------------------------------





Third Party alleged, incurred, or awarded to or payable in settlement with such
Third Party, in each case arising out of a claim by a Third Party, to the extent
caused by:
(a)
an IPR Claim Against the Service Provider, in each case except to the extent
such IPR Claim Against the Service Provider results from:

(i)
Molina complying with the Service Provider’s specifications or other
requirements, but only if those specifications or requirements mandated the
specific act or acts of infringement or alleged infringement on which the IPR
Claim Against the Service Provider is based;

(ii)
Service Provider IP or any materials or resources provided by or on behalf of
Service Provider or any Service Provider Companies and used in a manner
permitted by this Agreement;

(iii)
modifications made by or on behalf of the Service Provider by any person (other
than modifications made by or on behalf of Molina or any Molina Companies) of
any Molina IP, Software or Third Party Software that are the subject of the IPR
Claim Against the Service Provider, but only if such Molina IP, Software or
Third Party Software, without that modification, would not have resulted in the
infringement or alleged infringement on which the IPR Claim is based;

(iv)
refusal to use corrections and enhancements provided by Molina at no additional
cost, where:

(A)
those corrections and enhancements could have been implemented without
disruption to Service Provider’s business; and

(B)
the act or acts of infringement or alleged infringement on which the IPR Claim
Against the Service Provider is based would not have occurred if the corrections
and enhancements had been implemented; or

(v)
 use of the Molina IP, Software or Third Party Software that are the subject of
the IPR Claim Against the Service Provider in connection with the provision of
services to any party other than the Molina Companies;

(b)
a violation of or non-compliance with Applicable Law by Molina, in each case
except to the extent such violation or non-compliance by Molina resulted from:

(i)
a breach of this Agreement by the Service Provider or any Service Provider
Company; or

(ii)
violation or non-compliance with Applicable Law (including obligations that the
Service Provider may have under Data Protection Laws by virtue of its role as a
data processor or other similar concepts under applicable Data Protection Laws)
by the Service Provider or any Service Provider Company;

(c)
breaches of Molina’s obligations with respect to Clause 30 (Confidentiality);



-80-

--------------------------------------------------------------------------------





(d)
death or bodily injury, or the damage, loss or destruction of real or tangible
personal property of Third Parties (including employees of any Molina Company,
Service Provider Company and/or their respective subcontractors) resulting from
the acts or omissions (including breach of contract or negligence) of Molina or
Molina Companies, agents and/or representatives or any of the personnel of the
foregoing;

(e)
any Taxes, interest, penalties or other amounts assessed against the Service
Provider that are the obligation of Molina pursuant to Clause 43 (Taxation); or

(f)
use of any Service Provider IP other than as authorized and for use as part of
the Services (or as may be permitted following the expiration or termination of
this Agreement or the applicable Services, as applicable).

58.3
Indemnification Procedures.

(a)
The following procedures shall apply if any third-party Claim is commenced
against any Molina Indemnified Party or Service Provider Indemnified Party (the
“Indemnified Party”):

(i)
Notice of such Claim will be given to the other Party (the “Indemnifying Party”)
as promptly as practicable.

(ii)
If, after such notice, the Indemnifying Party acknowledges that the terms of
this Agreement apply with respect to such Claim, then subject to
Clause 58.3(a)(vii) and except where Clause 58.3(a)(viii) applies, the
Indemnifying Party will be entitled, if it so elects, in a notice promptly
delivered to the Indemnified Party, but in no event less than ten (10) days
prior to the date on which a response to such Claim is due or as soon as
reasonably practicable if notice of the Claim was given with less than ten
(10) days to respond to the Claim, to immediately take control of the defense
and investigation of such Claim and to employ and engage attorneys reasonably
acceptable to the Indemnified Party to handle and defend the same, at the
Indemnifying Party’s sole cost and expense.

(iii)
No settlement of a Claim that involves a remedy other than the payment of money
by the Indemnifying Party will be entered into without the consent of the
Indemnified Party which is not to be unreasonably withheld.

(iv)
After notice by the Indemnifying Party to the Indemnified Party of its election
to assume full control of the defense of any such Claim (excluding those
instances where the Indemnified Party has the option to retain control of the
defense of the applicable claim), the Indemnifying Party will not be liable to
the Indemnified Party for any legal expenses incurred thereafter by such
Indemnified Party in connection with the defense of that Claim.

(v)
If the Indemnifying Party does not assume full control over the defense of a
Claim subject to such defense as provided in this Clause 58.3(a), the



-81-

--------------------------------------------------------------------------------





Indemnifying Party may participate in such defense, at its sole cost and
expense, and the Indemnified Party will have the right to defend the Claim in
such manner as it may deem appropriate, at the reasonable cost and expense
(including attorneys’ fees) of the Indemnifying Party.
(vi)
The Indemnified Party will, at the Indemnifying Party’s cost and expense,
cooperate in all reasonable respects with the Indemnifying Party and its
attorneys in the investigation, trial and defense of such Claim and any appeal
arising therefrom.

(vii)
The Indemnified Party may, at its own cost and expense, participate, through its
attorneys or otherwise, in such investigation, trial and defense of such Claim
and any appeal arising therefrom.

(viii)
If an Indemnified Party is entitled to indemnification in respect of a Claim (in
accordance with Clause 58), and liability in connection with that Claim is
subject to a liability cap set out in Clause 58.4, the Indemnified Party will be
entitled, if it so elects, in a notice promptly delivered to the Indemnifying
Party, but in no event less than ten (10) days prior to the date on which a
response to such Claim is due or as soon as reasonably practicable if notice of
the Claim was given with less than ten (10) days to respond to the Claim, to
immediately take control of the defense and investigation of such Claim and to
employ and engage attorneys reasonably acceptable to the Indemnified Party to
handle and defend the same, at the Indemnifying Party’s sole cost and expense,
provided that if the Indemnified Party assumes control of the defense of a Claim
in accordance with this Clause 58.3(a)(viii), the Indemnified Party:

(A)
shall comply with its obligations to mitigate under Clause 58.8 (No Double
Recovery; Duty to Mitigate Damages) with respect to losses incurred in
connection with the Claim and the defense of the Claim; and

(B)
may only enter into a settlement of a Claim concerning the payment of money with
a complete release of all Indemnified Parties’ liability, and shall not without
the consent of the Indemnifying Party, in its discretion, enter into any
settlement of a Claim that involves an admission of liability by or on behalf of
the Indemnifying Party, or involves any other remedy except the payment of
money.

(b)
If an IPR Claim against an Indemnified Party is made, in addition to the
obligations of the Indemnifying Party set out in Clause 58.3(a), the
Indemnifying Party (i) may, at the Indemnifying Party’s cost and expense,
procure for itself and the Indemnified Party, as the case may be, the right to
continue using infringing items and (ii) may, in the Indemnifying Party’s
discretion, (A) substitute or modify any affected item so as to avoid the
infringement, (B) replace any part of any affected item with a non–infringing
item or remove any or part of the affected item so long as such modification or
removal results in the affected item offering equivalent or better features and



-82-

--------------------------------------------------------------------------------





functionality to the infringing items, or (C) if substitution or modification in
line with the above is not practicable, Indemnifying Party may remove the
affected item (and the Indemnified Party shall cease using it) and refund the
amounts paid for such item; provided, however, that in the event the
Indemnifying Party exercises the option set out in clause (C) above, (I) such
provision shall not be construed as relieving the Indemnifying Party exercising
such option from any of its obligations under this Agreement, regardless of
whether the performance of such obligations are affected by actions taken by the
Indemnifying Party excercising such option and (II) the Indemnifying Party
exercising such option shall bear any incremental costs and expenses incurred by
the Indemnified Party as a result of the exercise of such option to the extent
such incremental costs relate to changes implemented by or on behalf of the
Indemnified Party to mitigate the effects of the Indemnifying Party’s exercising
such option. Where the Indemnifying Party addresses the applicable IPR Claim via
clause (ii) of the preceding sentence, the Parties shall memorialize the change
to the Service Provider Technical Solution via a Change Notice in an amendment
to this Agreement.
58.4
Limitations Caps.

(a)
References in this Clause 58.4 to Charges paid or payable (as specified below in
this Clause 58.4) by Molina as the basis for calculating a limitation of
liability under this Agreement will be the aggregate of all such Charges under
this Agreement (including Charges paid or payable pursuant to Project Work
Orders), but excluding VAT or other taxes that are payable by Molina in
connection with the Services. Molina will have the sole right to recover damages
and assert all rights, and exercise all options, under this Agreement on behalf
of and for the benefit of Molina Companies. The Service Provider will have the
sole right to recover damages and assert all rights, and exercise all options,
under this Agreement on behalf of and for the benefit of the Service Provider
Companies.

(b)
Service Provider’s Liability Caps

(i)
General Liability Cap.

Except as set forth in Clause 58.6 and Clause 58.4(b)(ii), the Service
Provider’s total liability under this Agreement (whether the liability is in
contract, in tort, breach of warranty, negligence, strict liability or
otherwise) for any claim or Losses under this Agreement will under no
circumstances exceed an amount equal to the greater of:
(A)
[redacted]; and

(B)
[redacted],

[redacted].


-83-

--------------------------------------------------------------------------------





Amounts that apply against the limitation of liability set out in this
Clause 58.4(b)(i) shall not apply against any other limitation of liability or
damages cap set out in this Agreement.
(ii)
Security Incident Liability Cap.

Except as set forth in Clause 58.6, the Service Provider’s total liability under
this Agreement (whether the liability is in contract, in tort, breach of
warranty, negligence, strict liability or otherwise) for (x) liability arising
from any cause of action arising from breach by the Service Provider of
Clause 34 (Data Protection and Data Privacy), (y) the Service Provider’s
responsibility for certain costs and expenses as set out in Clause 34.9
(Security Breach Response.), and (z) the Service Provider’s obligation of the
Service Provider to indemnify Molina pursuant to Attachment 24A (Business
Associate Agreement) to Schedule 24 (Certain Security Requirements), as
applicable, will under no circumstances exceed an amount equal to the greater
of:
(A)
[redacted]; and

(B)
[redacted],

[redacted].
Amounts that apply against the limitation of liability set out in this
Clause 58.4(b)(ii) shall not apply against any other limitation of liability or
damages cap set out in this Agreement.
(c)
Molina’s Liability Cap

Except as set forth in Clause 58.6, Molina’s total liability in the aggregate
under this Agreement (whether the liability is in contract, in tort, breach of
warranty, negligence, strict liability or otherwise) for any claim or Losses
under this Agreement will under no circumstances exceed:
(A)
[redacted]; and

(B)
[redacted],

[redacted].
58.5
Consequential Damages Exclusion.

(a)
EXCEPT AS SET OUT IN CLAUSE 58.5(b) AND CLAUSE 58.6, IN NO EVENT, WHETHER IN
CONTRACT OR IN TORT (INCLUDING BREACH OF WARRANTY, NEGLIGENCE AND STRICT
LIABILITY), WILL EITHER PARTY BE LIABLE TO THE OTHER FOR LOST REVENUE, LOST
PROFIT, LOSS OF GOODWILL, LOSS OF ANTICIPATED SAVINGS, LOSS OF BUSINESS, OR
CONSEQUENTIAL, INDIRECT, SPECIAL, EXEMPLARY,



-84-

--------------------------------------------------------------------------------





PUNITIVE OR INCIDENTAL DAMAGES EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES IN ADVANCE.
(b)
Notwithstanding Clause 58.5(a) the following will be recoverable damages that
apply against the caps on liability set forth in Clause 58.4 as applicable to
the extent that they result directly from either Party’s failure to perform in
accordance with this Agreement:

(i)
the reasonable cost of researching, procuring, purchasing, installing, testing
and implementing alternative Systems and/or services used in whole or partial
substitution for the Services;

(ii)
the reasonable cost of restoring lost or corrupted data (including recreating
data in circumstances where the data is no longer reasonably available in the
form in which it existed at the time of the loss or corruption), provided that
the data has been backed up by or on behalf of Molina in accordance with a
reasonable back-up policy (but that proviso does not apply to the extent the
Service Provider is responsible for backing up that data under this Agreement
and has failed to do so in accordance with this Agreement);

(iii)
fines payable by Molina or any Molina Company as a result of the Service
Provider’s breach of this Agreement;

(iv)
the reasonable cost of implementing and performing work-arounds;

(v)
the reasonable cost of replacing lost, stolen or damaged goods or materials;

(vi)
the reasonable cost of procuring replacement services, or services designed to
rectify defects in the Services from an alternate source; and

(vii)
additional wages, overtime, fees and expenses (including reasonable travel and
lodging) incurred by Molina Companies in:

(A)
appointing advisors to advise upon the impact and consequences of the Service
Provider’s breach, including legal and compliance professionals;

(B)
investigating the circumstances of the Service Provider’s breach, whether such
investigation is conducted by Molina or by a third party on Molina’s behalf;

(C)
performing or rectifying, or engaging a Third Party to perform or rectify, the
Services that the Service Provider has failed to perform; and

(D)
managing a Third Party’s or the Service Provider’s investigation, performance or
rectification of the Services that the Service Provider has failed to perform.

58.6
Exceptions



-85-

--------------------------------------------------------------------------------





(a)
In each case subject to Clause 58.6(x), liability arising from the following
will not be subject to any cap in Clause 58.1 and the disclaimer in
Clause 58.5(a) will not apply with respect to:

(i)
death or bodily injury or physical or real property damage caused by a Party or
its personnel;

(ii)
Molina’s obligation to pay the Charges;

(iii)
any Charge Deductions;

(iv)
the cost of procuring any license for any Software incorporated into Molina Work
Product or System that the Service Provider should have procured, but did not
procure, for Molina’s benefit under any provision of this Agreement;

(v)
the breach by either Party of the obligations contained in Clause 29
(Intellectual Property Rights) or Clause 30 (Confidentiality);

(vi)
[redacted];

(vii)
[redacted];

(viii)
[redacted];

(ix)
[redacted];

(x)
liability arising from the intentional cessation by the Service Provider of any
of its obligations under this Agreement;

(xi)
liability arising from willful misconduct by either Party or members of its
Group;

(xii)
liability arising from the fraud of either Party or members of its Group;

(xiii)
liability arising from gross negligence of either Party or members of its Group;
and

(xiv)
the extent such limitation or exclusion is not permitted by Applicable Law.

(b)
If a claim or event of any sort that is contemplated by this Clause 58.6 is one
with respect to which both (i) the provisions of Clause 58.4(b)(ii) are set out
as applying to limit the amount Service Provider’s liability and (ii) any other
provision of this Clause 58.6 applies, then Clause 58.4(b)(ii) shall be deemed
not to apply, and the Service Provider’s liability with respect to such claim or
event shall be unlimited in the manner otherwise contemplated in this
Clause 58.6. For example, in the event the Service Provider breaches Clause 34
(Data Protection and Data Privacy) as a result of the [redacted] of [redacted],
then [redacted] shall be deemed not to apply,



-86-

--------------------------------------------------------------------------------





and the Service Provider’s liability with respect to such claim or event shall
be [redacted].
58.7
Open Negotiation

Molina and the Service Provider have freely and openly negotiated this
Agreement, including the pricing, with the knowledge that the liability of the
Parties is to be limited in accordance with the provisions of this Agreement.
58.8
No Double Recovery; Duty to Mitigate Damages

In the event of any set of circumstances that results in both Service Credits
(or Delivery Credits) and Molina incurring a Loss, an amount equal to the
Service Credits (or Delivery Credits, as applicable) paid by the Service
Provider in connection with such circumstances will be deducted from the Losses
recoverable by Molina pursuant to this Agreement. In no event will any of the
provisions in this Agreement be interpreted to allow recovery for the same
Losses more than once. Each Party has a duty to mitigate the damages and losses
that would otherwise be recoverable from the other Party pursuant to this
Agreement to the extent required under the law governing this Agreement, as set
out in Clause 75.1.
59.
INSURANCE

59.1
In this Clause, unless the context otherwise requires:

(a)
“Insurance” means each of the policies of insurance which the Service Provider
is required to maintain pursuant to this Agreement and “Insurances” means all
such policies of insurance collectively;

(b)
“Insurance Limits” means the monetary amounts set out in Clause 59.2;

(c)
“Insurer” means the persons providing the Insurance; and

(d)
“Prudent Service Provider” means in respect of the Insurances a prudent
supplier, in a similar industry and of similar size and financial strength as
the Service Provider, providing services of a type and size similar to those
undertaken by the Service Provider under this Agreement.

59.2
The Service Provider shall, during the Term and at its expense, have and
maintain in force the following insurance coverages (including tail coverage of
at least 1 year for any claims-made policies, if such claims-made policies are
not maintained for 1 year after the conclusion of this Agreement):

(a)
Employer’s Liability Insurance, including coverage for occupational injury,
illness and disease, and other similar social insurance with the minimum limits
in amount equal to the greater of (i) the minimum limits required by Applicable
Law and (ii) [redacted];

(b)
Worker’s Compensation Insurance, including coverage for occupational injury,
illness, and disease, and other similar social insurance with minimum limits in



-87-

--------------------------------------------------------------------------------





accordance with the laws of the country, state, or territory exercising
jurisdiction over the employee;
(c)
Commercial General Liability Insurance, including Products, Completed
Operations, on an occurrence basis, of [redacted] per occurrence and an
aggregate limit of [redacted]. This coverage shall name Molina and each other
Molina Company as additional insureds, to the extent allowable by law, as set
out in Clause 59.11;

(d)
Auto Liability Insurance as required by local law and, in any event and in
addition, automobile bodily injury and property damage liability insurance
covering owned, non-owned and hired automobiles, the limits of which shall not
be less than [redacted] combined single limit per occurrence;

(e)
Commercial Crime Insurance, in an amount not less than [redacted] per occurrence
and in the aggregate covering the theft of money, securities and other tangible
property belonging to Molina by a Service Provider employee, while performing
the Services for Molina, and with Molina added as Loss Payee under said Policy;

(f)
Professional Liability Insurance (specifically, Cyber Insurance that includes
both Network Security and Privacy Liability) covering the Service Provider’s
liability for claims due to an act, error, omission or negligence in the
performance of the Service under this Agreement, with a limit of [redacted] per
claim with an aggregate limit of [redacted];

(g)
in the event Services include handling funds from Customer employees and/or
members, the Service Provider shall provide proof of Fidelity Bonds and Crime
Insurance with a [redacted] limit covering losses resulting from employee
dishonesty, fraudulence, and/or theft;

(h)
cybersecurity insurance in amounts equal to the greater of (i) with industry
standard limits and (ii) a minimum [redacted] limit of liability; and

(i)
Umbrella Liability Insurance with a minimum limit of [redacted] per occurrence
and in the aggregate, in excess of the insurance coverage described in
Clause 59.2(b) and Clause 59.2(d) provided that Molina shall not require the
Service Provider to evidence such insurance in jurisdictions that do not permit
non-admitted insurance.

59.3
The Insurances shall cover the liability of the Service Provider.

59.4
The Insurance Limits must be maintained as per the limits above.

59.5
These stated Insurance coverages:

(a)
shall be maintained with excesses or deductibles no greater than those that
would be assumed by a Prudent Service Provider; and

(b)
shall not be subject to any exclusions other than those that are typical in all
the circumstances and would be accepted by a Prudent Service Provider.



-88-

--------------------------------------------------------------------------------





59.6
The Insurances shall be maintained with insurers or reinsurers that have a
Rating in Best’s Rating Guide of A (A) or higher (or equivalent rating agency).

59.7
If the General Liability Insurer disputes any bodily injury, death or property
insurance claim by the Service Provider arising out of this Agreement and to
which Molina is also named in such action, the Service Provider shall so notify
Molina in writing.

59.8
The Service Provider shall give Molina at least thirty (30) days’ prior written
notice if any Insurance will be cancelled.

59.9
Molina may elect (but shall not be obliged), after giving thirty (30) days’
written notice and an opportunity to cure to the Service Provider, to purchase
any Insurance which the Service Provider is required to maintain pursuant to
this Agreement but has failed to maintain in full force and effect, and Molina
shall be entitled to recover the reasonable premium and other reasonable costs
incurred in connection therewith as a debt due from the Service Provider.

59.10
The Service Provider shall provide before the Effective Date, and within ten
(10) Business Days after the renewal of every stated Insurance, a certificate of
insurance from the insurance brokers who arranged the Insurances addressed to
Molina evidencing that such Insurance is in effect as of the Effective Date as
at each renewal date.

59.11
Provision Specific to Commercial General Liability Insurance

(a)
The Service Provider shall ensure that Molina and each member of the Molina
Group shall be added and maintained as an additional insured for claims against
Molina and members of the Molina Group from any person (other than Molina’s own
employees) resulting from the negligence of the Service Provider and any Service
Provider Personnel in the course of this Agreement and for which the Service
Provider is itself insured under that Insurance subject to the terms and
conditions of the policy.

(b)
The Commercial General Liability Insurance shall provide that each insured party
shall be insured for its own insurable interest, and separately from any other
insured party.

(c)
The Service Provider shall endeavor to give at least thirty (30) days’ prior
written notice to Molina if any Insurer proposes to cancel that Insurance.

59.12
It is acknowledged by the parties that should any local custom or Applicable Law
in any jurisdiction require or have the effect of requiring any amendment to the
provisions of, or the obligations imposed by this Clause 59 in respect of that
jurisdiction, the necessary amendments to this Clause 59 shall be agreed between
the parties (such amendments applying in relation to that jurisdiction only) and
recorded in this Agreement with respect to that jurisdiction.

59.13
Waiver of Subrogation.



-89-

--------------------------------------------------------------------------------





The Service Provider waives all rights of recovery against Molina and the Molina
Companies and its and their officers, directors, employees, agents, and other
representatives for any loss, damage, or injury of any nature whatsoever to the
Service Provider unless the loss, damage or injury was caused by the negligence
or willful misconduct of Molina and the Molina Companies and its and their
officers, directors, employees, agents and other representatives. The Service
Provider will obtain from the Service Provider’s insurance carriers waivers of
the subrogation rights under the respective policies for commercial general
liability and auto liability.
60.
EXCUSING CAUSES

60.1
This Clause 60 (Excusing Causes) and Clause 61 (Force Majeure) set out:

(a)
the only bases on which the Service Provider shall be excused from liability for
a failure to perform (or delay in performing) its obligations under this
Agreement, and the conditions to which that excuse is subject; and

(b)
the Service Provider’s only remedies in respect of Molina’s failure to perform
the Molina Responsibilities (but without prejudice to the Service Provider’s
right to terminate this Agreement under Clause 51 (Termination of the Entire
Agreement for Cause)).

Any reference to Service Provider in this Clause 60 shall be read as including a
reference to any member of the Service Provider Group.
60.2
Subject to Clause 60.5, the Service Provider shall not be liable for any failure
to perform (or any delay in performing) any of its obligations under this
Agreement (including the Service Levels) if and to the extent that the Service
Provider can reasonably demonstrate that the failure or delay results from:

(a)
a failure or delay by Molina, Molina Companies, or Other Service Providers
(other than those Other Service Providers whose contract with Molina or whose
related activities are not being administered or managed by the Service Provider
or any of its Affiliates, to the extent the failure or delay by the applicable
Other Service Provider results from the Service Provider’s improper
administration, improper management, or other breach of this Agreement by the
Service Provider) in performing any Molina Responsibility; or

(b)
the Service Provider acting in accordance with an express instruction by Molina,
provided that:

(i)
the instruction was issued by an employee or other representative of Molina with
at least apparent authority; and

(ii)
the instruction was not manifestly issued in error

(each, an “Excusing Cause”).


-90-

--------------------------------------------------------------------------------





60.3
The provision by Service Provider or any other member of the Service Provider
Group of other services to Molina other than the Services, where the provision
of such other services adversely affects the Services, shall not amount to an
Excusing Cause, provided that it is neither (a) a breach of the applicable
agreement between Molina or any member of the Molina Group, on one hand, and the
Service Provider or any member of the Service Provider Group, on the other hand,
for which Molina or any member of the Molina Group is liable nor (b) an event
for which Molina or the applicable member of the Molina Group is responsible in
a manner which, under the terms of the applicable agreement, results in the
Service Provider or the applicable member of the Service Provider Group being
relieved of its obligation to perform its obligations under such agreement.

60.4
The Service Provider shall:

(a)
notify Molina in writing, and in a form that complies with the requirements of
Clause 60.4(b) (an “Excusing Cause Notice”), as soon as practicable after
becoming aware of an Excusing Cause which has led, is leading or is likely to
lead to a failure or delay in the Service Provider performing its obligations
under this Agreement;

(b)
provide Molina with full details of, in each case as soon as is practicable
under the circumstances:

(i)
the precise nature of the Excusing Cause and the actual or potential delay or
failure;

(ii)
the specific obligations that are impacted by the Excusing Cause and how the
Excusing Cause prevents or delays the performance of those obligations;

(iii)
if the Service Provider seeks relief from Service Levels, the specific Service
Levels in respect of which the Service Provider seeks relief and the reasons why
the Excusing Cause impacts the Service Provider’s ability to meet those Service
Levels;

(iv)
the specific actions the Service Provider requires Molina to take in order for
the Service Provider to resume performance of the Services in accordance with
this Agreement; and

(v)
the specific actions the Service Provider will to take in order for the Service
Provider to mitigate the effect of the Excusing Cause and resume performance of
the Services in accordance with this Agreement;

(c)
use all reasonable endeavors to continue to perform the affected obligations in
accordance with this Agreement notwithstanding the occurrence of any Excusing
Cause; and

(d)
comply with its obligations under this Agreement that relate to the management
and resolution of the effects of the Excusing Cause (including, without
limitation, its obligations under Clauses 24 (Security) to Clause 27 (Virus and
Harmful Code Protection)).



-91-

--------------------------------------------------------------------------------





60.5
If the Service Provider

(a)
fails to comply with Clause 60.4; or

(b)
submits an Excusing Cause Notice that does not comply with any of the
requirements of Clause 60.4(b),

the Service Provider shall not be excused from liability under Clause 60.2 to
the extent that compliance with Clause 60.4 would have mitigated, or would have
enabled Molina to mitigate, the effects of the Excusing Cause.
60.6
Where an Excusing Cause contributed to a failure by the Service Provider to meet
a Milestone, the Milestone Date for that Milestone (and Molina’s obligation to
make payment in respect of any Payment Milestone corresponding to that
Milestone) shall be automatically extended (without the need for Agreement
Change) by a period of time equal to the delay caused by the Excusing Cause
(which the Parties acknowledge may not necessarily be exactly the same as the
period for which the Excusing Cause itself persisted).

60.7
If an Agreement Change has been made in respect of an Excusing Cause in
accordance with Schedule 9 (Change), which may include an adjustment to the
Charges, the Service Provider is not entitled to any other relief in respect of
that Excusing Cause except as set out in the relevant agreed Change Notice.

60.8
Where the Parties cannot agree an Agreement Change to give effect to the
adjustment to the Charges, either Party shall be entitled to initiate the
Fast-Track Dispute Resolution Procedure, subject to Clause 60.12 and
Clause 60.13.

60.9
Where there is a dispute under Clause 60.11, the Independent Expert shall be
called upon to determine, and shall provide a formal report (the “Expert
Report”) specifying:

(a)
whether there is an entitlement to a change to the Charges due to an Excusing
Cause; and/or

(b)
how the Charges should be adjusted based on the Excusing Cause.

60.10
The Independent Expert shall determine the matters set out in Clause 60.9 by
confirming all the relevant circumstances, including having regard to the
following factors:

(a)
whether there has in fact been an Excusing Cause within the meaning of
Clause 60; and

(b)
if there has been an Excusing Cause, the consequence of all the Excusing Causes
in the relevant month is that the Service Provider had to expend more than 160
hours of Service Provider Personnel time in additional effort to perform the
Services.

60.11
If the Independent Expert determines these criteria are met, then the Service
Provider shall be entitled to adjust the Charges. If an Excusing Cause results
directly in any delay in the Service Provider achieving a Milestone, and that
delay results directly in the Service Provider incurring additional costs which
it is unable to mitigate despite having used



-92-

--------------------------------------------------------------------------------





reasonable efforts to do so, the Service Provider shall be entitled to recover
those costs from Molina. Where the Service Provider has incurred costs beyond
the Delivery Credit amounts provided for above, nothing in this Clause 60.11
shall be taken as preventing the Service Provider in recovering any such amounts
by way of damages in accordance with Clause 60.14.
60.12
A claim by a Party (“Claiming Party”) under this Agreement for damages shall not
be defeated because of the fault of the Claiming Party suffering the damage, but
the damages recoverable by the Claiming Party in respect of that claim shall be
reduced to the extent that the Claiming Party is responsible for the situation
giving rise to the claim.

60.13
The acts, delays, failures or omissions of Molina referred to in this Clause 60
shall be deemed to include the acts, delays, failures or omissions of members of
the Molina Group.

60.14
Any sums recoverable as an Excusing Cause under the provisions of this Clause 60
(Excusing Causes) shall be counted towards the liability cap under
Clause 58.4(c) (Molina’s Liability Cap) and shall be subject to the provisions
of Clause 58 (Indemnification, Liability), save that the provisions of
Clause 58.5(a) relating to loss of profits and loss of revenue shall not apply
to the extent that the sums recoverable by the Service Provider are for
additional Service Provider Personnel, which shall be charged for in accordance
with Appendix 3A (Resource Rates) to Schedule 3 (Pricing and Invoicing).

61.
FORCE MAJEURE

61.1
Neither Party shall be liable to the other for any breach or delay in
performance of its obligations under this Agreement (including the Service
Provider’s obligation to perform the Services in accordance with the Service
Levels) if and to the extent that the breach or delay is caused by a Force
Majeure Event.

61.2
The failure of any Subcontractor to perform any obligation owed to Molina shall
constitute a Force Majeure Event with respect to the Service Provider’s
performance of the Services only if and to the extent that the failure by the
Subcontractor is itself caused by a Force Majeure Event.

61.3
When a Force Majeure Event has occurred, the non-performing Party shall be
excused from further performance of the obligations affected for as long as the
circumstances prevail and the non-performing Party continues to use its
reasonable endeavors to recommence performance whenever and to whatever extent
reasonably possible. Any Party so delayed in its performance shall promptly
notify the other Party, and describe at a reasonable level of detail the
circumstances causing such delay.

61.4
If a Force Majeure Event causes the Service Provider to allocate limited
resources between or among the Service Provider’s customers, the Service
Provider shall not unreasonably place Molina in lower priority to any other
similarly affected customers of the Service Provider. Except as may be required
by Applicable Law, in no event shall the Service Provider redeploy or reassign
any Key Personnel to another account solely as a result of the occurrence of a
Force Majeure Event.



-93-

--------------------------------------------------------------------------------





61.5
If the Service Provider is excused from the performance of the Services pursuant
to this Clause 61 (Force Majeure) and, as a result, the performance of the
Services is substantially prevented, hindered, degraded or delayed for more than
thirty (30) consecutive days then, without limiting any other rights it may
have, at any time prior to the Service Provider’s recommencement of such
Services, Molina may terminate this Agreement pursuant to Clause 54.1.

61.6
Notwithstanding any other provision of this Agreement, where the provision of
the Services or part thereof is prevented or affected by a Force Majeure Event,
then Molina’s obligation to pay the Charges shall, to the extent to which those
Charges relate to that part of the Services which is so prevented or materially
affected, be reduced by such an amount as represents the smallest divisible and
separately identifiable portion of the Charges as set out in Schedule 3 (Pricing
and Invoicing) that relates to and fully covers the suspended Services, until
the Service Provider resumes full performance of that part of the Services in
accordance with the terms of this Agreement.





-94-

--------------------------------------------------------------------------------






PART O    ASSIGNMENT AND SUBCONTRACTING
62.
ASSIGNMENT; CERTAIN SERVICE PROVIDER FINANCING ARRANGEMENTS

62.1
This Agreement will be binding upon and inure to the benefit of the Parties
hereto and their respective successors and permitted assigns.

62.2
Neither Party may assign any of its rights or obligations under this Agreement,
by operation of law or otherwise, without the prior written consent of the other
Party, which consent will not be unreasonably withheld or delayed.
Notwithstanding the foregoing, on written notice to the Service Provider, Molina
may assign this Agreement to:

(a)
any Molina Company

(b)
the successor in a merger of Molina or any Molina Company in which Molina or
that Molina Company is not the surviving entity;

(c)
any person that acquires Control of Molina or of any Molina Company; or

(d)
any person that acquires all or substantially all of Molina’s or any Molina
Company’s assets.

63.
SUBCONTRACTING

63.1
The Service Provider shall be entitled to subcontract its obligations under this
Agreement to an Approved Subcontractor without notice to Molina, but only for
the specific Services and Approved Service Delivery Locations specifically
listed against each of the Approved Subcontractors in Schedule 11(Approved
Subcontractors).

63.2
Where an Approved Subcontractor is an Affiliate of the Service Provider and
after entering into a Subcontract ceases to be an Affiliate of the Service
Provider, the relevant Approved Subcontractor’s status as an Approved
Subcontractor shall be automatically revoked unless the Service Provider seeks
and obtains Molina’s further approval to the continuation of such Subcontract in
accordance with Clause 63.3.

63.3
The Service Provider shall require the prior written approval of Molina (which
will not be unreasonably withheld or delayed) to subcontract any of its
obligations under this Agreement other than to Approved Subcontractors.

63.4
In relation to all proposed Subcontracts, the Service Provider shall promptly:

(a)
provide Molina with an explanation as to why the Services are required to be
subcontracted and provide Molina with the reasons why a particular Subcontractor
is proposed;

(b)
give Molina written details of each material amendment to any Subcontract; and

(c)
inform Molina in writing of the termination of any Subcontract.



-95-

--------------------------------------------------------------------------------





63.5
In relation to each Subcontract to which the Service Provider is a party it
shall ensure that:

(a)
the Subcontract does not include a provision which would entitle any other party
to the Subcontract to terminate it, or cause its automatic termination, on or as
a result of the expiry or termination (in whole or in part) of this Agreement;

(b)
the Service Provider is entitled to transfer its rights and obligations under
the Subcontract to Molina or a Successor Supplier on expiry or termination (in
whole or in part) of this Agreement, that no conditions are attached to such
entitlement and that, following any such assignment, Molina or the Successor
Supplier is entitled to make full use of the subject matter of the Subcontract
for the benefit of Molina; and

(c)
except to the extent that Molina expressly agrees otherwise in writing, the
Subcontract shall contain obligations of the Subcontractor which are no less
onerous than those in Clauses 24 (Security), 25 (Business Continuity Management
and Disaster Recovery), 26 (Major Incidents), 27 (Virus and Harmful Code
Protection), 29 (Intellectual Property Rights), 30 (Confidentiality), 37
(Policies), 38 (Audit and Information Access), 39 (HR Obligations), 48
(Step-In), 50 (Service Relocation), 62 (Assignment), 63 (Subcontracting) and 64
(Disposal of a Molina Company).

63.6
The Service Provider shall at all times have in place and make full use of an
effective selection and monitoring process designed to validate that the
Subcontractors have sufficient quality management and control standards and
procedures in place to provide reasonable assurance that they will perform and
observe their obligations under the Subcontracts.

63.7
Notwithstanding the grant of any Subcontract, the Service Provider is
responsible to Molina for the performance and observance of all its obligations
under this Agreement and, subject to the limitation of liabilities in Clause 58
(Indemnification, Liability), for the consequences of any negligent acts or
omissions of the Subcontractor arising in connection with this Agreement.

63.8
All of the obligations, prohibitions and requirements in this Agreement that are
applicable to the Service Provider shall in so far as applicable to the
sub-contracted Services be equally applicable to Subcontractors. The express
reference to a Subcontractor in any provision of this Agreement is for emphasis
only and shall not mean that the absence of an express reference to a
Subcontractor in another provision means that that provision does not apply to a
Subcontractor.

64.
DISPOSAL OF A MOLINA COMPANY

64.1
If Molina or any Molina Company transfers a Molina Company or any part of its
business or operations that receive the Services to another entity that is not
part of the Molina Group, then Molina may remove the transferred business or
operations of Molina or the Molina Company from the scope of this Agreement.



-96-

--------------------------------------------------------------------------------





64.2
The Charges in respect of the Run Services shall be adjusted in accordance with
Schedule 3 (Pricing and Invoicing) to reflect removal of a Molina Company or
part of the business of Molina or a Molina Company from this Agreement.

64.3
The Service Provider shall, at Molina’s cost, comply with the provisions of
Schedule 8 (Termination Assistance and Exit) in relation to the removed Molina
Company or business or operations.

64.4
The Service Provider shall, if requested by Molina, provide the Services to the
entity that acquired the Molina Company or business or operations removed from
the scope of the Agreement pursuant to this Agreement for a reasonable period
designated by Molina which may be up to and including the end of the Term.

65.
THIRD PARTY ADMINISTRATION

65.1
Molina may appoint a Third Party (other than a direct competitor of the Service
Provider) to administer or manage this Agreement, or to perform Molina’s
obligations under this Agreement, on behalf of Molina (a “Third Party Manager”),
and the Service Provider shall provide all cooperation and assistance reasonably
required by Molina to allow that Third Party Manager to administer or manage
this Agreement, or perform Molina’s obligations under this Agreement, as
appropriate, provided that this does not materially increase the Service
Provider’s costs of providing the Services and provided that Molina provides
reasonable (and, in any event, not less than thirty (30) Business Days) prior
written notice to the Service Provider of the appointment of the Third Party
Manager, including reasonable details of the scope of the Third Party Manager’s
authority as Molina’s manager.

65.2
Molina shall at all times remain responsible for the performance of its
obligations and liabilities under this Agreement and for the acts or omissions
of any Third Party Manager, and shall not in any event take the position that an
act or omission of such Third Party was outside the scope of its authority.

65.3
The Service Provider shall, at Molina’s request, enter into an Agreed Form NDA
with each Third Party Manager.

65.4
Molina shall, at the Service Provider’s request, ensure that each Third Party
Manager enters into an Agreed Form NDA with the Service Provider.

65.5
Molina shall disclose to each Third Party Manager only such of the Service
Provider’s Confidential Information as is reasonably necessary for that Third
Party Manager to perform its functions in administering or managing this
Agreement.





-97-

--------------------------------------------------------------------------------






PART P    MISCELLANEOUS PROVISIONS
66.
FURTHER ASSURANCE

66.1
The Service Provider and Molina shall each, to the extent that it is reasonably
able to do so and at the other Party’s cost, execute all documents and do all
acts and things reasonably required by the other Party to give effect to the
terms of this Agreement and the Service Provider shall procure that the
Subcontractors do so.

66.2
Throughout the Term, the Service Provider shall ensure that each Key Person and
other of its, and its Subcontractors’, employees as may be required by Molina
execute such agreements, acknowledgements or undertakings as is required by
Applicable Law.

67.
THIRD PARTY BENEFICIARIES

This Agreement is for the sole benefit of the Parties and their permitted
assigns and each Party intends that this Agreement shall not benefit, or create
any right or cause of action in or on behalf of, any person or entity other than
the Parties and their permitted assigns.
68.
NOTICES

68.1
A notice under or in connection with this Agreement shall be in writing, in
English and delivered personally or sent by registered first class post (and
registered air mail if overseas) or sent by facsimile to the Party due to
receive the notice to the address specified in Clause 68.2 and marked for the
attention of the representative of the receiving Party specified in Clause 68.4.

68.2
The address referred to in Clause 68.1 is:

(a)
in the case of notices to Molina to:

Molina Healthcare, Inc.
Chief Legal Officer
300 University Avenue, Suite 100
Sacramento, CA 95825
With a copy to:
Molina Healthcare, Inc.
Chief Information Officer
200 E. Oceangate, Suite 100
Long Beach, CA 90802
(b)
in the case of notices to the Service Provider to:

General Counsel
Infosys Ltd
2400 N Glenville Dr
Richardson, TX 75082


-98-

--------------------------------------------------------------------------------





With a copy to:
Michael [redacted]
AVP & Group Manager, Client Services
2400 N Glenville Dr
Richardson, TX 75082
68.3
Unless there is evidence that it was received earlier, a notice under this
Agreement is deemed given:

(a)
if delivered personally, when left at the address referred to in Clause 68.2;

(b)
if sent by mail other than air mail, two Business Days after it is posted;

(c)
if sent by air mail, five Business Days after it is posted; and

(d)
if sent by facsimile, at the time of sending provided that the sender’s
facsimile machine provides confirmation of error-free transmission to the
correct number.

68.4
The representative for each Party is as follows:

(a)
for (1) a notice to terminate this Agreement or a Project Work Order, in each
case whether in whole or in part; (2) a notice that the sending Party is seeking
or intends to seek a remedy or order from a court or other tribunal; (3) a
notice that the sending Party is making or intends to make a claim under any
indemnity; (4) a Step-In Notice or a notice by Molina exercising its rights
under Clause 49 (Enhanced Co–Operation); or (5) a notice alleging a breach of
this Agreement or a Project Work Order by the receiving Party or a member of its
Group:

(i)
Chief Legal Officer (with a copy to the Chief Information Officer) (if the
receiving Party is Molina); and

(ii)
General Counsel (with a copy to AVP & Group Manager, Client Services) (if the
receiving Party is the Service Provider);

(b)
for a notice that Schedule 7 (Governance) provides should be sent to a
particular representative of the receiving Party, that representative; and

(c)
for all other notices:

(i)
Chief Information Officer (with a copy to the Chief Legal Officer) (if the
receiving Party is Molina); and

(ii)
Michael [redacted] (with a copy to General Counsel) (if the receiving Party is
the Service Provider).

68.5
Either Party may change its representative for the purposes of Clauses 68.4(a),
68.4(b) or 68.4(c) by notifying that representative’s counterpart under
Clause 68.4. Either Party may change its address for the purposes of Clause 68.2
in accordance with Clause 68.4(c).





-99-

--------------------------------------------------------------------------------





69.
ENTIRE AGREEMENT

69.1
This Agreement, and any other documents incorporated into this Agreement,
constitutes the entire understanding between the Parties with respect to its
subject matter, and supersedes all prior proposals, marketing materials,
negotiations, representations (whether negligently or innocently made),
agreements and other written or oral communications between the Parties with
respect to the subject matter of this Agreement.

70.
WAIVER

70.1
A failure to exercise or delay in exercising a right or remedy provided by this
Agreement or by law does not constitute a waiver of the right or remedy or a
waiver of other rights or remedies.

70.2
No single or partial exercise of a right or remedy provided by this Agreement or
by law prevents a further exercise of the right or remedy or the exercise of
another right or remedy.

70.3
No waiver of any breach of this Agreement, and no course of dealing between the
Parties, will be construed as a waiver of any subsequent breach of this
Agreement.

70.4
Except where otherwise explicitly agreed, all remedies in this Agreement are
cumulative and not exclusive of any other remedy or right in this Agreement or
at Law or in equity.

70.5
Where there is a failure or delay by the Service Provider to meet any Milestone
or any other obligation where a time period is stipulated and Molina does not
exercise its rights in a timely manner then any delay in enforcing its rights
shall not constitute a waiver of rights by Molina. If the Service Provider has
not met a Milestone or time related obligation and Molina has not exercised its
rights in a timely manner, then Molina does not need to issue any notice other
than any notice stipulated in this Agreement prior to enforcing its available
remedies.

70.6
Without prejudice to the generality of Clauses 70.1 to 70.5, the Service
Provider accepts and agrees that:

(a)
because the continued and uninterrupted provision of the Services is of
importance to Molina, Molina may elect not to exercise its rights or remedies
provided by this Agreement or by law immediately upon those rights or remedies
becoming exercisable, and may continue to pay the Charges and/or attempt to
negotiate an agreement, arrangement, settlement or compromise with the Service
Provider in circumstances where those rights or remedies are exercisable;

(b)
the Service Provider shall not be entitled to claim that, by reason of such
delay in exercising its rights or remedies, continued payment or attempted
negotiation, Molina is prevented from exercising any of its rights or remedies
provided by this Agreement or by law (whether based on waiver, estoppel, laches
or any other legal principle or theory) provided that the foregoing shall not be
construed as a waiver; and



-100-

--------------------------------------------------------------------------------





(c)
in circumstances where the Service Provider fails to perform any obligation
under this Agreement, the acceptance by Molina of different, partial or late
performance of that obligation, or the agreement by Molina to any plan for the
remedy of that failure, shall not prejudice any of Molina’s rights or remedies
provided by this Agreement or by law in respect of that failure (whether based
on waiver, estoppel, laches or any other legal principle or theory) or an
express or implied election by Molina to affirm this Agreement.

71.
NO PARTNERSHIP

No provision of this Agreement creates a partnership between the Parties or
makes a Party the agent of another Party for any purpose. Neither the Service
Provider nor Molina has any authority to bind, to contract in the name of or to
create a liability for such other Party in any way or for any purpose. No
Service Provider personnel shall obtain the status of or otherwise be considered
a Molina employee by virtue of their activities under this Agreement. The rights
and obligations of Molina under this Agreement may be exercised or performed by
one or more Molina Company.
72.
SEVERABILITY

72.1
The provisions contained in each Clause of and Schedule to this Agreement are
enforceable independently of each other and the validity of this Agreement will
not be affected if any Clause of or Schedule to this Agreement (or part thereof)
is invalid or otherwise unenforceable.

72.2
If a Clause of or Schedule to this Agreement (or any part thereof) is void, but
would be enforceable if any part of the provision was deleted, the provision in
question will apply with such deletion, but only to the extent that the meaning
of the provision is not altered by that deletion.

73.
COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which when
executed and delivered is an original, but all the counterparts together
constitute the same document.
74.
DISPUTE RESOLUTION AND DISPUTE MANAGEMENT

74.1
Subject to Clause 74.2, Schedule 7 (Governance) shall apply to any dispute,
controversy, claim or proceeding arising out of or in connection with this
Agreement (a “Dispute”) and the Parties shall have the rights and obligations
relating to dispute resolution and management as set out in Schedule 7
(Governance).

74.2
There are separate and specific dispute resolution provisions in Schedule 9
(Change) that deal with failures to agree certain aspects of Agreement Change.

74.3
Any provision of this Agreement which requires one Party to provide information
to the other Party shall apply to any given information, notwithstanding that
that information may



-101-

--------------------------------------------------------------------------------





be pertinent to an actual or potential Dispute or prejudicial to either Party’s
position in any actual or potential Dispute or otherwise. Neither Party shall be
entitled to withhold or delay the provision of such information on the grounds
that it is pertinent to an actual or potential Dispute or prejudicial to either
Party’s position in any actual or potential Dispute or otherwise. This
Clause 74.3 shall not be construed as a Party’s waiving its protections under
attorney-client privilege or the attorney work product doctrine under Applicable
Law.
74.4
If either Party brings any claim against the other in which fraud is not
pleaded, and the pleading Party subsequently discovers evidence that suggests
fraud on the part of the other Party (or in the case of the Service Provider,
its Subcontractors), the pleading Party shall be entitled to amend its pleadings
accordingly and the other Party may not argue that the pleading Party is not so
entitled.

75.
GOVERNING LAW AND JURISDICTION

75.1
This Agreement is governed by, construed in accordance with, and enforced under
the substantive Law of the State of New York, without giving any effect to any
contrary choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction). Any claim or action brought by a
Party in connection with this Agreement, or any part hereof, will be brought in
the appropriate federal or state court located in the State of New York, New
York County, and the Parties irrevocably consent to the exclusive jurisdiction
of such courts. The United Nations Convention on Contracts for the International
Sale of Goods and New York conflict of Law rules do not apply to this Agreement
or its subject matter. In any action relating to this Agreement, each of the
Parties irrevocably waives the right to trial by jury.

75.2
Either Party may refer any Judgment Payment Dispute relating to this Agreement
for binding arbitration conducted by a single arbitrator in accordance with the
AAA Commercial Arbitration Rules, then in effect, in Long Beach, California. The
parties shall conduct a mandatory settlement conference at the initiation of
arbitration, to be administered by AAA. The arbitrator shall have no authority
to award damages or provide a remedy that would not be available to such
prevailing party in a court of law or award punitive damages. The arbitrator
shall have no authority to review the basis for or the substantive merits of the
Judgment Payment Dispute, and the arbitrator’s purview shall instead be limited
to the enforcement of the Judgement Payment Dispute. Each Party shall bear its
own costs and expenses in connection with such arbitration, including attorneys’
fees, and the Parties shall equally bear the arbitrator’s fees and expenses. The
Parties agree to accept any decision by the arbitrator as a final determination
of the matter in dispute, and judgment on the award rendered by the arbitrator
may be entered in any court having jurisdiction.



-102-

--------------------------------------------------------------------------------







EXECUTED BY THE PARTIES:
EXECUTED by    )
MOLINA HEALTHCARE, INC.    )
)
through its duly authorized person,    )
)
)
Signature: ____________________________    )
Name: _______________________________    )
Title: ________________________________    )
    
EXECUTED by    )
INFOSYS LIMITED    )
)
through its duly authorized person,    )
)
)
Signature: ____________________________    )
Name: _______________________________    )
Title: ________________________________    )




-103-

--------------------------------------------------------------------------------








 
 
 
SCHEDULE 1


DEFINITIONS AND INTERPRETATION
 
 
 





--------------------------------------------------------------------------------









1.
DEFINITIONS AND INTERPRETATION

1.1
In the Agreement capitalized terms shall have the meaning given to them in this
Schedule 1 (Definitions and Interpretation) and as otherwise determined in the
Agreement.

2.
IN THE AGREEMENT (UNLESS THE CONTEXT REQUIRES OTHERWISE):

2.1
the words "including", "include", "for example", "in particular" and words of
similar effect shall not be deemed to limit the general effect of the words
which precede them and "including", "include" and "for example" shall be
continued to have the words "but not limited to" following them;

2.2
reference to any agreement, contract, document or deed shall be construed as a
reference to it as varied, supplemented or novated from time to time;

2.3
reference to a party shall be construed to include its successors and permitted
assigns or transferees;

2.4
words importing persons shall include natural persons, bodies corporate, un
incorporated associations and partnerships (whether or not any of them have
separate legal personality);

2.5
words importing the singular shall include the plural and vice versa;

2.6
words importing any one gender shall include other genders;

2.7
the headings, index and front sheet are all for reference only and shall be
ignored when construing the Agreement;

2.8
references to a clause, schedule, paragraph or appendix are references to the
clause, schedule, paragraph or appendix of, or to, the Agreement;

2.9
reference to any legislative provision shall be deemed to include any statutory
instrument, by law, regulation, rule, subordinate or delegated legislation or
order and rules and regulations which are made under it and any subsequent
re-enactment or amendment of the same;

2.10
if this Agreement is translated and there is any conflict, ambiguity or
inconsistency between the English language version and the translated version,
then the English version shall prevail;

2.11
if there is any conflict, ambiguity or inconsistency between the parts of the
Agreement, then the following order of precedence shall apply and the document
higher in the order of precedence will prevail and represent the binding
obligation of the Parties:

(a)
the clauses;

(b)
the schedules;

(c)
the appendices; and



-1-

--------------------------------------------------------------------------------




(d)
the annexes.

2.12
If there is a conflict or inconsistency between any provision of this Agreement
and any provision of a Project Work Order, the provision of this Agreement shall
prevail. A variation of the terms of this Agreement as they apply to any Project
Work Order, properly made in accordance with Clause 13.3(f), is not a conflict
or inconsistency for the purposes of this paragraph 2.12.

2.13
If there is a conflict or inconsistency between any provision of Schedule 21
(Service Provider Technical Solution) and any other provision or any document
incorporated into or attached to this Agreement (including any provision of any
other Schedule), that other provision will prevail and represent the binding
obligation on the Parties.

2.14
No provision of Schedule 21 (Service Provider Technical Solution) shall in any
way affect the interpretation of any other provision of this Agreement, and no
obligation of the Service Provider under any other provision of this Agreement
shall be interpreted having regard to any provision of Schedule 21 (Service
Provider Technical Solution).

2.15
"person" includes any individual, corporation, partnership, firm, joint venture
(whether incorporated or not), trust, government or governmental body,
authority, agency or unincorporated organization or association of persons;

2.16
an obligation to "procure" a result shall mean that the result a Party is
required to procure shall be achieved;

2.17
"day", "month" and "year" means a calendar day, a calendar month and a calendar
year, respectively

2.18
a restriction or obligation on the Service Provider is to be construed so as to
require the Service Provider to abide by the restriction or comply with the
obligation and procure that all Service Provider Personnel and Subcontractors do
likewise;

2.19
the Service Provider "remedying" a breach or default, or a breach or default
being "remedied" means that the Service Provider must:

(a)
correct all technical, procedural and management errors and failings (other than
those errors or failings of Molina or its Third Party contractors, but excluding
any member of the Service Provider Group or any Subcontractor or any of their
respective Third Party contractors) that caused or contributed to the breach or
default, so that any similar breach or default will not occur in the future; and

(b)
restore the affected services or activities (other than those for which the
Service Provider has no responsibility under this Agreement) so that they are
provided or performed in all respects in accordance with this Agreement;

2.20
the Service Provider having to keep, maintain, store or hold information, Data,
records or Materials under this Agreement without a reference to the length of
time for which it must be kept, maintained, stored or held is an obligation to
keep, maintain, store or hold that information, Data, records or Materials for
seven (7) years from the later of the date of its creation or the date it is
processed, stored or transmitted under this Agreement;



-2-

--------------------------------------------------------------------------------




2.21
a material breach of this agreement includes an anticipatory breach (as that
term is defined at common law) which would, if the breach that is anticipated
occurred, be a material breach; and

2.22
"24x7x365" means 24 hours a day, 365 days a year (or 366 days in a leap year),
that is to say, at all times.

2.23
Whether one Project Work Order is "Linked" to another Project Work Order shall
be determined in accordance with Clause 13.5.

2.24
A reference in this Agreement to this Agreement includes each Project Work Order
unless the context requires otherwise, but this does not apply to references to
the termination of this Agreement or any right of either Party to terminate this
Agreement.

2.25
An obligation to take "Appropriate Actions" to achieve any result is an
obligation to take such actions as a party acting in a determined, prudent and
reasonable manner would take to achieve that result if it were in that party's
own interests to achieve that result, taking into account all relevant
circumstances and the cost of taking a particular action.

2.26
The headings in this Agreement and the names given to defined terms are for
convenience only, and do not affect the interpretation of this Agreement.

2.27
All documents, notices, correspondence and information required to be produced
under this Agreement shall be in English, unless this Agreement expressly
provides otherwise.

2.28
If there is any discrepancy between an English language word or series of words
and a word or series of words used in any other language relating to the same
subject matter, then, to the extent of such discrepancy only, the meaning of the
English language word or series of words shall prevail.

2.29
All words and phrases used in this Agreement (whether capitalized or not) shall
bear their ordinary meaning unless they are defined as having a particular
meaning or required to be construed in a particular manner.

2.30
Each of the conditions, terms, representations and warranties in this Agreement
are to be construed independently of the others.

2.31
The inclusion of provisions in the Agreement stating that a particular
obligation must be performed at no cost or no charge to Molina (or similar
words) should not be taken to conclusively mean that other obligations without
similar wording are necessarily subject to additional charges.

2.32
The actions and omissions of the employees, agents, contractors, officers, or
attorneys of the Service Provider or a Subcontractor shall be deemed to be the
actions of the Service Provider or the Subcontractor as the case may be (and in
the case of the Subcontractor the Service Provider shall be liable to Molina for
such actions or omissions), and the Service Provider shall be vicariously liable
for all such actions and omissions, irrespective of whether:

(a)
the Service Provider or Subcontractor authorized the actions or omissions; or



-3-

--------------------------------------------------------------------------------




(b)
the actions or omissions were willful, deliberate, illegal or fraudulent in
connection with the performance of the Services; or

(c)
the actions or omissions were in contravention of instructions.

2.33
The actions and omissions of the employees, agents, contractors, officers, or
attorneys of Molina shall be deemed to be the actions of Molina, and Molina
shall be vicariously liable for all such actions and omissions, irrespective of
whether:

(a)
Molina authorized the actions or omissions; or

(b)
the actions or omissions were willful, deliberate, illegal or fraudulent in
connection with the receipt of the Services; or

(c)
the actions or omissions were in contravention of instructions.

2.34
Where a provision of this Agreement requires Molina or the Service Provider to
procure, ensure or cause the performance of an obligation under a Project Work
Order by a Molina Company or a Service Provider Company, or a contractor or
agent of Molina, the Service Provider, a Molina Company or a Service Provider
Company:

(a)
the obligation to so procure, ensure or cause the performance of such obligation
shall not be discharged by any amendment or variation to the Project Work Order,
or any waiver, forbearance, relaxation, indulgence or delay by either party
under the Project Work Order;

(b)
the Party obligated to so procure, ensure or cause the performance of such
obligation shall remain the primary obligor with respect to procuring, ensuring
or causing the performance of such obligation; and

(c)
to the extent that any such obligation is amended or varied from time to time,
the obligation of Molina or the Service Provider, as the case may be, to
procure, ensure or cause the performance of such obligation by such Molina
Company or Service Provider Company shall extend to such amended or varied
obligation.

3.
IN THIS AGREEMENT

"Acceptance" means that Molina confirms in writing via a Milestone Acceptance
Certificate, that the Acceptance Criteria has been fully satisfied in respect of
the relevant Acceptance Tests and "Accept" and "Accepted" shall be construed
accordingly;
"Achieved", in respect of a Milestone, means that all of the Deliverables
corresponding to that Milestone have been Passed and "Achievement" shall be
construed accordingly;
"AD Service Provider" means each Other Service Provider that carries out
development (including Modification) and/or integration of Software for Molina
or any other Molina Company from time to time;
"Affected Services" means the identified Services influenced or touched by an
external factor;


-4-

--------------------------------------------------------------------------------




"Affiliate" means, in relation to a Party, each entity that it Controls or is
under common Control with that Party;
"Agreed Cost Standards" means the standards specified in Schedule 3 (Pricing and
Invoicing), which are to be applied to any proposed Charge Adjustment,
Benchmarking Adjustments and/or one-off fees resulting from an Agreement Change
during the Term;
"Agreed Form Non-Disclosure Agreement" or "Agreed Form NDA" means an agreement
in the form of Schedule 19 (Agreed Form Non-Disclosure Agreement);
"Agreed Interest Rate" is the rate of [redacted];
"Agreement" means these terms and conditions of this Master Services Agreement
which include the recitals, the attached schedules, appendices and annexes,
together with any Statements of Work or Project Work Orders and any incorporated
documents (and, as the context requires, shall include the same as they are
incorporated into a Statement of Work or Project Work Order in conjunction with
the terms of such Statement of Work or Project Work Order);
"Agreement Change" means an MSA Change or a Project Change including any of the
Schedules and the Appendices to the Schedules, or any other document
incorporated into this Agreement or any Project Work Order, but does not include
any change to any of the Policies (the term "Change" shall have the same
meaning);
"Aggregated Amount Invoiced" has the meaning given in Schedule 3 (Pricing and
Invoicing);
"Agile Delivery Model" refers to the Agile software development methodology;
"Allocation" means the amount or portion of a resource assigned to a recipient;
"Allocation of Pool Percentage" means the portion of the Pool Percentage
Available for Allocation allocated to a given Service Level in Appendix 3-A
(Service Level Matrix);
"AM Service Provider" means each Other Service Provider that carries out the
maintenance, management and/or operation of Software for Molina or any other
Molina Company from time to time;
"Analysis" means the detailed examination of the elements or structure of
something complex to understand its nature or to determine its essential
features;
"Annual Invoice" means the annual Charges accrued in each Contract Year;
"Applicable Law" means:
(a)
laws, rules, regulations, regulatory guidance and regulatory requirements; and

(b)
any form of secondary legislation, resolution, policy, guideline, concession or
case law of the relevant jurisdiction having the force of law;

in each case, that are relevant to the provision, receipt or use of the
Services;


-5-

--------------------------------------------------------------------------------




"Application" means any Software whether owned by or licensed to Molina,
including associated configuration and parameterization and all associated data
created or processed by such Software;
"Approved Service Delivery Locations" means the locations (including the
locations of a Subcontractor) approved by Molina for delivery of the Services
and listed in Schedule 10 (Approved Service Delivery Locations) from time to
time;
"Approved Subcontractors" means those Subcontractors listed in Schedule 11
(Approved Subcontractors);
"Asserted Tax Liability" has the meaning given in Clause 43.5(b);
"Assets" means Software, Systems, Materials and all other assets that are
involved in the delivery of the Services or otherwise used in relation to this
Agreement;
"Asset Register" means the register of the Intellectual Property Rights, systems
and other assets used by the Service Provider to provide the Services and
perform its obligations under the Agreement;
"Asset Transfer Expenses" has the meaning given in Schedule 3 (Pricing and
Invoicing);
"Assumption" means a statement of fact on which the provision of the Services,
including the Deliverables, under a Project Work Order is dependent, as set out
in that Project Work Order;
"At Risk Amount" means the [redacted];
“At Risk Percentage” has the meaning given in Schedule 6 (Service Levels and
Service Credits);
"Authorized User" means a user of Services within and outside of Molina,
including but not limited to Molina Healthcare, Third Parties, customers,
contractors, Molina divested entities, and joint ventures;
"Authorized Persons" means, in relation to either Party, any director, officer,
employee, representative or professional adviser (such as lawyers, accountants
and consultants) of a Party (or in the case of Molina, of a Molina Company, and
in the case of Service Provider, a Service Provider Company), to whom disclosure
of Confidential Information is necessary to fulfil the Permitted Purpose and in
relation to professional advisers only those who have entered into agreements
containing confidentiality terms no less stringent than those set out in this
Agreement or are subject to professional obligations no less stringent than
those in this Agreement;
"Average Amount" has the meaning given within Schedule 6 (Service Levels and
Service Credits);
"Baselines" has the meaning given in Schedule 3 (Pricing and Invoicing);


-6-

--------------------------------------------------------------------------------




"Baseline Unit" means the benchmark that is used as a foundation for measuring
or comparing current and past values as it relates to the Services;
"Baselining Period" has the meaning given to it in Paragraph 9 of Schedule 6
(Service Levels and Service Credits);
"BAU Personnel" means Service Provider Personnel who are not part of the Service
Provider's Incident Response Team and who are involved in the provision of the
Services on a day–to–day basis;
"BCP/DR Plan" means the business continuity and disaster recovery plan set out
in or required by Schedule 23 ;
"Benchmarking Threshold" an amount, as determined on a Service Bundle by Service
Bundle basis, that is [redacted].
"Benchmarking Adjustment" means a reduction in the Charges in accordance with
paragraph 9 of Schedule 5 (Benchmarking);
"Benchmarking Process" has the meaning given in paragraph 3.1 of Schedule 5
(Benchmarking);
"Benchmarking Termination Fee" means [redacted] of the fee that would be payable
by Molina as a Termination for Convenience fee had Molina terminated pursuant to
Clause 55 (Termination for Convenience) of the Agreement;
"Business Continuity Plan" means the BC/DR Plan;
"Business Days" means those days deemed by Molina to be standard working days
according to Molina's business operations and designated holidays both globally
and within a given jurisdiction (e.g., Region, country, city). For the avoidance
of doubt, weekends, public holidays, and Service Provider-designated holidays
shall not be considered Business Days unless otherwise designated by Molina;
"Change Control Process" means the process for agreeing Agreement Changes, as
described in Schedule 9 (Change); (the term "Change Procedure" shall have the
same meaning);
"Change Management" means the process for controlling the lifecycle of all
changes to Applications, reports, contractual documents, and any other Services,
Deliverables, or work products under this Agreement. The primary objective of
Change Management is to enable beneficial changes to be made, with minimum
disruption to IT services and Applications in accordance with the Molina Change
Management policy;
"Change Notice" means the formal record of an Agreement Change constituting the
complete statement of the required amendment to this Agreement or a Project Work
Order, and Charge Adjustments or one-off fees or any combination of the two
relating to this Agreement or Project Work Order, which, in the case of an MSA
Change shall be in substantially the same form as the template contained at
Appendix 9C (Change Notice) to


-7-

--------------------------------------------------------------------------------




Schedule 9 (Change), and in the case of a Project Change, shall be a Project
Change Request that is executed by both Parties and that attaches a conformed
copy of the relevant Project Work Order;
"Change of Control" means a change in Control of the Service Provider, other
than a listing on a recognized stock exchange;
"Change Request" or "CR" has the meaning given in paragraph 6.2 of Schedule 9
(Change);
"Change Start Date" means the date on which an Agreement Change takes effect;
"Charge Adjustment" means an increase or decrease to the Charges, an additional
Charge, a one-off fee or the removal of an existing Charge, in accordance with
the Change Control Process;
"Charge Deductions" means Service Credits, and Delivery Credits;
"Charges" means the charges set out in and/or calculated pursuant to Schedule 3
(Pricing and Invoicing);
"Charges Commencement Date" means, in respect of each Service, the date on which
the Service Provider is entitled to commence issuing Official Invoices in
respect of such Service, as set out in Appendix 3-A of Schedule 3 (Pricing and
Invoicing);
"Claim" means any demand, or any civil, criminal, administrative, or
investigative claim, action, or proceeding (including arbitration), or any
allegation, in each case, made, asserted, commenced or threatened by a third
party, including any demand, or any civil, criminal, administrative or
investigative claim, action, proceeding, or any allegation made, asserted,
commenced or threatened by any Regulatory Authority;
"Claiming Party" has the meaning given in Clause 60.12;
"Co-Location Data Centers" means a data center facility in which a business can
rent space for servers and other computing hardware and where the building,
cooling, power, bandwidth, and physical security are provided;
"Compute Capacity" means the physical or logical allocation of storage or
processing power;
"Confidential Information" means this Agreement and all information of a
confidential nature that is marked with a restrictive legend of the disclosing
Party (or a member of its Group), or that is clearly identified as confidential
at the time of disclosure, or that is manifestly of a confidential nature,
disclosed (by whatever means, directly or indirectly) by either Party (or the
disclosing Party's subcontractors, agents, consultants or employees) to the
other Party (or that receiving Party's subcontractors, agents, consultants or
employees) and which relates to the disclosing Party's (or any member of its
Group's) business, including any information of a confidential nature relating
to the products, operations, processes,


-8-

--------------------------------------------------------------------------------




plans, intentions, product information, market opportunities or business affairs
of the Party making the disclosure or its contractors, suppliers, customers,
clients or other contacts;
"Configuration Management Database" means a repository that acts as a data
warehouse for information technology installations and that holds data relating
to the configuration of IT assets;
"Consents" means all approvals, consents, licenses, permissions and
authorizations required from any government or similar body or any regulatory
authority;
"Consultants" has the meaning given in Clause 49.1;
"Continuous Process Improvement" means the ongoing effort to improve products,
services, or processes;
"Contract Year" means the period starting on the Effective Date and ending on
the first anniversary of that date, and each successive period of twelve (12)
months thereafter;
"Control" means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Party, whether through
the ownership of voting securities, by contract, or otherwise, and "Controls"
and "Controlled" shall be construed accordingly;
"Controlled Items" has the meaning given in Clause 8.11(a);
"Controls Audit Report" has the meaning given in Clause 38.13
"Converged IT" means grouped information technology (IT) components in a single,
optimized computing package, including servers, data storage devices, networking
equipment and software for IT infrastructure management, automation, and
orchestration;
"Critical Service Levels" or "CSLs" means the Service Levels identified as such
in Schedule 6 (Service Levels and Service Credits) or any Local Agreement or
Services Order;
"Core Working Hours" means the hours that the Service Provider is expected to
provide support and availability to Molina counterparts
"Customer" means the person or organization that buys or received goods or
services from Molina;
"Customer Precise Equipment" means a telephone, terminal, router or associated
equipment located at Molina premises connected with carrier's telecommunication
circuits;
"Customized Software Deliverable" has the meaning given in Clause 16.2;
"Data" means Molina Data and Service Provider Data;
"Data Definition Language" means a syntax similar to a computer programming
language for defining data structures, especially database schemas;


-9-

--------------------------------------------------------------------------------




"Data Enrichment" means the method of preparing data so that it is ready for
analysis and exploitation;
"Data Network" means a digital telecommunications network which allows access
points (nodes) to share resources and data through data switching, system
control, and interconnection transmission;
"Data Protection Laws" has the meaning given in Clause 34.1(a);
"Debugging" means the process of finding and resolving defects or problems
within a computer program that prevent correct operation of computer software or
a system;
"Dedicated Equipment" means the Assets used by the Service Provider to perform
the Terminating Services and for no other purpose;
"Default" means, in relation to this Agreement, any act, statement or omission
on the part of the Party in breach of this Agreement or any tortious act or
omission in connection with, or in relation to, the subject matter of a
transaction under this Agreement in respect of which the Party in breach is
liable to the other in contract or the Party that committed the tortious act is
liable to the other in tort.
"Delay Payments" means payments due from the Service Provider to Molina pursuant
to Schedule 4 (Transition and Transformation) and/or as set out in any Services
Order or Local Agreement;
"Deliverable" means each System, document or other item or deliverable that the
Service Provider delivers or is required to deliver under this Agreement, a
Project Work Order or Transition Project, and includes any such System, document
or other item or deliverable that is a Modified form or a derivative work of, or
that incorporates, an Input Deliverable;
"Delivery Credit Milestone" means any Transition Milestones which, if the
Service Provider fails to achieve it, will result in the payment of Delivery
Credits by the Service Provider as set out in Schedule 4 (Transition and
Transformation);
"Delivery Credits" means credits against the amounts that must be paid or
credited to Molina by the Service Provider if the Service Provider fails to meet
a Delivery Credit Milestone in accordance with, as applicable, Schedule 4
(Transition and Transformation) or the applicable Project Work Order;
"Delivery Date" means the date on which a Deliverable is required to be
delivered to Molina by the Service Provider, as set out in, as applicable,
Schedule 4 (Transition and Transformation) or the applicable Project Work Order;
"Deployment Plan" means the plan that defines the sequence of steps or
activities that must be carried out to execute change in the target environment;
"Depot Services" means the services performed on end user devices requiring
exchange, repair, shipping, receiving, or storage as detailed within Exhibit 2-C
(End User Services);


-10-

--------------------------------------------------------------------------------




"Disaster" means an unplanned event affecting services or Systems which prevents
Molina from providing critical business functions, and the resulting
interruption is causing or is likely to cause: material financial losses to any
Molina Company; legal or regulatory compliance failure; and/or loss of life or
creation of patient safety risks;
“Disaster Recovery” means the documented processes, or set of technical
procedures, to Recover the impacted part of the Systems, following a Disaster,
and includes the Restoration of:
(a)
Services, so that they are provided in accordance with all Molina requirements
specified in this Agreement; and

(b)
Systems so that they are provided in accordance with all applicable
specifications;

"Disaster Recovery Plan" means a BCP/DR Plan;
"Disaster Recovery Services Management" means the management of the delivery of
Services as they relate to Disaster Recovery;
"Disclosing Party" has the meaning given in Clause 30.1;
"Dispute" has the meaning given in Clause 74.1;
"Dispute Resolution Procedure" has the meaning given in Schedule 7 (Governance);
"Divested Affiliate" means any entity that was a member of Molina's Group as at
the Commencement Date but which ceases to be a member of Molina's Group at any
time during the Term;
"Due Date" has the meaning given within Schedule 3 (Pricing and Invoicing);
"Effective Date" means the date that this Agreement was entered into;
"Embedded Service Provider IP" means any Service Provider IP that is
incorporated within a Deliverable;
"Emergency Software" or "Patches" means releases that contain files to a small
number of urgent problems;
"End User" means, in respect of any Service, the employees, officers, agents and
contractors of a Molina Company or of an External User;
"Endpoint Encryption Services" means the services used to encrypt the end user
devices in order to protect the data and ensure regulatory compliance;
"Enhancements" means changes or additions, other than New Versions or
Modifications, to the Software (or any constituent parts thereof) that improve
or add new functions;
"Equipment" means any and all computing, networking and communications equipment
procured, provided, operated, supported, or used by a party or its Personnel or
users in connection with the Services, including:


-11-

--------------------------------------------------------------------------------




(a)
mainframe, midrange, server and distributed computing equipment and associated
attachments, features, accessories, peripheral devices, and cabling;

(b)
personal computers, laptop computers, terminals, workstations, personal data
devices and associated attachments, features, accessories, printers,
multi-functional printers, peripheral or network devices, and cabling; and

(c)
voice, data, video and wireless telecommunications, network and monitoring
equipment and associated attachments, features, accessories, peripheral devices,
cell phones and cabling;

"Excusing Cause" has the meaning given in Clause 60.2;
"Existing Service Provider" means an entity providing services to be substituted
by all or part of the Services;
"Exit Criteria" means the criteria to be satisfied to demonstrate that the
Acceptance Tests have been successful completed;
"Exit Milestone" means a state of affairs as described in the Exit Plan;
"Exit Milestone Date" means the date by which the associated Exit Milestone must
have been achieved, as specified in the Exit Plan;
"Exit Period" has the meaning given in Schedule 8 (Termination Assistance and
Exit);
"Exit Plan" means each plan that the Service Provider is required to make
available and maintain under Schedule 8 (Termination Assistance and Exit);
"Expected Service Level Target" means the higher performance requirement of
Service Provider as detailed within Schedule 6 (Service Levels and Service
Credits);
"Expiry Date" means the Initial Expiry Date or, if this Agreement is extended in
accordance with Clause 4 (Extension of the Term), the date set out in the most
recent Renewal Notice from time to time;
"Extended Term" has the meaning given in Clause 4.3;
"External Users" means any third party with whom Molina has a research,
marketing or development or collaboration or supply relationship (that is
related to the core business of Molina) that is not a Molina Company and that
Molina nominates to receive any of the Services;
"Facilities" or "Facility" means all Approved Locations;
"Fail" means that a Deliverable has not Passed, and "Failed" shall be
interpreted accordingly;
"Fair Market Price" means the median of the market range of prices for services
against which the Benchmarker compares the Benchmarked Services;


-12-

--------------------------------------------------------------------------------




"FDA" means the U.S. Food and Drug Administration;
"Financial Responsibility Matrix" has the meaning given in Schedule 3 (Pricing
and Invoicing);
"Final Milestone" means the final Milestone under a Project Work Order;
"Final Payment Milestone" means the final Payment Milestone under a Project Work
Order;
"Final Transition Milestone" means the Milestone labeled as such in Schedule 4
(Transition and Transformation) or the Detailed Transition Plan;
"First Call Resolution" means properly addressing the end user's need the first
time they call, thereby eliminating the need for the end user to follow up with
a second call;
"First Go Live Date" means the first date the Service Provider assumes
operational responsibility for the performance of the Services.
"Fixed Fee" means those Charges that are set at a fixed and defined amount and
are not subject to adjustment except as otherwise specified in Schedule 3
(Pricing and Invoicing) or a Work Order under the Agreement;
"Flexible Asset Resource Unit" means the units of measurement for the delivery
of resources applicable to the Services which is only for provision of any
Equipment, Software, systems or other commodities and appliances for which
distinct volumes are measured and charging rates or other charging mechanisms
apply. The particular Resource Units applicable under the Agreement shall be set
forth in Schedule 3 (Pricing and Invoicing) of the Agreement;
"Force Majeure Event" means:
(a)
fire, flood, earthquake, tsunami, element of nature or act of God;

(b)
war, explosion, acts or threatened acts of terrorism, riot, civil disorder,
rebellion or revolution;

(c)
epidemic or pandemic directly affecting a Party's personnel;

(d)
actions of government that prevent a Party from performing its obligations, or
transport or communication services or energy supply within a country becoming
generally unavailable for reasons outside the Party's control,

but in each case only if and to the extent that the non-performing Party is
without fault in causing the breach or delay, and the breach or delay could not
have been prevented without unreasonable expense by reasonable precautions and
measures and cannot reasonably be circumvented by the non-performing Party at
its expense through the use of alternate sources, work around plans or other
means. A strike or other employment dispute of either Party's personnel that
affects only such Party's employees shall not be deemed a Force Majeure Event
for that Party;


-13-

--------------------------------------------------------------------------------




"FTE" means full time equivalent;
"Function-as-a-Service" or "FaaS" means a category of cloud computing services
that provides a platform allowing customers to develop, run, and manage
application functionalities without the complexity of building and maintaining
the infrastructure typically associated with developing and launching an
application;
"Go Live" means assumption by the Service Provider of operational responsibility
for the performance of the Services;
"Go Live Date" means a date on which the Service Provider actually assumes
operational responsibility for the performance of the Services;
"Go Live Milestone" means a Milestone by which the Service Provider is to Go
Live, as specified in Schedule 4 (Transition and Transformation) or any Services
Order;
"Good Industry Practice" means in respect of each individual Service that level
of skill, care, prudence, judgment, foresight, integrity and diligence that
would be reasonably expected of a global market leading provider of services
similar to the Services;
"Governance Board" or "Governance Body" means a committee described in and
established pursuant to Schedule 7 (Governance);
"Group" means either or both of the Molina Group and the Service Provider Group
as the context requires;
"Hardware" means a physical item of computer equipment, including laptops,
desktops and tablet devices, servers and network and communications equipment,
as well as peripherals that can be connected to a computer including keyboards,
mice, monitors and printers;
"Harmful Code" has the meaning given in Clause 27.1(a);
"Import/Export Laws" has the meaning given in Clause 8.11(a);
"Incident" means any event which is not part of the standard operation of any
System and which causes, or may cause, an interruption or a reduction of the
quality of that System;
"Incident Detection, Analysis and Response" means the process to determine
whether the incident is occurring, analyze the nature of the incident, notify
stakeholders of the occurrence, and develop a mitigation plan;
"Incident Management" means the process for managing the lifecycle of all
Incidents. The primary objective of Incident Management is to return the
Application to full operation as quickly as possible;
"Incident Response Team" means the Service Provider's team responsible for the
resolution of Major Incidents;


-14-

--------------------------------------------------------------------------------




"Incident Triage and Escalation" means the first post-detection incident
response process to structure a mitigation plan;
"Indemnified Party" has the meaning given in Clause 58.3;
"Indemnifying Party" has the meaning given in Clause 58.3;
"Independent Expert" means a Third Party that is agreed by the Parties to serve
as an independent expert with respect to the matters set out in Clause 60
(Excusing Causes) of the Agreement;
"Information Security Policy" means the security-related policies as set out in
Schedule 24 (Certain Security Requirements) to the Agreement;
"Information Technology Service Management" means the entirety of activities –
directed by policies, organized and structured in processes and supporting
procedures – that are performed by an organization to design, plan, deliver,
operate and control information technology (IT) services offered to customers;
"Infrastructure" means the basic, underlying framework or features of a system
or organization;
"Initial Expiry Date" means the date three (3) years after the Effective Date;
"Initial Term" means the period commencing on the Effective Date and ending on
the Initial Expiry Date;
"Innovation Fund" has the meaning given within Schedule 3 (Pricing and
Invoicing);
"Innovation Fund Rate Card" has the meaning given in Schedule 3 (Pricing and
Invoicing);
"Input Deliverable" means a System or a Material that has been created by
Molina, an Other Service Provider or by the Service Provider, identified as such
in a Project Work Order;
"In-Scope Personal Data" has the meaning given in Clause 34.1(d);
"Insurance" and "Insurances" have the meaning given in Clause 59.1(a);
"Insurance Limits" has the meaning given in Clause 59.1(b);
"Insurer" has the meaning given in Clause 59.1(c);
"Integration Testing" means the phase in software testing in which individual
software modules are combined and tested as a group;
"Intellectual Property Rights" or "IPR" means patents, registered designs,
trademarks and service marks (whether registered or not), copyright, database
right, design right and moral right, in each case existing in any jurisdiction
in the world, and other property rights in other jurisdictions that grant
similar rights as the foregoing, including those subsisting


-15-

--------------------------------------------------------------------------------




in inventions, drawings, performances, software, databases, semiconductor
topographies, business names, goodwill and the style of presentation of goods
and services and in applications for the protection thereof;
"IPR Claim" means an IPR Claim against Molina or an IPR Claim against the
Service Provider as the case may be;
"IPR Claim Against Molina" means any claim against Molina or another Molina
Company or to which Molina or another Molina Company is joined that alleges
infringement of a Third Party's Intellectual Property Right however arising as a
result of or in connection with the provision or authorized use of:
(a)
the Services;

(b)
any Software, System or Materials made available by the Service Provider or a
Subcontractor to     any Molina Company in connection with this Agreement; or

(c)
any System, Software and/or Modification created by the Service Provider or a
Subcontractor,

provided, in the case where the Intellectual Property Right is a patent, that
that patent had been filed in a country that was a signatory to the Patent
Cooperation Treaty as at the date on which the Services, Software, Materials,
System or Modification was provided to Molina (or, where such provision occurred
on more than one date, on the latest such date);
"IPR Claim Against the Service Provider" means any claim against the Service
Provider or another Service Provider Company or to which the Service Provider or
another Service Provider Company is joined that alleges infringement of a Third
Party's Intellectual Property Right however arising as a result of or in
connection with the provision or authorized use of:
(a)
any Molina IP (other than Molina IP created or Modified by the Service Provider
in the     performance of the Services);

(b)
any use mandated by Molina, as set out in any Project Work Order, of any
Software owned or licensed by Molina in accordance with the instructions of
Molina; or

(c)
any Third Party Software provided by Molina to the Service Provider for the
Service Provider to use in the performance of the Services,

provided, in the case where the Intellectual Property Right is a patent, that:
(i) in the case of (a) or (c), that patent had been filed in a country that was
a signatory to the Patent Cooperation Treaty as at the date on which the Molina
IP or Third Party Software (as the case may be) was provided to the Service
Provider (or, where such provision occurred on more than one date, on the latest
such date); and (ii) in the case of (b), that patent had been filed in a country
that was a signatory to the Patent Cooperation Treaty as at the date on which
the Project Work Order was executed;


-16-

--------------------------------------------------------------------------------




"Judgment Payment Dispute" means any dispute, difference, controversy or claim
between a judgment creditor and judgment debtor with respect to any money
(including interest and costs) due under an unsatisfied judgment, including: (i)
a failure to pay on demand any sum of money remaining due under a judgment on or
after the date on which that sum becomes due; and (ii) the inability or
unwillingness of the judgment debtor to pay the outstanding portion of the
judgment sum within the time demanded, but excluding any dispute about the
formal validity or substantive merits of the judgment.
"Key Performance Indicators" or "KPIs" means the Service Levels identified as
such in Schedule 6 (Service Levels and Service Credits) or any Local Agreement
or Services Order;
"Key Person" means a person occupying a Key Service Provider Position from time
to time including but not limited to those listed in Appendix 15A (Key
Personnel) to Schedule 15 (HR Matters and Key Personnel) or, in respect of a
Project Work Order, in the relevant Project Work Order, in each case as amended
from time to time in accordance with the provisions of Schedule 15 (HR Matters
and Key Personnel), and "Key Personnel" shall be interpreted accordingly;
"Key Service Provider Position" means a position or role within the Service
Provider Group that is considered by Molina critical to the support of Services
and which positions or roles are identified in Appendix 15A (Key Personnel) to
Schedule 15 (HR Matters and Key Personnel), or, in respect of a Project Work
Order, in the relevant Project Work Order, in each case as amended from time to
time in accordance with the provisions of Schedule 15 (HR Matters and Key
Personnel);
"Laws" means any applicable law, statute, by law, regulation, order, regulatory
policy (including any requirement or notice of any regulatory body), guidance or
industry code of practice, rule of court or directives, delegated or subordinate
legislation in force from time to time;
"Level 1" means a category of Services which resolve Requests and Incidents
which are known issues which can be resolved through the use of Knowledge Base
articles or other previously created documentation;
"Level 2" means a category of Services which resolve Requests and Incidents
which are known issues which require further triage, investigation, and in some
cases configuration changes beyond what is performed at Level 1;
"Level 3" means a category of Services which resolve Requests and Incidents
which are not known issues which require code changes or interfacing with a
Third Party;
"Linked Project" means each group of Project Work Orders that are Linked to one
another (and, in the case of a Project Work Order that is not Linked to any
other Project Work Order, that Project Work Order is itself a Project);


-17-

--------------------------------------------------------------------------------




"Local Business Day" means, in respect of any act to be performed under this
Agreement or any Project Work Order, a day on which banks are open for general
non-automated business in the country in or from which that act is required to
be performed;
"Losses" means any and all damages, fines, penalties, deficiencies, losses,
liabilities (including settlements and judgments) and expenses (including
interest, court costs, reasonable fees and expenses of attorneys, accountants
and other experts or other reasonable fees and expenses of litigation or other
proceedings or of any claim, default or assessment);
"Major Enhancement" means an Application activity or set of activities within
the scope of Services or related to the Services that requires more than 200
hours of effort;
"Major Incident" means any Incident that Molina declares to be a Major Incident
in accordance with the Policies, and may include, without limitation: (i)
hostile code attacks; (ii) denial of service attacks; (iii) physical destruction
of key elements of Molina's Systems, Applications or information stored in
electronic form; and (iv) hacking (whether external or internal);
"Master Services Agreement" or "MSA" means this Agreement;
"Material" means any material in whatever form (including documentary, magnetic,
electronic, graphic or digitized), including any methodologies, processes,
reports, specifications, business rules or requirements, user manuals, user
guides, operations manuals, training materials and instructions;
"Measurement Period" means the period of time in respect of the Service
Provider's performance against the Service Levels will be measured, and in the
absence of anything to the contrary will be a calendar month;
"Milestone" means:
(a)
a milestone associated with the Project Services and identified in a Project
Work Order; or

(b)
a milestone associated with a Transition Project and identified in the
applicable Transition Plan;

"Milestone Acceptance Certificate" means a certificate issued by Molina
confirming that a Milestone has been Achieved;
"Milestone Achievement Date" means the date on which a Milestone is actually
Achieved;
"Milestone Charge" means the monetary amount which is associated with the
respective Milestone which Molina is responsible for paying to Service Provider
upon Acceptance of that Milestone;
"Milestone Date" means a date identified in a Project Work Order or Transition
Plan by which one or more Deliverables must have been Passed by Molina;


-18-

--------------------------------------------------------------------------------




"Milestone Payments" means the percentage of the fee of the project that the
client pays over the course of the project for the Service Provider delivering
identified Milestones;
"Minimum Service Level Target" means the minimum service level in respect of
each Service Level set out in Schedule 6 (Service Levels and Service Credits) or
any Services Order or Local Agreement;
"Minor Enhancement" means an Application activity or set of activities within
the scope of Services or related to the Services that requires less than or
equal to [redacted]of effort;
"Modify" means to add to, enhance, reduce, change, vary or create a derivative
work of and "Modification" and "Modified" have corresponding meanings;
"Molina Authorized Representative" means the employee or officer of Molina who
is designated by Molina from time to time as its representative, and of whom the
Service Provider has been notified in writing;
"Molina Change Management Policy" means the Molina policy document of this name
as may be updated from time to time;
"Molina Company" means a member of the Molina Group;
"Molina Competitor" means any enterprise that is involved in the healthcare or
health plan industry;
"Molina Data" means data relating to the business, customers or operations
(including the operation and performance of the Services) of any member of the
Molina Group, whether generated or produced:
(a)
by or for Molina;

(b)
by the Service Provider or any Subcontractor in or in relation to the provision
of the Services; or

(c)
automatically by any Software or Systems,

and shall include all derivatives of and Modifications to any such information;
"Molina Environment" means the combination of hardware, software,
telecommunications links and other material (or any of its constituent parts)
made available by Molina or as used by or interfaced to by the Service Provider;
"Molina Facilities" means:
(a)
those facilities identified in Schedule 13 (Access to Molina Facilities); and

(b)
those facilities identified in any Project Work Order as facilities that are
required to be provided by Molina in order for the Service Provider to perform
the Services under that Project Work Order;

"Molina Group" means Molina and its Affiliates from time to time;


-19-

--------------------------------------------------------------------------------




"Molina Indemnified Party" has the meaning given in Clause 58.1;
"Molina IP" means the Molina Software, Molina Materials, Molina Work Product and
Molina Data and any other resources or items provided to the Service Provider by
or for Molina or any other Molina Company at any time to perform the Services
and includes any Modifications to the same;
"Molina Location" means each location set out in Schedule 18 (Countries, Regions
and Molina Locations) and each other location from which any Molina Company
carries on any business or operations from time to time;
"Molina Materials" means any Materials owned by Molina or any other Molina
Company that are used by the Service Provider or any Subcontractor to perform
the Services, and includes any Modifications to such Materials;
"Molina Premises" means premises owned, controlled or occupied by Molina or a
member of Molina's Group which are made available for use by the Service
Provider or its Sub-Contractors for the provision of the Services (or any of
them) on the terms set out in the Agreement or any separate agreement or
license;
"Molina Responsibilities" means:
(a)
the obligations of Molina in respect of the Services and Deliverables provided
by the Service     Provider pursuant to a Project Work Order as expressly set
out in that Project Work Order;

(b)
the obligations of Molina as expressly set out in Schedule 16 (Dependencies);

(c)
the obligations of Molina as set out in Appendix 13A (Resources Schedule) of
Schedule 13 (Access to Molina Facilities);

(d)
the obligations of Molina as set out in the Financial Responsibility Matrix; and

(e)
the obligations of Molina as set out in any Exit Plan; and

(f)
any obligation of Molina set out in the Agreement;

"Molina Service Leads" means the IT managers and leads for the individual
services under each Tower;
"Molina Sites" means the Molina locations at which the services will be
delivered;
"Molina Software" means any Software owned by Molina or any other Molina Company
which is used by the Service Provider or any Subcontractor to perform the
Services, and includes any Modifications to the same;
"Molina PWO Party" means, in respect of any Project Work Order, the Molina
Company that is a party to that Project Work Order in accordance with Clause 13
(Project Work Orders);
"Molina Work Product" means:


-20-

--------------------------------------------------------------------------------




(a)
any Deliverables (other than any Service Provider IP incorporated in any
Deliverable);

(b)
any Modifications to the Molina IP;

(c)
to the extent permitted by the terms of any governing Third Party Software
licenses, any Modifications to any such Third Party Software; and

(d)
any other Software or Materials specifically created or developed by the Service
Provider for Molina and required to be delivered to Molina in the course of
providing the Services,

together with all copies made thereof, that are developed or otherwise created
pursuant to this Agreement, whether solely or jointly by the Service Provider,
the Subcontractors or any other Third Parties;
"Modifications" means any maintenance releases, modifications or revisions other
than Enhancements or New Versions to the Software that correct defects, support
new releases of the operation system on which the Software operates, support new
input/output devices or provide other incidental updates and corrections;
"Monitoring Interval" means the period of time in which a Service Level is
measured, as detailed within Schedule 3 (Service Levels and Service Credits);
"Monthly Charges" means, for any given month, the total invoice amount for all
Charges for all Services provided by Service Provider under this Agreement;
"Monthly Invoice" means the invoice for all Monthly Charges for the Services;
"Monthly Performance Report" means the report provided by Service Provider to
Molina each month to verify Service Provider's performance and the supporting
data, calculation, and analysis performed by Service Provider to develop such
report;
"MSA Change" means a change to any of the terms of this Agreement, including any
of the Schedules and the Appendices to the Schedules, or any other document
incorporated into this Agreement, but does not include any change to any of the
Policies or a Project Change;
"Network" means a group of two or more devices that can communicate, usually
comprised of a number of different computer systems connected by physical and/or
wireless connections;
"Network Equipment" means physical devices required for communication and
interaction between devices on a computer network;
"New Version" means any new version of the Software which from time to time is
publicly marketed and made available for purchase by the Service Provider in the
course of its or its Sub Contractors' normal business where the purchase or
operation of the new version does not require the purchaser already to possess a
version of the Software;


-21-

--------------------------------------------------------------------------------




"Nonconformity" means an incidence of a Deliverable not meeting the Assurance
Criteria;
"Official Invoice" means the invoice issued by the Service Provider each month
in accordance with Schedule 3 (Pricing and Invoicing);
"Offshore Ratio" means the number of supplier resources supporting from offshore
to the total number of supplier resources supporting the Molina engagement;
"Off the shelf Packages" means standard, "shrink wrap" or "clickwrap" Software
packages generally available from Third Parties or from Sub Fs (other than
members of the Service Provider's Group);
"Open Source Software" means Software that is licensed by a Third Party on terms
that place restrictions on the terms on which any Software incorporating that
Software or derived from that Software may be licensed, sold or distributed, or
which require a person licensing, selling or distributing Software incorporating
or derived from that Software to grant any right to any person, including
without limitation any Software licensed under the GNU General Public License
(GPL), the GNU Lesser General Public License (LGPL) or any other license issued
or approved by the Free Software Foundation or the Open Source Initiative;
"Operational Change" means any activity involving the introduction, updating,
modification, or retirement of a System or Application, including any planned
activity that has an impact or potential impact on the availability or
performance of a System or Application;
"Operational Loss" means any Losses as a result of any overpayment,
underpayment, incorrect payment or non-payment by the Service Provider or
resulting from a default on the part of the Service Provider pursuant to its
performance of the Services;
"Operational Review Board" has the meaning set out in Schedule 7 (Governance).
"Other Service Provider" means each other provider of services, Software or
goods to any Molina Company and any Software Vendor;
"Other Services" means services provided by the Other Service Providers;
"Outline Transition Plan" has the meaning given to it in Schedule 4 (Transition
and Transformation);
"Parties" means Molina and the Service Provider, and "Party" means either of
them;
"Pass" shall mean confirmation from Molina that a Deliverable does not
materially deviate from the applicable requirements set out in the relevant
Project Work Order and meets the applicable Assurance Criteria, as evidenced by
the issue by Molina of an Assurance Certificate, and "Passed" shall be
interpreted accordingly;


-22-

--------------------------------------------------------------------------------




"Patching" means the action of performing non-Release level changes, including
electronic software updates ("ESUs"), software action requests ("SARs"), and
service packs (i.e., cumulative releases ("CUMs")) or their equivalent in
Applications;
"Payment Milestone" means a Milestone the Achievement of which results in
certain Charges (or a portion of those Charges) becoming payable to the Service
Provider;
"Performance Category" means the category in which Service Levels are grouped
within Appendix 6-A (Service Level Matrix);
"Performance Management" has the meaning given within Schedule 6 (Service Levels
and Service Credits);
"Period" means each calendar month during the Term;
"Permitted Purposes" means the performance of the relevant Party's obligations
under this Agreement, and, where the relevant person is Molina it also means:
(a)
the receipt and use of the Services; and

(b)
the provision of services to (or within) the Molina Group and the procurement of
services from Third Parties and Other Service Providers;

"Personal Data" has the meaning given in Clause 34.1(b);
"Personnel" means Service Provider Personnel;
"Policy" means all policies, procedures and standards adopted by Molina or any
other Molina Company from time to time;
"Policy Change" means a change to a Policy or the implementation of a new
Policy;
"Policy Change Effective Date" has the meaning given in Schedule 9 (Change);
"Policy Change Notice" has the meaning given in Schedule 9 (Change);
"Pool Percentage Available for Allocation" has the meaning given in Schedule 6
(Service Levels and Service Credits);
"Prior Damages" means, when calculating the liability cap available in respect
of a particular claim or cause of action, all damages paid by, plus all damages
awarded against, the Party seeking to rely on that liability cap to limit its
liability, in respect of all prior claims and causes of action that accrued
against that liability cap;
"Problem" means:
(a)
a cause of one or more Incidents;

(b)
a reoccurring service disruption in an Application;

(c)
a single service disruption in an Application where such disruption is expected
to reoccur; or



-23-

--------------------------------------------------------------------------------




(d)
a major disruption to Molina's IT environment;

"Problem Management" means the process for managing the lifecycle of all
Problems. The primary objective of Problem Management is to return the
Application to full operation without recurrence of the Problem or associated
Incidents;
"Procedures Manual" means the list of specific methods employed to express
policies in action in day-to-day operations of the organization;
"Productive Hours" means the hours during which resources from the supplier
would be productively working;
"Project" is an activity or set of activities within the scope of Services or
related to the Services that requires more than 200 hours of effort. A Project
may be a Chargeable Project or Non-Chargeable Project depending on whether it
fits the applicable definition;
"Project Change" means a change to any of the terms of any Project Work Order,
or any other document incorporated into any Project Work Order, but does not
include any change to any of the Policies;
"Project Charges" means the Charges payable for Project Services, as set out in
Schedule 3 (Pricing and Invoicing);
"Project Services" means those services provided by a Service Provider Group
Company to a Molina Company under a Project Work Order, as set out in Clause
13.4;
"Project Support" means support provided by the Service Provider to deliver the
services;
"Project Statement of Work" means the Services Order which is agreed between the
parties for a separate Project;
"Project Work Order" or "PWO" means an agreement between Molina (or a Molina
Company) and the Service Provider (or a Service Provider Company) in a form
agreed by the Parties, made and constituted in accordance with Clause 13
(Project Work Orders);
"Prudent Service Provider" has the meaning given in Clause 59.1(d);
"Quarter" means January to March (inclusive), April to June (inclusive), July to
September (inclusive) and October to December (inclusive);
"Rate Card" means the rate card set out in Schedule 3 (Pricing and Invoicing);
"Receiving Party" has the meaning given in Clause 30.1;
"Record" means recorded information, regardless of medium or characteristics,
made or received by an organization that is evidence of its operations;
"Regulated System" means any System that is, or that is required to be, subject
to Validation and/or Qualification;


-24-

--------------------------------------------------------------------------------




"Regulatory Authority" means any authority, agency or other body with regulatory
jurisdiction over any Molina Company or any business conducted by any Molina
Company from time to time;
"Regulatory Change" means any change to an Applicable Law;
"Regulatory Change Effective Date" has the meaning given in paragraph 5.2 of
Schedule 9 (Change);
"Related Documentation" means, with respect to Software and Software development
tools, all materials, documentation, specifications, technical manuals, user
manuals, flow diagrams, file descriptions and other written information that
describes the function and use of such Software or Software development tools,
as applicable;
"Release" means one or a series of Operational Changes to be implemented on a
specific date;
"Relief Event" means a failure by Molina to comply with an Molina
Responsibility;
"Replacement Services" means services similar to the Services (or part of the
Services) that are provided in replacement for the Services (or part of the
Services) following the termination (including partial termination) or expiry of
this Agreement or any Project Work Order;
"Replacement Service Provider" means any Third Party supplier of Replacement
Services appointed by Molina or Molina, as the case may be;
"Reports" means the reports that the Service Provider is required to produce as
set out in Schedule 7 (Governance);
"Representatives" has the meaning given in Clause 38.1;
"Renewal Notice" has the meaning given in Clause 4.2;
"Required Service Levels" means the Service Levels identified as such in
Schedule 6 (Service Levels and Service Credits) or any Services Order or Local
Agreement;
"Resolution" means the act of fixing an Incident such that its original or
similar symptoms are no longer present for the reporting user or system and
"Resolve" and "Resolved" shall be construed accordingly. Such incidents or
requests are agreed to be Resolved as per schedule 3 and its related Appendices;
"Resource Baseline" means the assumed quantity of an individual Resource Unit
that may be consumed or utilized in each month as specified in Appendix 3-A to
Schedule 3 (Pricing and Invoicing);
"Resource Rates" means the daily rates for Service Provider Personnel set out in
Appendix 3-A to Schedule 3 (Pricing and Invoicing);


-25-

--------------------------------------------------------------------------------




"Resource Units" means the units of resource set out in Appendix 3-A to Schedule
3 (Pricing and Invoicing) that are counted to measure the use of, or demand for,
each Service or part of a Service (as defined in Appendix 3-A to Schedule 3
(Pricing and Invoicing));
"Resource Unit Data Source" has the meaning given within Schedule 3 (Pricing and
Invoicing);
"Resource Unit Rates" has the meaning given within Schedule 3 (Pricing and
Invoicing);
"Resource Unit Record" means the records of all Resource Units within the
Resource Unit Data Source;
"Resources" means personnel, facilities, Systems, procedures, electronic
communications and network management processes and other resources;
"Responsible Party" has the meaning given in Clause 8.11(d);
"RFP" has the meaning given in paragraph (B) of the Introduction to this
Agreement;
"RFP Proposal" means the Service Provider's response to the RFP, which the
Service Provider provided to Molina in August 2018;
"Root Cause Analysis" or "RCA" means the analysis of the underlying cause of an
Incident, Problem, unsuccessful Operational Change or Release from which
effective actions can be defined to Resolve and prevent reoccurrence;
"RRC" or "Reduced Resource Credit" means a credit against the Base Charges, at
the rates stated in Appendix 3-A to Schedule 3 (Pricing and Invoicing), for the
consumption or utilization of Resource Units in the performance of the related
Service during any month less than anticipated by the applicable Resource
Baseline;
"Run Services" means the services described in Schedule 2 to this Agreement;
"Sarbanes-Oxley" or "SOX" means the Sarbanes-Oxley Act of 2002;
"Security Policy" means Molina's security policy, guidelines and requirements
notified to the Service Provider;
"Security Service Catalog" means the comprehensive list of IT security services
maintained by Molina;
"Service Bundle" means each of the following groupings of the Services:
(a)
core infrastructure (as described in Schedule 2);

(b)
end user services (as described in Schedule 2);

(c)
security (as described in Schedule 2); and

(d)
any other Service or grouping of Services identified in a Change Notice or SoW,
as applicable, as constituting a “service bundle” apart from those listed in
clauses (a) through (c) above.



-26-

--------------------------------------------------------------------------------




"Service Catalog" means a list of pre-defined Deliverables that may be ordered
by Molina from the Service Provider in accordance with Schedule 2 (Service
Description);
"Service Commencement Date" means each date on which the Service Provider is
required to commence the provision of certain Run Services, as set out in
Schedule 4 (Transition and Transformation);
"Service Credits" means the credit against the Charges (of an amount calculated
in accordance with Schedule 6 (Service Levels and Service Credits)) to be
applied by the Service Provider if it fails to meet or exceed one or more
Service Levels (and "Service Level Credits" shall have the same meaning);
"Service Element" means each Service (or group of Services) identified as a
'Service Element' in the applicable Statement of Work;
"Service Failure" means a failure to meet any of the Service Levels and/or any
other failure to provide any of the Services in accordance with the Agreement;
"Service Fees" means Charges which are incurred for the delivery of Services
according to Schedule 3 (Pricing and Invoicing);
"Service Level" or "Service Levels" means the service levels set out in Schedule
6 (Service Levels and Service Credits) or any Services Order or Local Agreement;
"Service Level Component" means an aspect of a Service Level which defines the
requirement for that Service Level, as included in Appendix 3-A (Service Level
Matrix);
"Service Level Default" has the meaning given in Schedule 6 (Service Levels and
Service Credits);
"Service Level Matrix" has the meaning given in Schedule 6 (Service Levels and
Service Credits);
"Service Level Performance" means, in respect of each Service Level or Key
Performance Indicator (KPI), the Service Provider's actual performance of the
Services against such Service Level or KPI in the relevant Period;
"Service Level Report" shall have the meaning set out in Schedule 6 (Service
Levels and Service Credits);
"Service Level Target" means the minimum level of performance for a Service
Level;
"Service Provider" means the entity which is contracted via the Agreement to
provide the Services;
"Service Provider Authorized Representative" means the employee or officer of
the Service Provider who is designated by the Service Provider from time to time
as its representative, and of whom Molina has been notified in writing;
"Service Provider Commercially Sensitive Information" means:


-27-

--------------------------------------------------------------------------------




(a)    financial information relating to the Service Provider's profits;
(b)    Service Provider Data;
(c)    information that is confidential to the Service Provider's other
customers;
"Service Provider Company" means a member of the Service Provider Group;
"Service Provider Data" means data relating to the business, customers or
operations of any Service Provider Company, whether generated or produced by any
Software or Systems during the course of delivering the Services and shall
include all derivatives and Modifications to any such information but does not
include Molina Data;
"Service Provider Delivery Lead" has the meaning set out in Schedule 7
(Governance);
"Service Provider Group" means the Service Provider and its Affiliates from time
to time;
"Service Provider Indemnified Party" has the meaning given in Clause 58.2;
"Service Provider IP" means the Service Provider Software, Service Provider
Materials, Service Provider Data, Service Provider Methods and any Modifications
to any of the same;
"Service Provider Materials" means any Material made available by the Service
Provider (or any member of the Service Provider Group) and/or used by or on
behalf of the Service Provider to perform the Services and including any
Modifications to the same;
"Service Provider Methods" means any methods, processes and business rules that
are used by or on behalf of the Service Provider to perform the Services and the
performance of which would, without a license from the Service Provider or any
Service Provider Company or Subcontractor, infringe any Intellectual Property
Right of the Service Provider or any Third Party;
"Service Provider Personnel" means employees and contractors, and employees of
Subcontractors, of the Service Provider and each Service Provider Group company
engaged in the provision of the Services and "Service Provider Person" shall be
interpreted accordingly;
"Service Provider Premises" means any premises in the possession or control of
the Service Provider or any Sub Contractor (which are not Molina Premises) from
which the Services are delivered, in whole or in part or in which records
relating to the Services are kept;
"Service Provider Software" means any Software (and any Modifications to that
Software) made available by the Service Provider (or by any other Service
Provider Company) and/or used by or on behalf of the Service Provider to perform
the Services (for purposes of clarity, Service Provider Software does not
include Molina Software);
"Service Provider PWO Party" means, in respect of any Project Work Order, the
Service Provider Company that is a party to that Project Work Order in
accordance with Clause 13 (Project Work Orders);


-28-

--------------------------------------------------------------------------------




"Service Provider Technical Solution" means Schedule 21 (Service Provider
Technical Solution);
"Service Relocation Costs" has the meaning given in Clause 50.4;
"Service Relocation Plan" has the meaning given in Clause 50.2(a);
"Service Remedies" shall have the meaning given to it in Schedule 6 (Service
Levels and Service Credits);
"Service Request" means a request from an Authorized User for information, or
advice, or for a standard change or for access to an IT Service, such as to
reset a password or to provide standard IT services for a new Authorized User;
"Service Tower" means an individual tower as defined by scope Exhibits for which
Services are provided (e.g. Infrastructure, Applications, End User Services);
"Services" means:
(a)    the Catalog Services;
(b)    the Run Services;
(c)    the Project Services;
(d)    the Transition Services;
(e)    during an Exit Period, the Termination Assistance; and
(f)    the performance of all other obligations of the Service Provider under
this Agreement.
"Severity" means:
(a)
Severity 1 - Critical (Tier 1 Application Outage/Data Center Outage that has
Impact);

(b)
Severity 2 - High (a large number/region of users are impacted/Financials
missing Month End Close Business Process/Microsoft O365 outage). Tier 1
Applications Degraded Performance - Intermittent Outage, Errors or user
impacting latency;

(c)
Severity 3 - Medium (Some Users are impacted or some functionality is
impacted/User productivity impacted);

(d)
Severity 4 - Low (Content issue on website/Some users are unable to log in, but
most users are able to access the website);

(e)
Severity 5 - Information (monitoring issues/no impact to users, website degraded
performance/redundancy impaired);

"Site" means an Molina owned location at which Service Provider provides
Services according to the Agreement;


-29-

--------------------------------------------------------------------------------




"Site Systems" means those Systems owned or leased by the Service Provider that
the Service Provider needs to install at any Molina Facility in order to deliver
the Services;
"Skill Grade" means each grade of Service Provider Personnel set out in Appendix
3-A of Schedule 3 (Pricing and Invoicing);
"Software" means the versions of any applications, programs, operating system
software, computer software languages, utilities and Related Documentation, in
whatever form or media, including the tangible media upon which such
applications, programs, operating system software, computer software languages,
utilities and Related Documentation are recorded or printed, together with all
corrections, improvements, Modifications, updates and releases thereof;
"Software Auditor" means an auditor representing the Federation Against Software
Theft or the Business Software Alliance or equivalent body that may from time to
time audit or review the type and manner of use of any Software by any Molina
Company;
"Software Components" means software programs, code, routines and sub routines
that perform specific functions, that are independent copyright works and are
used by or on behalf of the Service Provider in the development of the Bespoke
Software but that pre date or are not created specifically for the purposes of
the Agreement;
"Software Vendor" means a Third Party from which Molina or the Service Provider
licenses any Software;
"Solvency Ratio" means the outcome of the following equation: net borrowings net
of cash / EBITDA;
"Source Code" means Software in an eye-readable form and in such a form that it
can be compiled or interpreted into equivalent object code or byte code,
together with all technical information and documentation necessary for the Use,
reproduction, Modification, build, compilation, installation, enhancement and
support of Software without recourse to any other document, materials or person;
"Stage" means each discrete stage set out in the Projects Statement of Work;
"Statement of Work" or "SoW" means each statement of work set out in Schedule 2
(Statements of Work);
"Start Time" means, for the purposes of determining a response time, when a
ticket is opened in respect of an Incident;
"Step-In Agent" means Molina or a Third Party appointed by Molina pursuant to
Clause 48.1 (Instigation of Step-In);
"Step-In Costs" has the meaning given in Clause 48.4(e);
"Step-In Event" has the meaning given in Clause 48.1(a);
"Step-In Notice" has the meaning given in Clause 48.2(d);


-30-

--------------------------------------------------------------------------------




"Step-Out Date" has the meaning given in Clause 48.3(f)(ii);
"Step-Out Notice" has the meaning given in Clause 48.3(c);
"Step-Out Plan" has the meaning given in Clause 48.3(d);
"Subcontract" means a contract between the Service Provider and a Subcontractor;
"Subcontractor" means a subcontractor of the Service Provider of any Service
Provider Company, appointed (directly or indirectly) to perform any of the
Service Provider's obligations under this Agreement;
"Sub-Tower" means each group of Services forming the entirety of a Statement of
Work;
"Successor Supplier" means any Third Party or Molina Company that provides
Replacement Services;
"Supporting" or "Support Services" means the activities required for successful
execution of a product, program, or process;
"System" or "Systems" means an interconnected grouping of manual or electronic
processes, Equipment, Hardware, Firmware, protocols and Software and associated
attachments, features, accessories, peripherals and cabling, and all additions,
modifications, substitutions, upgrades or enhancements to the extent a party has
financial or operational responsibility for such System or System components
under this Agreement;
"System of Record" means the System which is Molina's authoritative source for a
particular function, process, or data;
"Tax" and "Taxation" mean all sales, use, property, ad valorem, value added or
similar taxes;
"Tax Authority" or "Tax Authorities" means any government, state or
municipality, or any local, state, federal, national or other fiscal, revenue,
customs, or excise authority, body or official anywhere in the world, authorized
to levy Tax;
"Tax Claims Notice" has the meaning given in Clause 43.5(b);
"Term" means the term of this Agreement which is determined by Clause 3 (Term)
and Clause 4 (Extension of the Term);
"Terminating Services" means:
(a)
in respect of a termination of this Agreement or a PWO in whole or in part,
those Services for which a Party has issued a formal notification of termination
but which continue to be provided during an Exit Period; and

(b)
in respect of the expiry of this Agreement or the termination of this Agreement
in whole, all of the Services;



-31-

--------------------------------------------------------------------------------




"Termination Assistance" means the assistance the Service Provider shall provide
Molina in order for the Service Provider to transfer responsibility for
delivery, performance and management of the Terminating Services, as set out in
Schedule 8 (Termination Assistance and Exit) and each Exit Plan;
"Termination Assistance Period" means a period of time commencing upon the
earlier of Service of a notice to terminate or when requested by Molina;
"Termination Date" means the date on which any notice of termination of this
Agreement or a Project Work Order takes effect, as determined in accordance with
Clause 56 (The Effective Date of Termination);
"Termination for Convenience" means the termination of the contract by Molina at
any time with or without giving any justification;
"the Act" means the Employment Rights Act 1996 (as amended);
"Third Party" means a person that is not a Party, a Molina Company, a Service
Provider Company or a Subcontractor;
"Third Party Agreements" means the agreement between Molina or the Service
Provider and a third party;
"Third Party Manager" has the meaning given in Clause 65.1;
"Third Party Software" means any Software other than Molina Software and Service
Provider Software, and related Material that is otherwise used in the
performance of the Services and includes Software provided under license or
lease that is used to provide the Services;
"Threat Management" means protecting a business from security threats, including
computer security and information security;
"Tollgate" means the checkpoints specified as such in a Transition Plan;
"Traditional Delivery Model" refers to the waterfall software development
methodology;
"Transfer" means the transfer of the provision of any Services from the Service
Provider to Molina or a Successor Supplier on the termination (in whole or in
part) or expiry of this Agreement or any Project Work Order;
"Transfer Fee" means the Charges associated with transferring an asset as
detailed within the Wind-Down Expenses;
"Transformation Deliverables" means those Deliverables that are generated as an
output of the Transformation Services;
"Transformation Period" means in respect of each Transformation Project, the
period commencing on the start of the Transformation Services to the date of
Acceptance of the final Transformation Milestone;


-32-

--------------------------------------------------------------------------------




(a)
Transformation Plan" means either the Outline Transformation Plan or the
Detailed Transformation Plan;

(b)
Transformation Services" means the services that relate to paragraph 7 of
Schedule 4 (Transition and Transformation);

"Transition Deliverables" means those Deliverables that are generated as an
output of the Transition Services;
"Transition Charges" means the charges for Transition set out in a Project Work
Order for each relevant Transition Project;
"Transition Milestone" means a Milestone relating to Service Provider's
obligations to complete certain Transition Services on specified dates in
accordance with the Transition Plan;
"Transition Period" means the period from the Commencement Date to the final Go
Live Date;
"Transition Plan" means the plan for the conduct of each Transition Project, as
set out in, as applicable, the Initial Transition Plan, the Detailed Transition
Plan, and, as applicable, a Project Work Order entered into in connection with
the applicable Transition Project;
"Transition Project" means each project to be completed by the Service Provider
in connection with Transition, as set out in the Detailed Transition Plan or the
Service Provider Technical Solution, as applicable;
"Transition Services" means the services, functions, roles and responsibilities
to be performed by the Service Provider under each Transition Project, in
accordance with Schedule 4 (Transition and Transformation) and each Project Work
Order for each Transition Project;
"Trend Identification" means assessing tickets or events in order to identify a
common Root Cause among multiple, repetitive issues;
"Triage" means the process of assessing an issue to determine the appropriate
Severity, Priority, and ownership group in order to carry the issue to
resolution;
"Unified Communication" means the Services associated with providing enterprise
communications infrastructure;
"Unified Compute" means the Services associated with providing Security,
Storage, Network, and Compute;
"Unit Testing" means the process of testing individual units of an Application
to ensure proper functioning and fulfilment of requirements;
"Unplanned Downtime" means downtime that occurs as a result of a failure (for
example, a hardware failure or a system failure caused by improper server
configuration);


-33-

--------------------------------------------------------------------------------




"Upgrade" means any update, upgrade, enhancement or change to an Application or
System including a Patch or Release;
"Use" means to load, execute, display and perform (and to copy for these
purposes);
"User" means the equivalent of "Authorized User";
"User Acceptance Testing" means the last phase of Software testing process in
which users ensure that the Software meets business process requirements;
"VIP User" means a user as identified in Schedule 14 (Molina Policies);
"Voice Network" means a group of technologies for the delivery of voice
communications and multimedia sessions over Internet Protocol (IP) networks;
"Volume Discounts" means the discount percentages Service Provider shall credit
Molina based on incremental aggregate (for that Contract Year) Monthly Charge
dollars invoiced by and paid to the Service Provider under this Agreement, not
inclusive of Transition Charges, or Approved Out-of-Pocket Expenses, in
accordance with Schedule 3 (Pricing and Invoicing);
"Vulnerability" means a Security flaw or weakness in a System which may cause
such System to be open to a cyber-attack;
"Wave" means each group of Services the provision of which, or the provision of
which to one or more Molina Companies or in one or more Countries, is to
commence together, as set out in Schedule 4 (Transition and Transformation);
"Work Order" means a written agreement between Molina and Service Provider for
the performance of projects;
"Workaround" means a method of restoring:
(a)
access to the affected System; and

(b)
the affected System to the functionality and performance required by the
applicable specifications,     without necessarily Resolving the underlying
Problem;

"Working Day" means a period of eight (8) hours in the United States, or 8.8
hours offshore; and
"Year" means each consecutive twelve (12) month period commencing on the
Effective Date and each anniversary of the Effective Date and the terms; and
"First Year", "Second Year" etc., and so forth shall be construed accordingly.






-34-

--------------------------------------------------------------------------------







SCHEDULE 2
SERVICE DESCRIPTION








--------------------------------------------------------------------------------





CONTENTS


Clause
 
Page
1.
Definitions
1
2.
Introduction; Services Description Structure
1
3.
Services Requirements of General Application
1





(i)

--------------------------------------------------------------------------------






1.
DEFINITIONS

Capitalized terms used but not defined in this Schedule shall have the meanings
given in Schedule 1 (Definitions and Interpretation) to this Agreement.
2.
INTRODUCTION; SERVICES DESCRIPTION STRUCTURE

This Schedule sets out the description of the Services. The Services
descriptions have been arranged in the following manner:
(a)
certain Services requirements of general applicability to all Services are set
out in this Schedule 2; and

(b)
the following Appendices to this Schedule set out Services in a grouped manner:

(i)
Appendix 2-A (Infrastructure);

(ii)
Appendix 2-B (Security Services);

(iii)
Appendix 2-C (End User Services); and

(iv)
Appendix 2-D (Pro Forma Project Work Order).

3.
SERVICES REQUIREMENTS OF GENERAL APPLICATION

3.1
The Service Provider shall perform its obligations pursuant to the Agreement,
including the performance of the Services as set out in this Schedule and the
Appendices hereto, in accordance with the following:

(a)
With respect to any Service performed in accordance with this agreement under
which Molina is to provide services specifically directed toward the State of
Texas Medicaid program (or its regulatory bodies, administrative agencies,
health plans, or any member of any such health plan) or with respect to the
Texas marketplace, the Service provider shall ensure that (i) its performance of
such Service in accordance with the Agreement shall occur at locations
[redacted] and (ii) no Confidential Information of Molina (including any
confidential information of the State of Texas (or its regulatory bodies,
administrative agencies, health plans, or any member of such health plan) or
information that relates to the Texas marketplace) shall be [redacted]. For
purposes of clarity, the Parties agree that Services model described in the
Agreement (including the Schedules thereto) as of the Effective Date are in
compliance with the foregoing restrictions as of the Effective Date].





 
 
 




--------------------------------------------------------------------------------






















Appendix 2-A INFRASTRUCTURE
MILBANK, TWEED, HADLEY & McCLOY LLP London







--------------------------------------------------------------------------------






CONTENTS
Clause
 
Page
1.
Introduction
1
2.
Data Center Requirements
1
3.
Data Center Services
1
4.
General Requirements – Server, Storage, Database, and Network
3
5.
Server Services
10
6.
Storage and Database Services
12
7.
Database Services
14
8.
Network Infrastructure Services
14
9.
Telephony
18
10.
Business Continuity Planning
21
11.
Disaster Recovery
21
12.
Data Center Requirements (Conditional)
22
13.
Responsibility Matrix
25





(i)

--------------------------------------------------------------------------------









1.
INTRODUCTION

1.1
This Appendix 2-A (Infrastructure) Services forms part of the Agreement. All
terms and conditions of the Agreement shall apply to this Appendix 2-A and any
attachments hereto.


2.
DATA CENTER REQUIREMENTS

2.1
Service Provider shall coordinate where applicable with Molina or Molina’s
Datacenter provider for service described in this section. Service Provide will
provide hands and feet support for infrastructure components (compute, storage,
network, backup) only.

2.2
Service Provider shall be responsible for fulfillment of the requirements
specified as Service Provider’s in this Exhibit.

General Requirements
2.3
All data center supporting Equipment shall and maintained according to the
respective manufacturers' specifications.

2.4
Service Provider shall support Molina server architecture, including “hot aisle”
and “cold aisle” cabinet configurations and environmentally friendly cooling
design (e.g., “free air” /open-air cooling if applicable based on proposed Data
Center Co-Lo facility locations), where possible.

2.5
Service Provider shall service each data center per Molina's requirement.

2.6
Service Provider shall provide remote access to equipment that will meet
Molina's security standards.

2.7
Service Provider shall use existing web-based monitoring System for the
environmental variables in any data center available to Molina.


3.
DATA CENTER SERVICES

3.1
Service Provider shall provide and where required, coordinate with Molina’s team
or its Third Party suppliers to provide all the data center Services described
herein, including:

Receiving and Staging Services
3.2
Service Provider shall stage all Equipment, including:

(a)
Dockside pickup and relocation;

(b)
Setting up racks;

(c)
Power distribution units;

(d)
Routers;

(e)
Switches;



 
 
 




--------------------------------------------------------------------------------





(f)
Fiber cabling to storage/tape; and

(g)
Other necessary data center components.

Installation Services
3.3
Service Provider shall perform cabinet installations with necessary power,
cooling, network, and redundancy requirements, including:

(a)
Coordinating with other vendors as required;

(b)
Rack mounting servers and networking Equipment in Molina specified rack
locations;

(c)
Performing basic router and firewall configuration and routing to allow servers
to be network accessible and ensuring routers are placed in the appropriate
virtual local area networks, including demilitarized zones;

(d)
Configuring all servers to a network accessible state;

(e)
Coordinating with network Service Providers for all circuit installations (e.g.,
internet, primary office, disaster recovery site, and home office), and
cross‑connects required to reach target devices;

(f)
Ensuring new Equipment is powered up within two (2) business days of receipt, or
as agreed with Molina, and acceptance by the Data Center;

(g)
Providing patch, panel, cabling, device, and power labeling documentation for
all Molina Equipment with name and power source indications;

(h)
Planning and installing Equipment, including cabling, consumables and any and
all other Equipment required to support the installation;

(i)
Using Molina’s existing vendor for  cabling, consumables and any and all other
Equipment required to support the installation; and

(j)
Testing, returning, and managing replacement of non-performing Equipment and/or
Software as per Service Provider support contractual terms.

LAN Operations Services
3.4
Service Provider shall monitor and manage per Molina requirements the data
center local area network (LAN) as an end-to-end Service, from the wide area
network (carrier demarcation point) to each installed Molina device, including:

(a)
Provide network management and monitoring services per Molina requirements,
including ensuring the proper operation (as per performance SLAs) and full
functionality for all ports.

Data Center to Data Center WAN Operations Services


-2-

--------------------------------------------------------------------------------





3.5
Service Provider shall monitor and manage the data center WAN per Molina
requirements as an end-to-end Service in conjunction with the local Service
Provider(s), from the external internet connection to the Local Area Network,
including:

(a)
Monitoring quality-of-Service mechanisms across any Service Provider Services or
other telecommunications Agreements, to support data, voice and video traffic as
well as latency and jitter sensitive applications to all Molina sites;

(b)
Monitoring and providing real time network capacity reports;

(c)
Monitoring, supporting, and otherwise ensuring the proper operation of internal
and external domain name Service (DNS) and dynamic host configuration protocol
(DHCP) Services per Molina specifications;

(d)
Monitoring, supporting, and otherwise ensuring the proper operation (as per
performance SLAs) of internal and external firewalls, demilitarized zones, load
balancer, and other security and privacy related network components;

(e)
Ensuring high availability of WAN Services, including:

(i)
High availability and performance (as per performance SLAs) of WAN Equipment;

(ii)
High availability and performance (as per performance SLAs) of load balanced WAN
links;

(f)
Performing quarterly performance and failover tests of WAN links as directed by
Molina as per BC/DR plan testing; and

(g)
Performing monthly performance and failover tests of regional WAN links as
directed by Molina in addition to any BC/DR plan testing.

General Services

4.
GENERAL REQUIREMENTS – SERVER, STORAGE, DATABASE, AND NETWORK

General Requirements
4.1
Service Provider shall be responsible for fulfillment of the requirements
specified as Service Provider’s in this Exhibit.

4.2
Service Provider shall perform activities across all of Molina's technology and
business partners, including Molina's Service Desk, other Service Provider
teams, Third Party Sub-contractors or other third parties as required by Molina.

4.3
Service Provider shall support Molina with respect to its in project that are
in-flight as of the Effective Date, in each case in accordance with the
in-flight project support provisions as set out in the Service Provider
Technical Solution.

Services Requirements


-3-

--------------------------------------------------------------------------------





4.4
Service Provider shall adhere to all Molina's server, storage, database, and
network requirements, including:

(a)
Complying with or improving (subject to Molina's approval) Molina's current and
future Equipment, Software, and network architecture technical specifications as
necessary to deliver the Services.

(b)
Following all Molina policies including but not limited to Molina change
management policies and approved Service Provider policies as applicable.

(c)
Ensuring resources are available and staff is properly and continuously trained
to provide appropriate levels of SME coverage and support.

(d)
Ensuring that, to the extent possible and as approved by Molina, tools utilized
by Service Provider to perform the Services shall be commercially available
(e.g., shrink-wrap Software) and non-proprietary technologies; and, in those
instances where it is not possible to utilize commercially available
technologies, gaining Molina approval prior to implementing such tools.

(e)
Ensuring Service Provider Services comply with all local and regional regulatory
requirements including but not limited to privacy, data retention, encryption,
financial, auditing, and security.

(f)
Ensuring Service Provider Services are consistent with the Master Services
Agreement, and adhere to all Molina policies related to provided services.

(g)
Following all original equipment manufacturer (OEM) standards and industry best
practices.

(h)
Ensuring that all equipment is maintained according to manufacturer specified
guidelines, and maintains Service Provider device support coverage.

(i)
Notifying Molina on major events and incidents as per Molina’s notification
procedure, until resolution.

(j)
Coordinating with teams, as agreed upon between Parties, to support, maintain,
and troubleshoot server, storage, database, and network equipment (e.g.,
file/print servers, local servers, switches, routers, access points) at remote
and campus sites.

(k)
Using existing documentation and updating (within forty-eight (48) hours of all
changes) to provide required Molina documentation including site-specific
information, such as diagrams of LANs and Customer Premise Equipment (CPE),
hardware configurations, Software releases, and routing tables.

Administrative Services
4.5
Service Provider shall administer and be responsible for access to and access
control for Molina's server, storage, database, and network environments,
including:



-4-

--------------------------------------------------------------------------------





(a)
Maintaining privileged System accounts including but not limited to
administrator and root, access control strings, and delegating access to Molina
Authorized Users upon request per Molina policies.

(b)
Administering IDs to ensure that only those privileges and authorities required
for such IDs are provided to personnel, per Molina specifications and policies,
and provide notifications to Molina every time an ID is administered.

(c)
Recording the activities of all users, including privileged System accounts, for
eighteen (18) months, and providing such records (e.g., domain administrator
logs, System logs, etc.) to Molina within forty-eight (48) hours, as permitted
by local and regional regulatory specifications. In the event of a security
breach, Service Provider to provide such records within two (2) hours.

(d)
Assigning and managing access permissions (including role-based access)
associated with user IDs.

(e)
Assigning and managing access rights to all System-wide objects within Service
Provider's scope of responsibilities.

(f)
Reporting Unauthorized Users for management review and action per Molina's
security policy.

(g)
Rescinding access privileges upon termination or request by authorized Molina
personnel.

(h)
Proactively auditing activity records to identify any deviation from practice
and immediately raising awareness of any deviations to Molina, per Molina
requirements.

(i)
Obtaining appropriate authorization prior to granting non-expiring password in
accordance with Molina's information security policies.

(j)
Logging into infrastructure using standard admin access tools, as specified as
Appendix 6-D (Tools Inventory).

(k)
Logging into servers using network accounts where possible and using local admin
account as a last resort.

(l)
Maintaining control of master passwords in accordance to Molina’s policies and
specifications.

Installation, Provisioning, and Retirement Services
4.6
Service Provider shall deploy, provision, and retire Systems in server, storage,
database, and network environments, including:

(a)
Providing sufficient space, in existing Molina’s Data Center using its existing
contracts / facilities temporary and long term, to house any and all Molina,
Service Provider, or Third Party Equipment.



-5-

--------------------------------------------------------------------------------





(b)
Staging Equipment, including:

(i)
Dockside pickup and relocation,

(ii)
Setting up racks,

(iii)
Power distribution units,

(iv)
Switches, controllers, WAN optimization devices, routers, access points, hubs,
firewalls, and other network Equipment,

(v)
Other necessary components, and

(vi)
Network connections.

(c)
Support the installation of Equipment, including cabling, consumables and any
and all other Equipment and/or Software required to support the installation.

(d)
Testing, returning, and managing replacement of non-performing and/or unused
Equipment and/or Software as per Service Provider support contractual terms.

(e)
Provisioning infrastructure services, including Systems, virtual machines,
network access layer, load balancers, and security policies, to meet application
deployment readiness

(f)
Executing the retirement and replacement of Equipment, including:

(i)
Purging data and Software per Molina policies and procedures.

(ii)
Upgrading any Molina Equipment that is intended to be redeployed, according to
Molina specifications.

(iii)
For Molina Equipment at end of lease, taking such steps as are necessary to
return such leased Equipment to lessors in accordance with lessor guidelines and
requirements.

(iv)
Preparation for disposal of any Equipment that shall not be redeployed,
according to Molina policies, and contacting Molina or its Third Party supplier,
as applicable, to schedule disposal.

(v)
Scheduling test and turn-up of sites utilizing Molina Equipment following Molina
confirmation of the installation of access and Equipment.

(vi)
For Molina-owned, Service Provider-managed Equipment, ensuring refresh
procedures are carried out according to the defined refresh plans, per Molina
approval.

(vii)
For Service Provider-owned Equipment only, ensuring refresh procedures are
carried out according to agreed upon refresh plans (proposed by Service
Provider).

(viii)
Verifying remote connectivity and access to equipment.



-6-

--------------------------------------------------------------------------------





Monitoring and Resolution Services
4.7
Service Provider shall monitor for and respond to issues with servers, storage,
and database performance (or degradation thereof) twenty-four (24) hours per day
every day of every year including:

(a)
Performing proactive, reactive, and real-time troubleshooting to effectively
identify potential incidents, and attempting to eliminate incidents before they
occur.

(b)
Monitoring and managing the Infrastructure for Service degradation including
detecting, isolating, diagnosing and recommending corrective actions, including
Systems capacity reporting.

(c)
Monitoring the performance and availability of the Services from an end user
perspective (for example, monitoring performance at the input and output
(“IO”) path level from a server to associated storage as a means of identifying
and subsequently resolving congestion from the back end of a System to the end
user).

(d)
Using Molina approved tools that incorporate machine learning (where applicable)
and dynamic performance thresholds (minimum and maximum) based on requirements
from Molina, provide automated alarms and indication of incidents when mutually
agreed upon thresholds are exceeded (e.g., utilization parameters, memory
limits).

(e)
Implementing a method (as approved by Molina) for automatically detecting and
creating an incident ticket for any issue, with automated resolution capability.

(f)
Following, reporting, and executing corrective action procedures approved by
Molina.

(g)
Reporting overall availability, key performance metrics, device trends, one-off
and recurring issues, corrective action recommendations, Third Party performance
metrics, and other key System attributes indicated by Molina on a daily, weekly,
and monthly basis, including historical data.

Support Services
4.8
Service Provider shall perform support Services for Molina's server, storage,
database, and network environments, including:

(a)
Performing Equipment and Software maintenance in accordance with manufacturer
warranty and Molina requirements.

(b)
Correcting incidents associated with failure or degradation of the performance
of Equipment and Software, and providing break-fix support, advice and
assistance in accordance with manufacturer warranty and Molina requirements.



-7-

--------------------------------------------------------------------------------





(c)
Performing System remediation to ensure compliance to Molina standards such that
non-standard alterations to Systems are identified during Service calls and
remediated upon Molina approval.

(d)
In the event Service Provider must replace Equipment and/or Software in order to
conduct a repair, restoring the environment to the previous state including
configuration and data, and providing Equipment and/or Software that is an
identical or an improved model, as per Molina approval.

Operations Services
4.9
Service Provider shall operate Molina server (physical and virtual), storage,
database, and network environments, including:

(a)
Performing necessary System administration, including but not limited to:

(i)
Performing patching (application/OS layer/hardware) as per Molina defined
schedule, including but not limited to bug-fixes, security issues, and firmware.

(ii)
Performing proactive, reactive, and real-time troubleshooting to effectively
identify potential incidents, and attempting to eliminate incidents before they
occur.

(iii)
Supporting, creating, testing, and implementing scripts.

(b)
Performing health check on all environments to generate compliance, usage and
capacity reports on a daily basis, and provide long-term capacity reporting and
forecasting trends, including but not limited to fail-over tests.

(c)
Installing Equipment and infrastructure Software and customizing infrastructure
Software, including writing scripts, customizations, and interfaces; loading
applications; or other activities as required to ensure the proper operation of
all Equipment and Software.

(d)
Managing file Systems, including optimizing logical and physical attributes.

(e)
Running or terminating utilities to minimize the impact to Molina end users.

(f)
Configuring and reconfiguring Equipment and Software as required or requested by
Molina, including any required Third Party support.

(g)
Modifying infrastructure Software to provide interfaces between Molina Systems
while maintaining any existing special user interfaces.

(h)
Engaging third parties (as approved by Molina) necessary to complete the
requests within the defined Service Level, including but not limited to the
following tasks:

(i)
Connecting with relevant third parties when an incident arises.

(ii)
Working with relevant third parties until incidents are resolved.



-8-

--------------------------------------------------------------------------------





(iii)
Communicating with relevant third parties to understand the root cause of an
incident.

(iv)
Collaborating with relevant third parties to implement a solution that will
prevent future incidents from occurring.

(v)
Following up with relevant third parties to implement a workaround.

(vi)
Following up with relevant third parties to understand when a fix will be
available, and informing Molina accordingly.

(i)
Following the completion of the Transition, the Service Provider will perform
patch implementation work as part of the Services using Service Provider
Personnel, utilizing the patch baseline and backlog to be shared by Molina
within two (2) weeks after the Effective Date. In the event Molina seeks to
materially alter the backlog patch management plan and process (as used by
Molina as of the Effective Date or, to the extent applicable, as modified
pursuant to the Detailed Transition Plan), the Service Provider may propose to
implement such changes via a chargeable Project to accelerate the application of
patches and reduce the backlog. With the exception of planned patches that were
not implemented on-time based on Service Provider’s error or omission, the risks
associated with security and operational vulnerabilities created by the backlog
of unapplied patches remains with Molina. The Service Provider will be excused
from its obligations to meet Service Levels to the extent a Service failure
results from the backlog of unapplied available patches, in each case except to
the extent that the reason the applicable patch was not applied is the result of
Service Provider’s error, omission or delay.

Back-up and Recovery Services
4.10
Service Provider shall administer and monitor back-up and recovery Services,
including but not limited to:

(a)
Backup report management to include access, bundling, de-duplication,
replication, retention, splitting, encryption, distribution, and backups.

(b)
Back-up processes, procedures, schedules and timeframes in compliance with
Molina specifications (for example OS file Systems and OS System image, Molina
exclusion lists at the Service Level, etc.) including off-site production
mirrors.

(c)
Online report management to include access, indexing, retention, distribution,
archiving, viewing, splitting, and backup Systems that include multiple tier
viewing Systems.

(d)
Recovery procedures, including online, partial or other recovery procedures.

(e)
Supporting on and off-site retention per Molina policies.

(f)
Performing on-going (per Molina’s schedule) inter-site transfers of secure data
in case of disaster.



-9-

--------------------------------------------------------------------------------





(g)
Performing ad-hoc backups on demand.

(h)
Performing full or partial recovery on demand (and as required by any regulatory
requirements).

(i)
Managing exclusion lists (as directed and/or provided by Molina policy) at the
server level.

(j)
Configuring and scheduling backup and recovery tools.

(k)
Developing for Molina approval and implementing data migration, archival,
backup, catalogue maintenance, and retention management procedures.

(l)
Implementing and ensuring the successful completion of backup procedures,
including installing and configuring components, testing restoration integrity,
scheduling backups, and executing on-demand backups.

(m)
Implementing and ensuring the successful completion of archival procedures,
including installing and configuring components, scheduling archival processes,
and executing on-demand archivals.

(n)
Implementing and ensuring the successful completion of recovery procedures,
including online, partial, or other recovery procedures.


5.
SERVER SERVICES

Operations Services
5.1
Service Provider shall operate Molina server environments (physical and
virtual), including:

(a)
Managing file transfer with third parties including but not limited to FTP,
SFTP.

(b)
Implementing and testing high availability and load balancing for Servers (e.g.,
server farms).

5.2
Service Provider shall schedule and monitor approved jobs as per Molina approved
schedule. Service Provider shall escalate any issues leading to delays, failure
or schedule conflicts of jobs to relevant technical teams following appropriate
ticketing and escalation processes.

5.3
Service Provider shall perform following tasks related to enterprise scheduling

(a)
Monitoring batch processing jobs utilizing Molina approved and/or provided tools
and complying with all Molina standards, procedures, and time frames.

(b)
Implementing processing schedules to meet Molina's guidelines and fulfill the
Services.



-10-

--------------------------------------------------------------------------------





(c)
Informing/escalating to the relevant teams for Resolving scheduling conflicts,
enhancing critical path and otherwise integrating the schedules in accordance
with all Molina policies and as necessary to deliver Services.

(d)
Running, monitoring, and maintaining processing tasks (including production,
development, quality assurance and other processing tasks) according to the
established schedules.

(e)
Completing processing within Molina specified and Service Provider published
time frames, in the approved sequence, and fulfilling requests for expedited
and/or special processing needs by Authorized Users, while achieving successful
batch throughput, according to Molina specifications.

(f)
Assisting relevant teams in Performing trend analysis to highlight production
problems; planning and implementing solutions to remediate and prevent issues
proactively.

(g)
Providing Molina with proactive and timely notifications and updates on any
issues that may affect the completion of batch jobs.

(h)
Providing access to Third Party suppliers to schedule and monitor jobs per
Molina’s guidelines.

(i)
Service Provider to repair and resolve abnormal batch terminations when possible
using SOPs (including Molina and/or application team provided SOPs),
communicating terminations to Molina Authorized Users and performing job
restarts with Molina’s acknowledgement and approval.

(j)
Configuration and management of lights out interfaces (e.g., iLOs)

5.4
Virtualization Services – in addition to other requirements for all servers
above, Service Provider shall perform further operational tasks, functions, and
activities related to Molina's virtual server environment, including:

(a)
Performing physical to virtual migrations as directed by Molina.

(b)
Supporting, creating, testing, upgrading, and monitoring host servers.

(c)
Supporting, creating, testing, upgrading and monitoring guest servers.

(d)
Supporting, creating, testing and monitoring remote, virtual application
presentation, or other servers in Molina's environment, including:

(i)
Maintaining and managing published virtual applications.

(ii)
Performing workload management of virtualized environment.

(iii)
Managing guest balancing optimization

(iv)
Managing application administrative roles.



-11-

--------------------------------------------------------------------------------





(v)
Managing and reporting on usage (e.g., license utilization or other key
indicators), performance forecasting, and other metrics identified to Service
Provider by Molina.


6.
STORAGE AND DATABASE SERVICES

Operations Services
6.1
Service Provider shall support storage and database environments per Molina
policy, including:

(a)
Modifying infrastructure Software to provide interfaces between Molina Systems
while maintaining any existing special user interfaces.

(b)
Managing Molina's capacity quotas and notifying authorized internal or external
users and end users per Molina's specifications.

(c)
Managing storage in a manner that maintains the availability and protects the
integrity of such data to meet Molina requirements, including:

(i)
Managing, monitoring, optimizing and controlling storage performance including
but not limited to multiple tiers.

(ii)
Ensuring that storage Systems are optimized per original equipment manufacturer
(“OEM”) recommendations and best practices.

(iii)
Allocating, de-allocating, and re-allocating storage as required or requested by
Molina.

(iv)
Migrating data as required or requested by Molina.

(v)
Recommending and implementing Molina security practices (e.g., logical unit
masking) to prevent unauthorized storage access.

(vi)
Managing and enforcing Molina data retention policies.

(d)
Supporting and ensuring access to environments, including administrative
activities required to add or delete access.

(e)
Planning and coordinating Software moves between environments (development,
quality assurance, test, and production) as required to meet Molina specified
timelines and to meet the Service Levels.

(f)
Managing remote function call (RFC) interfaces to ensure that all Systems are
operating correctly and are fully functional.

(g)
Providing data recovery assistance for problem resolution and contingency
testing.

(h)
Providing testing support for Molina Application development Projects including:

(i)
Operating and loading development, test, and staging environments.



-12-

--------------------------------------------------------------------------------





(ii)
Testing test plans and scripts; generating, loading and refreshing test data;
unit testing; System testing; integration testing; regression testing;
performance testing; stress testing and supporting user acceptance testing
(UAT).

(i)
Providing guidance and coordination for all activities during Software
installations and routine maintenance including interfacing with and, as
appropriate, managing Molina groups, Other Service Providers and other relevant
groups.

(j)
Participating in incident and crisis management activities including interfacing
with and, as appropriate, managing Molina groups, Third Party suppliers and
other relevant groups.

(k)
Managing and installing Software and customizing Software, including writing
scripts, customizations, interfaces, or other activities as required to ensure
the proper operation of all Equipment and Software.

(l)
Interfacing with Molina to ensure storage is available and provisioned on time.

(m)
Promoting objects from pre-production to production.

(n)
Performing update activities, at the direction of Molina, including:

(i)
Installing and/or applying patches and/or fixes based on Molina security
standards.

(ii)
Performing database management Systems (DBMS) upgrades as directed by Molina.

(o)
Performing database optimization and tuning support activities per Molina
requirements including:

(i)
Assisting development teams in optimizing SQL statements (indexes, selects,
etc.).

(ii)
Assisting development teams in optimizing the database.

(iii)
Implementing database Application schema and/or changes.

(iv)
Managing and, upon approval from Molina, correcting System and DBMS performance
issues.

(v)
Recommending and implementing database reorganization strategies.

(vi)
Tuning database Application level performance (e.g., SQL/Oracle Query
optimization, NoSQL, Hadoop).

(vii)
Reporting database capacity constraints and growth requirements when internal
thresholds are exceeded, as thresholds are defined on an ongoing basis in
various monitoring tools.



-13-

--------------------------------------------------------------------------------





(viii)
Tuning database System level performance (e.g., performance ratios, I/O load
balancing, memory buffers).

(ix)
Updating database clusters.

(x)
Managing workloads.

(xi)
Adding and/or removing nodes.

Back-up and Recovery Services
6.2
Service Provider shall perform all back-up and recovery Services for the storage
and database environment, including but not limited to:

(a)
Implementing procedures for recycling media regularly, managing media
replacement, and recopying media to provide data integrity and quality.

(b)
Implementing procedures for encrypting media per Molina specifications.

(c)
Implementing procedures for recopying storage media as necessary to minimize
errors.

(d)
Implementing procedures for retrieving backed-up and archived storage media
(onsite or offsite) as requested by Molina, and if not otherwise requested by
Molina, as required to support the Services.

(e)
Implementing a procedure for retrieving randomly selected backed-up and archived
data sets, as specified by Molina and representing a significant amount of data,
on a regular basis as a test and verifying that the data can be restored in a
usable fashion.

(f)
Monitoring and providing a monthly report to Molina on the number and types of
back-up failures and storage System usage parameters.

(g)
Developing and implementing plans to eliminate back-up failures as required or
requested by Molina.


7.
DATABASE SERVICES

Environment Control and Scheduling Services
7.1
Service Provider shall perform job management activities across all environments
(e.g., production, test, development) including:

(a)
Characterizing the workload of production jobs.

(b)
Designing and managing concurrent queues.

(c)
Creating and maintaining concurrent job schedules.

(d)
Monitoring concurrent job schedule execution.


8.
NETWORK INFRASTRUCTURE SERVICES



-14-

--------------------------------------------------------------------------------





Services Requirements
8.1
Service Provider shall be responsible for fulfillment of the requirements
specified as Service Provider’s in this Exhibit, including:

(a)
Maintaining and updating (as required to document changes in Molina’s Network)
Molina’s repository of Molina’s Network topology, applications, connectivity,
projected traffic flows, and performance data/documentation based upon Molina
provided information and Molina-specified requirements.

(b)
Validating network design including hardware, software and network platforms and
utilizing Molina-provided testing and troubleshooting criteria.

(c)
Maintaining and updating documentation provided by Molina with regard to the
network addressing plans, logical network device assignments and logical
parameters for network management connectivity to Molina's network.

(d)
Assisting in auditing Molina’s transport network and Customer Premise Equipment
(CPE) devices using Molina provided documentation.

Monitoring and Resolution Services
8.2
Service Provider shall monitor for and provide Incident resolution Services for
Molina’s network on a twenty-four (24) hours per day and three hundred
sixty-five (365) days per year basis, including:

(a)
Monitoring and reporting regularly on the WAN performance (quality of Service
indicators), and forecasting recommendations to Molina for capacity add and
business justification, and coordinating with WAN service provider for
non‑Molina managed routers.

(b)
Monitoring quality of Service reports that contain all information required by
Molina (e.g., load indicators per location, CPU utilization, access link load,
LAN segment load, router availability, traffic volume).

(c)
Providing proactive surveillance and monitoring Services for all Molina sites,
including:

(i)
Providing fault reference information to Molina.

(ii)
Providing trouble shooting results, including but not limited to packet capture
analysis.

(iii)
Dispatching faults to the appropriate entities.

(iv)
Providing periodic updates to Molina on the progress of fault resolution.

(v)
Minimizing the number of duplicate cases opened and recommending process changes
to consolidate duplicates.



-15-

--------------------------------------------------------------------------------





(d)
Monitoring and monthly report generation for voice over IP (“VoIP”) usage and
quality of Service with executive summary, location of equipment, voice quality
indicators, and performance indicators.

Support Services
8.3
Service Provider shall perform support Services for Molina's LAN, WAN, and
perimeter environments, including:

(a)
Resolving incidents, performing change requests, performing Service Requests,
and maintaining reports.

Operations Services
8.4
Service Provider shall operate Molina LAN, WAN, and perimeter environments and
perform required activities, including:

(a)
Dispatching spares, and/or field Services engineers to Molina Sites if
replacement parts, or on-site repair or technical support are needed.

(b)
Supporting Molina network Services including:

(i)
Third Party suppliers in transporting voice, data, and video protocol from the
LAN to the WAN and perimeter environments and between sites.

(ii)
Secure internet communications and terminations per Molina specifications and
standards.

(iii)
High availability and load balancing of network ports as designated by Molina,
and maintaining, as need Molina’s firewall and load balancing configurations.

(c)
Supporting wireless local area network (“WLAN”) Services and devices in Molina
Sites including:

(i)
Securing WLAN access points for internal Molina users per Molina's standards.

(ii)
Securing WLAN access points for guest (non-Molina) users per Molina's standards.

(iii)
Periodically reviewing usage data and the performing of Service optimization for
employee-level Services (remote access dial plans, network bandwidth etc.).

(d)
Utilizing a Molina-provided database of specific information regarding the
logical address configuration(s) of the Service Provider Customer Premise
Equipment (CPE) and Molina Equipment and associated Software specifications,
including:



-16-

--------------------------------------------------------------------------------





(i)
Administering changes made to access lists, device passwords, and using secured
community strings for simple network management protocol (“SNMP”) access.

(ii)
Performing configuration changes due to maintenance and moves, adds, changes,
deletes or similar changes in the database and reloading router configurations
from the database and initiating Software updates to Molina Equipment with prior
notification to Molina.

(iii)
Performing switch, wireless controller, and wireless access point upgrades and
configuration, standardized (to Molina specification).

(iv)
Performing router, load balancer, and WAN optimization device upgrades and
configuration, standardized (to Molina specification).

(v)
Performing firewall and other perimeter device upgrades and configuration,
standardized (to Molina specification)

(e)
Implementing Molina’s videoconferencing traffic within the network by:

(i)
Ensuring dedicated access for video and a predetermined bandwidth per Molina
policies.

(ii)
Connecting videoconferencing devices and supporting endpoints.

(f)
Providing WAN operational support regarding the internal Molina Network,
including:

(i)
Maintaining the secure perimeter structure to comply with Molina's security
policy.

(ii)
Monitoring internet access points of presence in multiple geographically diverse
data center sites.

(iii)
Administering IP address management System (e.g., DNS, and DHCP).

(iv)
Procuring via Molina’s procurement team, resizing and decommissioning network
circuits and access points as per Molina requirements.

(g)
Administering quality-of-Service mechanisms, across telecommunications paths to
support data, voice and video traffic as well as latency and jitter sensitive
applications to Molina.

(h)
Coordinating dispatch of support specialists as necessary to provide Authorized
Users with operational and technical support and to meet required Service
Levels.

(i)
Coordinating install, move, add and change of data and voice Services with
Molina, Service Service Provider, and Third Party suppliers.

(j)
Coordinating PBX/Voice Mail/CMS backups of the voice equipment, and maintaining
backup logs according to Molina processes.



-17-

--------------------------------------------------------------------------------





(k)
Performing Network Equipment loads and configuration.

(l)
Implementing work around and resolution activities with Molina, Service
Provider, and Third Party suppliers as required.

(m)
Collaborating with Third-Party Service and maintenance suppliers as necessary to
keep voice and data Equipment and Software in good working order.

(n)
Coordinating dispatch of support specialists (Molina, Service Provider, and
Third Party supplier) as necessary to resolve Network Incidents or Problems.

(o)
Participating in Third Party supplier management Services:

(i)
Incident management with Carriers including triage and restoration Services.

(ii)
Coordination of Root Cause Analysis (RCA) process with Carriers.

(iii)
Participation in monthly review forums with Carriers.

(iv)
Coordination of dispatch Services and/or contact relevant Third Party
supplier(s) when Problems cannot be resolved remotely.

(v)
Verifying restoration of availability following Incidents with Data Network,
Voice Network and/or Network Equipment.

(vi)
Support Molina with managing existing Third Party supplier service levels to
ensure proper problem acknowledgment, and status responses.


9.
TELEPHONY

9.1
Service Provider shall provide for the administration of Molina’s Voice Network
infrastructure, as well as provide telephony managed Services to all in-scope
Molina sites.

(a)
Supporting Voice telephony Services including:

(i)
Coordinating with existing Voice/Telephony Service Provider for inbound/outbound
national and international calls.

(ii)
Voice mail, including:

(A)
Customizable user level voice mail account options, including user greetings,
notifications delivered to external phone Systems, fast forwarding and reversing
settings, message skipping, enterprise and group message delivery, message
sending, forwarding.

(B)
Interfacing with Molina's internal communications groups to coordinate
enterprise voicemail broadcasts and ensure compliance with internal
communications standards.

(C)
Ensuring an easy-to-use, intuitive interface for setting user level voice mail
account options and making user training available as required.



-18-

--------------------------------------------------------------------------------





(iii)
Enforcing Molina's security policy including sensible password rules.

(iv)
Fixed-to-Mobile call direction.

(v)
Desk sharing (user specific Services) and number portability.

(b)
Providing access to all statutory geographic specific emergency Services,
including 911, 999, 112, and location origination tracking.

(c)
Reviewing all transport Service Provider charges.

(d)
Validating that only valid toll charges have been applied to Molina.

(e)
Reviewing and reporting abuses of long distance Services.

(f)
Investigating whenever Molina exceeds Molina designated thresholds and
coordinating activities with the transport Service Provider, including
conferencing charges (e.g., bridge calls).

(g)
Monitoring and reporting toll usage and toll fraud, and proposing cost savings
opportunities (e.g., VoIP vs. traditional PSTN)

(h)
Monitoring end user usage to detect termination of potentially unresolved calls
due to issues such as poor audio quality.

(i)
Managing Molina applications used for video conferencing (e.g., Cisco WebEx,
Slack, etc.).

(j)
Working with Molina approved Third Party suppliers for managing tele/video
conferencing on ad hoc basis as required by Molina.

(k)
Monitoring telephony circuit usage and provide recommendations on capacity
changes and/or decommission.

(l)
Recovering extension numbers upon receiving notices of termination, long-term
disability, retirements, and other notices from HR.

(m)
Complying with all Molina policies regarding international, federal, and state
regulations.

(n)
Complying with all Molina policies regarding federal and state “Do not Call”
regulations.

(o)
The Service Provider shall perform and administer voice systems, including
participation in:

(i)
Incident resolution,

(ii)
Package administration,

(iii)
Supplier (OEM) coordination,

(iv)
Root cause analysis,



-19-

--------------------------------------------------------------------------------





(v)
Change management,

(vi)
Operating System (OS) and patch management, and

(vii)
Capacity planning.

(p)
The Service Provider shall manage Cisco UCCE contact center technology platform,
including IVR for agent routing, skilling, and delivery of Omni-channel contact
interactions and administer voice systems, including:

(i)
Reskilling/routing management as needed by business demand

(ii)
Maintaining business open / close hours rules, including holiday exceptions

(iii)
Maintaining FAD agent desktop technology/upstream works gadgets for agent
interactions, and other technologies defined

(iv)
Building and maintaining CUIC and other reporting mechanisms on demand for
business need

(v)
Recommending upgrade/patch/break-fix as needed

(q)
The Service Provider shall manage contact center productivity tools like the
NICE suite, including:

(i)
Voice analytics

(ii)
Engage call recording

(iii)
IEX workforce management

(r)
Implementing voice links against different PBX's and Network elements.

(s)
Supporting integration with any Molina specified call center technology
applications

(t)
Operating Molina’s voice telephony environment, and perform required activities,
including:

(u)
Passively monitoring each conference by utilizing monitoring tools that allow
the operator to view conference statistics (e.g., packet loss, jitter etc.)
without being an active participant in the meeting via audio or video

(v)
Monitoring Customer Premise Equipment (CPE) interfaces within the Service
boundary in-band and out-of-band

(i)
Performing diagnostic testing of CPE interfaces and isolate, sectionalizing and
identifying faults as being physical or logical in nature

(ii)
Identifying sites that are trending toward or operating above threshold levels
so that Molina can consider network upgrades or changes

(iii)
Working with Molina in reviewing the exception analyses and performance capacity
reviews



-20-

--------------------------------------------------------------------------------





(iv)
Maintaining the performance Capacity Management performance thresholds

(w)
Coordinating with remote field Services teams to performing Install, Move, Add,
Change and De-Install (IMACD) Services.

(x)
Installing Equipment, consumables and all other equipment and/or Software
required to support the Services

(y)
Supporting the retirement and replacement of equipment, including:

(i)
Purging data and Software per Molina requirements and specifications.

(z)
Participating in Third Party supplier management Services:

(i)
Escalation of Carrier performance issues.

(ii)
Incident Management with Carriers include triage and restoration Services.

(iii)
Coordinating Root Cause Analysis (RCA) process with Carriers.

(iv)
Participating in monthly review forums with Carriers.

(v)
Coordinating dispatch Services and/or contact relevant Third Party supplier(s)
when Problems cannot be resolved remotely.

(vi)
Verifying restoration of availability following Incidents with Data Network,
Voice Network and/or Network Equipment.


10.
BUSINESS CONTINUITY PLANNING

10.1
The Service Provider shall comply with BCP/DR policies in Schedule 14 (Molina
Policies) and Schedule 23 (Business Continuity and Disaster Planning) of the
Agreement, and additionally Service Provider shall test all redundant
infrastructure devices in alignment with Molina patching schedule and coordinate
maintenance windows to minimize business impact.

10.2
For each incident with business impact, Service Provider shall notify Molina
management as per Molina tiered notification requirements.


11.
DISASTER RECOVERY

11.1
Service Provider shall comply with BCP/DR policies in Schedule 14 (Policies and
Procedures) and Schedule 23 (Business Continuity and Disaster Planning) of the
Agreement, and additionally Service Provider shall support Disaster Recovery
Services Management so as to reduce IT related risk to Molina's’ business as it
pertains to other Service Provider responsibilities and including:

(a)
Participate with all other teams as required, both internal to Service Provider
and to Molina, to provide all disaster recovery management and recovery of
Services herein.



-21-

--------------------------------------------------------------------------------





(b)
Follow a prioritized Service list based on a business impact analysis review and
approval for the Service recovery class, as provided by Molina.

(c)
Working with Molina on the creation of recovery plans, including developing
Services and plans.

(d)
Monitoring, tracking, and reporting, with Molina teams, updates to Disaster
Recovery environments and Disaster Recovery testing environments, as required,
and based on all approved Changes.

(e)
Reporting DR metrics as specified by Molina.

(f)
Escalating any questions or issues to Molina.

(g)
Processing recovery classification requests for updating Configuration
Management Database (“CMDB”) with approved classification indicators (as
identified in a Molina approved business impact assessment).

(h)
Documenting all disaster recovery procedures according to Molina specifications,
policies and procedures.

(i)
Updating and archiving DR documentation as required by Molina.

(j)
Assisting with all documentation related to disaster recovery management and
recovery in a centralized location according to Molina specifications policies
and procedures.

(k)
Participating in Projects to on-board new or upgrading applications and Services
into Disaster Recovery Services program as specified by Molina.

(l)
Notifying Molina and coordinating updates to disaster recovery plans and
documentation for applications and Services marked for retirement.

(m)
Executing the disaster management and recovery plans and activities according to
Molina specified criteria for exercise/testing, including:

(i)
Validating the disaster management and recovery plans as required by Molina.

(ii)
Participating in disaster simulation exercise with Molina once per year.

(iii)
Participating in disaster simulation exercise with Molina as dictated by
individual state requirements and per Molina instructions.


12.
DATA CENTER REQUIREMENTS (CONDITIONAL)

12.1
The Data Center requirements captured in this section only applies if the
Service Provider provides the data center (owned or Co-Lo) at any point during
the life of the contract.

(a)
Service Provider shall, in as many locations as necessary (pursuant to Molina
policies, regulations, end user considerations, latency considerations, etc.),
provide data center Services in data centers with a minimum rating of “tier 3”
as defined by TIA-942



-22-

--------------------------------------------------------------------------------





(www.upsite.com) data center standards, or the latest published standards of a
similar nature approved by Molina, that, at a minimum, enables compliance with
the Service Levels.
(b)
Service Provider shall provide Molina with a geographical map of the environment
surrounding the proposed Data Center Co-Lo facility locations that contains
information including but not limited to any historical natural disasters, and
proximity to major public cloud suppliers locations.

(c)
Each Data Center facility will provide certification/documentation proving
compliance with all required standards and industry conventions, at a minimum to
include SSAE16 and ISO 27001 standards.

(d)
Service Provider shall provide secure contiguous space in a facility that meets
Molina architectural requirements.

(e)
All facilities hardware (electrical, mechanical and environmental) shall be
supported by valid maintenance contracts.

(f)
Service Provider shall provide functional phone lines, not dependent on shared
infrastructure.

(g)
Service Provider shall provide internet access for Molina personnel.

(h)
Service Provider shall ensure the distance to the telecommunications room from
all Molina Equipment will be in accordance with manufacturer specification and
leading practices based on cable utilized (e.g., UTP fiber).

(i)
Service Provider shall provide Molina with a work area, power, network access
and phones for Molina to perform on-site activities related to Molina Equipment
within 24 hours of communicated arrival at Service Provider provided facility.

(j)
Service Provider shall provide sufficient space to meet all server requirements
including application, storage and networking (voice and data).

(k)
Data center walls and entry points shall be of solid and secure construction
with a minimum use of windows and complete facility reinforcement using code
recommended bracing Systems.

(l)
Service Provider shall provide a Data Center capacity plan each year on the
anniversary of the commencement date and will plan any future capacity upgrades
for contiguous space, servers, storage, and network equipment.

(m)
A fire suppression System shall be utilized in accordance with Molina
requirements.

(n)
Providing sufficient physical storage, temporary and long term, to house any and
all Molina, Service Provider, or Third Party Equipment.



-23-

--------------------------------------------------------------------------------





Power Systems
(o)
Primary power shall be available through correctly sized circuits to support
maximum device loads (both startup and running).

(p)
All high voltage and low voltage wiring shall be installed and maintained
according to all applicable IEEE, IEC, NEMA and TIA/EIA standards.

(q)
Dual independently pathed and separately ingressed electrical and network feeds
shall be maintained into all cabinets and Equipment (where supported), and other
secure areas from the electrical grid.

(r)
Service Provider shall ensure that all standard 120/220/380 volt device
redundant power connections are provided.

(s)
Each data center (i) shall be equipped with a backup generator with a fuel tank
capacity and fuel delivery arrangement large enough to ensure running at full
load for at least 7 days, or as specified by Molina BCP/DR policies and
requirements, and that supports the entire data center, including but not
limited to critical Services such as HVAC, lighting; (ii) shall meet all
disaster recovery and business continuity requirements; and (iii) shall have a
running failover test successfully performed quarterly.

(t)
Redundant power connections shall be made available as per Molina requirements.

(u)
Redundant power shall be supplied by the backup generator as per Molina
requirements.

(v)
Providing continuous power of fifteen (15) minutes, or as specified by Molina
BCP/DR policies, to ensure successful power transfers between uninterruptable
power supplies and other back-up Systems.

(w)
Uninterruptable power Systems and surge protection shall be in place to prevent
power surges and ensure seamless failover to the generator.

(x)
Standard ground fault interrupter switching shall be maintained for all premises
meeting Molina requirements.

Telecommunication Systems
(y)
Service Provider shall verify that dual, independently pathed, and separately
ingressed telecommunication (both voice and data) circuits shall be utilized
which are engineered to provide full carrier diversity at the local level.

(z)
Service Provider shall maintain the capability to increase / decrease access,
port speed, and quality of Service mechanisms integrated with Molina's network
environment, all as requested by Molina.



-24-

--------------------------------------------------------------------------------





Cable Management
(aa)
Service Provider shall, with respect to each Data Center, utilize either ‘access
flooring’ or ‘overhead cable management Systems’ for all new and existing cable
and power distribution conduits, piping, and other carrier Systems (which shall
all be in accordance with and approved pursuant to local building, electrical
and code regulations, in addition to Molina requirements).

(bb)
Latest IEEE/EIA/TIA industry cable standards shall be followed in all instances.

(cc)
All cables shall be organized, easily traceable, and appropriately dressed, to
meet Molina’s needs, and the Service Provider shall provide photographic
evidence following each change.

(dd)
Cables shall be properly organized and located below the raised floor or in
overhead cable trays.

HVAC
(ee)
Service Provider shall ensure that redundant air handling equipment is installed
to ensure that in no case, including in the event of a single unit failure,
either head or roof, the temperature shall remain within an acceptable range in
all locations within the data center and shall not exceed 26 degrees Celsius.

(ff)
Service Provider shall cause air handling equipment to produce the necessary
tons of air based on wattages per square foot for electronic equipment and free
space to maintain an average temperature of 21 degrees Celsius in all locations
within the data center.

(gg)
Service Provider to cause water detection and humidity detection devices to be
installed around all air conditioning and other environmental units (and any
other possible water entry points).


13.
RESPONSIBILITY MATRIX

The Service Provider shall perform the Services in a manner which complies with
the responsibility matrix set out below. The table below is a RACI matrix in
which:
•
R corresponds to “responsible” – the Party indicated is responsible for doing
work as needed to complete the task;

Ÿ
A corresponds to “accountable” – the Party indicated is responsible for the
correct completion of the task, which may be carried out through advance
planning, oversight, or post-completion verification

Ÿ
C corresponds to “consulted” – the Party indicated is one whose opinions are to
be solicited by the other parties indicated with an R or A

Ÿ
I corresponds to “informed” – the Party indicated is to be kept up to date by
the other parties indicated with an R or A



-25-

--------------------------------------------------------------------------------





Service
Detailed Task Description
Molina
Infosys
Documentation – SOPs, Procedures
Maintain documentation related to operational activities (escalation
instructions, contingencies, etc.)
 
RA
Policies & Procedures
Review and approve documentation related to operational activities (escalation
instructions, contingencies, etc.)
RA
 
Incident management
Incident handling and Coordination
 
RA
New Tools & Technology
Propose new or alternate technology solutions for Molina Review
C
RA
New Tools & Technology
Approve the proposed new or alternate technology solutions
RA
 
Monitoring, reporting
Proactive response to automated alerts, take action within established SLA's for
availability, response times, etc.
 
RA
Monitoring, reporting
Periodic review of activities that were performed as a result of direct response
to alerts.
C
RA
Monitoring, reporting
Review systems logs (manual or via automation tools) and report on anomalies and
concerns.
 
RA
System Administration
Install, Update and Configure system software.
 
RA
System Administration
Inform Molina team regarding upcoming critical patches and plan/schedule new
upgrade/patch rollout.
 
RA
Audit & compliance
Deliver evidence for requests for information, such as from regular formal audit
reviews.
C
RA
Incident and Problem Management
Resolve incidents per agreed upon SLA's, etc. Perform troubleshooting and any
necessary escalation within appropriate groups.
C
RA
Incident and Problem Management
Perform root cause analysis and deliver report.
C
RA
Incident and Problem Management
Handle escalations with 3rd party vendors within parameters of established
maintenance/support contracts.
C
RA
Incident and Problem Management
Send out regular updates to keep Molina informed on current status.
 
RA
Incident and Problem Management
Handle problem management tasks (e.g. root cause analysis, follow-up fixes,
etc.) as directed by Molina.
 
RA
Incident and Problem Management
Conduct performance analyses as required, per incident or otherwise (e.g. study
based on reported trends or user experience, etc.).
 
RA
Access Management
Manage and maintain access to infrastructure management systems.
C
RA
Trending and capacity planning
Harness and extend monitoring and reporting capabilities, producing regular
meaningful projections for Molina review. Includes resource usage as well as
regular build activities.
C
RA
Trending and capacity planning
For all managed technologies, deliver regular report on system capacity and
projections based on recent usage and/or growth trends.
 
RA
Change requests
Create, properly document, and execute changes in strict adherence with Molina
change control processes
 
RA
Change requests
Report on changes and attend regular Change Advisory Board meetings
C
RA



-26-

--------------------------------------------------------------------------------





Molina IT standards and policies
Adhere with any standards and policies set by Molina across services, providing
feedback on standards and policies.
C
RA
Process improvement
Assess current processes and propose new recommendations that maximize
efficiency, consistency, and accuracy of service/task delivered.
 
RA
Disaster recovery Maintenance, Management, and Testing
Execute annual DR testing activities including documentation of tests.
C
RA
Update DR documentation as necessary.
Service systems dedicated to DR (in accordance to technology specific
indications as listed in other areas).
License Management
Report on license usage and inventory status to establish awareness towards
renewals, etc. within established time frame for advance notice.
 
RA
Licenses Management
Procuring and renewing licenses
RA
 
Asset Management
Document and maintain accurate inventory of all hardware at covered data centres
and branches.
 
RA
Asset Management
Reports on supported hardware warranty status establish awareness towards
renewals, etc. within established time frame for advance notice.
 
RA
Innovation and architecture
Work closely with Molina technical governance team, to support Molina innovation
initiatives such as Proof Of Concepts for new technologies, via architecture
assessments, test implementations, test documentation, and provide
recommendations and feedback.
 
 
Innovation and architecture
Provide Molina with operationalization plans for new technology.
C
RA
Third party management
Work with 3rd Party vendor for Problem resolution
C
RA
Third party management
Implement 3rd party vendor performance reporting
RA
 
Third party management
Work with Vendors on enablement, communicate processes and procedures in
operational interactions
C
RA
Third party management
Work with Vendors on contractual interactions
AR
 
Third party management
Vendor Escalation management
A
R







-27-

--------------------------------------------------------------------------------






















Appendix 2-B SECURITY SERVICES
MILBANK, TWEED, HADLEY & McCLOY LLP London









--------------------------------------------------------------------------------






CONTENTS
Clause
 
Page
1.
Introduction
1
2.
Managed Security Services
1





(i)

--------------------------------------------------------------------------------








1.
INTRODUCTION

1.1
This is Appendix 2-B (Security Services) Services forms part of the Agreement.
All terms and conditions of the Agreement shall apply to this Appendix and any
attachments hereto.

1.2
Service Provider shall provide 24x7x365 security monitoring and real time
security analytics with escalation to and coordination with Molina teams as
required.

1.3
Service Provider shall recommend improvements to Molina security technologies
and processes, provide documentable assurance reports, and implement intelligent
automation where possible to help improve Molina’s security posture.

1.4
Service Provider shall work within [redacted] environment and tools including
but not limited to [redacted].

1.5
Service Provider shall support identity management process and supporting Tools.


2.
MANAGED SECURITY SERVICES

Services Requirements
2.1
Service Provider shall adhere to all Molina security requirements, including:

(a)
Enforcing all current and future Molina policies and procedures as communicated
to Service Provider.

(b)
Ensuring Services comply with all local and regional regulatory requirements
applicable to the Services in accordance with the Agreement, including but not
limited to privacy, data retention, encryption, financial, auditing, and
security.

(c)
Ensuring all Molina policies are adhered to and auditing such adherence as
required by Molina regulatory and compliance policies.

(d)
Complying with Molina’s technical Security specifications.

(e)
Following all OEM standards and industry best practices for security incident
management.

(f)
Creating and maintaining all documentation related to security incident
management policies, procedures, Equipment, and Software in accordance with all
requirements communicated to Service Provider from Molina, including:

(i)
Maintaining and reporting on log of incident types.

(ii)
Maintaining and reporting on incident identification plans, including
responsibility and routing matrices between Molina and Service Provider.

(iii)
Maintaining and reporting on incident response plans, including normal
prioritization and response processes, responsibility matrices between Molina
and Service Provider, and response procedures to non-typical incidents.

(iv)
Maintaining and updating, as required by Molina, incident run books.

(v)
Maintaining and updating Service Provider contact lists and rosters.

(vi)
Maintaining and updating incident escalation processes.

(vii)
Maintaining and reporting on a log of threat types (e.g., Trojan, Key logger,
Hacktivism).

(viii)
Maintaining and reporting on threat classification plans.

(ix)
Maintaining and reporting on vulnerability service levels and other metrics as
defined by Molina in accordance with Molina policies.

(x)
Maintaining and updating vulnerability response plans as defined by Molina.

Administrative Services
2.2
Service Provider shall administer and provide access controls and auditing for
Molina’s security incident management environment at Molina’s directions
according to Molina’s auditing policies and standards as indicated in
Schedule 14 (Molina Policies), including:

(a)
Maintaining ownership of privileged system accounts and delegating access to
authorized users upon a request per Molina policies. This will include but is
not limited to (i) using PAM for managing local admin access on all workstations
and servers, and (ii) the use of a privileged access control system for system
accounts, administrative (i.e. Domain accounts) accounts, and (iii) DBA
accounts.

(b)
Administering IDs to ensure that only those privileges and authorities required
for such IDs are provided to personnel, per Molina specifications.

(c)
Recording the activities of all users, including privileged system accounts, and
providing such records (e.g., domain administrator logs, system logs, etc.) to
Molina as permitted by local and regional regulatory specifications.

(d)
Reporting unauthorized users for management review and action per Molina
policies.

(e)
Rescinding access privileges upon termination or request by authorized Molina
personnel.

Monitoring and Resolution Services
2.3
Service Provider shall monitor Molina’s environment to identify potential
security incidents, including:

(a)
Allowing Molina application and infrastructure teams to initiate on-demand
vulnerability scans on applications, databases, and servers during development
activities occurring within the application development or project lifecycle.

(b)
Providing access to Systems and Equipment as required by Molina teams. Molina
retains the ownership of the software and execution function for scanning.





--------------------------------------------------------------------------------





(c)
Scanning Molina technology for indicators of vulnerability, missing patches, and
misconfigurations, including but not limited to:

(i)
Scanning web applications for indicators of vulnerability, missing patches,
misconfigurations.

(ii)
Scanning applications and infrastructure components for indicators of
vulnerability, missing patches, and misconfigurations.

(iii)
Scanning databases for indicators of vulnerability, missing patches, and
misconfigurations.

(iv)
Scanning physical infrastructure components (e.g., servers, routers, switches,
wireless controllers, non-superseded Microsoft patches, and operating systems
such as Linux, Unix, and Windows) for indicators of vulnerability, missing
patches, and misconfigurations.

(v)
Scanning mobile devices for indicators of vulnerability, missing patches, and
misconfigurations.

(vi)
Scanning Molina’s code based solutions for indicators of vulnerability, missing
patches, misconfigurations. This includes but not limited for the scanning of
source code for any custom developed changes to applications and systems to
identify malformed code.

(d)
Performing infrastructure, database, application, and operating system
penetration tests as required by regulatory requirements in accordance with the
Agreement. Molina may conduct these with 3rd parties to the Service Provider and
will require support and timely remediation of any identified issues of concern.

(e)
Providing the capability to allow Molina to perform on-demand and independent
scans. Molina may conduct these with 3rd parties to the Service Provider and
will require support and timely remediation of any identified issues of concern.

(f)
Providing scan results consultation, remediation guidance and recommendations
when needed by Molina. The cadence for this work and reporting will be
determined by Molina, but likely to involve weekly activities.

Support Services
2.4
Service Provider shall perform all security incident, threat, and vulnerability
management support services, in accordance with Molina’s policies (i.e. Incident
Response Plan) including:

(a)
Supporting Molina regarding a security incident, threat, phishing attempt or
vulnerability being identified.

(b)
Investigating active incidents and alerts.



-2-

--------------------------------------------------------------------------------





(c)
Containing and resolving security incidents and events assigned to Service
Provider based on a Molina approved security incident prioritization process.

(d)
Handling false positives.

(e)
Rule tuning.

(f)
Supporting triage of a security incidents or escalating appropriately as defined
in Molina's incident escalation process.

(g)
Supporting containment, eradication, and recovery services for security
incidents.

(h)
Gathering evidence of security incidents for future investigation and analysis.

(i)
Coordinating with Molina to investigate the origin of security incidents.

(j)
Recommending and executing Molina approved post event remediation activities.

(k)
Participating in post mortem reviews as per Molina processes.

(l)
Monitoring, triaging, investigating and responding to incidents and/or security
events on the PhishMe triage platform, including but not limited to:

(i)
Active incident and alert investigation based on PhishMe inbox emails.

(ii)
Proper classification and remediation of non-malicious emails.

(iii)
Incident tracking.

(iv)
Remediation and support of incidents/events.

(v)
Rule and recipe creation/tuning.

(vi)
Escalation of incidents as per Molina requirements.

(vii)
Documenting lessons learned from each security incident handled, making data
available to Molina upon request and make recommendations for where Molina can
improve its security posture.

(m)
Coordinating with Molina approved Third Party software vendors to gather
security threat and vulnerability intelligence.

Consult with Molina CDC L2/L3 resources on containment and eradication strategy
for priority zero and priority 1 incidents.
(n)
Providing on-demand vulnerability information to collaborate with Molina defined
security and incident response teams (e.g., for zero day attacks, supervisory
control and data acquisition (“SCADA”) exploits, threat management processes and
services), including:

(i)
Building an internal threat intelligence program for threats that Service
Provider detects that are targeted at Molina Systems.



-3-

--------------------------------------------------------------------------------





(ii)
Associating vulnerability information to Molina defined risk levels and ratings.

(iii)
Communicating information and risk levels to Molina stakeholders as defined.

Operations Services
2.5
Service Provider shall perform all security incident management operations
services, including:

(a)
Security incident monitoring, identification, and response.

(b)
Triage tickets raised by the Symantec Managed Service as possible incidents.

(c)
Support for 3rd party audits and performance of audit of controls in accordance
with regulatory requirements such as HIPAA Security Rule and NIST SP 800-53.

(d)
Performing quality reviews, with Molina, of security incident processes.

(e)
Participating in security incident management simulations and exercises.

(f)
Reporting on security incident statistics, trends, and lessons learned.

(g)
Recommending enhancements to proactively avoid vulnerabilities.

(h)
Recommending security incident and vulnerability management process improvements
for Molina review and approval.

(i)
Recommending updates to patches or other security measures to proactively avoid
future security incidents.

(j)
Assisting with deployment of patches or other security measures.

(k)
Support the analysis of trends in threats and incidents (e.g., spikes in network
activity, root cause analyses for repeat offenders, patient zero analysis for
worm activity, account lockouts).

(l)
Ensuring that retention schedule complies with Molina requirements.

(m)
Support vulnerability management activities on hosts, network devices and
off‑the-shelf applications that can be found in:

(i)
OS software

(ii)
Firmware

(iii)
Commercial applications.

(iv)
Custom-written and partner-written applications.

(v)
Misconfigured security safeguards.

(vi)
Unauthorized applications. Service Provider will assist with removal of
unauthorized applications upon notification from Molina of their presence.



-4-

--------------------------------------------------------------------------------





(n)
Service Provider shall support Molina's security information and event
management (SIEM) environment in a manner that meets all Molina requirements,
including:

(i)
Support tuning activities to avoid false positives.

(ii)
Providing log management capabilities, including:

(A)
Maintaining chain of custody on data.

(B)
Support the ability to search log data, run reports, specify data retention
periods, and specify compression of log data.

(C)
Maintaining ability to offload and store log data to an external data store
(e.g., NAS, SAN).





-5-

--------------------------------------------------------------------------------






Appendix 2-C END USER SERVICES
MILBANK, TWEED, HADLEY & McCLOY LLP London





 
i
 




--------------------------------------------------------------------------------






CONTENTS
Clause
 
Page
1.
Introduction
1
2.
General Service Desk Services
1
3.
General End User Computing Services
8
4.
Endpoint Security
16
5.
Responsibility Matrix
17





(i)

--------------------------------------------------------------------------------






1.
INTRODUCTION

1.1
This is Appendix 2-C (End User Services) forms part of the Agreement. All terms
and conditions of the Agreement shall apply to this Appendix.


2.
GENERAL SERVICE DESK SERVICES

2.1
Service Provider shall provide Service Desk services in accordance with this
Attachment, which Services shall be the single Level 1 point of contact for
Users regarding tickets, which include events that cause or may cause an
interruption or reduction of Services, as well as for requests for information
and requests for Services relating to all of Molina’s IT Services.

2.2
Service Provider shall provide 24x7 hours of operation Sunday through Saturday
of each week in the following languages: English.

2.3
Service Provider shall staff twenty-four (24) hours per day every day of every
year a single point of contact for internal and external Users through a
country-specific, central telephone number capable of routing callers to the
appropriate Service Provider Personnel in the most efficient manner practicable
(a “Service Desk”).

2.4
Service Provider shall manage the Service Desk and the ticket management process
including:

(a)
Recording issues and work orders in a Molina approved ticketing System.

(b)
Performing contact prioritization and regularly (as directed by Molina and based
upon Molina-provided Priority level definitions) informing Users of ticket
status.

(c)
Providing Users with a ticket reference number associated with such issue or
work order until such Users agree it is resolved.

(d)
Transferring the ticket per Molina approved escalation criteria and procedures
to another Service Provider support group (e.g., server support) or another
Third Party (if allowed pursuant to Molina approved procedures) as required.

(e)
If unresolved within a Molina specified and approved timeframe, transferring
tickets to a higher level of support, per Molina standards and processes.

(f)
Maintaining incident ownership for the resolution and closure of the ticket even
if support is performed by others, per the requirements set forth by the Service
Levels in Appendix 6-A (Service Level Matrix).

(g)
Performing First Call troubleshooting and Resolution (“FCR”) of tickets,
including but not limited to password resets, e-mail, office productivity tools,
logon issues, shrink-wrap Software, custom applications (including complying
with Molina provided scripts) and other First Call Resolution issues directed by
Molina.

(h)
Resolving issues related to the Services.



-1-

--------------------------------------------------------------------------------





(i)
Ensuring Service Desk personnel possess the appropriate customer service and
technical skills and qualifications to provide technical Service Desk Services,
including effective oral and written communication skills and a customer-focused
attitude (e.g., correct, polite, helpful, understanding, clear and
understandable language speaking, listening and writing skills) with specific
requirements to be determined during Transition.

(j)
Ensuring Service Desk personnel have ongoing adequate training and documentation
to stay current on new products, Services, Equipment, Software and technologies
used by Molina.

(k)
Providing Level 1 support for all Molina IT environments, including:

(i)
Equipment, including but not limited to desktops, laptops, mobile devices.

(ii)
Infrastructure, including but not limited to voice and data network and Systems.

(iii)
Applications, including but not limited to productivity tools and business
applications.

(l)
For those incidents which cannot be resolved by the Service Desk, Service
Provider shall escalate to the appropriate Level 2 or 3 teams, whether Molina,
Service Provider, or Third Party.

(m)
Defining a methodology for interfacing with Molina Level 2 and 3 support teams
or external teams required to resolve an issue or provide a workaround.

(n)
Receiving phone calls, chats, and web-based incident submissions.

(o)
Complying with applicable regulations and data privacy laws and Molina policies
relating thereto.

(p)
Providing self-help (self-service) support, including:

(i)
A web-based ticketing system (approved by Molina) including automated ticket
registration by Users and capabilities for Users and Authorized Users to check
status of specific tickets or groups of tickets based on Molina provided access
control lists.

(ii)
Providing and updating a list of frequently asked questions (FAQs) and potential
workarounds as approved by Molina and in compliance with Molina requirements.

(iii)
Create knowledge articles subject to Molina review and consideration for
approval.

(q)
Complying with Molina requirements to accommodate Molina provided and Molina
administered surveying and sentiment analysis, including providing a compatible
call recording capability:



-2-

--------------------------------------------------------------------------------





(i)
Jointly developing user survey questions and ratings with Molina.

(ii)
Conducting monthly satisfaction surveys and reporting on results and resolution
time metrics.

(iii)Following up with Users on all negative surveys and sentiment analysis
scoring and providing Molina a detailed plan within ten (10) days after
completion of the survey or sentiment analysis to correct the causes of such
dissatisfaction.
(iv)Complying with all performance management requirements associated with
surveys and sentiment analysis.
(r)
Ensuring security processes are in place such that Service Desk calls are
authenticated and users are correctly identified.

(s)
Identifying opportunities to improve Service Desk Services (e.g., automation,
self-service, etc.) and making recommendations to Molina.

Technical Requirements
2.5
Service Provider shall support Molina in integrating Molina’s information
technology Service management (“ITSM”) tools with Service Provider’s and Service
Provider’s third parties' Systems (as directed by Molina) in a manner that
ensures end-to-end Service management and seamless integration from an end
user's perspective.

2.6
Service Provider shall accommodate multiple technology channels (inbound or
outbound) to communicate with the Users (e.g., phone calls, chats, web-based),
including:

(a)
Providing automatic call distributor (“ACD”) capabilities and reporting
capabilities, all of which meet Molina specifications.

(b)
Pre-screening and appropriately routing caller based upon issue.

2.7
Service Provider shall perform chat Services in accordance with Molina
specifications that will include the following:

(a)
Access to Molina chat Software to initiate chat sessions with Service Provider
help desk personnel.

2.8
Service Provider shall provide Molina consultation regarding technology
requirements (DSL, cable, etc.) when standard secure connectivity (e.g., VPN) is
not available.

2.9
Service Provider shall provide Molina with forward looking view of advances in
contact channels such that planning and implementing new contact channels may be
considered for implementation on an annual basis according to Molina annual
planning cycle.

Ticket Management
2.10
Service Provider shall perform ticket and ticket management, including:



-3-

--------------------------------------------------------------------------------





(a)
For each Service Request or ticket reported, assigning a unique ticket number
for tracking.

(b)
Assigning ticket Priority Levels to all tickets as defined by Molina's policies,
procedures, and Service Level agreements as specified in this Agreement.

(c)
Maintaining ownership of the ticket (regardless of disposition and in a manner
that provides a seamless experience for all Users) through closure.

(d)
Providing Resolution for tickets the Service Desk owns, including, and in
accordance with the Service Levels in Appendix 6-A (Service Level Matrix):

(i)
Updating the ticket work log with all relevant status updates and
troubleshooting steps taken.

(ii)
Providing root cause analysis activities and proposing changes to the
environment to eliminate future tickets from being reported when possible;
creating relevant knowledge articles and/or contributing to existing knowledge
base.

(e)
Engaging appropriate support teams for resolution in order to meet Service Level
targets in accordance with the Service Levels in Appendix 6-A (Service Level
Matrix).

(f)
Integrating the Service Desk with Molina’s functions, tools, and processes.

(g)
Supporting Molina as required in identifying, reviewing, tracking and
communicating patterns and trends that are causing issues and escalating trends
to appropriate groups as needed.

(i)
Obtain open lines of communication with appropriate escalation groups such that
status and remediation from escalated pattern and trends can be communicated to
Molina.

(h)
Providing special or very important person (VIP) Users (as designated by Molina)
with priority service including accelerated response time for issues and access
to the trouble System and ticket escalation.

(i)
Providing 24x7 support and VIP User support Service, including:

(A)
Meetings setup and associated support

(B)
MAC computer support

(C)
Mobile device support

(D)
WebEx and telepresence troubleshooting

(E)
Special event support (e.g., annual shareholders meeting)

(F)
Wireless access support, printing, and other technology support



-4-

--------------------------------------------------------------------------------





(G)
Traveling with Molina executives (as per Molina directions) to provide
technology support. Any travel, lodging & boarding expenses incurred for VIP
support will be borne by Molina, in each case subject to the provisions of the
Agreement regarding reimbursement of Service Provider expenses.

(ii)
Allowing Molina to reasonably nominate, at its sole discretion, VIP Users who
will require VIP User support Services.

(iii)
Verifying that tickets to the Service Desk from VIP Users are recognized as such
at the receipt of the ticket to provide VIP Users with the response from the
Service Desk specified in the Service Levels.

(iv)
Notifying Molina using the approved process of all tickets generated from the
VIP Users, including ticket status and other details as directed by Molina.

(i)
Closing tickets with defined category levels for reporting, analysis and
tracking ticket results for process and knowledge improvement.

(j)
Proactively confirming with the affected User(s) that the problem has been
satisfactorily resolved and closing the ticket after driving the ticket to
complete resolution.

(k)
Ensuring that tickets are closed (pursuant to actual resolution of tickets)
within the defined Service Level targets as specified within the Service Levels
in Appendix 6-A (Service Level Matrix).

(l)
Provide the ability to discern and open additional tickets when a User(s)
communicates a new issue arising from a closure contact.

2.11
Service Provider shall provide a Service Desk with that is in compliance with
Molina processes for Service delivery and Service management, and is
ITIL-conformant.

User Complaint Management
2.12
Service Provider shall respond to Users as well as Molina teams expressing
concerns with Service provided during a call or otherwise, including:

(a)
Working with Molina in defining the procedures to be followed when complaints
are raised, including:

(i)
Logging, tracking and reporting complaint remediation.

(ii)
Ensuring Molina is aware of complaints that may have financial or reputation
implications.

(iii)Ensuring corrective actions are completed at all levels of Service Desk
personnel.
(iv)Ensuring appropriate changes to processes are put in place.


-5-

--------------------------------------------------------------------------------





(v)
Providing written communication to the User(s) logging the complaint, as
appropriate.

Escalation Management
2.13
Service Provider shall escalate identified ticket resolution issues to the
appropriate Molina management team(s) or support partners for tickets where the
Molina team(s) owns the resolution activity, including:

(a)
Tracking tickets and ensuring that Service Provider provides periodic updates
and ticket status, including:

(i)
Working with Molina in defining the criteria to escalate for a lack of ticket
updates by the Service Provider teams.

(ii)
Maintaining and updating Molina's contact, VIP, and escalation lists on a
regular basis.

2.14
Working with Molina to define the escalation process based on Molina business
requirements, including but not limited to “internal warm transfers” or
“external warm transfers.”

2.15
Service Provider shall ensure User(s) can be transferred to appropriate Molina
Supervisor or equivalent based on the defined escalation process.

Communication
2.16
Service Provider shall support Molina-provided methods and tools to announce
outages, un-scheduled downtime and/or special announcements affecting Users
(including any outages, un-scheduled downtime, and/or special announcements
related to Third Party Services).

2.17
Service Provider shall notify Molina management wherever reasonably possible
when Service Level targets related to issue resolution are at risk of being
missed; this is above and beyond the reporting requirement as specified in
Schedule 6 (Service Levels and Service Credits).

2.18
Service Provider shall promote self-help (Self-Service) support and educated
Users to increase adoption of self-help (Self-Service) support.

Knowledge Management
2.19
Service Provider shall compile lists of knowledge articles where recommended
solutions can be made available to the Service Desk and Users to increase the
ability to resolve tickets.

2.20
Service Provider shall provide knowledge articles in a format for publication on
Molina’s internal Systems and/or contribute knowledge articles in Molina Service
Management tools (e.g., ServiceNow)



-6-

--------------------------------------------------------------------------------





2.21
Service Provider shall identify members on the Service Provider's team(s) to act
as subject matter experts (SME) to:

(a)
Increase First Call Resolution (FCR).

(b)
Identify problems needing attention by higher level support teams.

(c)
Provide training to Service Desk teammates.

(d)
Provide quality reviews of new knowledge, training, processes.

Reporting / SLA Management
2.22
Service Provider shall comply with Molina’s monthly Service Level tracking and
reporting requirements.

2.23
Service Provider shall provide real-time and ad-hoc reporting as required by
Molina, including:

(a)
Providing daily status report on Molina daily production status call including
the previous 24-hour significant issues, remediation of significant issues and
any extra-ordinary ticket volume. This reporting will be compliant with Molina
requirements, in accordance with the Service Levels in Appendix 6-A (Service
Level Matrix).

2.24
Service Provider shall participate in weekly Molina IT infrastructure and
business application deployment conference calls, including:

(a)
Providing feedback on ticket trends related to deployments.

(b)
Proactively informing Molina on User issues related to active deployments.

(c)
Proactively informing Molina of backlogs or pending items that may impact the
Services and proposing means to reduce such backlogs or mitigate such pending
items.

2.25
Service Provider shall provide ad-hoc individual ticket root cause analysis
(RCA) and closed loop corrective actions in regards to issues raised by Molina.

Molina Satisfaction
(a)
Service Provider shall leverage Molina-provided sentiment analysis and customer
satisfaction survey tools as the foundation for delivering, measuring, and
improving ongoing Services.

(b)
Service Provider shall utilize results from sentiment analysis and customer
survey to initiate a review process to determine the reason and remediation for
those results.

(c)
Service Provider shall develop survey parameters and content, which in each case
shall be subject to Molina’s prior written approval:

(i)
Targeted users – any User that contacts the survey desk for assistance.



-7-

--------------------------------------------------------------------------------





(ii)
Intervals – how often Users will be surveyed.

(iii)
Invitation rate – the number of surveys that Molina may be subject to in a
specified period.

(iv)
Expiration period – the time period during which the User may respond to the
survey before it expires.

Quality Management and Continuous Improvement
2.26
Service Provider shall support process improvement initiatives or activities as
required by Molina.

2.27
Service Provider shall provide internal coaching and share lessons learned among
Service Provider team members to promote Service improvements.

2.28
Service Provider shall proactively conduct incident analysis per the parameters
outlined by Molina.

2.29
Service Provider shall proactively conduct knowledge analysis.

2.30
Service Provider shall facilitate advisory board events, including but not
limited to meetings, calls, requests for information, as required by Molina.

2.31
Service Provider shall deploy best-in-class industry leading Service Desk
quality management practices in compliance with Molina certification
requirements, which will be subject to Molina audit requirements.

Business Continuity
2.32
The Service Provider shall comply with BCP/DR policies in Schedule 14 (Molina
Policies) and Schedule 23 (Business Continuity and Disaster Recovery) of the
Master Services Agreement, as part of which Service Provider shall develop a
business continuity plan to ensure uninterrupted Service Desk Services during a
disaster or outage for Molina review and consideration for approval. During an
outage or disaster, Service Levels will not apply unless the Disaster Recovery
Plan specifies otherwise; provided, however, that the Service Levels shall apply
in any event where the Disaster Recovery Plan was enacted in response to a
breach of the Agreement by the Service Provider (as opposed to being enacted in
response to a Force Majeure Event).

2.33
The Service Provider shall comply with BCP/DR policies in Schedule 14 (Molina
Policies) and Schedule 23 (Business Continuity and Disaster Recovery) of the
Master Services Agreement, as part of which Service Provider shall develop a
Disaster Recovery Plan for an outage of Service Desk Services for Molina review
and consideration for approval. During any outage or disaster, Service Levels
will not apply unless the Disaster Recovery Plan specifies otherwise; provided,
however, that the Service Levels shall apply in any event where the Disaster
Recovery Plan was enacted in response to a breach of the Agreement by the
Service Provider (as opposed to being enacted in response to a Force Majeure
Event).



-8-

--------------------------------------------------------------------------------





2.34
Service Provider shall notify Molina management of unresolved tickets relevant
to a disaster recovery situation within a Molina specific time frame, including:

(a)
Advising Molina of the impact, initial assessment and recommended actions to
maintain and restore Services.

2.35
Molina must be notified if calls are switched between locations within a
timeframe agreed with Molina of a declared disaster recovery situation, per
Molina policies.


3.
GENERAL END USER COMPUTING SERVICES

General End User Computing Services
3.1
Service Provider shall perform the in-scope Services for the in-scope Equipment
as designated by Section 1 of the TSD.

3.2
Service Provider shall provide and manage life-cycle Services including asset
management, installation management, license management reporting, warranty
support using existing Molina’s contracts, recovery, redeployment, preparation
for disposal, and on-site support for Equipment while complying with Molina
specified processes and policies or working with Molina designated Third
Parties.

Services Requirements
3.3
Service Provider shall perform image deployment Services that adhere to all
Molina End User Computing requirements, including:

(a)
Complying with or improving (subject to Molina's review and consideration for
approval) Molina's current and future Equipment and Software technical
specifications, including changes and refreshes of technology (hardware,
components, or Software) by Equipment and Software Service Providers. Changes
will be completed within Molina guidelines, at or before due date and in
compliance with Molina change management process.

(b)
Coordinating with internal or Third Party Service Providers to provide remote
“hands and feet” support for network and local file and print server issues.

(c)
As applicable, managing and integrating with Service Providers of Equipment for
effective roadmap plans and resolution of technical issues, in in accordance
with the Service Levels in Appendix 6-A (Service Level Matrix).

Administrative Services
3.4
Service Provider shall administer, manage, and execute requests for Molina
Equipment, and software submitted by Molina Users in accordance with Molina
policies and procedures, including:

(a)
Verifying User entitlement to the requested Molina Equipment or software and
advising Molina management on any non-conformance issues relating to
entitlement.



-9-

--------------------------------------------------------------------------------





(b)
Providing life-cycle support from procurement to end-of-life disposal,
including:

(i)
Validating entitlements to, sourcing, installing, tracking, recovering,
redeploying and disposing of assets.

Deployment and Retirement Services
3.5
Service Provider shall provide or oversee, as appropriate, all installations,
de-installations, cascades, moves, adds, changes and deletions (IMACDs) for all
Molina Equipment, Software, and related Services at designated Molina Sites,
including:

(a)
Coordinating, planning, and scheduling IMACDs with all affected IT functions,
Molina Personnel, Third Party contractors and Users (whether the function is
included within the Services provided by Service Provider, as a Molina-retained
function, or a Third Party) to achieve high-quality execution of the IMACDs,
(including scheduling and dispatching of appropriate Molina, Service Provider
and/or Third Party Contractor technicians) to meet Service Levels and to
minimize business impact on Users and any operational interruption to Molina.

(b)
On receiving and verifying a valid IMACD request, performing all necessary
pre-work before an IMACD is executed.

(c)
Communicating with Users if there is any issue with an IMACD request.

(d)
Providing a mechanism for expedited handling of IMACDs and Project IMACDs that
are of high business Priority to Molina, such that all IMACDs are completed
within the required timeframe.

(e)
Creating and documenting the processes to enable IMACD execution for each Molina
Software and/or Equipment component, and obtain Molina’s approval for such
processes and documentation.

(f)
As applicable, conducting or confirming a Site survey to determine the location
of the IMACD and coordinate any special requirements at the location.

(g)
Providing the necessary technical support to complete the IMACD, including
on-site support during normal business hours for Molina Locations identified by
Molina in Molina's sole discretion.

(h)
Remotely conducting all IMACDs for Molina Equipment and Software where
practicable.

(i)
Confirming that all Molina Equipment, Software, parts, Network, cabling, or any
other Services necessary to execute the IMACD will be available as of the date
scheduled for the IMACD.

(j)
Confirming the new and/or existing configuration of Molina Equipment and
Software associated with performing the IMACD. Service Provider will conform to
configurations approved by Molina.



-10-

--------------------------------------------------------------------------------





(k)
Confirming the installation and/or de-installation procedures associated with
performing the IMACD, including backup, contingency, and test procedures.

(l)
Coordinating the scheduling and dispatching of appropriate technicians,
including Third-Party Service Providers.

(m)
Coordinating with Molina so that as required, Molina can place orders for the
installation of Equipment.

(n)
Providing depot Services using Molina’s existing depots in support of IMACD
activity for Equipment.

(o)
Supporting Third-Party Service Providers in the execution of IMACDs, and
coordinating such activities with the applicable Molina personnel or Third-Party
Service Providers.

(p)
Performing any required backup procedures in accordance with Molina policies and
processes.

(q)
De-installing and re-installing any existing Equipment, Software, or other
related Services as necessary to execute the IMACD.

(r)
For multiple Users sharing workstations:

(i)
Supporting workstation sharing among multiple Users.

(ii)
Supporting multiple accounts on single workstations.

(iii)
Making available the User-specific Software configurations of all installed
Applications.

(s)
Confirming correct implementation of the IMACD with the designated Molina
personnel as appropriate.

(t)
Coordinating Molina’s Third party vendors for disposal, in accordance with
Molina policies and procedures.

(u)
Supporting Molina in monitoring Molina satisfaction and Service Levels
throughout the IMACD activity and following the delivery.

(v)
Tracking the IMACD request from initiation to completion, using the Molina
System defined to track IMACD activity.

(w)
Providing a single point of contact for Users and the Service Desk for
activities associated with each individual IMACD.

(x)
Providing close coordination and support to the Service Desk for all matters
pertaining to IMACD requests and status reports.



-11-

--------------------------------------------------------------------------------





(y)
Performing IMACDs for Service Provider Personnel without additional charge to
Molina, and without including such IMACDs when comparing actual IMACD volume to
any Resource Baseline.

(z)
Updating the Molina System of record to reflect any new information upon
completion of the IMACD and/or as specified by Molina.

3.6
Service Provider shall assist User with migration of data from the
malfunctioning unit to the replacement unit, assist with any required
application installation and/or configurations, and perform gathering and
migration of data for Molina Equipment.

3.7
Service Provider shall provide support to the User in order to enable the data
to be copied, and send any necessary media that facilitates the copying of data
along with the replacement. Service Provider shall ensure that, after any User
Equipment changes, Users have all functionality provided on prior Equipment,
that all data has been migrated from the prior Equipment to the new Equipment,
all applications have been migrated and updated if appropriate (per Molina
specifications), and that all such Equipment changes are fully tested according
to Molina specifications.

3.8
Service Provider shall develop and execute managed refresh plans for Molina
Equipment (subject to review and consideration for approval by Molina),
including developing contingency plans and out-of-warranty repair processes.

3.9
Service Provider shall coordinate efforts with Third Party service and
maintenance Service Providers as necessary to keep EUC Equipment and Software in
good working order, and perform these responsibilities regardless of the Party
(Service Provider or Molina) that has financial responsibility for the
underlying asset and maintenance expenses.

3.10
Service Provider shall perform all maintenance of Molina Equipment and Software
in accordance with Molina change management procedures, and schedule this
maintenance to minimize disruption to Molina’s business.

3.11
Service Provider shall coordinate recovery activities for Molina Equipment and
Software (e.g., lost and stolen assets) in accordance with all Molina policies
(including IT security policies).

3.12
Service Provider shall provide such maintenance as necessary to keep the assets
in good operating condition and in accordance with the manufacturer’s
specifications, or other Agreements as applicable, so that such assets will
qualify for the manufacturer’s standard maintenance plan upon sale or return to
a lessor. Service Provider will provide support with enhanced SLA expectations
for response per Molina specifications.

Support Services
3.13
Service Provider shall perform all support Services, including:

(a)
Notifying Molina IT of outages related to Service Provider’s Services.



-12-

--------------------------------------------------------------------------------





(b)
Providing break-fix support, advice and assistance in accordance with
manufacturer warranties.

Providing advanced notification in accordance with Molina policies for any
planned or unplanned down time, including planned preventative maintenance.
(c)
Providing IT walk-up support for locations as identified by Molina and according
to agreed specifications.

(d)
Providing remote or dispatched support by qualified specialists as necessary or
requested by Molina in all Molina locations.

(e)
Providing Depot support by qualified specialists as necessary for Molina
locations where remote or dispatched service is not required (as directed by
Molina). In those cases where Service Provider Personnel are not qualified to
perform dispatched, depot, or remote support, Service Provider shall manage,
dispatch, and maintain financial responsibility for qualified third party
technicians.

(f)
Correcting all incidents associated with failure or degradation of the
performance of Molina Equipment and Software.

(g)
Integrating across areas (including local support organizations) to support a
seamless IT environment across all Molina teams and Molina’s Third Party
Contractors and external business connections.

(h)
Implementing patches (only to Molina approved patch levels) and applying Molina
approved Software updates, including maintaining the capability to test new
patches and Software updates.

(i)
Assisting with connectivity to Molina's network environments, including but not
limited to remote and off-site personnel accessing the Molina internal networks
and applications.

(j)
Performing System remediation to ensure compliance to Molina standards such that
non-standard alterations to systems are identified during service calls and
remediated upon Molina approval.

(k)
In the event of Molina Equipment failure, coordinating with Third Party
Contractors to determine root cause, appropriate fix, and warranty and expense
implications.

(l)
Creating and maintaining support knowledge articles and documentation in the
Molina knowledge base.

(m)
Creating and maintaining Site and Molina Equipment inventory lists in the Molina
System of Record.

(n)
Supporting (by phone, on the ground, or with training manuals as appropriate) to
enable the correct use of Molina Equipment and Software and of related
technologies and services.



-13-

--------------------------------------------------------------------------------





Operations Services
3.14
Service Provider shall perform all operations Services and provide related
reports as dictated by Molina, including:

(a)
Testing all non-performing Molina Equipment and Software.

(b)
Returning all non-performing Molina Equipment and Software to the warranty
provider.

(c)
Replacing all non-performing Molina Equipment and Software under warranty.

(d)
Repairing all non-performing Molina Equipment and Software that is not under
warranty.

(e)
Managing Molina Third Party Contractors to resolve issues with non-performing
Molina Equipment and Software within Molina's required timelines.

3.15
As directed by Molina, Service Provider shall maintain, control and report an
inventory of spare Molina Equipment at Molina locations and provisioning such
devices as necessary to Users.

3.16
Service Provider shall provide End Point Encryption Services using existing
Molina provided tools/solutions.

Delivery and Staging
3.17
The Service Provider’s responsibilities include the following:

(a)
Providing Depot Services using Molina’s existing depots in support of IMACD
activity.

(b)
Preparing and coordinating the shipping and receiving of Molina Equipment and
Software that are delivered in accordance with procurement orders from Molina.

(c)
Receiving Molina Equipment as necessary at Molina Sites.

(d)
Verifying that all contents of the delivery are included according to the
procurement order.

(e)
As appropriate and required, notifying representatives from Molina, the Service
Provider or any Third-Party Service Providers that the order has been received,
as well as completing and forwarding any required paperwork associated with
verifying the receipt and contents of the order to the appropriate Molina,
Service Provider, or Third-Party Service Provider personnel.

(f)
Providing timely input into Molina Systems to provide accurate billing and
order/inventory management.

(g)
After receipt at the initial Site, moving or shipping all Molina Equipment and
Software (if necessary) to the staging Site (and a location within the Site) on
a



-14-

--------------------------------------------------------------------------------





scheduled delivery date that is agreed to with the appropriate User or
Third-Party Service Provider.
(h)
Arranging and preparing for shipping to and from Sites, as required.

(i)
Verifying that the Molina Equipment and Software are stored in a secure area and
are not subject to undue heat, cold, or dampness.

(j)
Providing all logistics Services (provisioning, Site preparation, etc.)
associated with the movement of Molina Equipment or Software from Third-Party
Service Providers to staging facilities.

(k)
After the Molina Equipment and/or Software has reached its final staging
destination and prior to its actual installation, the Service Provider has the
following responsibilities (as necessary based on an agreed installation date
and plan):

(i)
Unloading, uncrating, and/or removing the packaging that was used to ship and
contain the product.

(ii)
Assembling and/or testing the product, including assembling a complete or
partial configuration, if required by the agreed installation plan.

(iii)
Providing the specific configuration required to complete the assembly and/or
installation of the Molina Equipment and Software.

(iv)
Using the Molina standard deployment tools and configuration for the underlying
Molina Equipment and/or Software for all new Molina Equipment and Software,
unless otherwise approved by Molina.

(v)
Preparing and delivering quality review processes to the Service Provider's
personnel or Third-Party Service Provider in electronic format and/or paper copy
as needed.

(vi)
Providing all parts and materials necessary for proper assembly and installation
of Molina Equipment, Software and Services, exclusive of electrical power and
environmental resources and any other materials specifically agreed with Molina
or a Third-Party Service Provider.

(vii)
Coordinating with all Third-Party Service Providers that are supplying
peripheral or ancillary Molina Equipment or Software.

Patch and Software Distribution Support
3.18
Service Provider shall perform all patch and Software distribution operations
Services, including:

(a)
Performing Software distribution and patch management.

(b)
Supporting patch distribution services for multiple operating system
configurations.



-15-

--------------------------------------------------------------------------------





(c)
Determining patch distribution schedules and methods, according to Molina
policies and procedures.

(d)
Providing ongoing notification processes to Service Desk services, informing
them of patches and patch schedules.

(e)
Reporting patch and Software distribution status and progress against planned or
advertised schedules, and providing risk mitigation plans where exceptions
arise, per Molina requirements.

(f)
Implementing a method and a process for testing patch and Software releases
prior to general deployment, including testing and, where necessary,
coordinating the testing certification of patches within Molina Equipment.

(g)
Obtaining Equipment, Software and BIOS inventory, including reporting on
historical PC and BIOS inventory information for Software license verification.

Back-up and Recovery Services
3.19
Service Provider shall support Molina’s back-up and recovery activities,
including:

(a)
Supporting the configuring and scheduling backup and recovery tools.

(b)
Supporting the development of data migration, archival, backup, and retention
management procedures.

(c)
Supporting the implementation and management of backup procedures, including
installing and configuring components, scheduling backups, and executing
on-demand backups.

(d)
Supporting the implementation and management of archival procedures, including
installing and configuring components, scheduling archival processes, and
executing on-demand archrivals.

(e)
Supporting the implementation of recovery procedures, including online, partial,
or other recovery procedures, per Molina policies and processes.

End User Training
3.20
Service Provider shall perform end user training related to the Services,
including:

(a)
Providing train-the-trainer training and associated documentation for products
and Services delivered by Service Provider.

(b)
Providing end users with feature overview and product update documentation, and
user guide documentation whenever Service Provider Software releases are
implemented.

(c)
Providing computer-based, documentation-based, and/or web-based orientation
training for end users, inclusive of all new Service Provider Equipment, Service
Provider Software, and/or Service Provider Services, pending Molina’s approval.



-16-

--------------------------------------------------------------------------------






4.
ENDPOINT SECURITY

Host-Based Firewalls
4.1
Service Provider shall provide backup and recovery firewall policies and
configurations.

Host-based Intrusion Protection System (IPS)
4.2
Service Provider shall support global IPS on end user devices across Molina
assets.

4.3
Service Provider shall monitor all IPS devices from the central logging System,
and provide appropriate response to health alerts.

4.4
Service Provider shall review IPS rule updates, determine risk and recommend
priority for deployment for Molina’s review and approval.

Endpoint Detection and Response (EDR) Solution
4.5
Service Provider shall be responsible for the proper installation of security
Software distribution. Service Provider shall deploy approved product updates in
the case of individual Software distribution(s).

4.6
Service Provider shall provide hands and feet or remote support services for
non-contained Molina Equipment in the event of suspicious activities and issues
on hosts and endpoints at Molina corporate locations.

Antivirus and Malware Protection for Endpoints
4.7
Service Provider shall be responsible for the proper installation of security
Software distribution of such production as antivirus. Service Provider shall
deploy antivirus patterns in the case of individual Software distribution(s).


5.
RESPONSIBILITY MATRIX

The Service Provider shall perform the Services in a manner which complies with
the responsibility matrix set out below. The table below is a RACI matrix in
which:
Ÿ
R corresponds to “responsible” – the Party indicated is responsible for doing
work as needed to complete the task;

Ÿ
A corresponds to “accountable” – the Party indicated is responsible for the
correct completion of the task, which may be carried out through advance
planning, oversight, or post-completion verification

Ÿ
C corresponds to “consulted” – the Party indicated is one whose opinions are to
be solicited by the other parties indicated with an R or A

Ÿ
I corresponds to “informed” – the Party indicated is to be kept up to date by
the other parties indicated with an R or A



-17-

--------------------------------------------------------------------------------





#
Activity
Detail
Sub-Activity
Molina
Infosys
Third Party
1
General
Act as first point of contact to support user IT related incidents/ service
requests through phone call, chat and web tickets.
Provide end user facing 24x7 IT Service Desk support in English
I,C
R
 
2
Provide initial training to Infosys on functions, features and configuration of
all the Molina supported environment (IT Infrastructure and Business
Applications)
R
A
 
3
Provide existing documentation on Molina's Service Desk tools and processes to
Infosys
R
A
 
4
Respond to contacts via Telephone, Chat and Web Portal
I,C
R
 
5
Resolve Incidents, escalate to resolver group as applicable to meet Service
Level Targets
I,C
R
 
6
Ensure that all staff are fully trained and experienced in the resolution of
first time fixes and ensure that service levels are achieved
I,C
A, R
 
7
Ensure that all Service Desk staff are familiar with Molina’s relevant policies
and procedures
I,C
A, R
 
8
Develop, document and maintain the Service Desk operational procedures for each
of the Services/Sub-Services defined in the SoW
I,C
R
 
9
Implement quality management practices in compliance with Molina requirements
I,C
R
 
10
Continuously identify and implement opportunities for improvement
I,C
R
 
11
Identify and report trends in incidents and requests and propose solutions to
reduce overall cost
I,C
R
 



-18-

--------------------------------------------------------------------------------





#
Activity
Detail
Sub-Activity
Molina
Infosys
Third Party
12
Incident Management
Troubleshoot and resolve L1 incidents and escalate to respective L2/ L3 resolver
groups where resolution is not possible within Molina defined timeframe
Establish/ Define Incident classification by priority
A,R
C,I
 
13
Establish Incident workflow, escalation, communication and reporting processes
that help to achieve required Service Levels
I,C
RA
 
14
Review and approve Incident classification, prioritization and workflow,
communication, escalation and reporting processes
R
A
 
15
Molina to extend ITSM & other operational tools to Infosys as is the case in the
current business
R
I,C
 
16
Manage entire Incident lifecycle including detection, escalation, diagnosis,
status reporting, repair and recovery
I,C
R
 
17
Provide a satisfactory response to each contact made, providing the End User at
all times with a clear method of resolving the Incident or Service Request
I,C
R
 
18
Initiate the process of ticket closure so that the closure notices can be routed
automatically to the end-user
I,C
R
 
19
Resolve incidents at first contact, otherwise escalate to appropriate Level 2
resolver groups within Infosys or to other resolution groups in other Parties
I,C
R
I
20
Determine the allocation to other resolver groups of Incidents that cannot be
resolved on first contact
I,C
R
 
21
Troubleshoot Incidents using the relevant knowledge databases (e.g. KEDB and
CMDB), knowledge articles provided by other Parties
I,C
R
 
22
Document and update solutions to Resolved Incidents in knowledge database for
Service Desk continual improvement
I,C
R
 
23
Manage efficient workflow of Incidents including the involvement of third
parties and initiate broadcast of outages in accordance with Molina's approved
procedures
I,C
R
I,C



-19-

--------------------------------------------------------------------------------





#
Activity
Detail
Sub-Activity
Molina
Infosys
Third Party
24
Verify acceptance of resolution by contacting the End-User to confirm through
any channel (Phone/Email/Chat) and record results. Ticket closure does not occur
until End User confirmation is completed and recorded
I,C
R
 
25
Service Desk owns each Incident through to resolution, to the satisfaction of
the user, regardless of OEM and Component ownership
I,C
R
I,C
26
Capture data required for KPIs pertaining to volumes for all Incident types such
as by hour per day; Service Desk call/chats abandonment rate, telephone
call/Chats lengths, time-to-answer rates for telephone calls/chats, etc.,
I,C
R
 
27
Categorize, prioritize and log all Service Desk contacts along with resolution
activities in the ITSM Tool (Service Now).
I,C
R
 
28
Collate Incident information from End Users regarding suggested improvements to
the Infosys’s Services
I,C
R
 
29
Ensure that resolution of Service Desk contacts are based on priority and impact
levels as defined and agreed by both Molina and Infosys
I,C
R
 
30
For Major Incidents, the service desk will initiate the incident management
process and assign the tickets to the respective resolver groups
I,C
R
I



-20-

--------------------------------------------------------------------------------





#
Activity
Detail
Sub-Activity
Molina
Infosys
Third Party
31
Service Request Management
Resolve service requests and escalate to respective L2/ L3 resolver groups where
the required rights, skill set are not available with L1 team for resolution.
Identify and document Service Request priority types, response and Resolution
targets for all the standard Service Requests
I,C
A,R
 
32
Extend ITSM system to Infosys to document, manage and track all Service Desk
communication and Service Requests and inquiries regardless of the means by
which the Service Request is submitted (e.g., telephone, web)
R
I,C
 
33
Log and prioritize all Service Requests based on service catalog
I,C
R
 
34
Where Service Requests are non-standard, proactively manage these calls with
resolver groups to track that they are resolved within service standards
I,C
R
 
35
Log all non-standard Service Requests that cannot be handled by the Service Desk
and hand over to the appropriate parties to fulfill
I,C
R
I, C
36
Manage all standard Service Request escalations in accordance with the agreed
procedures
I,C
R
 
37
Work closely with all resolver groups & service delivery partners to proactively
identify additional standard Service Requests. Agree the take-on of these with
Molina ensuring that they are fully documented in the Knowledge Management
Repository, and the Service Desk staff are appropriately briefed and trained
I,C
R
C
38
Knowledge Management
Identify opportunity for creation of Service Desk/ user facing knowledge
articles and support in creation of the same in specified format.
Co-ordinate and maintain knowledge management repository for all Service Desk
issues, including knowledge articles containing first time fixes & standard
Service Requests, and with auditable access to Molina
I,C
R
 
39
Maintain a list of all resolutions (Incident & Request) that can and should be
resolved by the Infosys at first contact.
I,C
R
 
40
Work closely with all service delivery partners and resolver groups to
continuously identify suitable resolutions, first time fixes for the knowledge
management repository
I,C
R
C



-21-

--------------------------------------------------------------------------------





#
Activity
Detail
Sub-Activity
Molina
Infosys
Third Party
41
Customer Satisfaction Management
Leverage Molina-provided sentiment analysis and customer satisfaction survey
tools as the foundation for delivering, measuring, reporting, and improving
ongoing Services.
Collate, analyze results, and tabulate trends from returned CSAT and sentiment
analysis surveys
I,C
R
 
42
Provide performance reports as requested by Molina on a regular basis
categorized by service and resolver group
I,C
R
 
43
Review the results of the satisfaction process with Molina and work with Molina
and other Third parties to assimilate feedback into continuous improvement
processes
I,C
R
C
44
Log, track and report user complaint, initiate remediation and implement the
required corrective actions across process and personnel
I,C
R
 
45
Identify opportunities for continuous improvement within the Infosys Services,
agree with Molina and implement
I,C
R
 
46
Service Level Management
Monitor and track adherence to Molina SLAs and share pre-defined, ad-hoc reports
with Molina as requested.
Manage and meet Service Level Targets as defined and agreed by both Molina and
Infosys
I,C
R
 
47
Share Service Level reports with Molina at pre-agreed frequency
I,C
R
 
48
Meet with Molina every 6 months to suggest changes to Service Levels including
new Service Levels and increase in Service Levels that the Infosys believes
would benefit Molina
I,C
R
 
49
Technical Requirements
 Support in integrating Molina’s infrastructure with Infosys and its third
parties' systems (as directed by Molina) in a manner that ensures end-to-end
Service management and seamless integration from an end user's perspective.
Own and manage the IT infrastructure deployed at Infosys delivery center
I,C
A, R
 
50
Provide the required data connectivity bandwidth
I,C
R
 
51
Multi-Channel Services hosted on ServiceNow platforms
R
I,C
 
52
Provide pre-screening and automatic call distributor (“ACD”) capabilities along
with provision for call reporting capabilities.
I,C
R
 
53
Provision and provide technical support for the local desktops and monitors and
the required hardware such as Head Sets deployed within the Molina ODC
I,C
R
 





-22-

--------------------------------------------------------------------------------





Activity
RACI
Infosys
Molina
Desktop Engineering
 
 
Deployment of Operating System, SW packages and patches on the end client
machines using MS SCCM
RA
IC
Upgrade and maintenance of the Standard Operating Environments (SOEs)
RA
IC
Coordination with third party vendors for the Third Party tools integration with
Molina AD, ADFS DHCP etc.
RA
IC
Manage and Maintain the Self- Help portal and User Account management
RA
I
Management of the Service Request system for any kind of HW or SW IMAC requests
RA
I
Creation, Deletion and update of User accounts through AD
RA
IC
Manage and Maintain SW License Inventory using the ServiceNow & MS SCCM tools
RA
I
Endpoint Antivirus Management on the end user devices
RA
I
End Point Hard Disk Encryption Management
RA
IC
Standard Operating Environment Image to be maintained as per the Industry best
practices and Molina Business requirements
RA
CI
Scheduled upgrade of the Reference point with the security Patches, HW drivers
and applications (including third party applications)
RA
CI
Third party vendor Coordination for HW Imaging, Asset Disposal, HW Inventory
Management
RA
CI
HW Inventory Management using ServiceNow ITSM tool
RA
I
Remotely control the End User devices for Incident resolution using existing
Molina Bomgar tool
RA
I
To deploy the OS & SW packages and as per the user accounts
RA
I
Support the Microsoft operating systems currently deployed on desktop and
Laptops for Molina users (Win 7 and Win 10)
RA
I
Provide necessary Microsoft patches/service for desktops and laptops as required
RA
CI
Provide the Application Packaging services as per the requests raised by Molina
Application Team (MSI packages)
RA
I
Provide application installer files for packaging
I
RA
Testing the Application Packages in the Test environment before deployment
RA
CI
Provide test scenarios for business applications
C
RA
Deployment of Software Patches, Application Packages to Molina End Devices
within Molina’s intranet.
RA
I
 
 
 



Mobile Device Management (MDM)


-23-

--------------------------------------------------------------------------------





Activity
RACI
Infosys
Molina
MDM service request management
RA
I
Support for self-service portal and tool
RA
I
Maintenance of Communication templates related to MDM service
RA
I
Support for specific tasks such as allow/deny access, enable/disable particular
capability
RA
I
Administration of the MDM service platform
RA
CI
To provide resolution for the MDM service environment related incidents and
service tickets
RAC
I
Manage Documentation – Provide FAQs, User guides, Standard Operating Procedures
(SOPs),
RA
CI
Resolution of the device enrollment and enrollment related issues
RA
CI
To perform device status monitoring and dashboard administration
RA
I
MDM incident and service tickets resolution
RA
I
Modify/New policy information for specific user groups or devices.
RA
CI
Application onboarding process definition and support
RA
I
Support for MDM service related processes and compliance
RA
CI
Compliance of the MDM service solution with security guidelines provided Molina
Enterprise Security Framework
RA
CI
Monitor Mobile Iron for Enterprise solution system parameters
RA
CI
Maintaining inventory data of devices, users, status, last connect.
RA
I
Document and track the device management life cycle of standard end user devices
RA
CI
Generate Status report on ticket (incident/service request) resolution
RA
CI



Field Support Services
Activity
RACI
Infosys
Molina
Coordination with OEM vendors for break-fix and AMC related matters
RA
CI
Escorting OEM/Vendor team at Customer site
RA
CI
Local incident Resolution
RA
CI
Desktop field services (Repair, swap)
RA
CI
Break fix and Hard IMAC
RA
CI
Provide tech bars support at Dedicated sites
RA
CI
Coordination with Purchase for refilling of stock
RA
CI
Physical verification and reconciliation for HW
RA
CI
Manual Image, patch installation on low bandwidth network machines
RA
CI
Connection of Machine to network and establish remote connectivity with offshore
RA
CI
Desk-side/onsite repair (component swap)
RA
CI
Desktop/Laptop and parts inventory update and asset up keep
RA
CI
Physical device/asset decommissioning
RA
CI
Consumable Replacement (spare acquisition)
A
RCI







-24-

--------------------------------------------------------------------------------






APPENDIX 2-D
PRO FORMA
PROJECT WORK ORDER


This Project Work Order, between [Molina entity] (“Molina PWO Party”) and
[Service Provider entity] (“Service Provider PWO Party”) is entered into
pursuant to the Master Services Agreement between [Molina MSA Party] and
[Service Provider MSA Party] effective [date] (the “MSA”). The terms and
conditions of the MSA, the Schedules and the Appendices thereto, are hereby
incorporated into this Project Work Order and subject to any variations to such
terms and conditions set out below.


Molina Reference Number: [●]


Service Provider Reference Number: [●]





The parties hereto, each by a duly authorized representative, have executed this
Project Work Order as of the date set out below and this Project Work Order is
effective as of the Commencement Date:
[Molina Entity]: [●]
[Service Provider Entity]: [●]
By:


By:


Signed:


Signed:


Title:


Title:


Date:


Date:





Where Molina Head of IS Vendor and Supplier Management signature is required:
[Molina Entity]: [●]
By:


Signed:


Title: Molina Head of IS Vendor and Supplier Management


Date:









1

--------------------------------------------------------------------------------







1
Project Name / Program Name
 
 





2
Project Managers
 
Molina Project Manager
 
Service Provider Project Manager
 





3
Commencement Date
 
Day
Month
Year
 
 
 
 
 
 
 





4.1
Project Description
 
 
 
 
 
 





4.2
Risks
 
The following description of business and/or operational risks associated with
this Project is intended for operational use only, is not legally binding,
neither does it affect, waiver or amend any of the rights or obligations set out
in this Project Work Order:
 
 
 
 





5
Stage and Description
 
[Stage Name and Description]
[Stage Name and Description]
[Stage Name and Description]
[Stage Name and Description]
[Stage Name and Description]



6
Molina Requirements
 
 



7
Acceptance Criteria
 
 



2

--------------------------------------------------------------------------------









8
Molina Personnel Authorized to sign off that Acceptance Criteria have been met
in respect of each Stage or Deliverable
 
Name of Person authorized to sign off Deliverables/Stages on behalf of the
Molina PWO Party



9
Charging Mechanism
Select One Only
Complete paragraph:
 
Role Based Time and Materials
 
11
 
Capped Time and Materials
 
12
 
Fixed Price
 
13



10
Invoice Currency
 
[USD]



11
Role Based Time and Materials
 
Name
[Note: Name may sometimes be required where identity of person is important to
Molina.] 
Skill Grade
Home Location
Work Location
Language
Resource Unit Rate
Start Date
End Date
Estimated Cost
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





3

--------------------------------------------------------------------------------







12.1
Capped Time and Materials – Estimate
 
Month
Estimated Charges incurred by Service Provider in that Month


Estimate of Time Based Payment Amount
[Month]
 
 
[Month]
 
 
[Month]
 
 
...
 
 
Total Estimated Charges for the PWO
 
 



12.2
 
Capped Time and Materials
 
Stage
Payment Milestone /
Decision Point
Date
Estimated Retained Amount
T&M Cap per Stage
[Stage]
Milestone 1
 
 
 
 
Milestone 2
 
 
 
 
Milestone 3
 
 
 
 
....
 
 
 
 
Final Payment Milestone
 
 
 
 
Totals – [Stage]
 
 
 
Authority To Proceed
 
 
 
[Stage]
Milestone 4
 
 
 
 
Milestone 5
 
 
 
 
Milestone 6
 
 
 
 
....
 
 
 
 
Final Payment Milestone
 
 
 
 
Totals – [Stage]
 
 
 
Authority To Proceed
 
 
 
[Stage]
Milestone 7
 
 
 
 
Milestone 8
 
 
 
 
Milestone 9
 
 
 
 
...
 
 
 
 
Final Payment Milestone
 
 
 
 
Totals – [Stage]
 
 
 
[Stage]
Milestone 10
 
 
 
 
Milestone 11
 
 
 
 
Milestone 12
 
 
 
 
...
 
 
 
 
Final Payment Milestone
 
 
 
 
 
Authority To Proceed
 
 
 
 
 
Totals – [Stage]
 
 



4

--------------------------------------------------------------------------------





 
[Stage]
Milestone 13
 
 
 
 
Milestone 14
 
 
 
 
Milestone 15
 
 
 
 
...
 
 
 
 
Final Payment Milestone
 
 
 
 
 
Authority To Proceed
 
 
 
 
 
Totals – [Stage]
 
 



12.3
Capped Time and Materials – Resource Profile from Quote
 
Skill Grade
Number of Individuals
Home Location
 
 
 
 
 
 
 
 
 
 
 
 



12.4
Project Structure
 
[Include arrangements describing how Service Provider Personnel will be
structured and managed]
 
 
 
 







5

--------------------------------------------------------------------------------





13
Fixed Price
 
Stage
Payment Milestone /
Decision Point
Date
Estimated Retained Amount
T&M Cap per Stage
[Stage]
Milestone 1
 
 
 
 
Milestone 2
 
 
 
 
Milestone 3
 
 
 
 
....
 
 
 
 
Final Payment Milestone
 
 
 
 
Totals – [Stage]
 
 
 
Authority To Proceed
 
 
 
[Stage]
Milestone 4
 
 
 
 
Milestone 5
 
 
 
 
Milestone 6
 
 
 
 
....
 
 
 
 
Final Payment Milestone
 
 
 
 
Totals – [Stage]
 
 
 
Authority To Proceed
 
 
 
[Stage]
Milestone 7
 
 
 
 
Milestone 8
 
 
 
 
Milestone 9
 
 
 
 
...
 
 
 
 
Final Payment Milestone
 
 
 
 
Totals – [Stage]
 
 
 
[Stage]
Milestone 10
 
 
 
 
Milestone 11
 
 
 
 
Milestone 12
 
 
 
 
...
 
 
 
 
Final Payment Milestone
 
 
 
 
 
Authority To Proceed
 
 
 
 
 
Totals – [Stage]
 
 
 
[Stage]
Milestone 13
 
 
 
 
Milestone 14
 
 
 
 
Milestone 15
 
 
 
 
...
 
 
 
 
Final Payment Milestone
 
 
 
 
 
Authority To Proceed
 
 
 
 
 
Totals – [Stage]
 
 











6

--------------------------------------------------------------------------------








14 Deliverables
 
Stage
Deliverable
Input / Output
If Input, does it contain Molina Requirements (Y/N)?
Document Version Number
Acceptance Criteria


Delivery Date
Milestone Number
Milestone Date
Payment Milestone (Y/N)?
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





7

--------------------------------------------------------------------------------





16
Molina Responsibilities
Date Required
 
 
 
 
 
 
 



17
Molina Locations and Approved Service Delivery Location
 
 
 
 



18
Additional Service Provider Key Personnel for this Project Work Order
 
Name
Title
 
 
 
 



19
Assumptions
 
 



20
Other Service Providers
 
 
 
 



21
Service Provider Software
 
 
 
 



22
Third Party Software
 
 
 
 



23
Open Source Software
 
 
 
 





8

--------------------------------------------------------------------------------





23
Site Systems
 
 
 
 



24
Molina Software to be provided by Molina
 
 
 
 



25
Project Governance
 
 
 
 





26
Molina Policies


 
[Note: Identify which non-mandatory Molina Policies do not apply to this Project
Work Order]
 
 





27
Additional Terms and Conditions
 
 
 
 
 
Molina Legal Approval
 
Name:
Title:
Date:
Signed:
 
Service Provider
 
Name:
Title:
 
Date:
Signed:



29
Linked Project Work Orders
 
The following Project Work Orders are Linked to this Project Work Order:
 
 
 
 







9

--------------------------------------------------------------------------------






























SCHEDULE 3 PRICING AND INVOICING









--------------------------------------------------------------------------------





CONTENTS
Clause
 
Page
 
 
 
1.
Definitions
2
2.
Introduction
2
3.
Agreed Cost Standards
3
4.
Appendices
4
5.
Intentionally Omitted
5
6.
On-Going Services Charges
5
7.
Supplemental Project Charges
7
8.
Transition Charges
8
9.
Discounts
8
10.
Inflation Adjustments and Foreign Exchange
9
11.
Invoices and Payments
9
12.
Disputed Invoices
10
13.
Service Credits
11
14.
Delivery Credits
11
15.
Expenses
12
16.
Financial Responsibility for Non-Service Expenses
12
17.
Additional Commitments by Service Provider
12
18.
Transformation Credit
13





(i)

--------------------------------------------------------------------------------





1.
Definitions

1.1
All terms and conditions of the Agreement will apply to Schedule 3 and any
Appendices hereto, and capitalized terms not defined in Schedule 3 will have the
meanings given to them in the Agreement. Section references used herein will
refer to the applicable section in Schedule 3, except as otherwise set forth
herein.

2.
Introduction

2.1
This Schedule sets out the requirements as to pricing and invoicing with which
the Service Provider must comply in connection with the Services.

2.2
No other Charges

The Service Provider shall not be entitled to impose or pass on any fees,
charges, taxes, duties or expenses for the Services unless there is a specific
charge set out in this Schedule or unless specifically permitted to do so in
this Agreement.
Notwithstanding any other provision of this Agreement, if there are no specific
fees, charges or expenses identified within this Schedule for a particular
activity which the Service Provider is required to perform under this Agreement,
then the Charges already incorporate a fee, charge or expense for that activity.
The absence of a specific fee, charge or expense for a particular activity does
not mean that, and may not be used to support any argument that, the particular
activity does not form part of the Services.
Without limiting the paragraphs of this Section 2.2 set out above, the Service
Provider shall provide or have provided all of the Systems (and be responsible
for all of the costs of provisioning, commissioning, maintaining, refreshing (to
the extent sent out in the applicable SoW) and installing those Systems),
licenses, contracts, premises (other than the facilities to be provided by
Molina as set out in Schedule 15 (Access to Molina Facilities)), personnel,
consumables, peripherals, processing and storage capacity and all other
resources, capital and skills necessary to provide the Services (unless any such
activities are a Molina Responsibility) and to procure the performance of all of
the Service Provider’s obligations set out in the Agreement, for the Charges.
2.3
Late Payment Interest

The Service Provider shall be entitled to invoice Molina for accrued late
payment interest at the Agreed Interest Rate in accordance with Clause 41 (Late
Payment) of the Agreement.
2.4
General Principles

Subject to Section 10, the Charges for all Services are inclusive of all
disbursements, administrative expenses, allowances and other costs and expenses
incurred in, or in connection with, the provision of the Services, including the
cost of:
(a)
connectivity required by any Service Provider Person to enable that Service
Provider Person to perform his or her duties in relation to the Project
Services;



-2-

--------------------------------------------------------------------------------




(b)
personal tools required by the Service Provider Person to enable that Service
Provider Person to perform his or her duties in relation to the Services, unless
any such tools are described as Molina’s responsibility in Appendix 3-A-1.
(Financial Responsibility Matrix), Schedule 13 (Access to Molina Facilities),
Schedule 16 (Dependencies), or as Molina Responsibility in a Project Work Order;

(c)
all necessary employment visas required to work in a country for an extended
period and other permits, licenses (except Software licenses) and consents
necessary for any Service Provider Person to carry out any work in any location;

(d)
overhead and organizational infrastructure for a Service Provider Person needed
to deliver the Services (including human resources, finance, tax and legal
functions or services);

(e)
any translation to or from English of documentation required to perform, or to
report performance of, any of the Services; and

(f)
in the case of Project Charges, the performance of all the activities set out in
the Projects Statement of Work.

3.
Agreed Cost Standards

3.1
Introduction

The determination of whether Charge Adjustments may be made, the amount of any
Charge Adjustments, and the calculation of Charges for Project Services shall be
made in accordance with the principles set out in this Section 3. The Service
Provider shall ensure that the Charges (and its preparation of the Charges) at
all times comply with the Agreed Costs Standards.
3.2
Interaction with Benchmarking

The Agreed Cost Standards do not in any way limit or affect the outcomes of the
Benchmarking Process. The Agreed Cost Standards shall not require the Service
Provider to adjust the Charges where it does not agree to do so under the
Benchmarking Process. Any adjustments to the Charges following the Benchmarking
Process shall be made in accordance with the Agreed Cost Standards.
3.3
Enforcement and Verification

The Service Provider shall provide a confidential letter addressed to the
members of the Head of IS Vendor and Service Provider Management, no later than
14 Business Days after the end of each Contract Year, to state that each Charge
Adjustment assessed and invoiced in that Contract Year was assessed and invoiced
in accordance with the Agreed Cost Standards.
3.4
The Agreed Costs Standards



-3-

--------------------------------------------------------------------------------




Principle of Fairness – All Charge Adjustments and Charges for Project Services
shall be fair and reasonable both to Molina and the Service Provider.
Principle of Proportionality – Subject to the principles that follow, all Charge
Adjustments, Benchmarking Adjustments and Charges for Project Services shall be
in proportion to the increase or decrease in the costs and/or risk that the
Service Provider requires to deliver the Services.
Principle of Similar Charging Methodology – The methodology for calculating
Charge Adjustments shall be based wherever practical upon the same methodology
as applies to the Charges.
Principle of Auditable Pricing – The Service Provider may not impose any Charge
for Project Services or make any Charge Adjustment unless that adjustment is
supported by reasonable supporting documentary evidence. Not all the supporting
evidence need be disclosed to Molina but it must be sufficient to allow Molina
to make a meaningful assessment of the reasons for any Charge Adjustment or
Charge for Project Services. However, all supporting evidence, whether disclosed
to Molina or not, must be maintained in such a form as to allow an auditor or
other expert appointed pursuant to Clause 38 (Audit and Information Access) of
this Agreement to conduct an audit referred to in that Clause.
4.
Appendices

4.1
The following Appendices are attached to Schedule 3 and shall apply to the
Exhibits, as applicable:

(a)
Appendix 3-A. (Pricing Matrix) sets forth the pricing framework, matrix and
constructs for all functions.

(b)
Appendix 3-A-1. (Financial Responsibility Matrix) sets forth whether Service
Provider or Molina shall be financially responsible for the expenses associated
with Personnel, Software, Equipment, Facilities, Systems and other expenditures
related to the provision of Services during the SOW Term.

(c)
Appendix 3-A-2. (Transition Charges) sets forth the charges associated with
Transition Services, which shall be invoiced on a Fixed Fee, per milestone
basis.

(d)
Appendix 3-A-3 (Termination Charges) sets forth charges in the event of
Termination for Convenience.

(e)
Appendix 3-A-4. (Volume Discounts) sets forth the discount percentages Service
Provider shall credit Molina based on all Services provided by Service Provider
in a given period.

(f)
Appendix 3-A-5. (Invoicing Structure) sets forth the invoice structure to be
used by the Service Provider.



-4-

--------------------------------------------------------------------------------




(g)
Appendix 3-A-6. (Infrastructure Pricing) sets forth the Resource Units and
corresponding Infrastructure Monthly Charges that are chargeable to the Molina
for in-scope Infrastructure Services.

(h)
Appendix 3-A-7. (Security Pricing) sets forth the Security Monthly Charges that
are chargeable to the Molina for in-scope Security Services.

(i)
Appendix 3-A-8. (EUS Pricing) sets forth the Resource Units and corresponding
End User Services Monthly Charges that are chargeable to the Molina for in-scope
End User Services.

(j)
Appendix 3-A-9. (Applications Development Committed Capacity) sets forth the
approved roles for Service Provider Personnel performing in-scope Services and
the corresponding resource rates based on a committed capacity model.

(k)
Appendix 3-A-10. (Application Test Committed Capacity) sets forth the approved
roles for Service Provider Personnel performing in-scope Services and the
corresponding resource rates based on a committed capacity model.

(l)
Appendix 3-A-11. (Application Support Pricing Matrix) sets forth the Application
categories and the corresponding Application Support Monthly Charges that are
chargeable to Molina for Application Support Services for such Application
category.

(m)
Appendix 3-A-12. (Resource Unit Definitions) sets forth the definitions for
Resource Units as indicated in other pricing worksheets.

(n)
Appendix 3-A-13. (Supplemental Rate Card) sets forth the approved roles and
rates for Service Provider personnel to be used in cases of Supplemental Project
Charges

“Resource Unit Rates” shall mean the rates on which the Service Fees shall be
calculated,
4.2
Unless expressly agreed otherwise in a SOW, there shall be no increase to the
Resource Unit Rates during the Term of the Agreement, and for the avoidance of
doubt, there shall be no increase to the Resource Unit Rates as a result of
exchange rate movements or inflation.

5.
Intentionally Omitted

6.
On-Going Services Charges

6.1
For ongoing services set forth in Appendices 3-A-6 (Infrastructure), 3-A-7
(Security Services), and 3-A-7 (End User Services), the total allowable Charges
for each Resource Unit shall be calculated as A x B, where:

6.2
A = the Resource Unit Rate for such Resource Unit.

6.3
Certain Resource Unit Rates incorporate annual productivity improvements as set
forth in Appendices 3-A-6 (Infrastructure), and 3-A-7 (End User Services).



-5-

--------------------------------------------------------------------------------




6.4
B = the total actual volume of such Resource Unit in the applicable month,
subject to the following:

(a)
Service Provider shall not invoice for more than one Resource Unit if a device
or Service fits within the definition of more than one Resource Unit.

(b)
In the event that a device or Service fits within the definition of more than
one Resource Unit, the Parties will refer the matter to the applicable
Operational Review Board to determine which Resource Unit applies to such device
or Service.

(c)
Where the volume of Resource Units is not cumulative (as determined by Molina)
(e.g., FTE hours is a cumulative Resource Unit and desktops supported is a
non-cumulative Resource Unit), the volume of Resource Units shall be calculated
as the average daily volume of the number of Resource Units for the Period. For
cumulative Resource Unit, the volume of Resource Units shall be calculated as on
the end of the month.

(d)
For a period of three months from the First Go Live Date of the Agreement and
until such time the actual Resource Unit count is determined, invoicing shall be
based on the Baseline Units, as set out in the Summary of Projected Charges tab
of appendix 4 B (Pricing Matrix) as “Projected Monthly Service Volumes”.
Thereafter, once the actual count is completed, a retrospective adjustment shall
be carried out to the charges in the subsequent invoice. In such case, Service
Provider shall not retrospectively adjust charges for services related Resource
Units for which the actual count is within [redacted] of the Baseline Unit
count. Molina and Service Provider will complete joint inventory tracking during
transition period.

(e)
For the fourth and subsequent months, the parties shall agree the actual volume
of any Resource Unit, for the purposes of invoicing within the first 10 days
after the month for which the invoice had to be raised. In the event the parties
do not agree within 10 days the invoicing will be done based on the last
invoiced volume count of Resource Units, and when agreement is reached, any
variation shall be credited against the subsequent invoice.

(f)
The term “Resource Unit Data Source” means a database or repository designated
by Molina as the repository of all Resource Unit Records that shall track
chargeable Resource Units. No Resource Unit Record may be added to the Resource
Unit Data Source without Molina's prior agreement. No Resource Unit Record will
be deemed a chargeable Resource Unit for a month unless (i) it is listed in the
Resource Unit Data Source and (ii) Service Provider provided Services (other
than removal) with respect to such Resource Unit Record during a month.

(g)
For avoidance of doubt, the Resource Unit Data Source is for invoicing purposes
only and omission of an item from the Resource Unit Data Source shall not affect
or reduce Service Provider's responsibility under Schedule 2 (Services) and/or
the Exhibits thereto to provide Services with respect to that item.



-6-

--------------------------------------------------------------------------------




(h)
In the event that an item designated as a Resource Unit is replaced by a new
item, the Parties will refer the matter to the applicable Operational Review
Board (i) to designate an existing Resource Unit that will be associated with
such replacement item, (ii) to determine that the replacement item is not
relevant for pricing purposes (and thus will not be counted when determining the
number of Resource Units), or (iii) to determine that providing Services with
respect to the new item requires a new Resource Unit, in which case Service
Provider will submit a new Charges proposal to perform Services with regard to
such item pursuant to Schedule 2 (Services) or an amendment, as determined by
Molina.

(i)
In the event of a change in the amount of a Resource Unit, any change of
[redacted] (or such other percentage as the parties specify in the Agreement) of
the total amount of such Resource Unit will result in the completion of a formal
Change Request.

6.5
The total allowable On-Going Services Charges for Services in connection with a
Service Tower shall be the sum of all On-Going Services Charges for Resource
Units associated with such Service Tower.

6.6
Service Provider shall measure and report to Molina monthly on the number and
type of Resource Units actually utilized by Molina.

6.7
To the extent the Service Provider is responsible for Hardware and Software
refresh as set out in the applicable SoW, such refresh shall be at no additional
Charge in accordance with the Services, except, in each case subject to
agreement by Molina and Service Provider, to the extent Molina requires an
accelerated refresh of Molina Hardware and Software in addition to (a) refresh
as set out in the SoW or (b) refresh as may be required for Service Provider to
fulfil its obligations set out in the Agreement.

6.8
Service Provider may only begin charging Molina for On-Going Service Charges for
a Service when all corresponding Transition Milestones for that Service are met.

7.
Supplemental Project Charges

7.1
For a project priced on a time and materials basis outside the scope of
Services, the formula for calculating such “Supplemental Project Charges” for
each Project Rate for each month shall be calculated as (D x E), where:

(a)
D = the Supplemental Project Rate set forth in Appendix 3-A-13 (Supplemental
Rate Card), as applicable in such month, or such lower rate as may be specified
in the applicable project statement of work.

(b)
E = Number of Project Productive Hours provided by Service Provider Personnel in
the role associated with such Supplemental Project Rate during such month.

7.2
The total allowable Supplemental Project Charges in connection with a project
statement of work priced on a time and materials basis shall be the sum of all
Supplemental Project Charges for each Supplemental Project Rate associated with
such project statement of work without any supplemental amounts, up-charges, or
any other fee.



-7-

--------------------------------------------------------------------------------




7.3
For a project statement of work priced on a basis other than time and materials,
the Charges shall be set forth in such project statement of work.

8.
Transition Charges

8.1
All Charges for Services performed by Service Provider under Schedule 4
(Transition and Transformation) shall be as set forth in Appendix 3-A-2
(Transition Charges); such Charges shall be fixed, regardless of actual effort
undertaken and shall be invoiced by Service Provider to Molina on a Fixed Fee
basis in accordance with Appendix 4-B (Milestones).

8.2
For the avoidance of doubt, all costs in connection with providing Transition
Services shall be Service Provider's responsibility and include but are not
limited to:

(a)
Service Provider Equipment costs

(b)
Training and on-boarding of resources that shall become Service Provider
Personnel to charge Productive Hours

(c)
Travel and expense costs

(d)
All Service Provider Equipment, Software and Systems inherent to delivering
Transition Services and achieving Service Provider commitments

(e)
Costs associated with providing System access, as specified in the Appendix
4-B-1 (Financial Responsibility Matrix)

(f)
Expense associated with integration of Systems as required by Service Provider
to provide Services under the SOW

(g)
Expense associated with the migration of data between Systems (e.g., the
transfer of tickets to new queues)

(h)
Service Provider’s costs associated with knowledge transfer

(i)
Any other costs associated with modifying the Services as they are performed on
the SOW Effective Date

8.3
If Service Provider fails to achieve acceptance of a Milestone for Transition by
its Milestone Date, Service Provider shall be liable for delay payments in
accordance with Schedule 4 (Transition and Transformation). The applicable
Transition Fee less that total amount of the Delay Payment shall be considered
to be the “Adjusted Transition Fee” for that Transition. The total amount of the
Adjusted Transition Fee for a Transition may be invoiced by the Service Provider
upon Acceptance of the final Transition Milestone for that Transition in
accordance with Schedule 4 (Transition and Transformation).

8.4
In the event that Go Live for any Transition does not occur on the relevant
Milestone Date any costs incurred by Service Provider shall be borne by the
Service Provider and the Transition Charges shall not vary.

9.
Discounts



-8-

--------------------------------------------------------------------------------




Volume Discount. At the end of each annual period, Service Provider shall
reimburse Molina an amount calculated as K x L = M, where:
(a)
K = discount percentage as determined pursuant to Appendix 4-B-4 (Volume
Discounts) as applicable to the Charges for such period.

(b)
L = the total On-Going Services Charges, Committed Capacity Charges, and
Supplemental Project Charges for such period

(c)
M = Discount amount due Molina for such period.

(d)
Volume Discounts and any additional discounts shall be applied, simultaneously
with the issuing of the last invoice of each Contract Year.

10.
Inflation Adjustments and Foreign Exchange

All inflationary adjustments, indexation and foreign exchange risk shall be
incorporated into the Resource Unit Rates for the Term of the Agreement
(including any renewal terms). Commencing on the second anniversary of the
Effective Date, and again as of each anniversary of the Effective Date
thereafter during the Term, the Service Provider may notify Molina that Supplier
wishes to implement a CPI adjustment on the Project Rates; provided however,
that (i) onsite Project Rates will not increase by more than the lesser of
(a) [redacted] and (b) the Consumer Price Index for All Urban Consumers (CPI-U)
as released by the U.S. Department of Labor, Bureau of Labor Statistics for the
year prior to the date on which the applicable adjustment is made in accordance
with this paragraph and (ii) offshore Project Rates will not increase by more
than the lesser of (a) [redacted] and (b) the All India Consumer Price Index for
Urban Non-Manual Employees CPI(UNME) (http://Mospi_New/site/home.aspx) for the
year prior to the date on which the applicable adjustment is made in accordance
with this paragraph. Any adjustment to the Project Rates as set out in this
paragraph shall be prospective and shall apply as of the applicable anniversary
of the Effective Date.
11.
Invoices and Payments

11.1
All invoices shall be in accordance with the MSA and Schedule 3. Unless
otherwise specified, the Service Provider shall submit invoices on a monthly
basis in respect of the Services provided in the immediately preceding month.
Service Provider may provide separate invoices by Service Bundle. Molina shall
pay properly submitted and valid invoices within [redacted] days of the date on
which Molina receives the relevant invoice ("Due Date"). Service Provider will
provide invoices to Molina in accordance to a mutually agreed Form of Invoice.
The Service Provider shall ensure for each invoice:

(a)
Specifies the period to which the invoice relates;

(b)
Specifies the Services to which the invoice relates;

(c)
Sets out the calculations used to reach the amount of the Charges that are being
invoiced;



-9-

--------------------------------------------------------------------------------




(d)
Separately itemizes any expense or taxes said to be payable by Molina;

(e)
Specifies the Service Provider's tax number;

(f)
Specifies the relevant purchase order number; and

(g)
Contains any other information reasonably required by Molina, from time to time.

11.2
Service Provider shall perform all services and record all Productive Hours
within the Molina system of record for Third Parties.

11.3
The Service Provider shall maintain complete and accurate records of, and
supporting documents for, the amounts billable to and payments made by Molina
under the Agreement in accordance with generally accepted accounting principles,
applied on a consistent basis, for a minimum period of seven (7) years (unless a
longer period is required by law or regulation in which case such longer period
shall be deemed to apply) following the end of the Term or the Termination
Assistance Period, whichever is the later

11.4
The Service Provider will provide Molina with all such documentation and other
information as Molina may reasonably require with respect to each invoice to
verify its accuracy and compliance with the provisions of the Agreement.

11.5
Without prejudice to paragraph 9.4, Molina may at any time require the Service
Provider to provide with every invoice a schedule of supporting information
relating to that invoice.

11.6
Without prejudice to any Milestone Payments, if the Service Provider does not
invoice Molina within 120 days of the end of the month in which such Services
were performed, the Service Provider shall be deemed to have waived its right to
be paid for such Services.

12.
Disputed Invoices

12.1
If there is a dispute about any Charge in an invoice that is raised before an
invoice is issued, no Charge reflecting the amount in dispute shall be included
within an invoice.

12.2
Molina may dispute any Charges appearing in an invoice, provided it does so on
reasonable grounds and provides a written explanation of those grounds to the
Service Provider. Upon receipt of Molina’s written explanation, the Service
Provider shall initiate the Fast-Track Dispute Resolution Procedure and the
parties shall resolve the dispute using that procedure. If Service Provider has
concerns about delays in payment of undisputed amounts resulting from this
process, Service Provider may raise such concerns as part of the meetings of the
applicable Operational Review Board.

12.3
If a Charge based on a disputed amount that was raised by Molina prior to the
issue of an invoice appears in an invoice, or if Molina disputes any Charges
appearing in an invoice in accordance with this Section 11, Molina may reject
the entire invoice. If Molina does so, and there remain any undisputed amounts
in the rejected invoice:

(a)
the Service Provider shall reissue (within five (5) Business Days) the invoice
without the amounts in dispute; and



-10-

--------------------------------------------------------------------------------




(b)
the time that Molina has to pay the undisputed amounts shall be calculated, in
accordance with Section 9.1, from the date the second (and undisputed) invoice
is received (provided the Service Provider reissues the invoice).

12.4
The Service Provider may provide a separate invoice to reflect the Charges in
dispute in order to document the disputed Charges (a “Holding Invoice”). Molina
has no obligation to pay any Charges in a Holding Invoice until the dispute is
resolved.

13.
Service Credits

13.1
If the Service Provider is liable to allow any Molina Company any Service
Credits:

(a)
those Service Credits shall be issued as a credit note, which Service Provider
shall identify as applicable only as a credit credited against the Charges in a
future invoice issued by the Service Provider to Molina for the Services; or

(b)
if there are no further invoices to be issued by the Service Provider, or if no
further invoice is issued by the Service Provider within sixty (60) days from
the date on which the Service Credits are incurred, the Service Provider shall
pay an amount equal to those Service Credits to Molina as a liquidated sum
within thirty (30) days from receipt of written notice from Molina.

13.2
If the Service Provider is liable to allow any Molina Company any Service
Credits, and Local Services Agreements have been entered into pursuant to the
Agreement, Molina shall specify the Local Services Agreement(s) in respect of
which Molina requires the Service Provider to issue the Service Credit, and the
amount of the Service Credit which Molina requires to be allocated to each Local
Services Agreement. Such amounts shall be credited to the relevant Molina LSA
Party in accordance with the preceding paragraph.

14.
Delivery Credits

14.1
If the Service Provider is liable to allow any Molina Company any Delivery
Credits:

(a)
those Delivery Credits shall be issued as a credit note, which Service Provider
shall identify as applicable as a credit against the Charges in a future invoice
issued by the Service Provider to Molina for the Services; or

(b)
if there are no further invoices to be issued by the Service Provider, or if no
further invoice is issued by the Service Provider within sixty (60) days from
the date on which the Delivery Credits are incurred, the Service Provider shall
pay an amount equal to those Delivery Credits to Molina as a liquidated sum
within thirty (30) days from receipt of written notice from Molina.

14.2
If the Service Provider is liable to allow any Molina Company any Delivery
Credits, and Local Services Agreements have been entered into pursuant to the
Agreement, Molina shall specify the Local Services Agreement(s) in respect of
which Molina requires the Service Provider to issue the Delivery Credit, and the
amount of the Delivery Credit which Molina



-11-

--------------------------------------------------------------------------------




requires to be allocated to each Local Services Agreement. Such amounts shall be
credited to the relevant Molina LSA Party in accordance with preceding
paragraph.
15.
Expenses

Save as provided in this paragraph, the Service Provider shall not be entitled
to charge nor to invoice Molina for travel and/or accommodation costs or other
expenses incurred in the provision of the Services. Accordingly, such Service
Provider expenses are not separately reimbursable by Molina unless, on a case by
case basis for unusual expenses, Molina has agreed in advance and in writing to
reimburse the Service Provider for a particular expense and such expenses are
incurred in accordance with Molina's travel and expenses policy as updated by
Molina from time to time and provided that:
(a)
The expense is a necessary (as determined by Molina) part of satisfying a
requirement the Services and is incurred by the Service Provider during
providing Services;

(b)
The amount charged to Molina is no greater than the actual documented cost
incurred by the Service Provider;

(c)
The amount charged is supported by an original proof of purchase.

(d)
The amount of any travel and/or living expenses charged to Molina is no greater
than the travel and/or living expenses cap communicated to the Service Provider
by Molina; and

(e)
The amount charged was not incurred as part of participation in scheduled
governance meetings as contemplated by schedule 7 (Governance).

16.
Financial Responsibility for Non-Service Expenses

16.1
Appendix 3-A-1 (Financial Responsibility Matrix) indicates whether Service
Provider or Molina is financially responsible for:

(a)
Personnel,

(b)
Software,

(c)
Equipment, and

(d)
Facilities.

16.2
Where responsibility is indicated as being Service Provider's responsibility,
the Service Fees include all costs related to the provision of such service,
Software, Equipment or other item.  

17.
Additional Commitments by Service Provider

17.1
As of the Service Commencement Date, the Service Provider shall fully fund an
innovation fund (the “Innovation Fund”) in an amount totalling [redacted]. After
the total Charges under this Agreement have exceeded [redacted], then additional
amounts shall accrue in the Innovation Fund monthly at the [redacted] of the
monthly Charges.



-12-

--------------------------------------------------------------------------------




17.2
Amounts in the Innovation Fund may be used only to fund time and materials
projects in connection with the Services under this Agreement by the application
of Service Provider Personnel time against the Innovation Fund using the
applicable rates listed in Appendix 3-A-13 with a [redacted] discount. In order
to use the Innovation Fund, the applicable Project Work Order shall state that
it will be funded by the Innovation Fund.

17.3
Amounts in the Innovation Fund must be used during the Term and will be utilized
on a first-in-first-out basis (i.e., the amounts first accrued will be treated
as the first spent). Amounts that are not used the Term shall be treated as
expired, and shall no longer be available.  For purposes of clarity, the balance
of the Innovation Fund may not be utilized as a credit or set-off against
amounts due under the Agreement (other than Project Work Orders expressly agreed
to be Innovation Fund Project Work Orders), and any unused amounts will not be
paid out in the form of cash or any similar remuneration. Amounts accrued in the
Innovation Fund may be used only as described herein.

18.
Transformation Credit

18.1
If the Service Provider fails to achieve Acceptance of all of the following
(collectively, the “Transformation Milestones”), each of which is a Milestone,
by the close of business hours at Molina’s corporate headquarters on the date
that is [redacted] after the Service Commencement Date (which is the applicable
Milestone Date), then Service Provider shall pay the applicable Monthly
Transformation Credit on the first day of each calendar month until the
Aggregate Transformation Credit is paid in full:

(a)
Migration of Non-production Servers – [redacted] which the Service Provider is
to prepare pursuant to Section 7 (Transformation) of Schedule 4 (Transition and
Transformation) have been Accepted by Molina for lift and shift type of
migration;

(b)
Migration of Production Servers – [redacted] which the Service Provider is to
prepare pursuant to Section 7 (Transformation) of Schedule 4 (Transition and
Transformation) have been Accepted by Molina for lift and shift type of
migration].

The volume of VMs that are pertinent for the percentages set out in the
Transformation Milestones above will be finalized at the end of assessment
phase, in accordance with Schedule 4 (Transition and Transformation).
18.2
For the avoidance of doubt, in the event the Service Provider fails to achieve
all of the Transformation Milestones by the applicable Milestone Date, the
Service Provider shall pay the entirety of the Aggregate Transformation Credit
to Molina even if the Service Provider later completes all of the Transformation
Milestones before the Service Provider pays to Molina the final Monthly
Transformation Credit.

18.3
The Service Provider shall pay each Monthly Transformation Credit to Molina as a
Service Credit, as contemplated in paragraph 13.1.

18.4
“Monthly Transformation Credit” means (a) with respect to the first such amount
payable by the Service Provider, [redacted] and (b) with respect to each such
amount payable by



-13-

--------------------------------------------------------------------------------




the Service Provider thereafter, [redacted]. “Aggregate Transformation Credit”
means [redacted].


APPENDIX 3A – PRICING MATRIX
[See Attached]




-14-

--------------------------------------------------------------------------------










CONFIDENTIAL TREATMENT REQUESTED




cfinal.jpg [cfinal.jpg]


-1-

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED








Pricing Workbook Instructions
Table 1. Instructions
 
1
Suppliers to fill ONLY cells in PURPLE
 
2
Commercials are based on information provided in RFP/Client Document
 
3
The charges are specified in USD currency
 
4
Count of devices for the purpose of determining actual units for invoicing, will
happen on 1st of every month.
Table 2. Appendix Table of Contents
Pricing Matrix:
 
Appendix Reference
Appendix Title
Description
 
Appendix 3-A
Pricing Matrix Summary
Sets forth the pricing framework, matrix and constructs for all functions.
 
Appendix 3-A-1
Financial Responsibility Matrix (FRM)
Sets forth whether Supplier or Molina shall be financially responsible for the
expenses associated with Personnel, Software, Equipment, Facilities, Systems and
other expenditures related to the provision of Services during the SOW Term.
 
Appendix 3-A-2
Transition Charges
Sets forth the charges associated with Transition Services, which shall be
invoiced on a Fixed Fee, per milestone basis.
 
Appendix 3-A-3
Termination Charges
Sets forth charges in the event of Termination for Convenience.
 
Appendix 3-A-4
Volume Discounts
Sets forth the discount percentages Supplier shall credit Molina based on all
Services provided by Supplier in a given period.
 
Appendix 3-A-5
Invoicing Structure
Sets forth the invoice structure to be used by the Supplier.
 
Appendix 3-A-6
Infrastructure Pricing
Sets forth the Resource Units and corresponding Unified Compute Monthly Charges
that are chargeable to the Molina for in-scope Infrastructure Services.
 
Appendix 3-A-7
Security Pricing
Sets forth the Security Monthly Charges that are chargeable to the Molina for
in-scope Security Services.
 
Appendix 3-A-8
EUS Pricing
Sets forth the Resource Units and corresponding End User Services Monthly
Charges that are chargeable to the Molina for in-scope End User Services.
 
Appendix 3-A-12
Resource Unit Definitions
Sets forth the definitions for Resource Units as indicated in other pricing
worksheets.
 
Appendix 3-A-13
Supplemental Rate Card
Sets forth the approved roles and rates for Supplier personnel to be used in
cases of Supplemental Project Charges
 
Appendix 3-A-14
Molina Requirements
Sets forth the list of requirements expected of Molina in the case that they are
not met, may have qualitative or financial implications.
Pricing Changes:
 
Tab Reference
Tab Title
Description
 
EUS Steady State
[redacted]
Details the changes in pricing for [redacted].
 
EUS Transition
[redacted]
Details the changes in pricing for [redacted].
 
Core Infra Steady State
[redacted]
Details the changes in pricing for [redacted].
 
Core Infra Transition
[redacted]
Details the changes in pricing for [redacted].
 
Security Steady State
[redacted]
Details the changes in pricing for [redacted].
 
Security Transition
[redacted]
Details the changes in pricing for [redacted].





-2-

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED




Summary Results


Molina-Owned Assets
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Year 1 TCO
Year 2 TCO
Year 3 TCO
Year 4 TCO
Year 5 TCO
Year 1 Units
Year 2 Units
Year 3 Units
Year 4 Units
Year 5 Units
Units
 
 
Year 1 Pricing
Year 2 Pricing
Year 3 Pricing
Year 4 Pricing
Year 5 Pricing
Year 1 Productivity
Year 2 Productivity
Year 3 Productivity
Year 4 Productivity
Year 5 Productivity
1. Infrastructure
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Server Services (MHI)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Physical (Non-Virtualized) Servers
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Physical (Virtualized) Servers
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
VM Ware ESX Virtualization
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Others (Nutanix)
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
Storage Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SAN/NAS Storage
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
SAN-Only
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
NAS-Only
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Object
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
Storage Services - Remote
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NAS
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Optimization Appliance
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
Backup Technology/Hardware
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Appliance Count
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Storage Capacity
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Data Throughput
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
Network Hardware
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Access Point
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Switches
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Routers
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Firewalls and other Perimeter Device
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Load Balancers
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Other Devices
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
LAN Controllers
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Meraki Gateways
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Meraki Remote Z1
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Data Circuits
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Voice Circuits
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Gateways (Analog/Fax)
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Network Software
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Voice Gateways
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
DB Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DR
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Production
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Non-Production
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
Middleware
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SQL Server
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Oracle ODA
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
 
Oracle Exadata
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
 
Oracle PCA
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 



-3-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




Molina-Owned Assets
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Netezza
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
 
WebLogic
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Jump Servers
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
IIS
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
MariaDB
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
MySQL
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Oracle Server
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Citrix
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
ADFS
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
BizTalk
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Exchange
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Cloudera - does not yet factor Cloud
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Pivotal (Hortonworks)
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Active Directory
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Delphix
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
Data Collection Tools/Software
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Asset Management
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Collaboration
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Configuration Management
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Data Management
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Endpoint Management
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Hypervisor
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Load Balancing
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Operations Monitoring/Metircs
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
QA
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Security
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Service Management
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Storage & Backup
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
Other Supplier Charges
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Other Charges (Supplier to Specify)
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
Single Service Pricing (See Infrastructure Pricing Tab)
 
 
Single Service Pricing
2. Security Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Security Services
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
Single Service Pricing (See Security Pricing Tab)
 
 
Single Service Pricing
3. End User Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Level 1 Service Desk
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
End Users (Corporate Offices)
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
End Users (VIP)
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
End User Computing
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Desktops
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Laptops
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Tablets
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Desktop Phones
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Mobile Phones
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
End Users (White Glove Service)
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
End User Supported Software
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Utility and Device
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Development
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Network Application/Management
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



-4-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




Molina-Owned Assets
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Content Authoring and Management
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Data Management and Query
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Information Exchange
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Security and Protection
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Industry-Specific
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Business Function
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Operating Environment
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Education and Reference
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Finance
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Other
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
Other Supplier Charges
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Other Charges (Supplier to Specify)
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Transition Charges
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Transition Fees (All Towers)
2018
2019
2020
2021
2022
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Infrastructure Transition Fees
$-
$-
$-
$-
$-
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EUS Transition Fees
$-
$-
$-
$-
$-
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Security Transition Fees
$-
$-
$-
$-
$-
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Transition Fees
$ -
$ -
$ -
$ -
$ -
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Termination Charges
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Termination Fees (All Towers)
2019
2020
2021
2022
2023
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Infrastructure Termination Fees
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EUS Termination Fees
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Security Termination Fees
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Termination Fees
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cost of Transformation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2019 Cost of Transformation
2020 Cost of Transformation
2021 Cost of Transformation
2022 Cost of Transformation
2023 Cost of Transformation
5 Years Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Discount
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Net Price
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







-5-

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED




Financial Responsibility Matrix




Facilities
 
 
Asset and Expense Allocation: Capital / Expense / Lease Cost
 
 
 
 
Key
 
 
 
 
 
Current Assets
Refresh
Upgrade / Enhance
Growth
 
Client
Client financially responsible
 
Client Facilities
[redacted]
[redacted]
[redacted]
[redacted]
 
Supplier
Supplier financially responsible
Supplier Facilities
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
Data telecommunications service and access fees
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
Telecommunication circuit provisioning
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
Long-Distance Phone Calls
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
Local Phone Calls
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
Use of Office Space
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
Use of Office Supplies
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
Use of Other Office Equipment
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
All Resource Categories
 
 
 
 
 
 
 
 
 
Supplier Staff on Client Premises
 
 
 
 
 
 
 
 
 
 
Long-Distance Phone Calls
[redacted]
N/A
N/A
N/A
 
 
 
 
 
 
Local Phone Calls
[redacted]
N/A
N/A
N/A
 
 
 
 
 
 
Use of Office Space
[redacted]
N/A
N/A
N/A
 
 
 
 
 
 
Use of Office Supplies
[redacted]
N/A
N/A
N/A
 
 
 
 
 
 
Use of Other Office Equipment
[redacted]
N/A
N/A
N/A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Approved Supplier Facilities
Pursuant to Section [TBD - Supplier Facilities] the following locations are
approved for the provision of Services
 
 
 
 
 
Location 1
Location 2
Location 3
Location 4
Location 5
Location 6
 
 
Primary Contact Phone Number
91 80 285 20261
91 172 669 8000
 
 
 
 
 
 
Address Line 1
Infosys Ltd.
Infosys Ltd.
Infosy Ltd.
 
 
 
 
 
Address Line 2
Electronics City, Hosur Road
Plot# I-3, IT City, Sector 83 Alpha, SAS Nagar
604 Pine Avenue
 
 
 
 
 
Address Line 3
Bengaluru
Mohali
Long beach
 
 
 
 
 
State/Province
Karnataka
Punjab
CA 90802
 
 
 
 
 
Routing Number
 
 
 
 
 
 
 
 
Country
India
India
USA
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Software
 
 
Asset Allocation: License / Lease Cost
 
 
 
 
Contract Expenses
 
 
Resource Category:
 
 
Current License
Replacement SW
SW Currency
Release/Upgrade
Growth
Maintenance
 
 
Infrastructure at Supplier Facilities
 
 
 
 
 
 
 
 
 
All basic personal computer Software
[redacted]
[redacted]
n / n-1
[redacted]
[redacted]
[redacted]
 
 
 
All application development Software tools
[redacted]
[redacted]
n / n-1
[redacted]
[redacted]
[redacted]
 
 
 
All server, networking, and management Software
[redacted]
[redacted]
n / n-1
[redacted]
[redacted]
[redacted]
 
 
 
All other Software
[redacted]
[redacted]
n / n-1
[redacted]
[redacted]
[redacted]
 
 
Infrastructure at Client Facilities
 
 
 
 
 
 
 
 
 
All basic personal computer Software
[redacted]
[redacted]
n / n-1
[redacted]
[redacted]
[redacted]
 
 
 
All application development Software tools
[redacted]
[redacted]
n / n-1
[redacted]
[redacted]
[redacted]
 
 
 
All server, networking, and management Software
[redacted]
[redacted]
n / n-1
[redacted]
[redacted]
[redacted]
 
 
 
All remote access (e.g. Citrix) Software
[redacted]
[redacted]
n / n-1
[redacted]
[redacted]
[redacted]
 
 
 
All other Software
[redacted]
[redacted]
n / n-1
[redacted]
[redacted]
[redacted]
 
 
 
 
 
 
 
 
 
 
 
 
 



-6-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




Facilities
 
 
Asset and Expense Allocation: Capital / Expense / Lease Cost
 
 
 
 
Key
 
 
Equipment
 
 
Asset Allocation: Capital / Lease Cost
 
 
 
 
Contract Expenses
 
 
Resource Categories
 
 
Current Assets
Refresh
Cycle
Upgrade / Enhance
Growth
Maintenance
 
 
Infrastructure at Supplier Facilities
 
 
 
 
 
 
 
 
 
All personal computing Equipment
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
All telecommunications Equipment
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
All server, networking, and management Equipment (Public Cloud / Traditional)
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
All server, networking, and management Equipment (Private Cloud)
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
All other Equipment
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
Infrastructure at Client Facilities
 
 
 
 
 
 
 
 
 
All personal computing Equipment
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
All telecommunications Equipment
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
All server, networking, and management Equipment
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
All other Equipment
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
 
 
 
 
 
 
 
 
Supplier Personnel
 
 
Salary & Benefits
Travel
Training
Relocation
Staffing Incr. / Decr.
Severance
Retention Payments
 
Transitioned Employees
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Transitioned Contractors
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Third-Party Service Contracts
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Supplemental Supplier Personnel
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 







-7-

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED




Transition Fees


 
 
 
 
 
 
 
 
 
Transition Fees Year 1
Transition Fees Year 2
Transition Fees Year 3
Transition Fees Renewal Year 4
Transition Fees Renewal Year 5
 
 
 
 
 
 
 
 
 
 
Year 1
Year 1
Year 1
Year 1
Year 1
Year 1
Year 1
Year 1
Year 1
Year 1
Year 1
Year 1
Year 2
Year 2
Year 2
Year 2
Year 2
Year 2
Year 2
Year 2
Year 2
Year 2
Year 2
Year 2
Year 3
Year 3
Year 3
Year 3
Year 3
Year 3
Year 3
Year 3
Year 3
Year 3
Year 3
Year 3
Year 4
Year 4
Year 4
Year 4
Year 4
Year 4
Year 4
Year 4
Year 4
Year 4
Year 4
Year 4
Year 5
Year 5
Year 5
Year 5Year 5 Year 5 Year 5 Year 5 Year 5 Year 5 Year 5 Year 5
 
Expense Line Items
 
Description / Inputs
 
Unit
Currency
Total Fees
 
Month 1
Month 2
Month 3
Month 4
Month 5
Month 6
Month 7
Month 8
Month 9
Month 10
Month 11
Month 12
Month 13
Month 14
Month 15
Month 16
Month 17
Month 18
Month 19
Month 20
Month 21
Month 22
Month 23
Month 24
Month 25
Month 26
Month 27
Month 28
Month 29
Month 30
Month 31
Month 32
Month 33
Month 34
Month 35
Month 36
Month 37
Month 38
Month 39
Month 40
Month 41
Month 42
Month 43
Month 44
Month 45
Month 46
Month 47
Month 48
Month 49
Month 50
Month 51
Month 52Month 53 Month 54 Month 55 Month 56 Month 57 Month 58 Month 59 Month 60
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                
Infrastructure Transition Fees
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Transition Start Date
[Insert Date]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Commencent of Services Date
[Insert Date]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Number of Provider Personnel Onsite
[Insert Justification]
 
Personnel
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Onsite FTE Rate (per month)
[Insert Justification]
 
Rate/Month
USD
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Onsite Personnel Fees
[Insert Justification]
 
Fees
 
0.00
 
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Number of Provider Personnel Offshore
[Insert Justification]
 
Personnel
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Offshore FTE Rate (per month)
[Insert Justification]
 
Rate/Month
USD
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Offshore Personnel Fees
[Insert Justification]
 
Fees
 
0.00
 
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Software Investments
[Insert Justification]
 
Fees
USD
0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Hardware Investments
[Insert Justification]
 
Fees
USD
0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Facilities
[Insert Justification]
 
Fees
USD
0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Travel & Expenses
[Insert Justification]
 
Fees
USD
0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Connectivity
[Insert Justification]
 
Fees
USD
0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Other
[Insert Justification]
 
Fees
USD
0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Non-Personnel Transition Fees
 
 
Total Fees
USD
0.00
 
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                
EUS Transition Fees
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Transition Start Date
[Insert Date]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Commencent of Services Date
[Insert Date]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Number of Provider Personnel Onsite
[Insert Justification]
 
Personnel
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Onsite FTE Rate (per month)
[Insert Justification]
 
Rate/Month
USD
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Onsite Personnel Fees
[Insert Justification]
 
Fees
 
0.00
 
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Number of Provider Personnel Offshore
[Insert Justification]
 
Personnel
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Offshore FTE Rate (per month)
[Insert Justification]
 
Rate/Month
USD
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Offshore Personnel Fees
[Insert Justification]
 
Fees
 
0.00
 
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Software Investments
[Insert Justification]
 
Fees
USD
0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Hardware Investments
[Insert Justification]
 
Fees
USD
0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Facilities
[Insert Justification]
 
Fees
USD
0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Travel & Expenses
[Insert Justification]
 
Fees
USD
0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Other
[Insert Justification]
 
Fees
USD
0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Non-Personnel Transition Fees
 
 
Total Fees
USD
0.00
 
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Security Transition Fees
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Transition Start Date
[Insert Date]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Commencent of Services Date
[Insert Date]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Number of Provider Personnel Onsite
[Insert Justification]
 
Personnel
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Onsite FTE Rate (per month)
[Insert Justification]
 
Rate/Month
USD
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Onsite Personnel Fees
[Insert Justification]
 
Fees
 
0.00
 
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Number of Provider Personnel Offshore
[Insert Justification]
 
Personnel
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Offshore FTE Rate (per month)
[Insert Justification]
 
Rate/Month
USD
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Offshore Personnel Fees
[Insert Justification]
 
Fees
 
0.00
 
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Software Investments
[Insert Justification]
 
Fees
USD
0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Hardware Investments
[Insert Justification]
 
Fees
USD
0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Facilities
[Insert Justification]
 
Fees
USD
0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Travel & Expenses
[Insert Justification]
 
Fees
USD
0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Other
[Insert Justification]
 
Fees
USD
0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Non-Personnel Transition Fees
 
 
Total Fees
USD
0.00
 
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Number of Months Required for Termination
>
[Insert Number of Months]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Year 1
Year 1
Year 1
Year 1
Year 1
Year 1
Year 1
Year 1
Year 1
Year 1
Year 1
Year 1
Year 2
Year 2
Year 2
Year 2
Year 2
Year 2
Year 2
Year 2
Year 2
Year 2
Year 2
Year 2
Year 3
Year 3
Year 3
Year 3
Year 3
Year 3
Year 3
Year 3
Year 3
Year 3
Year 3
Year 3
Year 4
Year 4
Year 4
Year 4
Year 4
Year 4
Year 4
Year 4
Year 4
Year 4
Year 4
Year 4
Year 5
Year 5
Year 5
Year 5Year 5 Year 5 Year 5 Year 5 Year 5 Year 5 Year 5 Year 5
 
Expense Line Items
 
Description / Inputs
 
Unit
Currency
Total Fees
 
Month 1
Month 2
Month 3
Month 4
Month 5
Month 6
Month 7
Month 8
Month 9
Month 10
Month 11
Month 12
Month 13
Month 14
Month 15
Month 16
Month 17
Month 18
Month 19
Month 20
Month 21
Month 22
Month 23
Month 24
Month 25
Month 26
Month 27
Month 28
Month 29
Month 30
Month 31
Month 32
Month 33
Month 34
Month 35
Month 36
Month 37
Month 38
Month 39
Month 40
Month 41
Month 42
Month 43
Month 44
Month 45
Month 46
Month 47
Month 48
Month 49
Month 50
Month 51
Month 52Month 53 Month 54 Month 55 Month 56 Month 57 Month 58 Month 59 Month 60
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
infrastructure Termination Charges
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Labor Fees not to Exceed
Free Transition and Wind down cost
 
Rate/Month
USD
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Asset Fees not to Exceed
[Insert Justification]
 
Rate/Month
USD
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Infrastructure Termination Fees
Free Transition and Wind down cost
 
Fees
 
[redacted]
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EUS Termination Charges
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Labor Fees not to Exceed
Free Transition and Wind down cost
 
Rate/Month
 
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Asset Fees not to Exceed
[Insert Justification]
 
Rate/Month
USD
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EUS Termination Fees
Free Transition and Wind down cost
 
Fees
 
[redacted]
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



-8-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




 
 
 
 
 
 
 
 
 
Transition Fees Year 1
Transition Fees Year 2
Transition Fees Year 3
Transition Fees Renewal Year 4
Transition Fees Renewal Year 5
 
Security Termination Charges
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Labor Fees not to Exceed
Free Transition and Wind down cost
 
Rate/Month
 
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
Asset Fees not to Exceed
[Insert Justification]
 
Rate/Month
USD
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Application Termination Fees
Free Transition and Wind down cost
 
Fees
 
[redacted]
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]







-9-

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED




Discount Schedule
 
 
 
% Discount
Total Incremantal Charges ($)
 
 
 
Year 1
Year 2
Year 3
Year 4
Year 5
 
 
 
 
(1st 12 Months)
(2nd 12 Months)
(3rd 12 Months)
(4th 12 Months)
(5th 12 Months)
>
0
and <
5,000,000
 
 
 
 
 
>
5,000,000
and <
10,000,000
 
 
 
 
 
>
10,000,000
and <
15,000,000
 
 
 
 
 
>
15,000,000
and <
20,000,000
 
 
 
 
 
>
20,000,000
and <
25,000,000
 
 
 
 
 
>
25,000,000
and <
30,000,000
 
 
 
 
 
>
30,000,000
and <
35,000,000
 
 
 
 
 
>
35,000,000
and <
40,000,000
 
 
 
 
 
>
40,000,000
and <
45,000,000
 
 
 
 
 
>
45,000,000
and <
50,000,000
 
 
 
 
 
>
50,000,000
and <
55,000,000
 
 
 
 
 
>
55,000,000
and <
60,000,000
 
 
 
 
 
>
60,000,000
and <
65,000,000
 
 
 
 
 
>
65,000,000
and <
70,000,000
 
 
 
 
 
>
70,000,000
and <
75,000,000
 
 
 
 
 
>
75,000,000
and >
 
 
 
 
 
 









-10-

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED




 
Invoice Description
Services In Scope
Invoicing Entity Name
Invoicing Entity Country
Invoicing Entity State
Invoicing Entity City
Invoiced Entity
Invoiced Entity Country
Invoiced Entity State
Invoiced Entity City
Percentage of Total Fees
Frequency of Invoice
Currency of Pricing
Currency of Invoicing & Payment
Payment Receipt Entity
1. Infrastructure
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Towards Server and DC Support services rendered for the month of < Month
Invoiced>
Support
Infosys Limited
India
TamilNadu
Chennai
[redacted]
United States
Long Beach
California CA US 90801-5813
[redacted]
Monthly
USD
USD
Invoicing Entity
 
 
 
 
 
 
 
 
 
 
 
 
 
USD
USD
Invoicing Entity
2. End User Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Towards End User Devices and Softwares support services rendered for the month
of < Month Invoiced>
Support
Infosys Limited
India
TamilNadu
Chennai
[redacted]
United States
Long Beach
California CA US 90801-5813
[redacted]
Monthly
USD
USD
Invoicing Entity
 
 
 
 
 
 
 
 
 
 
 
 
 
USD
USD
Invoicing Entity
3. Security
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Towards Infrastructure security support services rendered for the month of <
Month Invoiced>
Support
Infosys Limited
India
TamilNadu
Chennai
[redacted]
United States
Long Beach
California CA US 90801-5813
[redacted]
Monthly
USD
USD
Invoicing Entity









-11-

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED




Infrastrucutre Pricing
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Note: Year 1 begins on the Commencement Date, after completion of Transition
All Resource Unit Rates in USD (United States Dollars)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Onshore/Offshore Ratios
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Percentage Onshore:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Onshore Location:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Percentage Offshore:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Offshore Location:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
RU Exceptions to Onshore Ratio
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





 
Designated Service Tower
 
Measurement Unit
 
Units
Pricing
 
 
 
 
 
 
Year 1
Year 2
Year 3
Year 4
Year 5
 
Year 1
Year 2
Year 3
Year 4
Year 5
 
 
 
 
 
 
 
(1st 12 Months)
(2nd 12 Months)
(3rd 12 Months)
(4th 12 Months)
(5th 12 Months)
 
(1st 12 Months)
(2nd 12 Months)
(3rd 12 Months)
(4th 12 Months)
(5th 12 Months)
 
 
Molina Owned Assets
 
 
 
Unit Count
Unit Count
Unit Count
Unit Count
Unit Count
 
Unit Price
Unit Price
Unit Price
Unit Price
Unit Price
Additional Pricing Guidance
 
Server Services (MHI)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Physical (Non-Virtualized) Servers
 
Servers per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 $ [redacted]
 $ [redacted]
 $ [redacted]
 $ [redacted]
 $ [redacted]
 
 
 
Physical (Virtualized) Servers
 
Servers per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 $ [redacted]
 $ [redacted]
 $ [redacted]
 $ [redacted]
 $ [redacted]
 
 
 
VM Ware ESX Virtualization
 
Servers per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 $ [redacted]
 $ [redacted]
 $ [redacted]
 $ [redacted]
 $ [redacted]
 
 
 
Others (Nutanix)
 
Servers per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 $ [redacted]
 $ [redacted]
 $ [redacted]
 $ [redacted]
 $ [redacted]
 
 
Storage Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SAN/NAS Storage
 
TB per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 $ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
SAN-Only
 
TB per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
NAS-Only
 
TB per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 $ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Object
 
TB per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 $ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
Storage Services - Remote
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NAS
 
TB per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 $ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Optimization Appliance
 
TB per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 $ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
Backup Technology/Hardware
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Appliance Count
 
TB per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
 
 
 
 
Storage Capacity
 
TB per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 $ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Data Throughput
 
TB per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
 
 
 
Network Hardware
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Access Point
 
Units per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Switches
 
Units per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Routers
 
Units per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Firewalls and other Perimeter Device
 
Units per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Load Balancers
 
Units per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Other Devices
 
Units per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
LAN Controllers
 
Units per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Meraki Gateways
 
Units per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Meraki Remote Z1
 
Units per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Data Circuits
 
Units per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Voice Circuits
 
Units per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Gateways (Analog/Fax)
 
Units per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Network Software
 
Releases per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Voice Gateways
 
Units per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
DB Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DR
 
Instances per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Production
 
Instances per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Non-Production
 
Instances per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
Middleware
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SQL Server
 
Servers per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
 
 
 
 
Oracle ODA
 
Servers per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Oracle Exadata
 
Servers per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 



-12-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




 
Designated Service Tower
 
Measurement Unit
 
Units
Pricing
 
 
Oracle PCA
 
Servers per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Netezza
 
Servers per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
WebLogic
 
Servers per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Jump Servers
 
Servers per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
IIS
 
Servers per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
MariaDB
 
Instances per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
MySQL
 
Instances per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Oracle Server
 
Instances per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Citrix
 
Nodes per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
ADFS
 
Nodes per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
BizTalk
 
Nodes per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Exchange
 
Nodes per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Cloudera - does not yet factor Cloud
 
Nodes per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Pivotal (Hortonworks)
 
Nodes per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Active Directory
 
Domain components per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Delphix
 
OVA appliances per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
Data Collection Tools/Software
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Asset Management
 
Tools per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Collaboration
 
Tools per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Configuration Management
 
Tools per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Data Management
 
Tools per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Endpoint Management
 
Tools per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Hypervisor
 
Tools per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Load Balancing
 
Tools per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Operations Monitoring/Metircs
 
Tools per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
QA
 
Tools per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Security
 
Tools per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Service Management
 
Tools per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Storage & Backup
 
Tools per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
Other Supplier Charges
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Onsite Command Center
 
Single cost per year
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Azure Foundation & Implementation
 
Single cost per year
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
 
 
 
 
 
 
 
Azure Migration
 
Single cost per year
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
 
 
 
 









-13-

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED




 
[redacted]
 
 
 
 
Onshore/Offshore Ratios
 
 
 
 
 
 
 
 
 
 
 
 
 
Percentage Onshore:
 
 
 
 
 
 
Onshore Location:
 
 
 
 
 
 
Percentage Offshore:
 
 
 
 
 
 
Offshore Location:
 
 
 
 
 
 
RU Exceptions to Onshore Ratio
 
 
 
 
 
 
 
 
 
Security
 
Services Charges
Total Charges
 
Year 1
Year 2
Year 3
Year 4
Year 5
 
 
(1st 12 Months)
(2nd 12 Months)
(3rd 12 Months)
(4th 12 Months)
(5th 12 Months)
Item 1
[Security Managed Service]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
Item 2
 
 
 
 
 
 
Item 3
 
 
 
 
 
 
Item 4
 
 
 
 
 
 
Item 5
 
 
 
 
 
 
Item 6
 
 
 
 
 
 
Item 7
 
 
 
 
 
 
Item 8
 
 
 
 
 
 
Item 9
 
 
 
 
 
 
Item 10
 
 
 
 
 
 
Item 11
 
 
 
 
 
 
Item 12
 
 
 
 
 
 
Item 13
 
 
 
 
 
 
Item 14
 
 
 
 
 
 
Item 15
 
 
 
 
 
 
Item 16
 
 
 
 
 
 
Item 17
 
 
 
 
 
 
Item 18
 
 
 
 
 
 
Item 19
 
 
 
 
 
 
Item 20
 
 
 
 
 
 
Item 21
 
 
 
 
 
 
Item 22
 
 
 
 
 
 
Item 23
 
 
 
 
 
 
Item 24
 
 
 
 
 
 
Item 25
 
 
 
 
 
 
Item 26
 
 
 
 
 
 
Item 27
 
 
 
 
 
 
Item 28
 
 
 
 
 
 
Item 29
 
 
 
 
 
 
Item 30
 
 
 
 
 
 
Item 31
 
 
 
 
 
 







-14-

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED




Note: All Resource Unit Rates should be monthly and in USD
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Onshore/Offshore Ratios
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Service Desk
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Percentage Onshore:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Onshore Location:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Percentage Offshore:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Offshore Location:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
RU Exceptions to Onshore Ratio
 
 
 
 
 
 
 
 
 
 
 
End User Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Percentage Onshore:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Location:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Percentage Offshore:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Offshore Location:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
RU Exceptions to Onshore Ratio
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Units
Pricing



 
Designated Service Tower
Measurement Unit
 
Year 1
Year 2
Year 3
Year 4
Year 5
 
Year 1
Year 2
Year 3
Year 4
Year 5
 
 
 
 
 
 
(1st 12 Months)
(2nd 12 Months)
(3rd 12 Months)
(4th 12 Months)
(5th 12 Months)
 
(1st 12 Months)
(2nd 12 Months)
(3rd 12 Months)
(4th 12 Months)
(5th 12 Months)
 
 
 
 
 
 
Unit Count
Unit Count
Unit Count
Unit Count
Unit Count
 
Unit Price/Mo.
Unit Price/Mo.
Unit Price/Mo.
Unit Price/Mo.
Unit Price/Mo.
Additional Pricing Guidance
 
Level 1 Service Desk (Model 1)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
End Users (Corporate Offices)
Users per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
End Users (VIP)
Users per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
End User Computing
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Desktops
Devices per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Laptops
Devices per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Tablets
Devices per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Desktop Phones
Devices per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Mobile Phones
Devices per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
End Users (White Glove Service)
Users per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
End User Supported Software
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Utility and Device
Programs per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Development
Programs per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Network Application/Management
Programs per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Content Authoring and Management
Programs per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Data Management and Query
Programs per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Information Exchange
Programs per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Security and Protection
Programs per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Industry-Specific
Programs per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Business Function
Programs per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Operating Environment
Programs per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Education and Reference
Programs per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Finance
Programs per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
 
Other
Programs per month
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
$ [redacted]
 
 
Other Charges
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Other Supplier Charges
Single cost per year
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
 
 
 
 
Other Supplier Charges
Single cost per year
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
 
 
 
 
Other Supplier Charges
Single cost per year
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
 
 



-15-

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED




Resource Unit Definitions
 
 
 
 
 
 
 
 
 
 
 
 
 
 
End User Services
 
End Users (Corporate Offices)
[redacted]
 
Level 1 Ticket
[redacted]
 
Level 2 Ticket
[redacted]
 
Desktops and Laptops
[redacted]
 
Mobile Devices
[redacted]
 
Desktop Phones
[redacted]
 
Infrastructure
 
Physical (Non-Virtualized) Servers
[redacted]
 
Physical (Virtualized) Servers
[redacted]
 
Other (e.g., VM Ware ESX) Servers
 
 
SAN / NAS / File Services
[redacted]
 
LAN Switches and other LAN Device
[redacted]
 
WAN Routers and other WAN Equipment
[redacted]
 
Firewalls and other Perimeter Device
[redacted]
 
Telephony Services
[redacted]
 
Security
[redacted]
 
Web Application Scanning
[redacted]
 
SQL Server
[redacted]
 
Oracle
[redacted]
 
Other
[redacted]







-16-

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED




Supplemental Rate Card
 
 
 
 
 
 
Note: [redacted]
 
 
 
 
 
Role
Role Description
Traditional
Offshore Agile
Near-Shore Agile
 
 
Server Admin
Responsible for Server issues, performs administration and routine support,
execution of processes, services. Determines escalation to higher levels.
[redacted]
[redacted]
 
 
 
Server SME
Subject Matter expert, highly skilled and is sought out by team members to
advise, peer review, and has knowledge of all technology related products.Has
ability to interact with clients at all levels including members of senior
leadership.
[redacted]
[redacted]
 
 
 
Infra Admin
Responsible for administration and routine support for Infrastructure, execution
of processes and services. Determines escalation to higher levels.
[redacted]
[redacted]
 
 
 
Infra SME
Subject Matter expert, highly skilled and is sought out by team members to
advise, peer review, and has knowledge of all technology related products.Has
ability to interact with clients at all levels including members of senior
leadership.
[redacted]
[redacted]
 
 
 
SQL Admin
Responsible for managing SQL related issues, performs administration and routine
support, execution of processes, services. Determines escalation to higher
levels.
[redacted]
[redacted]
 
 
 
SQL SME
Subject Matter expert, highly skilled and is sought out by team members to
advise, peer review, and has knowledge of all technology related products.Has
ability to interact with clients at all levels including members of senior
leadership.
[redacted]
[redacted]
 
 
 
Oracle Admin
Responsible for managing Oracle related issues, performs administration and
routine support, execution of processes, services. Determines escalation to
higher levels.
[redacted]
[redacted]
 
 
 
Oracle SME
Subject Matter expert, highly skilled and is sought out by team members to
advise, peer review, and has knowledge of all technology related products.Has
ability to interact with clients at all levels including members of senior
leadership.
[redacted]
[redacted]
 
 
 
Exadata Admin
Responsible for managing Exadata related issues, performs administration and
routine support, execution of processes, services. Determines escalation to
higher levels.
[redacted]
[redacted]
 
 
 
Exadata SME
Subject Matter expert, highly skilled and is sought out by team members to
advise, peer review, and has knowledge of all technology related products.Has
ability to interact with clients at all levels including members of senior
leadership. Provides expertise and hands on implementation in specific areas
[redacted]
[redacted]
 
 
 
Network Data - Admin
Responsible for Installing, Maintaining and troubleshooting network and computer
systems.Diagnosing and fixing problems or potential problems with the network
and its hardware, software and systems. Monitoring network and systems to
improve performance.
[redacted]
[redacted]
 
 
 
Network Data - SME
Subject Matter expert, highly skilled and is sought out by team members to
advise, peer review, and has knowledge of all technology related products.
Provides expertise and hands on implementation in specific areas.
[redacted]
[redacted]
 
 
 
Network Voice - Admin
Responsible for Installing, Maintaining and troubleshooting voice devices.
Identifying and fixing problems or potential problems with the voice network and
its hardware, software and systems. Monitoring voice systems to improve
performance.
[redacted]
[redacted]
 
 
 
Network Voice - SME
Subject Matter expert, highly skilled and is sought out by team members to
advise, peer review, and has knowledge of all technology related products. Has
ability to interact with clients at all levels including members of senior
leadership. Provides expertise and hands on implementation in specific areas.
Wide range of experience on design, implementation and support of Avaya & Cisco
Unified Communication & Contact center technologies.
[redacted]
[redacted]
 
 
 
Enterprise Architect
Design and implementation of systems to support the enterprise infrastructure.
Ensuring all systems work at optimal levels and support the development of new
technologies and system requirements. Manage, architect, and implement
infrastructure components for the global enterprise to improve business
processes and achieve significant cost reductions.
[redacted]
[redacted]
[redacted]
 
 
Project Manager
Managing very large complex project work with executive level clients to drive
projects and business organisations toward achieving the intended business
results
[redacted]
[redacted]
[redacted]
 
 
Program Manager
Managing complex, transformational programs with executive level clients to
drive projects and business organizations toward achieving the intended business
results
[redacted]
[redacted]
 
 
 
Sr. Technology Architect
Design, manage, architect, and implement complex systems and components
leveraging Digital Technolgies (Big data, Data Science, IOT, etc.)
[redacted]
[redacted]
[redacted]
 
 
Solution Architect
Design, architect, and implement components across technology stacks. Works as
expert developer in critical project requirements
[redacted]
[redacted]
[redacted]
 
 
Sr. Analyst - Niche
Senior analyst with 3+ years of experience in developing/configuring systems and
components across niche technologies areas such as - Big Data, IOT, Digital,
COTS Products, QNXT, ERP, Full stack development (including MEAN/MERN, Web/Micro
Services, Databases)
[redacted]
[redacted]
[redacted]
 
 
Analyst - Niche
Analyst with up to 3 years of experience in developing/configuring systems and
components across niche technologies areas such as - Big Data, IOT, Digital,COTS
Products, QNXT, ERP
[redacted]
[redacted]
[redacted]
 
 
Test Process Consultant
Setting up Test Maturity Assessment and development of roadmap for process
improvements.
Assist in the TCoE Transition for the Testing function of applications to
Testing Center of Excellence
Conduct automation feasibility for existing application portfolio and develop a
roadmap and strategy for maturing the automation of the QA organization
Provide leadership to Functional Testing teams providing testing services
[redacted]
[redacted]
[redacted]
 
 
Specialized Tester
Provide guidance for specialized test (Performance/ test data management/ test
environment management/ security testing/ API testing )
Act as dedicated (virtual) support for different specialized testing services
mentioned above
Analysis of business requirements for specialized testing services mentioned
above
Review of Test Plan & preparation of Test Cases for specialized testing services
Report test results and defects detected for specialized testing services
[redacted]
[redacted]
[redacted]
 
 
Healthcare Industry Principal
Strategic Consulting, Product Evaluation and recommendation, Product fitment and
gap analysis, Stakeholder Management, Plan and manage critical programs for
product implementation and support. As a Design Thinking Coach – Plan, Lead and
Conduct Design Thinking workshops to partner with stakeholders to identify,
define and prototype solutions
[redacted]
[redacted]
[redacted]
 
 
Sr. Healthcare Consultant
Product Evaluation and recommendation, Product fitment and gap analysis,
Stakeholder Management, Plan and manage critical programs for product
implementation and support
[redacted]
[redacted]
[redacted]
 
 
Digital Strategist
Strategic consultant - helps create and deliver enterprise / regional digital
strategies. Applies design thinking to business innovation, transforming
outdated, vulnerable models into more sustainable and adaptable ones able to
navigate the markets of tomorrow.
[redacted]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Security
Role
Traditional
Offshore Agile
Near-Shore Agile
 
 
Sr. Admin
Configure Role Association Type focused on debug incidents related to user
identity provisioning / de-provisioning, user account reconciliation, user
authentication, authorization, and session management.
[redacted]
[redacted]
 
 
 
Lead Developer
Daily monitoring and Ongoing maintenance, Config Mgmt. SoD and Policy Roll-out.
Product Administration, Application Integration. Plug-in and Workflow
customization. Web Access Mgmt
[redacted]
[redacted]
 
 
 
Admin
Responsible for IAM Service Monitoring. User provisioning and administration
tasks. Password management and operational reporting. Incident handling &
Closure
[redacted]
[redacted]
 
 
 
Consultant
Provide security design and vendor configuration reviews for project
implementation, including SaaS and offsite hosting applications.
Administration of Molina's information and data security policies and practices
to ensure authorised users can readily access information and that the
information is protected in terms of confidentiality, integrity and availability
[redacted]
[redacted]
 
 
 
Security Mgr
Responsible for monitoring the security operations, implement security policies,
regulations, rules, and norms and ensures that the IT environment is secure.
Handle escalations. Participate on discussion with Molina. Participate in
regular practiced drills for security incident response.
SLA tracking, SLA monitoring. Share analysis report. Take appropriate action to
respond to weekly/monthly reporting and alerted incidents
[redacted]
[redacted]
 



-17-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




 
 
Sr. Engineer
Engineering, implementing and monitoring security measures for the protection of
computer systems, networks and information. Designing computer security
architecture and developing detailed cyber security designs.
[redacted]
[redacted]
 
 
 
SOC Lead
Lead and manage Security Operations Center. Primarily responsible for security
event monitoring, management and response. Perform threat management, threat
modeling, identify threat vectors and develop use cases for security monitoring.
[redacted]
[redacted]
 
 
 
Sr. Analyst
Front lines fighting against cyber attacks and analyzing threats, implementing
security measures as dictated by management. Stay up-to-date on the latest
intelligence, including hackers' methodologies, in order to anticipate security
breaches
[redacted]
[redacted]
 
 
 
Sr. Engineer
Evaluate the security of applications through design and code reviews, adherence
to application security standards, and application vulnerability assessments,
Conduct web application security scans, analyze results for false positives,
prioritize vulnerabilities, and research and propose remediation steps.
[redacted]
[redacted]
 
 
 
Architect
Subject matter expert consultant role responsible for architecting, designing
and implementing a variety of identity and access management solutions. Being
the face of client delivery and managing client expectations day-to-day.
[redacted]
[redacted]
 
 
 
Lead Developer
Responsible for the ongoing development, deployment, and support of the 
evolving IAM systems. The IAM System Developer identifies business needs,
collects the requirements, provides project management and hands-on
implementation support for new IAM applications, administers the IAM components
and overall system, and resolves complex system problems.
[redacted]
[redacted]
 
 
 
Lead Developer
The IAM BA/Lead Developer identifies business needs, collects the requirements,
provides project management and hands-on implementation support for new IAM
applications, administers the IAM components and overall system, and resolves
complex system problems.
[redacted]
[redacted]
 
 
 
Program Manager
Managing complex, transformational programs with executive level clients to
drive projects and business organizations toward achieving the intended business
results
[redacted]
[redacted]
 
 
 
Senior Industry Consultant - Security
 
[redacted]
[redacted]
 
 
 
Industry Consultant - Security
 
[redacted]
[redacted]
 
 
 
Cloud Technology Roles
 
[redacted]
[redacted]
 
 
 
Enterprise Architect
 
[redacted]
[redacted]
 
 
 
Senior Technology Architect
 
[redacted]
[redacted]
 
 
 
Technology Architect
 
[redacted]
[redacted]
 
 
 
Lead Consultant
 
[redacted]
[redacted]
 
 
 
Senior Consultant
 
[redacted]
[redacted]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EUS
Role
Traditional
Offshore Agile
Near-Shore Agile
 
 
Desktop Engineer
Desktop Engineer responsible for all in scope end user device related issues
that can be resolved remotely.
Performs general preventative maintenance tasks.
[redacted]
[redacted]
 
 
 
Field Services - Desktop Engineer
Desktop Engineer operating from customer site responsible for all in scope end
user device related issues including IMAC. Performs general preventative
maintenance tasks. Performs work in compliance within specified warranty
requirements.
[redacted]
[redacted]
 
 
 
Image Deployment
Responsible for Image deployment. Troubleshooting Image deployment issues. Sound
knowledge of Image deployment through LANDesk/ SCCM
[redacted]
[redacted]
 
 
 
L2 Service Desk
Responsible for handling application and installation related issues, logging
all incidents and requests; triaging, and follow up on pending issues. Provides
basic application support and responsible for installation desk activities
[redacted]
[redacted]
 
 
 
Service Desk - English
Responsible for handling issues from users through Call/ mail/ web, logging all
incidents and requests; triaging, and follow up on pending issues. Creates a
positive customer support experience by providing necessary and accurate
information consistently. Provides support for basic/ SOP based issues.
 
 
[redacted]
 
 
Service Desk Lead
Service Desk Lead responsible for ensuring SLA adherence, consistent
performance, monitoring high priority tickets, review Service desk analyst
performance
 
 
[redacted]
 
 
Service Desk Manager
Responsible for monitoring the overall Service desk operations, reviewing team
performance, ensuring Service Desk readiness. Handle escalations. Participate on
discussion with Molina. SLA tracking, SLA monitoring. Share analysis report.
Take appropriate action to respond to weekly/monthly reporting and alerted
incidents
 
 
[redacted]
 
 
Software dist & Patching
Responsible for Software distribution and Patch Management. Troubleshooting
Software distribution and patching issues. Sound knowledge of Software
distribution and patching through LANDesk/ SCCM
[redacted]
[redacted]
 
 
 
Tools & Automation Roles
 
 
 
 
 
 
Senior Architect
 
[redacted]
[redacted]
 
 
 
Technology Arhcitect
 
[redacted]
[redacted]
 
 
 
Principal Consultant
 
[redacted]
[redacted]
 
 
 
Lead Consultant
 
[redacted]
[redacted]
 
 
 
Senior Consultant
 
[redacted]
[redacted]
 
 
 
[ As needed Supplier Added Role 7]
 
 
 
 
 
 
[ As needed Supplier Added Role 8]
 
 
 
 
 
 
[ As needed Supplier Added Role 9]
 
 
 
 
 
 
[ As needed Supplier Added Role 10]
 
 
 
 









-18-

--------------------------------------------------------------------------------










CONFIDENTIAL TREATMENT REQUESTED




Molina Requirements
 
 
 
 
 
 
All pricing indicated within this Appendix 3-A (Pricing Matrix) is assumed as
the Supplier's bid. Supplier may indicate any exception to pricing with regards
to Molina requirements to the delivery of services below.
 
 
 
 
#
Requirement
Qualitative Implication(s)
Potential Financial Impact
1
 
 
 
2
 
 
 
3
 
 
 
4
 
 
 
5
 
 
 
6
 
 
 
7
 
 
 
8
 
 
 
9
 
 
 
10
 
 
 
11
 
 
 
12
 
 
 
13
 
 
 
14
 
 
 
15
 
 
 
16
 
 
 
17
 
 
 
18
 
 
 
19
 
 
 
20
 
 
 
21
 
 
 
22
 
 
 
23
 
 
 





-19-

--------------------------------------------------------------------------------









CONFIDENTIAL TREATMENT REQUESTED






[redacted](1) 














































































 
1 Sixteen (16) pages have been redacted in their entirety.


-20-

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED












SCHEDULE 4 TRANSITION AND TRANSFORMATION







--------------------------------------------------------------------------------










CONFIDENTIAL TREATMENT REQUESTED






CONTENTS
Clause
 
Page
 
 
 
1.
Definitions
2
2.
Introduction; Charges
2
3.
Performance of Transition Services
2
4.
Transition Team
3
5.
Transition Plan
3
6.
Transition Services
5
7.
Transformation
6
8.
Wind-down of Transition Services
7





(i)

--------------------------------------------------------------------------------










CONFIDENTIAL TREATMENT REQUESTED




1.
DEFINITIONS

Capitalized terms used but not defined in this Schedule shall have the meanings
given in Schedule 1 (Definitions and Interpretation).
2.
INTRODUCTION; CHARGES

This Schedule 4 (Transition and Transformation) sets the process for
transferring responsibility for the performance of the Services to the Service
Provider in readiness for Go Live. No Charges shall be payable by Molina in
connection with the Transition Services.
3.
PERFORMANCE OF TRANSITION SERVICES

3.1
The Service Provider shall provide the Transition Services and the Transition
Deliverables in accordance with the Transition Plan or as set out in a Services
Order or Local Agreement and, in any event, so as to achieve the Milestones by
the Milestone Dates;

3.2
The Service Provider shall perform such other tasks and provide such other
outputs as are required to achieve the Milestones by the Milestone Dates, and so
that the Service Provider is ready to perform the Services in accordance with
the terms of the Agreement from the Go Live Date(s); and

3.3
The Service Provider shall perform the activities described in paragraphs 3.1
and 3.2 above causing only minimal and non-adverse impact to Molina and its
other service providers.

3.4
Subject to paragraph 3.5 below, the Service Provider shall effect the transition
to it of the Services and shall be in a position to provide the Services in
accordance with the terms of the Agreement from the Service Commencement
Date(s). Service Provider shall manage and be responsible for the Transition
Services and shall comply with its obligations under the Transition Plan.

3.5
The Service Provider shall execute all Transition Services and Molina will be
responsible for any Molina Responsibilities in relation to the Transition
Services that are identified in the relevant Transition Plan.

3.6
The Service Provider shall manage issues and risks during the period of
transition and escalate any issues and risks to Molina as appropriate.

3.7
Throughout the period of transition, and without limiting Service Provider’s
obligations under the Agreement, Service Provider shall comply with all relevant
Molina policies and standards, including network and data security requirements
provided to the Service Provider in writing.

3.8
The Service Provider shall provide a written description of the Service
Provider's solution during Transition Period in accordance with the timescale
agreed in the Transition Plan. For the avoidance of doubt, the solution will
supplement and not in any way reduce the scope of the Services or conflict with
any provision of this Agreement.

3.9
The Service Provider shall promptly notify Molina if it reasonably believes it
will not be able to meet its obligations under this schedule.

3.10
In the event of a delay during transition due to fault of the Service Provider,
any costs incurred by the Service Provider shall be borne by the Service
Provider, and any costs incurred by Molina to the extent such costs would
otherwise constitute damages that Molina is permitted to recover under the
Agreement shall be borne by Service Provider.

4.
TRANSITION TEAM




--------------------------------------------------------------------------------

-2-

--------------------------------------------------------------------------------









CONFIDENTIAL TREATMENT REQUESTED




4.1
Service Provider shall assign a Transition Services team headed by an
experienced transition manager (“Service Provider Transition Lead”) who shall be
a member of the program team until steady-state implementation is complete.

4.2
The Service Provider Transition Lead shall be responsible for developing the
Transition Plan and managing all Transition Services covered within this
Schedule 4.

4.3
The Transition Services team shall perform all functions, tasks, and
responsibilities to plan and execute a successful and smooth transition,
including:

(a)
program administration and management for all Transition Services for Service
Provider and Molina;

(b)
establishing and documenting Service Provider’s procedures for change
management, communications, escalation, and Problem Management;

(c)
maintaining and updating the Transition Plan;

(d)
executing the Transition Plan; and

(e)
managing to the Transition Plan through successful transition of the Services,
including reporting to Molina on status, issues, and risks.

5.
TRANSITION PLAN

5.1
Within 10 Working Days of the Commencement Date the Service Provider shall
propose to Molina a high level Initial Transition Plan that describes in
reasonable detail how it will affect the transition contemplated in this
Schedule. The written “Initial Transition Plan” shall be subject to Molina’s
approval and, at minimum, shall include:

(a)
a description of all Deliverables to be provided pursuant to Transition Services
and specifying the date such Deliverables will be provided

(b)
a description of the specific methods to be employed to perform the Transition
Services and all resources required, both Service Provider Personnel and Molina
personnel;

(c)
a description of the "Current State" of Molina's environment and the anticipated
"Steady State" of Molina's environment after the completion of Transition
Services, and all significant changes anticipated to achieve such environment,
including:

(i)
proposed changes to delivery locations;

(ii)
proposed changes to delivery methods, processes, standards, or approaches;

(iii)
proposed changes to applications used to provide Services, including but not
limited to Service Request Systems, Project request Systems, Incident Management
Systems, monitoring tools and Systems, and programming tools and interfaces;




--------------------------------------------------------------------------------

-3-

--------------------------------------------------------------------------------









CONFIDENTIAL TREATMENT REQUESTED




(iv)
a detailed description of the efficiency levers and the impact to FTEs, tools,
and assets. Such description shall also clearly describe any investments being
made by Service Provider;

(v)
the process, tools, and timing required to support current Molina Critical
Service Levels and achieve the Critical Service Levels to be met by Service
Provider; and

(vi)
a description of all proposed Projects to be completed during the transition
timeframe; and

(d)
all other aspects and criteria relating to the transition contemplated in this
Schedule as set out in the Service Provider Technical Solution as of the
Effective Date (except to the extent the relevant provisions of the Service
Provider Technical Solution has been amended by the Parties through an amendment
to the Agreement, or as set out in a Change Notice executed in accordance with
Schedule 9 (Change)).

5.2
Within ten (10) Working Days of Acceptance of the Initial Transition Plan,
Service Provider shall propose to Molina a Detailed Transition Plan that
describes in greater detail how it will affect the transition contemplated in
this Schedule.

5.3
Once the Detailed Transition Plan has been Accepted by Molina it shall
constitute the Transition Plan and shall, subject to paragraph 5.4 below,
supersede and replace the Initial Transition Plan.

5.4
The written “Detailed Transition Plan” shall be subject to Molina's approval and
sole discretion and, at minimum, shall include:

(a)
a description of various items required for transition, including items related
to Equipment, Software, Third Party Contracts, human resources transition,
in-flight and pending Projects, Service Request Systems, and related
applications, processes and technology;

(b)
a detailed transition schedule for all Transition Services;

(c)
a detail of all expected knowledge transfer activities;

(d)
details of any transition testing to be performed;

(e)
detailed planning to minimize downtime during transition;

(f)
detailed and continuous issues and risk assessments and contingency planning
activities; and

(g)
a description of Exit Criteria that must be accomplished prior to wind-down of
the Transition Services (“Exit Criteria”), which Exit Criteria shall include
Molina’s final confirmation that the transition Deliverables have been accepted
and the Transition Milestones have been completed, all in accordance with the
Detailed Transition Plan and the Agreement.




--------------------------------------------------------------------------------

-4-

--------------------------------------------------------------------------------









CONFIDENTIAL TREATMENT REQUESTED




(h)
a description of all major Transition Milestones, together with dates for the
completion of such Transition Milestones is set forth in the Initial Transition
Plan and, as applicable, the Service Provider Technical Solution.

5.5
Subject to paragraph 5.10, the Detailed Transition Plan shall not alter any
Milestone Date, required Go Live Date or impose any obligations on Molina or
give rise to any further dependencies or assumptions in excess of those set out
in the Agreement, and any attempt to do so shall be void and deemed not
incorporated into the Detailed Transition Plan.

5.6
Acceptance and approval of the Transition Services, the Transition Deliverables
and the Service Provider's readiness to Go Live will be conducted in accordance
with the Detailed Transition Plan and the Agreement (including, to the extent
applicable, the Service Provider Technical Solution).

5.7
If the Service Provider does not achieve a Milestone by its Milestone Date, then
Service Provider shall be liable to Molina for a Delay Payment as specified in
paragraph 8 of this Schedule.

5.8
The provisions of paragraphs 5.6 and 5.7 shall be deemed revised to apply to any
amended Milestone Dates where extensions of time have been granted or agreed,
whatever the reason for such extensions of time including a Relief Event. The
payment of Delay Payments operate as a price reduction to reflect the reduced
value of the Transition Services to Molina. Accordingly, the parties agree that
they are not in any way compensatory but instead operate as a price adjustment
and the claiming and payment of these is without prejudice to any other right
and remedies that Molina might have.

5.9
The parties will comply with their respective obligations set out in the
Transition Plans.

5.10
Any changes to the Transition Plan must be agreed in writing between the parties
in accordance with a Change Procedure.

6.
TRANSITION SERVICES

6.1
Transition Services shall include activities necessary to complete the
transition as detailed in the Transition Plan, including:

(a)
creating and executing the Transition Plan and meeting all Transition
Milestones;

(b)
identifying and managing interdependencies of executing tasks during transition;

(c)
performing required site readiness activities;

(d)
identifying and onboarding resources required for Transition Services, both
Service Provider’s and Molina’s resources;

(e)
collecting, reviewing and confirming user onboarding and access requirements
required for delivery of Services;

(f)
verification and testing of transition changes, subject to Molina review and
consideration for approval;




--------------------------------------------------------------------------------

-5-

--------------------------------------------------------------------------------









CONFIDENTIAL TREATMENT REQUESTED




(g)
validating migrated data;

(h)
managing quality on all aspects of the transition including, but not limited to,
documentation, knowledge transfer activities, quality gate reviews;

(i)
establishing and executing governance model to be used during transition;

(j)
monitoring, tracking and reporting against the various tasks which need to be
completed by all teams;

(k)
creating and executing a ramp-up plan that aligns with the Transition Plan;

(l)
setup of post go-live and ongoing production support processes and
organizations;

(m)
providing information and data to Molina, and coordinating with and
participating in (as requested by Molina), the completion of all applicable Exit
Criteria; and

(n)
updating the Technical Solution Document to reflect any changes in the delivery
solution made and approved by Molina during the transition contemplated in this
Schedule.

6.2
The Service Provider shall perform the Transition Services as set out in
Appendix 4A (Transition).

7.
TRANSFORMATION

7.1
Transformational Milestones are as set out in Appendix 4B (Transformation) and
as agreed in writing by the Parties. These will be subject to Delay Payments if
the Service Provider fails to achieve Milestones. The Service Provider shall
transform the Services on a timeline approved by Molina and, in each case,
(a) in accordance with Appendix 4B (Transformation), with the actual actions to
be undertaken by the Service Provider being subject to Molina’s written
approval, and (b) as otherwise agreed by the Parties.

7.2
In addition to the above, from time to time, the Service Provider will recommend
transformational initiatives over the duration of contract to further improve
Molina operating efficiency, reliability, scale, speed to delivery, and customer
satisfaction while reducing costs, including at a minimum all aspects and
criteria relating to transformation as set out in the Service Provider Technical
Solution as of the Effective Date (except to the extent the relevant provisions
of the Service Provider Technical Solution has been amended by the Parties
through an amendment to the Agreement, or as set out in a Change Notice executed
in accordance with Schedule 9 (Change)). Service Provider shall demonstrate
through governance meetings how these initiatives might be integrated to ongoing
operations and for bringing new ideas and approaches to Molina in support of
their transformation.

7.3
Transformational Initiatives for Infrastructure






--------------------------------------------------------------------------------

-6-

--------------------------------------------------------------------------------









CONFIDENTIAL TREATMENT REQUESTED




Project Scope: Any project less than [redacted] will be supported / executed by
[redacted]; to the extent it does not [redacted]. Any additional project effort
will be via separate SOW. These hours will be [redacted].


During Transition, the Parties will evaluate the progress of existing projects,
assess what work remains to be completed and make a plan for completion using
business as usual resources or the Innovation fund, any other commercial means.
Alterations to schedule or scope will be implemented through CR. The
transformational initiatives include but are not limited to:
(a)
[redacted];

(b)
[redacted];

(c)
[redacted];

(d)
[redacted];

(e)
Service Provider will also provide support of projects related to current,
on-going transformation efforts; such support will consist of attending
meetings, providing data, and similar tasks (provided that such support shall be
provided on a time and material basis or as a chargeable Project to the extent
that the support constitutes out-of-scope activities); the parties will refer
concerns over the level of support requested to the Operational Review Board.

(f)
improve incident and event frameworks, integrate problem management into
development and support lifecycles, and enhance visibility into issues, impacts
and resolution;

(g)
[redacted];

(h)
[redacted];

(i)
[redacted].

8.
WIND-DOWN OF TRANSITION SERVICES

8.1
Service Provider shall notify Molina when it believes it has completed the
Transition Services. Service Provider shall document and demonstrate that the
Deliverables and Transition Milestones constituting Exit Criteria have been
fulfilled.

8.2
Upon Molina’s confirmation of completion, Service Provider shall commence the
orderly cessation and removal of tasks and materials specific to the Transition
Services, with minimal disruption to Molina’s operations or Service Provider’s
ongoing Services.

8.3
If the Service Provider does not successfully achieve Acceptance of the Exit
Criteria for:

(a)
any Transition completion by the applicable Milestone Date by more than
[redacted], then the Service Provider shall be liable to pay to Molina the sum
of $[redacted] for




--------------------------------------------------------------------------------

-7-

--------------------------------------------------------------------------------









CONFIDENTIAL TREATMENT REQUESTED




each week of delay (or part week of delay) capped at $[redacted] until such Exit
Criteria are Accepted.
8.4
The provisions of paragraph 8.3 shall apply to any amended Milestone Dates where
extensions of time have been granted or agreed, whatever the reason for such
extensions of time including a Relief Event.

8.5
The payment of Delay Payments operates as a price reduction to reflect the
reduced value of the Transition Services to Molina. Accordingly, the parties
agree that they are not in any way compensatory but instead operate as a price
adjustment and the claiming and payment of these is without prejudice to any
other right and remedies that Molina might have.






--------------------------------------------------------------------------------

-8-

--------------------------------------------------------------------------------









CONFIDENTIAL TREATMENT REQUESTED






APPENDIX 4A
TRANSITION    


Proposed Tools and Timeline for Implementation


[redacted]


[redacted]
[redacted]
[redacted]
 
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]





Commitments for Day 1 and Outcomes for Day 30, 60, 90, 120, and Beyond


While the overall transformation will be presented separately, this section will
particularly deal with what we would propose/look after under the day to day
operations or as separately priced project once we complete the transition
[redacted].
Below we have presented some of the activities that we are intended to take once
the transition is over. These are indicative and may or may be completely
relevant depending upon the observations after the transition phase.
[redacted]. This will be discussed and agreed with Molina, followed by the
detailed implementation plan.
[redacted]


Transition Milestones & Dependencies


Transition Milestones
The table below details the critical milestones we propose for the transition.
[redacted]
[redacted]
[redacted]
 
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]

Table 1. Transition Milestones
Transition Plan
We recognize Molina’s desire for an efficient, effective and risk-free
transition of this very important strategic initiative. While in today’s world
IT services have been industrialized to the extent where combination of
technology and process can ensure [redacted]. It is the combination of
structured processes, leverage of in-house tools specifically for [redacted].
[redacted].
Based on our understanding of your evaluation criteria, [redacted].
Service Provider’s key transition design principles used to develop the plan
are: [redacted].



--------------------------------------------------------------------------------

-9-

--------------------------------------------------------------------------------









CONFIDENTIAL TREATMENT REQUESTED




Figure 1. Key Transition Design Principles
Transition Wave Plan
We have customized our patented [redacted]. We have designed a right aligned
transition which provides Molina with a right balance between speed to value,
appetite-for-risk and people management and quality planning considerations. The
transition timeline is based on the [redacted].
Our proposed transition solution for Molina is based on: [redacted]


Service Transition Timeline
The following diagrams depicts overall Service Transition [redacted]
Figure 2. Overall Transition Timeline


Transition Contingency Plan
Infosys Transition Center of Expertise (TCOE) has successfully completed in
excess of [redacted] without a failed transition. Infosys TCOE is committed to
bringing to bear any resources and leadership required to ensure successful
completion of the transition.
However, in the unlikely event that the [redacted]. Because this plan is likely
to have [redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]

Table 2.    Quality Check points
In addition to the quality assurance [redacted].
Each member in this team is personally incentivized to continuously improve the
way we approach transition. Therefore, our methodology is constantly evolving to
incorporate new knowledge and best practices.
Our methodology is based on [redacted].
Figure 3. End-to-End Transition Methodology
Transition is, as mentioned above, the [redacted].
Figure 4. Service Execution Work Stream Approach


[redacted].


[redacted]
[redacted]
[redacted]
 
 
 
[redacted]
[redacted]
[redacted]

Table 3. Pre-Planning Activities
[redacted].
Transition Planning



--------------------------------------------------------------------------------

-10-

--------------------------------------------------------------------------------









CONFIDENTIAL TREATMENT REQUESTED




The transition planning phase clearly details the plan to successfully execute
the remaining phases of transition. It is a collaborative effort between Infosys
and Molina to [redacted] making transition a success.
Following table specifies activities performed by [redacted]:
[redacted]
[redacted]
[redacted]
 
 
 
[redacted]
[redacted]
[redacted]

Table 4. Transition Planning Activities


Knowledge Transfer (KT)
Knowledge Transfer (KT) is approached top down from business knowledge down to
technical knowledge; the knowledge is landed in teams comprised of functional,
technical and domain experts.
There are several ways in which [redacted].


Key Knowledge transfer activities, deliverables and acceptance criteria are
listed below: [redacted].


Figure 5. Knowledge Transfer – Activities, Deliverables and Acceptance Criteria
Secondary Support (SS)
The Secondary Support phase of the [redacted].
Figure 6. Secondary Support – Activities, Deliverables and Acceptance Criteria
Primary Support (PS)
The main objective of Primary Support phase is to [redacted]. During this phase,
[redacted] if the need arises.
Key primary phase activities, deliverables and acceptance criteria are listed
below: [redacted]


Figure 7. Primary Support – Activities, Deliverables and Acceptance Criteria


[redacted]
•
Pre-process Training:

[redacted]
•
Onsite Knowledge Transfer:

[redacted]
•
Offshore Knowledge Transfer Training:

[redacted]
•
Parallel Run/Primary Support:

During this phase:
•
[redacted]

-
This phase ensures that [redacted].

-
Also ensures that quality of service is maintained at highest level, right from
the start of engagement. Parallel run volume ramp-up and communication strategy
will be finalized during process definition stage.

Transition Governance Structure
A key factor to the success of any major transition program is effective
governance. Infosys believes in bringing everybody to the table through robust,
yet transparent, leadership and governance. [redacted]. In line with our
transition approach, we will have Transition Leads [redacted].



--------------------------------------------------------------------------------

-11-

--------------------------------------------------------------------------------









CONFIDENTIAL TREATMENT REQUESTED




Figure 8. Transition Governance Model
Infosys recommends [redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]

Table 5. Transition Management Functions
Transition Metrics
The following Metrics will be reported as part of the Transition Status Report.
During Transition planning the methodology for reporting these statistics
[redacted]


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]

Table 6. Transition Metrics
Transition Meetings
The proposed governance structure will be supported by a comprehensive
governance schedule that will facilitate the clear direction of the transition
program and ensure clear, unambiguous communication across all levels of the
governance structure. Given the multiple threads that that need to be managed,
we recommend [redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]

Table 7. Meeting Cadence
Reporting during transition will be centralized and managed from the TMO.
[redacted]
The following table shows the resource [redacted]. There will be weekly
reporting to reflect progress against the Staffing Plan.



--------------------------------------------------------------------------------

-12-

--------------------------------------------------------------------------------









CONFIDENTIAL TREATMENT REQUESTED




[redacted]


Figure 9. Resource Ramp Up


Transition Staffing
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]

Table 8. Transition Roles and Responsibilities


Requirements on Molina Personnel


Approximate maximum effort required per day from Molina personnel [redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]

Table 9. Requirements on Molina Personnel
[redacted]. It introduces unnecessary risks to make process, standards and tool
changes in the midst of a services transition.
It is recognized that [redacted].


Other Information on Transition
Transition Risks and Mitigation Process
Infosys follows a structured Risk Management framework. Risk management is a key
focus area under our core transition approach strategy. The objective of this
framework is to identify and develop mitigation plans for potential risks which
may impact the success of the engagement. The following diagram illustrates the
Risk Management Framework:


[redacted]



--------------------------------------------------------------------------------

-13-

--------------------------------------------------------------------------------









CONFIDENTIAL TREATMENT REQUESTED




Figure 10. Risk Management Framework
The refinement of risks already identified will be carried out via a joint risk
workshop prior to the commencement of transition during the planning phase. This
risk register will be a running document and inputs to this will get added be
the based on risks identified by Molina and Infosys during the transition
execution process.
We have dedicated focus at the program level to manage the risk mitigation plan
and report findings, risk management is pushed down to each and every work
stream and cluster lead/transition lead.
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]

Table 10. Transition Risk Management


Transition Risks and Mitigations
[redacted]
[redacted]
[redacted]
 
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



Table 11. Transition Risks
Transition Enablement (Cross Functional) Teams
[redacted]
Infrastructure
[redacted]


IT Service Process
[redacted]


Access and On Boarding
[redacted]


Policies and Procedures
[redacted]


SLA Tools
[redacted]





--------------------------------------------------------------------------------

-14-

--------------------------------------------------------------------------------









CONFIDENTIAL TREATMENT REQUESTED










APPENDIX 4B
TRANSFORMATION
Core Infrastructure Transformation
While the overall transformations will be presented / discussed in the session
for “Transformational Initiatives”, this section will particularly deal with
operational transformation ideas under day-to-day operations. The idea is to
understand and take over the operations in its existing shape, identify /
document the gaps and take the services to the next level.


Below we have presented some of the operational transformations that we intend
to start working post takeover of services. These are indicative based on our
current understanding of Molina infrastructure landscape. Once, we have more
details of the landscape, we will refine these as appropriate.


This will be [redacted].
The transformation activities are explained below with the potential benefits:


[redacted]
[redacted]
[redacted]
 
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]




--------------------------------------------------------------------------------

-15-

--------------------------------------------------------------------------------









CONFIDENTIAL TREATMENT REQUESTED




[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



Contact Center Transformation


[redacted]


The aforesaid areas, can be planned for long term objectives as each one of them
takes significant amount of time and requires a detailed analysis in the current
setup as part of the [redacted]


[redacted]
[redacted]
[redacted]
 
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



[redacted]


[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]

Table 12. [redacted]



--------------------------------------------------------------------------------

-16-

--------------------------------------------------------------------------------









CONFIDENTIAL TREATMENT REQUESTED




Figure 11. [redacted]
[redacted]


[redacted]


[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]

Table 13. [redacted]
Infosys recommends [redacted]
To implement [[redacted]


•
Analysis

Infosys will [redacted]


Figure 12. [redacted]
[redacted]


Figure 13. [redacted]


Once all meta data information is collected, [redacted].
[redacted]


Figure 14. [redacted]
[redacted]
Figure 15. [redacted]


•
Migrate

[redacted]
Co-ordinating across the stakeholders requires a multi-tier/multi-party
governance - domain level execution, program board level and executive level,
driven from a centralised command center to deliver a frictionless workflow.





--------------------------------------------------------------------------------

-17-

--------------------------------------------------------------------------------









CONFIDENTIAL TREATMENT REQUESTED




[redacted]
Figure 16. [redacted]
[redacted]
Figure 17. [redacted]
[redacted]
Figure 18. [redacted]
[redacted]
Figure 19. [redacted]
[redacted]


[redacted]
[redacted]
[redacted]
 
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



Below table depicts [redacted]


[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]

Table 14. [redacted]



--------------------------------------------------------------------------------

-18-

--------------------------------------------------------------------------------









CONFIDENTIAL TREATMENT REQUESTED




Transformational Initiatives
As per our discussion with Molina as part of different meetings and sessions, we
understand the importance of [redacted].
This section will detail [redacted]:
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



[redacted]


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
 
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
[redacted]
[redacted]
 
[redacted]
[redacted]
[redacted]
 
[redacted]
[redacted]
[redacted]
 
[redacted]
[redacted]
[redacted]
 
[redacted]
[redacted]
[redacted]
 
[redacted]
[redacted]
[redacted]
 
[redacted]
 
[redacted]
[redacted]
 
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
[redacted]
[redacted]
 
[redacted]
[redacted]
[redacted]
 



[redacted]




[redacted]
[redacted]
[redacted]
 
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



[redacted]



--------------------------------------------------------------------------------

-19-

--------------------------------------------------------------------------------









CONFIDENTIAL TREATMENT REQUESTED




 


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]

Table 15. [redacted]
[redacted]


Figure 20. [redacted]
[redacted]
Figure 21. [redacted]
[redacted]


Figure 22. [redacted]
[redacted]


Figure 23. [redacted]
[redacted]






1.1.1.1
Timeline for Implementation

Timelines for implementation of our approach is as depicted in the diagram
below: [redacted]


Figure 24. Implementation Timeline
The above approach and timelines is considering the fact [redacted]


[redacted]


1.1.2
[Redacted]





[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]

[redacted]





--------------------------------------------------------------------------------

-20-

--------------------------------------------------------------------------------









CONFIDENTIAL TREATMENT REQUESTED




1.1.2.1
[redacted]

Cloud computing benefits organizations by giving them the ability to trade
capital expense for variable expense, gain advantage from massive economies of
scale, make agile capacity decisions, increase business speed and agility, stop
spending money running and maintaining data centers, and go global quickly. At
the same time, cloud adoption represents a major IT transformation, a shift in
culture and a new way of financing your infrastructure. Cloud introduces a
significant shift in how technology is procured, used, and managed. It presents
new cost and security challenges, requiring governance and control across the
organization. And it also needs a proactive team to take ownership and direction
of the migration process. [redacted]
Figure 25. [redacted]
[redacted]


1.1.2.2
[redacted]



Figure 26. [redacted]
[redacted]
 


1.1.2.3
[redacted]

[redacted]


[redacted]


Figure 27. [redacted]
[redacted]
Figure 28. [redacted]
[redacted]
The below diagram provides [redacted].


[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



[redacted]
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]






--------------------------------------------------------------------------------

-21-

--------------------------------------------------------------------------------









CONFIDENTIAL TREATMENT REQUESTED




[redacted]


[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]

Table 16. [redacted]
[redacted]
1.1.2.1
[redacted]



[redacted]


[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



[redacted]
Figure 29. [redacted]
[redacted]


Figure 30. [redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



[redacted]


Figure 31. [redacted]



--------------------------------------------------------------------------------

-22-

--------------------------------------------------------------------------------









CONFIDENTIAL TREATMENT REQUESTED




[redacted]
Figure 32. [redacted]
[redacted]


Figure 33. [redacted]
[redacted]


Figure 34. [redacted]


[redacted]
Figure 35. [redacted]
[redacted]


Figure 36. [redacted]
[redacted]


Figure 37. [redacted]
[redacted]


Figure 38. [redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]

Table 17. [redacted]





















--------------------------------------------------------------------------------

-23-

--------------------------------------------------------------------------------








SCHEDULE 5
BENCHMARKING






--------------------------------------------------------------------------------






CONTENTS
Clause
 
Page
1.
Definitions
1
2.
Introduction
1
3.
Benchmarking Generally
1
4.
Selection of Benchmarker
1
5.
Timing
1
6.
Process
2
7.
Benchmarking Report
2
8.
Final Benchmarking Report
3
9.
Consequences of Final Benchmarking Report
3






--------------------------------------------------------------------------------

(i)

--------------------------------------------------------------------------------









1.
DEFINITIONS

Capitalized terms used but not defined in this Schedule shall have the meanings
given in Schedule 1 (Definitions and Interpretation) to this Agreement.
2.
INTRODUCTION

This Schedule defines the way in which Benchmarking shall be implemented under
the Agreement.
3.
BENCHMARKING GENERALLY

3.1
Each Benchmarking shall comprise a mutually agreed objective measurement,
applicable metrics and comparison process that compares the Charges with the
price of services that are:

(a)
substantially similar to the Benchmarked Services (as defined below) in scope,
specification, volume and geographical coverage, time period and provided on
similar terms and conditions;

(b)
provided by outsourcing service providers substantially similar to the Service
Provider; and

(c)
provided to outsourcing services clients substantially similar to Molina,

(the “Benchmarking Process”).
3.2
The Service Provider shall cooperate with Molina in relation to any
Benchmarking.

4.
SELECTION OF BENCHMARKER

4.1
Molina shall have the right to select any of the following as the “Benchmarker”
to conduct the Benchmarking Process:

(a)
Gartner;

(b)
ISG; or

(c)
Maturity.

4.2
As an alternative to Molina selecting the Benchmarker under paragraph 4.1, the
Parties may jointly agree to select another provider of benchmarking services to
conduct the Benchmarking Process. Nothing in this paragraph 4.2 limits Molina’s
right to make a selection under paragraph 4.1.

4.3
The Parties shall enter into an agreement with the Benchmarker (the
“Benchmarking Agreement”), in substantially the same form as Appendix 5A (Agreed
Form Tri-Partite Benchmarking Agreement).

5.
TIMING



 
-1-
 






--------------------------------------------------------------------------------




5.1
Molina may engage in Benchmarking in respect of any Service Bundle only after
six (6) months following the end of Transition of that Service Bundle. No
Service Bundle shall be benchmarked more than twice during the Term.

5.2
Molina may notify the Service Provider that it wishes to conduct a Benchmarking
by providing the Service Provider with thirty (30) days’ written notice of its
intention to do so (the “Benchmarking Notice”).

6.
PROCESS

6.1
Each Benchmarking Notice shall set out:

(a)
the Service Bundle and associated Resource Rates in respect of which Molina
wishes to conduct the Benchmarking (the “Benchmarked Services”); and

(b)
the identity of the Benchmarker Molina has chosen in accordance with paragraph
4.1 above.

6.2
Throughout the Benchmarking, all instructions to the Benchmarker will be given
solely by Molina and shall be disclosed to the Service Provider and will be
consistent with and relate to the topics agreed pursuant to paragraph 6.3 below.

6.3
Molina, the Service Provider and the Benchmarker shall in good faith agree to
the methodology that will be used to conduct or support the specific
Benchmarking and the normalization processes that will be applied, including,
without limitation, at least four (4) comparable outsourcing transactions (not
counting this Agreement) to allow a valid Benchmarking to be conducted (the
“Benchmarking Methodology”).

6.4
Where during the Term, the Parties and a Benchmarker agree a Benchmarking
Methodology and apply that Benchmarking Methodology, that Benchmarking
Methodology shall, unless otherwise agreed, be valid for all future
Benchmarkings for the Services that are part of the Benchmarked Services.

6.5
The Service Provider shall cooperate to facilitate the Benchmarking and shall
reasonably meet with Molina and the Benchmarker prior to and throughout the
Benchmarking.

6.6
The Benchmarker shall conduct the Benchmarking in a manner that does not
unreasonably interfere with the Service Provider's ongoing service operations.

6.7
The Parties shall agree a timetable for the Benchmarking that provides for the
Benchmarking to be completed as soon as reasonably practicable and sets a
deadline by which the Benchmarking must be complete and the Benchmarking Report
must be delivered to the Parties (the “Report Deadline”).

6.8
The fees, costs and expenses of any Benchmarker shall be borne by Molina, and
each Party shall bear its own costs of compliance with this Schedule.

7.
BENCHMARKING REPORT

7.1
Within ten (10) days after the completion of the Benchmarking but in any event
no later than the Report Deadline, the Benchmarker shall deliver to Molina and
the Service Provider



-2-

--------------------------------------------------------------------------------




the final results of the Benchmarking in a written report, including any
supporting documentation required to interpret or validate the report (the
“Benchmarking Report”).
7.2
Within thirty (30) days following the date of the issuance of a Benchmarking
Report:

(a)
Molina and the Service Provider shall review the Benchmarking Report results;
and

(b)
the Parties and the Benchmarker shall review the Benchmarking Report and the
Benchmarking Methodology to confirm that the Benchmarking Process was followed.

7.3
If either Party has reason to believe that the Benchmarking Report contains
material errors, it shall notify the Benchmarker of the information being
contested along with such documentation as is necessary to support the claim and
copy the other Party on all such correspondence.

8.
FINAL BENCHMARKING REPORT

8.1
The Benchmarker shall review any claims made by a Party pursuant to paragraph
7.3 and meet with both Parties to address any such matters and make any
necessary adjustments to its findings prior to the Benchmarking Report being
considered final (the “Final Benchmarking Report”).

8.2
If there is any dispute between the Service Provider and Molina in relation to
the application of the Benchmarking Process or the determinations of the
Benchmarker in the Final Benchmarking Report then the matter shall be referred
to the Operational Review Board.

9.
CONSEQUENCES OF FINAL BENCHMARKING REPORT

9.1
If a Final Benchmarking Report indicates that the Charges attributable to the
Benchmarked Services exceed the Benchmark Threshold, then the remainder of this
paragraph 9 shall apply.

9.2
In this paragraph 9, the “Benchmark Difference” (“BD”) shall be calculated, in
monetary terms, as follows:

BD = X – B
Where:
X = the Charges applicable in the Contract Year in which the Final Benchmarking
Report is issued (or, if the Contract Year is not complete, the estimated
Charges based on the actual Charges invoiced at the time of the Final
Benchmarking Report); and
B = the Benchmark Threshold.
9.3
The Service Provider shall, by no later than ten (10) Business Days following
the date on which the Final Benchmarking Report is issued, provide written
notice to Molina:

(a)
setting out how the Service Provider proposes to address the Benchmark
Difference; and



-3-

--------------------------------------------------------------------------------




(b)
providing an assurance from the Service Provider that this proposal complies
with the Agreed Cost Standards.

9.4
Molina shall, by no later than ten (10) Business Days following receipt by it of
a written notice under paragraph 9.3, provide written notice to the Service
Provider stating whether Molina agrees that the proposal in that notice complies
with the Agreed Cost Standards.

9.5
If:

(a)
the Service Provider does not provide written notice in accordance with
paragraph 9.3 within the timeframe specified in that paragraph; or

(b)
Molina notifies the Service Provider under paragraph 9.4 that it does not agree
with the Service Provider’s proposal under paragraph 9.3,

then Molina may terminate the Agreement immediately upon notice to the Service
Provider, with payment of the Benchmarking Termination Fee.
9.6
[redacted] agreed by the Parties pursuant to this Schedule shall be [redacted]
and shall be incorporated as an amendment to Schedule 3 (Pricing and Invoicing)
without the need for an Agreement Change.

9.7
A Benchmarking shall not in any circumstances result in an increase in any of
the Charges or any of the rates by which the Charges are calculated.





-4-

--------------------------------------------------------------------------------














APPENDIX 5A


AGREED FORM TRI-PARTITE BENCHMARKING AGREEMENT





--------------------------------------------------------------------------------







TRI-PARTITE BENCHMARKING AGREEMENT








1)        [MOLINA]
2)        [SUPPLIER]
3)        [BENCHMARKER]















--------------------------------------------------------------------------------






THIS AGREEMENT is made on     [●]
BETWEEN:
[●] (“Molina”);
[●] (the “Supplier”); and
[●] (the “Benchmarker”),
(hereinafter each of the above shall be referred to individually as a “Party”
and collectively as the “Parties”).
AND CONSISTS OF THE FOLLOWING:
•
This Agreement.

•
Attachment 1 – The Terms of Reference.

•
Attachment 2 – Confidentiality Agreement.

•
Attachment 3 – Schedule 2 (Statements of Work) and Schedule 6 (Service Levels
and Service Credits) of the Master Services Agreement and all Statements of
Work.

•
Attachment 4 – Types of Benchmark Data.

•
Attachment 5 – Benchmarking Steering Group.

•
Attachment 6 – The Benchmarking Charges.

•
Attachment 7 – Description of Comprehensive Benchmark.

•
Attachment 8 – Benchmark Plan.

(collectively, all of the above shall be referred to as the “Benchmarking
Agreement”).
WHEREAS:
(A)
Molina and the Supplier entered into the framework Master Services Agreement
dated [●] (the “Master Services Agreement”).

(B)
The Parties have agreed to enter into this Benchmarking Agreement to govern the
conduct of the Benchmark Process as and when invoked by Molina (pursuant to the
Master Services Agreement).

(C)
The Benchmark Process shall, depending on the Benchmarked Services, determine
the Fair Market Price.

(D)
The Benchmarker is instructed by Molina, as the client of the Benchmarker, to
carry out each Benchmark.

1.    DEFINITIONS AND INTERPRETATION
1.1
Definitions:

In this Benchmarking Agreement the following words and phrases have the meanings
set out below unless a contrary intention appears:
“Affiliate” means in relation to a Party, each entity that it Controls or is
under common Control with that Party;


1    

--------------------------------------------------------------------------------





“Benchmark” means the application of the Benchmark Process in order to identify
the Fair Market Price for the Benchmarked Services;
“Benchmark Data” means the data submitted by Molina and the Supplier to the
Benchmarker as validated by the Benchmarker as set out in Attachment 4 (Types of
Benchmark Data);
“Benchmark Deliverables” means the Initial Benchmark Report and the Final
Benchmark Report;
“Benchmark Milestones” means the dates set out in the Benchmark Plan by which
certain deliverables and obligations as set out in the Benchmark Plan must be
met;
“Benchmark Notice” means the notice issued by Molina to the Supplier and the
Benchmarker invoking the Benchmark Process in relation to the Benchmarked
Services set out in the notice;
“Benchmark Plan” means the plan set out in Attachment 8 (Benchmark Plan)
pursuant to which the Benchmark will be performed;
“Benchmark Process” means the Benchmarker’s methodology, database and
corresponding process, as set out in Attachment 7 (Description of Comprehensive
Benchmark), to be followed in accordance with the Benchmarker’s standard
practice as amended in accordance with this Benchmarking Agreement;
“Benchmarked Services” means the services provided under the Master Services
Agreement or any Statement of Work and/or Resource Rates in respect of which
Molina wishes to conduct the Benchmark, as identified by Molina in a Benchmark
Notice;
“Benchmarker Materials” means the tools, methodologies, questionnaires,
responses, proprietary research and data, software, software documentation and
other materials (other than Party Materials) generated by the Benchmarker in the
course of performing the Benchmark in each case, whether in hard copy,
electronically or otherwise, together with all intellectual property rights in
the Benchmarker Materials;
“Benchmarking Charges” means the agreed upon payment for the Benchmarking
Services, comprising the applicable fees set out in Attachment 6 (The
Benchmarking Charges);
“Benchmarking Services” means the services as set out and referred to in this
Benchmarking Agreement and provided by the Benchmarker in order to perform the
Benchmark;
“Benchmarking Steering Group” means the group comprised of no more than four
named representatives (or their deputies) from each of the Benchmarker, the
Supplier and Molina. The members of the Benchmarking Steering Group as at the
date of this Benchmarking Agreement are listed in Attachment 5 (Benchmarking
Steering Group);
“Business Days” means those days deemed by Molina to be standard working days
according to Molina’s business operations and designated holidays both globally
and within a given jurisdiction;
“Comparable Services” means the services provided by the Peers that the
Benchmarker selects for comparison with the Benchmarked Services;


2    

--------------------------------------------------------------------------------





“Comparative Suppliers” means the service providers (no fewer than four)
considered by the Benchmarker to be within the Supplier’s peer group at the time
of the Benchmark;
“Confidential Information” has the meaning given to it in Clause 5.1;
“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Party, whether through
the ownership of voting securities, by contract, or otherwise and “Controls”
shall be construed accordingly;
“Expiry Date” means four (4) years from the date of this Benchmarking Agreement,
unless extended in accordance with Clause 4.2;
“Fair Market Price” means the median of the market range of prices for services
against which the Benchmarker compares the Benchmarked Services;
“Final Benchmark Report” means the Benchmarker’s final written report setting
forth the Fair Market Price, including all supporting calculations, mapping
matrices, agreed assumptions and documentation (including an explanation of any
Normalization in different Benchmarks during the term of this Benchmarking
Agreement) to the extent allowable by the Benchmarker’s non-disclosure
agreements, that will be provided by the Benchmarker simultaneously to Molina
and the Supplier in hardcopy format (or as agreed by the Benchmarking Steering
Group);
“Financial / Contract Questionnaire” or “FCQ” means the financial / contract
questionnaire used by the Benchmarker in connection with the Benchmark;
“Good Industry Practice” means in respect of each individual Benchmarking
Service that level of skill, care, prudence, judgement, foresight, integrity and
diligence that would be reasonably expected of a global market leading provider
of services similar to the Benchmarking Services;
“Initial Benchmark Report” means the initial output from the Benchmark Process,
including all supporting calculations, mapping matrices, agreed assumptions and
documentation (including any explanation of any Normalization in different
Benchmarks during the term of this Benchmarking Agreement), to the extent
allowable by any confidentiality obligations of the Benchmarker, that will be
provided by the Benchmarker simultaneously to Molina and the Supplier in
hardcopy format (or as agreed by the Benchmarking Steering Group) during the
initial Benchmark Report review meeting;
“Molina Group” means Molina and its Affiliates from time to time;
“Molina Group Company” means a member of the Molina Group;
“Normalization” means the process by which the Benchmarker adjusts each of the
Peer Group Data as part of the Benchmark Process to match the Benchmarked
Services and the Benchmark Data in order to enable a “like for like” comparison
between the Benchmarked Services and the Peer Group Data for the purpose of the
Benchmark, and “Normalized” shall be construed accordingly;
“Normalization Factor” means an individual component of normalization which
adjusts for a specific aspect of service, scope, terms, volume or charge,
including the


3    

--------------------------------------------------------------------------------





scope of services, volume of services, technical constraints, service levels and
any onshore/offshore requirements;
“Party Materials” has the meaning given to it in Clause 10.7;
“Peer” and “Peers” shall mean a member or members of the Peer Group
respectively;
“Peer Group” means the group of Comparative Suppliers selected by the
Benchmarker in connection with the performance of the Benchmark;
“Peer Group Data” means the data related to the Peer Group held by the
Benchmarker and used during the Benchmark Process;
“Personal Data” means information which relates to or would identify an
individual;
“Resource Rates” means the daily rates for Supplier personnel, as set out in the
Master Services Agreement or any Statement of Work;
“Review Period” has the meaning given to it in Clause 3.7;
“Standard Collection Templates” means the standard collection templates set out
in Attachment 4 (Types of Benchmark Data);
“Statement of Work” means a statement of work for Services under the Master
Services Agreement;
“Supplier Group” means the Supplier and its Affiliates from time to time;
“Supplier Group Company” means a member of the Supplier Group; and
“Terms of Reference” and “ToR” means the description of the way in which the
Benchmark will be conducted as described in Attachment 1 (The Terms of
Reference).
1.2
Headings are for convenience only and shall not affect the interpretation of
this Benchmarking Agreement.

1.3
References to the singular include the plural and vice versa, and references to
one gender include the other gender.

1.4
Any reference to persons includes natural persons, firms, partnerships, limited
liability partnerships, companies, corporations, unincorporated associations,
local authorities, governments, states, foundations and trusts (in each case,
whether or not having separate legal personality) and any agency of any of the
above.

1.5
In the event of any conflict between this Benchmarking Agreement and the terms
of any other consultancy and/or professional service agreement executed between
the Benchmarker and the Supplier or Molina relating to the subject of this
Benchmarking Agreement, the terms of this Benchmarking Agreement shall take
precedence unless otherwise agreed in writing after the date of this
Benchmarking Agreement.

2.
INTRODUCTION

2.1
Molina and the Supplier have agreed in the Master Services Agreement that a
Benchmark may be carried out from time to time and have agreed to appoint the
Benchmarker to perform the Benchmarks as and when required pursuant to the
Master Services Agreement.

2.2
The Benchmark Process shall be commenced by Molina issuing the Supplier and the
Benchmarker a Benchmarking Notice, in accordance with the Master Services
Agreement.

2.3
The Benchmark Notice shall set out the number of Benchmarks that shall be
performed and the Benchmarked Services that shall be the subject of those
Benchmarks.



4    

--------------------------------------------------------------------------------





2.4
A single Final Benchmark Report shall be prepared by the Benchmarker for all of
the Benchmarks invoked in the same Benchmark Notice.

2.5
The Benchmarker is not granted exclusive supplier status by this Benchmarking
Agreement.

2.6
This Agreement does not give to the Benchmarker any right to a minimum level or
volume of services or revenue.

3.
PROVISION OF BENCHMARKING SERVICES

3.1
The Benchmarker shall undertake the Benchmarks in respect of the Benchmarked
Services when requested by Molina by means of a Benchmark Notice.

3.2
The Benchmarker shall perform the Benchmark in accordance with the terms of this
Benchmarking Agreement and the Benchmark Plan. Notwithstanding anything else in
this Benchmarking Agreement, the Benchmark Milestones in the Benchmark Plan must
be met for each Benchmark irrespective of any discussions about errors or
failures to meet the Benchmark Process.

3.3
Molina and the Supplier shall meet their respective obligations by the dates set
out in the Benchmark Plan.

3.4
The Benchmarker shall deliver a copy of any correspondence between the
Benchmarker and either of Molina or the Supplier to all Parties at the same time
except where stated otherwise in this Benchmarking Agreement.

3.5
The Benchmarker shall undertake the Benchmark in such a way so as to cause
minimum disruption to the business of Molina and the Supplier during the
performance of its obligations under this Benchmarking Agreement.

3.6
Following completion of the Benchmark (which shall be no later than the date
determined by the Benchmark Plan), the Benchmarker shall promptly provide each
of Molina and the Supplier with an Initial Benchmark Report and shall present
such Initial Benchmark Report to the Parties at a workshop or meeting within
five (5) Business Days of completing the Benchmark.

3.7
Within thirty (30) days following the issuance of the Initial Benchmark Report
(the “Review Period”), Molina and the Supplier shall identify any errors or
omissions of fact or failures to comply with the Benchmark Process that they
individually reasonably believe may have been made in compiling the Initial
Benchmark Report or clarification (to aid understanding) that may be necessary
to the Initial Benchmark Report. Molina and the Supplier shall set out in
reasonable detail their reasons and supporting data for why the findings should
be amended or reviewed and provide that information to the Benchmarker and the
other Party.

3.8
The Benchmarker shall take account of any submissions made by the Parties during
the Review Period and shall provide a written explanation in respect of any
decision to accept or reject any correction, clarification or comments from any
Party, but the Benchmarker is not obliged to make any clarification or apply any
comments from any Party in the Final Benchmark Report.

3.9
The Benchmarker shall produce a Final Benchmark Report within two (2) weeks
following the end of the Review Period.



5    

--------------------------------------------------------------------------------





3.10
The Final Benchmark Report shall be final and binding upon the Parties except to
the extent that there is fraud, a manifest error of fact or material failure by
the Benchmarker to follow the Benchmark Process which impacts the validity of
the Final Benchmark Report.

3.11
If the Final Benchmark Report contains findings that were not contained in the
Initial Benchmark Report and those findings do not relate to any of the
submissions made by a Party pursuant to Clause 3.8, then the Final Benchmark
Report shall be considered as an Initial Benchmark Report and the steps in
Clauses 3.7 to 3.10 shall be repeated, however the Review Period shall be seven
(7) days only and the Benchmarker shall produce a Final Benchmark Report within
seven (7) days following the end of that Review Period.

4.
CONTRACT TERM

4.1
This Benchmarking Agreement shall commence on the date of this Benchmarking
Agreement and expire at 11:59 pm and 59 seconds Pacific Time on the Expiry Date,
unless terminated earlier in accordance with Clause 4.4, Clause 4.5 and Clause
4.6.

4.2
Molina may extend the term of this Agreement, as a single extension of two (2)
years, by giving notice of the extension in writing to the Benchmarker and the
Supplier at least three (3) months prior to the Expiry Date.

4.3
The Benchmarker acknowledges that it has not been given any assurance nor has
the Benchmarker any legitimate expectation that the term of this Benchmarking
Agreement will be extended under Clause 4.2.

4.4
Molina may decide to terminate this Benchmarking Agreement for convenience
without penalty or charge, subject to Clause 4.9 and Clause 4.10.

4.5
Each Party may terminate this Benchmarking Agreement by giving written notice to
the other Parties if any other Party is in material breach of any of its
obligations under this Benchmarking Agreement and either that breach is
incapable of remedy or the other Party shall have failed to remedy that breach
within twenty (20) Business Days after receiving written notice requiring it to
remedy that breach.

4.6
Without limiting Clause 4.5, Molina may terminate this Benchmarking Agreement by
giving written notice to the other Parties, if the steps in Clauses 3.7 to 3.10
have been repeated two or more times pursuant to Clause 3.11.

4.7
Any term of this Benchmarking Agreement that by its nature extends beyond the
expiry or earlier termination of this Benchmarking Agreement remains in effect
until fulfilled, and shall apply to respective successors and assignees.

4.8
If this Benchmarking Agreement is terminated during the conduct of a Benchmark
but prior to completion of the Benchmark Process due to material breach by a
Party other than the Benchmarker, the Benchmarker shall be entitled to issue an
invoice to reflect all the work performed up to the date that the termination
takes effect.

4.9
If Molina decides to terminate this Benchmarking Agreement for convenience
pursuant to Clause 4.4, or this Benchmarking Agreement or the Master Services
Agreement is terminated for the breach of either Molina or the Supplier, then
Molina shall give the



6    

--------------------------------------------------------------------------------





Supplier and the Benchmarker at least ten (10) Business Days’ written notice
(“Termination Notice”).
4.10
If the Termination Notice is received during the conduct of a Benchmark, the
Benchmarker shall use its best efforts to redeploy the consultants deployed on
that Benchmark. The only amounts Molina shall be liable to pay in relation to
the termination for convenience exercised during the conduct of a Benchmark is:

(a)
an amount equal to the value of the work performed to the date of the expiry of
the Termination Notice; and

(b)
any outstanding Benchmarking Charges related to the period between the expiry of
the Termination Notice and the end of the Benchmark Process which Benchmarking
Charges shall be reduced on a pro rata basis to reflect the number and seniority
of the consultants redeployed and when they were redeployed.

5.
EXCHANGE OF INFORMATION

5.1
All information exchanged by the Parties pursuant to this Benchmarking Agreement
or in relation to the Benchmark Process, including, without limitation, the
Benchmark Data and the Benchmark Deliverables and the Benchmarker Materials (the
“Confidential Information”) is confidential and each Party shall comply with the
confidentiality terms set out in Attachment 2 (Confidentiality Agreement). The
provisions in Attachment 2 (Confidentiality Agreement) are without prejudice to,
and shall not limit, any other confidentiality agreements or understandings
between any of the Parties.

5.2
The Parties will not publicize the terms of this Benchmarking Agreement, or the
relationship, in any advertising, marketing, promotional or any other materials
without prior written consent of the other Parties, except as may be required by
law.

5.3
The Benchmarker may use the information and data provided under this
Benchmarking Agreement only for the purpose of performing a Benchmark under this
Benchmarking Agreement and as provided for in Clause 5.4.

5.4
The Benchmarker may include Molina’s data and the Supplier’s data provided in
Attachment 3 (Schedule 2 and Schedule 6 of the Global Framework Agreement and
all SOWs) and Attachment 4 (Types of Benchmark Data) in the Benchmarker’s
database and such data:

(a)
may be used only by the Benchmarker for future consulting and benchmarking
engagements in compliance with this Clause 5 and Clause 10; and

(b)
shall be coded by the Benchmarker to preserve the Supplier’s, Molina’s and other
third parties’ anonymity.

5.5
Except for the data retained in accordance with Clause 5.4 and any other
information that the Benchmarker is required by law to retain, on the completion
of each Benchmark undertaken by the Benchmarker under this Benchmarking
Agreement, the Benchmarker shall return to the Supplier and Molina all
information (whether in hard or soft form) provided by those Parties,
respectively, during the course of the Benchmark, or on request confirm that all
such information has been destroyed.



7    

--------------------------------------------------------------------------------





6.
BENCHMARKING CHARGES

6.1
Molina shall pay the Benchmarking Charges for the Benchmarking Services in
accordance with the provisions of this Clause 6 (Benchmarking Charges).

6.2
The Benchmarker shall issue an invoice to Molina for the Benchmarking Charges
(including any agreed travel and subsistence expenses referred to in Clause 6.7)
payable in accordance with Clause 6.8.

6.3
Except for expenses as specified in Clause 6.7 below and the relevant taxes as
required by applicable law, the Benchmarking Charges will constitute the entire
fee due to the Benchmarker from Molina for completion of the Benchmarking
Services provided hereunder.

6.4
The Benchmarker shall invoice out-of-pocket expenses related to reasonable
travel and subsistence, where the need for incurring such expenses has been
pre-agreed with Molina, (and such expenses are not included in the Benchmarking
Charges). The Benchmarker will invoice monthly for any agreed travel and
subsistence expenses incurred in the prior month, in accordance with the terms
of Clause 10.2 and Clause 6.2.

6.5
The Benchmarker shall be entitled to issue invoices for the Benchmarking Charges
in accordance with the terms of Clause 10.2 and Clause 6.2 and in the following
stages:

(a)
[30]% on the receipt of the Benchmark Notice; and

(b)
[70]%, ten (10) Business Days after delivery of the Final Benchmark Report.

6.6
Payment of the Benchmarking Charges will be due from Molina within sixty (60)
days of the date on which Molina receives the relevant invoice.

6.7
[Without prejudice to its other rights and remedies, the Benchmarker may charge,
and Molina shall pay, interest, accruing daily from the due date to the date of
actual payment, on any overdue amounts owed by Molina under this Benchmarking
Agreement at the rate of [●] percent ([●]%) per annum.]

7.
BENCHMARKER AND BENCHMARKER PERSONNEL

7.1
Each of the Benchmarker, Molina and the Supplier is an independent contractor
and this Benchmarking Agreement does not create an agency relationship between
any of the Parties.

7.2
None of the Parties assumes liability or responsibility for any of the other
Party’s personnel.

7.3
Each Party will:

(a)
ensure it and its personnel are in compliance with all laws, regulations,
ordinances and licensing requirements that apply to its activities under this
Benchmarking Agreement;

(b)
be responsible for the supervision, control, compensation, withholdings, health
and safety of its personnel; and

(c)
inform the other Parties if one of their former employees will be assigned work
under this Benchmarking Agreement, such assignment to be subject to the relevant
Party’s approval.



8    

--------------------------------------------------------------------------------





8.
ON PREMISES GUIDELINES

8.1
Access to Premises. If the Benchmarker is required to enter onto the premises of
another Party, the Benchmarker will ensure that its personnel assigned to work
on the Supplier’s or Molina’s premises will comply with all notices and
requirements regarding security and other matters that are made known to the
Benchmarker and its personnel.

8.2
If the Benchmarker is required to enter onto the premises of another Party it
shall:

(a)
maintain a current and complete list of the names of the Benchmarker personnel
working on the premises;

(b)
obtain from the Supplier or Molina, as applicable, a valid identification badge
for each member of its personnel and ensure that it is displayed to gain access
to and while on the relevant Party’s premises;

(c)
comply with Molina’s and Supplier’s (as applicable) health and safety
requirements;

(d)
ensure that each person with regular access to the Supplier’s and Molina’s
premises complies with all parking restrictions and with vehicle registration
requirements if any;

(e)
at the Supplier’s or Molina’s reasonable request, remove its personnel from the
Supplier’s and/or Molina’s premises, as applicable, and not reassign such
personnel to work on those premises; and

(f)
promptly notify the Supplier or Molina, as applicable, upon completion or
termination of any assignment on a Party’s premises and return the relevant
Party’s identification badge. Upon the relevant Party’s request, the Benchmarker
will provide documentation to verify compliance with this Clause 8.2(f).

8.3
General Business Activity Restrictions. If the Benchmarker is required to enter
onto the premises of another Party it:

(a)
will not conduct any business activities (such as interviews, hirings,
dismissals or personal solicitations) or other activities that are not
reasonably related to the provision of the Benchmarking Services on the Party’s
premises;

(b)
will not conduct any of its own personnel training, except for on-the-job
training on the Party’s premises;

(c)
will not attempt to participate in the benefit plans or activities of the Party
on whose premises they are providing the Benchmark;

(d)
will not send or receive any mail through the Party’s mail systems that is
unrelated to the provision of the Benchmark;



9    

--------------------------------------------------------------------------------





(e)
will not sell, advertise or market any products or distribute printed, written
or graphic materials on the Party’s premises without the Party’s written
permission; and

(f)
will remain in authorized areas only (limited to the work locations, cafeterias,
rest rooms and, in the event of a medical emergency, the Party’s medical
facilities).

8.4
The Benchmarker will promptly notify the affected Party of any accident or
security incidents involving loss of or misuse of or damage to the Party’s
intellectual or physical assets, physical altercations, assaults, or harassment
and provide the Party with a copy of any accident or incident report involving
the above. The Benchmarker shall co-ordinate with the Party any necessary access
to the Party’s premises during non-regular working hours.

9.
WARRANTIES

9.1
The Parties make the following ongoing representations and warranties:

(a)
each Party warrants that it has the right to enter into this Benchmarking
Agreement and that, in the performance of its obligations under this
Benchmarking Agreement, it will comply, at its own expense, with any law,
regulation or ordinance to which it is or becomes subject;

(b)
each of Molina and the Supplier warrants that the information it individually
contributes for the purposes of the Benchmark does not infringe any privacy,
publicity, reputation or intellectual property right of a third party;

(c)
the Benchmarker warrants that the Benchmark Deliverables, the Benchmark Process
and the Benchmark Data do not infringe any privacy, publicity, reputation or
intellectual property right of a third party (except where such infringement is
due to the information provided by Molina or the Supplier, as applicable);

(d)
the Benchmarker warrants that the Benchmark Process and the production of the
Benchmark Deliverables will be performed using reasonable care and skill and in
accordance with Good Industry Practice;

(e)
each Party warrants that it will not use, disclose, or transfer across borders
any information that is processed for the Parties that includes Personal Data,
except to the extent necessary to perform the Benchmark under this Benchmarking
Agreement;

(f)
each Party warrants that, as relevant to its rights and obligations under this
Benchmarking Agreement, it will comply with all applicable data privacy laws and
regulations, it will implement and maintain appropriate technical and other
protections for the Personal Data, and it will co-operate fully with the other
Parties’ reasonable requests for access to, correction of, and destruction of
Personal Data in its possession;



10    

--------------------------------------------------------------------------------





(g)
each of the Parties warrants that it has no agreement, settlement, order, award
or understanding (outside this Benchmarking Agreement) that would prejudice the
outcome of the Benchmark or that would have the effect of preventing the
Benchmarker carrying out any Benchmark or from preparing a complete and accurate
Initial Benchmark Report or Final Benchmark Report;

(h)
each of the Parties warrants that it is not aware of any agreement, settlement,
order, award or understanding that would prevent the Benchmarker from
considering any information in the Benchmarker’s possession and applying that
information for the purposes of a Benchmark;

(i)
the Benchmarker warrants that, as of the date of this Benchmarking Agreement,
there are a sufficient number of Peers to enable a Benchmark to be conducted;
and

(j)
the Benchmarker warrants that it shall follow and comply with the Benchmarker’s
methodology set out in Attachment 7 (Description of Comprehensive Benchmark).

9.2
THERE ARE NO WARRANTIES BY EITHER PARTY, EXPRESS OR IMPLIED (INCLUDING THOSE
WARRANTIES OR CONDITIONS OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE), OTHER THAN THOSE SET FORTH IN THIS BENCHMARKING AGREEMENT.

10.
INTELLECTUAL PROPERTY

10.1
The Benchmarker shall retain sole and exclusive ownership of the Benchmarker
Materials.

10.2
The Benchmarker shall own the intellectual property rights in the format and
presentation of the Benchmark Deliverables but Molina shall own that part of the
Benchmark Deliverables that document, reproduce or represent information
provided by, and relating to, Molina and the Supplier shall own that part of the
Benchmark Deliverables that document, reproduce or represent information
provided by, and relating to, the Supplier.

10.3
With respect to any Benchmarking Services performed by the Benchmarker, the
Parties acknowledge that:

(a)
the contents of the Initial Benchmark Report and Final Benchmark Report (and
other deliverables) are based upon information which is proprietary to the
Benchmarker and contained in the Benchmarker’s proprietary database as well as
information which is proprietary to Molina and the Supplier; and

(b)
except for Molina’s data and the Supplier’s data, the contents of the
Benchmarker’s database and any copyright or database rights or other
intellectual property rights in the Benchmarker’s database belong to the
Benchmarker solely.

10.4
Molina grants the Benchmarker a worldwide, non-exclusive, royalty-free, paid-up
perpetual license to use Molina’s data provided in Attachment 3 (Schedule 2 and
Schedule 6 of the Master Services Agreement and all SOWs) and Attachment 4
(Types of Benchmark Data):



11    

--------------------------------------------------------------------------------





(a)
for the purposes of carrying out its obligations under this Benchmarking
Agreement; and

(b)
for the purpose set out in Clause 5.4,

provided that, in each case, the Benchmarker complies with Clause 5, Clause 10
and its obligations of confidence both in equity and as set out in this
Benchmarking Agreement and in any confidentiality agreement between the
Benchmarker and any of the Parties.
10.5
The Supplier grants the Benchmarker a worldwide, non-exclusive, royalty-free,
paid-up perpetual license to use the Supplier’s data provided in Attachment 3
(Schedule 2 and Schedule 6 of the Master Services Agreement and all SOWs) and
Attachment 4 (Types of Benchmark Data):

(a)
for the purposes of carrying out its obligations under this Benchmarking
Agreement; and

(b)
for the purpose set out in Clause 5.4,

provided that, in each case, the Benchmarker complies with Clause 5, Clause 10
and its obligations of confidence both at equity and as set out in this
Benchmarking Agreement or in any other confidentiality agreement between the
Benchmarker and any of the Parties.
10.6
A Party shall retain its intellectual property rights in all proprietary
materials that the Party supplies to the Benchmarker. In particular, Molina and
the Supplier retain sole and exclusive ownership of their respective information
provided in Attachment 3 (Schedule 1 and Schedule 7 of the Global Framework
Agreement and all SOWs) and Attachment 4 (Types of Benchmark Data).

10.7
If a Party provides the Benchmarker with materials owned by or licensed to that
Party (the “Party Materials”), that Party grants to the Benchmarker a
non-exclusive, royalty-free, paid-up license to use the Party Materials for the
purpose of fulfilling its obligations under this Benchmarking Agreement.

10.8
To the extent that any of the rights, title and interest in any materials do not
vest by operation of law in the Party that this Clause 10 (Intellectual
Property) indicates should own that material, then the Party that owns that
material by operation of law hereby irrevocably assigns, transfers and conveys
to the Party (which for copyright shall be an assignment of future rights) that
this Clause 10 (Intellectual Property) indicates should own the material,
without further consideration, all such rights, title and interest.

10.9
The Parties shall not be restricted in their use of ideas, concepts, know-how,
data and techniques acquired or learned in the course of a Benchmark, provided
that the Parties shall not use or disclose any of the other Parties’
Confidential Information.

11.
USE OF DELIVERABLES

11.1
The Benchmarker grants to the Supplier (and the Supplier Group) and Molina (and
the Molina Group), for each of their internal purposes only, a worldwide,
non-exclusive,



12    

--------------------------------------------------------------------------------





royalty-free, perpetual license to use, reproduce, display, distribute copies
of, and prepare derivative works of the Benchmark Deliverables.
11.2
No Party shall make the Benchmark Deliverables available, in whole or in part,
to any person outside that Party or quote excerpts from the Benchmark
Deliverables to any such person, without the prior written consent of the other
Parties, except that the Supplier and Molina may make the Benchmark Deliverables
available to other Supplier Group Companies and Molina Group Companies
respectively for internal purposes only.

11.3
Notwithstanding the foregoing, each Party may disclose the Benchmark
Deliverables to:

(a)
its external professional advisers as reasonably required in relation to this
Benchmarking Agreement; and

(b)
any governmental or competent regulatory authority as required by law or
regulation.

12.
LIMITATION OF LIABILITY

12.1
None of the Parties excludes or limits its liability for fraud or for death or
personal injury caused by its negligence or that of its employees, agents or
sub-contractors or for any breach of the confidentiality or intellectual
property provisions set out in this Benchmarking Agreement. No limit on
liability shall apply to claims for loss and/or damage relating to breach of
confidentiality in Clause 5 (Exchange of Information).

12.2
Subject to Clause 12.1, the Benchmarker’s liability to another Party and that
other Party’s liability to the Benchmarker under or in connection with this
Benchmarking Agreement, whether arising from negligence, breach of contract or
otherwise, in respect of all the events that give rise to a liability, is
limited in aggregate to an amount equivalent to the Benchmarking Charges paid or
payable by Molina under this Benchmarking Agreement.

12.3
The liability of Molina to the Supplier and the liability of the Supplier to
Molina under or in connection with this Benchmarking Agreement, whether arising
from negligence, breach of contract or otherwise shall be dealt with and
addressed under the Master Services Agreement. Molina and the Supplier shall not
be liable to each other separately under this Benchmarking Agreement for loss or
damage that can be recovered under the Master Services Agreement.

12.4
The Benchmarker shall not be liable to any other Party, and those other Parties
shall not be liable to the Benchmarker, for events arising out or in relation to
this Benchmarking Agreement for (a) loss of profits, revenues or contracts,
business interruption, loss or corruption of data or (b) indirect, special or
consequential loss or damage, even if that loss was reasonably foreseeable and
whether arising from negligence, breach of contract or otherwise.



13    

--------------------------------------------------------------------------------





13.
GENERAL

13.1
Amendments

This Benchmarking Agreement may be amended only by a written agreement of all
the Parties specifically referencing this Benchmarking Agreement, which written
agreement has been duly signed by authorized representatives of each of the
Parties.
13.2
Assignment

(a)
If the Master Services Agreement is transferred (in accordance with the
provisions of the Master Services Agreement), then this Benchmarking Agreement
may similarly be transferred to the same counterpart.

(b)
Subject to Clause 13.2(a), no Party will assign its rights or delegate or
subcontract its duties under this Benchmarking Agreement to any other Party or
third party or affiliate without the prior written consent of the other Parties,
such consent not to be unreasonably delayed or withheld. Any unauthorized
assignment of this Benchmarking Agreement is null and void.

13.3
Law and Jurisdiction

This Benchmarking Agreement and the performance of the Benchmarking Services and
other transactions under this Benchmarking Agreement will be governed by and
construed in accordance with the substantive law of the State of New York,
without giving any effect to any contrary choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdiction).
Any claim or action brought by a Party in connection with this Benchmarking
Agreement, or any part hereof, will be brought in the appropriate federal or
state court located in the State of New York, New York County, and the Parties
irrevocably consent to the exclusive jurisdiction of such courts. The United
Nations Convention on Contracts for the International Sale of Goods and New York
conflict of law rules do not apply to this Benchmarking Agreement or its subject
matter. In any action relating to this Benchmarking Agreement, each of the
Parties irrevocably waives the right to trial by jury.
13.4
Communications

All communications between the Parties regarding this Benchmarking Agreement
will be conducted through the Parties’ representatives as specified in
Attachment 5 (Benchmarking Steering Group) or as otherwise agreed by the
Parties.
13.5
Counterparts

This Benchmarking Agreement may be signed in one or more counterparts, each of
which will be deemed to be an original and all of which when taken together will
constitute the same agreement. Any copy of this Benchmarking Agreement made by
reliable means (for example, photocopy or facsimile) is considered an original.
13.6
Freedom of Action

This Benchmarking Agreement is non-exclusive and any of the Parties may design,
develop, manufacture, acquire or market competitive products or services.


14    

--------------------------------------------------------------------------------





13.7
Prior Communications

This Benchmarking Agreement, and any other documents incorporated into this
Agreement, constitutes the entire understanding between the Parties with respect
to its subject matter, and supersedes all prior proposals, marketing materials,
negotiations, representations (whether negligently or innocently made),
agreements and other written or oral communications between the Parties with
respect to the subject matter of this Agreement.
13.8
Severability

If any term in this Benchmarking Agreement is found by competent judicial
authority to be unenforceable in any respect, the validity of the remainder of
this Benchmarking Agreement will be unaffected, provided that such
unenforceability does not materially affect the Parties’ rights under this
Benchmarking Agreement.
13.9
Waiver

An effective waiver under this Benchmarking Agreement must be in writing signed
by the Parties waiving their right. A waiver by any Party of any instance of
another Party’s non-compliance with any obligation or responsibility under this
Benchmarking Agreement will not be deemed a waiver of subsequent instances.




15    

--------------------------------------------------------------------------------






Attachment 1
Terms of Reference
Introduction
These Terms of Reference (hereinafter “ToR”) set out the principles and
processes which the Benchmarker, with the assistance of Molina and the Supplier
will provide as part of the Benchmarking Services.
Governance
Project Management
The Parties shall agree, within five (5) Business Days of receipt of a Benchmark
Notice from Molina, upon a project management system to be utilized to manage
the Benchmarking Services in respect of that Benchmark Notice. This project
management system will incorporate, at a minimum, roles and responsibilities,
key milestones and decision points, a meeting system, data exchange and
repository provisions, and an agenda structure. A failure to agree any project
management system shall not delay the conduct of the Benchmark that shall be
carried out, irrespective of whether a project management system is agreed by
the Parties. If the Parties do not agree within a timeframe that would not delay
the Benchmark, the Benchmarker may amend the Benchmark Process as needed to
specify its preferred project management system, which the Parties shall
thereafter utilize.
Review Meetings
The Benchmarking Steering Group will review benchmark project progress and
status [every two weeks] from the date of the execution of this Benchmarking
Agreement.
Communications
All material communications relating to any Benchmark shall be shared between
all the Parties except where explicitly stated otherwise in this Benchmarking
Agreement.
The Benchmark Process
The Benchmark Process will be conducted by the Benchmarker in accordance with
the requirements as set out within this Benchmarking Agreement. In the event the
Parties agree to request that the Benchmarker address matters that the Parties
agree do not relate to the Benchmark Process, the terms of that engagement shall
be as agreed by the Parties.
Benchmark Scope and Period
A Benchmark relates to identifying the Fair Market Price for the Benchmarked
Services.
When providing the Benchmark, the Benchmarker may not, without the consent of
both the Supplier and Molina, take into consideration any elements other than
the ones stated in this Benchmarking Agreement.
Benchmark Approach
The Benchmarker shall follow the Benchmark Process.
The Parties shall complete the Standard Collection Templates and the FCQ.
The Benchmarker shall invite the Supplier and Molina to make individual
confidential disclosures to the Benchmarker regarding the items they each
believe the Benchmarker should take into consideration in its approach to
Normalization.


16    

--------------------------------------------------------------------------------





Following the confidential disclosures made to the Benchmarker, the Benchmarker
shall consider the submissions made by both Parties and, within five (5)
Business Days, provide its feedback in writing to Molina and the Supplier. The
Parties shall, within two (2) Business Days of receiving the feedback, meet to
review the Benchmarker’s feedback. The Benchmarker shall, following the meeting,
confirm in writing its decision to include or disregard any disclosure from a
Party that may be a combination of any of the following:
•
the disclosure is not a price driver and so should not be considered for the
purpose of the Benchmark;

•
the disclosure is a price driver, but the Benchmarker can take the disclosure
into account through the Benchmarker’s Standard Collection Templates without
Normalization;

•
the disclosure is a price driver, it is not included in the Standard Collection
Templates, but is subject to Normalization and so can be included within the
Benchmark; and

•
the disclosure is a price driver, but cannot be Normalized and so the price
impact must be agreed between Molina and the Supplier separately from the
Benchmark.

The Benchmarker is not obliged to accept any comments from any Party but shall
provide a written explanation in respect of any decision to include or disregard
any disclosure from a Party to the Party concerned.
The Benchmarker shall consider the Comparable Services provided by each of the
Peers in carrying out the Benchmark.
The Benchmarker shall validate the Benchmark Data for clarity, completeness and
lack of ambiguity and the Benchmark Data shall be used as part of the
Normalization.
The Benchmarker shall select Peers for the Peer Group. The Benchmarker will
provide a Peer Group for review and comment by the Benchmarking Steering Group
and the Benchmarker will present its reasons for selecting the members of the
Peer Group by providing contextual information about the Peer Group members to
the Benchmarking Steering Group (to the extent it is able to, taking into
account any confidentiality obligations owed to those Peer Group members). The
Benchmarker is not obliged to accept any comments from any Party but shall
provide an explanation in respect of any decision to include or disregard any
comments from a Party to the Party concerned.
The Benchmarker will not share with either Party the identities of the Peer
Group companies or the underlying proprietary algorithms supporting the
Normalization Factors, but the Initial Benchmark Report and the Final Benchmark
Report will contain a summary explanation of the Normalization applied by the
Benchmarker.
Resources
Molina and the Supplier shall provide the Benchmarker with such information and
data as is reasonably required for the conduct of a Benchmark.
Both the Supplier and Molina shall provide, as a minimum, a named individual as
the ‘template lead’ for each of the Standard Collection Templates included in
the Benchmark. This person (or a delegated nominee during periods of absence)
shall be available throughout the Benchmark to assist the Benchmarker with the
speedy and accurate execution of the


17    

--------------------------------------------------------------------------------





Benchmark. In practice, this is likely to be a single individual from each of
the Supplier and Molina, with support from subject matter experts as
appropriate.
The Benchmarker will provide a primary point of contact for both of the Supplier
and Molina.
Ongoing Adjustments
The Parties recognize that while the Benchmark Process is being undertaken the
Benchmarked Services may be subject to change in respect of scope, volumes or
terms under the Master Services Agreement and that such changes may impact the
Benchmark Data.
If there is a material change to any of the Benchmark Data prior to the issue of
the Final Benchmark Report, then either the Supplier or Molina may notify the
other that it believes that the change would impact the Benchmark Process and
the determination of the Fair Market Price for the Benchmarked Services.
If the Supplier and Molina both agree that the change would impact the Benchmark
Process, then the Benchmarker shall, at a time to be jointly selected by Molina
and the Supplier, take into account the adjusted information. If both the
Supplier and Molina agree that the change would impact the Benchmark Process but
cannot agree on the timing of a referral to the Benchmarker, the Benchmarker
shall be consulted and determine the most efficient time to consider the
adjusted information.
If Molina or the Supplier cannot agree that a change would result in the Fair
Market Price for the Benchmarked Services, then either Party may elect to refer
the matter to the Benchmarker to take the information into account in
determining the Fair Market Price. If the Benchmarker levies an additional
charge to remodel the Benchmark Data, then that charge shall be paid for by
Molina, unless the Benchmarker confirms that the change has led to an adjustment
in the Fair Market Price for the Benchmarked Services.




18    

--------------------------------------------------------------------------------






Attachment 2
Conditions for Exchange of Confidential Information
The mutual objective of the Parties under this Benchmarking Agreement is to
provide protection for Confidential Information (referred to in this Attachment
as “Information”), while maintaining their ability to conduct their respective
business activities. The following terms apply when one Party (the “Discloser”)
discloses Information to any other Party (the “Recipient”). This Agreement
applies only to the Information disclosed by the Discloser in connection with
the Benchmarker performing a Benchmark of the Master Services Agreement.
1.    Disclosure
Information will be disclosed either:
(a)
in writing;

(b)
by delivery of items;

(c)
by initiation of access to Information, such as may be in a data base; or

(d)
by oral or visual presentation.

Information should be marked with a restrictive legend of the Discloser. If
Information is not marked with such legend or is disclosed orally, the
Information must be identified as confidential at the time of disclosure unless
it is obvious from the context that the Information is confidential.
2.    Obligations
The Recipient agrees to:
(a)
use the same care and discretion to avoid disclosure, publication or
dissemination of the Discloser’s Information as it uses with its own similar
information that it does not wish to disclose, publish or disseminate; and

(b)
use the Discloser’s Information for the purpose for which it was disclosed or
otherwise for the benefit of the Discloser.

3.    Confidentiality Period
Information disclosed under this Benchmarking Agreement will be subject to these
confidentiality obligations for as long as the Information remains of a
confidential nature.
4.    Exceptions to Obligations
(a)
The Recipient may disclose, publish, disseminate, and use Information that is:

(i)
already in its possession without obligation of confidentiality;

(ii)
developed independently;

(iii)
obtained from a source other than the Discloser without obligation of
confidentiality;

(iv)
publicly available when received, or subsequently becomes publicly available
through no fault of the Recipient; or

(v)
disclosed by the Discloser to another without obligation of confidentiality.

(b)
The Recipient may disclose, publish, disseminate, and use the ideas, concepts,
know-how and techniques, related to the Recipient’s business activities, which
are



23    

--------------------------------------------------------------------------------





in the Discloser’s Information and retained in the memories of Recipient’s
employees who have had access to the Information under this Benchmarking
Agreement. Nothing in this paragraph gives the Recipient the right to disclose,
publish, or disseminate:
(i)
the source of Information;

(ii)
any financial, statistical or personnel data of the Discloser; or

(iii)
the business plans of the Discloser.

(c)
The Recipient may disclose Information:

(i)
if the Benchmarker is the Recipient, to its employees who have a need to know;

(ii)
if Molina is the Recipient, to the Molina Group, and their employees;

(iii)
if the Supplier is the recipient, to the Supplier Group and their employees;

(iv)
in accordance with paragraphs 4(a), (b), (d) and (e); and

(v)
any other third party with the Discloser’s prior written consent.

Before disclosure to any of the third parties described in paragraph 4(c)(v),
the Recipient will have a written agreement with the third party sufficient to
require that party to treat Information in accordance with this Benchmarking
Agreement.
(d)
Molina and the Supplier may disclose, publish, disseminate and use the Benchmark
Deliverables in accordance with Clause 11.

(e)
The Recipient may disclose Information to the extent required by law. However,
the Recipient will give the Discloser prompt notice to allow the Discloser a
reasonable opportunity to seek a protective order.

5.    Disclaimers
The Discloser will not be liable for any damages arising out of the use of
Information disclosed under this Benchmarking Agreement (and this Benchmarking
Agreement only).
Neither this Benchmarking Agreement nor any disclosure of Information made under
it grants the Recipient any right or license under any trademark, copyright or
patent now or subsequently owned or controlled by the Discloser.
6.    General
The receipt of Information under this Benchmarking Agreement will not in any way
limit the Recipient from:
(a)
providing to others products or services which may be competitive with products
or services of the Discloser;

(b)
providing products or services to others who compete with the Discloser; or

(c)
assigning its employees in any way it may choose.

 


24    

--------------------------------------------------------------------------------






Attachment 3
Schedule 2 and Schedule 6 of the Master Services Agreement, and all SOWs
[●]






26    

--------------------------------------------------------------------------------






Attachment 4
Types of Benchmark Data
The Benchmark Data is the data collected in the attached templates.
[●]




27    

--------------------------------------------------------------------------------





Attachment 5
Benchmarking Steering Group Members
[●]








28    

--------------------------------------------------------------------------------






Attachment 6
Benchmarking Charges
[●]






29    

--------------------------------------------------------------------------------






Attachment 7
Description of the Benchmark Process
[●]






30    

--------------------------------------------------------------------------------






Attachment 8
Benchmark Plan
The detailed Benchmark Plan is set out below.
[●]


31    

--------------------------------------------------------------------------------





Attachment 9
Supplier Competitors


[●]
[●]





32    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Benchmarking Agreement has been signed by the duly
authorized representatives of each of the Parties.
EXECUTED BY THE PARTIES:
EXECUTED by
[MOLINA]
 


)
by its duly authorized person
 
)
 
)
 
)
 
)
 
)
 
)





33    

--------------------------------------------------------------------------------





EXECUTED by
[SUPPLIER]
 
)
by its duly authorized person
 
)
 
)
 
)
 
)
 
)
 
)





34    

--------------------------------------------------------------------------------







EXECUTED by
[BENCHMARKER]
 
)
by its duly authorized person
 
)
 
)
 
)
 
)
 
)
 
)







35    

--------------------------------------------------------------------------------







SCHEDULE 6


SERVICE LEVELS AND SERVICE CREDITS
 
 
 





36    

--------------------------------------------------------------------------------








































SCHEDULE 6




SERVICE LEVELS AND SERVICE CREDITS






--------------------------------------------------------------------------------






CONTENTS
 
 
Page
1.
Definitions
1
2.
Introduction
1
3.
Appendices
1
4.
Schedule 6 General Terms
1
5.
Measurement and Reports
2
6.
Service Level Defaults and Credits
4
7.
Changes to Service Levels
7
8.
Root Cause Analysis
7
9.
Annual Review and Continuous Improvement
8
10.
Adding or Modifying New Service Levels
9





 
(i)
 




--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED








-1-

--------------------------------------------------------------------------------





1.
DEFINITIONS

Capitalized terms used but not defined in this Schedule shall have the meanings
given in Schedule 1 (Definitions and Interpretation).

2.
INTRODUCTION

2.1
References.

All references in this Schedule to Sections and Appendices shall be to Sections
and Appendices in this Schedule unless another reference is provided.
2.2
Completion.

No activity will be deemed to have been processed or completed for purposes of
any Service Level unless Service Provider has correctly, accurately, and
properly completed such activity in accordance with the Agreement and the
Procedures Manual.
2.3
Reports.

All reports required under this Schedule shall be provided pursuant to Schedule
7 (Governance).

3.
APPENDICES

3.1
The following Appendices are attached to this Schedule, are incorporated by
reference herein and shall apply to all Services under this SOW, as applicable:

3.2
Appendix 6-A (Service Level Matrix) sets forth the definitions, descriptions,
Service Level Requirements, and calculation methods associated with Service
Levels.

(a)
Each Service Level shall have a detailed description, Service Level Requirement,
and calculation method as specified in Appendix 6-A (Service Level Matrix).

(b)
Each Service Level shall have an Allocation of Pool Percentage as specified in
Appendix 6-A (Service Level Matrix) and as described below, which shall be used
to determine the applicable Service Level Credit due by Service Provider to
Molina in the event of a Service Level Default relative to that Service Level.
Molina may allocate the Pool Percentage Available for Allocation across all
Service Levels, with an Allocation of Pool Percentage to each Service Level.


4.
SCHEDULE 6 GENERAL TERMS

4.1
This Schedule 6 sets forth the Service Levels and other performance requirements
that Service Provider is required to achieve in performing the Services and
describes the method for calculating credits for Service Provider’s failure to
meet a Service Level Requirement in the applicable reporting frequency (the
“Service Level Credits”) that Service Provider shall credit on the next monthly
invoice of Molina after such Service Level Credit is reported.



-1-

--------------------------------------------------------------------------------




4.2
Service Level Matrix is mandatory and shall apply to all Services. All Service
Levels shall have the components (collectively the “Service Level Components”)
specified by Molina in Appendix 6-A (Service Level Matrix).

4.3
Additionally, Project Service Levels shall apply to Services if specified in a
Project Statement of Work. All Project Service Levels shall have the Service
Level Components specified by Molina in Project Statements of Work.

4.4
Subject to paragraph 5.3, each Service Level will come into effect on the
Service Commencement Date for the SOW, and the Service Provider shall monitor
and report its performance against that Service Level from that date, save that,
for the purposes of this schedule, Service Level Credits shall only accrue in
respect of Service Level Defaults, with effect from the date specified for that
Service Level as the “Service Level Commencement Date” in the Service Level
Matrix.

4.5
Except as otherwise specified, all references to hours will be to business hours
during a calendar day; and all references to days, months, and quarters will be
to calendar days, calendar months, and calendar quarters, respectively, unless
otherwise specified.

4.6
All references to time will be to local time at the site at which the Service is
being received. It will not be based on Service Provider headquarters or Molina
headquarters time.

4.7
The objectives of the Service Levels are to ensure that the Services are of a
consistently high quality, delivered to time and budget and meet the
requirements of Molina.


5.
MEASUREMENT AND REPORTS

5.1
The methodology set out in this schedule will support the Service Level
methodology cycle of agreeing, monitoring, reporting, and improving the delivery
of the Services to the Molina.

5.2
Service Provider shall provide, implement, maintain, and support tools required
or appropriate to measure and report on its performance of the Services against
the Service Levels, and make them available to Molina on or before the
applicable Service Level Commencement Date.

5.3
For any Service Level other than those that Molina has designated as not subject
to Baselining in the columns titled “Subject to Baselining” in the Service Level
Matrix prior to the Service Level Commencement Date of the SOW, the Service
Provider shall be given a period of four (4) months following the relevant
Service Level Commencement Date during which:

(a)
Service Provider will not be subject to Service Level Defaults;

(b)
Service Provider will report actual Service Level performance; and

(c)
Service Provider will use the four (4) month baselining period to meet the
Expected Service Level Target, and



-2-

--------------------------------------------------------------------------------




after the four (4) month baselining period, the Service Provider will become
subject to Service Level Defaults, as defined in this schedule.
5.4
Service Provider shall provide detailed supporting information for each report
as reasonably requested by Molina.

5.5
The raw data and detailed supporting information related to each Service Level
report shall be deemed Confidential Information and shall be the property of
Molina.

5.6
Regardless of data source, Service Provider is solely responsible for the
underlying collection, measurement, and analysis of data pertaining to the
Services and related Service Levels as reflected in any Service Level reports.
Molina will make available the tools listed in Appendix 6-D, if any, for use by
the Service Provider in the collection, measurement and analysis of the Service
Levels, for which the Service Provider is responsible. The Service Provider
shall make underlying data available to Molina by request.

5.7
Failure to submit Service Level reports when due, or to properly report
performance with respect to any particular Service Level for any Monitoring
Interval, shall be a Service Level Default for that Service Level.

5.8
For the avoidance of doubt, Molina retains the right to conduct its own
reporting, which does not absolve the Service Provider of its responsibility
under this clause; Molina retains the right to challenge if the Service
Provider’s reporting conflicts with Molina’s reporting. Notwithstanding any
other provision of this Agreement, in the event of a discrepancy between
Molina’s reporting and the Service Provider’s reporting, the Parties will refer
the matter to the Operational Review Board for resolution.

5.9
Failure to properly measure performance with respect to any Service Level for
any thirty (30) day period will be deemed to be a Service Level Default with
respect to such Service Level for such thirty (30) day period.

5.10
Service Provider shall prepare and submit for each Period of the SOW Term an
accurate and complete Monthly Performance Report meeting Molina’s requirements,
that shows the performance of all Service Levels; Service Provider shall submit
the Monthly Performance Report to Molina no later than seven (7) Business Days
after the close of each such Period.

(a)
The Monthly Performance Report shall include a set of online accessible reports
to verify Service Provider Service Level Performance and compliance with the
Service Levels. The reported metrics shall be in a report format as designated
by Molina and calculated according to the System of Record as laid out in the
Appendix 6-A (Service Level Matrix). Service Provider shall make such
information available to Molina online on a 24 x 7 basis (excluding
mutually-agreed-upon maintenance windows) using commonly available technology.
Service Provider shall provide to Molina as part of Service Provider’s “Monthly
Performance Reports”, a set of soft-copy reports to verify Service Provider’s
performance and compliance with the Service Levels. A hard-copy report shall be
made available at Molina’s request.



-3-

--------------------------------------------------------------------------------




(b)
Service Provider is required to keep updated documentation of Services and how
they are completed and shall be made accessible at Molina’s request.

5.11
In circumstances where the time allowed by a Service Level for an activity to be
completed (such as the response to, or resolution of, an incident or problem)
continues beyond the end of the Period in which that Service Level is measured,
such activity shall be included in the Period during which Service Provider is
to complete the activity within the time allowed for the applicable Service
Level.


6.
SERVICE LEVEL DEFAULTS AND CREDITS

6.1
In addition to the other items deemed a Service Level Default hereunder, a
“Service Level Default” shall be deemed to have occurred for a given Service
Level when:

(a)
For a Critical Service Level, Service Provider fails to meet the applicable
Expected Service Level Target and in the immediately previous [redacted] there
have been at least [redacted] other months where the Service Provider’s
performance failed to meet such Expected Service Level Target and that the
failure is the [redacted] or more such failure in a rolling [redacted] month
period (an “Expected Service Level Default”);

(b)
For a Critical Service Level, Service Provider fails to meet the applicable
Minimum Service Level Target in respect to any month (a “Minimum Service Level
Default”);

(c)
The Parties agree to a Service Level with respect to the Key Performance
Indicators, as follows: If Service Provider fails to meet the applicable Minimum
Service Level Target for [redacted] or more Key Performance Indicators in the
same month it will be a Service Level Default. With respect to this particular
Service Level, the allocation of the Pool Percentage shall not exceed
[redacted]; or

(d)
For any Service Level, Service Provider fails to provide an accurate and
complete Monthly Performance Report, in which case such failure shall be deemed
a Service Level Default with respect to such Service Levels for such Period, if
Service Provider has access to necessary data for such measurement. Service
Provider shall promptly notify Molina if Service Provider does not have access
to necessary data for such measurement.

6.2
In respect of each SOW, the Service Provider’s performance shall be measured and
reported on separately and the calculation of any Service Level Credits payable
in respect of any SOW, shall be calculated and operated on a per SOW basis. Each
SOW has a separate Service Level Matrix applicable to it.

6.3
A “Service Level Credit” shall be applied to the relevant Monthly Invoice by
Service Provider to Molina for any Service Level Default with respect to a
Service Level in accordance with the following:

(a)
Service Level Credits shall apply with effect from the Service Level
Commencement Date as specified in Appendix 6-A (Service Level Matrix).



-4-

--------------------------------------------------------------------------------




(b)
Service Provider shall promptly notify Molina (no later than five (5) Business
Days after the end of each Period) in writing if Molina becomes entitled to a
Service Level Credit. Concurrent with delivering each Monthly Invoice, Service
Provider shall deliver within the Monthly Performance Report a comprehensive
report identifying any Service Level Defaults and corresponding Service Level
Credits to which Molina is entitled at the time of such Monthly Invoice.

The formula for Service Level Credit calculation is
Service Level Credit = A x B x C; Where:
A = The At-Risk Fees
B = The At-Risk Percentage
C = The Allocation of Pool Percentage for the Service Level for which the
Service Level Default occurred as shown in Appendix 6-A (Service Level Matrix).


For example, assume that Service Provider fails to meet the Service Level
Requirement for a Service Level. Assume Service Provider’s At-Risk Fees for the
month in which the Service Level Default occurred was [redacted] and that the
At-Risk Percentage was [redacted].


Additionally, assume that the Allocation of Pool Percentage is [redacted]. The
Service Level Credit due to Molina for such Service Level Default would be
computed as follows:
A = the At-Risk Fees [redacted]
[redacted]
B = The At-Risk Percentage [redacted]
[redacted]
C = The Allocation of Pool Percentage for the Service Level for which the
Service Level Default occurred as shown in Appendix 6-A (Service Level Matrix)
to this Schedule [redacted]
= [redacted] the amount of the Service Level Credit).
6.4
The “At-Risk Fees” for a given SOW shall be the total Charges for the Period,
excluding taxes, Project Charges (except to the extent the applicable Project
Work Order specifies that the Charges payable with respect to the applicable
Project shall be included in the At-Risk Fees) and pass-through expenses to be
reimbursed by Molina under the Agreement.

6.5
The “At-Risk Percentage” for this SOW shall be [redacted].

6.6
The “Pool Percentage Available for Allocation” for a given SOW shall [redacted],
which shall be allocable across all Service Levels as per Appendix 6-A (Service
Level Matrix).

6.7
There shall be a cap on the “Allocation of Pool Percentage” for any Service
Level under this SOW [redacted] (except the allocation contemplated in
paragraph 6.1(c) regarding KPIs, which shall be capped at [redacted]), except
that Molina may elect, at its sole discretion, up to two Service Levels to each
have an allocation of greater than [redacted] and less than or equal to
[redacted].

6.8
Service Level Credits shall be subject to acceleration (“Service Level Credit
Acceleration”). For Critical Service Levels, there shall be an increasing level
of Service



-5-

--------------------------------------------------------------------------------




Level Credits if there is a consecutive recurring Minimum Service Level Default
for the same Critical Service Level in consecutive Periods. For a second
consecutive Minimum Service Level Default for a given Critical Service Level,
there shall be an increase of [redacted] in the Service Level Credit payable,
relative to the original Service Level Credit that would have otherwise been
payable without the application of Service Level Credit Acceleration, for that
Period. For a third consecutive Minimum Service Level Default, there shall be an
increase of [redacted] in the Service Level Credit payable, relative to the
original Service Level Credit, for that Period. For a fourth consecutive Minimum
Service Level Default, there shall be an increase of [redacted] in the Service
Level Credit payable, relative to the original Service Level Credit, for that
Period. For example, if a Critical Service Level has the Service Level Credit
Allocation of Pool Percentage set as [redacted], and if the Service Provider has
a Minimum Service Level Default for that Critical Service Level, then in the
first such instance, the corresponding Service Level Credit shall be computed
using a Service Level Credit Allocation Percentage of [redacted]. However, if
the Service Provider has a consecutively recurring Minimum Service Level Default
for that Critical Service Level, then in the second such instance the Service
Level Credit Allocation of Pool Percentage shall be increased to [redacted] of
the previous month’s Service Level Credit Allocation of Pool Percentage. In this
example, in the second month the Service Level Credits shall be computed using a
Service Level Credit Allocation Percentage of [redacted] ([redacted]) rather
than [redacted].
6.9
If [redacted] has occurred [redacted]. If a [redacted], Molina shall have the
right to [redacted].

6.10
In no event shall the amount of Service Level Credits credited to Molina with
respect to all Service Level Defaults occurring in a single Period exceed, in
total, the At-Risk Amount.

6.11
The total amount of Service Level Credits with respect to Service Level Defaults
occurring each Period, shall be reflected on the subsequent Monthly Invoice
detailing the timing of the Service Level Default.

6.12
Service Provider acknowledges and agrees that the Service Level Credits shall
not be deemed or construed to be liquidated damages or a sole and exclusive
remedy or in derogation of any other rights and remedies, which Molina has under
the Agreement, at law or in equity. Notwithstanding any language to the contrary
contained herein, if Molina receives monetary damages from Service Provider
because of Service Provider’s failure to meet a Service Level, Service Provider
shall be entitled to set-off against such damages any Service Level Credits paid
for the failure giving rise to such recovery.

6.13
If Molina elects to waive in writing a Service Level Credit, such waiver shall
not be considered a waiver of the Service Level Default or other rights and
remedies available to Molina in connection with the Agreement, including rights
to seek to recover damage and to exercise termination rights, unless otherwise
expressly stated in such written waiver.

6.14
“Minimum Event Quantity” applies to a Critical Service Level or a Key
Performance Indicator where a small number of occurrences in the measurement
pool can result in a missed Service Level, except where the measured tasks are
binary (either 0% or 100%) and the Service Level



-6-

--------------------------------------------------------------------------------




has been set accordingly. The Minimum Event Quantity for a particular Target
Service Level or a Critical Service Level is the quantity of occurrences in the
measurement pool that would allow Service Provider to attain the Service Level
even though there was one occurrence not meeting the applicable Critical Service
Level or Key Performance Indicator.

7.
CHANGES TO SERVICE LEVELS

7.1
In accordance with the agreed upon Change Procedure and not more than once in
the period of ninety (90) days:

(a)
Molina may modify or delete existing Service Levels.

(b)
Molina may re-distribute the Service Level Credit Allocation Percentage.

(c)
Molina may demote Critical Service Levels to Key Performance Indicators or
promote Key Performance Indicators to Critical Service Levels.

7.2
Regarding the deletion of one or more Service Levels, there shall be no
corresponding change in Service Fees as described in Schedule 3 (Pricing and
Invoicing). Regarding the modification or addition of one or more Service
Levels, the modification or addition shall be subject to a related change in the
Charges for the Services measured by the applicable Service Level.

7.3
Any change (including but not limited to additions, modifications, or deletions)
to Service Levels shall take effect thirty (30) calendar days after written
notice of such change has been received by Service Provider.

7.4
Each notice shall include an updated Appendix 6-A (Service Level Matrix)
applicable to the change made as specified above.


8.
ROOT CAUSE ANALYSIS

8.1
In addition to any Service Level Credits that may be due, Service Provider shall
investigate and perform a Root Cause Analysis of each Service Level Default and
provide Molina with a commercially reasonable and operationally viable written
plan to permanently correct such root cause within thirty (30) calendar days of
such occurrence to improve Service Provider’s performance with respect to such
Service Level and prevent Service Level Defaults in the future.

(a)
Service Provider shall promptly implement such plan once it has been approved by
Molina.

(b)
Successful execution and completion of such plan is subject to approval by
Molina. In the event of such plan not being satisfactorily completed or the root
cause of the Service Level Default not being resolved according to Molina
standards, Molina reserves the rights to ask Service Provider for re-submission
of the plan to address resolution of such issues.

(c)
Service Provider agrees that (i) failure to implement the plan shall be treated
as a new Service Level Default regarding the same Service Level to which the
Root Cause



-7-

--------------------------------------------------------------------------------




Analysis relates, with such new Service Level Default being deemed to have
occurred with respect to the Period in which Service Provider was due to
delivery to Molina the applicable Root Cause Analysis and remediation plan, and
(ii) such Service Level Default shall apply regardless of whether a Service
Level Credit was incurred because of the initial Service Level Default.

9.
ANNUAL REVIEW AND CONTINUOUS IMPROVEMENT

9.1
The parties agree that the Service Levels shall be subject to continuous
improvement and shall be modified as described below.

9.2
Beginning on the one-year anniversary of the Service Level Commencement Date,
and annually thereafter, the parties shall adjust each Service Level using the
method described below:

(a)
The parties will review:

(i)
The then-current Service Level Performance for Service Levels.

(ii)
The percentage difference between the average Service Level Performance and the
Service Level Requirement for the duration of the previous Contract Year.

(iii)
The original Service Level Requirement as of the SOW Effective Date.

(iv)
Generally available information regarding industry-wide service levels and
performance requirements for similar services.

(v)
Improved performance capabilities, including those associated with advances in
technology and methods used to provide the Services.

(b)
Consistent with and using the information identified in the foregoing:

(i)
The parties shall attempt in good faith to agree on an improved Service Level
Requirement for each of the Service Levels, based on the information collected.
For avoidance of doubt, such improvement may be either an increase or decrease
in the Service Level Requirement, as based on the metric applicable to perfect
performance for the Service Level.

(ii)
If the parties fail to agree, then:

(A)
The Service Level Requirement will be reset based on averaging (i) the average
of the Service Level Performance [redacted] of the previous Contract Year in
which Service Provider had its highest level of performance (such average is the
“Average Amount”), with (ii) the then-current Service Level Requirement, but
only if the actual results for each of [redacted] the then current Service Level
Requirement.

For example, assume that the current Service Level Requirement is [redacted]


-8-

--------------------------------------------------------------------------------




[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]


[redacted].
(B)
Notwithstanding the abovementioned, no single increase or decrease in a Service
Level Requirement for any Contract Year may exceed [redacted].

For example, assume that the current Service Level Requirement is at [redacted].
[redacted].
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
(iii)
Minimum Service Levels:

(A)
Each Minimum Service Level Target shall be reset by adding to the Minimum
Service Level Target being adjusted a sum equal to [redacted] of the difference
between [redacted] and [redacted] Minimum Service Level Target.

(B)
[redacted].


10.
ADDING OR MODIFYING NEW SERVICE LEVELS

10.1
If the Parties agree that it is appropriate between yearly adjustment periods to
establish or baseline a new or modified Service Level, such Service Level shall
be baselined during a period of stable activity, as determined at the reasonable
discretion of Molina, as follows:

(a)
Molina shall identify and communicate in writing to the Service Provider the
applicable Service Level Components for such new Service Level.

(b)
The Service Provider shall report to Molina its actual performance relative to
that Service Level for the previous three (3) consecutive Periods, such that:

(i)
No Service Defaults shall be deemed to have occurred and no Service Level
Credits shall be enforced for such Service Level during the Baselining Period.



-9-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




(ii)
The Service Level Target shall be set as the Service Provider’s average actual
Service Level performance during the Baselining Period, and the Service Level
shall be added and incorporated into the Service Level Matrix, with the start of
the subsequent Period established as the Service Level Commencement Date.

(iii)
Unless otherwise specified within the Service Level Matrix, the Baselining
Period shall consist of three (3) consecutive Periods; in no case shall the
Baselining Period exceed six (6) months





APPENDIX 6-A – SERVICE LEVEL MATRIX
[See Attached]




-10-

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED




appendix6a.jpg [appendix6a.jpg]


-1-

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED




pic13.jpg [pic13.jpg]






-2-

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED




Pool Percentage for Allocation:


 
 
 
250%
 
 
 
 
 
 
 
 
 
 
 
#
Type
Service Level Name
Description / Overview
Formula
Formula Variable - A
Formula Variable - B
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Service Level Commencement Date
Monitoring Requirement
Measurement Period
Agree?
Comments
1
Critical Service Level
First Contact Resolution
Measures the percentage of calls and chats resolved on first contact 

FCR is for Level 1 resolvable incidents and service requests based on the SOP &
KB articles. It excludes third party, hardware, desk side related issues.
We will mutually define & agree upon resolvable incidents & service requests.
FCR roadmap:
Day 1: 75%, Day 30: 80% Day 60: 82%: Day 90:85%
Service Level = A / B
A = number of calls or chats resolved during a User’s first contact with the
Service Desk
B = the total of all calls and chats to the Service Desk
[redacted]
[redacted]
[redacted]
[redacted]
Each case
Monthly
Yes
FCR is for Level 1 resolvable incidents and service requests based on the SOP &
KB articles. It excludes third party, hardware, desk side related issues.
We will mutually define & agree upon resolvable incidents & service requests.
FCR roadmap:
Day 1: 75%, Day 30: 80% Day 60: 82%: Day 90:85%



-3-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




 
 
 
250%
 
 
 
 
 
 
 
 
 
 
 
#
Type
Service Level Name
Description / Overview
Formula
Formula Variable - A
Formula Variable - B
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Service Level Commencement Date
Monitoring Requirement
Measurement Period
Agree?
Comments
2
Critical Service Level
Same Day Resolution
Measures the percentage of calls and chats resolved during same day with the
Service Desk 
 
Same day resolution is for 24 hours’ ticket resolution. This is for Level 1
resolvable issues based on SOPs, which couldn't be solved on the call and
requires additional offline steps/coordination with resolver group. This
excludes complex Level 2/Level 3 (based on deeper analysis), third party,
hardware, desk side related issues.
Roadmap: 
 
Day 1: 75%, Day 30: 80% Day 60: 82%: Day 90:85%
Service Level = A / B
A = number of calls and chats resolved during same day
B = the total of all calls and chats to the Service Desk
[redacted]
[redacted]
[redacted]
[redacted]
Each case
Monthly
Yes
Same day resolution is for 24 hours’ ticket resolution. This is for Level 1
resolvable issues based on SOPs, which couldn't be solved on the call and
requires additional offline steps/coordination with resolver group. This
excludes complex Level 2/Level 3 (based on deeper analysis), third party,
hardware, desk side related issues.
Roadmap:

Day 1: 75%, Day 30: 80% Day 60: 82%: Day 90:85%
3
Critical Service Level
Mean Time to Resolve (MTTR)
Measures the average time from when an incident is reported until the incident
is resolved 
 
Excludes the time a ticket is waiting user input
Service Level = A / B
A = the total amount of time taken to resolve the cases
B = the total number of all cases resolved
[redacted]
[redacted]
[redacted]
[redacted]
Each case
Monthly
Yes
Excludes the time a ticket is waiting user input



-4-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




 
 
 
250%
 
 
 
 
 
 
 
 
 
 
 
#
Type
Service Level Name
Description / Overview
Formula
Formula Variable - A
Formula Variable - B
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Service Level Commencement Date
Monitoring Requirement
Measurement Period
Agree?
Comments
4
Critical Service Level
Average Speed of Answer (ASA)
Measures the period of time a call or chat has been waiting prior to being
answered by a Service Desk agent 
 
The measurement criteria and exclusions such as (i) Non-applicability for days
where call or chat volumes are less than 100, (ii) Non-applicability during
Major incidents or abnormal volumes, etc. will have to be defined.
Service Level = A / B
A = the total amount of time all calls and chats have been waiting prior to
being answered by a Service Desk agent
B = the total number of calls and chats
[redacted]
[redacted]
[redacted]
[redacted]
Each case
Monthly
Yes
The measurement criteria and exclusions such as (i) Non-applicability for days
where call or chat volumes are less than 100, (ii) Non-applicability during
Major incidents or abnormal volumes, etc. will have to be defined.
5
Critical Service Level
Abandonment Rate
Measures the percentage of calls and chats that are abandoned.
Service Level = A / B
A = number of calls and chats abandoned
B = the total of all calls and chats to the Service Desk
[redacted]
[redacted]
[redacted]
[redacted]
Each case
Monthly
Yes
 
6
Critical Service Level
IMACD Completion
Measures the percentage of IMACD requests that are completed within the
specified time frame.
Service Level = A / B
A = the number of IMACDs completed within the designated timeframe
B = the total of all IMACDs
[redacted]
[redacted]
[redacted]
[redacted]
Each case
Monthly
Yes
Except dispatch locations.
Service Catalogue to be defined and agreed with Molina.
7
Critical Service Level
Customer Satisfaction Survey
Measures the satisfaction of the Customer through surveying.
TBD
TBD
TBD
[redacted]
[redacted]
[redacted]
[redacted]
As determined by Molina
Monthly
Yes
Survey questionnaire, SLA calculation and measurement methodology will have to
be mutually defined and agreed. The SLA targets will be baselined prior to
finalizing the targets.
Applicable to service desk calls / chats only.
8
Critical Service Level
Sentiment Analysis
Measures the satisfaction of the Customer through sentiment analysis of both
calls and chats.
TBD
TBD
TBD
[redacted]
[redacted]
[redacted]
[redacted]
Each case
Monthly
Yes
Infosys will develop a Emoji based survey mechanism
 
Critical Service Level
Response Time (Priority 1)
Measures the number of seconds or cycles it takes an End-User to connect with
Supplier's contact center representative for priority 1 incidents.
Service Level = A / B
A = the number of cases responded to within the designated timeframe
B = the total number of all cases
[redacted]
[redacted]
[redacted]
[redacted]
Each case
Monthly
Yes
Redundant SLA, covered as part of Infra SLAs



-5-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




 
 
 
250%
 
 
 
 
 
 
 
 
 
 
 
#
Type
Service Level Name
Description / Overview
Formula
Formula Variable - A
Formula Variable - B
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Service Level Commencement Date
Monitoring Requirement
Measurement Period
Agree?
Comments
 
Critical Service Level
Response Time (Priority 2)
Measures the number of seconds or cycles it takes an End-User to connect with
Supplier's contact center representative for priority 2 incidents.
Service Level = A / B
A = the number of cases responded to within the designated timeframe
B = the total number of all cases
[redacted]
[redacted]
[redacted]
[redacted]
Each case
Monthly
Yes
Redundant SLA, covered as part of Infra SLAs
 
Critical Service Level
Response Time (Priority 3)
Measures the number of seconds or cycles it takes an End-User to connect with
Supplier's contact center representative for priority 3 incidents.
Service Level = A / B
A = the number of cases responded to within the designated timeframe
B = the total number of all cases
[redacted]
[redacted]
[redacted]
[redacted]
Each case
Monthly
Yes
SLA to be baselined prior to finalizing.
 
Critical Service Level
Response Time (Priority 4)
Measures the number of seconds or cycles it takes an End-User to connect with
Supplier's contact center representative for priority 4 incidents.
Service Level = A / B
A = the number of cases responded to within the designated timeframe
B = the total number of all cases
[redacted]
[redacted]
[redacted]
[redacted]
Each case
Monthly
Yes
SLA to be baselined prior to finalizing.
 
Critical Service Level
Resolution Time (Priority 1)
Measures the time elapsed from the initiation of the Service Desk Incident until
the Priority 1 Incident is fixed.
Service Level = A / B
A = the number of cases resolved within the designated timeframe
B = the total number of all cases
[redacted]
[redacted]
[redacted]
[redacted]
Each case
Monthly
Yes
This is for remote desktop support only while other issues will be covered under
the different resolver group
 
Critical Service Level
Resolution Time (Priority 2)
Measures the time elapsed from the initiation of the Service Desk Incident until
the Priority 2 Incident is fixed.
Service Level = A / B
A = the number of cases resolved within the designated timeframe
B = the total number of all cases
[redacted]
[redacted]
[redacted]
[redacted]
Each case
Monthly
Yes
This is for remote desktop support only while other issues will be covered under
the different resolver group
9
Critical Service Level
Resolution Time (Priority 3)
Measures the time elapsed from the initiation of the Service Desk Incident until
the Priority 3 Incident is fixed.
Service Level = A / B
A = the number of cases resolved within the designated timeframe
B = the total number of all cases
[redacted]
[redacted]
[redacted]
[redacted]
Each case
Monthly
Yes
 
10
Critical Service Level
Resolution Time (Priority 4)
Measures the time elapsed from the initiation of the Service Desk Incident until
the Priority 4 Incident is fixed.
Service Level = A / B
A = the number of cases resolved within the designated timeframe
B = the total number of all cases
[redacted]
[redacted]
[redacted]
[redacted]
Each case
Monthly
Yes
 
 
KPI
Backlog (Priority 1)
Measures the average age of all Priority 1 cases.
Service Level = A
A = the average age of cases for the designated priority level
N/A
[redacted]
[redacted]
[redacted]
[redacted]
Each case
Monthly
Yes
Should not be applicable
 
KPI
Backlog (Priority 2)
Measures the average age of all Priority 2 cases.
Service Level = A
A = the average age of cases for the designated priority level
N/A
[redacted]
[redacted]
[redacted]
[redacted]
Each case
Monthly
Yes
Should not be applicable
11
KPI
Backlog (Priority 3)
Measures the average age of all Priority 3 cases.
Service Level = A
A = the average age of cases for the designated priority level
N/A
[redacted]
[redacted]
[redacted]
[redacted]
Each case
Monthly
Yes
For tickets for which Infosys has assumed primary responsibility



-6-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




 
 
 
250%
 
 
 
 
 
 
 
 
 
 
 
#
Type
Service Level Name
Description / Overview
Formula
Formula Variable - A
Formula Variable - B
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Service Level Commencement Date
Monitoring Requirement
Measurement Period
Agree?
Comments
12
KPI
Backlog (Priority 4)
Measures the average age of all Priority 4 cases.
Service Level = A
A = the average age of cases for the designated priority level
N/A
[redacted]
[redacted]
[redacted]
[redacted]
Each case
Monthly
Yes
For tickets for which Infosys has assumed primary responsibility
 
KPI
Case Chase/Follow-up (Priority 1)
Measures the average follow-up time of Priority 1 case requests
Service Level = A / B
A = the total time to execute case follow-up for the designated priority level
B = the total number of case follow-ups for the designated priority level
[redacted]
[redacted]
[redacted]
[redacted]
Each case
Monthly
Yes
Should not be applicable
 
KPI
Case Chase/Follow-up (Priority 2)
Measures the average follow-up time of Priority 2 case requests
Service Level = A / B
A = the total time to execute case follow-up for the designated priority level
B = the total number of case follow-ups for the designated priority level
[redacted]
[redacted]
[redacted]
[redacted]
Each case
Monthly
Yes
 
13
KPI
Case Chase/Follow-up (Priority 3)
Measures the average follow-up time of Priority 3 case requests
Service Level = A / B
A = the total time to execute case follow-up for the designated priority level
B = the total number of case follow-ups for the designated priority level
[redacted]
[redacted]
[redacted]
[redacted]
Each case
Monthly
Yes
For tickets for which Infosys has assumed primary responsibility
14
KPI
Case Chase/Follow-up (Priority 4)
Measures the average follow-up time of Priority 4 case requests
Service Level = A / B
A = the total time to execute case follow-up for the designated priority level
B = the total number of case follow-ups for the designated priority level
[redacted]
[redacted]
[redacted]
[redacted]
Each case
Monthly
Yes
For tickets for which Infosys has assumed primary responsibility
 
KPI
Customer Case Update (Priority 1)
The average time required for updates and escalation execution.
Service Level = A / B
A = the total time for updates and escalation execution for the designated
priority level
B = the total number of updates and escalation executions for the designated
priority level
[redacted]
[redacted]
[redacted]
[redacted]
Each case
Monthly
Yes
 
 
KPI
Customer Case Update (Priority 2)
The average time required for updates and escalation execution.
Service Level = A / B
A = the total time for updates and escalation execution for the designated
priority level
B = the total number of updates and escalation executions for the designated
priority level
[redacted]
[redacted]
[redacted]
[redacted]
Each case
Monthly
Yes
 
 
KPI
Customer Case Update (Priority 3)
The average time required for updates and escalation execution.
Service Level = A / B
A = the total time for updates and escalation execution for the designated
priority level
B = the total number of updates and escalation executions for the designated
priority level
[redacted]
[redacted]
[redacted]
[redacted]
Each case
Monthly
Yes
 
 
KPI
Customer Case Update (Priority 4)
The average time required for updates and escalation execution.
Service Level = A / B
A = the total time for updates and escalation execution for the designated
priority level
B = the total number of updates and escalation executions for the designated
priority level
[redacted]
[redacted]
[redacted]
[redacted]
Each case
Monthly
Yes
 
15
KPI
Hierarchical Escalation
Measures the average time required for the initial response to a management
escalation.
Service Level = A / B
A = the total time required for the initial response to a management escalation.
A = the total number of initial responses to management escalations
[redacted]
[redacted]
[redacted]
[redacted]
Each case
Monthly
Yes
Molina to revert
16
KPI
Duplicate Incidents
Measures the percentage of cases for which there are duplicate records.
Service Level = A / B
A = the number of cases for which there are duplicate records
B = the total number of cases
[redacted]
[redacted]
[redacted]
[redacted]
Each case
Monthly
Yes
 



-7-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




 
 
 
250%
 
 
 
 
 
 
 
 
 
 
 
#
Type
Service Level Name
Description / Overview
Formula
Formula Variable - A
Formula Variable - B
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Service Level Commencement Date
Monitoring Requirement
Measurement Period
Agree?
Comments
17
KPI
Average Contact Handle Time
Measures the total time that an agent spends on an inbound contact, including
talk time, chat time, wrap time, and after call or after chat work time (ACW).
Service Level = A / B
A = the total time that agents spend on inbound contacts
B = the total number of inbound contacts
[redacted]
[redacted]
[redacted]
[redacted]
Each case
Monthly
Yes
 
18
Critical Service Level
Installation of Emergency Software or Patches
Percentage of End User Devices applied with Emergency Software or Patches for
which the process was started immediately, and installed on those devices within
the designated timeframe.
Service Level Achievement = A/B
A=Total number of Emergency Software/Patch installations required to be
completed during the Measurement Period that are completed within the time
allotted
B=Total number of Emergency Software/Patch installations required to be
completed during the Measurement Period
[redacted]
[redacted]
[redacted]
[redacted]
Each patch or Software distribution to each Molina device
Monthly
Yes
Excludes devices not connected to network
19
KPI
Installation of Approved Software or Patches
Percentage of Approved Software or Patches installed on end user devices within
the time allotted (as per Molina patching and installation scheduling
requirements)
Service Level Achievement = A/B
A=Total number of Approved Software/Patch installations required to be completed
during the Measurement Period that are completed within the time allotted
B=Total number of Approved Software/Patch installations required to be completed
during the Measurement Period
[redacted]
[redacted]
[redacted]
[redacted]
Each patch or Software distribution to each Molina device
Monthly
Yes
Excludes devices not connected to network
20
KPI
VIP Incident Response
All tickets raised by or on behalf of a VIP are acknowledged to the customer by
an analyst attending/remote intervention
Service Level Achievement = A/B
A = the number of VIP Incidents responded to within the designated timeframe
B = the total number of all VIP Incidents
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
Applicable at Corporate Offices
21
KPI
VIP Incident Resolution
All tickets raised by or on behalf of a VIP are resolved to the customer by an
analyst attending/remote intervention
Service Level Achievement = A/B
A = the number of VIP Incidents resolved within the designated timeframe
B = the total number of VIP Incidents
[redacted]
[redacted]
[redacted]
[redacted]
 
 
 
Applicable at Corporate Offices









-8-

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED






appendix6apart2.jpg [appendix6apart2.jpg]




-1-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED








pic14.jpg [pic14.jpg]




-2-

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED




Pool Percentage for Allocation
250%
#
Type
Service Level Name
Description / Overview
 
 
 
On-Prem Infra
On-Azure Infra
 
 
 
 
 
 
Formula
Formula Variable - A
Formula Variable - B
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Comments for Azure SLA deviations / Changes
Service Level Commencement Date
Monitoring Requirement
Measurement Period
Agree?
Comments
1
Critical Service Level
Database Cluster Availability
Measures the percentage availability of Database Clusters (with redundancy
within the site) in Data Centers 
 
1. This SLA is applicable for Platinum category application having more than 2
nodes per clusters.
2. AppDynamincs will be used for application performance monitoring
3. On Azure, the SLA's will reamin same for services taken as IaaS. For PaaS DB
services, MS Azure specific SLA will be applicable as contracted.
Service Level = (B - A) / B
A = number of minutes of Unplanned Downtime for database clusters during the
Measurement Period. “A” shall not include Unplanned Downtime as long as all
database clusters remain available and are capable of taking workload. "A" shall
include Unplanned Downtime if any of the four following conditions applies:
1. More than one node in a cluster is in downstate
2. Loss of connectivity to the database
3. Performance degradation of application due to database issue.
4. SQLs running longer due to optimizer plan change resulting in partial loss of
functionality to the application.
B = number of minutes of planned operation for all database clusters that
experienced any Unplanned Downtime during the Measurement Period.
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
This is not applicable to for Azure Cloud as the oracle Exadata is running on
private cloud.

SQL DB Availability is covered as part of Azure SLA:

https://azure.microsoft.com/en-us/support/legal/sla/
[redacted]
Each minute
Monthly
Yes
1. This SLA is applicable for Platinum category application having more than 2
nodes per clusters.
2. AppDynamincs will be used for application performance monitoring
3. On Azure, the SLA's will reamin same for services taken as IaaS. For PaaS DB
services, MS Azure specific SLA will be applicable as contracted.
2
Critical Service Level
Response Time (Priority 1)
Measures the percentage of incidents where the incident was responded to within
the appropriate amount of time.
Service Level = A / B
A = number of Priority 1 incidents responded to within the designated timeframe
or less.
B = number of Priority 1 incidents opened during the Measurement Period.
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
Infosys IIMSS will be configured to send automated aknowledgement alerts.
[redacted]
Each incident
Monthly
Yes
 
3
Critical Service Level
Response Time (Priority 2)
Measures the percentage of incidents where the incident was responded to within
the appropriate amount of time.
Service Level = A / B
A = number of Priority 2 incidents responded to within the designated timeframe
or less
B = number of Priority 2 incidents opened during the Measurement Period.
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
Infosys IIMSS will be configured to send automated aknowledgement alerts.
[redacted]
Each incident
Monthly
Yes
Volumes for P2 tickets is almost 5 tickets per day hence keeping SLA lower than
P1s.



-3-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




#
Type
Service Level Name
Description / Overview
 
 
 
On-Prem Infra
On-Azure Infra
 
 
 
 
 
 
Formula
Formula Variable - A
Formula Variable - B
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Comments for Azure SLA deviations / Changes
Service Level Commencement Date
Monitoring Requirement
Measurement Period
Agree?
Comments
4
Critical Service Level
Resolution Time (Priority 1)
Measures the percentage of incidents where the incident was resolved within the
appropriate amount of time.
Service Level = A / B
A = number of Priority 1 incidents resolved within the designated timeframe.
B = number of Priority 1 incidents opened during the Measurement Period.
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
For the issues related to Azure platform, MS provodes the following SLAs with
Azure Rapid response Contract. This contract needs to be established between
Molina & MS or Infosys & MS.

With Rapid response contract- response SLA is 15 min.
With Azure premimum support contract- response SLA is 1 hour

there is no resolution SLA commited by MS.
[redacted]
Each incident
Monthly
Yes
 
5
Critical Service Level
Resolution Time (Priority 2)
Measures the percentage of incidents where the incident was resolved within the
appropriate amount of time.
Service Level = A / B
A = number of Priority 2 incidents resolved within the designated timeframe.
B = number of Priority 2 incidents opened during the Measurement Period.
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
For the issues related to Azure platform, MS provodes the following SLAs with
Azure Rapid response Contract. This contract needs to be established between
Molina & MS or Infosys & MS.

With Rapid response contract- response SLA is 15 min.
With Azure premimum support contract- response SLA is 1 hour

there is no resolution SLA commited by MS.
[redacted]
Each incident
Monthly
Yes
 
6
Critical Service Level
Installation of Emergency Software or Patches
Percentage of Emergency Software or Patches for which the process was started
immediately, and installed on Infrastructure within the designated timeframe. 
 
1. Inclusions : Devices reporting to AD, persistent machines and DMZ devices
2. Exclusions : Pooled, EoL and in-progress decomm mchines
3. Applies to day-0 patches
4. Implementation timelines will be mutually agreed
Service Level Achievement = A/B
A=Total number of Emergency Software/Patch installations required to be
completed during the Measurement Period that are completed within the time
allotted
B=Total number of Emergency Software/Patch installations required to be
completed during the Measurement Period
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each patch or Software distribution to each Molina device
Monthly
Yes
1. Inclusions : Devices reporting to AD, persistent machines and DMZ devices
2. Exclusions : Pooled, EoL and in-progress decomm mchines
3. Applies to day-0 patches
4. Implementation timelines will be mutually agreed



-4-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




#
Type
Service Level Name
Description / Overview
 
 
 
On-Prem Infra
On-Azure Infra
 
 
 
 
 
 
Formula
Formula Variable - A
Formula Variable - B
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Comments for Azure SLA deviations / Changes
Service Level Commencement Date
Monitoring Requirement
Measurement Period
Agree?
Comments
7
Critical Service Level
Network Infrastructure Availability
Measures the percentage availability of Production Network Infrastructure
Service Level = (B - A) / B
A = number of minutes of Unplanned Downtime for all Production Network
Infrastructure resources during the Measurement Period. “A” shall not include
Unplanned Downtime as long as all server clusters (including Infrastructure and
storage), and network paths remain available and are capable of taking workload.
B = number of minutes of planned operation for all Production Network resources
that experienced any Unplanned Downtime during the Measurement Period.
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
This is covered as part of Azure SLA:

https://azure.microsoft.com/en-us/support/legal/sla/
[redacted]
Each minute
Monthly
Yes
1. Applicable to the On prem DC Networks

2. For Azure, MS SLA will be applicable as contracted.
8
Critical Service Level
Azure Services Availability
Microsoft’s commitments for uptime and connectivity
https://azure.microsoft.com/en-us/support/legal/sla/
-
-
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
Microsoft makes service levels commitments to customers in the SLA, which will
be applicable to Molina as well. Details on specific services are listed on
https://azure.microsoft.com/en-us/support/legal/sla/.

As per the terms of Cloud Service Provider ("CSP") agreement between Microsoft
and Infosys - In case of any Azure Services SLA breach for Azure Services
procured through Infosys CSP, Infosys will escalate the claim to Microsoft for
review. Microsoft will review the claim according to the standard SLA review
process. Microsoft will then apply any credit due on Infosys’s next billing
reconciliation report and Infosys will then credit Molina for the SLA claim that
Microsoft has paid Infosys for the SLA credit. Molina is eligible for credits
not to exceed the total monthly Subscription price.
[redacted]
Each incident
Monthly
Yes
 



-5-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




#
Type
Service Level Name
Description / Overview
 
 
 
On-Prem Infra
On-Azure Infra
 
 
 
 
 
 
Formula
Formula Variable - A
Formula Variable - B
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Comments for Azure SLA deviations / Changes
Service Level Commencement Date
Monitoring Requirement
Measurement Period
Agree?
Comments
9
KPI
Backup Infrastructure Availability
Measures the percentage availability of the backup infrastructure
Service Level = (B - A) / B
A = number of minutes of Unplanned Downtime for all backup infrastructure during
the Measurement Period.
B = number of minutes of planned operation for backup infrastructure that
experienced any Unplanned Downtime during the Measurement Period. B shall not
include minutes of planned operation of the backup infrastructure unless the it
was unavailable.
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
This is covered as part of Azure SLA:

https://azure.microsoft.com/en-us/support/legal/sla/
[redacted]
Each minute
Monthly
Yes
For Azure, backup is a paas service and availability of paas services will
shared by MS as per the contract.
10
KPI
Stand-Alone Device Availability
Measures the aggregate availability of the in-scope stand-alone devices 

1. Assumption : Branch office location devices are protected by the secured and
controlled facility.
2. All WAP devices except those in Corporate offices (bldg 200/300) in Long
Beach are excluded
3. Exclusions : End-user and EoL Devices
Service Level = (B - A) / B
A = number of minutes of Unplanned Downtime for all stand-alone devices located
outside a Data Center during the Measurement Period.
B = number of minutes of planned operation for all stand-alone devices located
outside a Data Center that experienced any Unplanned Downtime during the
Measurement Period. B shall not include minutes of planned operation for a
stand-alone device unless the device was unavailable.
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
This is covered as part of Azure SLA:

https://azure.microsoft.com/en-us/support/legal/sla/
[redacted]
Each minute
Monthly
Yes
1. Assumption : Branch office location devices are protected by the secured and
controlled facility.
2. All WAP devices except those in Corporate offices (bldg 200/300) in Long
Beach are excluded
3. Exclusions : End-user and EoL Devices
11
KPI
Communication Time
Measures the percentage of incidents where the incident was communicated with
business impact and technical description of what is being investigated, to
appropriate business partners and technical teams within the appropriate amount
of time.
Service Level = A / B
A = number of incidents communicated in within the designated timeframe or less.
B = number of incidents opened during the Measurement Period.
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each incident
Monthly
Yes
Applicable only for the P1/P2 incidents and as per the agreed business
communication plans



-6-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




#
Type
Service Level Name
Description / Overview
 
 
 
On-Prem Infra
On-Azure Infra
 
 
 
 
 
 
Formula
Formula Variable - A
Formula Variable - B
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Comments for Azure SLA deviations / Changes
Service Level Commencement Date
Monitoring Requirement
Measurement Period
Agree?
Comments
12
KPI
Response Time (Priority 3)
Measures the percentage of incidents where the incident was responded to within
the appropriate amount of time.
Service Level = A / B
A = number of Priority 3 incidents responded to within the designated timeframe.
B = number of Priority 3 incidents opened during the Measurement Period.
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each incident
Monthly
Yes
 
13
KPI
Response Time (Priority 4)
Measures the percentage of incidents where the incident was responded to within
the appropriate amount of time.
Service Level = A / B
A = number of Priority 4 incidents responded to within the designated timeframe.
B = number of Priority 4 incidents opened during the Measurement Period.
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each incident
Monthly
Yes
 
14
KPI
Resolution Time (Priority 3)
Measures the percentage of incidents where the incident was resolved within the
appropriate amount of time.
Service Level = A / B
A = number of Priority 3 incidents resolved within the designated timeframe.
B = number of Priority 3 incidents opened during the Measurement Period.
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each incident
Monthly
Yes
 
15
KPI
Resolution Time (Priority 4)
Measures the percentage of incidents where the incident was resolved within the
appropriate amount of time.
Service Level = A / B
A = number of Priority 4 incidents resolved within the designated timeframe.
B = number of Priority 4 incidents opened during the Measurement Period.
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each incident
Monthly
Yes
 
16
KPI
Root Cause Analysis Time
Measures the percentage of Priority 1 and 2 incidents that receive a final root
cause analysis within the designated timeframe. Pending responses from third
party suppliers are acceptable
Service Level = A / B
A = number of Priority 1 and Priority 2 incidents that meet the Root Cause
Analysis Time within the designated timeframe
A = number of Priority 1 and Priority 2 incidents resolved during the
Measurement Period
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each incident
Monthly
Yes
 
17
KPI
Batch Job Commencement
Measures the percentage of batch jobs failures where the failure was responded
to (following SOP guidelines) within the designated timeframe. 
Response only to respective teams according SOP & Communication Matrix
Service Level = A / B
A = number of batch job failures during the Measurement Period that were
responded to within the designated timeframe or less
B = number of batch job failures during the Measurement Period
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each instance
Monthly
Yes
Response only to respective teams according SOP & Communication Matrix



-7-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




#
Type
Service Level Name
Description / Overview
 
 
 
On-Prem Infra
On-Azure Infra
 
 
 
 
 
 
Formula
Formula Variable - A
Formula Variable - B
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Comments for Azure SLA deviations / Changes
Service Level Commencement Date
Monitoring Requirement
Measurement Period
Agree?
Comments
18
KPI
Successful Completion of Backup and Recovery
Measures the percentage of successfully completed backup and recovery jobs. 
 
>2 consecutive backup failures will be considered breach failure in service
level
Service Level = A / B
A = the sum of (x) number of tests of backup data that show that the backup was
complete, accurate and accessible plus (y) the number of complete, accurate and
otherwise successful restorations of backed-up data during the Measurement
Period.
B = number of tests of backup data plus the number of restorations of backed-up
data performed during the Measurement Period.
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each test of backup data or each restoration of backed-up data
Monthly
Yes
Molina to revert with metric data
>2 consecutive backup failures will be considered breach failure in service
level
19
KPI
Infrastructure Capacity Provisioning
Measure of Capacity provisioning requests completed within the time allotted. 

This metric measures number of succesful completion of catalogue requests for
provisioning
Service Level Achievement = A/B
A=Total number of Infrastructure Capacity provisioning requests required to be
completed during the Measurement Period that are completed within the time
allotted
B=Total number of Infrastructure Capacity provisioning requests required to be
completed during the Measurement Period
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
Infra Provisioning on Azure can be fully automated to improve the service
request completion time
[redacted]
Each request
Monthly
Yes
Catalogue with defined timelines to be created in ServicNow.
This metric measures number of succesful completion of catalogue requests for
provisioning
20
KPI
Installation of Approved Software or Patches
Percentage of Approved Software or Patches installed on Infrastructure within
the time allotted (as per Molina patching and installation scheduling
requirements)
Service Level Achievement = A/B
A=Total number of Approved Software/Patch installations required to be completed
during the Measurement Period that are completed within the time allotted
B=Total number of Approved Software/Patch installations required to be completed
during the Measurement Period
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each patch or Software distribution to each Molina device
Monthly
Yes
Need to evaluate the pending patches with the new approved patches to agree on
the standards.
21
KPI
Contract Management
Measures the percentage of Contract Change Order, Invoices Correct and On-Time
(calculated on number of lines). This will be applicable for Infosys contracts
only. All documents recalled for corrections post approvals will be considered
for defaults.
Service Level = (B - A) / B
A = number of line items on any contract change order or invoice which are
incorrect (or all lines if such invoice or contract is provided to Molina after
a Molina-communicated due date).
B = number of line items on all invoices and change orders in the Measurement
Period.
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each line item
Monthly
Yes
 



-8-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




#
Type
Service Level Name
Description / Overview
 
 
 
On-Prem Infra
On-Azure Infra
 
 
 
 
 
 
Formula
Formula Variable - A
Formula Variable - B
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Comments for Azure SLA deviations / Changes
Service Level Commencement Date
Monitoring Requirement
Measurement Period
Agree?
Comments
22
KPI
Reporting
Measures the Supplier's ability to deliver reports to Molina according to the
planned and/or scheduled cadence. 
 
Only for the agreed and pre defined report formats.
Service Level = A / B
A = number of reports completed by Supplier within the scheduled reporting
cadence as defined by Molina
B = number of reports scheduled to be completed during the Measurement Period by
Supplier
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each report
Monthly
Yes
Only for the agreed and pre defined format
23
KPI
Documentation
Completion of all scheduled documentation revisions and drafts as defined by
Molina. 
 
Following list of documents will form a part of this list:
1. Ops Manual/Run book
2. Process Manual
3. SOPs
Service Level = A / B
A = number of documents drafted or updated by Supplier within the scheduled
document update window as mutually agreed between Molina and Supplier
B = number of documents scheduled to be completed during the Measurement Period
by Supplier
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each report
Monthly
Yes
Need to clarifiy on the list and type of scheduled documents. Following list of
documents will form a part of this list:
1. Ops Manual/Run book
2. Process Manual
3. SOPs
24
KPI
Security Review
Measures the performance of all security reviews within specified timeframes
Service Level = B / A
A = number of security reviews required by Molina (or Supplier's standards)
during the Measurement Period.
B = number of security reviews completed during the Measurement Period.
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each security review
Monthly
Yes
To be discussed 

Will be included in Security SLA Matrix
25
KPI
Capacity Reporting
Measures the number of Infra Capacity Events not reported within one business
day. 

Events include : CPU Utilization, Memory Utilization, Disk Capacity, Network
Bandwidth, SAN/NAS Storage Capacity, beyond defined thresholds.
Service Level = A/B
A = number of instances in which the threshold breaches ocurred but not reported
B = number of instances in which the threshold breaches occurred
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each month
Monthly
Yes
 



-9-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




#
Type
Service Level Name
Description / Overview
 
 
 
On-Prem Infra
On-Azure Infra
 
 
 
 
 
 
Formula
Formula Variable - A
Formula Variable - B
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Comments for Azure SLA deviations / Changes
Service Level Commencement Date
Monitoring Requirement
Measurement Period
Agree?
Comments
26
KPI
File Recovery / Restoration
Measure of restoration requests where the restore is initiated is that are
completed with the allotted time. 
 
This has to be a measure of success or failure of restoration.
Service Level Achievement = A/B
A=Total number of restoration requests initiated and completed succesfully
B=Total number of restoration requests during the Measurement Period
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each request
Monthly
Yes
Proposed : This has to be a measure of success or failure of restoration.
27
KPI
Account Provisioning Error Rates
Percentage of Account Provisioning (including de-Provisioning) requests
processed incorrectly to total number of requests by type
Service Level Achievement = A/B
A=Total number of Account Provisioning and De-Provisioning requests processed
incorrectly during the Measurement Period
B=Total number of Account Provisioning and De-Provisioning requests received
during the Measurement Period
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each request
Monthly
Yes
Account provisioning needs to be clarified.
How is Molina measuring this currently?
28
KPI
Emergency Account de-provisioning Error Rates
Percentage of Emergency Account de-provisioning requests processed incorrectly
to total number Emergency Account de-provisioning requests
Service Level Achievement = A/B
A=Total number of Emergency Account de-provisioning requests processed
incorrectly during the Measurement Period
B=Total number of Emergency Account de-provisioning requests received during the
Measurement Period
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each request
Monthly
Yes
Account provisioning needs to be clarified.
How is Molina measuring this currently?
29
KPI
Customer Satisfaction
Infosys will use ELF (Engagement Level Feedback) mechanism to collect and report
customer satisfaction.
 
 
 
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each report
Quarterly
Yes
Overlaps with the EUC customer satisfaction survey.
What is current survey mechanism being used by Molina?
Can be part of CVS Survey conducted by Infosys.











-10-

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED










a6asecurityservices.jpg [a6asecurityservices.jpg]


-1-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED










pic15.jpg [pic15.jpg]






-2-

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED






a6a1.jpg [a6a1.jpg]






-3-

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED




Pool Percentage for Allocation


 
 
 
 
250
%
 
 
 
 
 
On-Azure Infra
 
 
 
 
 
 
#
Type
Service Level Name
Description / Overview
Formula
Formula Variable - A
Formula Variable - B
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Comments for Azure SLA deviations / Changes
Service Level Commencement Date
Monitoring Requirement
Measurement Period
Agree?
Comments
1
Critical Service Level
Triage Investigation for CDC
Measurs the percetage of alerts for which the alert triaging process was started
witin the appopriate amount of time for a security event.
Service Level = A / B
A = number of alerts that were generated within the designated timeframe or less
A = number of alerts for which the traigae process was started and initial
priority assignedwithin the designated timeframe or less
[redacted]
[redacted]
[redacted]
Not applicable
Not applicable
Not applicable
Not applicable
[redacted]
Each alert
Monthly
Yes
Applicable to CDC Incident Response services
2
Critical Service Level
Alert Notification Response Time (Priority 0, 1) for CDC
Measures the percentage of True Postive Priority 1 incidents where the incident
was assigned to a security analyst within the appropriate amount of time from
the time a security event was assiged as a priority 1.
Service Level = A / B
A = number of True Postive Priority 1 incidents where the incident was assigned
to a security analyst within the designated timeframe or less
B = number of True Postive Priority 1 incidents opened during the Measurement
Period.
[redacted]
[redacted]
[redacted]
Not applicable
Not applicable
Not applicable
Not applicable
[redacted]
Each incident
Monthly
Yes
Applicable to CDC Incident Response services
3
Critical Service Level
Alert Notification Response Time(Priority 2) for CDC
Measures the percentage of True Postive Priority 2 incidents where the incident
was assigned to a security analyst within the appropriate amount of time from
the time a security event was assiged as a priority 2
Service Level = A / B
A = number of True Postive Priority 2 incidents where the incident was assigned
to a security analyst within the designated timeframe or less
B = number of True Postive Priority 2 incidents opened during the Measurement
Period.
[redacted]
[redacted]
[redacted]
Not applicable
Not applicable
Not applicable
Not applicable
[redacted]
Each incident
Monthly
Yes
Applicable to CDC Incident Response services
4
Critical Service Level
Target for Recommendations /workarounds (Priority 0) for CDC
Measures the percentage of True Postive Priority 1 incidents where the incident
recommendations /workarounds was provided within the appropriate amount of time
from the time a security event was assiged as a priority 1
Service Level = A / B
A = number of True Postive Priority 1 incidents where the incident containment
was initiated within the designated timeframe.
B = number of True Postive Priority 1 incidents opened during the Measurement
Period.
[redacted]
[redacted]
[redacted]
Not applicable
Not applicable
Not applicable
Not applicable
[redacted]
Each incident
Monthly
Yes
Applicable to CDC Incident Response services. Exeption
5
Critical Service Level
Target for Recommendations /workarounds (Priority 1) for CDC
Measures the percentage of True Postive Priority 1 incidents where the incident
recommendations /workarounds was provided within the appropriate amount of time
from the time a security event was assiged as a priority 1
Service Level = A / B
A = number of True Postive Priority 1 incidents where the incident containment
was initiated within the designated timeframe.
B = number of True Postive Priority 1 incidents opened during the Measurement
Period.
[redacted]
[redacted]
[redacted]
Not applicable
Not applicable
Not applicable
Not applicable
[redacted]
Each incident
Monthly
Yes
Applicable to CDC Incident Response services. Exeption



-4-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




 
 
 
 
250
%
 
 
 
 
 
On-Azure Infra
 
 
 
 
 
 
#
Type
Service Level Name
Description / Overview
Formula
Formula Variable - A
Formula Variable - B
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Comments for Azure SLA deviations / Changes
Service Level Commencement Date
Monitoring Requirement
Measurement Period
Agree?
Comments
6
Critical Service Level
Target for Recommendations /workarounds (Priority 2) for CDC
Measures the percentage of True Postive Priority 2 incidents where the incident
recommendations /workarounds was provided within the appropriate amount of time
from the time a security event was assiged as a priority 2
Service Level = A / B
A = number of True Postive Priority 2 incidents where the incident containment
was initiated within the designated timeframe.
B = number of True Postive Priority 2 incidents opened during the Measurement
Period.
[redacted]
[redacted]
[redacted]
Not applicable
Not applicable
Not applicable
Not applicable
[redacted]
Each incident
Monthly
Yes
Applicable to CDC Incident Response services
7
KPI
Alert Notification Response Time (Priority 3) for CDC
Measures the percentage of True Postive Priority 3 incidents where the incident
was assigned to a security analyst within the appropriate amount of time from
the time a security event was assiged as a priority 3
Service Level = A / B
A = number of True Postive Priority 3 incidents where the incident was assigned
to a security analyst within the designated timeframe or less
B = number of True Postive Priorit 3 incidents opened during the Measurement
Period.
[redacted]
[redacted]
[redacted]
Not applicable
Not applicable
Not applicable
Not applicable
[redacted]
Each incident
Monthly
Yes
Applicable to CDC Incident Response services
8
KPI
Alert Notification Response Time (Priority 4) for CDC
Measures the percentage of True Postive Priority 4 incidents where the incident
was assigne to a security analyst within the appropriate amount of time from the
time a security event was assiged as a priority 4
Service Level = A / B
A = number of True Postive Priority 4 incidents where the incident was assigned
to a security analyst within the designated timeframe or less
B = number of True Postive Priority 4 incidents opened during the Measurement
Period.
[redacted]
[redacted]
[redacted]
Not applicable
Not applicable
Not applicable
Not applicable
[redacted]
Each incident
Monthly
Yes
Applicable to CDC Incident Response services
9
KPI
Target for Recommendations /workarounds (Priority 3) for CDC
Measures the percentage of True Postive Priority 3 incidents where the incident
recommendations /workarounds was provided within the appropriate amount of time
from the time a security event was assiged as a priority 3.
Service Level = A / B
A = number of True Postive Priority 3 incidents where the incident containment
was initiated within the designated timeframe.
B = number of True Postive Priority 3 incidents opened during the Measurement
Period.
[redacted]
[redacted]
[redacted]
Not applicable
Not applicable
Not applicable
Not applicable
[redacted]
Each incident
Monthly
Yes
Applicable to CDC Incident Response services
10
KPI
Target for Recommendations /workarounds (Priority 4) for CDC
Measures the percentage of True Postive Priority 4 incidents where the incident
recommendations /workarounds was provided within the appropriate amount of time
from the time a security event was assiged as a priority 4.
Service Level = A / B
A = number of True Postive Priority 4 incidents where the incident containment
was initiated within the designated timeframe.
B = number of True Postive Priority 4 incidents opened during the Measurement
Period.
[redacted]
[redacted]
[redacted]
Not applicable
Not applicable
Not applicable
Not applicable
[redacted]
Each incident
Monthly
Yes
Applicable to CDC Incident Response services



-5-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




 
 
 
 
250
%
 
 
 
 
 
On-Azure Infra
 
 
 
 
 
 
#
Type
Service Level Name
Description / Overview
Formula
Formula Variable - A
Formula Variable - B
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Comments for Azure SLA deviations / Changes
Service Level Commencement Date
Monitoring Requirement
Measurement Period
Agree?
Comments
11
Critical Service Level
Response Time (Critical Severtiy Vulnerability) for UVM
Measures the percentage of critical severity vulnerability identified by
scanning using any technology means is reported to the system or application
owner for appopriate remediation.
Service Level = A / B
A = number of critical serverity vulnerabities reported where the vulnerabiity
was reported within the designated timeframe or less
B = number of critical serverity vulnerabities detected within during the
Measurement Period.
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each vulnerability on infrastructure or application
Monthly
Yes
Applicable to application and infrastrcture vulnerability management services.
Exceptions - Zero Day vulnerabilities
12
Critical Service Level
Response Time (High Severity Vulnerability) for UVM
Measures the percentage of High severity vulnerability identified by scanning
using any technology means is brought to the notice of system or application
owner for appopriate remediation.
Service Level = A / B
A = number of high serverity vulnerabities reported where the vulnerabiity was
reported within the designated timeframe or less
B = number of high serverity vulnerabities detected within during the
Measurement Period.
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each vulnerability on infrastructure or application
Monthly
Yes
Applicable to application and infrastrcture vulnerability management services.
Exceptions - Zero Day vulnerabilities
13
Critical Service Level
Response Time (Priority 1) for global security services
Measures the percentage of incidents where the incident was responded to within
the appropriate amount of time.
Service Level = A / B
A = number of Priority 1 incidents responded to within the designated timeframe
or less.
B = number of Priority 1 incidents opened during the Measurement Period.
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
Infosys IIMSS will be configured to send automated aknowledgement alerts.
[redacted]
Each incident
Monthly
Yes
 
14
Critical Service Level
Response Time (Priority 2) for global security services
Measures the percentage of incidents where the incident was responded to within
the appropriate amount of time.
Service Level = A / B
A = number of Priority 2 incidents responded to within the designated timeframe
or less
B = number of Priority 2 incidents opened during the Measurement Period.
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
Infosys IIMSS will be configured to send automated aknowledgement alerts.
[redacted]
Each incident
Monthly
Yes
Volumes for P2 tickets is almost 5 tickets per day hence keeping SLA lower than
P1s.
15
Critical Service Level
Resolution Time (Priority 1) for global security services
Measures the percentage of incidents where the incident was resolved within the
appropriate amount of time.
Service Level = A / B
A = number of Priority 1 incidents resolved within the designated timeframe.
B = number of Priority 1 incidents opened during the Measurement Period.
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
For the issues related to Azure platform, MS provodes the following SLAs with
Azure Rapid response Contract. This contract needs to be established between
Molina & MS or Infosys & MS.

With Rapid response contract- response SLA is 15 min.
With Azure premimum support contract- response SLA is 1 hour

there is no resolution SLA commited by MS.
[redacted]
Each incident
Monthly
Yes
 



-6-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




 
 
 
 
250
%
 
 
 
 
 
On-Azure Infra
 
 
 
 
 
 
#
Type
Service Level Name
Description / Overview
Formula
Formula Variable - A
Formula Variable - B
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Comments for Azure SLA deviations / Changes
Service Level Commencement Date
Monitoring Requirement
Measurement Period
Agree?
Comments
16
Critical Service Level
Resolution Time (Priority 2) for global security services
Measures the percentage of incidents where the incident was resolved within the
appropriate amount of time.
Service Level = A / B
A = number of Priority 2 incidents resolved within the designated timeframe.
B = number of Priority 2 incidents opened during the Measurement Period.
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
For the issues related to Azure platform, MS provodes the following SLAs with
Azure Rapid response Contract. This contract needs to be established between
Molina & MS or Infosys & MS.

With Rapid response contract- response SLA is 15 min.
With Azure premimum support contract- response SLA is 1 hour

there is no resolution SLA commited by MS.
[redacted]
Each incident
Monthly
Yes
 
17
Critical Service Level
Installation of Emergency Software or Patches
Percentage of Emergency Software or Patches for which the process was started
immediately, and installed on Infrastructure within the designated timeframe. 
 
1. Inclusions : Devices reporting to AD, persistent machines and DMZ devices
2. Exclusions : Pooled, EoL and in-progress decomm mchines
3. Applies to day-0 patches
4. Implementation timelines will be mutually agreed
Service Level Achievement = A/B
A=Total number of Emergency Software/Patch installations required to be
completed during the Measurement Period that are completed within the time
allotted
B=Total number of Emergency Software/Patch installations required to be
completed during the Measurement Period
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each patch or Software distribution to each Molina device
Monthly
Yes
1. Inclusions : Devices reporting to AD, persistent machines and DMZ devices
2. Exclusions : Pooled, EoL and in-progress decomm mchines
3. Applies to day-0 patches
4. Implementation timelines will be mutually agreed
18
KPI
Response Time (Priority 3) for global security services
Measures the percentage of incidents where the incident was responded to within
the appropriate amount of time.
Service Level = A / B
A = number of Priority 3 incidents responded to within the designated timeframe.
B = number of Priority 3 incidents opened during the Measurement Period.
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each incident
Monthly
Yes
 



-7-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




 
 
 
 
250
%
 
 
 
 
 
On-Azure Infra
 
 
 
 
 
 
#
Type
Service Level Name
Description / Overview
Formula
Formula Variable - A
Formula Variable - B
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Comments for Azure SLA deviations / Changes
Service Level Commencement Date
Monitoring Requirement
Measurement Period
Agree?
Comments
19
KPI
Response Time (Priority 4) for global security services
Measures the percentage of incidents where the incident was responded to within
the appropriate amount of time.
Service Level = A / B
A = number of Priority 4 incidents responded to within the designated timeframe.
B = number of Priority 4 incidents opened during the Measurement Period.
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each incident
Monthly
Yes
 
20
KPI
Resolution Time (Priority 3) for global security services
Measures the percentage of incidents where the incident was resolved within the
appropriate amount of time.
Service Level = A / B
A = number of Priority 3 incidents resolved within the designated timeframe.
B = number of Priority 3 incidents opened during the Measurement Period.
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each incident
Monthly
Yes
 
21
KPI
Resolution Time (Priority 4) for global security services
Measures the percentage of incidents where the incident was resolved within the
appropriate amount of time.
Service Level = A / B
A = number of Priority 4 incidents resolved within the designated timeframe.
B = number of Priority 4 incidents opened during the Measurement Period.
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each incident
Monthly
Yes
 
22
KPI
Root Cause Analysis Time for global security services
Measures the percentage of Priority 1 and 2 incidents that receive a final root
cause analysis within the designated timeframe. Pending responses from third
party suppliers are acceptable
Service Level = A / B
A = number of Priority 1 and Priority 2 incidents that meet the Root Cause
Analysis Time within the designated timeframe
A = number of Priority 1 and Priority 2 incidents resolved during the
Measurement Period
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each incident
Monthly
Yes
 
23
KPI
Installation of Approved Software or Patches for global security services
Percentage of Approved Software or Patches installed on Infrastructure within
the time allotted (as per Molina patching and installation scheduling
requirements)
Service Level Achievement = A/B
A=Total number of Approved Software/Patch installations required to be completed
during the Measurement Period that are completed within the time allotted
B=Total number of Approved Software/Patch installations required to be completed
during the Measurement Period
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each patch or Software distribution to each Molina device
Monthly
Yes
Need to evaluate the pending patches with the new approved patches to agree on
the standards.



-8-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




 
 
 
 
250
%
 
 
 
 
 
On-Azure Infra
 
 
 
 
 
 
#
Type
Service Level Name
Description / Overview
Formula
Formula Variable - A
Formula Variable - B
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Minimum Service Level Target
Expected Service Level Target
Allocation of Pool Percentage
Comments for Azure SLA deviations / Changes
Service Level Commencement Date
Monitoring Requirement
Measurement Period
Agree?
Comments
24
KPI
Contract Management for global security services
Measures the percentage of Contract Change Order, Invoices Correct and On-Time
(calculated on number of lines). This will be applicable for Infosys contracts
only. All documents recalled for corrections post approvals will be considered
for defaults.
Service Level = (B - A) / B
A = number of line items on any contract change order or invoice which are
incorrect (or all lines if such invoice or contract is provided to Molina after
a Molina-communicated due date).
B = number of line items on all invoices and change orders in the Measurement
Period.
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each line item
Monthly
Yes
 
25
KPI
Reporting for global security services
Measures the Supplier's ability to deliver reports to Molina according to the
planned and/or scheduled cadence. 
 
Only for the agreed and pre defined report formats.
Service Level = A / B
A = number of reports completed by Supplier within the scheduled reporting
cadence as defined by Molina
B = number of reports scheduled to be completed during the Measurement Period by
Supplier
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each report
Monthly
Yes
Only for the agreed and pre defined format
26
KPI
Account Provisioning Error Rates for global security services
Percentage of Account Provisioning (including de-Provisioning) requests
processed incorrectly to total number of requests by type
Service Level Achievement = A/B
A=Total number of Account Provisioning and De-Provisioning requests processed
incorrectly during the Measurement Period
B=Total number of Account Provisioning and De-Provisioning requests received
during the Measurement Period
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each request
Monthly
Yes
Account provisioning needs to be clarified.
How is Molina measuring this currently?
27
KPI
Emergency Account de-provisioning Error Rates for global security services
Percentage of Emergency Account de-provisioning requests processed incorrectly
to total number Emergency Account de-provisioning requests
Service Level Achievement = A/B
A=Total number of Emergency Account de-provisioning requests processed
incorrectly during the Measurement Period
B=Total number of Emergency Account de-provisioning requests received during the
Measurement Period
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
Each request
Monthly
Yes
Account provisioning needs to be clarified.
How is Molina measuring this currently?







-9-

--------------------------------------------------------------------------------






SCHEDULE 7 GOVERNANCE





--------------------------------------------------------------------------------





CONTENTS
    
 
 
Page
1.
Introduction
1
2.
Appendices
1
3.
Governance Processes and Procedures
1
4.
Governance Definitions
1
5.
Executive Steering Committee
2
6.
IT Core Leadership Team
3
7.
Multi-Service Provider Operational Committees
4
8.
Operational Review Boards
6
9.
Reporting
7
10.
Background Checks
7









(i)

--------------------------------------------------------------------------------








1.
INTRODUCTION

1.1
This Schedule 7 (Governance) sets out certain governance processes and
procedures with which the parties shall comply.

1.2
Capitalized terms used but not defined in this Schedule and its Appendices shall
have the meanings given in Schedule 1 (Definitions and Interpretation).
Paragraph references used herein will refer to the applicable paragraph in this
Schedule 7, except as otherwise set forth herein.


2.
APPENDICES

2.1
The following Appendices are attached to this Schedule 7:

(a)
Appendix 7-A (Meeting Requirements) sets forth the cadence of meetings held
periodically between Molina and Service Provider.

(b)
Appendix 7-B (Reporting Requirements) sets forth reporting requirements
described further below and elsewhere in this Schedule.


3.
GOVERNANCE PROCESSES AND PROCEDURES

3.1
The Governance organization defines the key roles and responsibilities for
Molina, the Service Provider, and other relevant third-party vendors. The
program structure/governance model under this Schedule is comprised of a
four-tier structure for the management of the relationship between the parties
under this Agreement:

(a)
Executive Steering Committee;

(b)
IT Core Leadership Team;

(c)
Multi-Service Provider Operational Committee; and

(d)
Operational Review Board.


4.
GOVERNANCE DEFINITIONS

4.1
“Executive Steering Committee” means the committee described in paragraph 5.

4.2
“IT Core Leadership Team” means the committee described in paragraph 6.

4.3
“Molina CIO” means the role described in paragraph 5.

4.4
“Molina - Commercial Lead(s)” means the role described in paragraph 7.

4.5
“Molina - Delivery Lead(s)” means the role described in paragraph 7.

4.6
“Molina Procurement Lead” means the role described in paragraph 5.

4.7
“Multi-Service Provider Operational Committee” means the committee described in
paragraph 7.

4.8
“Operational Review Board” means the committee described in paragraph 8.

4.9
“Service Provider Account Executive” means the role described in paragraph 5.

4.10
“Service Provider Delivery Lead” means the role described in paragraph 6.

4.11
“Service Provider Operational Team Lead” means the role described in paragraph
7.


5.
EXECUTIVE STEERING COMMITTEE

5.1
Purpose. The purpose of the Executive Steering Committee is to manage the
overall strategic direction of the relationship between Molina and Service
Provider to ensure alignment with the broader direction of the business.

5.2
Members. The members of the Executive Steering Committee shall consist of:

(a)
Molina EVP of Health Plan Services, CIO, and/or their respective peers and
proxies;

(b)
Molina Procurement Lead;

(c)
Molina VP, Vendor Management;

(d)
Service Provider Account Executive; and

(e)
a CIO Service Provider Peer-Level Representative.

5.3
Meetings. The Service Provider Account Executive shall be responsible for
developing and, as directed by the Molina CIO, revising the meeting agenda and
presentation materials for meetings. The Executive Steering Committee shall meet
on an ad hoc basis if called by the Molina CIO, but in no case less than two (2)
times each calendar year, unless Molina elects to meet less frequently.

5.4
Oversight. The Molina CIO and Molina Procurement Lead shall be authorized to set
the strategic direction for the relationship between the Parties and shall meet
to discuss, processes, risks and potential remedies, as well as any commercial
implications of the foregoing.

(a)
The Molina CIO shall be responsible for setting the overall strategic direction
in consultation with the Molina EVP of Health Plan Services.

(b)
The Service Provider Account Executive shall be responsible for implementing and
executing the overall strategy set by Molina, and escalating issues that may
affect the overall strategy.

(c)
The Service Provider Account Executive shall be responsible for communicating to
the IT Core Leadership Team the high-level strategy as directed by the Executive
Steering Committee.



-1-

--------------------------------------------------------------------------------





(d)
The Service Provider Account Executive shall be responsible for overseeing the
performance and status of all active Project(s), and escalating significant
issues and risks to the Molina CIO.

5.5
Strategic Relationships. The Service Provider Account Executive shall:

(a)
Prepare and present high-level trend analysis to the Molina CIO, including
relating to Molina’s and Service Provider’s behavior patterns, process requests,
and synergy opportunities for Molina with other customers of Service Provider.

(b)
Present value-add business opportunities and innovations to Molina for review
and consideration for approval.

5.6
Portfolio and Financial Management. The Service Provider Account Executive shall
inform the Molina CIO of Services volume forecasts, resource allocation, audits,
and applicable invoices for approval.

5.7
Contract Management. The Service Provider Account Executive shall be responsible
for communicating to the Executive Steering Committee any Service
Provider-proposed contract changes and for providing a risk analysis for review
and consideration for approval by the Executive Steering Committee.

5.8
Reporting and Communication. The Service Provider Account Executive shall:

(a)
Conduct a performance assessment and deliver to the Molina CIO for review a
summary of the performance of the Services for review and consideration for
approval; and

(b)
Be responsible for communicating the monthly performance reviews made by the
Multi-Service Provider Operational Committee to the Executive Steering
Committee.


6.
IT CORE LEADERSHIP TEAM

6.1
Purpose. The purpose of the IT Core Leadership Team is to provide Molina
executive leadership a forum for discussing Molina’s strategic vision, and
receiving Service Provider input on that vision

6.2
Members. The members of the IT Core Leadership Team shall consist of:

(a)
Molina CIO and his/her proxies;

(b)
Molina IT Core Leadership Team;

(c)
Molina Procurement Lead;

(d)
Molina VP, Vendor Management; and

(e)
Service Provider Delivery Lead.



-2-

--------------------------------------------------------------------------------





6.3
Meetings. The Service Provider Delivery Lead shall be responsible for developing
and (as directed by the Molina CIO) revising the meeting agenda and presentation
materials for meetings, to be submitted prior to the meetings. The IT Core
Leadership Team shall meet on an ad hoc basis if called by the Molina CIO, but
in no case less than one (1) time each calendar quarter.

6.4
The IT Core Leadership Team shall focus on topics such as, but not limited to,
reviewing Molina IT’s overall performance trends, assessing ability to meet the
needs of its customers, and identifying opportunities for improved performance
and commercial outcomes.

6.5
Oversight. The IT Core Leadership Team shall make recommendations to the
Executive Steering Committee about the strategic direction of Molina IT, and
shall implement strategies as directed by the Executive Steering Committee.

(a)
The IT Core Leadership Team shall be responsible for advising and counseling the
Multi-Service Provider Operational Review Board.

(b)
The IT Core Leadership Team shall act as the first level of issue resolution for
issues escalated by the Multi-Service Provider Operational Committee.

(c)
The Service Provider Delivery Lead shall be responsible for assisting and
counseling Service Provider Operational Team Lead(s) and the Molina Delivery
Lead(s) as required.

(d)
The Service Provider Delivery Lead is responsible for ensuring that the
Multi-Service Provider Operational Committee and Operational Review Board adhere
to all operational processes.

6.6
Portfolio Management. The Service Provider Delivery Lead shall provide a
complete financial review of the Services for the review and consideration for
approval of the respective Molina Commercial Lead(s).

(a)
The Service Provider Delivery Lead shall be responsible for reviewing all
Services volume forecasts from the Molina Delivery Lead(s) and Service Provider
Operational Team Lead(s).

(b)
The Service Provider Delivery Lead shall be responsible for the analysis,
preparation, review, and reporting to Molina of forecasts, resource plans,
baseline volumes, and summaries of any associated impacts to the Services
(including Service Levels), for review, revision (as directed by Molina
Procurement Lead), and approval by the Molina Commercial Lead(s)


7.
MULTI-SERVICE PROVIDER OPERATIONAL COMMITTEES

7.1
Purpose. The purpose of the Multi-Service Provider Operational Committee is to
provide integrated governance in instances whereby Service Provider is providing
support under



-3-

--------------------------------------------------------------------------------





multiple towers and/or Service Provider is one of multiple service providers
supporting a single tower.
7.2
Members. The members of the Multi-Service Provider Operational Committee shall
consist of:

(a)
Molina Delivery Lead(s);

(b)
Molina Commercial Lead(s);

(c)
Molina Delivery Executives for Other Service Providers;

(d)
Service Provider Delivery Lead;

(e)
Service Provider Operational Team Lead(s); and

(f)
Other Service Provider Personnel as Required.

7.3
Meetings. The Service Provider Delivery Lead shall be responsible for developing
and (as directed by the Molina Delivery Lead) revising the meeting agenda and
presentation materials for meetings, to be submitted prior to the meetings. The
Multi-Service Provider Operational Committee(s) shall meet on an ad hoc basis if
called by the Molina Delivery Lead, but in no case less than one (1) time each
calendar month.

7.4
Oversight. The Multi-Service Provider Operational Committee shall maintain the
quality of end-to-end service delivery within each tower, and shall implement
strategies as directed by the IT Core Leadership Team.

(a)
The Multi-Service Provider Operational Committee shall be responsible for
advising and counseling the Operational Review Board.

(b)
The Multi-Service Provider Operational Committee shall act as the first level of
issue resolution for issues arising from multiple Service Providers operating
within the same tower.

(c)
Service Provider Delivery Lead(s) shall be responsible for assisting and
counseling Service Provider Operational Team Lead(s) and the Molina Delivery
Lead(s) as required.

(d)
Service Provider Delivery Lead(s) are responsible for ensuring that the
Operational Review Board adheres to all operational processes.

7.5
Portfolio Management. Service Provider Delivery Lead(s) shall provide a work
portfolio and performance review of the Service Provider contracts for the
review and consideration for approval of the respective Molina Commercial
Lead(s).

(a)
Service Provider Delivery Lead(s) shall be responsible for reviewing all
Services volume forecasts from the Molina Delivery Lead(s) and Service Provider
Operational Team Lead(s).



-4-

--------------------------------------------------------------------------------





(b)
Service Provider Delivery Lead(s) shall be responsible for reviewing issues and
risks related to Services with the Molina Delivery Lead(s), Lead Commercial
Manager and the Operations Steering Committee.

(c)
Service Provider Delivery Lead(s) shall be responsible for supporting the Molina
Delivery Lead(s) and the Service Provider Operational Team Lead(s) (e.g., on
applicable application of resources, audits, etc.).

(d)
Service Provider Delivery Lead(s) shall be responsible for the analysis,
preparation, review, and reporting to Molina of forecasts, resource plans,
baseline volumes, and summaries of any associated impacts to the Services
(including Service Levels), for review, revision (as directed by Molina
Commercial Lead(s)), and approval by the Molina Commercial Lead(s), including:

(i)
Reporting and Communication. The Service Provider Delivery Lead, with the
consultation of the Service Provider Operating Team Lead(s), shall provide to
the Molina Delivery Lead(s) monthly performance reviews, including operations,
metric achievement, and trends.

(ii)
Service Level and Consequence Management. The Service Provider Delivery Lead, in
the consultation of the Molina Delivery Lead(s) and Service Provider Operational
Team Lead(s), shall review actual performance against the requirements of the
applicable Services, and shall submit the results of such review for review and
consideration for approval by the Molina CIO.

7.6
Molina Commercial Lead(s) and Molina Delivery Lead(s) shall have the right to
add, modify, or remove Service Levels and Key Performance Indicators in
accordance with Schedule 6 (Service Levels and Service Credits).


8.
OPERATIONAL REVIEW BOARDS

8.1
Purpose. The purpose of the Operational Review Board is to oversee and manage
contracted Services to ensure that all the Services are delivered according to
contracted Service Provider obligations.

8.2
Members. The members of an Operational Review Board for each Services tower
shall consist of:

(a)
Molina Delivery Lead(s);

(b)
Molina Commercial Lead(s);

(c)
Molina VP, Vendor Management;

(d)
Service Provider Delivery Lead;



-5-

--------------------------------------------------------------------------------





(e)
Service Provider Operational Team Lead(s); and

(f)
Other Service Provider Personnel as Required.

8.3
Meetings. Service Provider Operating Team Lead(s) shall be responsible for
developing and revising (as directed by the Molina Delivery Lead(s)) the meeting
agenda and presentation materials for meetings, to be submitted prior to the
meetings. The Operational Review Board(s) shall meet on an ad hoc basis if
called by the Molina Delivery Lead(s), but in no case less than one (1) time
each calendar month.

8.4
Oversight. Service Provider Operating Team Lead(s) shall be responsible for
day-to-day oversight of operations, and shall report any findings for review and
consideration for approval by the Molina Delivery Lead(s) / Molina Commercial
Lead(s), which oversight activities shall include the following:

(a)
Ensuring compliance with all Molina's onboarding requirements set forth on
Schedule 4 (Transition and Transformation) or as otherwise directed by Molina
and providing a report to Molina Delivery Lead(s) and Molina Commercial Lead(s)
in such level of detail as directed by Molina;

(b)
Ensuring operational process adherence;

(c)
Managing risk and mitigation strategies;

(d)
Identifying and managing issues applicable to the relevant Services; and

(e)
Presenting any issues, risks, or concerns to the Molina Delivery Lead(s) /
Molina Commercial Lead(s).

8.5
Strategic Relationships. Service Provider Operating Team Lead(s) shall identify
opportunities to optimize Services through standardizations, and report any
findings for review and consideration by the Molina Delivery Lead(s).

8.6
Portfolio and Financial Management. Service Provider Operating Team Lead(s)
shall perform portfolio and financial management activities (and shall report
any findings for the review and consideration for approval by the Molina
Delivery Lead(s) / Molina Commercial Lead(s)), including the following:

(a)
Reviewing applicable Services forecasts;

(b)
Coordinating and allocating resources applicable to the relevant Services;

(c)
Supporting audits;

(d)
Processing invoices applicable to the relevant Services; and

(e)
Providing general reporting applicable to the relevant Services, including
weekly and monthly activity status.



-6-

--------------------------------------------------------------------------------





8.7
Contract Management. Service Provider Operating Team Lead(s) shall submit
proposed amendments to Services for review and consideration for approval by the
appropriate Molina Commercial Lead(s).

8.8
Service Level and Consequence Management. Service Provider Operating Team
Lead(s) shall manage quality applicable to the relevant Services.

(a)
Service Provider Operating Team Lead(s) shall be responsible for monitoring
performance against Service Levels and Services obligations, and reviewing any
issues or risks (and proposed mitigation plans) with the Molina Delivery Lead(s)
/ Molina Commercial Lead(s).

8.9
Project Delivery. Service Provider Operating Team Lead(s) shall be responsible
for ensuring that Service Provider delivers Projects on time and within budgets.

(a)
Service Provider Operating Team Lead(s) shall be responsible for managing risk
on a function, process, and project basis.


9.
REPORTING

9.1
The Service Provider shall provide the reports set out in Appendix 7-B
(Reporting Requirements) and the Agreement. Each report shall be provided by the
Service Provider with effect from the "Services Commencement Date" as indicated
in Appendix 7-B (Reporting Requirements) at the frequency specified therein.

9.2
The Service Provider shall provide to Molina such other information or reports
relating to the Services as are reasonably requested by Molina and the Service
Provider shall provide such information or reports within five (5) Business Days
of such request.


10.
BACKGROUND CHECKS

10.1
The Service Provider shall screen all Service Provider Personnel prior to their
being assigned to the Services and / or entering any Molina Premises. The
Service Provider will be responsible for all costs associated with the screening
process. The screening process shall include, but not be limited to:

(a)
Completion of the Service Provider’s application process for Service Provider
Personnel, which, at a minimum, shall provide for references, employment
history, and disclosure of criminal convictions, where allowed by law;

(b)
Reference checks, including at least three (3) previous employers, if possible;
and

(c)
Save as provided in paragraph 10.3 below, a criminal background check conducted
by a reputable consumer reporting agency utilizing the highest industry
standards that include, at a minimum, a complete criminal records search and a
sex offender registry check.



-7-

--------------------------------------------------------------------------------





10.2
The Service Provider shall provide evidence of having performed these checks in
relation to any assigned Service Provider Personnel within a reasonable time
period following request by Molina.

10.3
The Service Provider must allow for adequate time for background checks to be
performed prior to onboarding any new resources.



APPENDIX 7A – MEETING REQUIREMENTS
[See Attached]


APPENDIX 7B – REPORTING REQUIREMENTS
[See Attached]








-8-

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED




APPENDIX 7-A MEETING REQUIREMENTS












--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED














Executive Steering Committee
IT Core Leadership Team
Multi-Service Provider Operational Committee
Operational Review Board
Details


Frequency:
Semi-Annual (Calendar Year)
Quarterly (Calendar Year)
Monthly
Monthly
Molina Participants


Participant #1:
EVP of Health Plan Services
Molina CIO
Molina Delivery Lead(s)
Molina Delivery Lead(s)
Participant #2:
Molina CIO
Molina IT Core Leadership Team
Molina Commercial Lead(s)
Molina Commercial Lead(s)
Participant #3:
Molina Procurement Lead
Molina Procurement Lead
Delivery Executives for Other Service Providers
 VP, Vendor Management
Participant #4:
 VP, Vendor Management
 VP, Vendor Management
 
 
Participant #5:
 
 
 
 
Supplier Participants


Participant #1:
Service Provider Account Executive
Service Provider Delivery Lead
Service Provider Delivery Lead
Service Provider Delivery Lead
Participant #2:
 CIO Service Provider Peer-Level Representative
 
Service Provider Operational Team Lead(s)
Service Provider Operational Team Lead(s)
Participant #3:
 
 
Other Service Provider Personnel as Required
Other Service Provider Personnel as Required
Responsibilities





-2-

--------------------------------------------------------------------------------









Executive Steering Committee
IT Core Leadership Team
Multi-Service Provider Operational Committee
Operational Review Board
Strategic Alignment
- Provide strategic direction on where the organization is heading
- Understand Molina business priorities
- Understand how business priorities influence IT priorities
- Manage enterprise-level risks, issues, and decisions that impact IT (and
vice-versa)
- Discuss business initiatives that could impact the current environment
- Own IT Roadmap
- Understand business initiatives
- Managed cross-IT priorities, risks, issues, and decisions
- Maintain quality of end-to-end service delivery within each Service Tower
- Coordinate service integration across the IT ecosystem
- Manage cross-supplier dependencies, and tower priorities, risks, issues, and
decisions
- Oversee and manage contracted Services to ensure that all the Services are
delivered according to contracted Service Provider obligations.
Performance Review
- Review executive summary performance reports; discuss trends
- Review critical issues escalated by other governance forums
- Review summary performance reports and Service Levels since the last forum;
discuss trends
- Review critical issues escalated by other governance forums
- Review recommendations for service improvement
- Review transition and transformation performance
- Review overall supplier performance and aggregate service level performance
- Discuss the overall 30/60/90 days plan
- Discuss any key service tickets or critical issues during the month
- Review recommendations regarding service improvement from performance review
meetings
Financial Review
- Review relevant summary commercial reports including budgets
- Review financial summary reports (invoice, payment, budget variations, etc.)
relative to the IT bucket
- Review recommendations from benchmarking activities and other audits when
applicable
- Review relevant summary commercial reports
- Review usage and application of Innovation Fund
- Review the monthly, quarterly and annual forecast, and resource plan
- Review performance issues, which have company-wide commercial impact
- Review the monthly, quarterly and annual forecast, and resource plan
- Review performance issues, which have company-wide commercial impact
- Review the variance to the forecasted / budget expenses
- Resolve escalated issues related to invoice payment and service credits / earn
backs from regional meetings



-3-

--------------------------------------------------------------------------------









Executive Steering Committee
IT Core Leadership Team
Multi-Service Provider Operational Committee
Operational Review Board
Contract Management
- Approve contract changes escalated from IT Core Leadership Team Review
- Optimize benefit Molina is receiving from its supplier relationships
- Approve contract changes escalated from Supplier Operational Review
 
- Review performance issues, which have company-wide contractual impact
- Review recent contract changes or change order, and discuss upcoming contract
expirations / terminations
Continuous Improvement of Services
- Set directions for performance improvement
- Review the innovation and service optimization ideas
- Review progress of optimization and service innovations programs
- Review a summary of continuous improvement plans and programs
- Review submissions for performance improvement and set direction
- Review the innovation plans
- Sorting out ways to enhance end-to-end delivery in a multi-supplier
environment
- Review performance and identifying root causes of any performance issues
Risk Management
- Discuss any audit issues/findings
- Provide guidance on significant enterprise risks and interdependencies
- Provide final approval for contract exit plans, business continuity plan,
disaster recovery and technology refresh plan
- Discuss any audit issues/findings
- Provide guidance on significant program risks and interdependencies
- Provide final approval for contract exit plans, business continuity plan,
disaster recovery and technology refresh plan
- Review issues & risks related to Tower services and project order
- Review issues related to attrition of staff and key personnel
- Review issues & risks related to individual services and project order
- Review issues related to attrition of staff and key personnel



-4-

--------------------------------------------------------------------------------









Executive Steering Committee
IT Core Leadership Team
Multi-Service Provider Operational Committee
Operational Review Board
Issue & Dispute Resolution
- Provide resolution for issues and disputes that require executive attention
- Resolve any issues escalated by Multi-Service Provider Operational Committee
- Authorize closure of open issues that are discussed within this forum
- Escalate the unresolved issues to the IT Core Leadership Team for guidance
- Report to the IT Core Leadership Team any significant results / findings
related to repetitive SLA breach, recurring contract change orders or scope
creep, recurring invoicing issues, customer satisfaction survey results,
supplier audit results, and benchmarking results
- Manage issues and disputes that arise due to multi-supplier dependencies
- Escalate the unresolved issues to the IT Core Leadership Team for guidance
- Report to the IT Core Leadership Team any significant results / findings
related to repetitive SLA breach, recurring contract change orders or scope
creep, recurring invoicing issues, customer satisfaction survey results,
supplier audit results, and benchmarking results





-5-

--------------------------------------------------------------------------------







APPENDIX 7-B
REPORTING REQUIREMENTS








-6-

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED




APPENDIX 7-B REPORTING REQUIREMENTS







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED






Report Name


Summary of Required Report Data Elements
Effective Date
Reporting Frequency
Resource Attrition
Overall Resourcing statistics for Attrition, and Headcount as it relates to the
Service Provider personnel supporting Molina
One (1) month after Statement of Work Effective Date
Quarterly
Asset Inventory
Asset and configuration information including:
o Expiring support
o Licenses
o Maintenance
o Certificates
o Warranties
o Recommendations on course of action needed
• Asset changes from previous report
• Decommissioned applications
• Identification of all third party assets
• Forecasted asset changes
One (1) month after Statement of Work Commencement Date
Monthly
Project Management Status
• Schedule
• Project Deliverables and Milestones
• Issues and risks
• Changes
• Tasks
• Next steps
One (1) month after Statement of Work Commencement Date
Monthly
Monthly Performance Report
As required by Schedule 6 (Service Levels and Service Credits)
As required by Schedule 6 (Service Levels and Service Credits)
As required by Schedule 6 (Service Levels and Service Credits)
Annual Service Level Report
Information required under paragraph 9 (Annual Review and Continuous
Improvement) of Schedule 6 (Service Levels and Service Credits)
One year anniversary of Commencement date of Services
Annually
Project Management Status
• Schedule
• Project Deliverables and Milestones
• Issues and risks
• Changes
• Tasks
• Next steps
• Cost
Commencement date of Services
Weekly
Molina Designated Systems Operations
Reporting daily (live or on demand using monitoring tools) to indicate the
performance of Molina designated Systems
Commencement date of Services
Daily, On-Request



-2-

--------------------------------------------------------------------------------





Report Name


Summary of Required Report Data Elements
Effective Date
Reporting Frequency
Disaster Recovery Plans
• Updates and changes to Disaster Recovery Plan
• Updates and changes to relevant infrastructure
• Number of disaster recovery plans per Service in place vs. targets and
criticality of Services
Commencement date of Services
Annual
Disaster Recovery Test
• Number of tests performed and the results achieved
• A comparison of the results to the measures and goals identified in the
Disaster Recovery Plan per Service
• A report on the feedback from Molina supplier Management Office as to the
adequacy of continuity for their respective areas
• A plan and a schedule to remedy any gaps revealed during testing
Commencement date of Services
Annual
Capacity Service Analysis
• Capacity service analysis. Provide plans for peak season volumes.
• Reporting on defined key elements of capacity on
• Service and resource levels to include:
• Resource capacity levels
• Service capacity levels
• Data center capacity levels
• Mid-term and long term trending and capacity forecasts
Commencement date of Services
Monthly
Operational Matrices
• Report on operational metrics as of commencement per the Service Level Matrix
Commencement date of Services
Monthly
Incident Report
Summary report for the reporting period detailing:
• Number of Incidents opened
• Incident resolution – elapsed time average and maximum
• Range, mean, and median time for Incident resolution by service. Include
metrics in Daily Dashboard as a MTD total
• Major Incident summary Key issues relating to the Incident
• Number of Incidents during the month, grouped by severity, service, and
appropriate classification
• Detailed description, including timing of activities and duration of each
Incident
• Trend analysis of the Incidents reported during the thirteen (13) most recent
months
• Knowledge article usage
Commencement date of Services
Monthly



– 3 –

--------------------------------------------------------------------------------





Report Name


Summary of Required Report Data Elements
Effective Date
Reporting Frequency
Problem Report
Summary report for the reporting period displaying:
• Key issues relating to Problem
• Number of Problems during the month, grouped by severity, service, and
appropriate classification
• Detailed description, including timing of activities and duration of each
Problem
• Reduction in Incidents over time
• Timely production of Root Cause Analysis
• Aging of Problems
Commencement date of Services
Monthly
Change Management Requests
Change management requests, status, estimates for completion, etc. Include
metrics in Daily Dashboard as a MTD total.
Commencement date of Services
Monthly, On Request
Security Audit Reports
Security audit reports, to be determined
Commencement date of Services
As required
Security Events Report
Summary report for the reporting period in encrypted format displaying:
• Number of events by types of attacks or misuse;
• Identified source of attacker and destination
Commencement date of Services
Weekly


Financial Reporting
• Required billing information in format requested
• Financial reporting as requested
Commencement date of Services
As required in accordance with the Agreement.
Opportunity Analysis
• Identifying, analyzing, and recommending areas of opportunity for cost savings
or business improvement
• Suggestions for innovation in IT and business operations
Commencement date of Services
Quarterly
Audit Responses


•Service Provider Certifications
•Service Provider Audit Reports
Commencement date of Services
As required in accordance with the Agreement.
Contract Scorecard
•Service Provider results vs Target metrics
Commencement date of Services
Monthly





– 4 –

--------------------------------------------------------------------------------







Lift, Shift and Enhance for End-User Services (EUS): Workflows, including
State-Specific Requirements: Workflows for Service Desk and any State-Specific
Requirements: Monitoring and Reporting:
Service Provider shall provide customized reports at a frequency as desired by
Molina. The format and frequency of reports will be customized to Molina’s
requirements and will clearly depict a comparison of actual performance against
the contracted service levels.
Infosys generates performance reports at three levels:
#
Level
Report Type
1
Agent Level
•    Transaction Quality
•    AHT / Productivity
•    Escalations



– 5 –

--------------------------------------------------------------------------------





#
Level
Report Type
2
Process Level
•    Process quality
•    Average Speed of Answer (ASA) percentage
•    Abandoned Call Rate percentage
•    First Contact Resolution percentage
•    Same Day Resolution percentage
•    Ticket Resolution time percentage
•    At First Level resolution percentage
•    Mean Time to Resolve (MTTR)
•    Response Time (P1, P2, P3, P4)
•    Resolution Time (P1, P2, P3, P4)
•    Backlog (P1, P2, P3, P4)
•    Case Chase/ Follow-up/ Update (P1, P2, P3, P4)
•    Customer satisfaction score
•    Sentiment Analysis
•    Customer complaints
•    Production hours
•    Process AHT
•    Attrition
•    Capacity plans/ Seat utilization calibration



– 6 –

--------------------------------------------------------------------------------





#
Level
Report Type
3
Organization Level
•    Service levels
•    Hierarchical Escalation
•    Attrition Reports
•    C-SAT Reports



These reports will be referenced during performance feedback sessions and will
be utilized by Service Provider and Molina to map improvements and set targets.


Lift, Shift and Enhance for End-User Services (EUS): Fundamentals for
Transformation: Security Operations: Security Operations Model: Reporting
Requirements:
SOC team will create daily/weekly/monthly reports and share the update with
Molina team. The reports that will be shared with Molina are as follows
Area
Frequency
Target Stakeholders
Report Example
Operational Reporting
Weekly


Infra leads, App Leads, SOC Manager/team, CSIRT team
•    Total alerts, true positive alerts with incidence severity, status of
alerts (open/closed)
•    Correlation rules Alerts, incidents, cases and event reports



– 7 –

--------------------------------------------------------------------------------





Area
Frequency
Target Stakeholders
Report Example
Trend Reporting


Monthly
SOC Manager, IT Managers


•    Administrative changes Trends
•    Point solutions like AV, IPS, FW trends
•    Traffic Trends (services, ports, users)
•    Vulnerabilities and Threats
•    SLAs
Executive Reporting


Monthly, Quarterly


Program Manager, CISO, SOC Manager


•    Attack categories and distribution
•    Incidents summary and remediation trends
•    Risk and compliance status overview
•    Service performance and enhancements (if any)
•    SLAs
Incident and Service Status reporting
Daily, Weekly
SOC Manager
•    Incidents by Priority
•    Incident by Stages
•    Incidents by Age
•    Incident Trend by Priority
•    SLA Compliance/breaches
•    Average Incident response time by priority
•    Ad-Hoc Report delivery



– 8 –

--------------------------------------------------------------------------------





Area
Frequency
Target Stakeholders
Report Example
Compliance Reports
On-Demand
Compliance Auditors
•    Access and Change Validation
•    Administrative Activities
Ad-Hoc report
On-Demand
Need basis
•    Any available report
Incident Alerts
As per notification and escalation matrix
SOC Manager, Concerned Stakeholders
•    Correlated Rules Alerts
•    Manual Analysis Alerts
•    Reporting Analysis



















– 9 –

--------------------------------------------------------------------------------













Below are few sample reports that Infosys uses.
[Redacted]
















– 10 –

--------------------------------------------------------------------------------















Illustrative SOC Reports
[Redacted]






























– 11 –

--------------------------------------------------------------------------------





Illustrative Dashboards
[Redacted]




















– 12 –

--------------------------------------------------------------------------------













Lift, Shift and Enhance for End-User Services (EUS): Engagement Level Security
and Security Operations: Security Operations: Scope of Work: Reporting:
Service Provider’s SOC team will create daily/weekly/monthly reports and share
the update with Molina team. The reports that will be shared with Molina are as
follows:
Area
Frequency
Target Stakeholders
Report Example
Incident and Service Status reporting
Daily, Weekly
Infra leads, App Leads, SOC Manager/team, CSIRT team
§    Total alerts, true positive alerts
§    Incidents by Priority
§    Incident by Stages
§    Incidents by Age
§    Incident Trend by Priority
§    Average Incident response time by priority
§    Ad-Hoc Report delivery
§    Correlation rules Alerts, incidents, cases and event reports



– 13 –

--------------------------------------------------------------------------------





Area
Frequency
Target Stakeholders
Report Example
Trend Reporting


Monthly
SOC Manager, IT Managers


§    Administrative changes Trends
§    Point solutions like AV, IPS, FW trends
§    Traffic Trends (services, ports, users)
§    Vulnerabilities and Threats
§    SLA reporting
Executive Reporting


Monthly, Quarterly


Program Manager, CISO, SOC Manager


§    Attack categories and distribution
§    Incidents summary and remediation trends
§    Risk and compliance status overview
§    Service performance and enhancements (if any)
§    SLAs
Compliance Reports
On-Demand
Compliance Auditors
§    Based on on-demand requirements
Ad-Hoc report
On-Demand
Need basis
§    Based on on-demand requirements



– 14 –

--------------------------------------------------------------------------------









Lift, Shift and Enhance for End-User Services (EUS): Engagement Level Security
and Security Operations: Security Operations: Identity and Access Management:
Reporting:
Following table provides list of reports / KPIs that Service Provider shall
provider for identity and access management support:
#
Report Parameter / KPI
Description / Action Item
1
Availability
Ensure availability of IAM systems and provide weekly / monthly report for the
same in addition to live availability status (live availability is dependent on
available monitoring systems)
2
Incident Count / Service Requests vs. Status
Adhere to SLAs
3
Top 10 IAM Incident Categories vs. Volume
With process optimization or automation, show decrease in incident numbers in
same category
4
SOX Reports
Convert Ad-hoc / manual report generation into automated report generation over
time for SOX queries
5
Audit Reports
Convert manual audit report generation into automated report generation over
time
6
Operations Reports
Automate report generation for operational efficiency such as for data
discrepancy over time
7
Usage Reports
Provide reports on usage of identity and access management system, password
reset, progress of access certification cycle, etc. and monitor performance of
environment vs. available capacity
8
Privilege Usage Reports
Provide reports for privilege access usage through available tools (Bomgar PAM
and available analytics system)
9
Weekly / Monthly Trend Reports
Provide weekly / monthly trends for incidents, problems, service requests,
availability, usage, etc.
10
Dashboard
Provide dashboard summarizing no of active users, key activities, key automation
activities, etc. in addition to weekly / monthly trends



– 15 –

--------------------------------------------------------------------------------




























SCHEDULE 8




TERMINATION ASSISTANCE AND EXIT



CONTENTS
Clause
 
Page
1.
Definitions
1
2.
Introduction
1
3.
Exit Period
2
4.
Quality of Transfer
3
5.
Termination Assistance
4
6.
Liability and Legal Process
5
7.
Exit Plans
6
8.
Termination Assistance Charges
7
9.
Exit Management
7
10.
Employment Provisions
8
11.
Assets
8
12.
Third Party Contracts
9
13.
Information
10
14.
Knowledge Transfer
11
15.
Further Tenders
12
16.
Project Work Order Termination Assistance
12





– 16 –

--------------------------------------------------------------------------------









1.DEFINITIONS
1.1
Capitalized terms used but not defined in this Schedule shall have the meanings
given in Schedule 1 (Definitions and Interpretation) of this Agreement.

1.2
The express reference in this Schedule to both Molina (or a Molina Company) and
a Successor Supplier is for convenience only, and does not affect the
interpretation of any other reference to a Successor Supplier.


2.INTRODUCTION
2.1
This Schedule describes the responsibilities of both Parties in relation to the
termination (in whole or in part) or expiry of this Agreement or the termination
of one or more Services, including the obligations of the Service Provider to
provide assistance, information and cooperation, and establishes the means by
which the Service Provider will be remunerated for providing Termination
Assistance.

2.2
Where in this Schedule or in an Exit Plan, Molina is given a right, that right
shall also be given to each Successor Supplier (but only to be exercised for the
benefit of Molina) and both Molina and the Successor Supplier shall be entitled
to exercise that right (but, in the case of the Successor Supplier, that right
shall only be exercised for the benefit of Molina). Only Molina may enforce any
such rights, and may also do so on behalf of any Successor Supplier.

2.3
Where in this Schedule or in an Exit Plan, Molina has an obligation to fulfil,
that obligation may be fulfilled by either Molina or a Successor Supplier, and
fulfilment of an obligation by a Successor Supplier shall discharge Molina’s
obligation. The Service Provider shall have no cause of action against any
Successor Supplier for any failure of Molina or the Successor Supplier to meet
any obligations set out in this Schedule or in the Exit Plan. Molina shall at
all times be responsible to the Service Provider for fulfilling the obligations
of Molina and any Successor Supplier under this Schedule or in an Exit Plan.

2.4
No Successor Supplier shall have any cause of action against the Service
Provider for any failure of the Service Provider to meet any obligations set out
in this Schedule or in an Exit Plan (and Molina agrees to procure the same). The
Service Provider shall at all times be responsible to Molina for fulfilling its
obligations under this Schedule and each Exit Plan.

2.5
The Service Provider and Molina shall perform their respective obligations under
this Schedule in accordance with any applicable Exit Plan.



-1-

--------------------------------------------------------------------------------





2.6
Where there is a full or partial termination of the Run Services, the Service
Provider’s obligations to provide the Project Services pursuant to any Project
Work Order shall be unaffected unless Molina separately terminates any relevant
Project Work Order.


3.EXIT PERIOD
3.1
This Schedule:

(a)
sets out a framework governance process to be adopted and applied during any
Exit Period; and

(b)
provides that it is the Service Provider’s responsibility to prepare and
maintain the Exit Plan and describes the process to be applied in preparing and
maintaining the Exit Plan.

3.2
The Service Provider must provide Molina with Termination Assistance during each
Exit Period in accordance with the terms of this Schedule and the Exit Plans
applicable to the Terminating Services.

3.3
The Exit Plan may be used more than once, as there may be more than one Exit
Period. The Exit Plan may also be used over a single Exit Period to phase out
Services in multiple stages over time.

3.4
There shall be a period (each, an “Exit Period”) in respect of:

(a)
the termination of this Agreement by either Party (for whatever reason);

(b)
each partial termination of this Agreement, including the termination of one or
more of the Services; and

(c)
the expiry of the Term.

3.5
Each Exit Period shall commence in accordance with paragraph 3.6 and shall
continue until the responsibility for delivering the Terminating Services has
transferred to the Successor Supplier or Successor Suppliers in accordance with
the terms of this Schedule and the Exit Plan.

3.6
An Exit Period shall commence on each of the following dates:

(a)
the date on which either Party gives notice of termination of this Agreement
(including partial termination of this Agreement by Molina); and

(b)
the date falling nine (9) months prior to the then-current Expiry Date.








--------------------------------------------------------------------------------





3.7
Subject to paragraphs 3.8 to 3.11, the duration of each Exit Period shall be of
such duration as may be agreed in the Exit Plan. The Exit Plan shall provide for
an Exit Period of sufficient duration to transfer responsibility for the
Terminating Services to the Successor Supplier or Successor Suppliers.

3.8
Molina may, in its sole discretion, extend any Exit Period one or more times by
giving not less than thirty (30) days’ written notice to the Service Provider,
as may be necessary in order to ensure a smooth, efficient and minimum-risk
Transfer. Subject to paragraph 3.10, the aggregate duration of an Exit Period,
including all extensions, under this paragraph 3.8 shall not exceed twenty-four
(24) months unless the parties mutually agree otherwise in writing.

3.9
Molina may, in its sole discretion, shorten any Exit Period by giving written
notice to the Service Provider specifying the earlier date on which the Exit
Period will end, provided that such notice must be given no later than thirty
(30) days before the date specified by Molina and in the event of expiry of the
Term cannot take effect sooner than the end of the then-current Term.

3.10
The Exit Period shall be extended if (a) the Service Provider fails to achieve
any Milestone, Delivery Date or other time-related obligation set out in the
Exit Plan and (b) Molina has provided prior written notice to Service Provider
of such failure. The length of the extension to the Exit Period shall be
equivalent in Business Days to the delays caused by the Service Provider.

3.11
An Exit Period commencing under paragraph 3.6(b) shall end automatically if
Molina subsequently issues a Renewal Notice under Clause 4 (Extension of the
Term) and the Parties agree that there shall be an Extended Term; in such event,
Molina will be responsible for the Service Provider’s reasonable out-of-pocket
expenses, incurred at the time the Renewal Notice is issued, in relation to such
Exit Period at the time of the Renewal Notice.

3.12
The provisions of this Agreement (including without limitation the Service
Provider’s obligation to provide the Services and Molina’s obligation to pay the
Charges (including Termination Assistance Charges)) shall remain in full force
during each Exit Period, subject to the Exit Plan.


4.QUALITY OF TRANSFER
4.1
The Service Provider shall provide the Termination Assistance in accordance with
the terms of this Schedule.

4.2
The Service Provider shall perform its obligations under this Schedule in such a
way as to:

(a)    facilitate a smooth and orderly Transfer; and


-3-

--------------------------------------------------------------------------------





(b)
minimize disruption and cause no material impact to any Services or to Molina’s
business or operations (other than scheduled downtime and ramp-down of Services
provided for in the Exit Plan).

4.3
The Service Provider shall reasonably cooperate with each Successor Supplier and
Molina shall procure that each Successor Supplier shall reasonably cooperate
with the Service Provider.

4.4
The Service Provider shall continue to perform the Services up to the end of
each Exit Period in accordance with this Agreement, including the Service
Levels, except to the extent that an agreed Exit Plan expressly provides to the
contrary.

4.5
The Parties acknowledge that this Schedule and any Exit Plan cannot and do not
include all of Molina’s and the Successor Suppliers’ specific requirements
related to a Transfer. Accordingly, during an Exit Period, the Service Provider
shall, in addition to performing the obligations expressly set out in this
Schedule and in the Exit Plan, provide such assistance as is necessary or
ancillary to the performance of those obligations, in relation to the Services
or the Termination Assistance.

4.6
During an Exit Period, the Service Provider shall provide Molina and each
Successor Supplier, as necessary, with reasonable access to the locations from
which it delivers the Services, provided:

(a)
any such access does not interfere with the Service Provider’s ability to
provide the Services or Termination Assistance;

(b)
in the case of access by a Successor Supplier, the Successor Supplier complies
with the Service Provider’s reasonable security requirements; and

(c)
in the case of access by a Successor Supplier, Molina has procured the execution
of an Agreed Form NDA by the Successor Supplier.


5.TERMINATION ASSISTANCE
5.1
Termination Assistance to be provided by the Service Provider shall include all
those matters set out in the Exit Plan and the following obligations:

(a)
notifying Subcontractors of procedures to be followed during the Transfer
process;

(b)
providing assistance and expertise as necessary to identify all material
operational and business processes provided specifically for Molina and used by
the Service Provider or any Subcontractor in providing the relevant Services,
which may include, at Molina’s reasonable request, the presentation of such
processes to Molina, the Successor Suppliers and other designees;



-4-

--------------------------------------------------------------------------------





(c)
providing and coordinating assistance to Molina in notifying the relevant
members of Service Provider Personnel of the procedures to be followed during
the Transfer process;

(d)
providing details of work volumes and staffing requirements over the preceding
twelve (12) months;

(e)
providing a listing of the Service Provider Personnel engaged in the delivery of
the Services, in sufficient detail to determine their applicability to the
Transfer process and ongoing operation and support of the Replacement Services;

(f)
providing Molina with reasonable access to Service Provider Personnel performing
(or who were performing) the Services and to a Service Provider representative
familiar with the provision of the Services in order that these Service Provider
Personnel will answer Molina’s questions;

(g)
providing Molina with copies of all documented operations, procedures and tools
that are used or followed by the Service Provider in performing the Services;

(h)
providing to Molina the plans and status of current and pending projects and
other work in progress and all other information required for continuity during
the Exit Period to minimize the disruption to the Services and Molina’s
business;

(i)
providing for the orderly hand-off of ongoing projects and other work in
progress as may be requested by Molina;

(j)
providing key support contact details for Subcontractor personnel under
contracts which are agreed to be assigned or novated to Molina under paragraph
12;

(k)
providing assistance and expertise as reasonably necessary to examine all
governance arrangements and reports in place for the provision of the Services;

(l)
assisting in the execution of a parallel operation involving certain Services
being provided by the Service Provider, Molina and the Successor Suppliers until
the end of the Exit Period; and

(m)
providing any further assistance requested by Molina with a view to allowing the
Services to continue with minimal interruption or without material adverse
effect following the termination or expiry of this Agreement and with a view to
facilitating the orderly transfer of responsibility for and conduct of the
Services to Molina or its Successor Supplier.



-5-

--------------------------------------------------------------------------------





5.2
The first activities that the Service Provider must complete as part of the
first phase of the Exit Plan shall include the preparation of a risk matrix
highlighting all of the anticipated risk elements associated with the Transfer
and in particular those areas where particular focus and attention is required.
The Service Provider must include appropriate mitigating factors to help manage
that risk. The Exit Plan must be modified and enhanced by the Service Provider
to address all risks identified, and in particular must reflect all of the
mitigating factors identified.


6.LIABILITY AND LEGAL PROCESS
6.1
If during any Exit Period:

(a)
the Service Provider fails or unreasonably refuses to provide to Molina (within
a required time period) any information is material in the context of the
assistance that the Service Provider is reasonably required to provide (whether
expressly under this Agreement or in any Exit Plan or in order to meet an
obligation set out in this Agreement or in any Exit Plan); and

(b)
such failure or refusal remains uncured for ten (10) days following receipt of
written notice of such failure or refusal,

then the failure or refusal shall be treated as a material breach of this
Agreement by the Service Provider.
6.2
If the Service Provider is in material breach of this Agreement by virtue of
operation of this paragraph 6, Molina shall be afforded the following remedies
in addition to its other remedies under this Agreement and at law:

(a)
Molina may, in its sole discretion, elect to commence a new Exit Period;

(b)
if the Agreement was not terminated for cause, Molina may then elect to treat
the Agreement as if it were terminated for cause; and

(c)
Molina may publicize the material breach to the Successor Suppliers with full
details of that breach to explain any consequential delays and impact on the
Transfer.


7.EXIT PLANS
7.1
With effect from the Effective Date, the Parties shall comply with the
obligations set out in the Exit Plan, as amended from time to time in accordance
with this Schedule.

7.2
The Service Provider shall make available to Molina, on the Contract Management
Portal or such other location as may be agreed between the Parties, an Exit Plan
within three (3) months of the Effective Date, to reflect the state of the
Services after Transition. If the Service Provider does not produce an Exit Plan
within the time period stipulated in this paragraph 7.2, Molina



-6-

--------------------------------------------------------------------------------





may elect, at its cost, to produce an Exit Plan and the Service Provider shall
provide reasonable assistance in the preparation of such Exit Plan.
7.3
Amendments to the Exit Plan that in any way change the substance of either
Party’s obligations shall not bind the Parties unless agreed pursuant to the
Change Control Process.

7.4
The Service Provider shall keep the Exit Plan up to date and ensure that it
reflects all changes to the Services and means of delivering the Services. The
Service Provider shall maintain the Exit Plan so that it is sufficiently
flexible to enable the partial termination of the Services.

7.5
The Service Provider shall conduct a thorough review of the latest Exit Plan at
least annually and shall make available to the Operational Review Board an up to
date version of the latest Exit Plan, together with a written statement of
currency, confirming the Exit Plan is up to date, within sixty (60) days of this
annual review. The Service Provider shall include all information required in
the Exit Plan in the Contract Management Portal (or such other location as may
be agreed between the Parties), and that the Exit Plan is capable of
implementation in accordance with this Agreement. In support of the annual
review, the Service Provider shall provide anonymized and where necessary
redacted examples of exit plans that it has implemented to the extent such plans
are available to demonstrate to Molina that the Exit Plan is fit for purpose and
in line with current best practice deployed within the Service Provider.

7.6
Amendments to the Exit Plan that are made pursuant to paragraphs 7.4 and 7.5
need not be made pursuant to the Change Control Process.

7.7
The Service Provider shall ensure that the Service Provider is, at all times,
able to commence the various processes described within the Exit Plan within
seven (7) days.

7.8
The Exit Plan and its annual review shall at all times be available to Molina to
view and print on the Contract Management Portal (or such other location as may
be agreed between the Parties).

7.9
If the terms of the Exit Plan are incomplete, unclear or ambiguous, then they
are to be interpreted and construed by reference to this Schedule.

7.10
The Exit Plan must at all times contain a description of the Services, focusing
in particular on any cases where the Services as delivered may differ from the
description of those Services in this Agreement.

7.11
The Exit Plan must clearly identify the dependencies on a Successor Supplier,
and if any information or assistance is required from Molina the Exit Plan must
clearly state what that information or assistance is and when it is required and
what activity of the Service Provider is dependent on that information or
assistance.



-7-

--------------------------------------------------------------------------------






8.TERMINATION ASSISTANCE CHARGES
8.1
Molina shall pay for Termination Assistance as if those Services were Project
Services and the Exit Plan were a Fixed Price Project Work Order. The Charges
shall be as set out in the Exit Plan and Schedule 3 (Pricing and Invoicing).

8.2
Where the Service Provider has terminated this Agreement in accordance with
Clauses 51.3 or 51.4 then Molina shall pay the Charges for Termination
Assistance monthly in advance.

8.3
If any of the activities required in this Schedule can be performed by BAU
Personnel without impacting the Services or are included within another
obligation in this Agreement (that is not specifically expressed to be
separately chargeable) then they shall be performed and charged for as part of
the Base Charges.

8.4
If there are no specific fees, charges or expenses identified within this
Schedule for a particular activity which the Service Provider is required to
perform as part of the Termination Assistance, then the Charges for Termination
Assistance already incorporate a fee, charge or expense for that activity. The
absence of a specific fee, charge or expenses for a particular activity does not
mean that, and should not be used to support any argument that, the particular
activity does not form part of the Termination Assistance.


9.EXIT MANAGEMENT
9.1
The Service Provider shall identify one Key Person (the “Exit Manager”) who
shall, subject to approval by Molina, be dedicated to the management of
Termination Assistance. The Exit Manager must have experience in managing the
transition of services from one provider to another of similar scale and
complexity.

9.2
The name of the Exit Manager shall be included within each Exit Plan and updated
regularly.

9.3
If the Exit Manager does not become a Molina employee as may be required
pursuant to Applicable Law, the Service Provider shall make the Exit Manager
available to provide consulting services until the date falling six (6) months
after the end of the Exit Period, and the Charges for such individual shall be
determined in accordance with the Resource Rates or as otherwise agreed between
the Parties.

9.4
The Service Provider shall ensure that a dedicated team is assigned to the
Transfer over and above any ‘business as usual’ resources deployed. All members
of the dedicated team assigned to the Transfer shall have experience in
transitioning services from one supplier to another of a similar scale and
complexity. The Charges for such team shall be determined in accordance with the
Resource Rates or as otherwise agreed between the Parties. The CVs of the Exit
Manager and each member of the dedicated team shall be appended to the Exit
Plan.



-8-

--------------------------------------------------------------------------------






10.EMPLOYMENT PROVISIONS
The exit-related provisions set out in Schedule 15 (HR Matters and Key
Personnel) shall apply. Any employment-related provisions in this Schedule or in
the Exit Plan shall operate independently of the obligations in Schedule 15 (HR
Matters and Key Personnel) and the Parties shall meet their respective
obligations set out in Schedule 15 (HR Matters and Key Personnel).
10.1
The operational requirements for transferring Assets to the Successor Suppliers
shall be contained in an Exit Plan. It shall be the Service Provider’s
responsibility to ensure that all Assets owned by Molina and all Dedicated
Equipment purchased by each Successor Supplier are safely shipped to the
destination of Molina’s or the Successor Supplier’s choosing at Molina’s request
and at Molina’s expense.

10.2
During the Exit Period, the Service Provider shall, offer to sell each
individual item of Dedicated Equipment (such sale to be effective at the date
that responsibility for providing the Replacement Services that requires the
Dedicated Equipment transfers to a Successor Supplier). The offer shall be made,
in respect of each item of Dedicated Equipment, to Molina or to such Successor
Supplier as Molina may nominate. Molina (on its own behalf or on behalf of a
nominated Successor Supplier) and each nominated Successor Supplier may, in its
sole discretion, elect to accept the Service Provider’s offer in respect of any
or all of the Dedicated Equipment, and shall have no liability for failing to
accept the offer in respect of any or all of the Dedicated Equipment.

10.3
The purchase price for each item of Dedicated Equipment that Molina or a
Successor Supplier agrees to purchase shall be the fair market value.

10.4
During the Exit Period, the Service Provider may not delay or condition the
provision of any Assets required in order to provide the Services (other than as
expressly permitted in this Agreement) and in particular may not refuse to
provide any Asset unless the Successor Supplier makes an election to purchase
that Asset (whether Dedicated Equipment or not).

10.5
Molina may acquire Dedicated Equipment on the terms set out in a Project Work
Order or in a Change Notice.

10.6
During the Exit Period, the Service Provider shall not sell, Refresh, upgrade or
replace any Dedicated Equipment without obtaining Molina’s written approval,
other than in cases of (i) emergency replacement or repair where to do otherwise
would impact on the delivery of the Services, or (ii) where otherwise set out as
an obligation under the Agreement.





-9-

--------------------------------------------------------------------------------






11.THIRD PARTY CONTRACTS
11.1
Each Exit Plan shall always contain provisions that require the Service Provider
to:

(a)
with respect to Third Party contracts that the Service Provider or any
Subcontractor has entered into relating exclusively to the Services (including
software licenses and other licenses of Intellectual Property Rights), transfer
to Molina or a Successor Supplier (whether by assignment or novation), on the
expiry or earlier termination (in whole or in part) of this Agreement, at no
charge (other than on-going charges as consideration for the services or goods
provided under those contracts), such of those Third Party contracts as Molina
may request to be transferred; provided, however, that if a Third Party contract
contains terms making transfer conditional on the payment of any additional
charges, then those charges shall be allocated between the Parties in such
proportions as they mutually agree;

(b)
with respect to all other Third Party contracts:

(i)
use all reasonable efforts to obtain the commitment of such Third Party
vendor(s) to allow the Service Provider to transfer to Molina or a Successor
Supplier (whether by assignment or novation), at no charge (other than on-going
charges as consideration for the services or goods provided under those
contracts), such of those Third Party contract(s) as Molina may request to be
transferred;

(ii)
use all reasonable efforts to exercise that right of transfer under each such
Third Party contract that Molina has requested to be transferred and in respect
of which the Service Provider obtains that commitment from the Third Party
vendor(s); and

(iii)
if the Service Provider is unable to obtain that commitment from the Third Party
in connection with a contract that is needed for the continued performance of
Replacement Services:

(A)
notify Molina and provide Molina non-confidential information related to the
Third Party’s refusal to consent to the transfer; and

(B)
propose a work-around solution, if feasible, that will enable the Successor
Supplier to take the benefit of the services under the relevant contracts; and

(c)
exercise its rights of transfer referred to in Clause 63.5(b) of the Agreement
as requested by Molina.



-10-

--------------------------------------------------------------------------------





11.2
To ensure that the Service Provider is able to comply with the transfer
requirements set out in paragraph 12.1(a) above, the Service Provider shall use
commercially reasonable efforts to include in each such Third Party contract a
provision stating that such contract can be transferred to a Successor Supplier
at no charge (apart from any ongoing charges payable under the Third Party
contract as consideration for the services or goods provided under that
contract) on the expiry or earlier termination (in whole or in part) of this
Agreement.

11.3
With respect to the contracts covered by paragraph 12.1(a), the Service Provider
shall use commercially reasonable efforts to procure that all such Third Party
contracts include a right to extend or renew the term of those contracts for at
least a further period of two (2) years, exercisable by Molina at the time of
the transfer to Molina.

11.4
The Service Provider shall ensure that the Exit Plan contains at all times a
complete list of the contracts entered into by any Service Provider Company for
the performance of the Services, and that all such contracts are contained in
the Contract Management Portal on:

(a)
each and every date that the Exit Plan is first prepared and thereafter updated
in accordance with paragraph 7; and

(b)
the first day of the Exit Period and each day thereafter during the Exit Period.


12.INFORMATION
12.1
The Service Provider shall, at Molina’s request:

(a)    provide to Molina and/or any Successor Supplier; and
(b)    maintain on the Contract Management Portal,
a full and up-to-date copy of the information required under the Exit Plan.
12.2
The Service Provider shall ensure that the Exit Plan shall contain a standard
set of information requirements that must be provided by the Service Provider
during the Exit Period to a Successor Supplier that will enable the Successor
Supplier to fully understand how the Services are provided by the Service
Provider.

12.3
The Service Provider shall update the information in the Contract Management
Portal regularly during the Exit Period.

12.4
Molina shall be entitled to give potential Successor Suppliers access to copies
of the information on the Contract Management Portal as part of any tender
process and as part of any knowledge transfer process; provided, however, that
Molina shall not give potential Successor Suppliers access to any of the
following information:

(a)
the Resource Rates;



-11-

--------------------------------------------------------------------------------





(b)
the Project Rates;

(c)
descriptions of the Service Provider’s technical architecture that are separate
from descriptions of the Services or the technical architecture of Systems that
are provided to, or for the benefit of, Molina as part of the Services;

(d)
descriptions of the Service Provider’s security policies that are separate from
descriptions of the Services or the technical architecture of Systems that are
provided to, or for the benefit of, Molina as part of the Services;

(e)
whether the Service Provider achieved or missed any Service Levels (though
actual Service performance may be shared by Molina);

(f)
audit findings provided by the Service Provider to Molina in connection with the
Services (except to the extent such findings relate to a security risk which the
applicable Successor Supplier is being engaged by Molina to address); and

(g)
except as contemplated in this Schedule (e.g., job shadowing and knowledge
transfer in accordance with this Schedule), the names of Service Provider
Personnel other than Subcontractors.


13.KNOWLEDGE TRANSFER
13.1
The Service Provider will transfer all Molina-related training materials to
Molina and/or the Successor Supplier.

13.2
To facilitate the transfer of knowledge from the Service Provider to Molina or
its Successor Supplier in order to enable Molina or the Successor Supplier to
provide (and/or, in the case of Molina, receive) Replacement Services, the
Service Provider shall explain to Molina and/or its Successor Supplier, in
writing and by way of presentations, the operations, procedures and tools used
to provide the Services, the Change Control Process and other standards and
procedures.

13.3
This knowledge transfer may include Molina personnel shadowing Service Provider
Personnel, and, if agreed between the parties, being seconded to the Service
Provider, to facilitate the transfer of knowledge from the Service Provider to
Molina or any Successor Supplier.

13.4
Subject to paragraph 14.5, the Service Provider shall:

(a)
provide for transfer of knowledge required for the provision of the Services
which may, as appropriate, include confidential information, records and
documents including those referred to in the Exit Plan and all other relevant
information, data, IPR or records in the Service Provider’s and Subcontractors’
possession or control








--------------------------------------------------------------------------------





required by Molina or its Successor Supplier to provide the Replacement
Services; and
(b)
answer all reasonable questions from Molina or its Successor Supplier regarding
the Services during the Exit Period.

13.5
Subject to Clause 29 of the Agreement (Intellectual Property Rights), paragraph
14.4 does not require the Service Provider to transfer or otherwise make
available to Molina or to a Successor Supplier any:

(a)
Service Provider IP that is not included or embedded in a Deliverable, and to
which Molina would not have had access during the Term, provided that this
exception shall not apply if it would prevent Molina or a Successor Supplier
from being able to use any Molina Data; or

(b)
Service Provider Commercially Sensitive Information.


14.FURTHER TENDERS
14.1
The Service Provider shall, at Molina’s request, reasonably assist and cooperate
with Molina and with any potential Successor Supplier prior to its appointment
as a Successor Supplier, in any tender process conducted for the provision of
all or part of the Terminating Services.

14.2
The Service Provider shall, at Molina’s request, provide to Molina all copies of
any information and data in the Service Provider’s possession concerning
Molina’s business and technical requirements for the Run Services and the
Project Services.


15.PROJECT WORK ORDER TERMINATION ASSISTANCE
15.1
If either Party gives notice to terminate a Project Work Order (for any reason),
the Service Provider shall, as requested by Molina:

(a)
provide reasonable knowledge transfer associated with the Deliverables,
undertaken through co-working, show and tell or otherwise, by Service Provider
Personnel co-located with the ‘take-on’ staff on Molina, Service Provider or
Successor Supplier premises (as required by Molina);

(b)
either as part of knowledge transfer or otherwise, provide training in the use
of the Deliverables and any other Software required to be provided under the
Project Work Order (including tools);

(c)
for all licensed Software (Third Party or Servicer Provider Software), determine
what is used, the identities of the licensor and licensee, and where the
physical or electronic license copies are located;



-13-

--------------------------------------------------------------------------------





(d)
hand over Molina-owned licenses and provide other licenses necessary for Molina
to use the Deliverables;

(e)
where Deliverables were to have been provided in a language other than that in
which they exist at the time of termination, complete any outstanding
translation activities forming part of the terminated Project Work Order;

(f)
physically transfer Deliverables to Molina environments, in a location
determined by Molina;

(g)
provide any and all Source Code that is associated with the Deliverables and
required to be provided under this Agreement;

(h)
migrate Source Code libraries into a Molina Source Code configuration control
tool;

(i)
hand over test data and stubs/harnesses specifically developed for the
Deliverables; and

(j)
support any verification activities for the above and correction of any
outstanding issues.











-14-

--------------------------------------------------------------------------------
























SCHEDULE 9
CHANGE




--------------------------------------------------------------------------------







CONTENTS
Clause
 
Page
PART A
GENERAL
1


1.
Definitions
1


2.
Introduction
1


3.
The Service Provider Technical Solution
1


4.
Changes to Policies
2


5.
Regulatory Change
2


PART B
AGREEMENT CHANGE
4


6.
Agreement Change
4


7.
MSA Change
4


8.
Project Change
7


9.
Costs of Investigating and Agreeing Agreement Changes
8


10.
Urgent Changes
8


11.
Agreement Change Compulsory
9


PART C
CHARGE ADJUSTMENT AND ONE-OFF FEES
10


12.
Changes to the Charges and One-Off Fees Resulting From Changes
10


PART D
CHANGE DISPUTES
11


13.
Resolution of Change Disputes
11


Appendix 9A Template MSA Change Request
13


Appendix 9B Template Project Change Request
14


Appendix 9C Sample Change Notice
15









--------------------------------------------------------------------------------









PART A GENERAL
1.
Definitions

Capitalized terms used but not defined in this Schedule shall have the meanings
given in Schedule 1 (Definitions and Interpretation) of this Agreement.

2.
Introduction

2.1
Part A of this Schedule deals with changes to the Service Provider Technical
Solution, changes to Policies, Regulatory Changes and the consequences of
Molina’s failure to perform its obligations under this Agreement.

2.2
Part B of this Schedule defines the processes for introducing and approving
Agreement Changes.

2.3
Any decision or agreement resulting from the processes set out in this Schedule
shall not be binding on the Parties unless:

(a)
approved in accordance with the relevant level of authority set out in Schedule
7 (Governance); or

(b)
where Schedule 7 (Governance) does not stipulate a relevant level of authority
for any change, approved by duly authorized representatives of the Parties named
in each draft Change Request.

2.4
Part C of this Schedule defines the processes for introducing and approving
Charge Adjustments and one-off fees that arise in connection with an Agreement
Change.

2.5
Part D of this Schedule sets out the procedure for resolving Change Disputes and
Disputed Proposed Charges that arise in relation to the content of this
Schedule.


3.
The Service Provider Technical Solution

3.1
The Service Provider may change the Service Provider Technical Solution except
as set out in this Schedule.

3.2
If the Parties expressly agree as part of any Agreement Change that the
functionality provided by the Service Provider’s solution may differ in any
material respect from that described by the Service Provider Technical Solution,
then the Parties shall record such agreement in a written addendum to the
Service Provider Technical Solution and the Service Provider shall upload that
addendum to the Contract Management Portal in the same section as the Service
Provider Technical Solution.






--------------------------------------------------------------------------------





3.3
Any change (a) to the functionality provided by the Service Provider Technical
Solution or (b) to any aspect of the Service Provider Technical Solution which
the Service Provider is not permitted to change unilaterally (as set out in
paragraph 3.1), as applicable, shall not be effective unless and until an
addendum is executed by authorized representatives of the Parties. Each such
addendum must be uploaded to the Contract Management Portal within two (2)
Business Days of being executed.


4.
Changes to Policies

4.1
Molina may amend the Policies at any time without following the Agreement Change
procedure as set out in Part B of this Schedule. Molina may not amend a Policy
to deliberately single out or discriminate against the Service Provider.

4.2
A Policy Change is not an Agreement Change but may result in formal requests by
either Party for an Agreement Change.

4.3
Molina shall notify the Service Provider in writing (which may be an e-mail
notification) of each Policy Change (“Policy Change Notice”). Unless Molina
specifies otherwise, the date on which the Policy Change shall become effective
(“Policy Change Effective Date”) shall be ten (10) Business Days from the date
of the Policy Change Notice.

4.4
In circumstances where Molina specifies a Policy Change Effective Date under
paragraph 4.3, Molina shall ensure that it gives the Service Provider reasonable
time to comply with the Policy Change, taking into account the complexity of the
Policy Change. The Service Provider acknowledges that in cases where the Policy
Change is required by Applicable Law or by any Regulatory Authority, Molina may
only allow the Service Provider as much time to implement the Policy Change as
Applicable Law or the Regulatory Authority permits. Molina shall, at the Service
Provider’s request, discuss the Policy Change with the Service Provider.

4.5
The Service Provider shall comply with each Policy Change from the Policy Change
Effective Date.

4.6
The Service Provider may, within ten (10) Business Days after the date of the
Policy Change Notice (or within such other period as the Parties may agree in
writing), issue a Change Request if it believes that a Policy Change requires a
Charge Adjustment or the imposition of a one-off fee or a combination of both.
In that case, paragraph 12.3(a) of this Schedule shall apply to the Policy
Change, and any Charge Adjustment or one-off fee shall be processed and
documented in the same manner as an Agreement Change.

4.7
Molina may make a Change Request if it believes that the Policy Change should
result in an overall reduction in the Charges to Molina.

4.8
If either Party makes a request pursuant to paragraph 4.6 or 4.7, the Service
Provider shall comply with the Policy Change immediately but any Charge
Adjustment relating to the Policy



-2-

--------------------------------------------------------------------------------





Change shall be processed and documented in the same manner as an Agreement
Change in accordance with the principles in Part C of this Schedule.

5.
Regulatory Change

5.1
A Regulatory Change may require an Agreement Change.

5.2
Either Party shall notify the other as soon as reasonably practicable after
becoming aware of a Regulatory Change that could have an impact on the provision
of the Services under this Agreement or any Project Work Order or impact either
Party in meeting any of its obligations under this Agreement or any Project Work
Order, together with the date on which that Regulatory Change will become
effective (“Regulatory Change Effective Date”).

5.3
The Service Provider shall comply with each Regulatory Change from the
Regulatory Change Effective Date.

5.4
Except as provided in paragraph 12.2, there shall be no Charge Adjustment or
one-off fees imposed on Molina in relation to a Regulatory Change or any
Agreement Change resulting from a Regulatory Change.



-3-

--------------------------------------------------------------------------------








PART B AGREEMENT CHANGE
6.
Agreement Change

6.1
All Agreement Changes shall be made in accordance with the process set out in
this Schedule.

6.2
An Agreement Change may be initiated by those persons authorized by Molina or by
the Service Provider to do so from time to time, by issuing a written request to
the other Party. A request to make an MSA Change shall be referred to as an “MSA
Change Request” and a request to make a Project Change shall be referred to as a
“Project Change Request”, together being “Change Requests”.

6.3
All Change Requests shall be submitted in such form as is specified by Molina
from time to time. As at the Contract Effective Date, the format for:

(a)
an MSA Change Request is as set out in Appendix 9A to this Schedule; and

(b)
a Project Change Request is set as out in Appendix 9B to this Schedule, and
shall attach a draft conformed copy of the Project Work Order, updated to
include the changes proposed under the draft Project Change Request and all
prior Agreement Changes affecting that PWO.

6.4
The Service Provider shall not take any action to implement the terms of a
Change Request until the Parties have executed a Change Notice following the
process set out in the remainder of this Schedule.

6.5
Molina shall only be liable to pay for costs or expenditure incurred by the
Service Provider in taking any action to implement the terms of a Change
Request, or for any proposed Charge Adjustment or one-off fees proposed in a
Change Request, when the Change Request has been signed by Molina or otherwise
determined in accordance with paragraphs 13.4 and 13.5.


7.
MSA Change

7.1
Response to requests for MSA Change

(a)
Following issuance of an MSA Change Request by either Party, the Service
Provider shall provide Molina with an impact assessment for the proposed MSA
Change, within the time period set out by the relevant Governance Body charged
with the responsibility for the particular Change as set out in Schedule 7
(Governance) (“relevant Governance Body”), or, in the absence of any time period
set out by the relevant Governance Body, within five (5) Business Days.

(b)
All impact assessments submitted shall be reviewed by the relevant Governance
Body, and during those reviews the Service Provider must:






--------------------------------------------------------------------------------





(i)
acting reasonably share any relevant experience it may have in relation to
changes similar to the particular MSA Change in question, provided sharing that
information would not require the Service Provider to breach any obligations of
confidentiality that it owes to a third party;

(ii)
discuss the impact assessment at the meeting of the relevant Governance Body;

(iii)
outline any particular requirements and information that it will need in order
to prepare a detailed Change Notice and the time that the Service Provider
requires to prepare a Change Notice;

(iv)
provide Molina with an indicative timetable within which the MSA Change could be
implemented;

(v)
give an explanation of its estimate of the net effect on the Charges and any
required one-off fee;

(vi)
identify any impact the Service Provider believes the proposed MSA Change may
have on the services provided or Systems supported by any Other Service
Provider, and any corresponding changes to any such services or Systems the
Service Provider believes may be necessary or desirable if the proposed MSA
Change is made; and

(vii)
inform Molina if the Service Provider is unable to implement the MSA Change
because one of the reasons in paragraph 11.1 applies and an explanation as to
why one of those reasons applies.

(c)
Discussions under paragraph 7.1(b) must be held within the time period set out
by the relevant Governance Body, or, in the absence of any time period set out
by the relevant Governance Body, within ten (10) Business Days of Molina either
receiving an MSA Change Request issued by the Service Provider or issuing an MSA
Change Request to the Service Provider and such discussions must result either
in:

(i)
agreement by the Parties, or, where Molina has discretion, a determination by
Molina, not to proceed further with an MSA Change as a result of the MSA Change
Request, and any such agreement or determination shall be recorded in the
minutes of the relevant Governance Body; or

(ii)
agreement by the Parties, or, where Molina has discretion, a determination by
Molina, to proceed with the process set out below to reach agreement on an MSA
Change as a result of the MSA Change Request (even if the Service Provider
prepared and submitted the MSA Change Request but no longer wishes to proceed),
and this agreement or determination (the “Initial Change Approval”) shall be
signed by Molina and recorded in the minutes of the relevant Governance Body.



-5-

--------------------------------------------------------------------------------





(d)
Following Initial Change Approval, the relevant Governance Body shall set out a
timetable to reach agreement of the Change Notice, or, in absence of a
timetable, the Change Notice shall be agreed within ten (10) Business Days from
the date of such Initial Change Approval.

7.2
Submission of a Change Notice

The Service Provider must submit to Molina, as soon as reasonably possible but
in no event later than ten (10) Business Days (or such longer period as may be
agreed by the Parties) following Initial Change Approval, either:
(a)
the Change Notice to which the Initial Change Approval relates, which shall be
an irrevocable offer capable of acceptance by Molina and signed by an authorized
representative of the Service Provider; or

(b)
a draft Change Notice for agreement with Molina and an updated impact
assessment.

7.3
Modification of the Change Notice

(a)
If Molina does not agree with any aspect of the Change Notice, it shall notify
the Service Provider of the matters with which it does not agree and it may
provide a counter-proposal reflecting terms that are acceptable to Molina or
request the Service Provider to make changes to its Change Notice or any
combination of the two.

(b)
If Molina and the Service Provider cannot agree on the terms of a Change Notice,
the matters in dispute shall be referred for informal dispute resolution in
accordance with paragraph 13.

7.4
Notification of Acceptance of Change Notice

(a)
Molina shall, within a reasonable period of time after its receipt of the Change
Notice (having regard to the proposed Change Start Date), notify the Service
Provider as to whether or not it wishes to proceed with the implementation of
the proposed MSA Change using the services of the Service Provider on the terms
of the Change Notice.

(b)
If Molina accepts the Change Notice (either as submitted by the Service Provider
or as amended by agreement between the Parties in accordance with paragraph 10)
then both Parties shall execute, as soon as possible thereafter, two copies of
the Change Notice. The Service Provider and Molina shall each retain one copy of
the executed Change Notice.

(c)
Upon a Change Notice being executed by both the Service Provider and Molina, the
Change Notice will be deemed to form a part of this Agreement and, in the case
of an MSA Change applicable to a Project Work Order, that Project Work Order,
and the Parties shall comply with the Change Notice accordingly.



-6-

--------------------------------------------------------------------------------





7.5
Process Following Acceptance of Change Notice

(a)
The Service Provider shall maintain a conformed copy of this Agreement
reflecting all agreed Change Notices and make those conformed copies available
to Molina on the Contract Management Portal within ten (10) Business Days of the
Parties agreeing to a Change Notice.

(b)
Further details of the Change Control Process may be agreed upon by the Parties.

7.6
Notification of Refusal to Proceed with a Change Notice

If, at any time prior to execution of a Change Notice, where Molina has
discretion, Molina does not wish to proceed with a proposed MSA Change, Molina
will notify the Service Provider of its decision, in which case the MSA Change
Request shall be abandoned and neither Party shall be required to take any
further steps in that regard.

8.
Project Change

8.1
Subject to paragraph 8.2, within ten (10) Business Days (or such longer period
as the Parties agree) after issuance of a Project Change Request by either
Party, the Service Provider shall provide Molina with:

(a)
the Service Provider’s comments on the Project Change Request in the case of a
Project Change Request submitted by Molina; or

(b)
a final draft of the Project Change Request and conformed Project Work Order
(updated to reflect the Project Change Request), which shall be an irrevocable
offer capable of acceptance by Molina and signed by an authorized representative
of the Service Provider.

8.2
Molina may, at its discretion, upon receipt of a Project Change Request from the
Service Provider or when submitting a Project Change Request to the Service
Provider, require the Service Provider to follow all or any part of the process
described in paragraph 7 of this Schedule in relation to a Project Change
Request, and references to an “MSA Change Request” in that paragraph shall, in
relation to a Project Change Request and for the purposes of this paragraph 8,
mean a reference to a Project Change Request.

8.3
The Service Provider shall not take any action to implement the terms of a
Project Change Request until both Parties have executed an agreed Project Change
Request following the process set out in the remainder of this Schedule.

8.4
Subject to paragraphs 13.4 and 13.5, unless otherwise agreed in advance and in
writing, Molina shall not be liable for any costs or expenditure incurred by the
Service Provider in taking any action to implement the terms of a proposed
Project Change Request, and shall not be liable for any proposed Charge
Adjustment or one-off fees proposed in a Project Change Request, unless and
until it has been signed by Molina.



-7-

--------------------------------------------------------------------------------





8.5
If, at any time prior to execution of a Project Change Request, Molina does not
wish to proceed with a proposed Project Change, Molina will notify the Service
Provider of its decision, in which case the Project Change Request shall be
abandoned and neither Party shall be required to take any further steps in that
regard.

8.6
The Service Provider shall maintain a conformed copy of each Project Work Order
reflecting all agreed Project Change Requests and make those conformed copies
available to Molina on the Contract Management Portal within ten (10) Business
Days of the Parties agreeing to a Project Change Request.

8.7
Any Project Change that varies any terms of this Agreement as they apply to a
Project Work Order shall be subject to Clause 13.3 (Effect of Project Work
Orders) of this Agreement.

8.8
Any Change Notice for an Agreement Change that varies any terms of this
Agreement must state whether that Agreement Change applies to any Project Work
Orders in effect as at the effective date of the Agreement Change and, if so,
which Project Work Orders.

8.9
If any Agreement Change as described in paragraph 8.8 applies to any Project
Work Order, the Service Provider must also prepare a Change Notice in respect of
the amendment to each such Project Work Order. Any such Agreement Change that
affects the Charges under any Project Work Order shall be treated as a Charge
Adjustment and shall be subject to Part C of this Schedule.


9.
Costs of Investigating and Agreeing Agreement Changes

The Service Provider and Molina will each bear its own costs related to any
investigations into a proposed Agreement Change and agreeing and preparing and
negotiating a Change Request, impact assessment and Change Notice.

10.
Urgent Changes

10.1
The Service Provider acknowledges that the appropriate Governance Board may
designate certain Agreement Changes (including those resulting from Regulatory
Changes) to be sufficiently urgent (an “Urgent Change”) to require the
timescales set out in this Schedule to be shortened.

10.2
The following is a non-exhaustive list of the types of Agreement Changes that
will, in all circumstances, be Urgent Changes:

(a)
required by a Regulatory Authority;

(b)
requested by the CIO or an equivalent board level Molina Personnel; or

(c)
necessitated by a Major Incident.

10.3
In the event of an Urgent Change, the Service Provider shall take Appropriate
Actions:



-8-

--------------------------------------------------------------------------------





(a)
to mitigate the adverse effects of the Urgent Change on the Services and any
other Agreement Changes;

(b)
to ensure that the actions or steps taken by the Service Provider in managing
and implementing the Urgent Change do not add any further disruptions to the
impact of the Urgent Change on the Services or other Agreement Changes; and

(c)
to assign appropriately qualified and experienced Service Provider Personnel to
manage and conclude the Urgent Change as a priority.


11.
Agreement Change Compulsory

The Service Provider shall not refuse to agree to any Agreement Change (other
than disputes in relation to a Charge Adjustment which are addressed by Part C)
unless to implement the Agreement Change:
(a)
is not technically possible for a service provider adopting Good Industry
Practice;

(b)
the Service Provider, adopting Good Industry Practice, cannot reasonably
implement the Agreement Change in the required timescale, in which case the
Service Provider shall, within five (5) Business Days after receipt of a Change
Request, notify Molina of the shortest timescale within which it could implement
the Agreement Change;

(c)
would or might reasonably cause the Service Provider to contravene Applicable
Law; or

(d)
would cause the Service Provider to miss or be delayed in meeting a Milestone,
and Molina, having been notified in writing of that likelihood, does not respond
to the Service Provider’s notification.



-9-

--------------------------------------------------------------------------------








PART C CHARGE ADJUSTMENT AND ONE-OFF FEES
12.
Changes to the Charges and One-Off Fees Resulting From Changes

12.1
The Service Provider may propose a Charge Adjustment or the imposition of a
one-off fee in connection with a Change Request only to the extent permitted
under, and then only in accordance with, this paragraph 12.

12.2
Regulatory Changes

(a)
The Service Provider shall bear all of its own costs incurred in order to comply
with a Regulatory Change, including all of its costs related to any necessary
Agreement Changes, except in cases where paragraph 12.2(c) applies.

(b)
The Service Provider shall make no adjustment to the Charges to recover any
costs from Molina as a result of a Regulatory Change (including any resulting
Agreement Changes), except in cases where paragraph 12.2(c) applies.

(c)
In cases where a Regulatory Change occurs that is a change in Applicable Law and
that is binding on Molina and that requires:

(i)
the Service Provider to acquire, Modify or otherwise enhance any Systems,
Materials or Resources that are required under this Agreement to be dedicated
exclusively to the provision of Services to Molina or to be reserved for
Molina’s exclusive use;

(ii)
the Service Provider to create, Modify or otherwise enhance any Molina IP;

(iii)
Services dedicated exclusively to Molina to be provided from a location other
than the Approved Service Delivery Location agreed for a particular Service or
as set out in a relevant Project Work Order; or

(iv)
the Service Provider to adapt the performance of the Services,

either Party may make a Change Request to adjust the Charges under this
Agreement and any Project Work Order affected by the Regulatory Change by such
amount as represents the Service Provider’s increased or reduced costs resulting
from the Regulatory Change.
12.3
Policy Changes

(a)
If a Policy Change is made due to a Regulatory Change then the provisions of
paragraph 12.2 shall apply in relation to the costs of compliance with that
Policy Change as if all references to Regulatory Change read Policy Change.






--------------------------------------------------------------------------------





(b)
In all other cases of a Policy Change, the Service Provider or Molina may seek
to apply a Charge Adjustment or impose a one-off fee, if either Party can
establish and justify the basis of those charges and fees in accordance with
paragraph 4.6 or 4.7 of this Schedule.






--------------------------------------------------------------------------------








PART D CHANGE DISPUTES
13.
Resolution of Change Disputes

13.1
If the Service Provider and Molina cannot agree on any issue relating to a
Change Request (a “Change Dispute”), then Clause 74 (Dispute Resolution and
Dispute Management) shall apply.

13.2
Without prejudice to paragraph 13.1, if the only matter left to agree in
relation to a Change Notice is whether a proposed Charge Adjustment or the
imposition of a one-off fee (or a combination of both) is valid or is too high
(a “Disputed Proposed Charge”), and:

(a)
the Agreement Change was triggered by a Policy Change or a Regulatory Change; or

(b)
the Agreement Change was not triggered by a Policy Change or a Regulatory
Change, but Molina (acting through the Operational Review Board or such person
as the Operational Review Board may nominate) issues a letter to the Service
Provider stating that Molina, in its reasonable discretion, considers the
Agreement Change to be urgent and requesting the Service Provider to proceed
with the Change Notice,

the Parties shall, if Molina so requests, execute the Change Notice on a time
and materials basis and shall commence the performance of the Change Notice.
13.3
Paragraphs 13.4 to 13.6 shall apply in cases where the Parties execute a Change
Notice in the circumstances described in paragraph 13.2.

13.4
In the period of time between:

(a)
the date on which the performance of the work to which the relevant Change
Notice relates is properly authorized by Molina (whether by signing the Change
Notice or otherwise in writing); and

(b)
the time when the Change Dispute is resolved (either through determination of
the Change Dispute or through agreement of the Disputed Proposed Charge),

the Service Provider shall be entitled to charge Molina on a time and materials
basis, [redacted], for all work conducted in relation to the performance of its
obligations under the Change Notice.
13.5
The final determination or agreement as to the Charge Adjustments or the
imposition of a one-off fee (or a combination of both) relating to any Disputed
Proposed Charge shall be applicable retrospectively with effect from the date of
execution of the Change Notice, and any time and materials charges already paid
to the Service Provider shall be deducted from amounts due to the Service
Provider under the Change Notice, or, if no Charge Adjustments or imposition of
a one-off fee (or a combination of both) are payable, shall be refunded to
Molina by means of a credit note against the next month’s Charges.






--------------------------------------------------------------------------------





13.6
Molina may, at any stage during the Change Dispute or following determination of
the Change Dispute, terminate the Change Notice and pay the Service Provider for
all Services rendered under the Change Notice up to the date of termination at
the applicable time and materials charges.



-13-

--------------------------------------------------------------------------------






Appendix 9A    
Template MSA Change Request
[Note: To Follow]





--------------------------------------------------------------------------------










Appendix 9B    
Template Project Change Request
[Note: To Follow]





--------------------------------------------------------------------------------






Appendix 9C    
Sample Change Notice
[Note: To Follow]











--------------------------------------------------------------------------------






APPENDIX 9-A TEMPLATE MSA CHANGE REQUEST






--------------------------------------------------------------------------------







Reference is made to the Master Services Agreement dated [date] and entered into
between [Molina MSA Party] (“Molina”) and [Service Provider MSA Party] (“Service
Provider”) (the “Agreement”). Unless otherwise defined herein, capitalized terms
used in this MSA Change Request shall have the meanings ascribed to them in that
Agreement.


PART A – CHANGE REQUEST


Change Request:   CR #:


Date of Change Request Submission:
 
Change Request Title:  


Change Description:  


Change Request Type:


MSA Change


NB: An “MSA Change” means a change to any of the terms of the Agreement,
including any of the Schedule or Appendices thereto, or any documents
incorporated therein, but does not include any change to (i) any of the Policies
(for which, see paragraph 4 of Schedule 9) or (ii) a Project Change (for which,
see Appendix 9-B (Project Change Request)).
Requesting Group Contact(s):


Responding Group Contact(s):





Document Purpose:
§    The written means by which authorized persons of Molina and Service
Provider initiate an MSA Change.
§    [Describe the nature of requested change]



Request Overview (Complete with as much detail as possible)
Summary of Requested Change
 
Objectives / Goals
 
Agreement Reference(s)
 






--------------------------------------------------------------------------------





Key Drivers
What are the key business objectives or other factors causing the Change
Request?
 
Expected Impacts
What are the expected Impacts as a result of this Change Request?
(i.e. Scope, Schedule, Cost, Other)
 
Dependencies
 
Risks


Are there any risks identified?
Of Moving Ahead:


Of NOT Moving Ahead:






--------------------------------------------------------------------------------







PART B – IMPACT ASSESSMENT


Change Request Impact Assessment:  CA #:


NB: To be completed by Service Provider in all cases.
Change Title:  
Change Description:   
Date of CR Impact Assessment Submission:


Impact Assessment Version:


Impact Assessment Prepared By:


 



Document Purpose:






Expected Results:











A. Impact Assessment
Assumptions
 
Background
 
Scope
 
Schedule
 
Service Provider Technical Solution
 
Deliverables
 
Transition Milestones
 
Service Delivery Locations
 
Project Work Order(s) Impacted Upon
 
Molina Policies
 
Service Level Impact?
 
Third Parties
 






--------------------------------------------------------------------------------





A. Impact Assessment
Dependencies on Molina or its Other Service Providers
 
Systems
 
Disaster Recovery and Business Continuity
 
Molina Locations
 
Contract Impacts or Other Reference(s)
 
Risks
 
Charges (on-going)
 
Charges (One-Off Fees)
 
Other matters reasonably considered by Service Provider to be relevant
 







B. Molina Disposition 1
Decision:
[ ] Reject CR   [ ] Withdraw CR   [ ] Initial Change Approval granted
Approval Date:
 
Molina Approver Name:
 
Molina Approver Title:
 
Molina Approver Signature:
 















                                                                 
1 Note: In the event Molina’s disposition is to approve this document as
completed, the next step is to begin developing the final form Change Notice as
a separate document.





--------------------------------------------------------------------------------










APPENDIX 9-B TEMPLATE PROJECT CHANGE REQUEST





--------------------------------------------------------------------------------







PROJECT CHANGE REQUEST
This Project Change Request amends Project Work Order: [insert PWO Name]
(Number: [●]) entered into between [Molina PWO Party] and [Service Provider PWO
Party] on [date], pursuant to a Master Services Agreement dated [date] and
entered into between [Molina MSA Party] and [Service Provider MSA Party].
Project Change Request Form (For Summary Purposes Only)
Initiation
Project Change Request (Tracker Number)
[PWO No. PCR XX ]
[(Tracker No. according to PCR Tracker)]
Title:
[Insert PWO Name]
Originator:
[Party requesting change]
Sponsor:
[Authorized person requesting change]
Date of Initiation:
[date]
Priority
[High/Medium/Low]
Background and reason for Proposed Change
[High-level background]


Details of Proposed Change
[Provide as much detail as is appropriate]

























--------------------------------------------------------------------------------








AMENDED AND RESTATED PROJECT WORK ORDER
PROJECT WORK ORDER


[Attach a draft conformed copy of the Project Work Order, updated to include the
changes proposed under this Project Change Request (and all prior Agreement
Changes that affect the Project Work Order).]
[●]







--------------------------------------------------------------------------------






APPENDIX 9-C


SAMPLE CHANGE NOTICE














--------------------------------------------------------------------------------







CHANGE NOTICE [NUMBER]


This Change Notice (“Change Notice”) amends Master Services Agreement dated
[date] and entered into between [Molina MSA Party] (“Molina”) and [Service
Provider MSA Party] (“Service Provider”) (the “Agreement”), as provided below.
All terms and conditions of the Agreement not expressly modified herein, shall
remain in full force and effect. All capitalized terms shall have the meaning
ascribed to them in the Agreement unless otherwise defined herein.


This Change Notice is effective as of [date] (“Change Notice Effective Date”).
1.
[Include details of changes and any relevant attachments (in particular, the
approved Change Request to which this Change Notice relates.]

2.


3.




IN WITNESS WHEREOF, the Parties have caused this Change Notice [number] to be
executed by their duly authorized representatives as of the day and year signed
below.
 


[MOLINA ENTITY].                     [SERVICE PROVIDER ENTITY]


Signature: __________________________          Signature:
____________________________


Name:     ___________________________        Name: ____________________________


Title: ___________________________        Title: ____________________________


Date: ___________________________        Date: ____________________________











--------------------------------------------------------------------------------






SCHEDULE 10
APPROVED SERVICE DELIVERY LOCATIONS










--------------------------------------------------------------------------------





1.
Introduction



This Schedule 10 sets out the Approved Service Delivery Locations.
2.
Approved Service Delivery Locations



Service Bundles
Approved Service Delivery Location
(including address)
Infrastructure
Security
Service Desk & EUC
Infosys Limited


Bengaluru
Offshore Development Center
Plot No. 26A
Electronics City, Hosur Road
Bengaluru 560 100, India


Mohali
Infosys Ltd
Level 9 & 10, Landmark Plaza Building
Plot No. A-40A, Industrial Focal Point, Phase VIII
Extension, Industrial Area, SAS Nagar
Mohali, Punjab – 160 059


Molina facilities set forth in Schedule 18


Service Desk
Infosys BPO Limited – Philippines Branch
BGC Corporate Center
#3030 11th Avenue corner 30th Street, 23rd Floor
Bonifacio Global City, Taguig City
Philippines – 1634


Infosys BPM Limited
5F Vector 2 Building,
Northgate Cyberzone,
Alabang, Muntinlupa City,
Philippines 1781


Molina Healthcare Inc.
650 Pine Ave, Long Beach, CA 90802












--------------------------------------------------------------------------------








SCHEDULE 11
APPROVED SUBCONTRACTORS






--------------------------------------------------------------------------------







CONTENTS
Clause
 
Page
1.
Introduction
1
2.
Approved Subcontractors
1









(i)

--------------------------------------------------------------------------------


MOLINA / INFOSYS    CONFIDENTIAL

--------------------------------------------------------------------------------






1.
INTRODUCTION

This Schedule sets forth the Approved Subcontractors for each of the Services
listed below.

2.
APPROVED SUBCONTRACTORS

Service
Approved Subcontractor
Hands and feet support
[redacted]

(Molina’s approval of this entity as an Approved Subcontractor is conditioned
upon this entity’s passing Molina’s subcontractor review and vetting process
before this entity performs any activities under the Agreement)













-1-

--------------------------------------------------------------------------------


















SCHEDULE 13
Access to MOLINA FACILITIES


(i)

--------------------------------------------------------------------------------





CONTENTS
Clause
 
Page
1.
Introduction
1
2.
Access to Molina Facilities
1
3.
Change to or Relocation of the Molina FacilitIes
1
4.
Service Provider Use of Molina Facilities
2
5.
Service Provider Personnel Located at Molina Facilities
3
6.
Molina Provided Equipment
3
Appendix 13A
Resources Schedule
5





(i)

--------------------------------------------------------------------------------









1.
INTRODUCTION

1.1
This Schedule sets out the rights and obligations of the Parties in relation to
the Molina Facilities.

1.2
In this Schedule, capitalized words and phrases shall have the meanings given to
them in Schedule 1 (Definitions and Interpretation) to the Agreement.


2.
ACCESS TO MOLINA FACILITIES

2.1
Molina shall provide the Service Provider at no charge, as is reasonably
necessary for the Service Provider to perform the Services, with reasonable
access to the Molina Facilities and those resources set out in Appendix 13A
(Resources Schedule) to this Schedule.

2.2
Molina shall be responsible for:

(a)
the physical security of the Molina Facilities;

(b)
the environmental and operational planning and monitoring of the Molina
Facilities;

(c)
provision of equipment to assist in the installation and decommissioning of
equipment, for example, lifting equipment, step ladders and pallet trucks;

(d)
portable appliance testing (PAT testing) of all electrical equipment to ensure
it complies with Molina standards; and

(e)
any other facilities or equipment that Molina is required to provide in
accordance with the Financial Responsibility Matrix or any other provision of
the Agreement.


3.
CHANGE TO OR RELOCATION OF THE MOLINA FACILITIES

3.1
Molina may modify the design, engineering and operating standards relating to
the Molina Facilities provided that where any such modifications are made Molina
shall:

(a)
provide reasonable notice to the Service Provider of the forthcoming
modifications;

(b)
consult with the Service Provider prior to making such modifications to allow
the Service Provider to advise of any impact such modifications may have on the
Service Provider’s ability to deliver the Services; and

(c)
if the modifications will impact the Service Provider’s ability to deliver the
Services or have any material cost impact, initiate an Agreement Change to the
Services or the Charges in accordance with the Change Control Process.



– 1 –

--------------------------------------------------------------------------------





3.2
The Service Provider shall not make any improvements or changes involving
structural, mechanical or electrical alterations to the Molina Facilities,
except as may be permitted in the Agreement, without Molina’s prior written
approval. Any improvements to the Molina Facilities shall be the property of
Molina.

3.3
Molina may upon reasonable notice direct the Service Provider to relocate to
another Molina Facility or another portion of the same Molina Facility and where
such a direction is given Molina shall provide the Service Provider with
facilities in the new location that are comparable to the facilities provided in
the previous location. If such relocation will impact the Service Provider’s
ability to deliver the Services or have any material cost impact, Molina shall
initiate an Agreement Change to the Services or Charges in accordance with the
Change Control Process.


4.
SERVICE PROVIDER USE OF MOLINA FACILITIES

4.1
The Service Provider’s use of the Molina Facilities shall not constitute or
create a leasehold interest or any other enduring interest (whether legal or
equitable) in the Molina Facilities.

4.2
The Parties acknowledge and agree that in the absence of any license agreement,
the Service Provider (and its Subcontractors where relevant) shall have the use
of such Molina Facilities as non-exclusive bare licensees and the Service
Provider shall (and shall procure that its Subcontractors shall) vacate the same
upon the expiry or earlier termination of the Agreement (or later to the extent
Molina requests such later date to be the completion of Termination Assistance
by the Service Provider).

4.3
The Service Provider shall use the Molina Facilities for the sole and exclusive
purpose of performing the Services.

4.4
The Service Provider’s usage of the Molina Facilities shall be in accordance
with the Molina Policies and procedures set out in Schedule 14 (Molina
Policies).

4.5
The Service Provider shall be responsible for any damage to the Molina
Facilities caused by the Service Provider or its employees, agents or
Subcontractors, except for normal wear and tear.

4.6
The Service Provider shall comply with any reasonable directions or decisions
made and notified to it by Molina in respect of the Molina Facilities.

4.7
The Service Provider shall maintain up-to-date records of its usage of the
Molina Facilities and the condition of those parts of the Molina Facilities used
by the Service Provider, and shall respond to requests from Molina for such
information in a prompt and accurate manner.

4.8
The Service Provider shall not connect any laptops or PCs to the Molina network,
other than through a visitor LAN in accordance with Molina terms and conditions
of use for that visitor LAN, unless otherwise agreed with Molina.



– 2 –

--------------------------------------------------------------------------------






5.
SERVICE PROVIDER PERSONNEL LOCATED AT MOLINA FACILITIES

5.1
The Service Provider shall provide Molina with a list of its personnel and
Subcontractors that require access to any Molina Facility and shall maintain
this list and provide updates on a regular basis.

5.2
Molina shall provide the Service Provider with the number of desks as outlined
in Appendix 13A (Resources Schedule). The header row indicates the time period
from which Molina shall make the desks available. Furthermore, Molina makes no
affirmative commitment to the specific buildings or work locations from which it
will provide the desks.

5.3
The Service Provider shall comply with Molina additional reasonable rules and
regulations communicated in writing to the Service Provider regarding personal
and professional conduct whilst at the Molina Facilities.

5.4
Where Service Provider Personnel or a Subcontractor employee fails to comply
with procedures and Policies, Molina may request that the Service Provider
remove the offender and the Service Provider shall comply with such request as
soon as reasonably practicable.


6.
MOLINA PROVIDED EQUIPMENT

6.1
At the Molina Facilities, Molina shall permit Service Provider Personnel access
to the internet for the purpose of gaining access to the Service Provider
network.





– 3 –

--------------------------------------------------------------------------------









Appendix 13A
Resources Schedule
In relation to this Agreement, Molina shall make work space available to the
relevant Service Provider Personnel at each Molina Facility as set out below:
#
Services
Molina Office Location
Track
# of FTEs
1.    
Infrastructure Services
[redacted]
Infra Services
[redacted]
2.    
Infrastructure Services
[redacted]
Datacenter Hands and Feet
[redacted]
3.    
Infrastructure Services
[redacted]
Datacenter Hands and Feet
[redacted]
4.    
Infrastructure Services
[redacted]
DR Management
[redacted]
5.    
End User Services
[redacted]
EUS White Glove
[redacted]
6.    
End User Services
[redacted]
EUS White Glove
[redacted]
7.    
End User Services
[redacted]
EUS - Deskside Support
[redacted]
8.    
End User Services
[redacted]
EUS - Deskside Support
[redacted]
9.    
End User Services
[redacted]
EUS - Deskside Support
[redacted]
10.    
End User Services
[redacted]
EUS - Deskside Support
[redacted]
11.    
End User Services
[redacted]
EUS - Deskside Support
[redacted]
12.    
End User Services
[redacted]
EUS - Deskside Support
[redacted]
13.    
End User Services
[redacted]
EUS - Deskside Support
[redacted]2
14.    
End User Services
[redacted]
EUS - Deskside Support
[redacted]
15.    
End User Services
[redacted]
EUS - Deskside Support
[redacted]
16.    
End User Services
[redacted]
EUS - Deskside Support
[redacted]
17.    
End User Services
[redacted]
EUS - Deskside Support
[redacted]
18.    
End User Services
[redacted]
EUS - Deskside Support
[redacted]
19.    
End User Services
[redacted]
EUS - Deskside Support
[redacted]
20.    
End User Services
[redacted]
EUS - Deskside Support
[redacted]
21.    
Security Services
[redacted]
Security Services
[redacted]










--------------------------------------------------------------------------------
































SCHEDULE 14
MOLINA POLICIES




--------------------------------------------------------------------------------













CONTENTS






Clause
 
Page
1.
Definitions
3
2.
Introduction
3
3.
Molina Policies
3









-2-

--------------------------------------------------------------------------------






1.DEFINITIONS
1.1
Capitalized terms used but not defined in this Schedule shall have the meanings
given in Schedule 1 (Definitions and Interpretation) of this Agreement.


2.INTRODUCTION
2.1
This Schedule:

(a)
describes the global Policies that the Service Provider must adhere to in
delivery of all Services undertaken in accordance with this Agreement; and

(b)
describes the key human resources Policies that all Service Provider employees
and representatives must adhere to when working at Molina Locations.

2.2
The human resources Policies provided are not an exhaustive list of policies,
and all Service Provider Personnel and representatives are expected to follow
and adhere to all site specific employment laws and regulations within the
country of the Molina Location.

2.3
All Service Provider Personnel or representatives working on a Molina Location
for more than five (5) Business Days must attend a site induction. During the
site induction the local site policies and procedures will be made clear to the
Service Provider Person/representative, who must adhere to these policies and
procedures at all times while working at the Molina Location. Attendance of a
site induction is also required in order for the Service Provider
Person/representative to be issued with an access card to enable them to access
the Molina Location.

2.4
If a Molina Policy has a more stringent standard than the equivalent Service
Provider policy then the Service Provider shall comply with the Molina Policy.
If a Service Provider policy requires a more stringent standard than the Molina
Policy then the Service Provider shall apply its own more stringent standards.

2.5
If a Molina Policy is drafted as an internal policy containing instructions for
Molina personnel (and is not, or contains sections that are not, drafted to
apply to an external service provider), the Service Provider will comply with
the intent and spirit of the Molina Policy and shall implement its own processes
to achieve the result required by the Molina Policy, provided that result would
be apparent to a service provider adopting Good Industry Practice. Without
limiting the foregoing, if a Molina Policy sets out specific obligations to
apply to external service providers, the Service Provider shall comply with such
specific obligations.


3.MOLINA POLICIES
The following global Policies are to be adhered to by the Service Provider at
all times. No standards, guidelines, processess, standard operating procedures,
working practices and any


-3-

--------------------------------------------------------------------------------





other control documents developed by the Service Provider to support the
delivery of the Services may contradict these Policies.
(a)
Business Continuity Policies

Document ID
Name
Version
BCM 11.0
Incident Command System Terms and Definitions
May 2, 2014
BCM 11.0
Business Interruption Incident Management
May 2016
BCM 11.0
Incident Command System References
May 2, 2014



(b)
Data Center Standard Operating Procedures (SOPs)

Document ID
Name
Version
DCTS-SOP-201
Data Center Weekly Walkthrough
3/19/2018
DCTS-SOP-202
Mobile Data Destroyer Drive Destruction Procedure
2/20/2018
DCTS-SOP-203
Drive Erasure Procedure
2/2/2017
DCTS-SOP-205
Exporting Tapes for Iron Mountain Procedure
12/29/2016
DCTS-SOP-206
IT Hardware Requests for Shipment to Molina Sites Procedure
6/22/2018
DCTS-SOP-207
New Mexico Data Centre Receiving Procedure
8/23/2016
DCTS-SOP-208
Proof of Concept (POC) and Leased or Loaned Equipment Requests Procedure
6/21/2018
DCTS-SOP-209
Texas Data Center Receiving Procedure
5/21/2018
DCTS-SOP-210
Request for De-Installation of equipment in Molina Data Center’s [sic]
5/21/2018
DCTS-SOP-211
105 HD Shredder Drive Destruction Procedure
3/19/2018





-4-

--------------------------------------------------------------------------------





(c)
Enterprise Infrastructure Services Policies

Document ID
Name
Version
IS-10.20
Cybersecurity Policy
9/11/17
IS-10.50
Asset Management Policy
12/9/14
IS-50.20
Risk Management
6/2/17
IS-50.33
Software Development Life Cycle
6/30/16
IS-55.30
IT Service Incident Management
3/31/16
IS-56.10
Contingency Planning
3/31/16
IS-60.20
Facility Access Controls
5/30/17
IS-61.10
Workstation Use and Security
3/31/16
IS-61.20
Desktop/Laptop Security Standards
7/20/15
IS-61.50
Server Security
3/1/17
IS-65.00
Software Asset Management
9/1/15
IS-72.10
Data Integrity
3/31/16
IS-73.50
Patch Management Policy
12/11/14
IS-74.00
Firewall Configuration
12/12/14
IS-74.10
Transmission Security
3/31/16
IS-80.10
SharePoint Governance and Standards Policy
7/18/16
IS-80.11
Email Use and Security
3/1/17
IS-80.15
Active Directory Management Policy
3/3/15
IS-80.22
Mobile Devise Use
5/15/15
IS-80.25
Wireless Network Security
12/15/14
IS-80.30
Data Backup and Recovery Policy
3/1/17
IS-80.35
Database Security Policy
3/11/16
IS-80.51
Removable Media
3/31/16
IS-80.65
Media Reuse and Disposal
3/31/16





-5-

--------------------------------------------------------------------------------





(d)
HIPAA Policies

Document ID
Name
Version
HP-35
HIPAA TRANSACTIONS COMPLIANCE
03/01/18
HP-36
HIPAA CODE SETS COMPLIANCE
03/01/18
HP-43
PHYSICAL SECURITY
11/06/ 17
MHI HP-50
PRIVACY & SECURITY COUNCIL CHARTER
10/05/17
HP-23
USES & DISCLOSURES OF PROTECTED HEALTH INFORMATION (PHI) AND/OR PERSONALLY
IDENTIFIABLE INFORMATION (Pil): MINIMUM NECESSARY
9/12/17



(e)
Incident Policies

Document ID
Name
Version
NA
MIT Incident Management Prioritization Quick Reference
v1.3 June 2015
NA
MIT Major Incident Process
Version 2.0, Revised October 30, 2015



(f)
Service Management Policies

Document ID
Name
Version
IS-50.30
Change Management
1/27/2016
IS-50.31
Configuration Management Policy
12/16/16
IS-50.32
Release and Deployment Management
12/14/16
IS-50.35
Problem Management Policy
11/21/2016
IS-50.55
Request Fulfillment Management Policy
12/16/16
IS-58.10
IT Strategic Sourcing and Staffing Policy
June 24th, 2016
IS-81.00
Cloud Security
7 /22/16





-6-

--------------------------------------------------------------------------------





(g)
Other Policies

Document ID
Name
Version
AD-03
Document Retention and Destruction Policy
10/27/2010
NA
Cloud Application Standards
1/5/2017
NA
IT Compliance Considerations
NA
NA
Information Security Incident Response Plan
Version 1.5
NA
Molina HealthCare Applied Cryptography Guidelines
Version 0.1
1.1
OIG/GSA Exclusion List Reporting
August 11, 2017
 
PE Executive Support
3/2/2018
FAC.DC0.001
Physical Security and Access - Data Center and Equipment Rooms
10/13/14
 
SOX 307 Reporting Up Policy
10/23/2010
CC-19
Anti-Bribery and Anti-Money Laundering Policy
March 5, 2015









-7-

--------------------------------------------------------------------------------


MOLINA/ INFOSYS    CONFIDENTIAL










































SCHEDULE 15
HR MATTERS AND KEY PERSONNEL


(i)

--------------------------------------------------------------------------------

MOLINA/ INFOSYS    CONFIDENTIAL




CONTENTS
Paragraph
Page
1
Definitions and Interpretation
- 2 -
2
General Provisions
- 2 -
3
Pre-Commencement Date Work-Shadowing
- 3 -
4
Designated Employee Hiring Requirements
- 3 -
5
Designated Employee Transition Process
- 3 -
6
Employment of Transitioned Employees
- 4 -
7
Key Personnel
- 6 -
8
Service Provider Personnel
- 8 -
9
Status, Responsibility and Authorization
- 10 -
10
Incentives
- 10 -
11
Employee Records
- 11 -
12
Continuity of Service Provider Personnel
- 11 -
13
Assignment of MOLINA Staff
- 11 -
14
Service Provider Assistance
- 12 -
15
Liability and Indemnification
- 12 -
Appendix A Key Personnel
- 14 -











(i)

--------------------------------------------------------------------------------






1.DEFINITIONS AND INTERPRETATION
1.1
Capitalized terms used but not defined in this Schedule shall have the meanings
given in Schedule 1 (Definitions and Interpretation) to the Agreement.

1.2
The following defined terms used in this Schedule shall have the meanings
specified below:

(a)
“Molina Disability” shall have the meaning set forth in Paragraph 4.1.

(b)
“Molina Leave of Absence” shall have the meaning set forth in Paragraph 4.1.

(c)
“Molina Net Credited Service” shall mean a Designated Employee’s total years of
service with Molina, commencing with his/her date of hire and ending on his/her
last date of employment with Molina, as may be adjusted for any breaks in
service.

(d)
“Designated Molina Employees” shall mean the employees identified by Molina on
Appendix A.

(e)
“Service Provider Benefit Plans” shall have the meaning set forth in
Paragraph 6.3.

(f)
“Service Provider Employment Date” shall mean the date on which each
Transitioned Employee begins his/her employment with Service Provider, which
date shall be on the Effective Date, except for any employee who is on a Molina
Leave of Absence or Molina Disability on the Effective Date, in which case
employment with Service Provider shall begin on the first Business Day following
his/her return to active service with Molina at the end of such Molina Leave of
Absence or Molina Disability; provided that in special circumstances any other
Transitioned Employee may begin his/her employment with Service Provider on such
date after the Effective Date as Molina and Service Provider may mutually agree.

(g)
“Transitioned Employee” shall mean a Designated Employee who timely accepts
Service Provider’s offer of employment and commences employment with Service
Provider in accordance with Paragraph 5.

2.GENERAL PROVISIONS
2.1
This Schedule describes the responsibilities of Molina and the Service Provider
in relation to personnel at and before the relevant Service Commencement Dates,
during the Term and on the termination, partial termination or reduction of any
Services. Certain additional obligations in relation to personnel are set out in
the Exit Plan.

2.2
Unless explicitly mentioned otherwise, where in this Schedule or in the Exit
Plan, Molina is given a right (and that right shall also be given to any
Successor Supplier), Molina or the Successor Supplier shall be entitled to
exercise that right.

2.3
Unless explicitly mentioned otherwise, where in this Schedule or in the Exit
Plan, Molina has an obligation to fulfill, that obligation may be fulfilled by
either Molina or a Successor Supplier.



2

--------------------------------------------------------------------------------





2.4
An obligation of the Service Provider in this Schedule or in the Exit Plan shall
be construed to mean that the Service Provider must perform that obligation
itself and must ensure that each and every Subcontractor performs that
obligation to the extent that it is relevant.

3.PRE-COMMENCEMENT DATE WORK-SHADOWING
3.1
At Service Provider’s request, prior to the relevant Service Commencement Date,
the Service Provider may assign an agreed number of its employees, to be agreed
with Molina, to “work-shadow” Molina’s employees in order to understand Molina’s
business operations and to facilitate such transfer of knowledge and skills as
will assist the Service Provider in providing the Services, provided that the
Service Provider shall ensure that its assigned employees do not interfere with,
hinder or restrict Molina’s business operations and that the assigned employees
will comply with all Molina’s policies and procedures (as disclosed to the
Service Provider or its personnel) while on Molina’s premises. Any such assigned
employees shall at all times remain employees of the Service Provider and will
be subject to the management and directions of the Service Provider during the
period of the assignment.

4.DESIGNATED EMPLOYEE HIRING REQUIREMENTS
4.1
Subject to the terms and conditions set forth in this Schedule, Service Provider
shall extend offers of employment to all Designated Employees on Appendix A,
regardless of whether any such Designated Employee is on an approved leave of
absence as determined under any of Molina’s leave of absence policies (“Molina
Leave of Absence”) or receiving benefits from Molina’s Short-Term Disability
Benefit Plan (“Molina Disability”).

5.DESIGNATED EMPLOYEE TRANSITION PROCESS
5.1
The process by which the Designated Employees shall become Transitioned
Employees is as follows:

(a)
As agreed to between Molina and Service Provider, Service Provider shall provide
all Designated Employees with a general introduction package that has been
reviewed by Molina and that shall include information regarding
non-individualized terms and conditions of Service Provider’s offer of
employment and information regarding Service Provider, its general management
values, policies and practices and its performance standards and business
conduct requirements. Thereafter, Molina shall provide Service Provider with
access to the Designated Employees for group informational meetings at such
dates, times and frequency as Molina, in its sole discretion, may determine to
be appropriate. Prior to any such meetings, the Parties shall work together to
agree upon guidelines for the meetings.

(b)
[redacted].

(c)
[redacted].



(d)
[redacted].

(e)
[redacted].

(f)
[redacted].



-3-

--------------------------------------------------------------------------------





(g)
Each Designated Employee who timely accepts Service Provider’s offer of
employment shall become a Transitioned Employee and shall commence employment
with Service Provider on the Effective Date, which shall be his/her Service
Provider Employment Date; provided, however, that (i) any Designated Employee
who is on a Molina Leave of Absence or Molina Disability shall commence
employment with Service Provider immediately following returning to work;
(ii) Service Provider shall not be required to employ any such Designated
Employee who does not return to work within twelve (12) months of the Effective
Date, and (iii) Service Provider will use commercially reasonable efforts to
obtain the transfer any H1-B visa held by a Designated Employee to Service
Provider’s sponsorship.

(h)
Service Provider shall immediately inform Molina when any Designated Employee
declines an offer of employment.

6.EMPLOYMENT OF TRANSITIONED EMPLOYEES
6.1
Service Provider shall not terminate any Transitioned Employee during the first
[redacted] of his/her employment with Service Provider; provided, however, that
Service Provider may terminate the employment of any Transitioned Employee for
Cause (as that term is defined in Service Provider’s policies, practices and
procedures; and provided, further, that all decisions regarding the termination
of any Transitioned Employee shall be the sole responsibility of Service
Provider.

6.2
For a period of no less than [redacted] following each Transitioned Employee’s
Service Provider Employment Date, such Transitioned Employee shall be]:

(a)
[redacted];

(b)
[redacted];

(c)
assigned to perform job responsibilities with Service Provider that are
substantially similar job responsibilities assigned to the Transitioned Employee
at Molina immediately prior to the Effective Date, unless mutually agreed upon
between the Transitioned Employee, Molina and Service Provider; and

(d)
permitted to work at the same work location as with Molina immediately prior to
the Effective Date (including working remotely if there is no Molina location
nearby) during the time the Transferred Employee is assigned to the Molina
account.

6.3
[redacted]:

(a)
[redacted];

(b)
[redacted]

(c)
    [redacted].

6.4
[redacted].

6.5
Without limiting the obligations in Paragraph 6.2, any Transitioned Employee
whose employment is terminated by Service Provider in the first [redacted] of
his/her employment



-4-

--------------------------------------------------------------------------------





with Service Provider, not for cause, shall be paid severance by Service
Provider that is the greater of the severance payment calculated under,
(a) Molina’s severance plan or policy and a formula providing for base salary
payments of four months for AVPs and Directors, three months for Managers and
Supervisors and two months for all other positions, and (b) the applicable
Service Provider severance plan or policy maintained by Service Provider;
provided, however, that no Transferred Employee whose employment is terminated
by Service Provider shall receive severance from Service Provider unless and
until Service Provider obtains from such Transferred Employee a general release
that includes as a releasee any “Predecessor Employer,” and that term is defined
within the general release generically in a manner that would reasonably be
construed to include Molina. Severance for any Transferred Employee whose
employment is terminated after the first [redacted] for a reason that qualifies
him or her for severance under a Service Provider severance plan or policy that
shall be calculated by recognizing both the Transferred Employee’s Molina Net
Credited Service and his/her service with Service Provider.
7.KEY PERSONNEL
7.1
The Service Provider shall ensure that each Key Service Provider Position is
occupied by suitably qualified Service Provider Personnel, which may include
Transitioned Employees, in accordance with this Paragraph 7 during the entire
term of the Agreement, unless the written consent of Molina is first obtained or
the Parties agree that such Key Service Provider Position is no longer required
for the provision of the Services. 1 The designation of any Key Service Provider
Position in addition to those set forth in Appendix A shall require agreement of
the Parties.

7.2
Each Key Person shall be dedicated on a fulltime basis to the provision of the
Services for the period set forth in Appendix A.

7.3
If any present or former Key Person breaches his/her confidentiality obligations
entered into pursuant to Paragraph 8.2 below, then the Service Provider shall
take steps so as to prevent any future breach of such obligations, including
reviewing the processes to protect confidentiality information and/or removing
the Key Person from his/her position, if still so engaged.

7.4
Paragraph 7.3 and any confidentiality agreement entered into pursuant to
Paragraph 8.2 are without prejudice to the Service Provider’s obligations of
confidentiality under the Agreement and at law.

7.5
Service Provider shall ensure that no Key Person is removed from his/her
specified role in the performance of the Service Provider’s obligations under
the Agreement for the duration of his/her designation as a Key Person unless:

(a)
he/she resigns as an employee of the Service Provider or any relevant
Subcontractor; or

(b)
he/she dies; or



                                         
1 Note: Key Person designation already addressed in MSA and Schedule 1.


-5-

--------------------------------------------------------------------------------





(c)
he/she has become incapable of performing the essential functions of his/her
position through illness or incapacity, or he/she is unavailable, due to family
or medical leave or other leave which the Service Provider is legally obliged to
provide, in each instance where such incapacity or unavailability lasts, or has
been certified as being expected to last, for a consecutive period of more than
20 Business Days, and in such instance the removal shall be temporary, for the
duration of the absence; or

(d)
    he/she has committed any act or omission with respect to which appropriate
disciplinary action is to remove the Key Person from his/her specified role; or

(e)
Molina requests a replacement pursuant to Paragraph 7.9; or

(f)
the prior written consent of Molina is first obtained.

7.6
Before removing any Key Person in accordance with Paragraph 7.5 or appointing
any person to a Key Service Provider Position, the Service Provider shall:

(a)
notify Molina of the proposed removal or appointment;

(b)
in the case of an appointment, provide Molina with a curriculum vitae of the
proposed candidate and discuss the position with Molina and permit Molina, on
request, to meet the proposed candidate; and

(c)
to the extent that it is lawfully able to do so, provide Molina with such
information as Molina requests in relation to the proposed removal or
appointment.

7.7
No person shall be appointed to a Key Service Provider Position without Molina’s
prior written approval.

7.8
If a Key Person is to be replaced, the Service Provider shall ensure that a
replacement who is acceptable to Molina is appointed as soon as practicable,
that there is a handover period that is reasonable in the circumstances and that
any adverse effects of the change of personnel on the performance of the Service
Provider’s obligations under the Agreement or on Molina’s businesses are
minimized. The Service Provider shall be responsible for all costs relating to
such handover.

7.9
Molina may request that the Service Provider replace any Key Person if:

(a)
the Key Person has become incapable of performing the essential functions of
his/her position through illness or incapacity, or he/she is unavailable, due to
family or medical leave or other leave which the Service Provider is legally
obligated to provide, in each instance where such incapacity or unavailability
lasts, or has been certified as being expected to last, for a consecutive period
of more than 20 Business Days, and in such instance the replacement shall be
temporary, for the duration of the absence; or

(b)
the Key Person’s performance or conduct is, in Molina’s reasonable opinion,
unsatisfactory or prejudicial to the working relationship between the Parties
and the Services being provided, provided that:

(i)
before making any such request Molina has consulted with the Service Provider,
and the Service Provider and/or the Key Person did not remedy



-6-

--------------------------------------------------------------------------------





any unsatisfactory performance and/or conduct within thirty (30) days after
Molina’s notice pursuant to this Paragraph 7.9(b); and
(ii)
the proviso in this Paragraph 7.9 shall not apply if Molina has previously
provided notice of any concerns relating to the Key Person in accordance with
Paragraph 7.9(b)(i).

7.10
The Service Provider shall replace the Key Person as soon as reasonably
practicable after conclusion of the processes set forth in Paragraph 7.9 and, in
any event, no later than two (2) months after such notice, or within such longer
period as is reasonably necessary as a result of circumstances which are beyond
the reasonable control of the Service Provider. The replacement of a Key Person
under this Paragraph 7.10 shall be carried out in accordance with the provisions
of Paragraph 7.6 above.

7.11
If a Key Person is unavailable or unable to respond to the needs of his/her
position for a significant period, and Molina so requests, the Service Provider
shall promptly nominate an alternate. The alternate shall have all the authority
of the relevant Key Person for so long as the Key Person remains unavailable or
unable to respond, and Molina may require the replacement of the alternate in
accordance with this Paragraph 7.

7.12
Molina may, by written notice to the Service Provider, request Service Provider
to designate new or alternative Key Service Provider Positions, and such new or
alternate Key Service Provider Positions will be agreed via the Change Control
Process.

7.13
The Service Provider shall defend, indemnify, keep indemnified and hold harmless
Molina and any Molina Company from any employment related liability arising from
any withdrawal or removal of Key Personnel (including any associated termination
of employment) pursuant to this Paragraph 7, except to the extent such liability
results from any unlawful act or omission of Molina.

8.SERVICE PROVIDER PERSONNEL
8.1
The Service Provider shall ensure that Service Provider Personnel:

(a)
have all the skills, experience, training, knowledge and linguistic fluency
requisite to carry out the tasks allocated to them;

(b)
are trained in connection with the provision of the Services in accordance with
market standards and any particular and reasonable Molina requirements provided
to the Service Provider;

(c)
comply with any reasonable directions or decisions provided by Molina which are
consistent with the Service Provider’s obligations under the Agreement; and

(d)
have the appropriate work authorizations in accordance with Applicable Law; and

(e)
while performing the Services, comply with professional standards of behavior
and with Molina’s policies regarding personal and professional conduct, safety
and security and any other policies and procedures as have from time to time
been provided to the Service Provider or the relevant Subcontractor (including
the Policies).



-7-

--------------------------------------------------------------------------------





8.2
The Service Provider shall, subject to Applicable Law, ensure that the Service
Provider Personnel:

(a)
enter into, or have already entered into, a confidentiality agreement with the
Service Provider obligating the Service Provider Personnel to comply with
confidentiality obligations which cover the confidentiality obligations in the
Agreement; and

(b)
cooperate constructively with Molina or Molina personnel and third party
personnel with whom they come into contact in the course of the provision of the
Services.

8.3
If any of the Service Provider Personnel, in the reasonable opinion of Molina,
do not at any time meet any of the requirements in Paragraphs 8.1 or 8.2, Molina
shall so notify the Service Provider, and the Service Provider shall immediately
review the matter and consult with Molina on its proposals to address Molina’s
concerns. Following this review and consultation and, in any event, within ten
(10) Business Days after the notification is received, if Molina is not
reasonably satisfied, Molina may require the Service Provider to, and the
Service Provider shall, remove the relevant Service Provider Personnel from the
performance of the Services. The requirement to remove such an individual shall
not excuse the Service Provider from any obligation of the Service Provider
contained in the Agreement.

8.4
In order to protect Molina’s confidential and other proprietary information, the
Key Service Provider Personnel shall not be assigned to or involved with the
business or prospective business of any Molina Competitor while he/she is
involved in the provision of the Services or for the twelve (12) months after
his/her involvement with the Services ceases.

8.5
The Service Provider shall defend, indemnify, keep indemnified and hold harmless
Molina from any employment related liability arising from any withdrawal or
removal of Service Provider Personnel (including any associated termination of
employment) pursuant to this Paragraph 8 except to the extent such liability
results from any unlawful act or omission of Molina (including direction by
Molina to act in an unlawful manner).

8.6
The Service Provider certifies that it is not named on the Specially Designated
National (“SDN”) list maintained by the US Office of Foreign Assets Control and
shall ensure that none of the Service Provider Personnel:

(a)
is named on the SDN list or on the United States Denied/Restricted Party List
(“DRPL”) maintained by the US Department of Commerce; or

(b)
is considered a national of any country under US embargo or anti-terrorism
export controls.

8.7
The Service Provider shall ensure that the Service Provider Personnel are
appropriately vetted, including criminal and other background checks to the
extent permitted by Applicable Law, and that no individual who does not meet the
standards required by this Schedule or the Agreement is involved in the
provision of the Services. Vetting shall be considered appropriate if they meet
the Service Provider’s and market standards for the role in question together
with any specific requirements provided to the Service Provider in writing by
Molina.

8.8
The Service Provider shall comply with all relevant employment, labor,
immigration and work permit laws and regulations in respect of the Service
Provider Personnel.



-8-

--------------------------------------------------------------------------------





8.9
The Service Provider shall be and remain liable for all amounts due to or in
respect of the Service Provider Personnel, including but not limited to salary
and other emoluments, benefits, payroll taxes, and social security payments,
subject to Molina’s obligations in Paragraph 15.

8.10
Without limiting any other provisions of this Schedule, and if and to the extent
applicable, Service Provider shall comply with United States Department of Labor
regulations regarding:

(a)
equal employment opportunity obligations of government contractors and
subcontractors;

(b)
employment by government contractors of Vietnam-era and disabled veterans;

(c)
employment of disabled persons by government contractors and subcontractors;

(d)
developing written affirmative action programs;

(e)
certifying no segregated facilities;

(f)
filing annual EEO-1 reports;

(g)
utilizing minority-owned and female-owned business concerns; and

(h)
any successor regulations thereto which are incorporated by reference herein.

9.STATUS, RESPONSIBILITY AND AUTHORIZATION
9.1
No Service Provider Personnel shall become employed by, or be deemed to be
employed by any member of the Molina Group (before the termination, partial
termination or reduction of the relevant Services) as a consequence of the
provision of the Services (unless the Parties and the individual otherwise
expressly agree in writing), and the Service Provider shall defend, indemnify,
keep indemnified and hold harmless Molina and each Molina Company against all
costs, losses and expenses arising out of or relating to any claim by any
Service Provider Personnel that he/she has become an employee of Molina or any
Molina Company or subcontractor of either, unless (a) he/she has become an
employee of Molina or any Molina Company or subcontractor of either as a result
of an offer of employment by Molina, a Molina Company or subcontractor of
either, or (b) such liability results from any unlawful act or omission of
Molina.

9.2
All Service Provider Personnel shall be deemed expressly authorized by the
Service Provider to perform the Services, and all Key Persons shall be deemed
expressly authorized by the Service Provider to communicate with Molina
regarding the Services.

10.INCENTIVES
10.1
The Service Provider shall encourage and incentivize the Service Provider
Personnel by appropriate means to maximize:

(a)
the quality and efficiency (for the benefit of Molina) with which the Services
are delivered; and



-9-

--------------------------------------------------------------------------------





(b)
Molina’s satisfaction with the Services.

10.2
In relation to any incentive scheme or arrangement affecting one or more Key
Persons, the Service Provider will give Molina an opportunity to provide input
with respect to the performance targets of such Key Persons, and the Service
Provider shall consider such input for such targets. The provisions of this
Paragraph 10.2 are without prejudice to the generality of Paragraph 10.1 above.

11.EMPLOYEE RECORDS
11.1
The Service Provider shall maintain comprehensive, accurate and up-to-date
employee records in relation to the Service Provider Personnel, including
training records, roles performed and numbers of Service Provider Personnel and
staff structure, which shall, subject to Applicable Laws, be available for
inspection by Molina.

11.2
Without limiting Paragraph 11.1 above, the Service Provider shall maintain an up
to date list of all Service Provider Personnel working on any Molina premises
(for any length of time), listing, where relevant, immigration authorization and
work permit status. This list will be provided to Molina within five (5)
Business Days of any request.

12.CONTINUITY OF SERVICE PROVIDER PERSONNEL
12.1
The Service Provider shall make all reasonable efforts to maintain continuity in
relation to Service Provider Personnel.

12.2
The Service Provider shall provide a quarterly report on the Service Provider
Personnel turnover rate. If Molina notifies the Service Provider in writing that
the turnover is not in line with Good Industry Practice, the Parties will meet
to discuss the impact of the turnover rate on the provision of the Services, and
the Service Provider shall, as soon as practicable or, in any event, within ten
(10) Business Days, submit to Molina a proposal for reducing the turnover rate,
to be discussed and agreed with Molina. Once agreed, the Service Provider will
implement the proposal as soon as practicable.

13.ASSIGNMENT OF MOLINA STAFF
13.1
Any Molina employees will at all times remain employees of Molina and will be
subject to the management and directions of Molina during the period of
assignment.

13.2
Molina shall ensure that its assigned employees do not interfere with, hinder,
restrict or prevent the Service Provider from meeting its obligations under the
Agreement and that they comply with all Service Provider policies and
procedures, as notified from time to time, while on Service Provider premises.

13.3
Prior to the expiry or termination of the Agreement, or the termination or
partial termination of any Services (or where any such an event is reasonably
likely to occur), the Service Provider will allow Molina or a Successor Supplier
to assign an agreed number of their employees to the Service Provider in order
to work-shadow the Service Provider Personnel to facilitate such transfer of
knowledge and skills in relation to the Services as Molina shall consider to be
necessary. Access by Successor Supplier personnel to Service Provider’s premises
or systems may be conditioned on the Successor Supplier executing a suitable
confidentiality agreement.



-10-

--------------------------------------------------------------------------------





14.SERVICE PROVIDER ASSISTANCE
14.1
At Molina’s reasonable request, the Service Provider shall make available to
Molina or a Successor Supplier for the continued support of the Services any
Service Provider Personnel who do not transfer to Molina or a Successor Supplier
for any reason, on a full or part time basis, as appropriate, for an agreed
period following termination of the relevant part of the Services (or as
otherwise required by Molina) in order to facilitate such transfer of knowledge
and skills in relation to providing the Services to Molina’s or a Successor
Supplier’s personnel, as shall be necessary to ensure, to Molina’s satisfaction,
uninterrupted continuity in the provision of the Services. The Service Provider
shall be entitled to charge for such continued support in accordance with the
principles described in Schedule 8 (Termination Assistance and Exit).

15.LIABILITY AND INDEMNIFICATION
15.1
Molina shall assume liability for all claims asserted by or on behalf of any
Designated Employees arising out of their employment with Molina prior to their
Service Provider Employment Date, including any termination of employment by
Molina, and the Service Provider shall assume liability for all claims asserted
by any Transitioned Employees arising out of their employment with or
termination of employment from the Service Provider.

15.2
The Service Provider shall be fully responsible for and, unless prohibited by
Applicable Law, shall defend, indemnify, keep indemnified and hold harmless
Molina and each Molina Company against (a) all losses arising out of or relating
to any claim or liability for any labor, employment or immigration related claim
or any claim based on worker status brought against Molina or any Molina Company
or any Molina subcontractor arising out of or in connection with any Service
Provider Personnel, and (b) all costs, claims and liabilities arising out of or
in relation to any of the foregoing (including costs and expenses, reasonable
attorneys’ fees and expenses), including with respect to any:

(a)
alleged violation of federal, state, local, international or other laws or
regulations or any common law protecting persons or members of a protected class
or category, including without limitation laws or regulations prohibiting
discrimination or harassment on the basis of a protected characteristic,

(b)
alleged work-related injury, illness or death, except as may be covered by the
Service Provider’s workers’ compensation plans,

(c)
claim for payment of wages, or

(d)
claim accrued employee pension or welfare benefits, except to the extent such
claim arises in connection with a pension or benefit of a Transitioned Employee
arising prior to the Service Provider Employment Date.

except to the extent such losses, costs, claims or liability results from any
unlawful act or omission of Molina.
15.3
Molina shall indemnify and hold the Service Provider harmless, to the fullest
extent permitted by applicable law, against any liability or expenses (including
reasonable attorneys’ fees and expenses) incurred or suffered by the Service
Provider as a consequence of the Service Provider’s being made a party or being
threatened to be made a party to any action, suit or proceeding commenced by or
on behalf of any Designated Employee arising out of or relating



-11-

--------------------------------------------------------------------------------





to any act or omission by Molina or any employee or agent of Molina prior to the
Effective Date with respect to any:
(a)
alleged violation of federal, state, local, international or other laws or
regulations or any common law protecting persons or members of a protected class
or category, including without limitation laws or regulations prohibiting
discrimination or harassment on the basis of a protected characteristic,

(b)
alleged work-related injury, illness or death, except as may be covered by
Molina’s workers’ compensation plan,

(c)
claim for payment of wages, or

(d)
claim for accrued employee pension or welfare benefit obligations;

except to the extent such losses, costs, claims or liability results from any
unlawful act or omission of the Service Provider.
15.4
The provisions of this Paragraph 15 shall be in addition to any similar
provisions contained in the Agreement and in other sections of this Schedule,
and in the event of a conflict, the specific provision shall control over the
general provision. The Parties shall follow the procedures set forth in the
Agreement with respect to any claim for indemnification.

15.5
Each Party’s indemnity obligations arising pursuant to this Paragraph 15 shall
not be subject to, and shall not accrue against, any limitation of liability set
out in the Agreement.







-12-

--------------------------------------------------------------------------------






Appendix A
Key Personnel
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
[redacted]
 
[redacted]
 
 
 
[redacted]
 
[redacted]
[redacted]
 
 
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
[redacted]
 
 
 
[redacted]
[redacted]
[redacted]
 
[redacted]
[redacted]
 
 
[redacted]
[redacted]
 







-13-

--------------------------------------------------------------------------------






























SCHEDULE 16
DEPENDENCIES




--------------------------------------------------------------------------------







CONTENTS
Clause
 
Page
1.
Definitions
3
2.
Introduction
3





-2-

--------------------------------------------------------------------------------






1.
DEFINITIONS

1.1
Capitalized terms used but not defined in this Schedule shall have the meanings
given in Schedule 1 (Definitions and Interpretation) of this Agreement.


2.
INTRODUCTION

2.1
This Schedule sets out the Molina Responsibilities and the date by which the
Service Provider requires them to be completed.





– 3 –

--------------------------------------------------------------------------------






Reference
Molina Responsibility
Due Date
DP1


Molina to provide access to all updated Inventories / CMDB / Asset Database
(registers), Design Diagrams, Architecture Diagrams, Runbooks, Operating Manual,
Operations policies and standards, Risk and Issues documents, Capacity Reporting
methodology and reports, Vulnerability reports, CDC known error database,
patching status reports, SLA/KRA/KPI Reporting, Quality check, 3rd Party contact
information, 3rd Party contract details, required software tools and existing
call / Service Desk ticket monitoring parameters that are required to perform
the scope the services. IT inventories across Service Towers are aligned to the
RU counts in the pricing sheet. Infosys would validate actual RU counts by the
end of transition.
The start date for Transition as set out in the Detailed Transition Plan
DP2
Ensure that it has RTU (right to use) for the Service Provider to use the
following Software in connection with the Service Provider’s provision of the
Services: Tools as set out in Appendix 6-D to Schedule 6.
45 days after the Effective Date
[redacted]
[redacted]
[redacted]
DP4
Molina’s existing toll-free numbers will be leveraged for in-scope voice
requirements (for general and VIP callers)
Final Go Live Date
[redacted]
[redacted]
[redacted]
DP6
Molina will provision required number of licenses for Service Provider
Personnel, in a number subject to Molina’s approval, to have access to
ServiceNow (Access required - Fulfiller users, Planner Users, Worker User,
Software Asset Management, Discovery), in each case as set out in the Detailed
Transition Plan
The start date for Transition as set out in the Detailed Transition Plan
DP7
Molina will provide adequate seating facility to Service Provider Personnel
onsite at Molina’s office locations, in a number subject to Molina’s approval,
along with a Molina-imaged PC
Final Go Live Date
DP8
Molina will provide the applicable Service Provider Personnel, in a number
subject to Molina’s approval, access to the applicable Molina offices where such
individual performs the Services
The start date for Transition as set out in the Detailed Transition Plan
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



-4-

--------------------------------------------------------------------------------





DP13
•    Molina will allow the use of collaboration tools like WebEx to conduct
knowledge transfer sessions to transition team working from India delivery
centers. All KT and some shadowing sessions will need to be recorded for later
review. The recordings will be considered Molina property.
•     All backlog tickets carried forward from the current team into steady
state will be excluded from SLA computation.
 
DP14
Molina will assign technical resources to work with Infosys in order to set up
remote connectivity with Infosys Bangalore/Chandigarh/Manila Offices.
One week before the start date for Transition as set out in the Detailed
Transition Plan
DP15
•    Molina to share the resource onboarding pre-requisite/process 10 business
days before the start of the transition.
•    Molina to ensure Infosys designated resources are on-boarded in an
expedited manner
•    Molina to provide VDI/Virtual Desktop/RSA/Remote Login capability to the On
boarded resources
•    Infosys will provide complete list of resource names along with roles and
location 10 days in advance to ensure proper onboarding during steady state
•    Infosys to ensure proper device availability for all resources offshore to
meet Molina requirements as defined (Desktop, Laptops, Phones etc.,) before the
resources are onboarded
The start date for Transition as set out in the Detailed Transition Plan
DP16
Approve draft transition plan, schedule and SME availability before the
transition is commenced.
One week before the start date for Transition as set out in the Detailed
Transition Plan



-5-

--------------------------------------------------------------------------------





DP17
Share the details of the Molina SME’s for each track and confirm the
availability as per the KT Plan shared by Infosys. Infosys to share details of
Infosys resources who will be participating in the KT sessions one day after
contract signature


One week before the start date for Transition as set out in the Detailed
Transition Plan
DP18
Molina to share details and ensure that there are adequate Underpinning
Contracts/support arrangements with the OEM and Third party vendors (eg
Microsoft, Oracle , IBM, ServiceNow, Cisco, etc ) where there is an
interdependency of services and deliverables.
During Transition Phase
DP19
Timely feedback (As per the transition plan) of Molina on the Infosys
queries/deliverables/escalations during the overall Transition phase
During Transition Phase
DP20
Timely approvals during ARC/security council to bring in Infosys recommended
tools IIMSS, ESM café and Cyber Gaze into Molina environment
Molina will provide required infrastructure for installation of Infosys
recommended tools (IIMSS, ESM café and Cyber Gaze) in Dev, QA and Production
environment
The start date for Transition as set out in the Detailed Transition Plan
DP21
Provide access to Molina facilities, depots and logistic service providers
The start date for Transition as set out in the Detailed Transition Plan
DP22
Molina will ensure that every dispatch site is made accessible to the named and
verified Infosys dispatch engineer along with a site contact
The start date for Transition as set out in the Detailed Transition Plan
DP23
During transition, Molina will be the single point of contact for any
communication and will mediate on any issues or conflicts with any third party
vendors.
During KT Phase
DP24
Third party contact information will be provided to Infosys team during KT
phase. For e.g. WAN Link provider information, Third party asset disposal
services etc
During KT Phase
DP25
All in-flight Infra projects will be assessed by Infosys as part of the
transition and an approach for assisting in in-flights and taking over support
as per the Statement of Work will mutually agree to by Infosys and Molina.
During KT Phase
[redacted]
[redacted]
[redacted]
DP27
Any other dependencies expressly set out in the Agreement as a responsibility of
Molina e.g FRMor SOWs.
During Transition and Steady State



-6-

--------------------------------------------------------------------------------





DP28
Molina will complete 50% of DR migration to Azure (based on # of VMs, storage
and back-up) and the remaining work will be completed by Infosys.


Transition to steady state complete
DP29
•    Infosys and Molina to provide organization holiday calendar before
transition, to put the transition plan accordingly
•    Molina to provide vacation calendar/details of the Molina SMEs
participating in KT sessions. The details to be provided before the transition
commencement date, for transition planning
The start date for Transition as set out in the Detailed Transition Plan
DP30
Molina will assign SME(s) to provide requirements to build Business Service
Assurance (BSA) use-cases during IIMSS implementation phase. The SME also will
be responsible to get necessary approvals from Molina team (IT/Business) to
enable IIMSS team build necessary interfaces, access to required tools and data.
Molina will provide the priority of the applications that needs to be
covered under BSA. Infosys IIMSS team will build BSA for 4 critical
applications.
During steady state
DP31
Molina will provide OEM/third party support for End Of Life (EOL) hardware and
software configuration items. This would be finalized during the Transition.


Transition to steady state complete







-7-

--------------------------------------------------------------------------------
































SCHEDULE 17
MUTUAL ASSISTANCE AND COOPERATION






--------------------------------------------------------------------------------







CONTENTS


Clause
 
Page
1.
Definitions
1
2.
Introduction
1
3.
Mutual Assistance
1
4.
Operational Level Agreements
5





(i)

--------------------------------------------------------------------------------









1.DEFINITIONS
Capitalized terms used but not defined in this Schedule shall have the meanings
given in Schedule 1 (Definitions and Interpretation) to this Agreement.

2.INTRODUCTION
2.1
This Schedule deals with the interaction between the Service Provider and the
Other Service Providers.

2.2
Nothing in this Schedule relieves the Service Provider of any of its obligations
under this Agreement or any Project Work Order, or requires any Other Service
Provider to perform any of the Service Provider’s obligations under this
Agreement or any Project Work Order.

2.3
The Service Provider shall enter into an Agreed Form Non-Disclosure Agreement
with the Other Service Providers where requested to do so by Molina to
facilitate the performance of its obligations under this Schedule.


3.MUTUAL ASSISTANCE
3.1
The Service Provider shall provide Molina and each Other Service Provider with
reasonable cooperation and assistance as requested by each such party.

3.2
In particular, the Service Provider shall provide reasonable cooperation to each
Other Service Provider in relation to the following matters (in each case, in so
far as the matters set out below are relevant to the Services or any
Deliverables, or to Systems, Software or services that relate to the Services or
any Deliverables):

(a)
change management and in particular any relevant change control process;

(b)
problem management;

(c)
service desk management;

(d)
business continuity, technology refresh and disaster recovery planning;

(e)
security of Molina Data, Applications and Systems (including Intellectual
Property Rights);

(f)
transfer and migration of Molina Data;

(g)
data recovery and back–up procedures;



-1-

--------------------------------------------------------------------------------





(h)
operation and execution of production control and job schedules;

(i)
database administration;

(j)
configuration management;

(k)
any handover processes;

(l)
crisis management and escalation management;

(m)
project management; and

(n)
security of Service Provider Data and Systems (including Intellectual Property
Rights therein).

3.3
In addition to the general obligations set out in paragraphs 3.1 and 3.2, the
Service Provider shall:

(a)
provide all the Other Service Providers with:

(i)
the Service Provider’s roles and accountabilities for its delivery of the
Services, including organization charts, operating models and contact details,
in particular to ensure that contact points and interfaces are understood;

(ii)
reasonable knowledge transfer about Deliverables that have been developed by the
Service Provider, and about the Services and the Systems supported or managed by
the Service Provider under this Agreement, including difficulties and issues the
Other Service Provider may encounter in working with those Deliverables,
Services and Systems;

(iii)
such information regarding the operating environment, system constraints and
other operating parameters applicable to the Deliverables and the Services and
the Systems supported or managed by the Service Provider under this Agreement as
a service provider with reasonable technical skills and expertise would find
reasonably necessary in order to perform its work; and

(iv)
such information as is necessary to assist the Other Service Providers with
interoperation of its services with the Deliverables and the Services and the
Systems supported or managed by the Service Provider under this Agreement,

(b)
provide cooperation, support, information and assistance to the Other Service
Providers in a proactive, transparent and open way and in a spirit of trust and
mutual confidence;



-2-

--------------------------------------------------------------------------------





(c)
where possible, work with the Other Service Providers to prepare, and then
deliver services according to, a single, consolidated project plan incorporating
all the milestones that the Service Provider and each Other Service Provider is
required to achieve. If that is not possible, the Service Provider must at a
minimum co-ordinate its project plans with those of the Other Service Providers
to ensure that they are consistent, that dependencies between the Service
Provider and the Other Service Providers are clearly identified and that
milestones are aligned between project plans in order to ensure the optimal
delivery of the Services and the Other Services to Molina;

(d)
communicate appropriately and provide reasonable availability to communicate in
order to reach mutual solutions where necessary;

(e)
cooperate and assist with acceptance testing and any necessary quality assurance
analysis;

(f)
make itself available for a reasonable time after each Deliverable has Passed,
to respond promptly to questions and problems raised by the Other Service
Providers in connection with that Deliverable;

(g)
cooperate with the Other Service Providers in identifying planned downtime, and
cooperatively plan and communicate planned downtime so as to maximize benefit to
Molina and minimize disruption to the services and to Molina’s business;

(h)
cooperate with the Other Service Providers to co-coordinate the scheduling and
conducting of testing and the preparation of test scripts and test cases, and to
review test results as applicable;

(i)
where Incidents or Problems occur in relation to any Deliverable or any Services
or any Systems supported or managed by the Service Provider under this
Agreement, cooperate reasonably and in good faith with the Other Service
Providers, to the extent that this is required, including:

(i)
identifying what it would take to Resolve the Incident or Problem;

(ii)
Resolving an Incident or fixing a Problem as expeditiously and cost effectively
as possible and waiting until after the resolution of the relevant Incident or
Problem to raise (or take any action in relation to) any dispute as to whether
which Party or Other Service Provider is responsible, which Party or Other
Service Provider should bear the cost of fixing the Incident or Problem or any
associated legal issues;



-3-

--------------------------------------------------------------------------------





(iii)
providing prompt information where necessary; and

(iv)
where Incidents or Problems occur that have multiple possible solutions
(including Incidents or Problems that could be resolved through action by the
Service Provider, whether alone or with the Other Service Providers), cooperate
with Molina and/or the Other Service Providers to Resolve the Incident or
Problem in the way that causes the least disruption and cost to Molina and
complies with recognized industry standards and practices;

(j)
promptly identify any inconsistencies, ambiguities or gaps between the Other
Service Providers’ respective accountabilities and responsibilities which impact
(or may impact) upon the delivery of the services, and proactively engage the
Other Service Providers to resolve any such inconsistencies, ambiguities or
gaps;

(k)
adopt standard processes to support end to end service delivery in collaboration
with the Other Service Providers. Adoption of standard processes means that:

(i)
the Service Provider shall actively participate in the design, development,
introduction and operation of end to end service delivery processes, including
by participation in multi-supplier governance meetings and working sessions as
required; and

(ii)
the Service Provider shall provide its own insight and experience as required to
support end to end service delivery processes; and

(l)
wherever possible, for a given concept adopt such standard terminology as is
used already by Molina and the Other Service Providers and where no such
standardized terminology exists, use recognized industry standard terminology
wherever possible, in preference to terminology that describes the Service
Provider’s own products, services, tools and processes.

3.4
In addition to the obligations set out in paragraphs 3.1 to 3.3, the Service
Provider shall, in relation to each AD Service Provider:

(a)
in connection with each Project that relates to a project for the development of
an Application:

(i)
collaborate with the AD Service Provider in developing an estimate of the work
required by the Service Provider to support a Project, based on input from
Molina or the AD Service Provider and their requirements of the Service
Provider; and



-4-

--------------------------------------------------------------------------------





(ii)
when reviewing Input Deliverables provided by the AD Service Provider, identify
to both Molina and the AD Service Provider any issues that the Service Provider
believes arise as a result of information obtained by reviewing the Input
Deliverables;

(b)
provide the AD Service Provider with reasonable information about the Systems
supported or managed by the Service Provider under this Agreement in order to
assist the AD Service Provider in developing Applications that will depend upon,
be used in conjunction with or otherwise relate to those Systems; and

(c)
proactively, and with cooperation and support from Molina in obtaining this
information, in accordance with Good Industry Practice, obtain from the AD
Service Provider all necessary information about the Applications being
developed by the AD Service Provider and any related Third Party Software to be
used in conjunction with the Deliverables or with the Applications being
developed by the AD Service Provider, and use that information in the provision
of the Services.

3.5
In addition to the obligations set out in paragraphs 3.1 to 3.3, the Service
Provider shall, in relation to each AM Service Provider, provide such
information about the Services and the Systems supported or managed by the
Service Provider under this Agreement as the AM Service Provider may require in
order to provide maintenance, management and/or operations services in relation
to any Application that will depend upon, be used in conjunction with or
otherwise relate to the Services or those Systems.

3.6
In addition to the obligations set out in paragraphs 3.1 to 3.3, the Service
Provider shall, in relation to each Infrastructure Supplier:

(a)
participate in any reasonable discussions requested by the other Infrastructure
Supplier regarding the other Infrastructure Supplier’s requirements;

(b)
where necessary, provide reasonable assistance to the other Infrastructure
Supplier in meeting its requirements; and

(c)
ensure that the other Infrastructure Supplier is kept up-to-date with such
information about the Deliverables and the Services and the Systems supported or
managed by the Service Provider under this Agreement as is reasonably required
by the Infrastructure Supplier.

3.7
If the Service Provider is not receiving the cooperation that it requires from
any Other Service Provider and the lack of cooperation could impact on the
Service Provider’s ability to perform any of the Services, then the Service
Provider shall promptly notify Molina. Molina shall procure



-5-

--------------------------------------------------------------------------------





the mutual cooperation and assistance of the Other Service Provider as
contemplated by this Agreement.
3.8
A dispute or uncertainty about the financial consequences of, or operational
responsibility for an Incident or Problem does not entitle the Service Provider
to delay the resolution of that Incident or Problem or to suspend or defer the
performance of the Services or any Other Services.

3.9
The Service Provider shall provide to Molina, at Molina’s request, information
collected by the Service Provider or provided to the Service Provider about
Molina’s business, operations, Applications and Systems, as reasonably required
by Molina, and Molina shall be entitled to share that information with each
Other Service Provider for the purpose of that Other Service Provider providing
services to the Molina Companies.

3.10
The Service Provider shall comply with the reasonable security and health and
safety policies of each Other Service Provider if it is working on the site of
that Other Service Provider.

3.11
Molina is responsible for informing the Service Provider of the identity of each
Other Service Provider to whom the Service Provider is required to provide
cooperation and assistance under this Schedule, including informing the Service
Provider of the Applications for which each such AD Service Provider and AM
Service Provider is responsible and the Systems for which each such
Infrastructure Supplier is responsible.


4.OPERATIONAL LEVEL AGREEMENTS
4.1
In order to facilitate the smooth and effective delivery of services (including
the Services) to Molina in a multi-vendor environment, Molina may require the
Service Provider to enter into an operational level agreement (“Operational
Level Agreement”) with any Other Service Provider, as specified by Molina.

4.2
A change to any Operational Level Agreement and the re-allocation of
responsibilities within any Operational Level Agreement shall be dealt with
entirely between the Service Provider and the relevant Other Service Provider
and shall not require an Agreement Change, in accordance with the provisions of
this Agreement.

4.3
The principal purpose of each Operational Level Agreement shall be to clarify
the relevant responsibilities, accountability, access and dependencies between
the Service Provider and the relevant Other Service Provider in respect of
services to be provided to Molina.

4.4
A copy of each Operational Level Agreement and each subsequent version thereof
shall be published by the Service Provider on the Contract Management Portal
promptly after it is signed.





-6-

--------------------------------------------------------------------------------






















SCHEDULE 18
MOLINA LOCATIONS


(i)

--------------------------------------------------------------------------------







CONTENTS
Clause
 
Page
1.
Definitions
- 1 -
2.
Introduction
- 1 -
3.
Molina Locations Service Matrix
- 2 -





(i)

--------------------------------------------------------------------------------









1.DEFINITIONS
Capitalized terms used but not defined in this Schedule shall have the meanings
given in Schedule 1 (Definitions and Interpretation) of this Agreement.

2.INTRODUCTION
This Schedule is divided into three sections and sets out the Molina Locations
at which Molina operates and where the Service Provider shall provide the
Services.






1

--------------------------------------------------------------------------------






3.MOLINA LOCATIONS SERVICE MATRIX
The following table sets out the Molina Locations at which the Services shall be
provided:


#
Address Suite
City
State
Postal Code
Type
1.    
200 S. Main St
Corona
CA
92882
Office
2.    
1607 W. Main St,
El Centro
CA
92243
Office
3.    
1500 Hughes Way, Pod A
Long Beach
CA
90810-1870
Office
4.    
604 Pine Ave (Press Telegram)
Long Beach
CA
90802-1329
Office
5.    
650 Pine Ave (Meeker Baker)
Long Beach
CA
90802-1329
Office
6.    
100 Oceangate, 15th Floor
Long Beach
CA
90802
Office
7.    
300 Oceangate (300 Tower)
Long Beach
CA
90802
Office
8.    
200 Oceangate, #100
Long Beach
CA
90802-4317
Office
9.    
One Golden Shore Drive
Long Beach
CA
90802
Parking
10.    
1151 Walnut Avenue
Ontario
CA
91761
Clinic
11.    
887 E. 2nd Street
Pomona
CA
91766-2009
Clinic/Office
12.    
35-800 Bob Hope Drive
Rancho Mirage
CA
92270
Office
13.    
2180 Harvard St, #500
Sacramento
CA
95815
Office
14.    
300 University Avenue, #100
Sacramento
CA
95825-6518
Office
15.    
550 E. Hospitality Lane, #100
San Bernardino
CA
92408
Office
16.    
9275 Sky Park Court, #350
San Diego
CA
92123
Office



-2-

--------------------------------------------------------------------------------





#
Address Suite
City
State
Postal Code
Type
17.    
222 West 6th Street, floors 6, 7, 8 &11
San Pedro
CA
90731
Office
18.    
8300 N.W. 33rd Street, #400
Doral (Miami)
FL
33122-1940
Office
19.    
8200 NW 33rd Street
Doral (Miami)
FL
33122
Office
20.    
6622 SouthPoint Drive South, #450
Jacksonville
FL
32216
Office
21.    
3450 Buschwood Park Drive, #200
Tampa Bay
FL
33618
Office
22.    
950 Bannock St., Offices 1116 & 1117
Boise
ID
83702
Temp Office
23.    
950 Bannock St., Office 1169
Boise
ID
83702
Temp Office
24.    
9050 Overland, Suite 155
Boise
ID
83704
Office
25.    
1520 Kensington Rd, #212
Oak Brook
IL
60523-2197
Office
26.    
One West Old State Capitol Plaza, #300
Springfield
IL
62701
Office
27.    
615 W. Lafayette Blvd., #500
Detroit
MI
48226
Office
28.    
1321 S. Linden Road, #A
Flint
MI
48532
Office
29.    
3196 Kraft Ave, #303
Grand Rapids
MI
49512
Office
30.    
880 West Long Lake Rd
Troy
MI
48098-4504
Office
31.    
188 E Capitol, Suites 600, 700, 800
Jackson
MS
39201
Office
32.    
5610 Turing Dr SE
Albuquerque
NM
87106-9703
Data Center
33.    
400 Tijeras Ave NW
Albuquerque
NM
87102
Office
34.    
Kent Ave & 8th St
Albuquerque
NM
87102
Parking
35.    
500 4th Street
Albuquerque
NM
87102
Parking
36.    
5232 Witz Dr.
Clay
NY
13212
Office
37.    
70 E 55th St., 8th Floor
New York
NY
 
Office
38.    
819 South Salina St
Syracuse
NY
13202
Office
39.    
1101 Erie Blvd East, Suite #100
Syracuse
NY
13210
Clinic



-3-

--------------------------------------------------------------------------------





#
Address Suite
City
State
Postal Code
Type
40.    
9987 Carver Rd, Suite 250
Blue Ash
OH
45242
Office
41.    
25 Merchant St, #200
Cincinnati
OH
45246
Office
42.    
3000 Corporate Exchange Dr
Columbus
OH
43231
Office
43.    
6161 Oak Tree Blvd, #200
Independence (Cleveland)
OH
44131
Office
44.    
6001 Woodland Ave
Cleveland
OH
44104
Office/Storage
45.    
PR State Road 908, Km 0.4, Barrio tejas
Humacao
PR
791
Office
46.    
111 Hostos Ave.
Ponce
PR
716
Office
47.    
652 Munoz Rivera Ave, #300
San Juan
PR
918
Office
48.    
654 Munoz Rivera Ave, #1600
San Juan
PR
918
Office
49.    
Calle 25 de Julio St, #53, Urb. Villa Milagros
Yauco
PR
698
Office
50.    
440 Knox Abbott Drive, #430
Cayce
SC
29033-4353
Office
51.    
4105 Faber Place Drive, #120
N. Charleston
SC
29405
Office
52.    
4316 South McColl Road
Edinburg
TX
78539-3160
Office
53.    
445 Executive Center, #100
El Paso
TX
79902-1003
Office
54.    
15115 Park Row, #110
Houston
TX
77084-4288
Office
55.    
1660 N. Westridge Circle,
Irving
TX
75038
Office
56.    
5605 MacArthur, #400
Irving
TX
75038-2693
Office
57.    
6999 MacPherson Road, #213
Laredo
TX
78041-6450
Office
58.    
1255 W. 15th St, #100
Plano
TX
75075
Office
59.    
1232 Alma Rd.
Richardson
TX
75081
Data Center



-4-

--------------------------------------------------------------------------------





#
Address Suite
City
State
Postal Code
Type
60.    
84 NE Loop 410, #200
San Antonio
TX
78216-8419
Office
61.    
7050 Union Park Center, #240
Midvale
UT
84047-4169
Office
62.    
7070 Union Park Center
Midvale
UT
84047
Office
63.    
3959 Pender Dr, Suite 240
Fairfax
VA
22030
Office
64.    
4101 Cox Rd, #100
Glen Allen
VA
22408
Office
65.    
21540 30th Drive SE 101, #400
Bothell
WA
98021
Office
66.    
15 SW Everett Mall Way, #A
Everett
WA
98208-3230
Clinic
67.    
1330 North Washington St, #4000
Spokane
WA
99201
Office
68.    
19120 SE 34th St, 2nd floor
Vancouver
WA
98683
Office
69.    
616 A Valley Mall Parkway
East Wenatchee
WA
98802
Office
70.    
601 13th St NW, #800 North
Washington
WA DC
20005
Office
71.    
11002 W. Park Place
Milwaukee
WI
53224
Office







-5-

--------------------------------------------------------------------------------


































SCHEDULE 19
AGREED FORM NON-DISCLOSURE AGREEMENT







--------------------------------------------------------------------------------





























Non-Disclosure Agreement






--------------------------------------------------------------------------------






CONTENTS


Clause
 
Page
1.
Disclosure
- 1 -
2.
Obligations
- 2 -
3.
Confidentiality Period
- 3 -
4.
Exceptions to Obligations
- 3 -
5.
Disclaimers
- 3 -
6.
General
- 3 -
7.
Entire Agreement
- 4 -
8.
Governing Law and Jurisdiction
- 4 -







– i –

--------------------------------------------------------------------------------






THIS CONFIDENTIALITY AGREEMENT is made on [●]
BETWEEN:
(1)
[●], a company registered in [●] (company number [●]), whose registered office
is at [●] (“[●]”); and

(2)
[●], a company registered in [●] (company number [●]), whose registered office
is at [●] (“[●]”).

Each of [●] and [●] is referred to in this Confidentiality Agreement as a
“Party”, and they are referred to collectively as the “Parties”.
INTRODUCTION:
The Parties’ mutual objective under this Confidentiality Agreement is to provide
protection for confidential information (“Information”) while maintaining their
ability to conduct their respective business activities. Each Party agrees that
the following terms apply when the disclosing Party (the “Discloser”) discloses
Information to the other, receiving Party (the “Recipient”) which relates to or
is acquired in consequence of either Party’s engagement with [Molina Healthcare
Entity] (“Molina”) for [●].
For the avoidance of doubt the obligations under this Confidentiality Agreement
will apply only with effect from the date of signature hereof.
THE PARTIES AGREE as follows:

1.
DISCLOSURE

1.1
Information will be disclosed either:

a(
in writing;

b(
by delivery of items;

c(
by initiation of access to Information, such as may be in a database; or

d(
by oral or visual presentation.

1.2
Information should be marked with a restrictive legend of the Discloser. If
Information is not marked with such legend or is disclosed orally, the
Information will be identified as confidential at the time of disclosure. In any
event, Information will be protected by this Confidentiality Agreement if by its
nature it would reasonably be considered to be confidential even if it is not
marked with a restrictive legend or identified as confidential at the time of
disclosure.



-1-

--------------------------------------------------------------------------------






2.
OBLIGATIONS

2.1
The Recipient agrees to:

1(a)
use the same care and discretion to avoid disclosure, publication or
dissemination of the Discloser’s Information as it uses with its own similar
information that it does not wish to disclose, publish or disseminate; and

1(b)
use the Discloser’s Information solely for the purpose for which it was
disclosed or otherwise for the benefit of the Discloser.

2.2
The Recipient may disclose Information to:

1(a)
its employees who have a need to know, and employees of any legal entity that it
controls, controls it, or with which it is under common control, who have a need
to know. Control means to own or control, directly or indirectly, over 50% of
voting shares;

1(b)
employees of Molina who have a need to know and employees of any legal entity
that Molina controls, controls Molina, or with which Molina is under common
control, who have a need to know. Control means to own or control, directly or
indirectly, over 50% of voting shares; and

1(c)
any other party with the Discloser’s prior written consent.

2.3
Before disclosure to other parties as described in Clause 2.2(c), the Recipient
will have a written agreement with the party sufficient to require that party to
treat Information in accordance with this Confidentiality Agreement.

2.4
The Recipient may disclose Information to the extent required by law. However,
unless prohibited by law, the Recipient will give the Discloser prompt notice to
allow the Discloser a reasonable opportunity to obtain a protective order.

2.5
Notwithstanding the Parties’ obligations in this Clause 2, the Parties
acknowledge that general ideas, concepts and know-how contained in the
Discloser’s Information may be retained in the unaided memories (meaning that
part of the memory that cannot be controlled or influenced by a person) of the
Recipient’s employees who have had access to the Information in accordance with
the terms of this Confidentiality Agreement. The Parties therefore agree that
the Recipient shall not be in breach of this Confidentiality Agreement if the
Recipient’s employees who have had access to such Information use such retained
general ideas, concepts and know-how in conducting the Recipient’s business
activities.

2.6
Nothing contained in Clause 2.5 gives the Recipient the right to disclose,
publish or disseminate:

(a)
the source of Information;

(b)
any financial, statistical or personnel data of the Discloser; or

(c)
the business plans of the Discloser.



-2-

--------------------------------------------------------------------------------





Furthermore, neither Party shall use any ideas, concepts or know-how if such use
involves the reproduction or reconstruction of any Information in such a form as
may involve an infringement of the other Party's intellectual property rights.

3.
CONFIDENTIALITY PERIOD

Information disclosed under this Confidentiality Agreement will be subject to
this Confidentiality Agreement for ten (10) years following the initial date of
disclosure.

4.
EXCEPTIONS TO OBLIGATIONS

The Recipient may disclose, publish, disseminate and use Information that is:
(a)
already in its possession without obligation of confidentiality;

(b)
developed independently;

(c)
obtained from a source other than the Discloser without obligation of
confidentiality;

(d)
publicly available when received, or subsequently becomes publicly available
through no fault of the Recipient; or

(e)
disclosed by the Discloser to another person without obligation of
confidentiality.


5.
DISCLAIMERS

5.1
The Discloser provides Information without warranties of any kind in favor of
the Recipient.

5.2
The Discloser will not be liable to the Recipient for any damages arising out of
the use of Information disclosed under this Confidentiality Agreement unless and
except to the extent that such damages arise as a direct result of the Discloser
providing information it did not have the right to provide.

5.3
Neither this Agreement nor any disclosure of Information made under it grants
the Recipient any right or license under any trademark, copyright or patent now
or subsequently owned or controlled by the Discloser.


6.
GENERAL

6.1
This Agreement does not require either Party to disclose or to receive
Information.

6.2
Neither Party may assign, or otherwise transfer, its rights or delegate its
duties or obligations under this Confidentiality Agreement without prior written
consent. Any attempt to do so is void.



-3-

--------------------------------------------------------------------------------





6.3
The receipt of Information under this Confidentiality Agreement will not in any
way limit the Recipient from:

(a)
providing to others products or services which may be competitive with products
or services of the Discloser;

(b)
providing products or services to others who compete with the Discloser; or

(c)
assigning its employees in any way it may choose.

6.4
The Recipient will comply with all applicable export and import laws and
regulations provided that the Discloser has provided the applicable export
control classification number so as to enable such compliance.

6.5
Only a written agreement signed by both Parties can modify this Confidentiality
Agreement.

6.6
Either Party may terminate this Confidentiality Agreement by providing one
month’s written notice to the other. Any terms of this Confidentiality Agreement
which by their nature extend beyond its termination remain in effect until
fulfilled, and apply to respective successors and assignees.


7.
ENTIRE AGREEMENT

This Confidentiality Agreement is the complete and exclusive agreement regarding
the Parties’ disclosures of Information, and replaces any prior oral or written
communications between the Parties regarding these disclosures. By signing below
for their respective enterprises, each Party agrees to the terms of this
Confidentiality Agreement. Once signed, any reproduction of this Confidentiality
Agreement made by reliable means (for example, photocopy or facsimile) is
considered an original.

8.
GOVERNING LAW AND JURISDICTION

This Confidentiality Agreement is governed by, construed in accordance with, and
enforced under the substantive Law of the State of New York, without giving any
effect to any contrary choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdiction). Any claim or
action brought by a Party in connection with this Confidentiality Agreement, or
any part hereof, will be brought in the appropriate federal or state court
located in the State of New York, New York County, and the Parties irrevocably
consent to the exclusive jurisdiction of such courts. The United Nations
Convention on Contracts for the International Sale of Goods and New York
conflict of law rules do not apply to this Agreement or its subject matter. In
any action relating to this Confidentiality Agreement, each of the Parties
irrevocably waives the right to trial by jury.


-4-

--------------------------------------------------------------------------------





By signing below, both Parties agree to perform their obligations set out in
this Confidentiality Agreement.


……………………………………..        ……………………………………..
For and on behalf of         For and on behalf of
<insert company name>
<insert company name>



<Name>        <Name>
<Title>        <Title>
<Date>        <Date>
<E-mail address>        <E-Mail Address>
<Telephone number>        <Telephone Number>


 




-5-

--------------------------------------------------------------------------------


CONFIDENTIAL
TREATMENT REQUESTED
































SCHEDULE 21


SERVICE PROVIDER TECHNICAL SOLUTION


(i)

--------------------------------------------------------------------------------

CONFIDENTIAL
TREATMENT REQUESTED




CONTENTS
Clause
 
Page
1.
Definitions and Interpretation
2
2.
General Provisions
2
3.
Service Provider Technical Solution
2











(i)

--------------------------------------------------------------------------------











1.DEFINITIONS AND INTERPRETATION
1.1
Capitalized terms used but not defined in this Schedule shall have the meanings
given in Schedule 1 (Definitions and Interpretation) to the Agreement.


2.GENERAL PROVISIONS
2.1
This Schedule sets out the Service Provider Technical Solution, as contemplated
in the Agreement.


3.SERVICE PROVIDER TECHNICAL SOLUTION
See below.




-2-

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd














infosys.jpg [infosys.jpg]








-3-

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


1    CONTENTS
1
Introduction
6
1.1
Overview of the Technical Solution Document (TSD)
6
1.2
Definitions
6
2
Technical Solution Overview
6
2.1
Current Mode of Operations
6
2.1.1
Current Delivery Locations
6
2.1.2
Current Assets, Layouts
7
2.1.3
Current Processes & Performance Standards
8
2.1.4
Current Tools and Licensing
11
2.1.5
Current Challenges and Focus Areas (Please add other topics as appropriate)
16
2.1.6
Other Information on Current State
19
2.2
Lift, Shift and Enhance for Core Infrastructure
19
2.2.1
Service Delivery Model, Processes, and Procedures
19
2.2.2
Delivery Locations (Onshore, Nearshore, Offshore) and Associated Services
30
2.2.3
Staffing, Hours of Operation, and On-Demand Sourcing
31
2.2.4
Day 1 and Year 1 Transformation (e.g., Migration, Consolidation, Layout)
34
2.2.5
Flex Models (e.g., Scale Up, Scale Down, Migrate)
34
2.3
Lift, Shift and Enhance for End-User Services (EUS)
35
2.3.1
[redacted]
36
2.3.2
Deskside and Walkup Support (Exhibit 2-C)
46
2.3.3
Desktop Engineering (Exhibit 2-C)
47
2.3.4
End-User Device (EUD) Management and Remote Support Model (Exhibit 2-C)
50
2.3.5
[redacted]
51
2.3.6
Network Operations Center
52
2.4
[redacted]
55
2.4.1
[redacted]
55
2.4.2
Security Operations
55
2.5
[redacted]
60
2.5.1
[redacted]
61
2.5.2
[redacted]
63
2.5.3
[redacted]
64
2.5.4
[redacted]
64
2.6
[redacted]
66
2.6.1
[redacted]
66
2.6.2
DR / BC for Supplier Services in-Scope of This Agreement
68
2.7
[redacted]
70
2.7.1
[redacted]
70
2.7.2
[redacted]
70
2.7.3
[redacted]
70
2.7.4
[redacted]
70
2.8
[redacted]
70



-4-

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


2.8.1
[redacted]
70
2.8.2
[redacted]
70
2.8.3
[redacted]
71






1
INTRODUCTION


1.1
Overview of the Technical Solution Document (TSD)

Overview:
The Technical Solution Document (TSD), is an artefact detailing the various
elements of the technical solution detailed in the entire document.



1.2
Definitions

Following are the definition of the terminologies used this document:
Terminology
Definition
TSD
Technical Solution Document
RFP
Request for Proposal
IIMSS
Infosys Infrastructure Management Solution Suite
ESM Café
Enterprise Service Management Café
DR
Disaster Recovery
BCP
Business Continuity Plan
FTE
Full Time Employee
SLA
Service Level Agreement
CSL
Critical Service Level
KPI
Key Performance Indicator

Table 1. List of Terminologies

2
TECHNICAL SOLUTION OVERVIEW


2.1
Current Mode of Operations


2.1.1
Current Delivery Locations



Infosys understands that Molina office at Long Beach, CA is the primary delivery
location, from where the infrastructure services are provided apart from the EUC
services where skilled staff are stationed on those locations.
SOW
Service Delivery Location #1
Service Delivery Location #2
Service Desk
Long Beach, CA
Bothell, WA
End User Services
102 Locations across 22 states of US & Puerto Rico with dedicated and dispatch
services
 
Infrastructure Services
NOC – Long Beach, CA
 
Security Services
Long Beach, CA
 



Table 2. Delivery Locations
The Molina’s platform engineering area is divided into seven capability areas. A
combined internal and contractor workforce of approximately 317 FTEs, are
catering to these capability areas.


-5-

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


There are two Main Datacenter New Mexico (NM) and Co-Lo (Digital Reality) in
Texas. Where prior services as Primary DC and later as Cold DR DC with
exceptions to Telephony/Call Center services (with capacity limitations).



2.1.2
Current Assets, Layouts

2.1.2.1
Architecture Overview

2.1.2.2
Inventory of Molina IT Assets

[redacted]


Figure 1.
[redacted]



Following is the Molina inventory detail and analysis done by Infrastructure
technology tracks:
Server Inventory


[redacted]
[redacted]
[redacted]
[redacted]





Table 3. [redacted]
Network Inventory
 
[redacted]
[redacted]
[redacted]
[redacted]





Table 4. [redacted]
Storage and Backup Inventory


[redacted]
[redacted]
[redacted]
[redacted]



Table 5. [redacted]
Database Inventory


[redacted]
[redacted]
[redacted]
[redacted]



Table 6. [redacted]
Middleware Inventory





--------------------------------------------------------------------------------



Page 6 of 6
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


[redacted]
[redacted]
[redacted]
[redacted]



Table 7. [redacted]
EUC Inventory


[redacted]
[redacted]
[redacted]
[redacted]





Table 8. [redacted]
Service Desk Inventory


[redacted]
[redacted]
[redacted]
[redacted]



Table 9. [redacted]

2.1.3
Current Processes & Performance Standards

Current Processes


Process
Process Description
Business Continuity
This deals with the Business Continuity, in case, if there is any incident where
normal business functions delivery is affected or at risk.
The definition and policy with the handling procedure are understood and can be
accommodated in the overall Infosys BCP solution.
Data Center SOPs
The supplied SOP’s (201-211) are in general part of the best practices wherever
Infosys deliver managed services operations.
They largely deals with the material movement, DC access, Disk wipe procedure,
DC walkthrough etc.
Enterprise Infrastructure Services Policies
As stated above, similarly for the infrastructure services policies are also
part of the Infosys delivered managed services. We build upon the existing
policies and keep the policies reviewed to ensure the adherence to the agreement
shared with our customers.
HIPAA
Infosys is aware of the HIPAA requirement while working in the Health care
sector. We understand the sensitivity of the health information and care that
needs to be taken to ensure that they are only available for the authorized eyes
only. Infosys agrees to abide by the terms set forth Molina’s BAA.
Incident
The document provided gives quite good understanding of the Incident
prioritization and thereafter Molina specific process to handle the designated
Major Incident. Infosys may review this and mutually agree the changes so that
it is best suitable for all stages of the engagement.
Service Management Policies
All the ITSM policies/Sourcing/SR/Security are not revised for more than 2
years. However, we believe these are derived out of the best practices and can
be followed without review.
Additional Policies
We have gone through the additional policy documents shared namely, SOX,
Document retention and destruction, VIP Support policy, Physical DC etc. are
found to be in line with our understanding too. We will comply with these as
well.




--------------------------------------------------------------------------------



Page 7 of 7
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


Table 10. Current Process
Current Performance Standards
We have analyzed the following documents such as Schedule 7 (Governance) and
Appendix 6-A (Service Level Matrix) to understand the status of the Molina IT
operations prior to the Effective Date. However, no service levels values,
benchmarks were provided.
Infosys believes the Service levels and Governance both needs to be in place for
progressive delivery of the performance standards. We are delighted to see that
Molina review the service levels and performance against them on regular basis.
It is also noted that the regular reports are reviewed and discussed by the
respective governance group’s viz., Operational Review Board, Multi-Supplier
Operational Committee, IT Core Leadership Team and Executive Steering Committee.
Moreover, the optimization also becomes the part of the discussion to ensure the
continuous improvements are done over and above what is being reported and
monitored.


Below are the Molina expected Infrastructure SLA’s*:
Type
Service Level Name
Description / Overview
Critical Service Level (CSL)
Database Cluster Availability
Measures the percentage availability of Database Clusters (with redundancy
within the site) in Data Centers
Response Time (Priority 1)
Measures the percentage of incidents where the incident was responded to within
the appropriate amount of time.
Response Time (Priority 2)
Measures the percentage of incidents where the incident was responded to within
the appropriate amount of time.
Resolution Time (Priority 1)
Measures the percentage of incidents where the incident was resolved within the
appropriate amount of time.
Resolution Time (Priority 2)
Measures the percentage of incidents where the incident was resolved within the
appropriate amount of time.
Installation of Emergency Software or Patches
Percentage of Emergency Software or Patches for which the process was started
immediately, and installed on Infrastructure within the designated timeframe.
Network Infrastructure Availability
Measures the percentage availability of Production Network Infrastructure




--------------------------------------------------------------------------------



Page 8 of 8
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


Type
Service Level Name
Description / Overview
Key Performance Indicator (KPI)
Backup Storage Device Availability
Measures the percentage availability of the backup storage devices
Stand-Alone Device Availability
Measures the aggregate availability of the in-scope stand-alone devices
Communication Time
Measures the percentage of incidents where the incident was communicated with
business impact and technical description of what is being investigated, to
appropriate business partners and technical teams within the appropriate amount
of time.
Response Time (Priority 3)
Measures the percentage of incidents where the incident was responded to within
the appropriate amount of time.
Response Time (Priority 4)
Measures the percentage of incidents where the incident was responded to within
the appropriate amount of time.
Resolution Time (Priority 3)
Measures the percentage of incidents where the incident was resolved within the
appropriate amount of time.
Resolution Time (Priority 4)
Measures the percentage of incidents where the incident was resolved within the
appropriate amount of time.
Root Cause Analysis Time
Measures the percentage of Priority 1 and 2 incidents that receive a final root
cause analysis within the designated timeframe. Pending responses from third
party suppliers are acceptable
Batch Job Commencement
Measures the percentage of batch jobs failures where the failure was responded
to (following SOP guidelines) within the designated timeframe.
Successful Completion of Backup and Recovery
Measures the percentage of successfully completed backup and recovery jobs.
Infrastructure Capacity Provisioning
Measure of Capacity provisioning requests completed within the time allotted
Installation of Approved Software or Patches
Percentage of Approved Software or Patches installed on Infrastructure within
the time allotted (as per Molina patching and installation scheduling
requirements)
Contract Management
Measures the percentage of Contract Change Order, Invoices Correct and On-Time
(calculated on number of lines).
Reporting
Measures the Supplier’s ability to deliver reports to Molina according to the
planned and/or scheduled cadence
Documentation
Completion of all scheduled documentation revisions and drafts as defined by
Molina
Security Review
Measures the performance of all security reviews within specified timeframes
Capacity Reporting
Measures the number of CPU Capacity Events or Storage Capacity Events not
reported within one business day.
File Recovery / Restoration
Measure of restoration requests where the restore is initiated is that are
completed with the allotted time
Account Provisioning Error Rates
Percentage of Account Provisioning (including de-Provisioning) requests
processed incorrectly to total number of requests by type
Customer Satisfaction
Measures the percentage of Infrastructure stakeholders (as defined by Molina)
who are satisfied with the Services (e.g., BAU, Continuous Improvement and
Innovation).

Table 11. Current Performance Standards
*All SLA’s are subject to due diligence


Infosys understands that Molina is already following these above mentioned
service levels. However, Infosys would further like to understand the current
adherence to these service levels achieved.

2.1.4
Current Tools and Licensing

[redacted]



--------------------------------------------------------------------------------



Page 9 of 9
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd




[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]




--------------------------------------------------------------------------------



Page 10 of 10
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



Table 12. [redacted]



--------------------------------------------------------------------------------



Page 11 of 11
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



Table 13. [redacted]



--------------------------------------------------------------------------------



Page 12 of 12
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



Table 14. [redacted]


2.1.4.1
Purpose and Scope

The primary purpose of these tools is to support various technology areas,
mentioned in the latest tools data provided in ‘20181029_Attachment D _Tools and
Technology_updates.xlsx’


Infosys is expected to support all these tools and agrees for the same. However,
the license(s) of these tools remains with Molina, and Infosys need to support
Molina, with periodic license updates to avoid any license renewal issues, from
the time perspective.


Also, Molina has a strong preference for non-proprietary, commercially available
tools but open for discussion and inclusion of any such tools, if it brings
transformational value and thereby helps optimize the operations further.


2.1.4.2
PE/Telecom/Network Security

Platform Engineering (PE)


PE is part of Molina’s Infrastructure landscape construct, among the five core
groups. The PE is further categorized into seven capability areas, namely:
•
Solution Engineering

•
Core Engineering

•
IT Security and Identity Management

•
Operations

•
DB & Analytics Platform




--------------------------------------------------------------------------------



Page 13 of 13
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


•
Quality Management

•
Service and Relationship Management



The PE tools support, the following technology/process areas:
•
Asset Management

•
Collaboration

•
Configuration Management

•
Data Management

•
Endpoint Management

•
Hypervisor

•
Operations Monitoring/Metrics

•
QA

•
Security – Access, Detection and Operations

•
Service Management

•
Storage and Backup

•
Source Control Management



The details of the tools, as provided by Molina is already provided in the
beginning of this section – Section 2.1.4
Telecom Tools
[redacted]

2.1.5
Current Challenges and Focus Areas (Please add other topics as appropriate)



2.1.5.1
Expansive and Highly Disparate Infrastructure Landscape

Based on our analysis of Molina’s Infrastructure landscape, for the same work
areas, multiple technologies, tools, multiple different versions of software(s)
and hardware. [redacted].


The details around all these things have already been provided in various
sections of this document.


2.1.5.2
Disaster Recovery/Business Continuity (DR/BC)

Infosys understands the following challenges and Infosys recommendations:
[redacted]


2.1.5.3
End-of-Life Devices Increasing Risk, Support Complexity, and Upkeep Costs

Infosys have performed analysis on the Molina infrastructure estate, as per the
inventory provided, and following are the details by technology tracks where and
how much devices have already reached end-of-life or reaching end of life by
[redacted].
[redacted]



--------------------------------------------------------------------------------



Page 14 of 14
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]

Table 15. [redacted]
[redacted]


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]

Table 16. [redacted]
[redacted]


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]




--------------------------------------------------------------------------------



Page 15 of 15
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


Table 17. [redacted]
Storage:
The total number of storage arrays as per inventory are [redacted] with total
storage capacity of [redacted].
(source: A-2 Storage Services and A-3 Storage Services – Remote worksheets in
27. Attachment B (Infrastructure Data) workbook)


[redacted]


[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]
[redacted]
[redacted]
 
[redacted]
[redacted]
[redacted]
 
[redacted]
[redacted]
[redacted]
 
[redacted]
[redacted]
[redacted]
 
[redacted]
[redacted]
[redacted]
 
[redacted]
[redacted]
[redacted]
 



[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



[redacted]


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



Table 18. [redacted]
End User Devices:
Following are the details of the end user devices (desktops and laptops)
contributing to EOL:
(source: B-1 Desktops and Laptops in worksheets in 27. Attachment B
(Infrastructure Data) workbook)
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



Table 19. [redacted]



--------------------------------------------------------------------------------



Page 16 of 16
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


2.1.5.4
[redacted]



2.1.5.5
[redacted]




2.1.6
Other Information on Current State

Not applicable



2.2
Lift, Shift and Enhance for Core Infrastructure


2.2.1
Service Delivery Model, Processes, and Procedures

The graphic below visualized the governance committees which the Parties are to
implement and participate in accordance with the Agreement, including Schedule 7
(Governance).
These governance models are defined in accordance to Molina’s ask and agreed
through ‘Schedule 7’ and ‘Appendices 7-A and 7-B’ documents related to
Governance.
In addition to the robust governance structure, we also have a comprehensive
delivery structure at multiple layers and with right SMEs and management
coverage at onsite and offshore for seamless delivery of services.
This integrated managed services model is based on ITIL V3 framework, bringing
in synergies between various teams, and driving efficiencies, quality and
productivity improvements and ownership of services. While the teams will be
organized by areas of expertise and core delivery, they will act as one cohesive
team for Molina Healthcare acting in unison to deliver on time, on budget and on
specifications.


The underlying core culture of the team will be to work in an entrepreneurial
fashion that will support Molina’s business requirements. Integrated Service
Delivery model through its various levers will provide Molina Healthcare
increased synergies and seamless operations across geographies, and portfolios
that will ultimately lead to superior service and reduced TCO.


pic9.jpg [pic9.jpg]


Figure 2.
Steady State Integrated Service Delivery Model

Service Delivery Model for Infrastructure support to Molina Healthcare, is
defined and aligned to the governance model given above, and caters to with the
information required at all levels in the forms of reports and dashboards.
Below view, provide more details specific to infrastructure operations as part
of the integrated service delivery model.



--------------------------------------------------------------------------------



Page 17 of 17
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


pic10.jpg [pic10.jpg]
Figure 3.
Infrastructure Operations

Following are the components of the proposed service model:
L1 - Global Service Desk:
Service Desk is the first point of contact for any IT support needs for Molina
Healthcare round the clock - 24x7x365. Molina users can contact service desk via
all current prevailing modes of communication viz., Web, Email, Phone etc. This
layer provides an ‘integrated’ service for all IT needs, applications and
infrastructure support.
Service Desk will be recording all the issues/requests coming to them in
Molina’s Service Now instance, and thus enables end users to track progress on
their tickets directly in the ticketing tool.
L1.5 – Integrated Command Center Operations:
Command center will be completely responsible for monitoring the entire IT
estate function that includes job scheduling, Monitoring, Managing.
Additionally, playing the role of Major Incident Management Team. Command Center
will also supplement the other IT operations team with performance and capacity
management inputs.
This layer is entrusted with the responsibility of keeping a vigilant eye on
Molina’s infrastructure estate, leveraging existing monitoring tools like
Splunk, SCOM, SolarWinds, etc. Infosys proposes to bring in Infosys
Infrastructure Management Solution Suite (IIMSS), which would act as single pane
of glass for this command center team, to monitor Molina’s entire infrastructure
estate, and take relevant actions for immediate resolution of tickets and alerts
themselves or escalate to the L2/L3 teams to resolve any alert/issue that needs
specific technical skills and detailed system knowledge.


Job management will also be a significant part of their day to day operations.
Infosys will leverage existing Molina’s job scheduling tool, Autosys for
defining, scheduling and monitoring jobs on Unix/Windows systems. The job
scheduling is done using Unix - Cron (or windows - AT) which is time based, it
will fire the job based on the clock. We understand that all the batch sequences
are already defined in Molina. Team will ensure the running of the jobs in
order, thereafter ensure the completion and regular reporting. All the failures
will be raised with the respective technical teams for further investigation.
The standard actions will be part of the operating manual of the team to ensure
the steps are taken before escalating further.


While Integrated Command Center will be based out of offshore and US locations,
a part of the Security Operations Center (SOC) will also be based out of
onsite/onshore location in USA. All the security logs data need to be located in
the USA.
IIMSS is driven by the policy engine and inputs from estate monitoring tools to
orchestrate, suppress, resolve and alert any incident proactively. It also
offers best suggestions and course of actions by grouping the similar
issues/incidents of past. IIMSS enables IT administrators, Infrastructure
Operations team and other users of it to centrally manage the entire physical
and virtual infrastructure, platforms and applications from a single interface.
Command Center team will be recording all such incidents in Molina’s Service Now
instance, and would be working round the clock – 24X7X365.



--------------------------------------------------------------------------------



Page 18 of 18
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


pic11.jpg [pic11.jpg]
Figure 4.
Integrated Command Center

Major Incident Manager (MIM) role will be part of Command Center. MIM’s are
staffed 24 x 7 and will be deployed both at Onsite – Long Beach, CA and Offshore
– India delivery locations Level 2 – Operations and Administration & Level 3 –
Engineering, Optimization, and Design
This layer is the core technical team comprising of L2 and L3 technical SMEs,
who would resolve incident/service request for all ticket categories raised by
Molina users or by Infosys Command Center team for alerts and issues.
Dedicated Level 2 operations team will have experienced technicians who will
ensure day-to-day operation of the in-scope infrastructure components by
responding to and resolving escalated incidents, executing change activities,
performing proactive trend analysis, implementing routine changes and
participating in transformational projects. This team will also be responsible
for identifying, developing, and implementing scripts and knowledge base
articles to enable the Command Center team to increase their first-pass
resolution rate.
Dedicated Level 3 technical team for each tower will use their experience and
expertise to design new solutions to solve Molina Healthcare’s technical
problems. They will provide technical leadership to projects within the
environment and mentor their Level 2 counterparts.
Performance management and ongoing capacity planning/optimization will also be
performed by this team. Finally, they will serve as a “backstop” for
troubleshooting and problem resolution for the most complex issues.
Infrastructure team will comprise of Infosys technical support professionals
both at onsite and offshore for the following technologies:
•    Servers
•    Storage and Backup
•    Networks & Telephony
•    Database
•    Middleware
•    Collaboration Services
•    End User Computing and
•    Infrastructure Security
•    Tools
•    Azure Cloud



L2/L3 teams will be using Molina’s Service Now instances for working on the
issues, and documenting the progress updates and resolution provided to the
issue.



--------------------------------------------------------------------------------



Page 19 of 19
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


In addition, Infosys proposes a Core-Flex model at Level 2, where the core layer
will be the staff deployed full time as per Molina’s needs as elaborated in the
proposal and flex layer is a readily deployable pool of trained Infosys staff
that can be deployed anytime based on increase in demand from Molina Healthcare.
The flex layer staff will be graduated from the proposed Molina academy, before
being on-boarded.


Infosys will have hands and feet services for the Molina Datacenter locations.
The Infosys hands and feet team will act in close collaboration with Infosys
Global Service Desk (L1) team, and provide services, as shown in the Service
Delivery Model above.
Delivery enablement functions
•
Service Delivery Office (SDO)

The Infosys Service Delivery office will play the key role of working closely
with the various Molina Healthcare managers and Infosys teams to understand
their needs and define engagement structures that can deliver the most optimal
value to Molina. The Service Delivery Office will be responsible for directing
the overall engagement to align with business and IT goals associated with
delivering services to Molina. The Service Delivery office will comprise of
delivery managers and program managers who will play the oversight role and
brings the necessary support needed for day-to-day execution teams.
•
Service Level Management Office (SLMO)

Service Level Management office will monitor and implements process to measure
various metrics governing the efficiency and efficacy of services provided.
Service delivery and service level management office will be responsible for
reporting health of service towers.
•
Service Excellence Office (SEO)

As part of the integrated service delivery model, Infosys will set up a
dedicated Service Excellence Office (SEO) for Molina, constituting dedicated
team of experts with proven ITIL and infrastructure experience, interfacing with
multiple service delivery groups within Infosys and other partners. The ultimate
goal of the SEO is to provide operational excellence and drive continuous
improvement, by focusing on the following areas:
•
Resolution Optimization: Analyze incident data and identify candidate and to
drive shift left of issue resolution on a continuous basis

•
Quality Oversight and Defect Management: SEO focuses on reporting, analysis and
action plans for service defects, such as miss-assigned incident records,
incorrect diagnosis, and excessive resolution times resulting in reduced MTTR.

•
Service Management Optimization: Variance and exception oriented reporting and
analysis that helps to guide problem management efforts, as well as oversight of
ticket coding accuracy and quality to maintain accurate information for data
analysis and mining.

•
Cross Functional operational governance: Drive process adoption and adherence
across infrastructure towers by performing ongoing review of operational team’s
adherence to the cross functional service processes based on quality audits and
process maturity results.

•
“Voice of the Customer”: A program designed around survey responses, and direct
Molina feedback, to bring continual visibility and emphasis to the customer
experience.

•
Industry Best-Practice Guidance: Recommend industry best-practice standards and
create a roadmap for implementation and/or achievement.

•
Multi-Dimensional Metric Methodology aligned with Molina’s Business Goals:
Develop Value Map Control Plan, including a value map that establishes and
rationalizes all measurements against a clearly stated Business Goal, and
accompanying Critical Success Factors.

•
Molina Academy:

•
Infosys has devoted a special focus on Learning and Knowledge Management since
its inception and has built an integrated approach to manage its knowledge
capital. This structured KM approach focusing on improving the ‘learnability’
and continuous knowledge improvement will help improve the quality of the
deliverables, meet and exceed Service Levels and enable Molina Healthcare stay
ahead of the technology curve.

All Molina specific documents (policies, procedures, standards, configurations
etc.,) that form the part of the onboarding documentation under Molina academy
will be located within Molina networks and should reside at the locations
(SharePoint, Shared Drives, etc.,) as per Molina policy. These documents will be
reviewed and approved by Molina before they become part of Molina Academy.



--------------------------------------------------------------------------------



Page 20 of 20
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


While Molina Academy will store documents specific to Molina on Molina
SharePoint, the Lex platform of Infosys will be accessible over Infosys and
public internet as per Infosys current setup. Trainings on Lex are for
upskilling and reskilling of the Infosys resources in technology, process and
domain areas. These trainings are not Molina specific and do not contain Molina
information.
•
Other enablers of the delivery model:

One of the key differentiators of the operating model are the Infosys enabler
teams that will be engaged on demand for any Molina Healthcare specific priority
issues and Transformation initiatives.
Training & Certification: Infosys mandates every employee to undergo one domain,
one technical and one process certification each year. There are several
certifications created by Infosys Research team on infrastructure platforms,
Azure, AWS, ITIL and ITSM processes, fund accounting, security lending and other
financial services domain specific modules. This will ensure that the Infosys
Molina Healthcare project team acquires skills across technologies, domains, and
are able to scale up for any new requirements in the future.
Strategic Delivery Risk Management: Infosys will provide a delivery risk
management professional to ensure early identification and management of risks
across Molina Healthcare engagements through our proven Delivery Risk Management
framework.


2.2.1.1
Service Delivery Process

Infosys understands that service delivery for Molina Healthcare engagement is
key to success of the program, and is divided into following two aspects, for
better understanding:
•
Delivery model

•
Key elements of service delivery process

Infosys will leverage Global Delivery Model (GDM) for Molina Healthcare
engagement, with dedicated onsite, near-shore and offshore resources, focusing
on infrastructure services that includes server administration and management,
storage services (including remote storage services), network administration,
database administration and management, end user services, infrastructure tools
administration, infrastructure security services and aligned service management
services.
Onsite service location will be Molina Healthcare office at Long Beach,
California, near-shore location will be Infosys delivery center at Arizona and
offshore delivery location will be Bengaluru/Chandigarh, India. Service Desk
will operate from Infosys facilities at Manila, Philippines and Bengaluru,
India.
Infosys Global Delivery Model will enable -
•
Stricter compliance adherence for ‘qualified server environment’

•
Infrastructure team integrated with Intelligent Command Center to provide
effective support

•
Standardized processes for Incident, Problem, and Change management processes

•
Implement Infosys’s best practices from knowledge gained in executing similar
projects

•
Orchestration and automation bringing in operational improvements

•
Infrastructure optimization recommendations and exercise reducing technical debt



Infosys, following the ITIL V3 guidelines will work towards delivering
service(s) following a staged process, where certain activities may run in
parallel as well.



--------------------------------------------------------------------------------



Page 21 of 21
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


pic.jpg [pic.jpg]
Figure 5.
Staged Service Delivery Process

Infosys Service Delivery Process will ensure following four critical elements of
Service Delivery are always in play and help build more matured Service Delivery
Ecosystem every day as the engagement runs with the baseline being set right
from proposal stage (current stage) to day 1 of steady state.


Service Culture built on elements of leadership governance, direction and
overall vision for this engagement. Here the governance mechanism, and the
direction set during these governance sessions will play a critical role.
Employee Engagement of Infosys resources supporting Molina, where the resources
have to undergo mandatory trainings from proposed Molina Academy before being
on-boarded. Infosys resources will be trained for the technological changes, as
appropriate during the engagement, relevant to the engagement. In addition,
employees will be motivated through some fun-filled activities time to time,
helping them enhance their team building and teamwork culture.
Service Quality, where Infosys in alignment to the proposed service delivery
model will leverage strategies, service management processes and zero distance
ideas, bringing in better quality of deliverables, adherence to agreed service
levels with Molina and drive continuous service improvement process. This will
help Molina realize their vision and objectives and serve as the firm foundation
of partnership between Infosys and Molina Healthcare.
Enhanced End User Experience, where Infosys teams will work towards enhancing
Molina end user experience, by understanding their issues, pain points for the
services in scope, and will work towards providing the resolution/services for
the same, in the best possible time and working towards adhering to the agreed
service levels. Also, Infosys leadership will share the updates gained through
joint governance sessions with Molina leadership time to time, and help design
strategies for further improvement.
•
Major Incident Management Process:

Major Incident Management is a critical part of service operations and Infosys
is committed to ensure robust and proven process to handle major incidents,
adhering to the agreed service levels, and addressing them with quality with
minimal disruption to business and keeping relevant stakeholders informed
through the resolution process.



--------------------------------------------------------------------------------



Page 22 of 22
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


pic2.jpg [pic2.jpg]
Figure 6.
Major Incident Management Process

    




2.2.1.2
IMACD for Data Center Hardware



Infosys has extensive experience of providing IMACD services for data centers
owned and managed by Infosys as well as owned by the client and managed by
Infosys.
For IMACD services to Molina Data Centers, Infosys will have dedicated team in
NMDC and Texas DC.
IMACD are of two types i.e. Hard IMACD and Soft IMACD. Hard IMACD services will
be provided by local support resource (DC Partner or Infosys partner dispatch
resource) whereas Infosys Remote Support Teams (Desk side/Service Desk /Infra)
will resolve soft IMAC services remotely. Below is a typical checklist, which
will be followed for equipment provisioning.
•
Ensure availability of all equipment components and related peripherals with no
visible sign of damage

•
Assemble/Install hardware components and complete racking activities

•
Attach all related components/peripherals and complete POST test

•
Access equipment remotely via remote board (e.g. iLO, DRAC, etc) and start
configuration

•
Install and configure equipment as per its build plan/standard build process

•
Test and confirm equipment accessibility and manageability

•
Check and ensure all errors are clear. Perform a sanity check to ensure
equipment has been built as per standard requirement

•
Confirm equipment installations/readiness with the customer/stakeholder Teams

•
Take sign-off from Stakeholders for equipment readiness

•
Assist customer / stakeholder on equipment administration related requests
(creating access, analyzing error logs, performance, etc.), Check and ensure no
errors on the equipment.

•
Take confirmation from stakeholder team on install completion and any test
report




--------------------------------------------------------------------------------



Page 23 of 23
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


•
Configure the equipment for its data backup and monitoring

•
Make sure Equipment’s are monitored as per requirement

•
Take signoff from Stakeholders Team

•
Update the Equipment Operations related documents and Update CMDB with equipment
configuration details

•
Handover equipment and all relevant documents to support team

•
Ensure sign off and update stakeholders

Some common IMACD requests are as follows:
•
Installation of New device

•
Disposal of EOL or EOS devices

•
Movement/change of device

•
Installation of software’s and applications which are not possible for remote
installations

Infosys team will leverage the current technology, best practices to provide all
in-scope services including IMACDs work through fully trained engineers.
However, Infosys attention shall always be on reducing IMAC’s by reducing
dispatches and routing calls through / from Remote resolutions for a quick and
permanent fix.
IMACD involves below activities:
•
Develop and manage IMAC-D process, forms and checklist contained in the
Operations Manual that will be used for each IMAC-D transaction

•
Install, change or move devices upon request. Depending on the move, additional
charges may apply

•
Redeploy equipment when possible for efficient use according to the deployment
criteria

•
Preparation for disposal of any equipment that shall not be redeployed according
to Molina policies.

•
Maintain documentation for the delivery to include operational checklists for
pre-installation, installation and post installation.



2.2.1.3
Hardware Break-Fix for Data Center Hardware

Following diagrams depicts how service recovery scenario due to ‘server failure
at datacenter (dispatch from OEM vendor assuming asset is under warranty)’ would
look like in an integrated manner:
pic12.jpg [pic12.jpg]
Figure 7.
Service Recovery Process Example






--------------------------------------------------------------------------------



Page 24 of 24
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


The integrated command centre will be the central point for any pro-active
incident resolution, which are identified from the monitoring systems. Command
centre will cut across all our services for Molina. Command Centre team members
will take the first attempts to resolve all pro-active incidents and will reach
out / route the ticket to the respective L2/ L3 SME from applications and/or
infrastructure teams for issues resolution (wherever necessary to be escalated).


In the scenario, once the root cause is identified as Asset part failure, the
team will work with OEM / Third party vendor to replace the part if they are in
warranty and extended support. In case the system is not in warranty, the team
will try to bring the system up with spares and scavenge from the old systems.


2.2.1.4
Patch Management and Software Distribution

In order to ensure that the Molina environment is safeguard from known
vulnerabilities, Infosys will ensure that appropriate patches received from
various OEMs on the periodic basis are implemented following a thorough patch
management process. Infosys will review existing patch management policy for
datacenter infrastructure and end user devices and make the customization as per
industry best practice.


The patch management process at a high level would remain the same for both the
entities. However, the patch management for end user devices is described in the
respective section (2.3.3.2). Infosys would further like to understand from
Molina the frequency and prioritization of the patch assessment and
implementation guidelines. Infosys will consider Molina patching policy as
mandate and will follow the periodization matrix over the OEM default patch
categorization.
The high-level patch management process is as follows:
pic3.jpg [pic3.jpg]
Figure 8.
Patch Management Process



More details of the patch management process are as follows:


Vulnerability and patch identification and evaluation – In this stage, Infosys
team will:
•
Monitor and identify new vulnerabilities

•
Analyze those identified vulnerabilities

•
Identify and classify required patches

•
Communicate patch requirements and

•
Raise the patching request



Monitor and identify new vulnerabilities
•
Infosys will monitor trusted sources for information on new vulnerabilities

•
The patch update advisory will be checked on planned intervals for new patches




--------------------------------------------------------------------------------



Page 25 of 25
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


•
Periodically (monthly) scan for the vulnerabilities

•
Vulnerabilities are tracked and assessed for applicability to Molina’s
environment. As part of assurance, it will be validated if the vulnerabilities
applicable to Molina are tracked and reported



[redacted]


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



Table 20. [redacted]
•
Analyze vulnerabilities

-
Infosys team will analyse vulnerabilities related to Molina systems/third party
software’s

-
Classification of a patch will specify a severity rating (in a range from “Low”
to ‘Critical’), which in turn will give rise to a timescale for implementation

-
Each asset is categorized based on the criticality, specified by the respective
stakeholder’s/application owner. It will be used to prioritize the assets and
deployment of patches based on the risk assessment

-
Classification of a patch will be determined from analysis of associated
vulnerabilities; in particular, the assessed risk to the systems / third party
software(s). A risk assessment will allow Infosys to assess the severity of a
vulnerability/patch.

-
Following factors are considered while conducting the risk assessment:

▪
High value or high exposure assets impacted: increased risk

§
Assets historically attacked are impacted: increased risk

§
Mitigating controls already in place, or soon to be in place for all affected
assets: decreased risk

§
Low risk of exposure for impacted assets: decreased risk

-
Time frame for implementation - Patch deployment status is tracked and reported
as part of monthly vulnerability and patch management report

§
Patching for critical internet facing applications will be done in 7 days of
patch release by OEM

§
Critical Patches rated as Critical / High will be done within 30 days

§
Non Critical Patches rated as Medium / Low will be done within 90 days

•
Communicate patch requirements / patch reports

Here Infosys team will communicate the requirements in the form of patching
request to the different application teams, that may be Infosys application
teams or from other service providers. This will help the respective teams to
analyze on the patching details and other essential information beforehand.
•
Patch testing




--------------------------------------------------------------------------------



Page 26 of 26
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


In this process, the Infosys patch management team will be testing the
identified patch(es) in the testing environment, and publish success or failure
report. Upon successful testing, the patch is confirmed, ready for deployment.
This will be done, in accordance to the defined patch test plan, which would
have – testing scope, testing schedule and detailed test scripts.
•
Resolve test issues

This is an optional step, and invoked in case any issue(s) is/are encountered
during patch testing activity.
•
Define patch deployment and roll back plan

The final patch deployment plan is drafted and appended in the change request.
It is further, discussed and approved for deployment in all environments. Also,
as a precautionary step, and as a good practice, a roll back plan is produced
and appended to the same change request, to be leveraged in case, the patching
activity is to be abandoned and environments are to be kept in the original
state.
•
Deploy patch

Post approval of the change request, the patch is applied, first in the lower
environments and further into the production environment.


•
Patch reporting

Post conclusion of the above activity, a report is published to respective
stakeholders and a communication is sent to all stakeholders, about the
completion of the activity, following Molina’s communication guidelines. Infosys
will ensure periodic communication is done to all impacted Molina, Infosys and
other service provider stakeholders about the activity time to time from the
initiation of the patching activity, to deployment to completion of the
activity.
Emergency Patch Management (Zero day patches):
At times, depending on the type and extent of vulnerability and need of the
hour, Infosys will go for an exception process and will follow the emergency
patch management process. This will be done when the OEMs advice for the same,
or the internal vulnerability assessment advices for the same.


In the overall patching exercise, Infosys will like to understand Molina’s
policy and guidelines, as mentioned in the beginning, as well as would like to
have their involvement so that informed decisions are jointly taken and
executed.


Following the completion of the Transition, Service Provider will use
commercially reasonable efforts to reduce the backlog of unapplied patches using
available capacity of business as usual Service Provider Personnel.  Molina and
Service Provider may implement a chargeable Project to accelerate the
application of patches and reduce the backlog. The risks associated with
vulnerabilities created by the backlog of unapplied patches remains with Molina.
Service Provider will be excused from its obligations to meet Service Levels to
the extent impacted by backlog of unapplied patches.


[redacted]


2.2.1.5
End-Point Protection

In order to ensure, and apart from the regular patching process, as described in
the above section 2.2.1.5, end point protection is another critical action item
and area of activity to safeguard the Molina environment.


In order to ensure that Molina estate is secured from the end-point protection
perspective, following activities are performed:


•
All images will be updated with the latest Symantec SEP client version once the
same is rolled out/deployed in the environment. Molina will provide list of
other core infra (compute) end point protection agents to be included as part of
compute images by Infosys.

•
Updated client version is pushed to the endpoints/servers

•
Infosys team will ensure that all the machines in the Molina Healthcare estate
are updated with the latest AV updates

•
Non-compliant Molina machines will be reported to track for appropriate actions,
in order to make them compliant in the near future, thereby minimize the risk

•
Endpoint testing will also be made part of the DR test exercise for the Molina
environment




--------------------------------------------------------------------------------



Page 27 of 27
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


•
License utilization will also be monitored

•
As part of the daily health checks, anti-virus versions update will be checked
and reported

•
All external certificate renewals will be managed by Molina while Infosys will
manage the installations and distribution.




2.2.2
Delivery Locations (Onshore, Nearshore, Offshore) and Associated Services



2.2.2.1
Service Delivery Location Details by Towers (Address, Photos, and Security
Details)

Infosys shall perform the Services from the Approved Service Delivery Locations,
in accordance with the Agreement.
Security at Infosys:
Infosys has very comprehensive security policies that covers all employees,
contractors, facilities etc. We have a corporate security architecture group,
which governs overall security infrastructure across all our Development
centers. Following are Information Security Details at Infosys facilities across
locations.


Infosys Information Security Policy framework is aligned and certified to ISO
27001:2013 Information Security Standard. The information security framework is
supported by a set of supplementary policies, procedures & standards aimed at
achieving the enterprise level information security objectives. The Information
Security Policy provides an overview of the below areas, details of which are
provided below:


•    Policy Framework
•    Awareness and people security
•    Risk Management
•    Third-Party Risk Management
•    Business security
•    Physical and environmental security
•    Endpoint security
•    Network security
•    Infrastructure security
•    Database security
•    Platform security
•    Application Security
•    Cloud security
•    Security Architecture
•    Malware protection
•    Data Protection
•    Security Configuration
•    Security Testing
•    Emerging tech security
•    System development
•    Security monitoring



2.2.2.2
[redacted]



2.2.2.3
Alignment to Molina Contractual Requirements

Infosys is fully aligned to contractual requirements in Exhibit 2-A. The
redlined document has been submitted complying with Molina contractual
requirements as deemed applicable.



2.2.3
Staffing, Hours of Operation, and On-Demand Sourcing



2.2.3.1
Staffing Breakdown by Tower and Skillset Details

Infosys operating model will be enabled by an operations team based across 3
locations – Long Beach, CA (USA), Bengaluru/Chandigarh (India), Manila
(Philippines), and Bengaluru (India) to help meet the coverage and resiliency
requirements. This will ensure adequate service continuity for all the business
operations with a cohesive workforce, making time zone differences transparent
to business users.


Following will be the Skillsets, capabilities and experience of the resources
working across various core infrastructure towers. Level of expertise and years
of experience will vary based on the role played by the resources:





--------------------------------------------------------------------------------



Page 28 of 28
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


SOW
Skill set / Responsibilities
Process Management
•    Requirements Gathering (for addition/modification/retirement of services)
•    Measurement and reporting
•    Change Management and Training
•    Continuous service improvement Activities
•    Maintenance of the data accuracy in the Service Catalog through rigorous
change control
•    Collect process KPIs and Report to all stakeholders periodically
•    Communicate Service Catalog changes to all stakeholders
•    Conduct end user surveys and collect feedback to identify improvement areas
•    Communicate Service Catalog changes to all stakeholders
•    Coordinate service review meetings and document corrective actions
•    Understand areas of improvements, create service improvement plans, analyze
the impact of implementing the improvement
•    Raise RFCs for the identified improvement areas
•    Educate and Train all the stakeholders on the improvements made to the
Service Catalog
•    Improve Business users’ awareness of the services being provided through
Catalog
•    Regular Maturity Assessment of ITIL processes
•    Co-ordination & Management of Processes
•    Service Integration (Multi-Vendor Environment)
Middleware
•    Creating new services
•    Configuration of http settings and monitoring on web server
•    Create & configure Domain\cluster
•    Configuring a Web Server to Serve Content
•    Server configuration parameters administration
•    Configuring Request Processing for a Web Server
•    Setting up environment variable
•    Higher End Administration tasks
•    Configure LDAP interfaces
•    Create & Configure Work Managers
•    Configuring Web Server Security
•    Software install/re-install, patching and zone build
•    Installing a proxy server and configuring it with tomcat
•    Implementation of clustering and load balancing
•    Performance management & tuning
Database
• Database backup/restore, maintenance plans – strategies and tools –
Full/Diff/Incremental/log/archive-log backups - litespeed, RMAN etc.
• Experience in access control, security in DB area
• Database monitoring, issue identification and troubleshooting
• Querying Databases – joins, procedures along with knowledge of system objects
– functions, views etc.
• High Availability – Mirroring, replication, Log shipping, Failover cluster,
Always On – experience in set-up, maintenance and support
• Experience in Performance monitoring and improvement techniques, tools etc.
• Capacity/License management
• Performance tuning using EWR reports Query tuning
• Experience in DR
• Incident management/ problem management / Change management




--------------------------------------------------------------------------------



Page 29 of 29
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


SOW
Skill set / Responsibilities
Compute
• Windows Server (2008/2012/2016) administration
• Windows servers and Cluster patching
• Linux/Unix administration
• Linux/Windows servers patching and hardening
• Shell scripting and automation
• Troubleshooting Incident and problems with windows/unix servers
• Active directory administration and Group policy administration
• Performing various troubleshooting and maintenance operations in Windows
Server environments
• VM Servers build & rebuild deploying the New VM from the Template and Cloning
an existing
• Hypervisor (Vmware/Vsphere/Hyper-V/etc.) administration
• Redhat/Microsoft certified
• Vendor coordination for hardware issues
Storage
• Knowledge of storage architecture and administration
• Provisioning/DE provisioning LUNs
• NAS file share creation/administration
• Configuration of NAS and SAN replication
• Brocade/Cisco San switch administration / Server to Storage Zoning and
De-zoning
• Unix scripting/automation
• Troubleshooting multi pathing/Performance issues
• Migration between arrays
• Upgrade and patching
• Coordination with vendor for Hardware issues
• License/Capacity management
• Fabric upgrades
• Configure and manage local and remote replication
• Participation in DR drills
• Backup and Restore architecture
• Virtual and agent based backup concepts and technologies
• Hands-on backup tools (EMC Networker, Symantec Net backup, IBM TSM)
• Configuration and implementation of Backup server, Backup devices.
• Administering backup and restore jobs.
• Knowledge on reporting tool such as DPA
• Scripting for automation
• Troubleshooting backup failures
• Upgrade software versions/agents
• Vendor coordination for break fix




--------------------------------------------------------------------------------



Page 30 of 30
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


SOW
Skill set / Responsibilities
Network
(Data & Voice)
• Understanding of LAN & WAN Technologies
• Understanding of Switching protocols, STP / RSTP / VTP
• Experience on Cisco Switches–2960, 3650, 3750 , 3850 , 4500, 6500, 9300 ,
9400, 9500
• Experience on Meraki Switches – MS120, MS210, MS225, MS250, MS350, MS410,
MS425
• Understanding of Meraki Dashboard management, Troubleshooting utilities
• Experience on Nexus 2K / 5K / 7K / 9K
• Understanding on technologies like – VPC / VDC / VSS / Layer 3 Switching
• Routing protocols – OSPF / BGP / IGRP / EIGRP.
• CCNA R&S / CCNP certified
• Basic understanding of VoIP, VoIP protocols like SIP, MGCP, MEGACO, H323 etc.
• Experience on Cisco IPT products – CUCM, UCCX , Unity , Arc , CME, SRST ,
Cisco IP phones
• Basic understanding of DHCP / DNS / AD to support Cisco Voice services
• Configuration like, hunt group / pickup group / extension mobility / shared
line config / Bulk tool operations / Auto registration / Time based call routing
• Call flow designing and scripting for UCCX
• CCNA Collaboration / CCNP Collaboration certified



Table 21. Skillset vs Responsibility
2.2.3.2
[redacted]

Figure 9.
[redacted]

[redacted]


2.2.3.3
Infra On-Demand Sourcing Model (By Tower)

Infosys understands demand for infrastructure will be dynamic and varies based
on business needs. Infosys has experience in handling such requirements based on
our exposure to large number of clients. Below are different options, which will
be leveraged, based on the requirement type and duration of the need(s)


Sourcing for the infra towers will be done using below options, as applicable:
•
In Stock/Spare Capacity

•
Lease/Loan

•
Public Cloud (Azure)

•
Outright purchase/procure



The decision on the approach will be based on following considerations:


Strategic considerations
Operational considerations
§    Time to Market
§    Technology Roadmap
§    Scalability & Availability considerations
§    Duration
§    Ease of use/adoptability
§    Role/Functions alignment
§    Power/space constraints



Table 22. On-demand Sourcing model
In this sourcing model, Infosys will be working with Molina procurement/sourcing
team for any procurement taking into consideration following aspects:



--------------------------------------------------------------------------------



Page 31 of 31
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


•    Analyze Spend
•    Procure to Pay
•    Manage Suppliers
•    Manage Contracts
•    Track Pipeline
•    Source




2.2.4
Day 1 and Year 1 Transformation (e.g., Migration, Consolidation, Layout)

2.2.4.1
Detailed Explanation of Transformation as Relates to Infrastructure (by
Tower/Area)



See Schedule 4 to the Agreement for matters relating to transformation.



2.2.5
Flex Models (e.g., Scale Up, Scale Down, Migrate)

2.2.5.1
Solution Deep Dive



Infosys plans to provide the support for Molina’s Infrastructure in a Global
Delivery Model composed of resources at two locations: Onsite at Molina’s office
in Long Beach and Infosys Offshore DC (Bengaluru / Chandigarh).


Infosys also will have a Service Excellence Office as part of our delivery
model, which will oversee the excellence in delivery including Continuous
Service Improvement, Automations, ITIL Process Excellence and Service
Transformation Strategies. This team will work with Molina on demand planning,
re-skilling of resources.
    
2.2.5.2
Resource Supporting this Model



The support operations team is segregated by the functions and level of services
as below:


•
Integrated Command Center team: Infosys proposes a dedicated team for Molina
Healthcare to provide integrated proactive monitoring across all functional
towers and this team will be enabled by “Command Center” console of Infosys’
IIMSS platform. Alerts through various monitoring tools will be integrated into
the event management tool with auto-ticketing into proposed ITSM Suite. This
team will be based out of Bengaluru/Chandigarh office

•
L2 / L3 teams: This will be a tower / area wise team for each technology area
(server administration and management, storage services, network administration,
database administration and management, end user services, infrastructure tools
administration, infrastructure security services and aligned service management
services). This team comprises of [redacted] of resources skilled in L2 work and
[redacted] skilled in L3 work which will primarily focus on managing operational
changes.

•
Infosys, through its COEs along with the operational teams, will work with
Molina’s architecture team to define future roadmaps for Molina’s
infrastructure, plan for transformation projects, create projects / resource
plans and work on approvals from Molina management along with their architecture
group.

•
Flex Team: In addition to the code team above, for any new projects or
transformations, Infosys will ensure an on-time ramp-up using a tested demand
management process. These resources will ramp-up for any agreed project /
transformation and will be there until the project completion.

Below is a view of the ramp-up process:


[redacted]
Figure 10.
Resourcing Model



2.2.5.3
Required Commitment, Restrictions, and Limitations

In this section, we assume Molina wants to understand the requirements /
commitments, which Infosys expects from Molina for this model to work.
 
Below are the things we expect from Molina for this model:





--------------------------------------------------------------------------------



Page 32 of 32
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


•
Provide a 90-day rolling window for any large ramp-up (e.g. [redacted]
resources) needed for onboarding resources for new projects / transformations.
Infosys will define a process for this capacity management and work with Molina
to identify demands on time.

•
For individual ramp-ups for any niche work, Infosys expects a lead-time of
[redacted] weeks for onsite and [redacted] weeks for offshore resource
onboarding and [redacted] weeks for niche skill based out of offshore.

•
In any outcome-based project executed by Infosys, Infosys will take complete
ownership of onboarding the resources with the right skills. For any staff
augmentation resources onboarding, Molina can conduct interviews and Infosys
will define the process for this with Molina



2.2.5.4
[redacted]



Figure 11.
[redacted]






2.3
Lift, Shift and Enhance for End-User Services (EUS)

End user support services as a function will collaborate closely with the
Integrated Service Desk to deliver best-in-class services. Infosys views end
user support as a holistic function wherein success is based on driving incident
resolution and it is driven by Customer Experience. There are two levels of
remote resolution. This is a major enabler to reducing cost and increasing
customer satisfaction. Only if an end-user issue cannot be resolved remotely and
there is need for physical access to the devices, as in the case of hardware
break-fix or hard IMAC, the ticket will be assigned to desk-side support team
(dedicated or dispatch). From that point on the desk-side support team will be
responsible for resolving the issue and updating the ticket status. Our focus is
to keep Dispatch at a minimum and drive high resolution through a combination of
Self-service, Service Desk and Dedicated team members and proactive monitoring.
The service desk is still the custodian of the ticket till it has been closed.
End-User Services section covers the below tracks:
•
IT Service Desk

•
Deskside & Walk up Support

•
Desktop Engineering

•
End user device management & Remote support



Operation Solution Highlights
•
Tailored Delivery Model - 24x7 Support English, Support delivered from Manila,
Philippines and Bengaluru (India)

•
Walk-up services with dedicated technicians based out of 9 premium locations
including [redacted]. [redacted] of the user base will be supported through
[redacted] dedicated FTEs through walk-up desks, [redacted] of the user base
will be supported through dispatch.

•
Persona based Service delivery with focus on enhancing customer satisfaction
through industry best practices and proven methodologies

•
Differentiated support to end users based on their personas identified through
ESM Café

•
Real time service level monitoring and reporting (Emilia)

•
Improved accountability through end-to-end ownership of tickets thereby reducing
total support costs through a single point of contact, FCR-focused service desk

•
Shift-left (deskilling) to drive higher resolution at the service desk

•
Continuous Improvement through six sigma and process improvement initiatives

•
Effective problem management and RCA based approach to identify and eliminate
recurring issues that drive ticket volumes

•
Knowledge Management



End User Service enhancement themes



--------------------------------------------------------------------------------



Page 33 of 33
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


Infosys will be working towards enhancing the End-user computing user
experience. Some of key themes Infosys will be implementing to enhance end-user
experience is given below
•
Enhanced Persona based delivery through ESM Café.

•
Enhancing Process/ Agent Efficiencies

•
Extreme Knowledge Management Improvisation

•
Self-Heal & Automated problem resolution for service desk and End user computing
tracks

•
Trend and Performance Analysis to enhance operational efficiencies using Infosys
tools Emilia and IIMSS

•
Standardization of service support in desktop engineering and smart hands
support.




2.3.1
[redacted]



2.3.1.1
[redacted]



[redacted]


Figure 12.
[redacted]



[redacted]


2.3.1.2
[redacted]



[redacted]


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



[redacted]


Figure 13. [redacted]


2.3.1.2.1
[redacted]



[redacted]
Figure 14. [redacted]
[redacted]
Figure 15. [redacted]
[redacted]




Continuous Improvement initiatives:



--------------------------------------------------------------------------------



Page 34 of 34
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


Infosys envisions Molina’s L1 Service Desk landscape to evolve from its current
state to a best in class industry standard which has a Next Gen contact center
architecture, provides converged service management, aligned to business
services and is based on one platform. The initiatives which will drive this
transformation are:


•
Reduction in number of end user contacts:

-
Using tools such as chat bots to automate and eliminate simple, standard or
repetitive application and infrastructure ticket categories.

-
Using Service Now service catalog based auto-routing to assign tickets directly
to the correct L2/ L3 resolver groups without Service Desk intervention

-
Promote self-service through ChatBot and by creation of FAQs for frequently
occurring easily resolvable issues and proving users access to clear and concise
“How to” knowledge artifacts

-
Keep Customers Informed (KCI) on the ticket progress through proactive status
alerts through their preferred channel to reduce the status update related
contacts, duplicate tickets.



•
Enhanced process efficiency and agent performance:

-
Reduced handle times and handoffs through efficiency improvement projects based
on Six Sigma and Lean methodologies

-
Dedicated quality analysts supporting action planning for improved customer
experience

-
Improve agent utilization by analyzing aux code usage and staffing pattern
intervention

-
Ongoing training programs targeted at improving agent’ soft skills and customer
handling skills



•
Shift Left of resolution to Service Desk:

-
Conduct top trend analysis to identify issues which the Service Desk can resolve
on First Contact

-
Conduct resolution reviews with the Level 2 teams and other resolver groups to
identify opportunities and train Service Desk on recurring complex issues

-
Increase knowledge base contribution through regular updates to the knowledge
base with new artefacts



•
Trend and performance analysis:

-
Trend and Root Cause Analysis to be performed for top call drivers and all high
severity incidents and repetitive lower severity incidents; Statistical tools
and methods like Pareto, Fishbone, etc. to be used

-
Six Sigma trained resource to perform Root Cause Analysis (RCA) on customer
complaints and escalations, and deep dive analysis for key metrics

-
Perform deep dive analysis for key metric trends



•
Continuous SLAs improvements:

Infosys will implement a continuous improvement process for systemically
improving service level targets annually. At the start of each service year,
Infosys and Molina will jointly review the SLA performance/ trends for the past
year and agree upon any changes in SLA parameters and measures. The initial plan
will be to bring current Molina service levels to Industry Standards.


2.3.1.2.2
End-to-End Ownership of Incidents

Service Desk will act as the Single Point of Contact, and will own the ticket
resolution End-to-End irrespective of the resolver group to which the ticket is
escalated; the Service Desk will follow up and close the ticket in the committed
time frame.
§
User creates a ticket for a request/incident that is received at L1 Service Desk

§
L1 Service Desk determines involvement of other Resolver Group(s); these could
be Infosys, Molina or other third party Vendors groups

§
Same ticket is transferred to the correct Resolver Group

§
L1 Service Desk continuously monitors SLA’s and keeps Molina User updated on the
request status; RCA is updated in knowledge database




--------------------------------------------------------------------------------



Page 35 of 35
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


§
Ticket is closed by the resolver and notification goes to the Service Desk and
Molina end user

§
Service Desk confirms resolution with Molina End User and closes the ticket.



Described below is the Level 1 end to end ticket ownership model.


pic4.jpg [pic4.jpg]
Figure 16.
L1 End-to-end Ticket Flow

Apart from improving the resolution rate, ticket ownership will also drive
enhanced end user satisfaction by keeping the users proactively informed
regarding the status of their request/ ticket until closure.


2.3.1.2.3
Knowledge Management

We will implement a strong Knowledge Management process along with a
comprehensive Knowledge Base for improved resolution at Service Desk.
•
Have a knowledge management team comprising of Team Leads, SMEs, Quality
Analysts and Service Desk Analysts who will take complete ownership of updating
the knowledge articles

•
Have a dedicated SME act as a Knowledge Manager who will be responsible for
coordinating new entries or updates to current content to ensure the accuracy
and quality of knowledge base entries, validate the knowledge relevance for
retirement/archiving purposes and finally to publish and retire all reviewed
knowledge entries

•
Implement audit process for measuring effectiveness of the Knowledge Base to
ensure accuracy and effectiveness

•
Knowledge sharing sessions for all unique incidents and major issues

•
Rewards and recognition for Service Desk team to contribute to knowledge base

•
Implement a robust training program for the Service Desk Analyst to enable them
to be effective and contribute towards continuous process improvement; training
framework snapshot below:




--------------------------------------------------------------------------------



Page 36 of 36
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


exhibit1036msaimage25.gif [exhibit1036msaimage25.gif]
Figure 17.
Training Process

The key areas to consider for efficient Knowledge Management include:
exhibit1036msaimage26.gif [exhibit1036msaimage26.gif]
Figure 18.
Key areas of Efficient KM

Infosys team will perform the following steps w.r.t Knowledge Management prior
to go-live and then in an on-going manner.
•
Knowledge Entry Review:

-
Accuracy and quality review which includes review of all published articles,
articles currently in the Molina’s Knowledge Database and all articles pending
for retirement

-
This process also includes the review of archived/retired knowledge that can be
used as baseline for knowledge entries

Process Owner: Infosys SMEs / Knowledge Manager
•
Knowledge Entry Creation/Update Process

-
Identify gaps in Knowledge Base and create relevant knowledge articles; the
knowledge articles will either be leveraged from Infosys existing centralized
repository or created in coordination with Molina SME if it is client specific

-
Submit the content to Molina SMEs for review

-
Upon successful review, Infosys SME will create the knowledge article following
the KM template and submit the entry to the knowledge manager for final review
and feedback prior to publishing the knowledge entry

Process Owner: Infosys SMEs/ Knowledge Manager & Molina SMEs





--------------------------------------------------------------------------------



Page 37 of 37
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


pic5.jpg [pic5.jpg]
Figure 19.
KA creation Process

•
Knowledge Entry Publishing: Upon successful review of knowledge entries, the
Knowledge Manager will publish the entry and will cascade the new update/new
entry to the team. The Service Now Knowledge Management module provides workflow
and approval process which can be switched on to enable quality checks before
posting. The created article goes for review to Molina Knowledge Manager/ other
leads for approvals though a defined workflow before the expiry in Service Now.
Additional features like commenting, rating, tagging ensures that the knowledge
is usable.

Process Owner: Infosys Knowledge Manager
•
Knowledge Entry Retirement

-
Where it has been determined that the Knowledge Article can be retired, the
Knowledge Management Team will archive the article from the Knowledge Management
System and remove any links to the article from other Knowledge Articles

-
Team will publish the retirement of the Knowledge Article to all relevant
stakeholders (details of Knowledge Articles retired from use are communicated
via Monthly Reporting)

-
Knowledge entries will not contain an expiration date as the review and analysis
of all knowledge entries will be done periodically; Identification of new
processes will be the trigger of knowledge entry retirement

Process Owner: Infosys Knowledge Manager
We would require the following support from Molina to ensure the accuracy and
effectiveness of the KB:
•
Provide a Knowledge Manager who will validate and confirm the accuracy of the
knowledge provided

•
Review and provide inputs to update the knowledge article

•
Make available to team, any updates/changes to the processes, new products and
services added to the scope

•
Communicate new offerings and changes to the scope to ensure readiness of the
team to create and update the knowledge base



2.3.1.2.4
[redacted]

Figure 20. [redacted]
[redacted]


2.3.1.2.5
Escalation Management

A well-defined escalation procedure is must for seamless delivery of services.
At the same time, care will be taken that each interaction needs to be
maintained at the right levels of the organization hierarchy ensuring
transparency to higher levels. Escalation matrix including timeframe for
resolution will be jointly defined with Molina based on the governance
structure. We will also work with Molina to facilitate transfer of Molina
user(s) to appropriate Molina Supervisor or equivalent as applicable by
incorporating the same into the escalation path.
A typical escalation path is illustrated in the table below:





--------------------------------------------------------------------------------



Page 38 of 38
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


   Level
Unresolved Period
Team Manager
8 hours
Operations Manager
16 hours
Service Delivery Lead/ Client Partner
Over 48 hours

2.3.1.2.6
Monitoring and Reporting

We will utilize a combination of dedicated staffing such as Incident Manager,
Real-Time/ MIS Analysts and tools such as Emilia for monitoring and reporting
support.
Monitoring:
We will utilize Emilia, a robotic tool that mimics the role of both Incident
Manager and RTA, and is responsible for managing the life cycle of all incidents
and service request. It can be integrated with call center monitoring system and
Service Now ITSM tool to monitor the critical environment for Service Desk.
The robot enables operations team to focus on their complex deliverables rather
than queue and ticket monitoring/incident management tasks listed below. Its
primary objective is to prevent incidents and service request to breach and
minimize impact to business.


Real Time Analyst
Incident Management/Ticket Management
•    Monitors Phone and Chat metric to ensure Service Levels are met
•    Reminds agents of callback to ensures alignment to user commitment; Alerts
generated via callout, chat or desktop
•    It monitors real time status of agents such as agents on incorrect
 auxiliary code, long handle time, long after call work, agents about to go on
break or lunch, etc.,
•    It monitors calls and chat wait times
•    It monitors avail time and advises operations if they can go on team
huddles, coaching, breaks
•    Runs and sends customized reports to operations for better governance
•    Quickly analyzes top call/chat drivers and inform operations
•    Randomly assigns cases to available agent to avoid cherry picking and also
alerts Team Leads of the assignment
•    Alerts operations if there are high priority tickets
•    Alerts operations of tickets about to breach (breach time can be
customizable based on operations Service Levels and criteria)
•    Sends ticket reports to operations
•    Can implement Smart Ticket assignments
•    Can monitor alerts based on operations criteria

Table 23. Monitoring & Reporting
Reporting:
Infosys has the capability to report all aspects of operations. Besides standard
Service Desk operations report related to staffed hours, quality scores, AHT,
service levels, abandonment rate etc., we can provide customized reports as
well, at a frequency as desired by Molina. The format and frequency of reports
will be customized to Molina’s requirements and will clearly depict a comparison
of actual performance against the contracted service levels.
Infosys generates performance reports at three levels:



--------------------------------------------------------------------------------



Page 39 of 39
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


#
Level
Report Type
1
Agent Level
•    Transaction Quality
•    AHT / Productivity
•    Escalations
•    Staffed Hours
2
Process Level
•    Process quality
•    Average Speed of Answer (ASA) percentage
•    Abandoned Call Rate percentage
•    First Contact Resolution percentage
•    Same Day Resolution percentage
•    Ticket Resolution time percentage
•    At First Level resolution percentage
•    Mean Time to Resolve (MTTR)
•    Response Time (P1, P2, P3, P4)
•    Resolution Time (P1, P2, P3, P4)
•    Backlog (P1, P2, P3, P4)
•    Case Chase/ Follow-up/ Update (P1, P2, P3, P4)
•    Customer satisfaction score
•    Sentiment Analysis
•    Customer complaints
•    Production hours
•    Process AHT
•    Attrition
•    Capacity plans/ Seat utilization calibration
3
Organization Level
•    Service levels
•    Hierarchical Escalation
•    Attrition Reports
•    C-SAT Reports



These reports are referenced during performance feedback sessions and will be
utilized to map improvements and set targets.


2.3.1.2.7
Service Desk Channels

Infosys will support the all the technology channels (inbound, outbound) as
provided in the Agreement (including each SoW and this document) to communicate
with Molina users including phone calls, chats, web-based tickets. The service
desk will use Molina’s VDI for connecting to applications at Molina so that
there is no data being moved.


2.3.1.2.8
[redacted]



[redacted]
Figure 21. [redacted]
[redacted]
Figure 22. [redacted]


[redacted]


2.3.1.2.9
[redacted]



[redacted]



--------------------------------------------------------------------------------



Page 40 of 40
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd




[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]













[redacted]


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]





2.3.1.2.10
Other Workflows



<Not Applicable>


2.3.1.3
IMACD for End-User Devices

Infosys’s IMACD delivery model is categorized into two key stages for every
IMACD request i.e. IMACD Pre-Execution and IMACD Execution. The pre-execution
phase ensures sufficient checks and balances are in place to execute the IMACD,
while the execution phase addresses user issues during the IMACD and ensures
proper closure of the request.
Key activities performed as part of IMACDs will be:
•
Provide and oversee, as appropriate, all installations, de-installations,
cascades, moves, adds and Changes for all EUC Equipment, Software, and related
Services at designated Customer Sites.

•
Coordinate, plan, and schedule IMACDs with all affected IT functions (whether
the function is included within the Services provided by Infosys, as a
Customer-retained function, or a Third Party); and

•
Coordinate all internal and external functions and activities to achieve
high-quality execution of the IMACD, to meet Service Levels, and to minimize any
operational interruption or disturbance to Molina

IMAC Pre-Execution
IMACD pre-execution will have the activities that will be done by Infosys to
enable IMACD execution. The below are the key activities that will be performed
by Infosys as part of IMACD Pre-Execution
•
Document the IMACD process and get client approval

•
Obtain list of Molina personnel authorized to approve these requests

•
Work with authorized personnel to resolve any issues identified with the IMACD

•
Co-ordinate with all third parties required to perform the IMACD and ensure
availability

•
Confirm that all hardware and software necessary to perform IMACD is available
in the site




--------------------------------------------------------------------------------



Page 41 of 41
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


•
Confirm the installation and de-installation procedures

•
Test the device used for IMACD

•
Co-ordinate with all stakeholders and schedule the IMACD.

IMAC Execution
•
Infosys asset manager assigns a replacement device to the end user

•
The pre-configured device with user specific image and core applications is
checked, tested and will be provisioned from site stock room.

•
If the site has no stock room (site having <10 users), the request for shipment
of device from nearest site will be raised.

•
The Device gets shipped to the user site.

•
In case of sites with dedicated FTEs:

-
The dedicated support engineer will schedule a time with the user in order to
perform the IMACD

•
In case of dispatch sites:

-
Remote support team will work with user and schedule IMACD

-
Remote support team will arrange a dispatch engineer for the site on the same
date or at best the next day based on user availability.

-
Dispatch engineer will travel to the site and perform IMACD

Following are the detailed activities that will be carried out during the IMACD
execution. These are broken up across install, move, add and change.
Install
•
Connecting a new system unit (e.g. notebook/desktop, network printer)

•
Installing and connecting of directly attached peripheral devices that are a
component of the standard configuration

•
Testing of the system unit to verify the hardware and software functionality
with a network connection, provided that the network infrastructure is
available.

•
Test additional hardware peripherals to verify proper functionality with the
main system unit

•
User briefing on new device

•
Recovery of user data from one or more servers onto the new system within
defined parameters

•
Ship the old device back to OEM if required with Molina 3rd party contract.

Move
•
Brief functional testing of the system.

•
Removal of the system unit including directly attached peripheral devices.

•
Packing (if necessary) of the equipment for dispatch/transportation from the
user’s current place of work to the user’s destination place of work (within a
location or between two locations).

•
Unpacking (if necessary) and connecting the system unit and the directly
attached peripheral devices.

•
Taking back of packing materials and their conveyance within the Molina location
to a place designated by Molina

•
Testing of the system unit to verify the functionality of the hardware and
software with a network connection, providing the network infrastructure is
available.

Hardware Add
•
Unpacking (if necessary) of new equipment

•
Installation of an external device (external modem, hard disks, printers,
scanners, monitors) and the associated device drivers.

Software Add
•
Installation of an application or a software suite with integrated application
(e.g. bespoke apps) from the approved supported software catalogue.

•
Only software published to the user’s SCCM profile shall be supported

Hardware Change



--------------------------------------------------------------------------------



Page 42 of 42
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


•
Modification of an existing system unit by a hardware upgrade (adding of
functionality) or hardware downgrade (removal of functionality), including the
drivers, if necessary.

•
Testing the system unit to ensure the functionality of the hardware and software
and accessing of the network.

Software Change
•
Modification of an existing software configuration according to the specified
documents/work instructions, such as the creation of network icons.

•
Testing the system unit to ensure the functionality of the hardware and software
and accessing of the network.

Remove
•
Removal of the system unit including the directly attached peripheral devices,
packing and conveyance of these devices to a store specified by Molina with
having the option of picking up /scrapping.

•
Erasing of the data on the hard disk by predefined processes in the
predetermined store.

Build
•
Receive, inspect, and store inventory at central and regional warehouse

•
Load, configure, and test standard software on to the workstation based on the
standard “gold master” image via SCCM

•
Configure network parameters, User ID and password settings, network printer
defaults, and other similar base

•
Add user specific software as specified

•
Test completed workstations, laptops, or other devices included in the standard
hardware list

•
Apply asset tags and perform initial asset inventory scan (e.g. serial number
capture) or enter configuration item (CI) information if required

•
Manage, track, and report inventory status and completion status of systems in
work to central Infosys asset register

•
As required, repackage fully assembled hardware and bundled software using
original packing materials or other available means), apply shipping labels,
generate appropriate shipping documentation

•
The build activity may be performed at the user desk or a designated space
within the Molina premises, where services are being delivered.

Quality Control and Improvements:
Faults Analysis within the Team:
•
Appearing problems and technician’s shortcomings are analyzed and corrected

•
Fast feedback from the supervisor

•
Information sharing within the whole team

•
Corrective Actions Reports

Project IMACDs Additional Responsibilities
Infosys and Molina will continue to monitor the utilization of Deskside
resources. If there is any project IMAC such as large deployments which are time
bound and critical, and require additional effort for a short period of time
then it will be classified as a Project IMAC. For locations where there is a
dispatch support it will be priced based on actual effort spent completing the
project task.


[redacted]
Figure 23. [redacted]
[redacted]


2.3.1.4
[redacted]



[redacted]
Figure 24. [redacted]





--------------------------------------------------------------------------------



Page 43 of 43
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


The effort for hardware break fix will be optimized by Infosys once transition
to desktop as a Service model.
2.3.1.5
L1.5 (Smart Hands Support) /Remote “Hands & Feet”

The Field Services team will perform Smart Hands and Feet support for Incidents,
service requests, change requests, installs, de-installs, moves, break-fix of
equipment for server/ network equipment in remote locations.
Below is the broad list of activities that will be categorized as “Smart Hands”
/ “Remote Hands & Feet” in remote locations.
•
Perform network and server equipment shut down and restarts. Rack and stack for
servers, routers, switches and other IT equipment

•
Un-racking of decommissioned IT equipment

•
Configure remote management on servers, switches etc. as per the guidance from
the remote infra L2 / L3 team

•
Perform basic tasks like swapping out of a failed server disk / memory module
etc. as per instructions from the remote infra team

•
Coordinate with Infosys L3 team to troubleshoot various IT related issues

•
Coordinate with remote team regarding any third party vendors related issues
including replacements

•
Liaison with local facility teams to coordinate access and other activities as
instructed by Infosys L3 team.

•
Liaison with users to understand issues and report back to Infosys L3 team

•
Wireless Support – assist in testing and installation of Wireless Access Points

-
Documentation – recording of IT inventory & IT processes at local sites
including updating layout diagrams, rack view of the datacentre etc. as
requested.

•
For Dispatch sites, we propose this to be a one-time activity during Knowledge
Acquisition.




2.3.2
Deskside and Walkup Support (Exhibit 2-C)

2.3.2.1
[redacted]

Figure 25. [redacted]
[redacted]


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



[redacted]





--------------------------------------------------------------------------------



Page 44 of 44
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



[redacted]


Continuous Improvements
•
As shown in Figure below, Walk-Up services improves Molina employees’
productivity and end user experience.

exhibit1036msaimage28.gif [exhibit1036msaimage28.gif]


•
As a result of the continuous improvement and the analysis of the operation of
Walk-Up Service centers and new trends and technologies available in the near
future. We would establish new products demos sessions, trainings on increasing
Self-Service Services.

2.3.2.2
[redacted]

2.3.2.3
[redacted]




2.3.3
Desktop Engineering (Exhibit 2-C)

2.3.3.1
Solution

Infosys has vast experience in providing Desktop Engineering services for
multiple enterprise customers across the globe. We will bring our Desktop
engineering implementation and operation capabilities, lessons learnt, to cater
Molina’s benefit, with end to end service capabilities and ownership. Also we
will analyze the scope during the DD/transition phase and enhance the service.
2.3.3.2
Patch Management and Software Distribution

Infosys as part of its services will provide Molina, support to End Users
Software distribution, Software upgrades and updates through existing tool SCCM.
Desktop support team will provide support to Service desk for issues related to
end user workstation issues. Using the Desktop engineering model, we will cater
to services such as Software packaging, Software deployment, Software upgrades
and updates



--------------------------------------------------------------------------------



Page 45 of 45
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


through SCCM which will help us to cater to the end user requests and maintain a
stable operating environment which is secured and monitored effectively.


Patch Management
•
Patch management service comprises of assessing threats and vulnerability,
discovering new updates, Coordinate with Molina for patch qualification,
Obtaining, testing and deploying required patches.



[redacted]
Figure 26.
Patch Management Process

•
We understand the significance of an effective patch management process as, in a
network of hundreds of systems, all it takes is one machine to become
compromised to open the door for multiple other machines to be compromised as
well.

•
Patch Management process not only plays a significant role in upholding
enterprise security posture but is also treated as the solution for majority of
security vulnerabilities. The key tenets of Infosys’s Patch Management service
are as follows:

-
Service Packs as a foundation of the patch strategy

-
Track the Product Lifecycle

-
Perform risk assessment using a Severity Rating System

-
Test updates before deployment

-
Patch prioritization and Scheduling



exhibit1036msaimage29.gif [exhibit1036msaimage29.gif]


The Patches would be distributed using the existing SCCM in Molina environment.
The team would take control of the end user equipment and distribute the patches
as per scheduled releases. The OS and Application patches would be tested and
then released for distribution by the security team. A periodic report will be
generated for Molina capturing the total amount of Patches released and
distributed in a stipulated times frame.
Key points to note are as follows:
•
Patch Deployment will be done by Infosys.

•
Identification of patches would be a joint function of the security teams at
Molina and Infosys




--------------------------------------------------------------------------------



Page 46 of 46
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


•
Patch Testing will be a collaborative process between Molina and Infosys.



Software Distribution
Infosys software distribution service apart from the distribution and deployment
of the on-going patches and updates, Infosys will utilize Molina existing
software distribution tool. Some of the Key activities include Deployment
planning, deployment pilot test, deployment execution and coordination,
monitoring and control.
Infosys will have a Software Distribution team for deployment and on-going patch
and updates management utilizing Molina Automation’s in SCCM tool. Key
activities that we will perform as part of software distribution are.
•
Establishing deployment plan for different user types

•
Deployment process customization and coordination

•
Software distribution to software repositories and clients

•
Deployment pilot test

•
Implementation of rollback plan



2.3.3.3
[redacted]

2.3.3.4
Desktop Management

Infosys will provide proactive management and testing of new hardware as part of
an agreed roadmap of change with Molina.
•
Molina and Infosys will review and evaluate new Hardware based on Molina’s
business requirements.

•
Infosys will test the Hardware against the standard Molina Images before being
introduced in to production

•
Infosys will ensure that the changes to hardware models will be managed such
that the hardware models are tested and qualified well before the current
hardware reaches end of life or is not available for purchase.

exhibit1036msaimage30.gif [exhibit1036msaimage30.gif]
Figure 65.
Desktop Management

2.3.3.5
Mobile Device Management

Infosys will support the existing MobileIron platform environment for the
Enterprise mobile devices. Mobile Iron offers capabilities for mobile device
management, mobile application management, mobile content management, secure
access to cloud services and unified endpoint management.
Operate
•
Provide support services for mobile devices which are in-scope.

•
Provide lifecycle management services of mobile devices such as procurement to
retirement




--------------------------------------------------------------------------------



Page 47 of 47
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


•
Perform asset management services for mobile devices to the authorized users

•
Perform CMDB updates and periodic reconciliation

•
Perform patch management, device updates/fixes etc.

•
Develop, maintain documentation and standard operating procedures

•
Perform Install / uninstall / remote wipe etc. of applications and provide
incident/ problem management services

•
Conduct periodic audit to ensure adherence of Molina policies / procedures &
compliance regulations.

•
Provide support for mobile devices managed by other platforms if any, until all
mobile devices are migrated to MobileIron.

•
Report of audit, inventory & exceptions to Molina IT team on mutually agreed
intervals

Continuous improvement
•
Identify and propose integration methods for mobile applications

•
Implement best practices for improved performance, problem isolation and
troubleshooting

•
Improve user experience

•
Improve compliance of the devices and usage

•
Perform stringent compliance management and identify / report security gaps

•
Roll out new features and enhancement updates




2.3.4
End-User Device (EUD) Management and Remote Support Model (Exhibit 2-C)

Infosys will manage the Molina’s IT assets throughout the life cycle from demand
recognition and procurement to disposal using Molina’s existing management
processes and tools.
The Device Management Services includes the following Service Components:
•
Device Lifecycle Management

•
Asset Management



Device Lifecycle Management responsibilities
Infosys will:
•
Use the Systems Management Toolset (SCCM) to install a Supported Image and core
Software onto End Points as requested by Molina;

-
Perform End User state migration activities to ensure all data, Applications
installed via the Software Distribution Service Component and locally stored
preferences are transferred from one End Point to another;

-
Support the IMAC Service Component and Onsite Support Service Component as
requested;

-
Perform quality assurance tests on all newly built or rebuilt End Points to
ensure the following items are installed and operating as designed before the
End Point is cleared for deployment:

§
All core Software as defined by Molina from time to time; and

§
All Software installed by the End User via the Software Distribution Service
Component;

-
Provide Molina with reports detailing issues experienced/observed during the
quality assurance steps outlined in this Service Component;

-
Record all issues experienced/observed during the quality assurance steps
outlined in this Service Component to be able to provide such information to
Molina on request;

-
Resolve any issues uncovered during quality assurance check before the End Point
is cleared for deployment;

•
Update the Asset Management Database (CMDB) for Tracking and Reporting Service
Component;

•
Configure End Points and update the CMBD with the unique identifier for the End
Point and the date the End Point was built/rebuilt;

•
Hand over the End Point to the Onsite Support team and update the CMBD with
details about owner, status, detailed location amongst other specifically
requested details from Molina;

•
Being decommissioned:




--------------------------------------------------------------------------------



Page 48 of 48
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


-
Ensure removal of the associated End Point AD Object from the Active Directory
using the Active Directory Service Component;

-
Ensure removal of the associated End Point AD Object from the Systems Management
Tool using the Systems Management Toolset Service Component;

-
Update the CMDB as described in the Tracking and Reporting Service Component;

-
Engage Stock Management Service Components for Repair or Disposal if
appropriate;

-
Prepare End Point for redeployment and engage the Stock Management Service
Component.



Asset Management responsibilities
Infosys will maintain a sufficient Stock of PC hardware and peripherals at Sites
designated by Molina to meet the user demands through the End Point
Provisioning, Re-provisioning and Decommissioning Service Component. Infosys
will:
•
Do Spares forecasting for the Break / Fix Services

•
Manage Stock efficiently and only include Infosys supported/deployed End Points;

•
Transfer Stock between any depots, Molina Facilities as necessary (leverage
existing Molina shipment contract);

•
Work with the Molina approved Hardware vendor(s) for fulfilment, warranty and
non-warranty repair and disposal;

•
Order equipment, receive equipment, check-in to inventory, apply Asset Tag,
record model, type, serial number, date, status, and Stock location in the CMDB;

•
Transfer to the Build Team and update the CMDB with new Molina locations and
date moved as requested;

•
Collect Hardware from Build Teams and update stock numbers when not in use; and

•
Support the IMAC Service Component as requested.



Molina will own the Assets (Stocks, spares) and depots.
2.3.4.1
Remote Site Management

Infosys will leverage the existing BOMGAR tool of Molina to provide the remote
support. Operational model for remote support is explained in section 1.1.2.
2.3.4.2
MDM, Cell Phone, and Hotspots Management

Solution summary
The key operational activities for devices are:
•
Provide support services for mobile devices which are in-scope

•
Provide lifecycle management services of mobile devices from procurement to
retirement

•
Perform asset management services for mobile devices to the authorized users

•
Perform CMDB updates and periodic reconciliation

•
Perform patch management, device updates/fixes etc.

•
Develop, maintain documentation and standard operating procedures

•
Perform Install / uninstall / remote wipe etc. of applications and provide
incident/ problem management services

•
Conduct periodic audit to ensure adherence of Molina policies / procedures &
compliance

•
Report of audit, inventory & exceptions to Molina IT team on a mutually agreed
intervals

•
Co-ordinate with 3rd party vendor / OEM for warranty replacements and/or
disposal requirements

For Hotspots and bar code scanners: -
The operational activities include:
•
Perform initial configuration of device and create device account in the Active
Directory.

•
Handle the needed certificates in rollout and updates processes.

•
Resolve device errors and Authorized User issues including Incidents that need
involvement of Third Parties (such as WLAN Access point provider). Re-build the
device if it seems to be configured incorrectly.

•
Handle communication with the external Hardware supplier.




--------------------------------------------------------------------------------



Page 49 of 49
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd




[redacted]


[redacted]
[redacted]
 
[redacted]
[redacted]
 
[redacted]
[redacted]
 
[redacted]
[redacted]
 
[redacted]
[redacted]
 
[redacted]
[redacted]
 
[redacted]
[redacted]
 
[redacted]
[redacted]
 
 
[redacted]
 



Table 24. [redacted]

2.3.5
[redacted]



[redacted]
Figure 28. [redacted]
Figure 29. [redacted]
[redacted]
Figure 30. [redacted]


[redacted]


Figure 31. [redacted]


[redacted]


Figure 32. [redacted]


[redacted]


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]




--------------------------------------------------------------------------------



Page 50 of 50
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd







2.3.6
Network Operations Center

2.3.6.1
NOC Support Model

Infosys will be leveraging the intelligent command center to act as Network
Operations Center (NOC). Molina will be able to proactively identify and resolve
incidents before business is impacted through proactive monitoring by our
Integrated Command Center.
Infosys will set up an Integrated Command Center (ICC) that will centralize
support using unified processes, tools and technologies. The ICC will be staffed
24x7 to facilitate intelligent and timely action to “catch the yellows before
they become reds”. The ICC team will play a pivotal role in critical incident
management and will be responsible for SOP-based resolution thereby reducing the
number of incidents escalated to L2. by [redacted]:
•
Monitor all events and correlate events to give actionable conditions

•
Prioritized based on business impact

•
Verified and enriched with extra state information and diagnostics

•
If application performance problem, triaged to determine probable cause area

•
Fix using run-book or route to appropriate team / co-ordinate with vendors

•
Own the event and critical incident management process

•
Reporting service level metrics on regular basis leveraging IIMSS

exhibit1036msaimage31.gif [exhibit1036msaimage31.gif]
Figure 33.
Integrated Command Center/NOC

Infosys integrated command center/NOC team will be leveraging IIMSS to perform
L1.5 support for all the infrastructure tracks. Following IIMSS features will be
leveraged to enhance the IT services across Infrastructure tracks
•
Single and unified management solution/portal to help users request, manage,
monitor and govern the Hybrid IT resources while providing agility and ensuring
adherence to enterprise policies and processes

•
To integrate, automate, and manage all its on premise, cloud resources and
third-party cloud service providers (private/public, IaaS/PaaS/SaaS) in a
central location

•
Streamlined and disciplined monitoring across a hybrid IT landscape with a
centralized data source for monitoring

•
A single point of integration of alerts/alarms received from various monitoring
tools into MOM (Monitors of Monitor) & other integration touch points

•
A single point of correlated alerting, notification and reporting data source
mechanism




--------------------------------------------------------------------------------



Page 51 of 51
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


•
Proactively and predictively identify and resolve issues before the occurrence
of a major outage incident

•
Visibility of alerts and current tickets that are either assigned, being triaged
or resolved

•
Comprehensive reporting & dashboard capabilities based on various team reporting
requirements including management and business teams

•
Data analytics and Machine learning algorithms for incidents/service request to
identify the recurring patterns for automations

Service Management Layer
Infosys will be having a service management layer overarching the integrated
command center and service desk. Service management layer will have dedicated
incident, change and problem managers who will take end to ownership of MIM,
Incident, change and problem management functions. Following are key objectives
and activities which will be managed and monitored by up by Incident, change and
Problem manager’s
Incident Manager
Objectives:
•
Resolving Incidents within Established Service Times.

•
Restore normalcy as quickly as possible.

•
Ensure Customer Satisfaction.

Key Activities:
•
Logging of incidents in the service management tool

•
Prioritization and categorization of the incident

•
Solve on the call if possible, else escalate it to the 2nd level / 3rd level
support

•
Ownership throughout the life cycle of the incident

•
Knowledge base updates

•
Analyzing incident trends

•
Defining/updating KPI’s

•
Assisting the Major Incident Management Team

•
Implement Lean methodologies through automation of certain tasks (where ever
possible) and improve business value

Problem Manager
Objective:
•
To prevent problems and resulting incidents from happening

•
To eliminate recurring incidents

•
To minimize the impact of incidents that cannot be prevented

Key Activities:
•
Identifying the recurring incidents and work on a permanent solution

•
Updating ServiceNow Known Error database, so further incidents can be resolved
much more quickly

•
Assist the Major Incident Management Team

•
Closely work with Incident, Change, Event, Capacity and Performance Management
processes

•
Risk Management by identifying the vulnerabilities and performing the preventive
actions

•
Proactive Problem management through Continuous service improvement

Change Manager
Objectives:
•
Respond to the customer’s changing business requirements while maximizing value
and reducing incidents, disruption and re-work

•
Respond to the business and IT requests for change

•
Clear and comprehensive release plans that enable Molina to align their
activities with these plans.

•
Building, installing, testing and deploying a release on schedule




--------------------------------------------------------------------------------



Page 52 of 52
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


•
Identify specific Patch installation process



Key Activities:
•
Categorization and prioritization of a change

•
Validating the information provided by the change requester with Configuration
Management, Test plan, Implementation plan, back out plan

•
Driving the Change management board meetings

•
Business Impact analysis on the change

•
Authorization and coordination during implementation of the change

•
Documentation and instruct Configuration management to update the CMDB

•
Release building

•
Release testing

•
Release planning

•
Release deployment

•
Release documentation control

[redacted]


Figure 34. [redacted]
2.3.6.2
[redacted]



[redacted]
Figure 35. [redacted]
[redacted]


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]




2.4
[redacted]


2.4.1
[redacted]



2.4.1.1
[redacted]



[redacted]



--------------------------------------------------------------------------------



Page 53 of 53
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd




Figure 36. [redacted]


[redacted]


2.4.1.2
[redacted]



[redacted]


Figure 37. [redacted]


[redacted]



2.4.2
Security Operations

Infosys engagement level controls with NIST Cybersecurity Framework
Infosys will follow NIST cyber security framework at an engagement level for
supporting Molina’s compliance mandates from outsourced managed services
standpoint. Infosys internally is ISO27001 certified for all its delivery
locations. From an engagement standpoint, Infosys will –
•
Onboard and dedicated Information Security officer at offshore who will own –

•
SOA and security controls documentation for Molina engagement

-
Work with Molina security team and align on the security controls, their design
and operational aspects. These will be documented in the “Information Security
HandBook_Molina Health Care”.

-
Document a statement of applicability (SOA) to cross reference between controls,
applicable services, processes, responsible parties, reporting and audit
requirements, periodic assessment requirements.

•
Security training for Infosys team engaged with Molina

-
Understand Molina requirements from security training for all resources who are
going to work on the engagement.

-
Ensure that the training is undertaken by resources and records are maintained
and updated in an on-going basis.

•
Supporting Internal and external security audits for Molina-Infosys engagement

-
Create a calendar of internal and external audits, reviews, assessments by
Infosys and Molina

-
Coordinate with internal and external stakeholders from Infosys and Molina
perspective for such internal and external audits, reviews, assessments by
Infosys and Molina

•
Advisory and guidance to Infosys teams to meet Molina compliance requirements
(SOA).

-
Provide continuous guidance to Infosys and Molina teams on meeting the stated
and implicit needs for security control compliance requirements.

-
Addressing any gaps discovered as a part of any audit or assessment

•
Report on KPIs

-
Align with Molina on reporting and KPI requirements

-
Ensure the committed reports and KPI reporting requirements are being adhered to
and being met on a continuous basis.

•
Infosys will explore with Molina on automating the security controls
maintenance, change management and operational effectiveness by the usage of
suitable eGRC tools.

•
Infosys will create a statement of applicability of applicable controls – the
SOA will be built by Infosys Information Security Officer and approved by Molina
Security team. The applicable controls will be jointly arrived by referring to
Molina security policy, compliance requirements, Infosys security policy and
compliance requirements. The SOA will be a living document and will be updated
as and when there is a change in the control design or implementation
consideration. Future control requirement for Molina




--------------------------------------------------------------------------------



Page 54 of 54
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


•
Infosys team engaged in this program will be responsible for ensuring that the
security controls are designed, implemented, enhanced, supported. Each Infosys
team will identify a security SPOC who be responsible for ensuring compliance to
the SOA and associated compliance and reporting mandates



2.4.2.1
[redacted]



[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



Table 25. [redacted]
[redacted]


Figure 38. [redacted]


[redacted]


2.4.2.1.1
[redacted]



[redacted]




2.4.2.1.2
[redacted]



[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



[redacted]


Figure 39. [redacted]


Figure 40. [redacted]



--------------------------------------------------------------------------------



Page 55 of 55
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


2.4.2.1.3
[redacted]



[redacted]


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]

Table 26. [redacted]
2.4.2.1.4
[redacted]



[redacted]


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]

Table 27. [redacted]
[redacted]
Figure 41. [redacted]
[redacted]


2.4.2.1.4.1
[redacted]



[redacted]


Figure 42. [redacted]
[redacted]





--------------------------------------------------------------------------------



Page 56 of 56
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



2.4.2.1.4.2
[redacted]

[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



2.4.2.1.4.3
[redacted]

[redacted]


2.4.2.1.5
[redacted]

[redacted]


Figure 43. [redacted]


[redacted]





--------------------------------------------------------------------------------



Page 57 of 57
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]

Table 28. [redacted]
[redacted]


2.4.2.1.6
[redacted]



[redacted]


Figure 44. [redacted]


Figure 45. [redacted]
[redacted]





2.5
[redacted]




2.5.1
[redacted]



[redacted]







--------------------------------------------------------------------------------



Page 58 of 58
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]

[redacted]




Figure 46. [redacted]
[redacted]


Figure 47. [redacted]
[redacted]


Figure 48. [redacted]
[redacted]


Figure 49. [redacted]
[redacted]


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]

Table 29. [redacted]
[redacted]







--------------------------------------------------------------------------------



Page 59 of 59
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



[redacted]




[redacted]
[redacted]
[redacted]
[redacted]



[redacted]



2.5.2
[redacted]



2.5.2.1
[redacted]



[redacted]


Figure 50. [redacted]
[redacted]
Figure 51. [redacted]


Identify Key Objectives for Monitoring like the ones mentioned below:
•
Identify gaps in the tools setup

•
Improvement in alert noise

•
Improved Dashboards and Reporting structure

Infosys will perform below Transition Activities for App and Infra support:
•
Request for the latest details (repository, Inventory, Application owner
details) of all the Infra and applications which are being monitored

•
Take hand over of AppDynamics and Infra monitoring tools hardware details,
software licenses and credentials of the servers forming the environment

•
Analyze their on boarding process, approval process to perform new enhancements

•
Get details of all the different application agents that are currently
instrumented? (Java, .Net, PHP, Node.js etc.)

•
Analyse current monitoring tools integration with event management tool and
identify pain areas

•
Create new account on Monitoring tools and deactivate old ones

•
Understand all the SOP’s, KB articles and process related documents

•
Get details of all out of the box functionalities currently used and customized
functions deployed in the monitoring tools

•
Analyse default health rules and figure out any gaps in current setup

•
Get application owner details for application which are getting monitored




--------------------------------------------------------------------------------



Page 60 of 60
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


From the tools leveraged in Molina, Infosys would analyse cases for redundancy
and overlap of tools & functionality. After getting detailed information on
Tools landscape, we can propose various idea to optimize the tools set by
consolidating redundant tools.
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



[redacted]
Figure 52. Sample Clarifications for tool rationalization
Tools Strategy During Cloud Migration Journey
Infosys understands that Molina will be embarking on the journey to migrate
servers / applications to cloud in the upcoming years. This strategy will
certainly have an impact on how the various monitoring and management tools
would need to operate. Infosys will closely work with Molina architecture &
security team in ensuring that appropriate strategies are defined to handle both
the hybrid state of the environment with cloud & on premise existence and
dedicated environments of only cloud or only on premise needs.
This strategy is anticipated to bring in the need for new tools to handle
monitoring & management requirements in the cloud as well as the need for
retiring / optimizing some of the existing tools. All changes related to Molina
& Infosys tools will follow the defined release & change management processes
including updating the necessary documentation of the tools.
2.5.2.2
Consolidation and optimization of existing tools

Solution Approach
•
Rationalize current tools and extend the capability for tools optimization
across businesses and eliminate redundant tools in consultation with Molina

•
Deliver integrated and efficient operations to have robust tools and processes

•
Optimized tools with applicable configuration and customization of monitoring
solution to ensure long-term needs are fulfilled

•
Integrate monitoring tools with IIMSS for event correlation

High-Level View of Integrated Monitoring environment with IIMSS Orchestration &
Automation


Figure 53. [redacted]



2.5.3
[redacted]



[redacted]



2.5.4
[redacted]

[redacted]


2.5.4.1
[redacted]



[redacted]





--------------------------------------------------------------------------------



Page 61 of 61
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



[redacted]


[redacted]
[redacted]
[redacted]
[redacted]



[redacted]


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



[redacted]


Figure 54. [redacted]



--------------------------------------------------------------------------------



Page 62 of 62
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd





2.6
[redacted]


2.6.1
[redacted]

2.6.1.1
[redacted]



[redacted]


Figure 55. [redacted]
[redacted]
Figure 56. [redacted]
•
The proposed Strategic Governance Layer has been conceptualized to ensure
overall governance to the service management initiative. This layer will be
jointly owned by Infosys and Molina to ensure proper communication and effective
governance. The strategic layer also follows a three-layer strategy, comprising
of a Steering Committee, a Management Layer & an Operations Layer.

•
The Operation Service Integration Layer will pursue policy and process adoptions
and adherence as well as drive standardization of processes across the board
(including multiple vendors). This layer will focus on process operations as
well as develop various reports of varying complexities. Multiple reports will
be generated to target specific audiences to give an overall dynamic snapshot of
the environment health. Continuous Improvement activities will be spearheaded by
the Service Excellence Office across the board and will ensure that process
maturity within the organization continues to improve at a steady pace.

•
Tools & Orchestration Layer will ensure integration of existing tools utilized
by Molina and its vendors are appropriately integrated into ServiceNow. This
will ensure seamless flow of information and enhanced governance of the
infrastructure.

•
Tools & IP

ITSM process transformation solutions are intended to be built on the ServiceNow
platform: Incident, Problem, Knowledge, SLM, Service Catalog, Change Management
& CMDB, Reporting and Dashboard.
Persona Based Services: Persona information available to Service Desk agent to
ask relevant questions while interacting with Molina business users.
CXO Dashboards and Reports
-
Leadership Dashboards will help making quick decision and analyse the health of
IT operations at one glance

-
Operations Dashboards – This will be designed for the operations team to help in
operational efficiency and prioritize their work easily

-
Trend Reports – These reports will give a snapshot view of how the performance
has been for an organization over a period of time

-
Snapshot View – This will be designed for various operations team to provide a
glimpse of current health of operations

•
Consulting Enablers

-
SIAM Maturity Assessment Framework

Our varied and diverse experience in the SIAM space has enabled us to
conceptualize and implement a comprehensive SIAM Maturity Assessment Framework
which will help Molina gauge its existing infrastructure maturity levels. This
framework consists of an assessment tool which utilizes a rating mechanism based
on a detailed questionnaire and the results/scores are benchmarked against our
defined maturity levels. The questionnaire encompasses all conceivable process
within the ITSM space and hence this detailed and in depth analysis will enable
Molina to accurately identify the processes that need a maturity level up. This,
in turn, helps Infosys and Molina to focus a concerted effort on the pain areas
and improve corresponding maturity levels. Along with a scorecard, Infosys will
also provide action items and a roadmap to help Molina improve maturity levels
across the spectrum.
-
Infosys SIAM Readiness Framework

Infosys will also perform a SIAM Readiness Framework to gauge the effort and the
pace in which the SIAM framework can be deployed across Molina environment. The
multi-phased SIAM implementation approach will help us deploy process
improvements at a much faster pace and hence save valuable time for Molina.
[redacted]



--------------------------------------------------------------------------------



Page 63 of 63
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd




Figure 57. SIAM Readiness Framework
•
Process Aids

Infosys “iPrise” is an Infosys’ proprietary set of processes required for
different streams in Infrastructure Services. It Draws out best practices from
world known process frameworks such as ITIL, CMMI, COBIT, ISO 27001, PMBok, etc.
It is a collection of accelerated process designs using ready to use designs
from the process repository. This set is used as a baseline to customize and
develop Processes for IT Infrastructure Management set-ups. “Infosys i-PRISE”
enables organizations to save time & effort required for defining processes and
provides easy access to industry best practices. It acts as a catalyst for
process definition and implementation. It includes detailed levels of various
parts of a process such as sub – processes, roles & responsibilities,
requirements for tools, KPIs and Metrics, etc.
Key areas where iPrise can contribute are:
-
Enhancing existing processes and implement new capabilities to ensure core
capabilities are defined

-
Setup of Service Excellence Office to provide the overarching governance during
the process setup and ensure its improvement.

-
Ensure ITSM processes are defined, integrated, implemented and sustained. This
will result in achieving processes with high end maturity level

-
Once the processes are rolled out, process maturity assessments, quality audits,
trainings and governance will ensure the maturity is maintained and improved.

-
Rapid deployment of ITSM processes thereby saving significant time

Infosys recognizes and acknowledge Molina’s current ITSM maturity state at Level
2 .Infosys’s unique processes, frameworks and accelerators can help in reducing
the short-comings. We will leverage our experience and Service Management
Maturity Framework to improve the maturity of the processes at Molina.




[redacted]


Figure 58. [redacted]
SIAM governance forums
Governance Forums
Frequency
Infosys Participants
Infosys Attendance
Service Excellence & Innovation Forum
Quarterly
Delivery Manager
Engagement Manager
Mandatory
Commercial Review Forum
Quarterly
On Need basis
Delivery Manager
Engagement Manager
Mandatory
Service Review Forum
Monthly
On Need basis
Delivery Manager
Engagement Manager
Mandatory
Change Approval Board
Weekly
Infosys Change Coordinators / Initiators
Mandatory
Release Management Review Meeting
Weekly
Infosys Release coordinators / Initiators
Mandatory
Tower Operational Service Review Forum
Weekly
Tower Leads
Mandatory
Capacity Planning Forum
Monthly
Infosys Capacity
Co-coordinators
Mandatory
Service Change Forum
Monthly
Tower Leads, Change Coordinators
Mandatory
Service Management Operational Governance Forum
Monthly
Tower Leads
Delivery Manager
Mandatory
Service Design & Life cycle forum
Quarterly
On Need basis
Delivery Manager
By Invitation
SIAM Project Forum
Monthly
Delivery Manager
Project Manager
By Invitation




--------------------------------------------------------------------------------



Page 64 of 64
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


Integrated Performance Dashboards and Reporting
Infosys will maintain integrated IT Governance to build a seamless and service
focused delivery structure. Based on our experience, we often notice that with
dispersed data, IT Leadership often receives very different reports from each
region, it’s hard to get an end to end overview of the IT operation, or to
perform data analysis resulting in what we often refer to as ‘Water-Melon’
Effect (Green from outside, red inside); where Individually each vendor or
region might be performing well, but collectively business is not happy.
Infosys has handled multiple accounts with this scenario and helped our
Customers overcome these challenges by having a robust and comprehensive
multi-tier Governance structure.
Infosys’ view on performance reporting focuses on enabling adequate visibility
of performance of each Vendor/region/tower at various Organizational levels
•
At Strategic layer, high level performance summary or a dashboard view on all
Suppliers and a Management summary related reports are produced

•
At Management Layer, the regular SLA reports as well as CSI reports are shared
and discussed.

•
At operational layer, multiple reports at various stages of each process are
produced and verified




2.6.2
DR / BC for Supplier Services in-Scope of This Agreement

Infosys understands the criticality and relevance of DR and BCM for supplier
services to ensure continuity of services to our clients / partners under any
disaster scenario. Infosys can provide 100% confidence to Molina for
continuation of services via its thorough DR/BCM corporate level framework,
guidelines and teams.
Infosys has a detailed Business Continuity and Disaster Recovery plan called
“Phoenix” at the Corporate Level, Location Level and each account Level.
Redundancy has been built into all the essential infrastructure including office
space, network connectivity, power, computing resources and personnel, and the
same would be applicable for Molina engagement.
Infosys BCMS conforms to the requirements of ISO 22301. Infosys is certified for
ISO 22301-certification standard effective February’ 2013. The scope of the
certification covers all Infosys India locations (including BPO locations).
The Business Continuity Management Plan is a comprehensive set of steps to be
taken before, during, and after a disaster. The plan is documented, communicated
and tested to ensure the continuity of business operations and availability of
critical resources after disaster. This plan is made available at all of our
Development Centers (DCs).
The BCMS Plans are driven systemically through the BCMS System, an in-house
application for management of all the Business Continuity Plans and reviewed at
least annually.
The BCMS system is used to develop the account level BCMS Plans and cover
sections such as the account level BCMS team structure, Roles and
responsibilities, Business Impact Analysis, Risk Assessment, recovery sites,
Incident Management Workflow, Post Disaster Activities, Notification Directory,
Tests and Exercises, Call Trees, Metrics to check on maturity tracking and
compliance etc. This plan will be created for Molina as well and will go through
an approval process before it gets baselined.
Tests and exercises are conducted at all three levels - Location, Function,
Account. Once the Molina account level BCP gets created it will be tested as per
the frequency updated in the test plan / agreed with Molina. Tests are conducted
at least once a year by the Infosys Quality assurance team and BCM team.
These BCMS tests and exercises are planned to ensure the validation on the
various BCMS strategies/controls in place. These are conducted to cover
scenarios like unavailability of –
•
IT Infrastructure

•
Physical Infrastructure, and / or

•
Human Resources

Any issues or deficiencies identified during these tests are captured as action
item in an Infosys BCMS tracking tool and driven to closure with follow-ups and
execution.
As in any other engagement, Molina account team will have few DRRs – Disaster
Recovery Representatives on the floor, to take care of any disaster situation.
These are resources from the project, and are trained by the Infosys BCMS team,
on how to act during the disaster situation.
Degree of Assurance
•
A minimum of [redacted] of the physical infrastructure is available as
redundancy. Example – extra office space at Infosys DCs within the same city and
/ or another city

•
A minimum of [redacted] of the IT infrastructure is available as redundancy.
Example – Laptops, Desktops, VoiPs etc.




--------------------------------------------------------------------------------



Page 65 of 65
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


•
Upon occurrence of a disaster affecting Infosys offshore facilities, Infosys
will implement the plans and procedures stated to ensure business continuity

For Molina, it is envisaged that services will be delivered using a combination
of resources at onsite and one or more of Infosys’ development centers in India
(Bengaluru and Chandigarh).
Following is the snapshot of the BCP/DR infrastructure for Molina is outlined
below.


[redacted]


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



[redacted]


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



2.6.2.1
Backup and Storage (Process, Data Residency)

Infosys will be accessing Molina infrastructure / tools / applications from
offshore (Bengaluru / Chandigarh) through Molina VDI / Citrix connections.
Infosys will not have any Molina data stored in any of the Infosys site and
systems. Molina data will stay within Molina’s Data Center and follow the agreed
Molina DR/BCP. In case of any disaster at the Infosys service locations, Molina
related data will not be affected since no data is stored within Infosys network
/ site.
2.6.2.2
Committed and On-Demand Equipment

From the current scope of work, Infosys understands the need to setup an
Offshore ODC location, which will be setup in Bengaluru / Chandigarh for Molina.
Following would be the committed equipment, to ensure steady execution of
operations:
•
Router – for network connectivity from Infosys ODC to Molina DC

•
Laptops/Desktops – for all the on-boarded resources to carry out their work for
Molina.

•
VoiP Phones – for the resources to join direct meetings within the teams located
globally, with the Molina stakeholders

2.6.2.3
Support Services

In order to ensure smooth and continuous operations and to meet any DR/BCP
situation, Infosys has the following internal teams / sources to provide support
services:
•
Computers and Communication Department

•
Quality Assurance Team

•
Business Continuity Management team

•
Infosys Development center facilities team

•
Transport team






--------------------------------------------------------------------------------



Page 66 of 66
995601.6

--------------------------------------------------------------------------------


Technical Solution to Tooling for Future State    Infosys Ltd


2.7
[redacted]


2.7.1
[redacted]



[redacted]



2.7.2
[redacted]



[redacted]



2.7.3
[redacted]



[redacted]



2.7.4
[redacted]



[redacted]



2.8
[redacted]


2.8.1
[redacted]



[redacted]





2.8.2
[redacted]

[redacted]


2.8.2.1
[redacted]



[redacted]


2.8.2.2
[redacted]



[redacted]


2.8.2.3
[redacted]



[redacted]





2.8.3
[redacted]



[redacted]


Figure 59. [redacted]


2.8.3.1
[redacted]

[redacted]



--------------------------------------------------------------------------------



Page 67 of 67
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



[redacted]


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



2.8.3.2
[redacted]

[redacted]


2.8.3.3
[redacted]



2.8.3.4
[redacted]

[redacted]


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



2.8.3.4.1
[redacted]

[redacted]



--------------------------------------------------------------------------------



Page 68 of 68
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



[redacted]


2.8.3.4.2
[redacted]

[redacted]
2.8.3.4.3
[redacted]

[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



2.8.3.4.4
[redacted]

[redacted]


2.8.3.5
[redacted]

[redacted]
2.8.3.5.1
[redacted]

[redacted]



--------------------------------------------------------------------------------



Page 69 of 69
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



2.8.3.5.2
[redacted]

[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



2.8.3.5.3
[redacted]

[redacted]


2.8.3.5.4
Reporting

Following table provides list of reports / KPIs we propose for effective IAM
support.
#
Report Parameter / KPI
Description / Action Item
1
Availability
Ensure availability of IAM systems and provide weekly / monthly report for the
same in addition to live availability status (live availability is dependent on
available monitoring systems)
2
Incident Count / Service Requests vs. Status
Adhere to SLAs
3
Top 10 IAM Incident Categories vs. Volume
With process optimization or automation, show decrease in incident numbers in
same category
4
SOX Reports
Convert Ad-hoc / manual report generation into automated report generation over
time for SOX queries
5
Audit Reports
Convert manual audit report generation into automated report generation over
time
6
Operations Reports
Automate report generation for operational efficiency such as for data
discrepancy over time
7
Usage Reports
Provide reports on usage of identity and access management system, password
reset, progress of access certification cycle, etc. and monitor performance of
environment vs. available capacity
8
Privilege Usage Reports
Provide reports for privilege access usage through available tools (Bomgar PAM
and available analytics system)
9
Weekly / Monthly Trend Reports
Provide weekly / monthly trends for incidents, problems, service requests,
availability, usage, etc.
10
Dashboard
Provide dashboard summarizing no of active users, key activities, key automation
activities, etc. in addition to weekly / monthly trends




--------------------------------------------------------------------------------



Page 70 of 70
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd




2.8.3.5.5
Continuous improvement opportunities

Based on understanding of current state and overall application landscape at
Molina, Infosys has identified key areas for improvement/ automation which will
result into a streamlined end to end IAM solution.


2.8.3.5.5.1
IAM Manual Activities

As part of due diligence and transition phase, Infosys will work on listing
complete inventory of manual activities related to Identity and Access
Management support, and will work on automation of the ones resulting into
higher number of incidents and service requests. Following table provides a
brief list of manual activities which are generally encountered in a typical IAM
program of similar scale.
#
Typical Manual Activities
Mitigation / Automation
1
Data Quality – discrepancies and inconsistency in data between source system,
IDM system and target systems
Data quality analysis during implementation;
Periodic data discrepancies reports and automated remediation of the same
2
Manual troubleshooting related to various access certifications
Log analytics;
Automated troubleshooting;
Verified process
3
System Management (including backup, storage, logs)
Automated operational management (such as automated log rotation, archival,
purge)
4
Support to internal / external audit queries
Define requirement in alignment with audit teams;
Enable solution for automated reporting of audit requirements
5
Incidents related to self-services including password reset
Provide self-services for account unlock, password expiry, etc.;
Enable help desk / L1 support to resolve such incidents
6
Requests pending for approval
Enable delegated approvals using IDM system
7
Assign access in PAM system for local administrative rights or deployment rights
for a short window
Automate on-demand privilege access management through process and technical
optimizations



2.8.3.6
[redacted]

[redacted]


2.8.3.6.1
[redacted]

[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



2.8.3.6.2
[redacted]

[redacted]



--------------------------------------------------------------------------------



Page 71 of 71
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



2.8.3.6.3
[redacted]

[redacted]


2.8.3.6.4
Reporting

Security Infrastructure tools support team will create daily/weekly/monthly
reports and share the update with Molina team. The reports that will be shared
with Molina are as follows:
Area
Frequency
Target Stakeholders
Report Example
Operational Reporting
Weekly


Infra leads, App Leads, SOC Manager/team, CSIRT team
§    Total incidents, problem, change tickets, status of tickets (open/closed)
§    Weekly trends
§    Any open issues
Trend Reporting


Monthly
SOC Manager, IT Managers


§    Administrative changes Trends
§    Point solutions like AV, IPS, FW trends
§    Traffic Trends (services, ports, users)
§    SLAs
Incident and Service Status reporting
Daily, Weekly
SOC Manager
§    Incidents by Priority
§    Incident by Stages
§    Incidents by Age
§    Incident Trend by Priority
§    SLA Compliance/breaches
§    Average Incident response time by priority
§    Ad-Hoc Report delivery
Compliance Reports
On-Demand
Compliance Auditors
§    Access and Change Validation
§    Administrative Activities



2.8.3.6.5
Continuous improvement opportunities

Security Infrastructure tools support will continuously be looking for
improvement opportunities and provide Molina with transformation ideas well.
Some of the typical opportunities for improvement in supported, existing tools.





--------------------------------------------------------------------------------



Page 72 of 72
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


2.8.3.7
[redacted]

[redacted]


Figure 60. [redacted]
[redacted]


Figure 61. [redacted]
[redacted]


Figure 62. [redacted]
2.8.3.7.1
[redacted]

[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]




--------------------------------------------------------------------------------



Page 73 of 73
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd




2.8.3.7.2
[redacted]

[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]





2.8.3.7.3
[redacted]

[redacted]


2.8.3.7.4
Reporting

Following table provides list of reports:
#
Report Parameter / KPI
Description / Action Item
1
Application Scan Vulnerability Report
After each scan completion, Infosys team will provide a report to Application
owner to fix the identified vulnerabilities
2
Weekly Report
Provide insights of total number of applications or assets scanned in a week,
total vulnerabilities identified, fixed and closed
3
Weekly Infrastructure Vulnerability Scan Report
Will be shared with IT Ops or Assets owners for their remediation action
4
Monthly Infrastructure Vulnerability Scan Report
This report will provide insights of cumulative scan performance and the left
over vulnerabilities to be fixed
5
Yearly Infrastructure Vulnerability Scan Report
Toward end of year, a complete scan will be conducted to find out if there are
still vulnerabilities exist



2.8.3.7.5
Continuous improvement opportunities

During the Steady State, Infosys will assess the possibilities of identifying
opportunities for improvement. Some of such improvement ideas are:
•
Vulnerability management life-cycle process assessment and improvements

•
Vulnerability backlog clearing initiative for CVSS 7+ vulnerabilities

•
Reporting of vulnerabilities by asset and application criticality matrix

•
Bring in secure SDLC as a part of application development and release process



2.8.3.8
[redacted]

[redacted]


Figure 63. [redacted]


2.8.3.8.1
[redacted]

[redacted]



--------------------------------------------------------------------------------



Page 74 of 74
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]



2.8.3.8.2
[redacted]

[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]





2.8.3.8.3
[redacted]

[redacted]


2.8.3.8.4
Reporting

Following table provides list of reports:
#
Report Parameter / KPI
Description / Action Item
1
Weekly Report
Provides Total number of Incidents and Requests serviced by Infosys team
2
SLA Report
This report will bring the view of how Infosys is performing against agreed SLA
in handling incidents

2.8.3.8.5
Transformation ideas/initiatives

During the course of Steady State, if there are automation opportunities or Data
Center to Cloud migration opportunities or Major upgrade initiatives, Infosys
will be partnering to deliver the transformational initiatives.


2.8.3.9
[redacted]

[redacted]


Figure 64. [redacted]
2.8.3.10
[redacted]

[redacted]


2.8.3.10.1
[redacted]

[redacted]


2.8.3.10.2
[redacted]

[redacted]
Figure 103.
[redacted]






--------------------------------------------------------------------------------



Page 75 of 75
995601.6

--------------------------------------------------------------------------------

Technical Solution to Tooling for Future State    Infosys Ltd


2.8.3.10.3
[redacted]

[redacted]


2.8.3.10.4
[redacted]

[redacted]






Appendix




[redacted]





--------------------------------------------------------------------------------



Page 76 of 76
995601.6

--------------------------------------------------------------------------------






[redacted]


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]









995601.6

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED






[redacted]


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]








--------------------------------------------------------------------------------



Page 78 of 78
995601.6

--------------------------------------------------------------------------------





[redacted]


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED






[redacted]


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]









--------------------------------------------------------------------------------




























Schedule 23


BUSINESS CONTINUITY AND DISASTER RECOVERY




--------------------------------------------------------------------------------









CONTENTS
 
 
Page
1.
Definitions
- 1 -
2.
Principles
- 3 -
3.
Service Provider’s BCP/DR Plan
- 3 -
4.
Recovery Time Objectives and Recovery Point Objectives
- 6 -
5.
Reviews, Exercises and Testing
- 6 -
6.
Continuity Risk Management
- 9 -
7.
Audit
- 9 -
8.
Remediation of Issues, Risks and Deficiencies
- 10 -
9.
Service Provider Disaster Coordinator
- 10 -
10.
Declaration of a Disaster
- 11 -
11.
Records and Logs
- 12 -
12.
Management and Training
- 12 -
13.
Contact List
- 13 -
14.
Use of Subcontractors
- 13 -





(i)

--------------------------------------------------------------------------------









1.
DEFINITIONS

1.1
Capitalized terms used but not defined in this Schedule shall have the meanings
given in Schedule 1 (Definitions and Interpretation) to this Agreement. In this
Schedule:

“BCP/DR Tests” means the tests performed to assess the success of the BCP/DR
Plan(s). The test includes:
(a)
participation in the planning sessions leading up to a test;

(b)
executing Recovery activities which are the responsibility of the Service
Provider;

(c)
supporting Recovery activities which are the responsibility of any Other Service
Provider;

(d)
participating in post-test debriefs and reviews; and

(e)
contribution to and execution of follow up actions, as part of the Disaster
Action Log;

“Disaster Action Log” means a document that records all the open and closed
actions that were identified as part of a response to:
(a)
a Disaster;

(b)
an audit, Risk Assessment, review, Planned Exercise or BCP/DR Test;

“Disaster Recovery Service” means:
(c)
producing, implementing, maintaining and testing the BCP/DR Plan(s);

(d)
managing and completing the activities as documented in the BCP/DR Plan(s) in
the event of a Disaster and including performing Disaster Recovery; and

(e)
fulfilling any obligations, set out in this Schedule 23 (Business Continuity and
Disaster Recovery);

“Exercise and Test Report” means a report that contains the results of a review,
Planned Exercise or BCP/DR Test, and includes full details of the results,
activities performed and evaluates the performance against agreed objectives and
Service Levels;
“Planned Exercise” means reviewing a BCP/DR Plan(s) to ensure their viability
and effectiveness, and alignment of each other BCP/DR Plan(s);
“Recover” means to recover a backup from backup media in accordance with the
Recovery Point Objective as specified in this Schedule 23 (Business Continuity
Management and Disaster Recovery) and “Recovery” shall be construed accordingly;


1

--------------------------------------------------------------------------------





“Recovery Point Objective” or “RPO” means the point in time to which the data is
restored using the last back up as set out in Appendix 23A (BCP/DR Plan
Requirements);
“Recovery Time Objective” or “RTO” means the period of time from the invocation
of a Disaster to when the System should be Restored as set out in Appendix 23A
(BCP/DR Plan Requirements);
“Remedy Plan” means a document that describes the activities and resources
needed to remediate issues identified in the Disaster Action Log, which may
include changes required to the BCP/DR Plan(s);
“Restore” means to restore Services and the impacted part of the Systems to
normal operation in accordance with the Service Levels and “Restoration” shall
be construed accordingly;
“Risk Assessment” means an assessment to ensure that the Approved Service
Delivery Locations and those Services and Systems delivered from the Approved
Service Delivery Locations comply with the Molina Policies, and includes:
(a)
identifying whether the likelihood of a Disaster has changed;

(b)
identifying new threats, vulnerabilities, issues experienced and opportunities
for improvement in relation to the continuity capabilities of Services and
Systems in those Approved Service Delivery Locations;

(c)
ensuring new, obsolete or modified processes are analyzed and classified by
criticality;

(d)
ensuring mapping between the Services and Systems delivered from the Approved
Service Delivery Locations remains correct and is appropriately reflected within
the configuration management database; and

(e)
providing updates to any risk assessments conducted by or on behalf of Molina in
relation to the Approved Service Delivery Locations, Services, Systems, or
business processes;

“Risk Assessment Report” means a report that summarizes the results of the Risk
Assessment, and includes details of:
(a)
criticality of the Services and Systems to Molina;

(b)
single points of failure, including potential issues caused by centralization or
a lack of physical separation and geographic spread;

(c)
amount of physical spare capacity available;

(d)
interdependencies, including dependencies on Other Service Providers; and

(e)
recommendations for improvement and/or plans as required by the remediation of
issues, risks and deficiencies section of this Schedule.



2

--------------------------------------------------------------------------------





“Service Provider Disaster Coordinator” means the Service Provider person
serving as the point of contact concerning Disaster Recovery in the event of a
Disaster.

2.
PRINCIPLES

2.1
This Schedule sets out the Service Provider’s obligations in relation to the
BCP/DR Plan(s) and Disaster Recovery Service.

2.2
The Service Provider shall develop and maintain its BCP/DR Plan(s) in accordance
with paragraphs 3 and 3.17 respectively.

2.3
In meeting the requirements set out in this Schedule, the Service Provider
shall:

(a)
take appropriate actions to minimize interruption to Molina business activities
during a Disaster;

(b)
manage all aspects concerning the ability to continuously provide Services
according to the Service Levels, Recovery Time Objectives and Recovery Point
Objectives; and

(c)
deliver the ability to manage the Recovery and Restoration of Services and
Systems following a Disaster with minimum impact on Molina.

2.4
The Service Provider shall manage the Service Provider resources required to
meet the requirements set out in this Schedule for all Approved Service Delivery
Locations.

2.5
The Service Provider shall:

(a)
have a documented BCP/DR Plan(s) for (i) Approved Service Delivery Locations,
and (ii) designated Systems (i.e., Systems used by Service Provider to provide
the Services); and

(b)
each year during the Term, provide written confirmation to Molina that the
Service Provider has a documented BCP/DR Plan.

2.6
The Service Provider shall store the latest, up-to-date version of the BCP/DR
Plan(s), Service Provider briefings to Molina, if any, on the BCP/DR Plan(s),
and supporting documents produced by the Service Provider under this Schedule on
the Contract Management Portal.

2.7
During an outage or disaster, Service Levels will not apply unless the Disaster
Recovery Plan specifies otherwise; provided, however, that the Service Levels
shall apply in any event where the Disaster Recovery Plan was enacted in
response to a breach of the Agreement by the Service Provider (as opposed to
being enacted in response to a Force Majeure Event).


3.
SERVICE PROVIDER’S BCP/DR PLAN

3.1
Molina shall provide the Service Provider a prioritized list for the Recovery
and Restoration of the Services.

3.2
The Service Provider shall develop, implement and maintain the BCP/DR Plan(s).



3

--------------------------------------------------------------------------------





3.3
The BCP/DR Plan(s) shall be developed for (i) Approved Service Delivery
Locations, and (ii) designated Systems in accordance with this paragraph 3,
unless otherwise agreed or directed by Molina.

3.4
Each BCP/DR Plan shall cover reasonably foreseeable events (together with any
other events agreed with Molina) and consequences including loss of designated
Systems, loss of Services, loss of Systems provided by a Subcontractor, and
total or partial loss of any single building or group of buildings for each
relevant Service and designated System.

3.5
Each BCP/DR Plan shall provide for the following in the event of a Disaster:

(a)
ensuring the safety of Service Provider Personnel and Molina Personnel (if
applicable);

(b)
minimizing potential economic/business loss to both the Service Provider and
Molina;

(c)
reducing disruptions to Services and Systems;

(d)
ensuring organizational stability and reducing reliance on certain key
individuals;

(e)
minimizing decision-making and providing an orderly Recovery;

(f)
minimizing the Service Provider’s legal liability by adhering to Applicable Law
as set out in the Agreement; and

(g)
seeking to protect the Services and Systems containing Molina Data.

3.6
The BCP/DR Plan shall include details of the following:

(a)
the events that may trigger a Disaster;

(b)
communication channels;

(c)
the detailed activities required to be taken by the Service Provider in the
event of a Disaster to Restore impacted Services and Systems;

(d)
the sequence of the activities required to Restore Services and designated
Systems;

(e)
the dependencies the Service Provider has on Molina and Other Service Providers
in order for the Service Provider to complete the activities to Recover and
Restore impacted Services and Systems;

(f)
details about the prioritization of Recovery and Restoration activities to be
performed in relation to the designated Systems and Services;

(g)
resources involved in each activity in the BCP/DR Plan;

(h)
the testing activities that will be completed after each activity;

(i)
potential Workarounds which may be deployed in the event of a Disaster to
partially or fully Recover and Restore Services and designated Systems; and



4

--------------------------------------------------------------------------------





(j)
the activities to failback a Service or designated Systems to its state before a
Disaster occurred.

3.7
Each BCP/DR Plan shall comply with all relevant Molina Policies, Applicable Law
and Good Industry Practice and shall conform to ISO 27001, and cover all Key
Personnel, resources, Services and actions required to manage the required
Disaster Recovery processes and achieve the RPO and RTO set out in Appendix 23A
(BCP/DR Plan Requirements). Service Provider will use commercially reasonable
efforts to support RTO and RPO as architected in the current Systems. If changes
to the architecture or investment in Capital is required to achieve the RTO /
RPO requirements listed in Appendix 23A, Molina will be responsible to fund
these changes to the underlying systems, but as long as the service provider
identifies these requirements promptly following the first DR test with Molina.

3.8
The Service Provider shall work with Subcontractors to ensure the BCP/DR Plan
can be supported by Subcontractors as required.

3.9
The Service Provider shall:

(a)
submit a draft of the BCP/DR Plan(s) that meets all of the requirements set out
in this Schedule 23 (Business Continuity and Disaster Recovery) to Molina within
180 days after the Service Commencement Date; and

(b)
update the BCP/DR Plan(s) within 10 Business Days after receiving notification
from Molina that an update to the BCP/DR Plan(s) is required following a Planned
Exercise with the details of the updates required, and at the Service Providers
cost continue to update the BCP/DR Plan(s) until Molina provides approval or the
Parties escalate the matter to the relevant Governance Board in accordance with
Schedule 7 (Governance).

3.10
The Service Provider shall cause the BCP/DR Plans developed and, as applicable,
implemented by it pursuant to this Schedule 23 to account for and to be
coordinated with the Molina BCP/DR plan set out in Appendix 23B.

3.11
Molina shall approve or reject the BCP/DR Plan(s) within ten (10) Business Days
of receipt of the draft BCP/DR Plan from the Service Provider. If Molina rejects
the BCP/DR Plan(s) then Molina shall provide reasoning for the rejection to the
Service Provider. Where Molina rejects a BCP/DR Plan, the Service Provider shall
make all required changes in accordance with paragraph 3.12(b).

3.12
The Service Provider shall:

(a)
co-operate with all Other Service Provider(s) and Molina in the development of
BCP/DR Plan(s); and

(b)
provide input into Other Service Providers’ business continuity and disaster
recovery plan(s) as reasonably requested by Molina.



5

--------------------------------------------------------------------------------





3.13
The Service Provider shall define and provide evidence to Molina on how the
BCP/DR Plan(s) will be coordinated with Other Service Providers’ business
continuity and disaster recovery plans.

3.14
The Service Provider shall perform reviews, Planned Exercises and BCP/DR Tests
of the BCP/DR Plan(s) in accordance with paragraph 5, and the Service Provider
shall provide evidence to Molina, in the form of an Exercise and Test Report,
that the reviews, Planned Exercises and BCP/DR Tests were completed as per the
review, Planned Exercise and BCP/DR Test schedule in accordance with paragraph
5.4.

3.15
If a Disaster occurs that would trigger a BCP/DR Plan and, as a result, the
Service Provider has to allocate scarce Resources between accounts, the Service
Provider must treat Molina no less favorably than other similarly situated
clients receiving similar services to the Services on a like–for–like basis.

3.16
The Service Provider shall record the BCP/DR Plan(s) in the Contract Management
Portal to ensure the BCP/DR Plan(s) are continuously available to Molina. The
Service Provider shall produce and maintain a report, on the Contract Management
Portal, that includes:

(a)
a list of the BCP/DR Plan(s) in scope for the Service Provider;

(b)
the date of the last update for each BCP/DR Plan;

(c)
the date of the next scheduled review, Planned Exercise and BCP/DR Test; and

(d)
any missed activities or performance gaps.

3.17
The Service Provider shall continuously review the BCP/DR Plans and make
necessary updates to reflect the status of the Services, Recovery strategies,
technical solutions and related Recovery (subject to approval by Molina to any
amendments).


4.
RECOVERY TIME OBJECTIVES AND RECOVERY POINT OBJECTIVES

4.1
All of the Services and designated Systems shall be maintained or Restored in
accordance with the Recovery Time Objectives set out in Appendix 23A (BCP/DR
Plan Requirements) and each BCP/DR Plan.

4.2
All agreed data shall be backed-up, maintained and Recovered in accordance with
the Recovery Point Objectives set out in Appendix 23A (BCP/DR Plan Requirements)
and each BCP/DR Plan.

4.3
The Service Provider shall reasonably co-operate and work together with Other
Service Providers and Molina in implementing the Recovery Time Objectives,
Recovery Point Objectives in accordance with the BCP/DR Plans.


5.
REVIEWS, EXERCISES AND TESTING

5.1
General principles



6

--------------------------------------------------------------------------------





(a)
The BCP/DR Plan(s) shall be reviewed, exercised and tested in accordance with
this paragraph 5.

(b)
Reviews, Planned Exercises and BCP/DR Tests will be scheduled with consideration
of seasonal business cycles, the number of processing systems or platforms
involved and the time required to perform the review, Planned Exercise or BCP/DR
Test and shall only be performed if approved by Molina. The Service Provider
shall take appropriate actions to avoid reviews, Planned Exercises and BCP/DR
Tests having an impact on the delivery of Services, unless specifically approved
by Molina.

(c)
In each Contract Year a Planned Exercise or a BCP/DR Test, will be scheduled for
each System which is eligible for Disaster Recovery Service.

(d)
The Service Provider shall develop the Planned Exercise and BCP/DR Test schedule
of the BCP/DR Plan(s), Molina shall review the Planned Exercise and BCP/DR Test
schedule with the Service Provider, and Molina shall approve the Planned
Exercise and BCP/DR Test schedule. The Service Providers shall execute the
Planned Exercise and BCP/DR Test as specified in the Planned Exercise and BCP/DR
Test schedule approved by Molina. The approved Planned Exercise and BCP/DR Test
schedule will be available on the Contract Management Portal.

(e)
For all Planned Exercises and BCP/DR Tests, a scenario and detailed list of
objectives will be developed and agreed between Molina and the Service Provider
prior to the Planned Exercise or BCP/DR Test commencing. The Parties shall
agree:

(i)
scenarios which represent realistic Recovery parameters to ensure all components
of the BCP/DR Plan(s) can be demonstrated, e.g., simulation of Recovery from
losing a data center, Recovery of a business critical application environment;

(ii)
objectives written in such a way that success criteria are clearly defined and
understood and so that overall performance can be measured against those
objectives; and

(iii)
reporting format and content.

(f)
Unless otherwise specified, Molina shall provide the facilities, operations,
networks and equipment necessary for the Planned Exercises and BCP/DR Tests of
the BCP/DR Plans.

(g)
The Service Provider shall continue to provide the Services and Systems with
minimal interruption in accordance with the Service Levels during the
performance of the Planned Exercises or BCP/DR Tests of the BCP/DR Plans.

5.2
BCP/DR Plan reviews

(a)
The Service Provider shall formally review the BCP/DR Plan(s) once a year, by:



7

--------------------------------------------------------------------------------





(i)
performing a structured walk-through of the BCP/DR Plans’ capabilities; and

(ii)
reviewing the BCP/DR Plan(s) to identify any perceived gaps and provide
recommendations and rationale for amendments to the BCP/DR Plan(s).

(b)
Following such a review, the Service Provider shall update the BCP/DR Plan(s) as
necessary to comply with the requirements of this Schedule 23 (Business
Continuity and Disaster Recovery).

5.3
BCP/DR Plan Planned BCP/DR Test

(a)
As set out in paragraph 5.1(c), the Service Provider shall perform a BCP/DR Test
of the BCP/DR Plan(s) once a year.

(b)
The BCP/DR Test shall:

(i)
test that all purposes of the BCP/DR Plan(s) are being achieved;

(ii)
test the state of readiness of the organization to respond to and cope with a
Disaster;

(iii)
determine whether backup Data and documentation stored off-site are adequate to
support the resumption of business operations and failback to the state of
business operations before a Disaster;

(iv)
determine whether the activities and operating procedures are adequate to
support the resumption of business operations and failback to the state of
business operations before a Disaster;

(v)
determine whether the BCP/DR Plan(s) have been properly maintained to reflect
annual resumption, Recovery and Restoration needs and failback to the state of
business operations before a Disaster;

(vi)
consider and test for exposure to new risks;

(vii)
test that Service Provider Personnel are adequately trained for Disaster
Recovery;

(viii)
consider lessons learned from the occurrence of an Incident and test these
against the current processes;

(ix)
test against changes in technology and/or processes;

(x)
test against the introduction of or change to any Applicable Law, to the extent
the Service Provider is responsible for complying with Applicable Law as set out
in the Agreement, or Molina Policies, in each case to the extent Molina has
communicated the change and the impact to the Service Provider.; and



8

--------------------------------------------------------------------------------





(xi)
consider any changes to any Service and Systems.

(c)
The Service Provider shall conduct an additional Planned Exercise following:

(i)
an Agreement Change that requires a change to the BCP/DR Plan(s) or requires a
different manner of implementation, including different people to implement the
BCP/DR Plan(s);

(ii)
subject to the Change Control Process a re-organization of Molina;

(iii)
a re-organization of the Service Provider;

(iv)
a Disaster; or

(v)
an Incident where the associated BCP/DR Plan(s) or associated Disaster Recovery
capabilities fails to maintain Services at the required level or fails to meet
RTOs or agreed Service Levels.

(d)
The Service Provider shall manage and coordinate the BCP/DR Test of the BCP/DR
Plan(s).

(e)
Following such a BCP/DR Test, the Service Provider shall update the BCP/DR
Plan(s) as necessary to enable the execution of all activities in compliance
with the requirements of this Schedule.

5.4
BCP/DR Plan Exercise and Test Reporting

(a)
Within ten (10) Business Days following the completion of each BCP/DR Plan
review, Planned Exercise or BCP/DR Test, the Service Provider shall prepare and
communicate the Exercise and Test Report.

(b)
Each Exercise and Test Report shall be stored on the Contract Management Portal.

(c)
Where the agreed test objectives and/or Service Levels are not met, the
remediation of issues, risks and deficiencies section, paragraph 8, of this
Schedule 23 (Business Continuity Management and Disaster Recovery) shall apply.


6.
CONTINUITY RISK MANAGEMENT

6.1
The Service Provider shall conduct Risk Assessments at least once per year for
each Service Provider Approved Service Delivery Location where there are Systems
or from where the Service Provider delivers Services.

6.2
The Service Provider shall prepare a Risk Assessment Report in relation to each
Risk Assessment within ten (10) Business Days of completing each Risk
Assessment.


7.
AUDIT



9

--------------------------------------------------------------------------------





7.1
Without limiting Clause 38 (Audit and Information Access) of the Agreement,
Molina reserves the right to audit, with reasonable prior written notice, the
Service Provider’s adherence to the BCP/DR Plan(s) at any time.

7.2
At a minimum, the Service Provider shall make available to Molina for audit
purposes, the most recent approved version of the:

(a)
Risk Assessment Report;

(b)
BCP/DR Plan(s);

(c)
Exercise and Test Reports; and

(d)
Disaster Action Log.


8.
REMEDIATION OF ISSUES, RISKS AND DEFICIENCIES

8.1
If:

(a)
Molina invokes a BCP/DR Plan(s) and the Service Provider has not met its
obligations in relation to the BCP/DR Plan; or

(b)
a Planned Exercise or BCP/DR Test fails to achieve stated objectives; or

(c)
an audit under paragraph 7 of this Schedule 23 (Business Continuity and Disaster
Recovery) or Clause 38 (Audit and Information Access) of the Agreement or Risk
Assessment related to an event under paragraph 6 identifies that the Service
Provider has failed to achieve stated objectives, and such failure is due to the
fault of the Service Provider,

the Service Provider shall produce and share with Molina a Remedy Plan within
ten (10) Business Days of the failed result, to remedy any deficiencies or risks
identified.
8.2
Molina shall approve or reject the Remedy Plan within ten (10) Business Days of
receipt from the Service Provider. If Molina rejects the Remedy Plan, Molina
shall provide reasons for the rejection.

8.3
Where Molina rejects the Remedy Plan, the Service Provider shall revise the
Remedy Plan taking into consideration all Molina’s comments and within five (5)
Business Days of Molina’s rejection, re-submit the revised Remedy Plan to Molina
to obtain Molina’s approval in accordance with paragraphs 8.2 and 8.3.

8.4
Where Molina does not approve or reject the Remedy Plan or Molina rejects a
revised Remedy Plan, the Parties shall escalate the Remedy Plan (or revised
Remedy Plan) to the relevant Governance Board in accordance with Schedule 7
(Governance).

8.5
Where Molina approves the Remedy Plan, the Service Provider shall rectify
non-compliant areas as per Molina’s approved Remedy Plan. Should the Service
Provider remain non-



10

--------------------------------------------------------------------------------





compliant sixty (60) Business Days after Remedy Plan activities were due to be
completed then the Parties shall escalate the matter to the relevant Governance
Board in accordance with Schedule 7 (Governance) and Molina may require an
additional audit, Risk Assessment, review, Planned Exercise and/or BCP/DR Test
(as applicable) at the Service Provider’s expense, for every subsequent thirty
(30) Business Day period until the matter is resolved in accordance with the
Remedy Plan.

9.
SERVICE PROVIDER DISASTER COORDINATOR

9.1
The Service Provider shall appoint a Service Provider Disaster Coordinator who
shall:

(a)
be available 24 x 7 and have suitable experience;

(b)
be responsible for maintaining the BCP/DR Plan(s);

(c)
conduct and coordinate testing and reviews of the BCP/DR Plan(s);

(d)
manage and coordinate the execution of the BCP/DR Plan(s) in the event of a
Disaster;

(e)
ensure all Service Provider Personnel and Service Provider Subcontractors have
awareness of the obligations within the BCP/DR Plan(s);

(f)
liaise with the Service Provider Subcontractors as required; and

(g)
liaise with Molina as required by Molina.


10.
DECLARATION OF A DISASTER

10.1
If the Service Provider becomes aware of a Disaster, the Service Provider shall
notify Molina immediately.

10.2
Upon Molina instructing the Service Provider to invoke the BCP/DR Plan, Service
Provider shall commence the processes and activities outlined in this Schedule
23 (Business Continuity and Disaster Recovery), and specifically those processes
and activities in paragraph 10.4 of this Schedule 23 (Business Continuity and
Disaster Recovery), and the BCP/DR Plan(s), immediately.

10.3
The Service Provider’s Disaster Coordinator shall co-operate with all Other
Service Provider’s disaster coordinators and Molina’s disaster coordinator and
Molina personnel as required during a Disaster.

10.4
In the event Molina declares a Disaster the Service Provider shall:

(a)
invoke, and execute the activities set out within, the relevant BCP/DR Plan(s)
which cover the Services and Systems affected by the Disaster;

(b)
mobilize and activate the teams necessary to facilitate the resumption of
time-sensitive business operations;



11

--------------------------------------------------------------------------------





(c)
work with Other Service Providers as needed to support end-to-end Recovery of
technologies, services and applications to a functional state;

(d)
continually assess and report Incident impact in accordance with the BCP/DR
Plan(s), extent of damage and disruption to the Services and Molina’s business
operations;

(e)
organize and manage any meetings with Molina and Other Service Providers as
necessary to keep them informed of the activities being undertaken by the
Service Provider and the status of the Services;

(f)
attend and contribute to any meetings organized by Molina;

(g)
if applicable, co-ordinate the relocation and/or migration of operations and
support functions from temporary recovery facilities to repaired or new
facilities;

(h)
participate in any post Disaster Recovery debriefs; and

(i)
contribute to and execute follow-up actions to the extent that they require the
Service Provider’s knowledge related to the affected Services and Systems.


11.
RECORDS AND LOGS

11.1
The Service Provider Disaster Coordinator shall maintain the Disaster Action Log
for actions related to the BCP/DR Plan(s) as a result of any of the following:

(a)
a Disaster; and

(b)
an audit, Risk Assessment, review, Planned Exercise or BCP/DR Test of the BCP/DR
Plan(s).

11.2
The Service Provider shall maintain the latest version of the Disaster Action
Log, in the Contract Management Portal.

11.3
The Disaster Action Log shall be used during Recovery and Restoration activities
to ensure that all actions for a particular plan are carried out and for
evaluation purposes after the Disaster, or an audit, Risk Assessment, review,
Planned Exercise and/or BCP/DR Test, to ensure lessons learned are noted and
future BCP/DR Plans are amended accordingly as required by paragraph 8.

11.4
At a minimum, the Disaster Action Log shall cover:

(a)
all actions carried out and the start/end times for each;

(b)
reasons for taking such action;

(c)
any delegation of actions;

(d)
remote escalations;



12

--------------------------------------------------------------------------------





(e)
dependencies on Molina or Service Provider; and

(f)
any deviations from defined BCP/DR Plans and operating procedures and any
Workarounds implemented.


12.
MANAGEMENT AND TRAINING

12.1
The Service Provider shall nominate a duly authorized Service Provider Person
(who may be the same person as the Service Provider Disaster Coordinator) to be
primarily responsible for Disaster Recovery Services, and for ensuring the
Service Provider’s compliance with this Schedule.

12.2
The Service Provider shall ensure that a key group of Service Provider Personnel
at each Service Provider Approved Service Delivery Location where there are
Systems or from where the Services are provided, are trained in all aspects of
the Disaster Recovery Services and the Service Provider shall maintain training
records showing the training received by and the attendance of such Service
Provider Personnel. Such training records shall be available for inspection by
Molina at any time.

12.3
The Service Provider shall ensure all Approved Subcontractors and key Service
Provider Personnel required to deliver any Disaster Recovery Services have
sufficient capability to meet the requirements stated within this Schedule or
within any plan required under this Schedule.

12.4
The Service Provider shall provide Service Provider Personnel with immediate
access to all relevant operating procedures and documentation relating to the
Disaster Recovery Services in the event of a Disaster or where required to meet
the obligations set out in this Schedule.

12.5
The Service Provider shall ensure that Service Provider Personnel are aware of,
understand and comply with the obligations set out in this Schedule.

12.6
The Service Provider shall maintain a list of key contacts and notification
operating procedures for Molina, Service Provider Personnel and Subcontractor
Personnel relating to the Disaster Recovery Services.


13.
CONTACT LIST

13.1
Molina shall produce, maintain and record, on the Contract Management Portal,
the Molina contact list, which includes the Molina contacts to be notified in an
event of a Disaster.

13.2
The Service Provider shall produce, maintain and record, on the Contract
Management Portal, the Service Provider Personnel contact list, which includes
the Service Provider Personnel contacts to be contacted in the event of a
Disaster being declared.


14.
USE OF SUBCONTRACTORS

14.1
In the event the Service Provider engages a Subcontractor for the provisioning
and delivery of Disaster Recovery Services (e.g., recovery facility,
recovery/replacement hardware and/or



13

--------------------------------------------------------------------------------





staffing resources), the Service Provider shall be responsible for the
management, oversight and performance of those Subcontractors in accordance with
Clause 63 (Subcontracting) of the Agreement.
14.2
Molina reserves the right to review and either approve or reject the use of
Subcontractors supporting the delivery of Disaster Recovery Services in
accordance with Clause 63 (Subcontracting) of the Agreement.





14

--------------------------------------------------------------------------------






APPENDIX 23A
BCP/DR PLAN REQUIREMENTS


[redacted]




14

--------------------------------------------------------------------------------






APPENDIX 23B
MOLINA ENTERPRISE BCP/DR PLAN
See the attached.




Page 15

--------------------------------------------------------------------------------






pic6.jpg [pic6.jpg]


Page 1

--------------------------------------------------------------------------------





Document Control


Revision History


Date
Version
Description
Author
02/01/2013
1
Initial draft (based on MIT DRP, MMS DRP and QNXT 4.8 DRP documents).
Kurt Dufresne
02/07/2013
2
Further revisions to initial draft. Changed to version 02 to preserve content
removed from version 01.
Kurt Dufresne
02/28/2013
3
Removed business continuity material and excessively specific sections.
Kurt Dufresne
07/19/2013
4
Iterative revisions.
Kurt Dufresne
08/26/2013
5
Revised structure of the document and selected content.
Kurt Dufresne
04/11/2014
6
Revisions based on Arizona-Texas data center migration.
Kurt Dufresne
12/03/2014
7
Revisions, minor edits, updated broken links.
Amelia Directo
04/26/2016
8
Annual revisions. Updated URLs. Added recent test results.
Kurt Dufresne
05/19/2017
9
Annual Revisions/Updates
Rajesh Sukumar





Approval


Date
Version
Approver
04/11/2014
6
So Ling Balschi
 
 
 





Distribution


The primary electronic copy of this plan is located on the Molina Healthcare,
Inc. (MHI), disaster recovery (DR) SharePoint site:


http://mhi/sites/mit/eis/ServiceDelivery/MHI/DR%20Plans/MHI%20Overall%20DR%20Plan


A secondary electronic copy of this plan is stored on the RecoveryPlanner RPX
site (login required):


https://rpx1-us.recoveryplanner.com/recoveryPlanner/


A hard copy is also retained at the DR Manager’s desk:


Meeker Baker Building, 3rd Floor
650 Pine Avenue, Long Beach, CA






Page 2

--------------------------------------------------------------------------------





Document Classification: Molina Confidential


This document is confidential and proprietary to Molina Healthcare Corporation.
It is not to be used, reproduced, or disclosed outside Molina Healthcare without
the written consent of Molina Healthcare Corporation. The information in this
document is furnished for use by Molina Healthcare support personnel in
servicing customer equipment or by a customer under a license agreement with
Molina Healthcare.


Refer to Information Services Policy and Procedure, IS 72.00, Data
Classification, for additional information and required handling procedures.




Privacy Rules


The Health Insurance Portability and Accountability Act of 1996 (HIPAA – Public
Law 104-191), the HIPAA Privacy Final Rule, and the American Recovery and
Reinvestment Act (ARRA) of 2009 require that covered entities protect the
privacy and security of individually identifiable health information.


Protected health information (PHI) includes demographic information and other
health information and confidential information, whether verbal, written, or
electronic, created, received, or maintained by Molina Healthcare about members
and patients. It is health care data plus identifying information that would
allow the data to tie the medical information to a particular person. PHI
relates to the past, present, and future physical or mental health of any
individual or recipient; the provision of health care to an individual; or the
past, present, or future payment for the provision of health care to an
individual. Claims data, prior authorization information, and attachments such
as medical records and consent forms are all PHI.




Copyright © 2019 Molina Healthcare, Inc.


Page 3

--------------------------------------------------------------------------------







Table of Contents
1
Introduction
6
1.1
Objective
6
1.2
Scope
6
1.2.1
Application Recovery Procedures
6
1.2.2
Application Tier
8
1.2.3
Application Recovery Priority
8
1.3
Plan Review
9
1.4
DR Strategy
9
1.5
Testing Strategy
9
1.5.1
Test Date and Authorization
9
1.5.2
Test Location
10
1.6
Definitions and Acronyms
11
1.6.1
Definitions
11
1.6.2
List of Acronyms
12
2
Data Center Overview
14
2.1
New Mexico Data Center (DC01)
14
2.2
Unitas Global Richardson Data Center (DC02)
15
2.3
Network Infrastructure
17
2.4
Telephony Overview
19
3
Data Handling and Protection
21
3.1
Data Backup
21
3.2
Replication Process
22
3.3
Microsoft Exchange Server
22
4
Molina IT Organization
23
5
DR Roles and Responsibilities
24
5.1
Disaster Recovery Team (DRT)
25
5.1.1
DRT Responsibilities
25
5.1.2
DRT Members
26
5.1.3
DRT Key Activities
26
5.2
Disaster Recovery Analyst
27
5.2.1
DRA Responsibilities
27
6
Communication Plan
28
6.1
Emergency Notification System
28
6.2
Status Emails
28
6.3
Conference Bridges
28
7
Disaster Identification and DR Plan Activation
29
7.1
DR Activation Summary
30
7.2
Disaster Scenarios
33
7.3
Restoration to the Primary Site
34
Appendix A:
DR Test Results
35







Page 4

--------------------------------------------------------------------------------







Table of Figures


Figure 2‑1:
New Mexico Data Center Production Environment
14
Figure 2‑2:
DC02 Data Center Floor Layout
15
Figure 2‑3:
Molina Data Center Wide Area Network (WAN)
16
Figure 2‑4:
Molina Site Wide Area Network (WAN)
17
Figure 2‑5:
Molina Telephony Architecture
18
Figure 2‑6:
Telephony Acronyms
19
Figure 4‑1:
Molina IT Organization for DR
22
Figure 5‑1:
IT Role in ICS Organization
23
Figure 7‑1:
Disaster Recovery Call Tree
32











Page 5

--------------------------------------------------------------------------------






1.
Introduction




1.1
Objective



This Disaster Recovery Plan (DRP) is designed to provide immediate response and
recovery procedures from major events that would result in the loss of critical
processing capabilities at the Molina Healthcare, Inc., data center in
Albuquerque, New Mexico. The DRP covers procedures which provide for a smooth
transition of critical functions to an alternate location that facilitates the
resumption of normal business operations.


The DRP is closely integrated with the business continuity plan (BCP), and
provides for the recovery of information technology (IT) services that support
the business processes covered in the BCP. Both the DRP and BCP are pursuant to
Molina Information Services policy and procedure IS-56.10 Contingency Planning.







1.2
Scope



The DRP provides guidance and procedures to enable the timely recovery from
unplanned crises and to facilitate an orderly transition of functions to the
alternate location. This allows for smooth resumption of critical processing
capabilities for Molina Healthcare, Inc., to restore services within the
contractually required time period after a declared disaster.
This document serves as an overall IT DR plan. Detailed technical recovery
procedures are also being developed for critical applications. These are
essentially addenda to the overall DR plan. Refer to the list below for these
procedural documents.



1.2.1
[redacted]



[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]





Page 6

--------------------------------------------------------------------------------








1.2.2
Application Tier



The Business Continuity Management (BCM) team conducted a business impact
analysis (BIA) to identify critical business functions and gather information
pertaining to the impact incurred by a disruption of these services. The BIA
defined the tier classification as the period of time in which a business
function needs to be restored. Four tier categories were specified.


[redacted]


IT systems support business processes, so this same tier stratification is used
for IT systems. The recovery time objective (RTO) and recovery point objective
(RPO) for a given application determine which tier classification it is
assigned.


Recovery time objective is the duration of time within which a business process
(or application) must be restored after a disaster or disruption in order to
avoid unacceptable consequences associated with a break in business continuity.


Recovery point objective refers to the maximum allowable time frame between the
last restorable data point and the time of disaster. Some of this data can be
recovered by alternate means such as paper re-entry, batch re-runs, etc.


RTO and RPO vary according to the system and the business function it supports.
Therefore, they may be found in the application-specific DR plan.



1.2.3
Application Recovery Priority



The order in which applications are restored is a function of their criticality
and dependency relationships. Below is the recovery priority for applications
with documented DR plans.


[redacted]


Page 7

--------------------------------------------------------------------------------








1.3
Plan Review



The IT DR Plan is a living document and therefore will be reviewed after any
significant change to the infrastructure, processes, or related information,
such as IT organizational structure. The DR plan will be reviewed at least
annually.





1.4
DR Strategy



Core IT systems are located in Molina’s primary data center in Albuquerque, New
Mexico, and protected by a co-location/disaster recovery (DR) data center
located in Richardson, Texas. Near real-time storage replication ensures that
critical production data is available at the DR site. Production data backups
are also copied to the DR site, providing a secondary data protection measure.


In the event of a disaster preventing application functionality at the primary
data center, the Disaster Recovery Coordinator works with the IT infrastructure
and application teams to coordinate the efforts needed to bring up the DR
servers and connect them with the replicated data, according to the DR plan
documentation. This documentation is available for on-site review upon request.





1.5
Testing Strategy



Having a DR Plan by itself does not prepare any business unit to cope with
business interruption in an effective manner. The DR Plan must be tested
regularly in order to ensure staff awareness and effectiveness in response to
any business interruption. A scenario of the DR Plan is tested annually and the
results documented. The DR Coordinator will coordinate the annual testing with
other internal and external parties.


Any major change or modification to normal business procedures must be
considered under DR and business continuity (BC) planning and its impact
documented. In case there is substantial impact to the DR or BC Plan, the DR and
the BC Plans must be appropriately updated and tested.


Refer to Appendix A for a summary of test results.



1.5.1
Test Date and Authorization



Disaster recovery testing is conducted at least once each calendar year to
demonstrate Molina’s ability to restore system functions at the DR data center.
Tests are planned by the DR Coordinator to


Page 8

--------------------------------------------------------------------------------





take advantage of the regularly scheduled application maintenance window, where
applicable. Testing may be internally conducted by IT, and may also involve
business users.


Authorization to conduct DR tests is secured from the IT application owner in
conjunction with the business. The Business Continuity Management team works
with the business team to identify an agreeable date for the business, and the
DR Coordinator then works with the IT application owner for confirmation. An
email is solicited from the IT application owner granting approval. This
approval is attached to the ticket submitted for the conduct of the test.



1.5.2
Test Location



Disaster recovery tests involve system administrators remotely accessing
production systems in New Mexico and DR systems at the alternate site. Business
users are also involved at their respective plan locations in their home states.
Users may be accessing systems from their home or office, as individual
circumstances warrant.




Page 9

--------------------------------------------------------------------------------








1.6
Definitions and Acronyms




1.6.1
Definitions



The following terms pertain to the DR plan.


Disaster, as defined for this document, is any unplanned major event or
condition, whether environmental (e.g., fire, flood, tornado, earthquake,
hurricane), mechanical (e.g., major equipment failure, sabotage, theft), loss of
environmental systems (e.g., power, air conditioning), loss of
telecommunications capability, or other damage to hardware, operating system, or
physical plant, that results in a loss of major operations at the New Mexico
data center, thereby preventing the normal scheduling and processing of business
information. Acts of war are not covered in these procedures. For the purposes
of this document, the disaster is assumed to be at the New Mexico Data Center in
Albuquerque, New Mexico. Once a disaster has been declared, Molina Healthcare
will work to restore services within the contractually required time period
after the declaration of disaster.


Incident or event is a circumstance caused by any unexpected situation that
disrupts the normal flow of critical operating processes or functions, thereby
preventing and/or causing significant delay in the completion of scheduled
activities or expected outcomes.


Incident Command System (ICS) – The Incident Command System (ICS) is a
systematic tool used for the command, control, and coordination of emergency
response operations of all types and complexities. ICS is a subcomponent of the
National Incident Management System (NIMS), as released by the U.S. Department
of Homeland Security in 2004. ICS is the overarching framework for managing
incidents at Molina.


Incident Management Team (IMT) – The Incident Management Team is a group of
operational leaders with the authority and ability to make decisions about
controlling an incident on behalf of the organization.


Crisis Management Team (CMT) – The Crisis Management Team (CMT) is comprised of
senior business leadership functioning as a planning and policy group. This team
has the responsibility for the protection of the business, the staff, and the
customers. It renders decisions about corporate policies, legalities and
liabilities, ethical issues, brand image, approval of emergency funding,
corporate communications, and interfacing with shareholders and the Board of
Directors.


The Disaster Recovery Team (DRT) is assembled if a disaster occurs to manage IT
disaster recovery (DR) activities. The composition of this team includes the
infrastructure teams needed to recover IT systems at the secondary site.




Page 10

--------------------------------------------------------------------------------





The Disaster Recovery Analyst(s) (DRA) is (are) responsible for coordinating
among the members of the DRT during recovery operations. The DRA is also
responsible for periodic verification and updating of the DRP, as well as the
coordination and oversight of DR tests.


The Recovery Time Objective (RTO) is the duration of time within which a
business process must be restored after a disaster or disruption in order to
avoid unacceptable consequences associated with a break in business continuity.


The Recovery Point Objective (RPO) refers to the maximum allowable time frame
between the last restorable data point and the time of disaster. The RPO
indicates the maximum amount of data loss that is permissible. Some of this data
can be recovered by alternate means such as paper re-entry, batch re-runs, etc.


The secondary or alternate site is a data center providing usage on a system
configuration that is compatible with that of the New Mexico Data Center,
tailored to meet the requirements for disaster recovery.


Recovery procedures are documented actions necessary to respond to an incident
and recover business operations to the alternate site.


Restoration procedures are documented actions necessary to restore processing
and operations to the primary site where the disaster occurred.



1.6.2
List of Acronyms



Acronym
Description
ACS
Automatic Call Distribution
AT&T
American Telephone and Telegraph
BCP
Business Continuity Plan
BCM
Business Continuity Management
CIO
Chief Information Officer
CMT
Crisis Management Team
CTI
Computer Telephony Integration
DR
Disaster Recovery
DRA
Disaster Recovery Analyst
DRP
Disaster Recovery Plan
DRT
Disaster Recovery Team
EDI
Electronic Data Interchange
EMC
Company name or Electronic Media Claims
ESC
Electronic Submission of Claims or Error Status Codes



Page 11

--------------------------------------------------------------------------------





Acronym
Description
FAX
Facsimile; also known as the telephonic transmission of scanned-in hardcopy or
printed materials
HIPAA
Health Insurance Portability and Accountability Act
HR
Human Resources
ICS
Incident Command System
IMT
Incident Management Team
IP
Internet Protocol
ISP
Internet Service Provider
IT
Information Technology
IVR
Interactive Voice Response
LAN
Local Area Network
MS
Microsoft
NAG
Network Access Gateway
NAS
Network Attached Storage
NOC
Network Operations Center
PC
Personal Computer
POS
Point of Sale or Place of Service or Point of Service
RPA
RecoverPoint Appliance
RPO
Recovery Point Objective
RRI
Recognition Research Inc., purchased by SunGard
RTO
Recovery Time Objective
SAN
Storage Area Network
SQL
Structured Query Language
TBD
To Be Determined
UAT
User Acceptance Testing
UPS
Uninterrupted Power Source
VAN
Value Added Network
VLAN
Virtual Local Area Network
VPN
Virtual Private Network
WAN
Wide Area Network







Page 12

--------------------------------------------------------------------------------








2.
Data Center Overview



The business operations for Molina Healthcare, Inc., are supported by the New
Mexico Data Center, and the Unitas Global Richardson Data Center.



2.1
New Mexico Data Center (DC01)



The Molina Healthcare Data Center (DC01) located in Albuquerque, New Mexico, is
the primary production data center for all of Molina’s IT infrastructure. DC01
is designed to support Molina’s existing and future computing for all of the
state health plans, Molina Medicaid Solutions, and internal Molina services.


At the 10,800 square foot New Mexico Data Center, Molina employs top-tier
infrastructure components to ensure continued quality of service for our remote
office locations. Telephony is provided by a Cisco infrastructure which provides
VoIP, voicemail, call center functions, and instant messaging capabilities to
users across the United States. WAN and Internet connectivity is provided on a
Cisco-based network utilizing redundant 10 and 20 Mbps MPLS-based network
connections to remote offices, direct OC-12 connections to the disaster recovery
site and redundant 1 Gbps links to the Internet over multiple carriers. Partner
network connectivity is provided via frame relay or MPLS and is segregated from
Molina internal traffic via Cisco firewalls and Intrusion Detection Systems.
Each rack is serviced by redundant feeds from separate UPS systems, with two
power domains feeding racks to entirely separate utility or generator sources.


The New Mexico Data Center is protected by perimeter security features including
video surveillance, alarms, and roaming security guards. Access to the building
is available 24/7. Entrances to the building, the main computer room, and
telecom service rooms are monitored by surveillance cameras and controlled by
electronic badge access. Employees who have the required security access must
utilize badges to gain access into the office space and other critical areas of
the facility. All visitors are required to sign in and must be escorted at all
times. Molina management reviews the authorized access list on a regular basis,
and procedures are in place to modify the access list immediately if required.


The New Mexico Data Center is staffed by experienced Molina server engineering
and network engineering personnel, and Critical Facilities Management team
members. Figure 2-1 provides a visual representation of the DC01 floor plan.




Page 13

--------------------------------------------------------------------------------








Figure 2‑1:    [redacted]



2.2
Unitas Global Richardson Data Center (DC02)



Molina has contracted with Unitas Global for data center co-location services in
the Unitas Global data center located in Richardson, Texas. The Unitas Global
Richardson Data Center (DC02) is the disaster recovery data center for Molina’s
IT infrastructure and is designed to support Unitas Global Richardson’s existing
and future customer needs in a safe and secure environment. Molina’s contract
with Unitas Global Richardson includes the option for Remote Hands Services
(technical services for physical, on-site support) at the data center for
on-site coordination of hardware and support issues, with both Molina and
subcontractors. Molina supports the infrastructure remotely for all platform
areas, and sends personnel on-site when needed. Molina orchestrates the disaster
recovery activities within the DC02 data center utilizing Molina staff, third
party vendors, and assistance from Remote Hands Services, if needed.


At the 8,700 square foot Unitas Global Richardson Data Center (DC02), Molina
employs top-tier infrastructure components to ensure continued quality of
service for remote office locations. Telephony is provided by a Cisco
infrastructure which provides VoIP, voicemail, call center functions and instant
messaging capabilities to users across the United States. WAN and Internet
connectivity are provided on a Cisco-based network utilizing redundant 1 Gbps
WAN circuits to Molina’s MPLS cloud, redundant 10 and 20 Mbps MPLS-based network
connections to remote offices, dual 6 Gbps and 10 Gbps connections to the
production site, and redundant 1 Gbps links to the Internet over multiple
carriers. Partner network connectivity is provided via Frame-relay or MPLS and
is segregated from Molina internal traffic via Cisco firewalls and Intrusion
Detection Systems. Each rack is serviced by redundant feeds from separate UPS
systems, with two power domains feeding racks to entirely separate utility or
generator sources.


The Unitas Global Richardson Data Center (DC02) is protected by perimeter
security features including video surveillance, alarms and roaming security
guards. Entrances to the building, the main computer room and telecom service
rooms are monitored by surveillance cameras and controlled by electronic badge
access. All employees must badge into the office space and other critical areas
of the facility to gain access. All visitors are required to sign in and must be
escorted at all times. Unitas Global Richardson management reviews the
authorized access list on a regular basis, and procedures are in place to modify
the access list immediately if required.


Figure 2-2 provides a visual perspective of the DC02 data center environment
floor space.



Figure 2‑2:    [redacted]




Page 14

--------------------------------------------------------------------------------






2.3
Network Infrastructure



The Molina corporate network provides network communications for these
facilities. In case of a disaster at the New Mexico Data Center, data
communications will be routed through the Unitas Global Richardson Data Center
(Figures 2-3 and 2-4) to enable the recovery and continuation of business
operations.



Figure 2‑3:    [redacted]



Figure 2‑4:    [redacted]



2.4
Telephony Overview



Molina uses several models of Cisco IP desk phones. Some other telephone types
and models are also in use to a limited extent. The data behind the desk phone
itself resides in both the primary data center and the DR data center. The
network circuits carry both voice and data, and are protected by redundant
circuits. If desk phones lose connectivity, the user’s computer would lose
access to the network as well because both use the same network lines.


Separate servers handle call control and call center functions. The servers are
configured in geographically dispersed clusters, offering high availability with
fully-automated failover between data centers.


Some call centers have undergone cross-training and perform call sharing,
mutually supporting each other during normal operations. This also allows one
site to take all calls for the other site in the event that the other site goes
down.


The following diagram illustrates the Molina telephony architecture.



Figure 2‑5:    [redacted]



Figure 2‑6:    Telephony Acronyms


Acronym
Meaning
AW
Admin Workstation
CER
Cisco Emergency Responder
CTL
CenturyLink
CUBE
Cisco Unified Border Element
CUCM
Cisco Unified Communications Manager
CUIC
Cisco Unified Intelligence Center



Page 15

--------------------------------------------------------------------------------





Acronym
Meaning
CUSP
Cisco Unified SIP Proxy
CVP
Cisco Unified Customer Voice Portal
DID
Direct Inward Dialing
ELM
Enterprise License Manager
HDS
Historical Data Server
HSRP
Hot Standby Router Protocol
ICM
Intelligent Contact Management
MML
Man-Machine Language
MPLS
Multiprotocol Label Switching
MR-PG
Media Routing Peripheral Gateway
PG
Peripheral Gateway
PRI
Primary Rate Interface
PSTN
Public Switched Telephone Network
SIP
Session Initiation Protocol
TDM
Time-Division Multiplexing
TFN
Toll-Free Number
TFTP
Trivial File Transfer Protocol
TTS
Text-to-Speech
UCCE
Cisco Unified Contact Center Enterprise
UWF
Upstream Works for Finesse
VLAN
Virtual Local Area Network
VXML
VoiceXML
VZ
Verizon
XML
Extensible Markup Language







Page 16

--------------------------------------------------------------------------------








3.
Data Handling and Protection



The Health Insurance Portability and Accountability Act of 1996 (HIPAA) sets
security standards for the protection of Electronic Protected Health Information
(ePHI), which is commonly known as the Security Rule. All customer data is
protected by a variety of methods including processes and policies that are
defined into the way that ePHI is handled. Upon request, the full policies or
procedures can be provided by Molina.



3.1
Data Backup



Data backups are performed on a server by server basis, so there are some
variations based on what is requested. But daily and weekly backups are
performed. Typically, a full backup is performed every weekend (“weekly”
backup). An incremental backup is performed nightly (“daily” backup). The first
weekly backup of the month is identified as the monthly backup.


Symantec NetBackup is currently the primary backup software tool in use. Each
backup is retained on local disk storage at the primary data center for 35 days,
and duplicated to identical storage at the DR site where it is also retained for
35 days. The “weekly” that occurs on the first weekend of the month is
designated as the “monthly” backup. In addition to being duplicated to the DR
site for 35 days, it is also duplicated to encrypted tape and sent off-site for
secure storage.


The encrypted backup tapes are picked up for off-site secure storage by Iron
Mountain. An Iron Mountain representative comes to the primary data center on
Wednesdays to pick up tapes. The tapes are transported in secured containers.
The individual signs in, validates the containers being picked up and signs them
out. Bringing tapes back for restoration follows the same procedure. Retrieval
of tapes may be expedited upon request. Backup tapes are retained for 10 years.


Test restores are randomly conducted to validate data integrity and the ability
to restore from tapes. Application teams also frequently request restores of
production data to non-production environments for development purposes, further
validating the ability to successfully restore from tape.


Further information pertaining to backup and restore procedures:


[redacted]


Iron Mountain tape hand off procedures:


[redacted]




Page 17

--------------------------------------------------------------------------------






3.2
Replication Process



In addition to the NetBackup, EMC’s RecoverPoint solution is also being used for
critical production SQL Server databases to be able to do geographically
dispersed replication of the databases online. EMC RecoverPoint provides a
continuous remote replication technology that uses software to “split”
application writes to send each write to the designated storage volumes and to
RecoverPoint Appliances (RPAs) on the source side, which then sends the writes
to remote RPAs. Replicated data is contained in a journal volume on the RPAs
then written to target volumes on the remote site. All application data is
maintained in a consistency group that retains write-order dependencies across
all volumes in the consistency group. Repository volumes are used to retain
configuration data and allow an RPA to assume replication for a failed RPA for
high-availability purposes. RecoverPoint runs on an out-of-band RPA and combines
continuous data-protection with broadband efficient technology allowing it to
protect data remotely. This solution will limit the time frame for potential
data loss.





3.3
Microsoft Exchange Server



Microsoft Outlook, part of the Microsoft Office suite, is the email and calendar
software solution used across the Molina enterprise. Outlook leverages data on
Microsoft Exchange Server. The Exchange Server environment is completely
virtual. The primary Exchange virtual machines (VMs) are hosted in the New
Mexico Data Center (DC01), and redundant servers are located in the Unitas
Global Richardson Data Center (DC02). Employee mailboxes are hosted on Exchange
mailbox databases in Database Availability Groups (DAGs), a multi-copy, high
availability solution that spans across the two data centers. There are no
Exchange servers at local sites.




Microsoft Exchange Server is highly resilient, and can be fully or partially
failed over to DC02. It can be operated with any combination of components
running in New Mexico or Texas. The mailbox servers are also protected by weekly
full and daily differential backups. Molina Healthcare corporate IT services
provides all backup and restoration functions.




Page 18

--------------------------------------------------------------------------------








4.
Molina IT Organization



The below diagram represents the high-level functional organization of Molina’s
Enterprise Infrastructure Services (EIS) as it pertains to disaster recovery.
The Disaster Recovery Team works with the Infrastructure as a Service (IaaS) and
Platform as a Service (PaaS) Service Delivery and Service Operations groups for
DR activities. DR testing and the invocation of the DR plan in an actual
disaster situation primarily involve the Disaster Recovery Team working in
concert with the IaaS and PaaS Service Operations teams.



Figure 4‑1:    [redacted]



5.
DR Roles and Responsibilities



This section discusses the roles, responsibilities, and membership of the
various teams involved in DR activities. Disaster recovery operations typically
fall under the umbrella of the Incident Command System (ICS). The Disaster
Recovery Team (DRT) is responsible for the recovery of IT systems in support of
the Incident Management Team (IMT) and Business Continuity Team (BCT) recovering
business functions.



Figure 5‑1:    IT Role in ICS Organization




Page 19

--------------------------------------------------------------------------------





pic8.jpg [pic8.jpg]





5.1
Disaster Recovery Team (DRT)




5.1.1
DRT Responsibilities



Upon notification of a disaster, the Disaster Recovery Team (DRT) is responsible
for all IT recovery efforts until completed. The overall role of the DRT is to
analyze the damage to the primary data center and recommend the escalation to
disaster status, if appropriate, in order to initiate the declaration process.
The Disaster Recovery Analyst serves as a liaison between the EIS groups and
coordinates IT recovery efforts. Responsibilities of the DRT and its members
include the following:




Page 20

--------------------------------------------------------------------------------





▪
Contact the DR Coordinator to organize the movement of any and all materials and
media required to the recovery location, including backup tapes, paper forms,
and other hardware or software.



▪
Make the determination, depending on the extent of the damage, whether to begin
the recovery effort at the affected facility or an alternate location.



▪
If the damage is extensive and restoration at the primary facility is not
feasible, begin the process of moving to the alternate location.



▪
If necessary, coordinate logistics, including travel and lodging, for all
employees involved in the recovery effort.



▪
Determine the status of the batch cycles, databases, backups, production
deliverables, and the telecommunications network.



▪
Contact the DR Coordinator to determine the status of the DR environment needed
for the recovery effort and assure appropriate priority is given to this
validation.



▪
Implement the detailed recovery plan, including establishing priorities, as
defined in the application disaster recovery documentation.



▪
The DRT will support recovery efforts throughout the recovery process. If
recovery is at the alternate location, the DRT will also manage the transition
to the alternate location.



▪
The DRT will support all restoration efforts at the operational sites and the
New Mexico data center to move back from the alternate site once the disaster
situation has passed.



▪
The DRT will also focus on the restoration of capabilities within the existing
primary facility or determine the need for a new permanent facility location.








5.1.2
DRT Members



The membership of the DRT will vary depending upon the nature and extent of the
disaster. Typical members include key staff drawn from within the Enterprise
Infrastructure Services (EIS) organization, as shown below. If damage is
localized, employees with specific expertise may also be included on the DRT.


▪
EIS Vice President

▪
EIS Associate Vice Presidents

▪
EIS Directors

▪
EIS Managers



Page 21

--------------------------------------------------------------------------------





▪
Disaster Recovery team



The IaaS Service Delivery and Service Operations groups each contain personnel
with expertise in the traditional technology areas.


▪
Server Engineering

▪
Storage Engineering

▪
Backup and Restore Engineering

▪
Network Engineering

▪
Telephony Engineering

▪
Network Operations Center (NOC)

▪
Enterprise Service Desk



The PaaS Service Delivery and Service Operations groups each contain personnel
with expertise in the following technology areas.


▪
Database Administration

▪
Business Automation Services

▪
Enterprise Monitoring Services






5.1.3
DRT Key Activities



The following outlines the key activities that take place after recognition of
an incident or event and prior to a declaration of a disaster.


▪
Follow instructions when being notified of an incident or event.

▪
DRT will perform a business impact assessment of the IT infrastructure damage.

▪
Validate that the current version of the DR Plan is being referenced by all
parties.

▪
Contact the HR manager for contact information if required.



The following outlines the key activities that take place during the initial 24
hours following the declaration of a disaster at the primary data center:


▪
NOC notifies DRT that a disaster has been declared.

▪
DRT arranges travel for DRT members and key personnel (if necessary).

▪
DRT and key personnel travel to the alternate site (if necessary).

▪
DRT begins redirecting network connections.

▪
DRT begins recovery of servers.

▪
DRT implements the recovery plan and verifies the application standup priority
list.

▪
Key personnel set up operations units at the alternate site, as necessary.

▪
DRT conducts network verification to ensure performance at normal standards.

▪
DRT conducts system verification to ensure performance at normal standards.

▪
DRA notifies the DRT that systems are ready for production processing.



Page 22

--------------------------------------------------------------------------------





▪
Production operations resume at the alternate site.






5.2
Disaster Recovery Analyst (DRA)



The Disaster Recovery Analysts represent the leads at each site for both the
recovery and restoration efforts, and serve as an overall lead.



5.2.1
DRA Responsibilities



The Disaster Recovery Analyst will coordinate all recovery and restoration
activities at all sites through completion and provide updates to the DRT.


The DRA is responsible for the following activities:


▪
Coordinate and manage the DRAs for each site.

▪
Coordinate the failover of production to the alternate site.

▪
Assist with the recovery at the alternate site and the restoration of the
operational facilities and the primary data center.

▪
Routinely report to the DRT the progress of restoration efforts, and communicate
to any resources necessary for the successful restoration.

▪
Work with the DRT to coordinate the return of operations after a disaster to the
recovered or new site when it is ready for production operations again.

▪
Assist with the recovery at the recovery site and the restoration of the
permanent primary data center facility as necessary.

▪
Identify to the DRT the resources required for restoration of the permanent data
center facility as necessary, including facility, hardware, software, personnel,
and expendable supplies.

▪
Work with key members of the Molina Healthcare infrastructure and engineering
teams to develop a detailed restoration plan for the restoration of the primary
data center facility based on the findings of the DRT members.

▪
The DR Coordinator is responsible for supplying the DR Plan to all stakeholders,
potential DRT members, and any other relevant parties upon the yearly update to
this plan.




6.
Communication Plan



The communication plan is the core portion of the Disaster Recovery and Business
Continuity processes, as it serves to make sure that all of the parties are
constantly updated on the status of the disaster and the recovery state. To do
this Molina has some automated tools that help with the notification of a
disaster, as well as with coordination of activities throughout the DR
Lifecycle.






Page 23

--------------------------------------------------------------------------------






6.1
Emergency Notification System



Molina utilizes an automated notification system to send communication of
events. The Molina Incident Notification System (MINS) is the vehicle to bring
the DR teams together to start working on the recovery process. The system
allows for the following:


▪
Creation of Users and Groups

▪
Multiple Notification Methods: Telephone, Email, SMS Text Message

▪
Managed Broadcasts

▪
Reporting: Broadcast, Ad Hoc



Messages may be broadcast to the entire company or designated groups, as
appropriate. Notifications will typically be sent via email and telephone
messages to staff participating in the disaster recovery procedures and other
key stakeholders. The email or phone message will prompt the recipient to
acknowledge receipt, which is then tracked. Emails from MINS will show the
sender as Notifications@MolinaHealthcare.com.





6.2
Status Emails



Status emails may be sent as needed during the course of disaster recovery
operations or testing. During testing, communications with the business users
will be via MINS and initiated by the Business Continuity Management (BCM) team.
The DR Coordinator will communicate with the infrastructure teams and the BCM
team via email. The DR Coordinator will send status emails after milestone
events, such as scheduled checkpoints, and at other times as required. Status
emails will be sent more frequently if issues are encountered.





6.3
Conference Bridges



The Network Operations Center (NOC) will open a conference bridge upon disaster
notification to serve as a focal communication outlet. During DR testing, two
conference bridge lines will typically be opened for direct voice
communications. The DR Coordinator and BCM team will each monitor one of the
lines.






Page 24

--------------------------------------------------------------------------------








7.
Disaster Identification and DR Plan Activation



Molina’s DR plan addresses procedures for recovering from a disaster at the
primary data center which renders one or more production applications unusable
in the primary site.


Lower level system failures and localized system outages would be addressed
through the normal production monitoring, notification, troubleshooting, and
escalation procedures. As such, they would not normally warrant invocation of
the DR plan. The DR plan would only be activated when a failure, whatever the
cause, renders an application unusable in the primary data center. These
failures may be procedurally categorized into two main types:


▪
A major disaster resulting in catastrophic damage to the primary data center.

▪
A technical issue that develops to the point where a decision is made to fail
one or more applications over to the DR site.



A major disaster event at the primary data center would be quickly detected by
Molina staff in New Mexico and/or the Network Operations Center (NOC) personnel
who monitor systems 24 hours a day, seven days a week. The NOC would notify the
Enterprise Service Desk and then follow the established troubleshooting,
notification and escalation procedures to summon the appropriate on-call subject
matter experts (SMEs). For complex issues, which certainly include a major
disaster, the NOC would open a conference bridge to provide a central
communication and collaboration venue. Damage assessment would be performed by
the Critical Facilities Management team in New Mexico in conjunction with the
IaaS Service Operations - Infrastructure staff located in New Mexico. Decisions
would be made by senior management on how to meet the demands of the situation
from within the framework of the Incident Command System (ICS). Data center
recovery is beyond the scope of this document, but additional detail may be
found in the primary data center Emergency Response Plan, available for on-site
review upon request.


Since the probability of such a catastrophic event is very remote, a more
realistic scenario would involve an issue that is detected and develops to the
point where a decision is made to fail an application over to the DR site.


Detection of an incident or impending event affecting an application could be
made by any number of Molina staff, but most likely, the NOC, the application
support team, or a business user would be the first to identify it.


The Enterprise Service Desk is the single point of contact for reporting of all
incidents. The initial response of any Molina employee or business user
detecting an issue should be to call the Service Desk at [redacted]. The Service
Desk technician will follow the established procedures to document, diagnose and
remediate the issue.




Page 25

--------------------------------------------------------------------------------





If the Service Desk technician is unable to resolve the issue or determines that
it is a Severity 1 incident and requires escalation, he or she will follow the
prescribed procedures to notify the NOC [redacted].


If the NOC is the first to identify the issue, the NOC would also notify the
Service Desk and proceed to follow the NOC’s established triage, notification
and escalation procedures, summoning the appropriate EIS and application on-call
personnel. The NOC would open and maintain a bridge line for team collaboration.


As part of the troubleshooting procedures, infrastructure and application
management are notified and engaged. Management personnel would reach out to the
business community as appropriate. The decision to fail over an application to
the DR site is the outcome of collaboration between the infrastructure,
application, and business teams. Failover execution does not necessarily involve
the formal declaration of a disaster. Formal declaration of disaster can only be
made by senior executive leadership.





7.1
[redacted]



[redacted] 1 


































 
1 two pages have been redacted in their entirety




Page 26

--------------------------------------------------------------------------------








Figure 7‑1:    Disaster Recovery Call Tree


pic7.jpg [pic7.jpg]


Once the initial notification occurs, the Molina Network Operations Center (NOC)
takes on the task of making sure that the DR communication flow is maintained,
working with the DR Team.




Page 27

--------------------------------------------------------------------------------





Corporate Communications will work with the Public Relations department and site
communications to address media, legislative and regulatory inquiries. The
Public Relations department is the only group authorized to communicate with the
media in cases of emergencies that impact the company.





7.2
Disaster Scenarios



The DR plan may be activated in the event of:


▪
A major disaster resulting in catastrophic damage to the primary data center.

▪
Damage or a technical issue of any type that renders an application unusable in
the primary data center.



Recovery of the most critical systems should generally be achieved in
[redacted]. Data loss could range from milliseconds for replicated data to
[redacted] for systems restored from backup.


Transactions at the time of outage.


Data keyed in by a user (Molina employee or business user) that has not yet been
backed up or replicated will be lost and will have to be re-entered per the
department’s manual procedures. Data replication is near real-time, however,
there is a slight lag, so some data loss may occur. File transfers or batch
processing in transit at the time of an outage may have to be re-sent.


Compromise of the integrity of production data.


If production data appears to have been lost, the replicated data in DR would be
evaluated to determine if it were there. If it indeed was, the missing data
would be restored to the production environment rather than failing over to the
DR environment. For corruption of production data, the approach to restoration
would be to restore from backup, not invoke the DR plan. Corrupt production data
would be replicated to DR as corrupt data. If the backup is corrupt, it would be
necessary to go to the latest clean backup copy.


Unscheduled system unavailability.


The most common reasons for unscheduled system unavailability would be a network
outage or an application or hardware issue that would be handled by
troubleshooting and resolving as a production issue, not invoking the DR plan. A
production issue could possibly escalate into a major issue which could warrant
executing the DR plan, as previously noted. Molina utilizes redundant network
circuits from different vendors to mitigate the risk of a network outage.
Failure of a vendor-managed circuit is outside of Molina’s control.


Malicious acts




Page 28

--------------------------------------------------------------------------------





Molina’s IT Security department has a Security Operations Center (SOC) that
monitors systems for unusual activity around the clock. Processes and procedures
are in place to prevent malicious acts and to remediate them when detected. The
Information Security Incident Response Plan documents the steps to take for
remediation. For malicious acts by internal workforce members, this includes
engaging the individual’s supervisor, and the Human Resources and HIPAA Program
Management Office teams, in addition to the SOC’s investigation. The individual
will be closely monitored, and the user account will be disabled if necessary.
Disciplinary measures, and possibly legal action, will be taken where
appropriate. The workforce member’s workload will be distributed among the other
members of his or her team to ensure continuity of operations.


The SOC maintains constant vigilance for malware attacks. For suspected malware
infections, the Computer Incident Response Team (CIRT) will investigate. For
desktop or laptop computers, the infected device will be quarantined, a forensic
analysis will be performed, and the computer will be reimaged. For servers, the
infected server will also be quarantined, to include eviction from any cluster
it may be a part of. Cluster resources will be distributed across the remaining
nodes. If the scale of the malware intrusion warrants it, systems may be failed
over to the DR site. In all malware incidents, the CIRT will conduct a thorough
investigation.





7.3
Restoration to the Primary Site



Restoration mode is the return to normal operations of the actual production
environment, either to the existing primary site or to a new facility. The
procedures to restore operations to the primary data center are analogous to
those followed to fail systems over to the DR site. Once the primary site is
available, replication will be initiated from the DR site back to the primary
site. Backup copies will also be sent to the primary site. At an agreed upon
time, fail back procedures are executed. Restoration of the most critical
systems should generally be accomplished in [redacted].











Page 29

--------------------------------------------------------------------------------






Appendix A:    DR Test Results

--------------------------------------------------------------------------------



Result details of the annual DR test are contained in a separate document.


[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
[redacted]
 
[redacted]














--------------------------------------------------------------------------------






SCHEDULE 24
CERTAIN SECURITY REQUIREMENTS




(i)

--------------------------------------------------------------------------------







CONTENTS
 
 
Page
1.
Definitions
1
2.
Introduction
1
3.
Information Security Obligations
1
Attachment 24A Business Associate Agreement
4
Attachment 24B Certain Information Security Requirements
13
Attachment 24C Certain Cybersecurity Requirements
18





(i)

--------------------------------------------------------------------------------









1.DEFINITONS
Capitalized terms used but not defined in this Schedule shall have the meanings
given in Schedule 1 (Definitions and Interpretation) to this Agreement.

2.INTRODUCTION
2.1
This Schedule sets out certain security requirements with which the Service
Provider must comply in connection with the Services.

2.2
Nothing in this Schedule relieves the Service Provider of any of its obligations
under this Agreement or any Project Work Order, or requires any Other Service
Provider to perform any of the Service Provider’s obligations under this
Agreement or any Project Work Order, including not limiting the Service
Provider’s obligation to comply with Policies as set out in this Agreement.
Nothing in this Schedule, including references to principles or to evaluations
of circumstances and practices by the Service Provider, shall relieve the
Service Provider from performing any of its other obligations in the Agreement
(including as may be set out in the Policies).


3.INFORMATION SECURITY OBLIGATIONS
3.1
The Service Provider shall designate a Security Official to oversee and direct
the Service Provider’s information security program and ensure that the
information security obligations contained herein are adhered to.

3.2
The Service Provider shall have implemented and documented reasonable and
appropriate administrative, technical, and physical safeguards to protect Molina
Data and In-Scope Personal Data against accidental or unlawful destruction,
alteration, unauthorized or improper disclosure or access. The Service Provider
shall monitor access to, use and disclosure of Molina Data and In-Scope Personal
Data whether in physical or electronic form. The Service Provider shall
regularly test and monitor the effectiveness of its safeguards, controls,
systems and procedures. The Service Provider shall periodically identify
reasonably foreseeable internal and external risks to the security,
confidentiality, integrity, and availability of Molina Data and In-Scope
Personal Data, and ensure that these risks are addressed. The Service Provider
shall use secure user identification and authentication protocols, including,
but not limited to unique user identification, use of appropriate access
controls, and strict measures to protect identification and authentication
processes.

3.3
Prior to allowing any employee or contractor to access, use, transmit, store,
modify, or process any Molina Data and In-Scope Personal Data, the Service
Provider shall (i) conduct an appropriate background investigation of the
individual (and receive an acceptable response),



 
 
 




--------------------------------------------------------------------------------





(ii) require the individual to execute an enforceable confidentiality agreement
that has at least as stringent requirements regarding In-Scope Personal Data as
this Schedule, and (iii) provide the individual with appropriate privacy and
security training. The Service Provider shall also monitor its workers for
compliance with the security program requirements. Upon request following the
unauthorized access to, or use or modification of, any Molina Data and In-Scope
Personal Data, the Service Provider shall provide to Molina a list of all
individuals who have (or have had) relevant access to the applicable data.
3.4
If the access, use, transmission, storage or processing of Molina Data and
In-Scope Personal Data involves the transmission of In-Scope Personal Data, the
Service Provider shall have implemented appropriate supplementary measures to
protect such In-Scope Personal Data against the specific risks presented by such
activity, including, but not limited to, the transmission of Molina Data and
In-Scope Personal Data only in an encrypted format in accordance with the U.S.
Department of Health and Human Services’ Guidance to Render Unsecured Protected
Health Information Unusable, Unreadable, or Indecipherable to Unauthorized
Individuals. If the In-Scope Personal Data is stored on systems with direct
connections to wireless, insecure or public networks, the Service Provider shall
encrypt all In-Scope Personal Data stored on such systems in accordance with the
U.S. Department of Health and Human Services’ Guidance to Render Unsecured
Protected Health Information Unusable, Unreadable, or Indecipherable to
Unauthorized Individuals and as further described in the Annual Security Plan.

3.5
The Service Provider shall cause all portable or mobile devices or media
(including, without limitation, laptop computers, removable hard disks, USB or
flash drives, personal digital assistants (PDAs) or mobile phones, DVDs, CDs or
computer tapes) used in connection with the provision of the Services to be
encrypted in accordance with the U.S. Department of Health and Human Services’
Guidance to Render Unsecured Protected Health Information Unusable, Unreadable,
or Indecipherable to Unauthorized Individuals. The Service Provider shall not
store In-Scope Personal Data on any portable or mobile devices or media
(including, without limitation, laptop computers, removable hard disks, USB or
flash drives, personal digital assistants (PDAs) or mobile phones, DVDs, CDs or
computer tapes) unless the In-Scope Personal Data is encrypted in accordance
with the U.S. Department of Health and Human Services’ Guidance to Render
Unsecured Protected Health Information Unusable, Unreadable, or Indecipherable
to Unauthorized Individuals.

3.6
Upon Molina’s request, the Service Provider shall provide Molina with
information about the Service Provider’s information security program. The
Service Provider shall also submit to a review of its security program by Molina
or its designees, which shall be carried out by Molina (or by an independent
inspection company designated by Molina). The Service Provider shall reasonably
cooperate with any such review. In the event that the review under such a review
reveals material gaps or weaknesses in the Service Provider’s security program,
Molina shall



 
2
 




--------------------------------------------------------------------------------





notify the Service Provider promptly and shall be entitled to suspend
transmission of Molina Data and In-Scope Personal Data to the Service Provider
and suspend the portion of the Services involving the impacted Molina Data and
In-Scope Personal Data until such gap or weakness is eliminated to Molina’s
satisfaction.
3.7
The Service Provider shall promptly and thoroughly investigate all allegations,
suspicions, and potential and actual discoveries of unauthorized or improper
access to, use, modification, disclosure or destruction (collectively, a
"Security Incident") of the Molina Data and In-Scope Personal Data, especially
those involving In-Scope Personal Data, under the control of the Service
Provider or Subcontractors. The Service Provider shall notify Molina promptly of
any Security Incident, including Security Breaches, but no later than the sooner
of (a) the notification requirement set out in the applicable BAA and
(b) twenty-four (24) hours after it is discovered. Molina’s designated form of
BAA is set forth in Attachment 24A.

3.8
When the Service Provider ceases to perform Services for Molina or upon
termination of the applicable data retention period specified in the Agreement
or by Applicable Law for Molina Data and In-Scope Personal Data required to be
retained by the Service Provider after termination of the Services, the Service
Provider shall either (i) return such Molina Data and In-Scope Personal Data
(and all media containing copies thereof) to Molina, or, at Molina’s request,
(ii) purge, delete and destroy the applicable Molina Data and In-Scope Personal
Data. Electronic media containing Molina Data and In-Scope Personal Data shall
be disposed of by the Service Provider in a manner that renders such Molina Data
and In-Scope Personal Data unrecoverable. Upon written request, the Service
Provider shall provide Molina with a certificate executed by an officer of the
Service Provider to certify its compliance with this provision. If required by
Applicable Law or by the Agreement, the Service Provider may retain an archival
copy of such Molina Data and In-Scope Personal Data as and for the period
required by the Applicable Law or Agreement. Such archival copy shall not be
used or disclosed for any purpose except for disclosures to Molina upon request
or as required by Applicable Law. All other terms and conditions of this
Schedule shall survive for so long as the Service Provider has not returned such
archival copy to Molina or securely destroyed it in accordance with this
Schedule.

3.9
The Service Provider shall comply with the requirements set forth in
Attachment 24B in connection with the Services.

310
The Service Provider shall comply with the requirements set forth in
Attachment 24C in connection with the Services.

3.11
Without prejudice to anything else contained in the Agreement or this Schedule,
the Service Provider shall at all times comply with Molina’s Security Policies,
as set out in Schedule 14 (Molina Policies) and with NIST SP800-53, NY DFS
Cybersecurity and HIPAA.



 
3
 




--------------------------------------------------------------------------------






Attachment 24A

Business Associate Agreement
[Note: See following pages


 
4
 




--------------------------------------------------------------------------------





BUSINESS ASSOCIATE AGREEMENT
This Business Associate Agreement (this “BAA”), effective Select Date (the
“Effective Date”), is entered into by and between Infosys Ltd (the “Business
Associate”) and Molina Healthcare, Inc., its subsidiaries and affiliates (the
“Company”) (each a “Party” and collectively the “Parties”).
WHEREAS, the Parties have engaged or intend to engage in one or more agreements
(each, an “Agreement” and collectively, the “Agreements”) which may require the
use or disclosure of PHI in performance of services described in such Agreement
or Agreements (the “Services”) on behalf of the Company;
WHEREAS, the Parties are committed to complying with the Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”) and the Health Information
Technology for Economic and Clinical Health Act (“HITECH”) and any regulations
promulgated thereunder (collectively the “HIPAA Rules”); and
WHEREAS, this BAA, in conjunction with the HIPAA Rules, sets forth the terms and
conditions pursuant to which protected health information (in any format) that
is created, received, maintained, or transmitted by, the Business Associate from
or on behalf of the Company, will be handled between the Business Associate and
the Company and with third parties during the term of the Agreement(s) and after
its termination.
NOW THEREFORE, the Parties agree as follows:


1.    DEFINITIONS
Unless otherwise provided for in this BAA, terms used in this BAA shall have the
same meanings as set forth in the HIPAA Rules including, but not limited to the
following: “Availability,” “Confidentiality,” “Data Aggregation,” “Designated
Record Set,” “Health Care Operations,” “Integrity,” “Minimum Necessary,” “Notice
of Privacy Practices,” “Required By Law,” “Secretary,” and “Subcontractor.”
Specific definitions are as follows:
“Breach” shall have the same meaning as the term “breach” at 45 CFR 164.402.
“Business Associate” shall have the same meaning as the term “business
associate” at 45 CFR 160.103 and in reference to the party to this BAA, shall
mean the first party listed in the first paragraph of this BAA.
“Compliance Date” shall mean, in each case, the date by which compliance is
required under the referenced provision of the HIPAA, the HITECH Act or the
HIPAA Rules, as applicable; provided that, in any case for which that date
occurs prior to the effective date of this BAA, the Compliance Date shall mean
the effective date of this BAA.


 
5
 




--------------------------------------------------------------------------------





“Electronic Protected Health Information” or “Electronic PHI” shall have the
same meaning as the term “electronic protected health information” at 45 CFR
160.103.
“HIPAA Rules” shall mean the Privacy, Security, Breach Notification, and
Enforcement Rules at 45 CFR Part 160 and Part 164.
“Protected Health Information” or “PHI” shall have the same meaning as the term
“protected health information” at 45 CFR 160.103.
“Privacy Rule” means the Standards for Privacy of Individually Identifiable
Health Information, set forth at 45 CFR Parts 160 and 164.
“Security Incident” shall have the same meaning as the term “security incident”
at 45 CFR 164.304.
“Security Rule” means the Security Standards for the Protection of Electronic
Protected Health Information, set forth at 45 CFR Parts 160 and 164.
“Services” shall mean, to the extent and only to the extent they involve the
creation, use or disclosure of PHI, the services provided by the Business
Associate to the Company under the Agreement(s), including those set forth in
this BAA, as amended by written consent of the parties from time to time.
“Unsecured PHI” shall have the same meaning as the term “unsecured Protected
Health Information” at 45 CFR 164.402.


2.    GENERAL PROVISIONS
2.1    Effect. This BAA supersedes any prior business associate agreement
between the Parties and those portions of any Agreement between the Parties that
involve the disclosure of PHI by the Company to Business Associate. To the
extent any conflict or inconsistency between this BAA and the terms and
conditions of any Agreement exists, the terms of this BAA shall prevail.
2.2     Amendment. The Company may, without Business Associate’s consent, amend
this BAA to maintain consistency and/or compliance with any state or federal
law, policy, directive, regulation, or government sponsored program requirement,
upon forty-five (45) business days’ notice to the Business Associate unless a
shorter timeframe is necessary for compliance. The Company may otherwise
materially amend this BAA only after forty-five (45) business days prior written
notice to the Business Associate and only if mutually agreed to by the parties
as evidenced by the amendment being executed by each party hereto. If the
Parties fail to execute a mutually agreeable amendment within forty-five (45)
days of the Business Associate’s receipt of the Company’s written notice to
amend this BAA, the Company shall have the right to immediately terminate this
BAA and any Agreement(s) between the Parties which may require the Business
Associate’s use or disclosure of PHI in performance of services described in
such Agreement(s) on behalf of the Company.


 
6
 




--------------------------------------------------------------------------------







3.    SCOPE OF USE AND DISCLOSURE
3.1    The Business Associate may use or disclose PHI as required to provide
Services and satisfy its obligations under the Agreement(s), if such use or
disclosure of PHI would not violate the Privacy Rule.
3.2    The Business Associate may not use or further disclose PHI in a manner
that would violate the Privacy Rule if done by the Company, except that the
Business Associate may use or disclose PHI as necessary:
a.
for the proper management and administration of the Business Associate as
provided in Section 3.3; and

b.
to provide Data Aggregation services relating to the Health Care Operations of
the Company if required under the Agreement.

3.3    The Business Associate may use or disclose PHI for the proper management
and administration of the Business Associate or to carry out the legal
responsibilities of the Business Associate. Any disclosures of PHI under this
section may be made only if:
a.
the disclosures are required by law, or

b.
the Business Associate obtains reasonable assurances from the person to whom the
PHI is disclosed that the PHI will remain confidential and used or further
disclosed only as required by law or for the purposes for which it was disclosed
to the person, and the person notifies the Business Associate of any instances
of which it is aware in which the confidentiality of the PHI has been breached.

3.4    The Business Associate shall not request, use or release more than the
Minimum Necessary amount of PHI required to accomplish the purpose of the use or
disclosure and shall comply with 42 U.S.C. § 17935(b) as of its Compliance Date.
The Business Associate hereby acknowledges that all PHI created or received
from, or on behalf of, the Company, is as between the parties, the sole property
of the Company.
3.5    The Business Associate or its agents or Subcontractors shall not perform
any work outside the United States of America that involves access to, use of,
or disclosure of, PHI without the prior written consent of the Company in each
instance.


4.    OBLIGATIONS OF THE BUSINESS ASSOCIATE
The Business Associate shall:
4.1     Not use or disclose PHI other than permitted or required by this BAA or
as Required by Law.
4.2     Establish and use appropriate safeguards to prevent the unauthorized use
or disclosure of PHI.


 
7
 




--------------------------------------------------------------------------------





4.3    Implement administrative, physical, and technical safeguards that
reasonably and appropriately protect the Confidentiality, Integrity, and
Availability of the Electronic PHI that it creates, receives, maintains, or
transmits on behalf of the Company. The Business Associate shall, as of the
Compliance Date, comply with the applicable standards at Subpart C of 45 CFR
Part 164.
4.4    Promptly report to the Company any unauthorized use or disclosure of PHI,
Breach of Unsecured PHI, or Security Incident, within no more than five (5)
days, after Business Associate becomes aware of the unauthorized use or
disclosure of PHI, Breach of Unsecured PHI or Security Incident. The Business
Associate shall take all reasonable steps to mitigate any harmful effects of
such unauthorized use or disclosure, Breach of Unsecured PHI, or Security
Incident. The Business Associate shall indemnify the Company against any losses,
damages, expenses or other liabilities including reasonable attorney’s fees
incurred as a result of the Business Associate’s or its agent’s or
Subcontractor’s unauthorized use or disclosure of PHI, Breach of Unsecured PHI,
or Security Incident, including, but not limited to, the costs of notifying
individuals affected by a Breach of Unsecured PHI. Indemnification is subject to
an ability to demonstrate that no agency relationship exists between the
parties.
4.5    The Business Associate shall, following discovery of a Breach of
Unsecured PHI, notify the Company of such Breach as required at 45 CFR 164.410,
without unreasonable delay, and in no event more than thirty (30) days after the
discovery of the Breach. The notification by the Business Associate to the
Company shall include: (1) the identification of each individual whose Unsecured
PHI was accessed, acquired, used or disclosed during the Breach; and (2) any
other available information that the Company is required to include in its
notification to individuals affected by the Breach including, but not limited
to, the following:
a.
a brief description of what happened, including the date of the Breach and the
date of the discovery of the Breach;

b.
a description of the types of Unsecured PHI that were involved in the Breach;
and

c.
a brief description of what the Business Associate is doing to investigate the
Breach, to mitigate harm to individuals, and to protect against any further
Breaches.

4.6    In accordance with 45 CFR 164.502(e)(1)(ii) and 164.308(b)(2), if
applicable, ensure that any Subcontractors or agents that create, receive,
maintain, or transmit PHI on behalf of the Business Associate agree to the same
restrictions, conditions, and requirements that apply to the Business Associate
with respect to such information.
4.7    Within ten (10) days of receiving a request, make available PHI in a
Designated Record Set to the Company as necessary to satisfy the Company’s
obligations under 45 CFR 164.524.


 
8
 




--------------------------------------------------------------------------------





4.8    Within fifteen (15) days of receiving a request, make any amendment(s) to
PHI in a Designated Record Set as directed or agreed to by the Company pursuant
to 45 CFR 164.526.
4.9    Maintain and make available to the Company, within twenty (20) days of
receiving a request, the information required to provide an accounting of
disclosures to the individual as necessary to satisfy the Company’s obligations
under 45 CFR 164.528.
4.10    Make its internal practices, books and records relating to the use or
disclosure of PHI received from or on behalf of the Company available to the
Company or the U. S. Secretary of Health and Human Services for purposes of
determining compliance with the HIPAA Rules.
4.11    To the extent the Business Associate conducts Standard Transaction(s)
(as defined in the HIPAA Rules) on behalf of the Company, Business Associate
shall comply with the HIPAA Rules, “Administrative Requirements,” 45 C.F.R. Part
162, by the applicable compliance date(s) and shall not: (a) change the
definition, data condition or use of a data element or segment in a standard;
(b) add any data elements or segments to the maximum defined data set; (c) use
any code or data elements that are either marked “not used” in the standard’s
implementation specification or are not in the standard’s implementation
specification(s); or (d) change the meaning or intent of the standard’s
implementation specifications. The Business Associate shall comply with any
applicable certification and compliance requirements (and provide the Secretary
with adequate documentation of such compliance) under subsection (h) of Title 42
U.S.C. Section 1320d-2.
4.12    To the extent the Business Associate is to carry out one or more of the
Company’s obligation(s) under Subpart E of 45 CFR Part 164, comply with the
requirements of Subpart E that apply to the Company in the performance of such
obligation(s).
5.    MISCELLANEOUS
5.1    Indemnification. In addition to any indemnities set forth in the
Agreement(s), each party will indemnify and defend the other party from and
against any and all third party claims, losses, damages, expenses or other
liabilities (including reasonable attorney’s fees) incurred as a result of any
breach by such party of any representation, warranty, covenant, agreement or
other obligation expressly contained herein by such party, its employees,
agents, Subcontractors or other representatives.
5.2    Interpretation. Any ambiguity in this BAA shall be interpreted to permit
compliance with the HIPAA Rules.
5.3    No Third Party Beneficiaries. Nothing express or implied in this BAA is
intended to confer, nor shall anything herein confer, upon any person other than
the Parties and the respective successors or assigns of the Parties, any rights,
remedies, obligations, or liabilities whatsoever.


 
9
 




--------------------------------------------------------------------------------





5.4    Governing Law and Venue. This BAA shall be governed by California law
notwithstanding any conflicts of law provisions to the contrary. The venue shall
be Los Angeles, California.
5.5    Notices. Any notices to be given hereunder to a Party shall be made via
certified U.S. Mail or express courier to such Party’s address given below,
and/or (other than for the delivery of fees) via facsimile to the facsimile
telephone numbers listed below:
If to Business Associate, to:
If to the Company, to:


Infosys Ltd


2400 N Glenville Dr


Richardson, TX 75082


Attn: General Counsel


Fax:




Molina Healthcare, Inc.


200 Oceangate, Suite 100


Long Beach, CA 90802


Attn: Privacy Official


Fax: 562-499-0789



6.    TERM AND TERMINATION OF BAA
6.1    Term. The Term of this BAA shall be effective as of the effective date
set forth in the first paragraph of this BAA, and shall terminate on date that
the last Agreement remaining in force between the parties is terminated or
expires, or on the date the Company terminates for cause as authorized in
paragraph 6.2 below, whichever is sooner. 
6.2    Termination for Cause. Notwithstanding any other provision of this BAA or
the Agreement(s), the Company may terminate this BAA and any or all Agreement(s)
upon five (5) days written notice to Business Associate if the Business
Associate has violated a material term of this BAA and fails to cure its breach
within thirty (30) days after receiving written notice of the breach.
6.3    Obligations of Business Associate Upon Termination. Upon termination of
this BAA for any reason, Business Associate shall return to the Company or, if
agreed to by the Company, destroy all PHI received from the Company, or created,
maintained, or received by Business Associate on behalf of the Company, that the
Business Associate still maintains in any form.   If PHI is destroyed, Business
Associate agrees to provide the Company with certification of such destruction.
Business Associate shall not retain any copies of PHI except as Required By Law.
If return or destruction of all PHI, and all copies of PHI, received from the
Company, or created, maintained, or received by Business Associate on behalf of
the Company, is not feasible, Business Associate shall:


 
10
 




--------------------------------------------------------------------------------





a.
Continue to use appropriate safeguards and comply with Subpart C of 45 CFR Part
164 with respect to Electronic PHI to prevent use or disclosure of the PHI,
other than as provided for in this Section 6, for as long as Business Associate
retains the PHI; and

b.
Not use or disclose the PHI retained by Business Associate other than for the
purposes for which such PHI was retained and subject to the same conditions set
forth in Section 3 above which applied prior to termination.

6.4    Survival.  The obligations of Business Associate under this Section shall
survive the termination of this BAA and remain in force as long as Business
Associate stores or maintains PHI in any form or format (including archival
data). Termination of the BAA shall not affect any of the provisions of this BAA
that, by wording or nature, are intended to remain effective and to continue in
operation.
[Rest of page intentionally left blank]


 
11
 




--------------------------------------------------------------------------------





INTENDING TO BE LEGALLY BOUND, the parties hereto have caused this BAA to be
executed by their duly authorized representatives.


“Business Associate”


“Company”




               
Signature


               
Print Name


                
Title Date




               
Signature


Timothy Zevnik
Print Name


Privacy Official          
Title Date







 
12
 




--------------------------------------------------------------------------------






Attachment 24B

Certain Information Security Requirements
[Note: See following pages]


 
13
 




--------------------------------------------------------------------------------





1. Network Security.
Contractor agrees at all times to maintain network security that–at a minimum
–includes: network firewall provisioning, intrusion and threat detection, and
regular third party vulnerability assessments upon request of the Client (no
more frequently than once every six months). Contractor agrees to maintain
network security that conforms to generally recognized industry standards and
best practices that Contractor shall apply to its own network (refer to “12.
Industry Standards”).
2. Application Security.
Contractor agrees at all times to provide, maintain, and support its software
and subsequent updates, upgrades, and bug fixes such that the software is, and
remains, secure from those vulnerabilities in accordance with industry practices
or standards.
3. Data Security.
Contractor agrees to preserve the confidentiality, integrity and accessibility
of Client data with administrative, technical and physical measures that conform
to generally recognized industry standards and best practices that Contractor
then applies to its own processing environment (refer to “12. Industry
Standards”). Maintenance of a secure processing environment includes but is not
limited to the timely application of patches, fixes and updates to operating
systems and applications as provided by Contractor or open source support.
4. Data Storage.
Contractor agrees that any and all Client data will be stored, processed, and
maintained solely on designated target servers and that no Client data at any
time will be processed on or transferred to any portable or laptop computing
device or any portable storage medium, unless that device or storage medium is
in use as part of the Contractor's designated backup and recovery processes and
encrypted (refer to “6. Data Encryption”).
5. Data Transmission.
Contractor agrees that any and all electronic transmission or exchange of system
and application data with Client and/or any other parties expressly designated
by Client shall take place via secure means (using HTTPS or SFTP or equivalent)
and, if applicable, solely in accordance with Federal Information Processing
Standard Publication 140-2 (“FIPS PUB 140-2”) and Section 7 (Data Re-Use).
6. Data Encryption.
Contractor agrees to store all Client backup data as part of its designated
backup and recovery processes in encrypted form, using a commercially supported
encryption solution. Contractor further agrees that any and all Client data
defined as personally identifiable information under current legislation or
regulations stored on any portable or laptop computing device or any portable
storage medium be likewise encrypted. Encryption solutions will be deployed with
no


 
14
 




--------------------------------------------------------------------------------





less than a 128-bit key for symmetric encryption, a 1024 (or larger) bit key
length for asymmetric encryption, and FIPS PIB 140-2.


7. Data Re-Use.
Contractor agrees that any and all data exchanged shall be used expressly and
solely for the purposes enumerated in the Current Agreement and this Addendum.
Data shall not be distributed, repurposed or shared across other applications,
environments, or business units of the Contractor. Contractor further agrees
that no Client data of any kind shall be transmitted, exchanged or otherwise
passed to other Contractors or interested parties except on a case-by-case basis
as specifically agreed to in writing by the Client.
8. End of Agreement Data Handling.
Contractor agrees that upon termination of this Agreement and upon Client’s
written approval it shall erase, destroy, and render unrecoverable all Client
data and certify in writing that these actions have been completed within thirty
(30) days of the termination of this Agreement or within seven (7) days of the
request of an agent of the Client, whichever shall come first. At a minimum, a
“Clear” media sanitization is to be performed according to the standards
enumerated by the National Institute of Standards and Technology (“NIST”)
Guidelines for Media Sanitization (SP800-88, Appendix A).
9. Security Breach Notification.
Contractor agrees to comply with all applicable laws that require the
notification of Client, in the event of an unauthorized disclosure or breach of
information or other events requiring notification. Client will then decide on
further action including, but not limited to, notification to effected
individuals or government entities. In the event of a breach of any of
Contractor’s security obligations, or other events requiring notification under
applicable law, Contractor agrees to:
a. Notify the Client Chief Information Security Officer by telephone and email
of such an event within twenty-four (24) hours of discovery;
b. Upon Client’s prior written request, assume responsibility for informing all
such individuals in accordance with applicable law; and
c. Indemnify, hold harmless and defend Client and its trustees, officers, and
employees from and against any claims, damages, or other harm related to such
event.
10. Right to Audit
The Client or a client-appointed audit firm (“Auditors”) has the right to audit
the Contractor and the Contractor’s sub-contractors or affiliates that provide a
service for the processing, transport or


 
15
 




--------------------------------------------------------------------------------





storage of Client’s data. Client will announce their intent to audit the
Contractor by providing at a minimum of ten (10) business days’ notice to the
Contractor. This notice will go to the Contractor that this contract is executed
with. A scope document along with a request for deliverables will be provided at
the time of notification of an audit. If the documentation requested cannot be
removed from the Contractor’s premises, the Contractor will allow the Client or
Auditors access to their site or share on the desktop screen in an audio-video
conference. Where necessary, the Contractor will provide a personal site guide
for the Client or Auditors while on site. If site visit is necessary, the
Contractor will provide a private workspace on site with electrical and internet
connectivity for data review, analysis and meetings. The Contractor will make
necessary employees or contractors available for interviews in person or on the
phone during the time frame of the audit.
In lieu of the Client or its appointed audit firm performing their own audit, if
the Contractor has an external, independent audit firm that performs a certified
SOC or HITRUST review, the Client has the right to review the controls tested as
well as the results, and has the right to request additional controls to be
added to the certified SOC or HITRUST review for testing the controls that have
an impact on Client data. Audits will be at the Client’s sole expense, except
where the audit reveals material noncompliance with contract specifications, in
which case the cost will be borne by the Contractor.
11. Contractor Warranty
Contractor (i) warrants that the services provided in this agreement will be in
substantial conformity with the information provided in Contractor's response to
the Client’s Due Diligence/Security Assessment questionnaire and that
Contractor's response to the Client’s Due Diligence/Security Assessment
questionnaire is accurate as of the date of such response; (ii) agrees to inform
Client promptly of any material variation in operations from that reflected in
the Contractor’s response to the Client’s Due Diligence/Security Assessment; and
(iii) agrees that any material deficiency in operations from those as described
in the Contractor’s Response to the Client’s Due Diligence/Security Assessment
questionnaire will be deemed a material breach of this agreement.
12. Industry Standards
Generally recognized industry standards include but are not limited to the
current standards and benchmarks set forth and maintained by the:
a. Center for Internet Security - http://www.cisecurity.org
b. Payment Card Industry/Data Security Standards (“PCI/DSS”) -
http://www.pcisecuritystandards.org/
c. National Institute for Standards and Technology (NIST 800-53) -
http://csrc.nist.gov
d. Federal Information Security Management Act (“FISMA”) - http://csrc.nist.gov


 
16
 




--------------------------------------------------------------------------------





e. ISO/IEC 27000-series - http://www.iso27001security.com/
f. HIPAA and HITECH
g. Federal Risk and Authorization Management Program (“FedRamp”)


 
17
 




--------------------------------------------------------------------------------






Attachment 24C

Certain Cybersecurity Requirements
[Note: See following pages]


 
18
 




--------------------------------------------------------------------------------





1. Client is required by law to implement a Cybersecurity Program that, among
other things:
A. protects the confidentiality, integrity, and availability of its Information
Systems;
B. identifies and assesses internal and external cybersecurity risks that may
threaten its Nonpublic Information stored on its Information Systems;
C. uses defensive infrastructure and implements policies and procedures to
protect its Information Systems and Nonpublic Information from unauthorized
access, use or malicious acts;
D. detects Cybersecurity Events;
E. responds to identified or detected Cybersecurity Events;
F. recovers and restores normal operations; and
G. fulfills applicable regulatory reporting obligations.
2. As part of its Cybersecurity Program, Client is also required by law to
ensure the security of its Information Systems and Nonpublic Information
accessible to or held by Third Party Service Providers (“TPSPs”) such as
Contractor. Therefore, TPSPs must have, and permit Client to audit via written
request, the cybersecurity measures, safeguards and standards used by such TPSPs
including, but not limited to, the policies, procedures and practices:
A. Delineating access controls, including Multi-Factor Authentication, to limit
access to Client’s Information Systems and Nonpublic Information accessible to
or held by the TPSP;
B. Using encryption to protect Client’s Nonpublic Information, in transit and at
rest, accessible to or held by the TPSP;
C. Requiring notice to be provided to Client if a Cybersecurity Event threatens
or affects Client’s Information Systems or Nonpublic Information accessible to
or held by the TPSP. Such notice must be provided to Client within seventy-two
(72) hours from a determination that a Cybersecurity Event has occurred that is
either of the following:
(i) Cybersecurity Events impacting Client of which notice is required to be
provided to any government body, self-regulatory agency or any other supervisory
body; or
(ii) Cybersecurity Events that have a reasonable likelihood of materially
harming any material part of the normal operation(s) of Client; and
D. Ensuring the security of Client’s Information Systems and Nonpublic
Information accessible to or held by the TPSP.


 
19
 




--------------------------------------------------------------------------------





Defined terms in this Attachment 24C:
“Affiliate” means any Person that controls, is controlled by or is under common
control with another Person. For purposes of this subsection, control means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of stock
of such Person or otherwise.
“Cybersecurity Program” means a program designed to protect the confidentiality,
integrity and availability of the Covered Entity’s Information Systems.
“Cybersecurity Event” means any act or attempt, successful or unsuccessful, to
gain unauthorized access to, disrupt or misuse an Information System or
information stored on such Information System.
“Multi-Factor Authentication” means authentication through verification of at
least two of the following types of authentication factors: (1) Knowledge
factors, such as a password; (2) Possession factors, such as a token or text
message on a mobile phone; or (3) Inherence factors, such as a biometric
characteristic.
“Nonpublic Information” means all electronic information that is not publicly
available information and is:
(1) Business related information of Client the tampering with which, or
unauthorized disclosure, access or use of which, would cause a material adverse
impact to the business, operations or security of Client;
(2) Any information concerning an individual which because of name, number,
personal mark, or other identifier can be used to identify such individual, in
combination with any one or more of the following data elements: (i) social
security number, (ii) drivers’ license number or non-driver identification card
number, (iii) account number, credit or debit card number, (iv) any security
code, access code or password that would permit access to an individual’s
financial account; or (v) biometric records;
(3) Any information or data, except age or gender, in any form or medium created
by or derived from a health care provider or an individual and that relates to
(i) the past, present or future physical, mental or behavioral health or
condition of any individual or a member of the individual's family, (ii) the
provision of health care to any individual, or (iii) payment for the provision
of health care to any individual.
“Information System” means a discrete set of electronic information resources
organized for the collection, processing, maintenance, use, sharing,
dissemination or disposition of electronic information, as well as any
specialized system.


 
20
 




--------------------------------------------------------------------------------





“Third Party Service Provider” (“TPSP”) means an entity that (i) is not an
affiliate of Client, (ii) provides services to Client, and (iii) maintains,
processes or otherwise is permitted access to Nonpublic Information through its
provision of services to Client.
All other provisions of the Agreement shall remain unchanged and in full force
and effect.








 
21
 


